Exhibit 10.7

Execution Copy

 

 

 

$1,000,000,000

SECOND LIEN TERM LOAN CREDIT AGREEMENT

Dated as of September 25, 2012

among

SAMSON INVESTMENT COMPANY,

as the Borrower,

The Several Lenders

from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC,

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

BMO CAPITAL MARKETS CORP.,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

RBC CAPITAL MARKETS and

MIZUHO CORPORATE BANK, LTD.

as Joint Bookrunners

KKR CAPITAL MARKETS LLC,

as Joint Manager and Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

DEFINITIONS

     1   

1.1.

 

Defined Terms

     1   

1.2.

 

Other Interpretive Provisions

     53   

1.3.

 

Accounting Terms

     54   

1.4.

 

Rounding

     54   

1.5.

 

References to Agreements, Laws, Etc.

     54   

1.6.

 

[Reserved]

     55    SECTION 2.  

AMOUNT AND TERMS OF CREDIT

     55   

2.1.

 

Commitments

     55   

2.2.

 

Maximum Number of Borrowings

     55   

2.3.

 

Notice of Borrowing

     55   

2.4.

 

Disbursement of Funds

     56   

2.5.

 

Repayment of Loans; Evidence of Debt

     56   

2.6.

 

Conversions and Continuations

     57   

2.7.

 

Pro Rata Borrowings

     58   

2.8.

 

Interest

     58   

2.9.

 

Interest Periods

     59   

2.10.

 

Increased Costs, Illegality, Etc.

     60   

2.11.

 

Compensation

     61   

2.12.

 

Change of Lending Office

     61   

2.13.

 

Notice of Certain Costs

     62   

2.14.

 

Incremental Facilities

     62   

2.15.

 

Extensions of Term Loans

     63    SECTION 3.  

[RESERVED]

     65    SECTION 4.  

FEES; COMMITMENTS

     65   

4.1.

 

Administrative Agent’s Fees

     65   

4.2.

 

Mandatory Termination of Commitments

     65    SECTION 5.  

PAYMENTS

     65   

5.1.

 

Voluntary Prepayments

     66   

5.2.

 

Mandatory Prepayments

     69   

5.3.

 

Method and Place of Payment

     69   

5.4.

 

Net Payments

     70   

5.5.

 

Computations of Interest

     73   

5.6.

 

Limit on Rate of Interest

     73    SECTION 6.  

CONDITIONS PRECEDENT TO INITIAL BORROWING

     73   

 

-i-



--------------------------------------------------------------------------------

         Page  

6.1.

 

Loan Documents

     73   

6.2.

 

Collateral

     74   

6.3.

 

Legal Opinions

     75   

6.4.

 

Closing Certificates

     75   

6.5.

 

Authorization of Proceedings of Each Loan Party; Organizational Documents

     75   

6.6.

 

Fees

     75   

6.7.

 

Representations and Warranties

     75   

6.8.

 

Solvency Certificate

     75   

6.9.

 

Patriot Act

     75    SECTION 7.  

[RESERVED]

     75    SECTION 8.  

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     76   

8.1.

 

Corporate Status

     76   

8.2.

 

Corporate Power and Authority; Enforceability

     76   

8.3.

 

No Violation

     76   

8.4.

 

Litigation

     76   

8.5.

 

Margin Regulations

     76   

8.6.

 

Governmental Approvals

     76   

8.7.

 

Investment Company Act

     77   

8.8.

 

True and Complete Disclosure

     77   

8.9.

 

Financial Condition; Financial Statements

     77   

8.10.

 

Tax Matters

     77   

8.11.

 

Compliance with ERISA

     78   

8.12.

 

Subsidiaries

     78   

8.13.

 

Intellectual Property

     78   

8.14.

 

Environmental Laws

     79   

8.15.

 

Properties

     79   

8.16.

 

Solvency

     79   

8.17.

 

Insurance

     79   

8.18.

 

Gas Imbalances, Prepayments

     80   

8.19.

 

Marketing of Production

     80   

8.20.

 

Hedging Agreements

     80   

8.21.

 

Patriot Act

     80    SECTION 9.  

COVENANTS

     80   

9.1.

 

Reports and Other Information

     80   

9.2.

 

Compliance Certificate

     82   

9.3.

 

Taxes

     83   

9.4.

 

Stay, Extension and Usury Laws

     83   

9.5.

 

Limitation on Restricted Payments

     83   

9.6.

 

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

     91   

9.7.

 

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

     93   

9.8.

 

Asset Sales

     98   

9.9.

 

Transactions with Affiliates

     100   

9.10.

 

Liens

     103   

9.11.

 

Corporate Existence

     103   

 

-ii-



--------------------------------------------------------------------------------

         Page  

9.12.

 

[Reserved]

     104   

9.13.

 

Limitation on Guarantees of Indebtedness by Restricted Subsidiaries

     104   

9.14.

 

Merger, Consolidation or Sale of All or Substantially All Assets

     104   

9.15.

 

Successor Corporation Substituted

     106   

9.16.

 

Use of Proceeds

     106   

9.17.

 

Insurance

     107   

9.18.

 

Compliance with Statutes, Regulations, Etc.

     107   

9.19.

 

Additional Guarantors and Collateral

     107   

9.20.

 

Further Assurances

     108   

9.21.

 

Suspension of Covenants

     109    SECTION 10.  

[RESERVED]

     110    SECTION 11.  

DEFAULTS AND REMEDIES

     110   

11.1.

 

Events of Default

     110   

11.2.

 

Remedies upon Event of Default, Waivers of Past Defaults

     112   

11.3.

 

Application of Proceeds

     112    SECTION 12.  

THE AGENTS

     113   

12.1.

 

Appointment

     113   

12.2.

 

Delegation of Duties

     114   

12.3.

 

Exculpatory Provisions

     114   

12.4.

 

Reliance by Agents

     114   

12.5.

 

Notice of Default

     115   

12.6.

 

Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders

     115   

12.7.

 

Indemnification

     115   

12.8.

 

Agents in Their Individual Capacities

     116   

12.9.

 

Successor Agents

     116   

12.10.

 

Withholding Tax

     117   

12.11.

 

Security Documents and Collateral Agent under Security Documents and Guarantee

     117   

12.12.

 

Right to Realize on Collateral and Enforce Guarantee

     117   

12.13.

 

Appointment

     118    SECTION 13.  

MISCELLANEOUS

     118   

13.1.

 

Amendments, Waivers and Releases

     118   

13.2.

 

Notices

     120   

13.3.

 

No Waiver; Cumulative Remedies

     121   

13.4.

 

Survival of Representations and Warranties

     121   

13.5.

 

Payment of Expenses; Indemnification

     121   

13.6.

 

Successors and Assigns; Participations and Assignments

     122   

13.7.

 

Replacements of Lenders Under Certain Circumstances

     127   

13.8.

 

Adjustments; Set-off

     128   

13.9.

 

Counterparts

     129   

13.10.

 

Severability

     129   

13.11.

 

Integration

     129   

13.12.

 

GOVERNING LAW

     129   

13.13.

 

Submission to Jurisdiction; Waivers

     129   

 

-iii-



--------------------------------------------------------------------------------

         Page  

13.14.

 

Acknowledgments

     130   

13.15.

 

WAIVERS OF JURY TRIAL

     131   

13.16.

 

Confidentiality

     131   

13.17.

 

[Reserved]

     132   

13.18.

 

Direct Website Communications

     132   

13.19.

 

USA PATRIOT Act

     133   

13.20.

 

Payments Set Aside

     133   

13.21.

 

Reinstatement

     134   

13.22.

 

Release of Liens

     134   

13.23.

 

Release of Subsidiary Guarantee. Each Subsidiary’s Subsidiary

     135   

 

SCHEDULES Schedule 1.1(a)    Commitments Schedule 1.1(b)    Excluded Stock
Schedule 1.1(c)    Excluded Subsidiaries Schedule 1.1(d)    Closing Date
Subsidiary Guarantors Schedule 1.1(e)    Closing Date Mortgaged Properties
Schedule 6.3    Local Counsels Schedule 8.4    Litigation Schedule 8.12   
Subsidiaries Schedule 8.18    Closing Date Gas Imbalances Schedule 8.19   
Closing Date Marketing Agreements Schedule 8.20    Closing Date Hedging
Agreements Schedule 9.20    Further Assurances Schedule 13.2    Notice Addresses
EXHIBITS    Exhibit A    Form of Guarantee Exhibit B    Form of Security
Agreement Exhibit C    Form of Pledge Agreement Exhibit D    [Reserved] Exhibit
E    Form of Notice of Borrowing Exhibit F    Form of Legal Opinion of Simpson
Thacher & Bartlett LLP Exhibit G-1    Form of Secretary’s Certificate Exhibit
G-2    Form of Officer’s Certificate Exhibit H    Form of Assignment and
Acceptance Exhibit I    Form of Term Loan Note Exhibit J    Form of Solvency
Certificate Exhibit K    Form of Non-Bank Tax Certificate Exhibit L    Form of
First Lien/Second Lien Intercreditor Agreement Exhibit M    Form of Equal
Priority Lien Intercreditor Agreement

 

-iv-



--------------------------------------------------------------------------------

SECOND LIEN TERM LOAN CREDIT AGREEMENT dated as of September 25, 2012, among
SAMSON INVESTMENT COMPANY, a Nevada corporation (the “Borrower”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent
and Collateral Agent (such terms and each other capitalized term used but not
defined in this preamble having the meaning provided in Section 1 hereto).

WHEREAS, the Borrower has requested that, immediately upon the satisfaction in
full of the conditions precedent set forth in Section 6 below, the Lenders
extend credit to the Borrower in the form of $1,000,000,000 in aggregate
principal amount of Initial Term Loans to be borrowed on the Closing Date (the
“Initial Term Loan Facility”);

WHEREAS, the Lenders have indicated their willingness to extend such credit on
the terms and subject to the conditions set forth herein;

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
to extend the credit contemplated hereunder, the Borrower has agreed to secure
all of its Obligations by granting to the Collateral Agent, for the benefit of
the Secured Parties, a second priority lien on substantially all of its assets
(except as otherwise set forth in the Credit Documents), including a pledge of
all of the Capital Stock (other than Excluded Stock) of each of its
Subsidiaries; and

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
to extend the credit contemplated hereunder, the Guarantors have agreed to
guarantee the Obligations and to secure their respective guarantees by granting
to the Collateral Agent, for the benefit of Secured Parties, a second priority
lien on substantially all of their respective assets (except as otherwise set
forth in the Credit Documents), including a pledge of all of the Capital Stock
(other than Excluded Stock) of their respective Subsidiaries;

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto hereby agree as follows:

SECTION 1. Definitions

1.1. Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus  1⁄2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate”, (c) the LIBOR Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0% and (d) 2.25%; provided that, for
the avoidance of doubt, for purposes of calculating the LIBOR Rate pursuant to
clause (c) above, the LIBOR Rate for any day shall be based on the rate per
annum determined by the Administrative Agent at approximately 11:00 a.m. (London
time) on such day by reference to the rate appearing on the Reuters Screen
LIBOR01 Page (or any successor page or any successor service, or any substitute
page or substitute for such service, providing rate quotations comparable to the
Reuters Screen LIBOR01 Page, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) for a period equal to one-month.
The “prime rate” is a rate set by the Administrative Agent based upon various
factors, including the Administrative Agent’s costs and desired



--------------------------------------------------------------------------------

return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the ABR due to a change in such rate
announced by the Administrative Agent, in the Federal Funds Effective Rate or in
the one-month LIBOR Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.

“ABR Loan” shall mean each Loan bearing interest based on the ABR.

“Acceptable Commitment” shall have the meaning provided in Section 9.8(b)
hereof.

“Acquired Indebtedness” shall mean, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition” shall mean the acquisition contemplated by the Stock Purchase
Agreement pursuant to which Holdings acquired all of the issued and outstanding
shares of capital stock of the Borrower.

“Additional Assets” shall mean:

(1) any properties or assets to be used by the Borrower or a Restricted
Subsidiary in the Oil and Gas Business;

(2) capital expenditures by the Borrower or a Restricted Subsidiary in the Oil
and Gas Business;

(3) the Capital Stock of a Person that becomes a Restricted Subsidiary as a
result of the acquisition of the acquisition of such Capital Stock by the
Borrower or another Restricted Subsidiary; or

(4) Capital Stock constituting a Minority Interest in any Person that at such
time is a Restricted Subsidiary;

provided, however, that, in the case of clauses (3) and (4), such Restricted
Subsidiary is primarily engaged in the Oil and Gas Business.

“Additional Lender” shall have the meaning provided in Section 2.14(d).

“Administrative Agent” shall mean Bank of America, N.A., as the administrative
agent for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent appointed in accordance with the provisions of
Section 12.9.

“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.

 

-2-



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D) hereof.

“Affiliate” of any specified Person shall mean, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” shall have the meaning provided in Section 9.9(a)
hereof.

“Affiliated Institutional Lender” shall mean any investment fund managed or
advised by Affiliates of an Investor that is a bona fide debt fund and that
extends credit or buys loans in the ordinary course of business.

“Affiliated Lender” shall mean a Lender that is an Investor or any Affiliate
thereof (other than Holdings, any Subsidiary of Holdings, any Borrower or any
Affiliated Institutional Lender).

“Agent Parties” shall have the meaning provided in Section 13.18(d).

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agent and each Joint Lead Arranger and Joint Bookrunner.

“Agreement” shall mean this Second Lien Term Loan Credit Agreement.

“Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan,
3.75% per annum.

“Applicable LIBOR Margin” shall mean at any date, with respect to each LIBOR
Loan, 4.75% per annum.

“Applicable Ratio Calculation Date” shall mean the applicable date of
calculation for the Fixed Charge Coverage Ratio.

“Applicable Ratio Measurement Period” shall mean the most recently ended four
fiscal quarters immediately preceding the Applicable Ratio Calculation Date for
which internal financial statements are available.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Sale” shall mean any direct or indirect sale, lease (including by means
of Production Payments and Reserve Sales and a Sale and Lease-Back Transaction)
(other than an operating lease entered into in the ordinary course of the Oil
and Gas Business), transfer, issuance or other disposition, or a series of
related sales, leases, transfers, issuances or dispositions that are part of a
common plan, of (A) shares of Capital Stock of a Restricted Subsidiary (other
than Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 9.7 hereof, and directors’ qualifying shares or shares required by
applicable law to be held by a Person other than the Borrower or a Restricted
Subsidiary), (B) all or substantially all of the assets of any division or line
of business of the Borrower or

 

-3-



--------------------------------------------------------------------------------

any Restricted Subsidiary (excluding any division or line of business the assets
of which are owned by an Unrestricted Subsidiary) or (C) any other assets of the
Borrower or any Restricted Subsidiary outside of the ordinary course of business
of the Borrower or such Restricted Subsidiary (each referred to for the purposes
of this definition as a “disposition”), in each case by the Borrower or any of
its Restricted Subsidiaries, including any disposition by means of a merger,
consolidation or similar transaction.

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:

(1) any disposition of obsolete or worn out equipment in the ordinary course of
business or any disposition of inventory or goods (or other assets) held for
sale or no longer used in the ordinary course of business;

(2) the disposition of all or substantially all of the assets of the Borrower in
a manner permitted pursuant to the provisions described under Section 9.14
hereof or any disposition that constitutes a Change of Control pursuant to this
Agreement;

(3) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 9.5 hereof;

(4) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate Fair Market Value of less than $50.0 million;

(5) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary of the Borrower to the Borrower or by the Borrower or a
Restricted Subsidiary of the Borrower to another Restricted Subsidiary of the
Borrower;

(6) to the extent allowable under Section 1031 of the Internal Revenue Code of
1986, or any comparable or successor provision, any exchange of like property
(excluding any boot thereon) for use in a Similar Business;

(7) the lease, assignment, sub-lease, license or sub-license of, or any transfer
related to a “reverse build to suit” or similar transaction in respect of, any
real or personal property in the ordinary course of business;

(8) any issuance, sale or pledge of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary;

(9) foreclosures, condemnation or any similar action on assets;

(10) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(11) any financing transaction with respect to property built or acquired by the
Borrower or any Restricted Subsidiary after February 8, 2012, including Sale and
Lease-Back Transactions and asset securitizations permitted by this Agreement;

(12) any surrender, expiration or waiver of contractual rights, oil and gas
leases, or the settlement, release or surrender of contractual rights or other
litigation claims in the ordinary course of business;

 

-4-



--------------------------------------------------------------------------------

(13) the sale or discount of inventory, accounts receivable or notes receivable
in the ordinary course of business or the conversion of accounts receivable to
notes receivable;

(14) the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business, other than the licensing of
intellectual property on a long-term basis;

(15) the unwinding of any Hedging Obligations;

(16) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(17) the lapse or abandonment of intellectual property rights in the ordinary
course of business, which in the reasonable good faith determination of the
Borrower are not material to the conduct of the business of the Borrower and its
Restricted Subsidiaries taken as a whole;

(18) the sale or other disposition of cash, Cash Equivalents or Investment Grade
Securities;

(19) the issuance of directors’ qualifying shares and shares issued to foreign
nationals as required by applicable law;

(20) a disposition of Hydrocarbons or mineral products inventory in the ordinary
course of business;

(21) any Production Payments and Reserve Sales; provided that any such
Production Payments and Reserve Sales, other than incentive compensation
programs on terms that are reasonably customary in the Oil and Gas Business for
geologists, geophysicists and other providers of technical services to the
Borrower or a Restricted Subsidiary, shall have been created, incurred, issued,
assumed or Guaranteed in connection with the financing of, and within 60 days
after the acquisition of, the property that is subject thereto;

(22) the abandonment, farm-out pursuant to a Farm-Out Agreement, lease or
sublease of developed or underdeveloped Oil and Gas Properties owned or held by
the Borrower or any Restricted Subsidiary in the ordinary course of business or
which are usual and customary in the Oil and Gas Business generally or in the
geographic region in which such activities occur; and

(23) a disposition (whether or not in the ordinary course of business) of any
Oil and Gas Property or interest therein to which no proved reserves are
attributable at the time of such disposition.

For the avoidance of doubt, in the event that a transaction (or any portion
thereof) meets the criteria of a permitted Asset Sale and would also be a
permitted Restricted Payment or Permitted Investment, the Borrower, in its sole
discretion, will be entitled to divide and classify such transaction (or any
portion thereof) as an Asset Sale and/or one or more of the types of permitted
Restricted Payments or Permitted Investments.

“Asset Sale Offer” shall have the meaning provided in Section 9.8(c) hereof.

 

-5-



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit H hereto, or such other form as may be
approved by the Administrative Agent, acting reasonably.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by Borrower (whether or not an Affiliate of the
Administrative Agent) to act as an arranger in connection with any Discounted
Loan Prepayment pursuant to Section 5.1(b)(ii); provided that the Borrower shall
not designate the Administrative Agent as the Auction Agent without the written
consent of the Administrative Agent (it being understood that the Administrative
Agent shall be under no obligation to agree to act as the Auction Agent).

“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, the Assistant or Vice Treasurer, the Vice President-Finance, the
General Counsel and any manager, managing member or general partner, in each
case, of such Person, and any other senior officer designated as such in writing
to the Administrative Agent by such Person. Any document delivered hereunder
that is signed by an Authorized Officer shall be conclusively presumed to have
been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of the Borrower or any other Loan
Party and such Authorized Officer shall be conclusively presumed to have acted
on behalf of such Person.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar federal, state
or foreign law for the relief of debtors.

“BBA LIBOR” shall have the meaning provided in the definition of “LIBOR Rate”.

“benefited Lender” shall have the meaning provided in Section 13.8(a) hereof.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“board of directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the board of directors or other governing body of such entity, or, in either
case, any committee thereof duly authorized to act on behalf of such board of
directors or other governing body. Unless otherwise provided, “board of
directors” means the board of directors of the Borrower.

“Board Resolution” shall mean with respect to the Borrower, a duly adopted
resolution of the board of directors of the Borrower or any committee thereof.

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrower Offer of Specified Discount Prepayment” means the offer by Borrower to
make a voluntary prepayment of Loans at a specified discount to par pursuant to
Section 5.1(b)(ii).

“Borrowing” shall mean and include (a) the incurrence of one Class and Type of
Initial Term Loan on the Closing Date (or resulting from conversions on a given
date after the Closing Date) having, in the case of LIBOR Loans, the same
Interest Period (provided that ABR Loans incurred pursuant to Section 2.10(b)
shall be considered part of any related Borrowing of LIBOR Loans) or (b) the

 

-6-



--------------------------------------------------------------------------------

incurrence of one Class and Type of Incremental Term Loan on an Incremental
Facility Closing Date (or resulting from conversions on a given date after the
applicable Incremental Facility Closing Date) having, in the case of LIBOR
Loans, the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Loans).

“Borrowing Base” shall mean at any date an amount equal to the amount of (a) 65%
of the net present value discounted at 9% of proved developed producing (PDP)
reserves, plus (b) 35% of the net present value discounted at 9% of proved
developed non-producing (PDNP) reserves, plus (c) 25% of the net present value
discounted at 9% of proven undeveloped (PUD) reserves, plus or minus (d) 65% of
the net present value discounted at 9% of the future receipts expected to be
paid to or by the Borrower and its Restricted Subsidiaries under commodity
Hedging Agreements (other than basis differential commodity Hedging Agreements),
netted against the price described below, plus or minus (e) 65% of the net
present value discounted at 9% of the future receipts expected to be paid to or
by the Borrower and its Restricted Subsidiaries under basis differential
commodity Hedging Agreements, in each case for the Borrower and its Restricted
Subsidiaries, and (i) for purposes of clauses (a) through (d) above, as
estimated by the Borrower in a reserve report prepared by the Borrower’s
petroleum engineers applying the relevant NYMEX published forward prices
adjusted for relevant basis differentials (before any state or federal or other
income tax) and (ii) for purposes of clauses (d) and (e) above, as estimated by
the Borrower applying, if available, the relevant NYMEX published forward basis
differential or, if such NYMEX forward basis differential is unavailable, in
good faith based on historical basis differential (before any state or federal
or other income tax). For any months beyond the term included in published NYMEX
forward pricing, the price used will be equal to the last published contract
escalated at 1.5% per annum.

“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City or Tulsa, Oklahoma are authorized
by law or other governmental actions to close, and, if such day relates to any
interest rate settings as to a LIBOR Loan, any fundings, disbursements,
settlements and payments in respect of any such LIBOR Loan, or any other
dealings pursuant to this Agreement in respect of any such LIBOR Loan, such day
shall be a day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.

“Capital Stock” shall mean:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that any obligations of the Borrower or its Restricted
Subsidiaries, or of a special purpose or other entity not consolidated with the
Borrower and its Restricted Subsidiaries, either existing on February 8, 2012 or
created prior to any recharacterization described below (or any refinancings

 

-7-



--------------------------------------------------------------------------------

thereof) (i) that were not included on the consolidated balance sheet of the
Borrower as capital lease obligations and (ii) that are subsequently
recharacterized as capital lease obligations or, in the case of such a special
purpose or other entity becoming consolidated with the Borrower and its
Restricted Subsidiaries, due to a change in accounting treatment or otherwise,
shall for all purposes not be treated as Capital Lease Obligations or
Indebtedness.

“Cash Equivalents” shall mean:

(1) United States dollars,

(2) Canadian dollars,

(3) (a) euros, pounds sterling or any national currency of any participating
member state in the European Union or,

(b) local currencies held from time to time in the ordinary course of business,

(4) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of the U.S. government with maturities of 24 months or less from the
date of acquisition,

(5) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250.0 million in the case of U.S. banks and $100.0 million (or the U.S.
dollar equivalent as of the date of determination) in the case of foreign banks,

(6) repurchase obligations for underlying securities of the types described in
clauses (4) and (5) above entered into with any financial institution meeting
the qualifications specified in clause (5) above,

(7) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof,

(8) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof,

(9) investment funds investing 95% of their assets in securities of the types
described in clauses (1) through (8) above and (10) and (11) below,

(10) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States of America or any political subdivision or taxing
authority thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition, and

 

-8-



--------------------------------------------------------------------------------

(11) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) through
(3) above; provided that such amounts are converted into any currency listed in
clauses (1) through (3) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Management Services” shall mean any of the following to the extent not
constituting a line of credit (other than an overnight overdraft facility that
is not in default): ACH transactions, treasury and/or cash management services,
including, without limitation, controlled disbursement services, overdraft
facilities, foreign exchange facilities, deposit and other accounts and merchant
services.

“Certificate of Designations” shall mean the certificate of designations of
Holdings establishing the voting powers, designations, preferences, limitations,
restrictions and relative rights of the Cumulative Preferred Stock dated as of
December 20, 2011 as in effect on February 8, 2012.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender with any guideline, request, directive
or order issued or made after the date hereof by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law); provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority) and all guidelines, requests, directives, orders, rules and
regulations adopted, enacted or promulgated in connection therewith shall be
deemed to have gone into effect after the Closing Date regardless of the date
adopted, enacted or promulgated and shall be included as a Change in Law only to
the extent a Lender is imposing applicable increased costs or costs in
connection with capital adequacy requirements similar to those described in
clauses (a)(ii) and (c) of Section 2.10 generally on other borrowers of loans
under comparable syndicated credit facilities.

“Change of Control” shall mean the occurrence of any of the following after the
Closing Date:

(1) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any Person other than a Permitted Holder in connection with
which any Person other than one or more Permitted Holders, is or becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act, or
any successor provision), directly or indirectly, of more than 50% of the total
voting power of the Voting Stock of the transferee Person in such sale or
transfer of assets, as the case may be, provided that (x) so long as such
transferee Person is a Subsidiary of a parent company, no Person shall be deemed
to be or become a beneficial owner of more than 50% of the total voting power of
the Voting Stock of such transferee Person unless such Person shall be or become
a beneficial owner of more than 50% of the total voting power of the Voting
Stock of such parent company and (y) any Voting Stock of which any Permitted
Holder is the beneficial owner shall not in any case be included in the
calculation of any Voting Stock of which any such Person is the beneficial
owner; or

 

-9-



--------------------------------------------------------------------------------

(2) at any time, the Borrower becomes aware of (by way of a report or any other
filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise) the acquisition by any Person or group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, or any successor provision), other than the Permitted Holders, in
a single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of the
Borrower or any direct or indirect parent company of the Borrower.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Incremental Term Loans (of a Class) or Extended Term Loans (of the same
Extension Series), and, when used in reference to any Commitment, refers to
whether such Commitment is an Initial Term Loan Commitment or an Incremental
Term Loan Commitment (of a Class), and when used in reference to any Lender,
refers to whether such Lender has a Loan or Commitment of such Class.

“Closing Date” shall mean the date of the initial Borrowings hereunder.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall have the meaning provided for such term in each of the
Security Documents; provided that with respect to any Mortgages, “Collateral”,
as defined herein, shall include “Mortgaged Property” as defined therein.

“Collateral Agent” shall mean Bank of America, N.A., as Collateral Agent under
the Security Documents, or any successor Collateral Agent appointed in
accordance with the provisions of Section 12.9.

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Initial Term Loan Commitment or Incremental Term Loan
Commitment or any combination thereof (as the context requires).

“Communications” shall have the meaning provided in Section 13.18(a).

“Confidential Information” shall have the meaning provided in Section 13.16
hereof.

“Consolidated Depreciation, Depletion and Amortization Expense” shall mean with
respect to any Person for any period, the total amount of depreciation,
depletion and amortization expense, including the amortization of deferred
financing fees or costs, debt issuance costs, commissions, fees and expenses,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount or premium

 

-10-



--------------------------------------------------------------------------------

resulting from the issuance of Indebtedness at less than or greater than par, as
applicable, other than with respect to Indebtedness issued in connection with
the Transactions, (b) all commissions, discounts and other fees and charges owed
with respect to letters of credit or bankers acceptances, (c) non-cash interest
payments (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations and (e) net payments, if any, pursuant to interest
rate Hedging Obligations with respect to Indebtedness, and excluding
(r) non-cash interest expense attributable to movement in mark to market
valuation of Hedging Obligations or other derivatives (in each case permitted
hereunder) under GAAP, (s) any interest attributable to Dollar-Denominated
Production Payments, (t) accretion or accrual of discounted liabilities not
constituting Indebtedness, (u) interest expense attributable to a parent entity
resulting from push-down accounting, (v) any expense resulting from the
discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting, (w) “additional interest” with respect
to the Registration Rights Agreement and any comparable “additional interest”
with respect to other securities, (x) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, and original issue discount
with respect to Indebtedness issued in connection with the Transactions or any
intercompany Indebtedness, (y) any expensing of bridge, commitment and other
financing fees and (z) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Receivables Facility); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided that, without duplication,

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transactions), severance, relocation costs, curtailments or
modifications to pension and post-retirement employee benefits plans, start-up,
transition or integration and other restructuring and business optimization
costs, charges, reserves or expenses (including (x) related to acquisitions
after the Closing Date and to the start-up, closure and/or consolidation of
facilities and (y) consolidation initiatives, severance costs and other costs
relating to initiatives aimed at profitability improvement) and one-time
compensation charges, shall be excluded,

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period,

(3) any net after-tax gains or losses on disposal of disposed, abandoned,
transferred, closed or discontinued operations or fixed assets, shall be
excluded,

 

-11-



--------------------------------------------------------------------------------

(4) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the board of directors of the Borrower,
shall be excluded,

(5) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash or
Cash Equivalents) to the referent Person or a Restricted Subsidiary thereof in
respect of such period,

(6) solely for the purpose of determining the amount available for Restricted
Payments under clause (3)(a) of Section 9.5(a) hereof, the Net Income for such
period of any Restricted Subsidiary (other than any Guarantor) shall be excluded
to the extent the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to the Borrower or a Restricted
Subsidiary in respect of such period, to the extent not already included
therein,

(7) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in any line item in such
Person’s consolidated financial statements required or permitted by ASC 805 and
ASC 350 (formerly Financial Accounting Standards Board Statement Nos. 141 and
142, respectively) resulting from the application of purchase accounting in
relation to the Transactions and any acquisition that is consummated after the
Closing Date or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

(8) (i) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments (including
deferred financing costs written off and premiums paid), (ii) any non-cash
income (or loss) related to currency gains or losses related to Indebtedness,
intercompany balances and other balance sheet items and to Hedging Obligations
pursuant to Financial Accounting Standards Codification No. 815—Derivatives and
Hedging (formerly SFAS 133) (or such successor provision) and (iii) any non-cash
expense, income or loss attributable to the movement in mark to market valuation
of Indebtedness or derivative instruments pursuant to GAAP, shall be excluded,

(9) any impairment charge, asset write-off or write-down, including ceiling test
write-downs, (i) pursuant to ASC 350 and ASC 360 (formerly Financial Accounting
Standards Board Statement Nos. 142 and 144, respectively) and the amortization
of intangibles arising pursuant to ASC 805 (formerly Financial Accounting
Standards Board Statement No. 141) or (ii) on Oil and Gas Properties under GAAP
or SEC guidelines, shall be excluded,

(10) (i) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, phantom equity, stock options, restricted stock
or other rights to officers, directors, managers or employees and (ii) non-cash
income (loss) attributable to deferred compensation plans or trusts, shall be
excluded,

 

-12-



--------------------------------------------------------------------------------

(11) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
recapitalization, Asset Sale, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, shall be excluded,

(12) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP, or changes as a result of adoption or
modification of accounting policies, shall be excluded,

(13) to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (a) not
denied by the applicable carrier or indemnifying party in writing within 180
days and (b) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), losses and expenses with respect to liability or casualty
events or business interruption, shall be excluded, and

(14) any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such item, shall be excluded.

Notwithstanding the foregoing, for the purpose of Section 9.5 hereof only (other
than clause (a)(3)(d) thereof), there shall be excluded from Consolidated Net
Income any income arising from any sale or other disposition of Restricted
Investments made by the Borrower and the Restricted Subsidiaries, any
repurchases and redemptions of Restricted Investments from the Borrower and the
Restricted Subsidiaries, any repayments of loans and advances which constitute
Restricted Investments by the Borrower or any Restricted Subsidiary, any sale of
the stock of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case only to the extent such amounts increase
the amount of Restricted Payments permitted under clause (a)(3)(d) of
Section 9.5 hereof.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases, dividends or other obligations that do
not constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds

 

-13-



--------------------------------------------------------------------------------

(a) for the purchase or payment of any such primary obligation or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Requirement” shall have the meaning provided in Section 8.3 hereof.

“Corrective Extension Agreement” shall have the meaning provided in
Section 2.15(e).

“Credit Facilities” shall mean, with respect to the Borrower or any Restricted
Subsidiary, one or more debt facilities, including the RBL Credit Agreement, or
other financing arrangements (including, without limitation, commercial paper
facilities with banks or other institutional lenders or investors or indentures)
providing for revolving credit loans, term loans, letters of credit or other
long-term indebtedness, including any notes, mortgages, guarantees, collateral
documents, instruments and agreements executed in connection therewith, and any
amendments, supplements, modifications, extensions, renewals, restatements or
refundings thereof and any indentures or credit facilities or commercial paper
facilities with banks or other institutional lenders or investors that replace,
refund or refinance any part of the loans, notes or other securities, other
credit facilities or commitments thereunder, including any such replacement,
refunding or refinancing facility or indenture that increases the amount
permitted to be borrowed thereunder or alters the maturity thereof (provided
that such increase in borrowings is permitted under Section 9.7 hereof) or adds
Restricted Subsidiaries as additional borrowers or guarantors thereunder and
whether by the same or any other agent, lender or group of lenders.

“Cumulative Preferred Stock” means the 180,000 shares of $1,000 liquidation
preference cumulative redeemable preferred stock, par value $0.10 per share, of
Holdings, authorized by the Certificate of Designations.

“Customary Intercreditor Agreement” shall mean (a) to the extent executed in
connection with the incurrence of secured Indebtedness the Liens securing which
are intended to rank equal in priority to the Liens on Collateral securing the
Obligations hereunder (but without regard to the control of remedies), at the
option of the Borrower and the Administrative Agent acting together in good
faith, either (i) any intercreditor agreement substantially in the form of the
Equal Priority Lien Intercreditor Agreement or (ii) a customary intercreditor
agreement in form and substance reasonably acceptable to the Administrative
Agent and the Borrower, which agreement shall provide that the Liens securing
such Indebtedness shall rank equal in priority to the Liens securing the
Obligations (but without regard to the control of remedies), (b) to the extent
executed in connection with the incurrence of secured Indebtedness the Liens
securing which are intended to rank senior to the Liens securing the
Obligations, at the option of the Borrower and the Administrative Agent acting
together in good faith, either (i) an intercreditor agreement substantially in
the form of the First Lien/Second Lien Intercreditor Agreement or (ii) a
customary intercreditor agreement in form and substance reasonably acceptable to
the Administrative Agent and the Borrower, which agreement shall provide that
the Liens securing such Indebtedness shall rank senior to the Lien securing the
Obligations and (c) to the extent executed in connection with the incurrence,
issuance or other obtaining of secured Indebtedness the Liens on the Collateral
securing which Indebtedness are intended to rank junior to the Liens on the
Collateral securing the Obligations hereunder, at the option of the Borrower and
the Administrative Agent acting together in good faith, either (i) an
intercreditor agreement substantially in the form of the First Lien/Second Lien

 

-14-



--------------------------------------------------------------------------------

Intercreditor Agreement (modified to reflect the senior rank of the
Administrative Agent and the Obligations hereunder relative to such junior
Liens) or (ii) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior to the Liens on the Collateral securing the
Obligations hereunder.

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, but
excluding any Indebtedness permitted to be issued or incurred under Section 9.7
(other than Incremental Term Loans incurred in reliance on clause (i) of the
proviso to Section 2.14(b)).

“Default” shall mean any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(c).

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Non-cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by a senior vice president and the principal financial officer of the
Borrower, less the amount of cash or Cash Equivalents received in connection
with a subsequent sale of or collection on such Designated Non-cash
Consideration.

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower or any
direct or indirect parent company of the Borrower (in each case other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an Officer’s Certificate executed by the principal
financial officer of the Borrower or the applicable parent company thereof, as
the case may be, on the issuance date thereof, the cash proceeds of which are
excluded from the calculation set forth in clause (3) of Section 9.5(a) hereof.

“Discount Prepayment Accepting Lender” shall have the meaning provided in
Section 5.1(b)(iii) hereof.

“Discounted Loan Prepayment” shall have the meaning provided in
Section 5.1(b)(i) hereof.

“Discounted Prepayment Effective Date” means, in the case of a Borrower Offer of
Specified Discount Prepayment, five (5) Business Days following the receipt by
each relevant Lender of notice from the Auction Agent in accordance with
Section 5.1(b)(ii), unless a shorter period is agreed to between Borrower and
the Auction Agent.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable, other than as a
result of a change of control or asset sale, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
other than as a result of a change of control or asset sale, in whole or in
part, in each case prior to the date 91 days after the earlier of the Term Loan
Maturity Date

 

-15-



--------------------------------------------------------------------------------

or the date the Loans are no longer outstanding; provided that if such Capital
Stock is issued to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“Disregarded Entity” shall mean any Domestic Subsidiary that is disregarded for
U.S. federal income tax purposes.

“Dollar-Denominated Production Payments” shall mean production payment
obligations recorded as liabilities in accordance with GAAP, together with all
undertakings and obligations in connection therewith.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean with respect to any Person, any Restricted
Subsidiary of such Person other than a Foreign Subsidiary.

“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person for such period

(1) increased (without duplication) by:

(a) provision for taxes based on income or profits or capital, including,
without limitation, U.S. federal, state, non-U.S., franchise, excise and similar
taxes and foreign withholding taxes of such Person paid or accrued during such
period deducted, including any penalties and interest relating to any tax
examinations (and not added back) in computing Consolidated Net Income and any
payments to any direct or indirect parent in respect of such taxes, plus

(b) Fixed Charges of such Person for such period (including net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, to the extent included in Fixed Charges),
together with items excluded from the definition of “Consolidated Interest
Expense” pursuant to clauses 1(t) through 1(z) thereof, to the extent the same
were deducted (and not added back) in calculating such Consolidated Net Income,
plus

(c) Consolidated Depreciation, Depletion and Amortization Expense of such Person
for such period to the extent the same were deducted in computing Consolidated
Net Income, plus

(d) any expenses or charges (other than depreciation, depletion or amortization
expense) related to any Equity Offering, Permitted Investment, acquisition,
disposition, recapitalization or the incurrence of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including (i) such fees, expenses or charges related to this
Agreement, the RBL Credit Agreement, the offering of the Senior Notes and any
other refinancings of the Loans, the Senior Notes or the RBL Credit Agreement
and (ii) any amendment or other modification of the Senior Notes, the Term
Loans, the RBL Credit Agreement or other Indebtedness and, in each case,
deducted (and not added back) in computing Consolidated Net Income, plus

 

-16-



--------------------------------------------------------------------------------

(e) any other non-cash charges, including ceiling test write-downs and any other
write-offs or write-downs, reducing Consolidated Net Income, excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period, plus

(f) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Investors or any of their respective Affiliates,
plus

(g) costs of surety bonds incurred in such period in connection with financing
activities, plus

(h) the amount of “run rate” net cost savings and synergies projected by the
Borrower in good faith to be realized as a result of specified actions taken or
to be taken (which cost savings or synergies shall be calculated on a pro forma
basis as though such cost savings or synergies had been realized on the first
day of such period), net of the amount of actual benefits realized during such
period from such actions; provided that (A) such cost savings or synergies are
reasonably identifiable and factually supportable and (B) such actions have been
taken or are to be taken within 18 months after the date of determination to
take such action (provided that such period shall be 36 months until the first
anniversary of the Closing Date) (it is understood and agreed that “run rate”
means the full recurring benefit for a period that is associated with any action
taken, committed to be taken, or expected to be taken, net of the amount of
actual benefits realized during such period from such actions), plus

(i) the amount of loss or discount on sale of receivables and related assets to
the Receivables Subsidiary in connection with a Receivables Facility, plus

(j) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (a)(3)(a) of Section 9.5 hereof; and have not
been relied on for purposes of any incurrence of Indebtedness pursuant to clause
(b)(12)(b) of Section 9.7 hereof, plus

(k) the amount of expenses relating to payments made to option holders of any
direct or indirect parent company of the Borrower or any of its direct or
indirect parent companies in connection with, or as a result of, any
distribution being made to shareholders of such Person or its direct or indirect
parent companies, which payments are being made to compensate such option
holders as though they were shareholders at the time of, and entitled to share
in, such distribution, in each case to the extent permitted under this
Agreement, plus

(l) with respect to any joint venture that is not a Restricted Subsidiary, an
amount equal to the proportion of those items described in clauses (a) and
(c) above relating to such joint venture corresponding to the Borrower’s and the
Restricted Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Restricted
Subsidiary), plus

 

-17-



--------------------------------------------------------------------------------

(m) costs associated with preparations for and implementation of compliance with
the requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith and Public Company Costs, plus

(n) the amount of any loss attributable to a new plant or facility until the
date that is 12 months after commencing construction of or acquiring such plant
or facility, as the case may be; provided that (A) such losses are reasonably
identifiable and factually supportable and certified by a responsible officer of
the Borrower and (B) losses attributable to such plant or facility after 12
months from the date of commencement of construction or acquisition of such
plant or facility, as the case may be, shall not be included in this clause (n),
plus

(o) exploration expenses or costs (to the extent the Borrower adopts the
“successful efforts” method), and

(2) decreased by (without duplication) the sum of (x) the amount of deferred
revenues that are amortized during such period and are attributable to reserves
that are subject to Volumetric Production Payments, (y) amounts recorded in
accordance with GAAP as repayments of principal and interest pursuant to
Dollar-Denominated Production Payments and (z) other non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any non-cash
gains which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that reduced EBITDA in any prior period; and

(3) increased or decreased by (without duplication):

(a) any net gain or loss resulting in such period from currency gains or losses
related to Indebtedness, intercompany balances and other balance sheet items,
plus or minus, as the case may be

(b) any net gain or loss resulting in such period from Hedging Obligations, and
the application of Financial Accounting Standards Codification
No. 815—Derivatives and Hedging.

“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness as determined by the Borrower and the Administrative Agent,
taking into account the applicable interest rate margins, any interest rate
floors (the effect of which floors shall be determined in a manner set forth in
the proviso below) or similar devices and all fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (x) the remaining
Weighted Average Life to Maturity of such Indebtedness and (y) the four years
following the date of incurrence thereof) payable generally to Lenders or other
institutions providing such Indebtedness, but excluding any arrangement,
structuring or other similar fees payable in connection therewith that are not
generally shared with the relevant Lenders and, if applicable, customary consent
or ticking fees for an amendment paid generally to consenting Lenders; provided
that, with respect to any Indebtedness that includes a “LIBOR floor”, (1) to the
extent that the Reference Rate on the date that the Effective Yield is being
calculated is less than such floor, the amount of such difference shall be
deemed added to the interest rate margin for such Indebtedness for the purpose
of calculating the Effective Yield and (2) to the extent that the Reference Rate
on the date that the Effective Yield is being calculated is greater than such
floor, then the floor shall be disregarded in calculating the Effective Yield.

“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union.

 

-18-



--------------------------------------------------------------------------------

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

“Equal Priority Indebtedness” shall have the meaning provided in Section 9.8(c)
hereof.

“Equal Priority Lien Intercreditor Agreement” means an Equal Priority Lien
Intercreditor Agreement substantially in the form of Exhibit M to this Agreement
to be entered into (in the event a Loan Party incurs any Equal Priority
Indebtedness) among the Administrative Agent and one or more representatives for
holders of such Indebtedness secured by Liens on the Collateral that rank equal
in priority with the Liens on the Collateral securing the Obligations hereunder
(but without regard to the control of remedies), with such modifications thereto
as the Administrative Agent may reasonably agree.

“Equal Priority Obligations” shall mean any Obligations in respect of Equal
Priority Indebtedness.

“Equity Interest” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Investments” shall have the meaning provided in the preamble to this
Agreement.

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or any direct or indirect parent company of the
Borrower (excluding Disqualified Stock), other than:

(1) public offerings with respect to the Borrower’s or any of its direct or
indirect parent company’s common stock registered on Form S-8;

 

-19-



--------------------------------------------------------------------------------

(2) issuances to any Subsidiary of the Borrower; and

(3) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower would be deemed to be a “single employer” within
the meaning of Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“euro” shall mean the single currency of participating member states of the EMU.

“Event of Default” shall have the meaning provided in Section 11 hereof.

“Excess Proceeds” shall have the meaning provided in Section 9.8(c) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Excluded Contribution” shall mean net cash proceeds or the Fair Market Value of
Qualified Proceeds received by the Borrower from

(1) contributions to its common equity capital, and

(2) the sale (other than to a Subsidiary of the Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrower) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of the Borrower,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate of the Borrower on the date such capital contributions are made or
the date such Equity Interests are sold, as the case may be, which are excluded
from the calculation set forth in clause (3) of Section 9.5(a) hereof.

“Excluded Stock” shall mean (a) any Stock or Stock Equivalents with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower and the Collateral Agent), the cost or other
consequences of pledging such Stock or Stock Equivalents in favor of the Secured
Parties under the Security Documents shall be excessive in view of the benefits
to be obtained by the Secured Parties therefrom (it being understood that so
long as any First Lien Obligations are outstanding, the judgment of the First
Lien Administrative Agent in respect of the matters described in this clause
(a) shall be deemed to be the judgment of the Administrative Agent with respect
to such matters), (b) solely in the case of any pledge of Stock or Stock
Equivalents of any Foreign Corporate Subsidiary or FSHCO to secure the
Obligations, any Stock or Stock Equivalents that is Voting Stock of such Foreign
Corporate Subsidiary or FSHCO in excess of 66% of the outstanding Stock and
Stock Equivalents of such class and, solely in the case of a pledge of Stock or
Stock Equivalents of any Disregarded Entity substantially all of whose assets
consist of Stock and Stock Equivalents of Foreign Corporate Subsidiaries to
secure the Obligations, any Stock or Stock Equivalents of such Disregarded
Entity in excess of 66% of the outstanding Stock and Stock Equivalents of such
entity (such percentages

 

-20-



--------------------------------------------------------------------------------

to be adjusted upon any change of law as may be required to avoid adverse U.S.
federal income tax consequences to the Borrower or any Subsidiary), (c) any
Stock or Stock Equivalents to the extent the pledge thereof would be prohibited
by any Requirement of Law, (d) in the case of (i) any Stock or Stock Equivalents
of any Subsidiary to the extent the pledge of such Stock or Stock Equivalents is
prohibited by Contractual Requirements or (ii) any Stock or Stock Equivalents of
any Subsidiary that is not wholly owned by the Borrower and its Restricted
Subsidiaries at the time such Subsidiary becomes a Subsidiary, any Stock or
Stock Equivalents of each such Subsidiary described in clause (i) or (ii) to the
extent (A) that a pledge thereof to secure the Obligations hereunder is
prohibited by any applicable Contractual Requirement (other than customary
non-assignment provisions which are ineffective under the Uniform Commercial
Code or other applicable Requirements of Law), (B) any Contractual Requirement
prohibits such a pledge without the consent of any other party; provided that
this clause (B) shall not apply if (1) such other party is a Loan Party or a
wholly owned Restricted Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent))
and for so long as such Contractual Requirement or replacement or renewal
thereof is in effect, or (C) a pledge thereof to secure the Obligations would
give any other party (other than a Loan Party or a wholly owned Restricted
Subsidiary) to any Contractual Requirement governing such Stock or Stock
Equivalents the right to terminate its obligations thereunder (other than
customary non-assignment provisions that are ineffective under the Uniform
Commercial Code or other applicable Requirement of Law), (e) the Stock or Stock
Equivalents of any Immaterial Subsidiary and any Unrestricted Subsidiary,
(f) the Stock or Stock Equivalents of any Subsidiary of a Foreign Corporate
Subsidiary, (g) any Stock or Stock Equivalents of any Subsidiary to the extent
that the pledge of such Stock or Stock Equivalents would result in material
adverse tax consequences to the Borrower or any Subsidiary as reasonably
determined by the Borrower and (h) any Stock or Stock Equivalents set forth on
Schedule 1.1(b) which have been identified on or prior to the Closing Date in
writing to the Administrative Agent by an Authorized Officer of the Borrower and
agreed to by the Administrative Agent.

“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(c) and each future Domestic Subsidiary, in each case, for so long as any
such Subsidiary does not constitute a Material Subsidiary, (b) each Domestic
Subsidiary that is not a wholly owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Guarantor pursuant to the requirements
of Section 9.13 (for so long as such Subsidiary remains a non-wholly owned
Restricted Subsidiary), (c) any Disregarded Entity substantially all the assets
of which consist of Stock and Stock Equivalents of Foreign Corporate
Subsidiaries, (d) each Domestic Subsidiary that is prohibited by any applicable
Contractual Requirement or Requirement of Law from guaranteeing or granting
Liens to secure the Obligations at the time such Subsidiary becomes a Restricted
Subsidiary (and for so long as such restriction or any replacement or renewal
thereof is in effect) or that would require consent, approval, license or
authorization of a Governmental Authority to guarantee or grant Liens to secure
the Obligations at the time such Subsidiary becomes a Restricted Subsidiary
(unless such consent, approval, license or authorization has been received),
(e) each Domestic Subsidiary that is a Subsidiary of a Foreign Corporate
Subsidiary, (f) each other Domestic Subsidiary acquired pursuant to an
acquisition financed with secured Indebtedness and each Restricted Subsidiary
thereof that guarantees such Indebtedness, in each case, to the extent and so
long as the financing documentation relating to such acquisition to which such
Restricted Subsidiary is a party prohibits such Restricted Subsidiary from
guaranteeing or granting a Lien on any of its assets to secure the Obligations,
(g) any other Domestic Subsidiary with respect to which, (x) in the reasonable
judgment of the Administrative Agent and the Borrower, the cost or other
consequences of providing a Guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom (it being
understood that so long as any First Lien Obligations are outstanding, the
judgment of the First Lien Administrative Agent in respect of the matters
described in this clause (e) shall be deemed to be the judgment of the
Administrative Agent with respect to such matters),or (y) providing such a
Guarantee would result in material adverse tax consequences as reasonably
determined by the Borrower, and (h) each Unrestricted Subsidiary.

 

-21-



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (ii) except in the case
of a Lender that is an assignee pursuant to a request by the Borrower under
Section 13.7, in the case of a Non-U.S. Lender, any United States federal
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document that (A) is required to be
imposed on amounts payable to such Non-U.S. Lender pursuant to laws in force at
the time such Non-U.S. Lender becomes a party hereto (or designates a new
lending office), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, immediately prior to the designation of a new
lending office (or assignment), to receive additional amounts or indemnification
payments from any Credit Loan with respect to such withholding Tax pursuant to
Section 5.4 or (B) is attributable to such Non-U.S. Lender’s failure to comply
with Section 5.4(e) or (iii) any United States federal withholding Tax imposed
under FATCA.

“Existing Term Loan Class” shall have the meaning provided in
Section 2.15(a)(i).

“Extended Repayment Date” shall have the meaning provided in Section 2.5(c).

“Extended Term Loan Facility” shall mean each Class of Extended Term Loans made
pursuant to Section 2.15.

“Extended Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).

“Extended Term Loans” shall have the meaning provided in Section 2.15(a)(i).

“Extending Lender” shall have the meaning provided in Section 2.15(b).

“Extension Agreement” shall have the meaning provided in Section 2.15(c).

“Extension Election” shall have the meaning provided in Section 2.15(b).

“Extension Request” shall mean Term Loan Extension Requests.

“Extension Series” shall mean all Extended Term Loans that are established
pursuant to the same Extension Agreement (or any subsequent Extension Agreement
to the extent such Extension Agreement expressly provides that the Extended Term
Loans provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees, if any, and amortization schedule.

 

-22-



--------------------------------------------------------------------------------

“Fair Market Value” shall mean, with respect to any Investment, asset or
property, the fair market value of such Investment, asset or property,
determined in good faith by senior management or the board of directors of the
Borrower, whose determination will be conclusive for all purposes under this
Agreement.

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

“Farm-In Agreement” shall mean an agreement whereby a Person agrees to pay all
or a share of the drilling, completion or other expenses of an exploratory or
development well (which agreement may be subject to a maximum payment
obligation, after which expenses are shared in accordance with the working or
participation interests therein or in accordance with the agreement of the
parties) or perform the drilling, completion or other operation on such well as
all or a part of the consideration provided in exchange for an ownership
interest in an Oil and Gas Property.

“Farm-Out Agreement” shall mean a Farm-In Agreement, viewed from the standpoint
of the party that transfers an ownership interest to another.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York or, if such rate is not so published for any date that is a Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by it.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1 hereof.

“First Lien Agent” shall mean the “Senior Representative” under and as defined
in the First Lien/Second Lien Intercreditor Agreement.

“First Lien Obligations” shall mean Obligations in respect of Indebtedness
secured by a Lien ranking senior to the Lien securing the Obligations under this
Agreement.

“First Lien/Second Lien Intercreditor Agreement” shall mean the First
Lien/Second Lien Intercreditor Agreement in substantially the form of Exhibit L
dated as of the Closing Date, among JPMorgan Chase Bank, N.A., as Senior
Representative for the Senior Secured Parties (each as defined therein), Bank of
America, N.A., as Second Priority Representative for the Second Priority Debt
Parties (each as defined therein), the Loan Parties, and each additional
representative party thereto from time to time.

“Fixed Charge Coverage Ratio” shall mean, with respect to any Person as of the
Applicable Ratio Calculation Date, the ratio of (1) EBITDA of such Person for
the Applicable Ratio Measurement Period to (2) the Fixed Charges of such Person
for such Applicable Ratio Measurement

 

-23-



--------------------------------------------------------------------------------

Period. In the event that the Borrower or any Restricted Subsidiary incurs,
assumes, guarantees, redeems, retires or extinguishes any Indebtedness or issues
or redeems Disqualified Stock or Preferred Stock subsequent to the commencement
of the Applicable Ratio Measurement Period but prior to or simultaneously with
the Applicable Ratio Calculation Date, then the Fixed Charge Coverage Ratio
shall be calculated giving pro forma effect to such incurrence, assumption,
guarantee, redemption, retirement or extinguishment of Indebtedness, or such
issuance or redemption of Disqualified Stock or Preferred Stock (in each case,
including a pro forma application of the net proceeds therefrom), as if the same
had occurred at the beginning of the Applicable Ratio Measurement Period.

For purposes of calculating the Fixed Charge Coverage Ratio, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
Restricted Subsidiary during the Applicable Ratio Measurement Period or
subsequent to such Applicable Ratio Measurement Period and on or prior to or
simultaneously with the Applicable Ratio Calculation Date shall be calculated on
a pro forma basis assuming that all such Investments, acquisitions,
dispositions, mergers, consolidations and disposed operations (and the change in
any associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the Applicable Ratio Measurement
Period. If since the beginning of such period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into the Borrower or any
Restricted Subsidiary since the beginning of such period) shall have made any
Investment, acquisition, disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto for such Applicable Ratio Measurement Period as if such Investment,
acquisition, disposition, merger, consolidation or disposed operation had
occurred at the beginning of the Applicable Ratio Measurement Period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower (and may include,
for the avoidance of doubt and without duplication, cost savings and operating
expense reductions resulting from such Investment, acquisition, merger or
consolidation which is being given pro forma effect that have been or are
expected to be realized). If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the Applicable Ratio Calculation Date had
been the applicable rate for the entire period (taking into account any Hedging
Obligations applicable to such Indebtedness). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP. For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of:

(1) Consolidated Interest Expense of such Person for such period;

(2) all cash dividend payments or distributions (excluding items eliminated in
consolidation) on any series of Preferred Stock (including any Designated
Preferred Stock) of such Person made during such period; and

 

-24-



--------------------------------------------------------------------------------

(3) all cash dividend payments or distributions (excluding items eliminated in
consolidation) on any series of Disqualified Stock made during such period.

“Foreign Corporate Subsidiary” shall mean a Foreign Subsidiary that is treated
as a corporation for U.S. federal income tax purposes.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof or the District of Columbia and any
Restricted Subsidiary of such Foreign Subsidiary.

“FSHCO” shall mean any direct or indirect Subsidiary that has no material assets
other than the Stock of one or more direct or indirect Foreign Corporate
Subsidiaries

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“GAAP” shall mean generally accepted accounting principles in the United States
which were in effect on February 8, 2012.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.

“Granting Lender” shall have the meaning provided in Section 13.6(g) hereof.

“Guarantee” shall mean (a) the Guarantee made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit A hereto, and (b) any other guarantee of the Obligations
made by a Restricted Subsidiary that in form and substance reasonably acceptable
to the Administrative Agent.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

-25-



--------------------------------------------------------------------------------

“Guarantors” shall mean Holdings and each Subsidiary listed on Schedule 1.1(d)
and each other Restricted Subsidiary (other than an Excluded Subsidiary) that
becomes a party to the Guarantee after the Closing Date pursuant to Section 9.19
or otherwise.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

“Hedging Agreements” shall mean, any and all (a) rate swap transactions,
currency and interest rate basis swaps, currency and interest rate credit
derivative transactions, forward rate transactions, interest rate options,
forward foreign exchange transactions, currency and interest rate cap
transactions, currency and interest rate floor transactions, currency and
interest rate collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options and (b) commodity swaps, commodity
options, forward commodity contracts, basis differential swaps, spot contracts,
fixed-price physical delivery contracts or other similar agreements or
arrangements in respect of Hydrocarbons, in each case whether or not exchange
traded, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement.
Notwithstanding the foregoing, agreements or obligations to physically sell any
commodity at any index-based price shall not be considered Hedging Agreements.

For the avoidance of doubt, Hedging Agreements shall not be deemed speculative
or entered into for speculative purposes if: (i) any commodity Hedging Agreement
is intended in good faith, at inception of execution, to hedge or manage any of
the risks related to existing and or forecasted Hydrocarbon production of the
Borrower or its Restricted Subsidiaries (whether or not contracted) and (ii) any
Hedging Agreement is intended in good faith, at inception of execution, (A) to
hedge or manage the interest rate exposure associated with any debt securities,
debt facilities or leases (existing or forecasted) of the Borrower or its
Restricted Subsidiaries, (B) for foreign exchange or currency exchange
management, (C) to manage commodity portfolio exposure associated with changes
in interest rates or (D) to hedge any exposure that the Borrower or its
Restricted Subsidiaries may have to counterparties under other Hedging
Agreements such that the combination of such Hedging Agreements is not
speculative taken as a whole.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Hedging Agreements.

“Historical Financial Statements” shall mean (a) the audited consolidated
balance sheets of Samson and its consolidated Subsidiaries as of June 30, 2010
and 2011, and the related audited statements of income and comprehensive income,
statements of changes in shareholders’ equity and statements of cash flows for
each of the fiscal years in the three-year period ended June 30, 2011 and
(b) the unaudited interim consolidated balance sheets of Samson and its
consolidated Subsidiaries as of June 30, 2011 and 2012, and the related
statements of income and comprehensive income, statements of changes in
shareholders’ equity and statements of cash flows for the six months ended
June 30, 2011 and 2012. “Holdings” shall mean Samson Resources Corporation, a
Delaware corporation, and its successors.

 

-26-



--------------------------------------------------------------------------------

“Hydrocarbons” shall mean oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.

“Identified Contingent Liabilities” shall mean the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
the Borrower and its Subsidiaries taken as a whole after giving effect to the
Transactions (including all fees and expenses related thereto but exclusive of
such contingent liabilities to the extent reflected in Stated Liabilities), as
identified and explained in terms of their nature and estimated magnitude by
responsible officers of the Borrower.

“Immaterial Subsidiary” shall mean any Subsidiary that is not a Material
Subsidiary.

“Incremental Agreement” shall have the meaning provided in Section 2.14(e).

“Incremental Commitments” shall have the meaning provided in Section 2.14(a).

“Incremental Facilities” shall have the meaning provided in Section 2.14(a).

“Incremental Facility Closing Date” shall have the meaning provided in
Section 2.14(e).

“Incremental Limit” shall have the meaning provided in Section 2.14(b).

“Incremental Term Loan Commitment” shall mean the Commitment of any Lender to
make Incremental Term Loans of a particular Class pursuant to Section 2.14(a).

“Incremental Term Loan Facility” shall mean each Class of Incremental Term Loans
made pursuant to Section 2.14.

“Incremental Term Loan Maturity Date” shall mean, with respect to any Class of
Incremental Term Loans made pursuant to Section 2.14, the final maturity date
thereof.

“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).

“Indebtedness” shall mean, with respect to any Person,

(1) any indebtedness (including principal and premium) of such Person, whether
or not contingent

(a) in respect of borrowed money,

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without double counting, reimbursement
agreements in respect thereof),

(c) representing the balance, deferred and unpaid, of the purchase price of any
property (including Capitalized Lease Obligations), except (i) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued

 

-27-



--------------------------------------------------------------------------------

in the ordinary course of business and (ii) any earn-out obligation until such
obligation, within 60 days of becoming due and payable, has not been paid and
such obligation is reflected as a liability on the balance sheet of such Person
in accordance with GAAP, or

(d) representing any Hedging Obligations,

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided that Indebtedness of any direct or indirect parent company
appearing upon the balance sheet of the Borrower solely by reason of push down
accounting under GAAP shall be excluded,

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) above of another Person (whether or not such
items would appear upon the balance sheet of such obligor or guarantor), other
than by endorsement of negotiable instruments for collection in the ordinary
course of business,

(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) above of another Person secured by a Lien on any asset owned by
such Person, whether or not such Indebtedness is assumed by such Person, and

(4) to the extent not otherwise included, net obligations of such Person under
Hedging Agreements (the amount of any such obligations to be equal at any time
to the termination value of such agreement or arrangement giving rise to such
obligation that would be payable by such Person at such time).

Notwithstanding the foregoing, “Indebtedness” shall not include (a) accrued
expenses, royalties and trade payables; (b) Contingent Obligations incurred in
the ordinary course of business; (c) asset retirement obligations and
obligations in respect of reclamation and workers’ compensation (including
pensions and retiree medical care) that are not overdue by more than 90 days;
(d) Production Payments and Reserve Sales; (e) any obligation of a Person in
respect of a Farm-In Agreement or similar arrangement whereby such Person agrees
to pay all or a share of the drilling, completion or other expenses of an
exploratory or development well (which agreement may be subject to a maximum
payment obligation, after which expenses are shared in accordance with the
working or participation interest therein or in accordance with the agreement of
the parties) or perform the drilling, completion or other operation on such well
in exchange for an ownership interest in an oil or gas property; (f) any
obligations under Hedging Agreements; provided that such agreements are entered
into for bona fide hedging purposes of the Borrower or its Restricted
Subsidiaries (as determined in good faith by the board of directors or senior
management of the Borrower, whether or not accounted for as a hedge in
accordance with GAAP) and, in the case of any foreign exchange contract,
currency swap agreement, futures contract, option contract or other similar
agreement, such agreements are related to business transactions of the Borrower
or its Restricted Subsidiaries entered into in the ordinary course of business
and, in the case of any interest rate protection agreement, interest rate future
agreement, interest rate option agreement, interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate hedge
agreement or other similar agreement or arrangement, such agreements
substantially correspond in terms of notional amount, duration and interest
rates, as applicable, to Indebtedness of the Borrower or its Restricted
Subsidiaries Incurred without violation of this Agreement; (g) in-kind
obligations relating to net oil, natural gas liquids, or natural gas balancing
positions arising in the ordinary course of business or (h) obligations under or
in respect of Receivables Facilities.

 

-28-



--------------------------------------------------------------------------------

“Indemnified Liabilities” shall have the meaning provided in Section 13.5
hereof.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by, any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes,
(b) Other Taxes and (c) any interest, penalties or expenses caused by an Agent’s
or Lender’s gross negligence or willful misconduct.

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

“Initial Term Loan” shall have the meaning provided in Section 2.1(a).

“Initial Term Loan Commitment” shall mean (a) in the case of each Lender that is
a Lender on the date hereof, the amount set forth opposite such Lender’s name on
Schedule 1.1(a) hereto as such Lender’s “Initial Term Loan Commitment” and
(b) in the case of any Lender that becomes a Lender after the date hereof, the
amount specified as such Lender’s “Initial Term Loan Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
total Initial Term Loan Commitment, in each case as the same may be changed from
time to time pursuant to the terms hereof. The aggregate amount of the Initial
Term Loan Commitments as of the Closing Date is $1,000,000,000.

“Initial Term Loan Facility” shall have the meaning provided in the recitals to
this Agreement.

“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.

“Initial Term Loan Maturity Date” shall mean the sixth anniversary of the
Closing Date, or if such anniversary of the Closing Date is not a Business Day,
the Business Day immediately following such anniversary.

“Insolvency or Liquidation Proceeding” shall mean:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Loan Party;

(b) any other voluntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Loan Party or with respect to a material
portion of their respective assets;

(c) any liquidation, dissolution, reorganization or winding-up of any Loan Party
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Loan Party.

“Intercompany Note” shall mean the Intercompany Subordinated Note delivered in
connection with the RBL Credit Agreement, or such other global intercompany note
in form and substance reasonably acceptable to the Administrative Agent and the
Borrower.

 

-29-



--------------------------------------------------------------------------------

“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9 hereof.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” shall mean:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries;

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) above which fund may also hold immaterial
amounts of cash pending investment or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commissions, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Borrower in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property. For purposes of the definition of “Unrestricted Subsidiary”
and Section 9.5 hereof:

(1) “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(a) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; less

(b) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

 

-30-



--------------------------------------------------------------------------------

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Borrower or
a Restricted Subsidiary in respect of such Investment.

“Investors” shall mean Kohlberg Kravis Roberts & Co. LP, Crestview, L.L.C.,
ITOCHU Corporation, Natural Gas Partners and each of their respective Affiliates
but not including, however, any operating portfolio companies of any of the
foregoing.

“Joint Bookrunners” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Credit Suisse Securities (USA) LLC, J.P. Morgan Securities LLC,
Wells Fargo Securities, LLC, BMO Capital Markets Corp., Barclays Bank PLC,
Citigroup Global Markets Inc., RBC Capital Markets and Mizuho Corporate Bank,
Ltd.

“Joint Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Credit Suisse Securities (USA) LLC.

“Junior Lien Obligations” shall mean any Obligations in respect of Junior
Priority Indebtedness.

“Junior Priority Indebtedness” shall mean any Indebtedness the Liens securing
which rank junior to the Liens securing Second Lien Obligations.

“Latest Maturity Date” shall mean, with respect to the issuance or incurrence of
any Indebtedness or Capital Stock, the latest Maturity Date applicable to any
Credit Facility that is outstanding hereunder as determined on the date such
Indebtedness is issued or incurred or such Capital Stock is issued.

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or (b) a Lender having
notified the Administrative Agent and/or the Borrower that it does not intend to
comply with the obligations under Section 2.1(a) hereof, or (c) a Lender
becoming the subject of a bankruptcy or insolvency proceeding.

“LIBOR Loan” shall mean any Term Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan in
Dollars, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Bloomberg (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; provided that, notwithstanding the foregoing, in no event
shall the LIBOR Rate at any time be less than 1.25% per annum. If such rate is
not available at such time for any reason, then the “LIBOR Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the LIBOR
Loan being made, continued or converted by the Administrative Agent and with a
term equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the applicable London interbank
eurocurrency market at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period.

 

-31-



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, preference, priority or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest in and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease be deemed to constitute a Lien.

“Loan” shall mean any Term Loan made by any Lender hereunder.

“Loan Documents” shall mean this Agreement, the Security Documents, the First
Lien/Second Lien Intercreditor Agreement, the Guarantees, any Term Loan Notes
issued by the Borrower hereunder and any Customary Intercreditor Agreement
entered into after the Closing Date to which the Collateral Agent and/or
Administrative Agent is a party.

“Loan Party” shall mean the Borrower, the Guarantors and each other Subsidiary
of the Borrower that is a party to a Loan Document.

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would, individually or in the
aggregate, materially adversely affect (a) the ability of the Borrower and the
other Loan Parties, taken as a whole, to perform their payment obligations under
this Agreement or any of the other Loan Documents or (b) the rights and remedies
of the Administrative Agent and the Lenders under this Agreement or any of the
other Loan Documents.

“Material Subsidiary” shall mean, any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Agreement; provided, however, that all references to “ten
percent” in such definition shall be replaced with “five percent.”

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose Total Assets (when combined with the assets
of such Subsidiary’s Subsidiaries, after eliminating intercompany obligations)
at the last day of the Test Period for which Section 9.1 Financials have been
delivered were equal to or greater than 5% of the Consolidated Total Assets of
the Borrower and the Restricted Subsidiaries at such date or (b) whose revenues
(when combined with the revenues of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) during such Test Period were equal to or
greater than 5% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Closing Date,
Restricted Subsidiaries that are not Material Subsidiaries have, in the
aggregate, (i) Total Assets (when combined with the assets of such Subsidiary’s
Subsidiaries, after eliminating intercompany obligations) at the last day of
such Test Period equal to or greater than 10.0% of the Consolidated Total Assets
of the Borrower and the Restricted Subsidiaries at such date or (ii) revenues
(when combined with the revenues of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) during such Test Period equal to or
greater than 10.0% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP, then the Borrower shall, on the date on which financial statements
for such quarter are delivered pursuant to this Agreement, designate in writing
to the Administrative Agent one or more of such Restricted Subsidiaries as
“Material Subsidiaries.”

 

-32-



--------------------------------------------------------------------------------

“Maturity Date” shall mean, as to the applicable Loan or Commitment, the Initial
Term Loan Maturity Date, any Incremental Term Loan Maturity Date, or any
maturity date related to any Class of Extended Term Loans, as applicable.

“Minimum Equity Amount” shall have the meaning provided in the preamble to this
Agreement.

“Minority Interest” means the percentage interest represented by any class of
Capital Stock of a Restricted Subsidiary that is not owned by the Borrower or a
Restricted Subsidiary.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor to its
rating agency business.

“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the Collateral
Agent for the benefit of the Secured Parties in respect of that Mortgaged
Property, substantially in the form of mortgages delivered in connection with
RBL Credit Agreement or such other form as may be reasonably agreed between the
Borrower and the Collateral Agent.

“Mortgaged Property” shall mean, initially, each parcel of real estate and
improvements thereto owned by a Loan Party and identified on Schedule 1.1(e),
and each other parcel of real property and improvements thereto with respect to
which a Mortgage is required to be granted pursuant to Section 9.19.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Net Asset Sale Proceeds” shall mean the aggregate cash proceeds and the Fair
Market Value of any Cash Equivalents received by the Borrower or a Restricted
Subsidiary in respect of any Asset Sale, including any cash received upon the
sale or other disposition of any Designated Non-cash Consideration received in
any Asset Sale, net of the direct costs relating to such Asset Sale and the sale
or disposition of such Designated Non-cash Consideration, including legal,
accounting and investment banking fees, and brokerage and sales commissions, any
relocation expenses incurred as a result thereof, taxes paid or payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), amounts paid in connection with
the termination of Hedging Agreements related to Indebtedness repaid with Net
Asset Sale Proceeds or hedging oil, natural gas and natural gas liquid
production in notional volumes corresponding Oil and Gas Properties subject of
such Asset Sale, amounts required to be applied to the repayment of principal,
premium, if any, and interest on Senior Indebtedness or Indebtedness of any
Restricted Subsidiary required (other than required by clause (1) of
Section 9.8(b) hereof) to be paid as a result of such transaction and any
deduction of appropriate amounts to be provided by the Borrower or any of its
Restricted Subsidiaries as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Borrower or any of its Restricted Subsidiaries after such sale
or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends.

 

-33-



--------------------------------------------------------------------------------

“Net Indebtedness to EBITDA Ratio” shall mean, with respect to any Person, the
ratio of: (a) the Indebtedness of the Borrower and its Restricted Subsidiaries
for borrowed money, as of the end of the most recently ended fiscal quarter,
plus the amount of any Indebtedness for borrowed money incurred subsequent to
the end of such fiscal quarter, less the amount of unrestricted cash and Cash
Equivalents that would be stated on the balance sheet of the Borrower and held
by the Borrower as of such date of determination, as determined in accordance
with GAAP, to (b) the Borrower’s EBITDA for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such event for which such calculation is
being made shall occur (the “Measurement Period”); provided, however, that:
(i) in making such computation, Indebtedness shall include the greater of
(x) the average daily balance outstanding under any revolving credit facility
during the most recently ended fiscal quarter and (y) the actual amount of
Indebtedness outstanding under any revolving credit facility as of the date for
which such calculation is being made; and (ii) if the Borrower or any of its
Restricted Subsidiaries consummates a material acquisition or an Asset Sale or
other disposition of assets subsequent to the commencement of the Measurement
Period but prior to the event for which the calculation of the Net Indebtedness
to EBITDA Ratio is made, then the Net Indebtedness to EBITDA Ratio shall be
calculated giving pro forma effect to such material acquisition or Asset Sale or
other disposition of assets as if the same had occurred at the beginning of the
applicable period. Any pro forma calculations necessary pursuant to this “Net
Indebtedness to EBITDA Ratio” shall be made in accordance with the provisions
set forth in the definition of “Fixed Charge Coverage Ratio.”

“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b)
hereof.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-U.S. Lender” shall mean any Lender that is not a “United States person” as
defined under Section 7701(a)(30) of the Code.

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a) hereof.

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a) hereof.

“Obligations” shall mean any principal, interest, penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities, payable
under the documentation governing any Indebtedness.

“Offering Document” means the offering memorandum dated February 3, 2012,
pursuant to which the Borrower’s 9.750% Senior Notes due 2020 were offered to
potential purchasers.

“Officer” shall mean the Chairman of the Board, any Manager or Director, the
Chief Executive Officer, the Chief Financial Officer, the President, any
Executive Vice President, Senior Vice President or Vice President, the
Treasurer, the Controller or the Secretary of the Borrower or any other Person,
as the case may be.

“Officer’s Certificate” shall mean a certificate signed by an Officer of the
Borrower or any other Person, as the case may be, who must be a Manager or
Director, the principal executive officer, the principal financial officer, the
treasurer or the principal accounting officer of the Borrower (or of a
Subsidiary of the Borrower acting in such capacity for the Borrower and its
Subsidiaries, as determined by the Borrower) or such other Person, that meets
the requirements set forth in this Agreement.

 

-34-



--------------------------------------------------------------------------------

“Oil and Gas Business” shall mean:

(1) the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, natural gas liquids,
liquefied natural gas and other Hydrocarbons and mineral properties or products
produced in association with any of the foregoing;

(2) the business of gathering, marketing, distributing, treating, processing,
storing, refining, selling and transporting of any production from such
interests or properties and products produced in association therewith and the
marketing of oil, natural gas, other Hydrocarbons and minerals obtained from
unrelated Persons;

(3) any other related energy business, including power generation and electrical
transmission business, directly or indirectly, from oil, natural gas and other
Hydrocarbons and minerals produced substantially from properties in which the
Borrower or its Restricted Subsidiaries, directly or indirectly, participate;

(4) any business relating to oil field sales and service; and

(5) any business or activity relating to, arising from, or necessary,
appropriate or incidental to the activities described in the foregoing clauses
(1) through (4) of this definition.

“Oil and Gas Properties” means all properties, including equity or other
ownership interests therein, owned by a Person which contain or are believed to
contain oil and gas reserves.

“Opinion of Counsel” shall mean a written opinion reasonably acceptable to the
Administrative Agent from legal counsel. The counsel may be an employee of or
counsel to the Borrower.

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar taxes (including interest, fines, penalties, additions to tax and
related, reasonable, out-of-pocket expenses with regard thereto) arising from
any payment made hereunder or made under any other Loan Document or from the
execution or delivery of, registration or enforcement of, consummation or
administration of, or otherwise with respect to, this Agreement or any other
Loan Document; provided that such term shall not include any of the foregoing
Taxes (i) that result from an assignment, grant of a participation pursuant to
Section 13.6(c) or transfer or assignment to or designation of a new lending
office or other office for receiving payments under any Loan Document
(“Assignment Taxes”) to the extent such Assignment Taxes are imposed as a result
of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Loan Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Borrower, or (ii) Excluded Taxes.

“Overnight Rate” shall mean, for any day the greater of (i) the Federal Funds
Effective Rate and (ii) an overnight rate determined by the Administrative
Agent, as the case may be, in accordance with banking industry rules on
interbank compensation.

“Participant” shall have the meaning provided in Section 13.6(c) hereof.

 

-35-



--------------------------------------------------------------------------------

“Patriot Act” shall have the meaning provided in Section 13.19 hereof.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets and cash
or Cash Equivalents between the Borrower or a Restricted Subsidiary and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 9.8 hereof.

“Permitted Business Investment” means any Investment and expenditure made in the
ordinary course of business or which are of a nature that is or shall have
become customary in the Oil and Gas Business generally or in the geographic
region in which such activities occur, including investments or expenditures for
actively exploiting, exploring for, acquiring, developing, producing,
processing, gathering, marketing, distributing, storing or transporting oil,
natural gas or other Hydrocarbons and minerals (including with respect to
plugging and abandonment) through agreements, transactions, interests or
arrangements which permit one to share risks or costs, comply with regulatory
requirements regarding local ownership or satisfy other objectives customarily
achieved through the conduct of the Oil and Gas Business jointly with third
parties, including:

(1) Investments in ownership interests in oil, natural gas, other Hydrocarbons
and minerals properties, liquefied natural gas facilities, processing
facilities, gathering systems, pipelines, storage facilities or related systems
or ancillary real property interests;

(2) Investments in the form of or pursuant to operating agreements, working
interests, royalty interests, mineral leases, processing agreements, Farm-In
Agreements, Farm-Out Agreements, contracts for the sale, transportation or
exchange of oil, natural gas, other Hydrocarbons and minerals, production
sharing agreements, participation agreements, development agreements, area of
mutual interest agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts, joint venture agreements, partnership
agreements (whether general or limited), subscription agreements, stock purchase
agreements, stockholder agreements and other similar agreements (including for
limited liability companies) with third parties; and

(3) Investments in direct or indirect ownership interests in drilling rigs and
related equipment, including, without limitation, transportation equipment.

“Permitted Holders” shall mean each of (i) the Investors and members of
management of the Borrower (or its direct or indirect parent) who are holders of
Equity Interests of the Borrower (or its direct or indirect parent company) on
the Closing Date and any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act or any successor provision) of which any of
the foregoing are members; provided that, in the case of such group and without
giving effect to the existence of such group or any other group, such Investors
and members of management, collectively, have beneficial ownership of more than
50% of the total voting power of the Voting Stock of the Borrower or any direct
or indirect parent company of the Borrower and (ii) any Permitted Parent. Any
Person or group whose acquisition of beneficial ownership constitutes a Change
of Control in respect of which a Change of Control Offer is made in accordance
with the requirements of this Agreement will thereafter, together with its
Affiliates, constitute an additional Permitted Holder.

 

-36-



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(1) any Investment in the Borrower or any Restricted Subsidiary;

(2) any Investment in cash, Cash Equivalents or Investment Grade Securities;

(3) any Investment by the Borrower or any Restricted Subsidiary in a Person that
is engaged in a Similar Business if as a result of such Investment

(a) such Person becomes a Restricted Subsidiary or

(b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, and, in each case, any Investment held by such Person;
provided that such Investment was not acquired by such Person in contemplation
of such acquisition, merger, consolidation or transfer;

(4) any Investment in securities or other assets not constituting cash or Cash
Equivalents and received in connection with an Asset Sale made pursuant to
Section 9.8 hereof or any other disposition of assets not constituting an Asset
Sale;

(5) any Investment existing on the Closing Date;

(6) any Investment acquired by the Borrower or any Restricted Subsidiary

(a) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization or recapitalization of the Borrower of
such other Investment or accounts receivable or

(b) as a result of a foreclosure by the Borrower or any Restricted Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;

(7) Hedging Agreements and related Hedging Obligations, which transactions or
obligations are Incurred in compliance with Section 9.7 hereof;

(8) any Investment in a Similar Business, joint ventures or Unrestricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (8) that are at that time
outstanding, not to exceed $100.0 million at the time of such Investment (with
the Fair Market Value of each Investment being measured at the time made and
without giving effect to subsequent changes in value); provided, however, that
if any Investment pursuant to this clause (8) is made in any Person that is not
a Restricted Subsidiary of the Borrower at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary after such date, such
investment shall thereafter be deemed to have been made pursuant to clause
(1) above and shall cease to have been made pursuant to this clause (8) for so
long as such Person continues to be a Restricted Subsidiary;

(9) Investments the payment for which consists of Equity Interests of the
Borrower or any direct or indirect parent company of the Borrower (exclusive of
Disqualified Stock);

 

-37-



--------------------------------------------------------------------------------

provided that such Equity Interests will not increase the amount available for
Restricted Payments under clause (3) of Section 9.5(a) hereof;

(10) (x) guarantees of Indebtedness permitted under Section 9.7 hereof and
(y) guarantees of performance or other obligations (other than Indebtedness)
arising in the ordinary course in the Oil and Gas Business, including
obligations under Hydrocarbon exploration, development, joint operating and
related agreements and licenses, concessions or operating leases related to the
Oil and Gas Business;

(11) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 9.9(b) hereof
(except transactions described in clauses (2), (5) and (9) of such section);

(12) Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;

(13) additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (13) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash), not
to exceed the greater of (x) $300.0 million and (y) 2.75% of Total Assets at the
time of such Investment (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value); provided, however, that if any Investment pursuant to this clause
(13) is made in any Person that is not a Restricted Subsidiary of the Borrower
at the date of the making of such Investment and such Person becomes a
Restricted Subsidiary after such date, such investment shall thereafter be
deemed to have been made pursuant to clause (1) above and shall cease to have
been made pursuant to this clause (13) for so long as such Person continues to
be a Restricted Subsidiary;

(14) Investments relating to any Receivables Facility that, in the good faith
determination of the board of directors of the Borrower, are necessary or
advisable to effect such Receivables Facility or any repurchases in connection
therewith;

(15) advances to, or guarantees of Indebtedness of, employees not in excess of
$20.0 million outstanding at any one time, in the aggregate;

(16) loans and advances to officers, directors, managers and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practices or to fund such Person’s purchase of Equity Interests of the Borrower
or any direct or indirect parent company thereof; and

(17) Permitted Business Investments.

“Permitted Liens” shall mean, with respect to any Person:

(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
plugging and abandonment obligations or public or statutory obligations of such
Person or deposits of cash or U.S. government bonds to secure surety or appeal
bonds to which such Person is a party, or deposits as security for contested
taxes or import duties or for the payment of rent, in each case incurred in the
ordinary course of business;

 

-38-



--------------------------------------------------------------------------------

(2) Liens imposed by law, such as carriers’, warehousemen’s, materialmens’,
repairmens’ and mechanics’ Liens, in each case for sums not yet overdue for a
period of more than 30 days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(3) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP, or
for property taxes on property the Borrower or one of its Subsidiaries has
determined to abandon if the sole recourse for such tax, assessment, charge,
levy or claim is to such property;

(4) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to regulatory requirements or
letters of credit or bankers’ acceptances issued, and completion guarantees
provided for, in each case pursuant to the request of and for the account of
such Person in the ordinary course of its business;

(5) minor survey exceptions, minor encumbrances, ground leases, easements or
reservations of, or rights of others for, licenses, rights-of-way, servitudes,
sewers, electric lines, drains, telegraph and telephone and cable television
lines, gas and oil pipelines and other similar purposes, or zoning, building
codes or other restrictions (including, without limitation, minor defects or
irregularities in title and similar encumbrances) as to the use of real
properties or Liens incidental, to the conduct of the business of such Person or
to the ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

(6) Liens securing Indebtedness of Foreign Subsidiaries and Indebtedness
permitted to be incurred pursuant to clause (4), (12) or (18) of Section 9.7(b)
hereof; provided that, (x) in the case of clause (4), such Lien may not extend
to any property or equipment (or assets affixed or appurtenant thereto) other
than the property or equipment being financed or refinanced under such clause
(4); and (y) in the case of Foreign Subsidiaries and clause (18), such Lien may
not extend to any assets other than the assets owned by the Foreign Subsidiaries
or the Restricted Subsidiaries incurring such Indebtedness; provided, further
that, (A) in the case of Liens securing such Indebtedness that constitutes
Second Lien Obligations (as designated by the Borrower) (other than the Loans),
the secured parties in respect of such Indebtedness (or a representative thereof
on behalf of such holders) shall have entered into with the Administrative Agent
and/or the Collateral Agent a Customary Intercreditor Agreement which agreement
shall provide that the Liens securing such Second Lien Obligations shall rank
equal in priority to the Liens securing the Obligations hereunder (but without
regard to control of remedies) and (B) in the case of Liens securing such
Indebtedness that constitutes Junior Lien Obligations (as designated by the
Borrower), the secured parties in respect of such Indebtedness (or a
representative thereof on behalf of such holders) shall have entered into with
the Administrative Agent and/or the Collateral Agent a Customary Intercreditor
Agreement which agreement shall provide that the Liens securing such Junior Lien
Obligations shall rank junior to the Liens securing the Obligations (but without
regard to control of remedies). Without any further consent of the

 

-39-



--------------------------------------------------------------------------------

Lenders, the Administrative Agent and the Collateral Agent shall be authorized
to negotiate, execute and deliver on behalf of the Secured Parties any
intercreditor agreement or any amendment (or amendment and restatement) to the
Security Documents or a Customary Intercreditor Agreement to effect the
provisions contemplated by this clause (6);

(7) Liens existing on the Closing Date (other than Liens incurred in connection
with the RBL Credit Agreement or this Agreement);

(8) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming a
Subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by the Borrower or any other Restricted Subsidiary;

(9) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition, merger or consolidation; provided further
that the Liens may not extend to any other property owned by the Borrower or any
Restricted Subsidiary;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
in accordance with Section 9.7 hereof;

(11) Liens securing Hedging Agreements, Hedging Obligations and Cash Management
Services;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(13) leases, subleases, licenses or sublicenses (including intellectual
property) granted to others in the ordinary course of business which do not
materially interfere with the ordinary conduct of the business of the Borrower
or any Restricted Subsidiary and do not secure any Indebtedness;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(15) Liens in favor of the Borrower or any Guarantor;

(16) Liens on equipment of the Borrower or any Restricted Subsidiary granted in
the ordinary course of business to the Borrower’s or such Restricted
Subsidiary’s client at which such equipment is located;

(17) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

 

-40-



--------------------------------------------------------------------------------

(18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6), (7), (8), (9), (10), (11), (15), (36), (37),
(38) and this clause (18) of the definition of “Permitted Liens”); provided that
(x) such new Lien shall be limited to all or part of the same property that
secured the original Lien (and applicable after-acquired property that is
affixed or incorporated into the property or class of assets covered by such
Lien, the terms of which Indebtedness require or include a pledge of
after-acquired property, plus improvements on such property), and (y) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding principal amount or, if greater,
committed amount of the Indebtedness described under the foregoing clauses (6),
(7), (8), (9), (10), (11), (15), (36), (37), (38) and this clause (18) of the
definition of “Permitted Liens” at the time the original Lien became a Permitted
Lien under this Agreement, and (B) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement; provided, further that to the extent any such Liens were
subject to intercreditor arrangements (including a Customary Intercreditor
Agreement or otherwise), the Administrative Agent or Collateral Agent shall
enter into applicable amendments to or replacements of such intercreditor
arrangements to provide that such Liens shall continue with the same priority as
the original Lien;

(19) deposits made or other security provided to secure liabilities to insurance
carriers under insurance or self-insurance arrangements in the ordinary course
of business;

(20) (i) Liens securing Indebtedness under Credit Facilities, including the RBL
Credit Agreement and the Loans, permitted to be incurred pursuant to clauses
(1) of Section 9.7(b); provided, that, (A) in the case of Liens securing such
Indebtedness that constitutes First Lien Obligations (as designated by the
Borrower), the First Lien Agent (or other applicable representative thereof on
behalf of the holders of such Indebtedness) shall have entered into with the
Administrative Agent and/or the Collateral Agent the First Lien/Second Lien
Intercreditor Agreement; (B) in the case of Liens securing such Indebtedness
that constitutes Second Lien Obligations (as designated by the Borrower) (other
than the Loans), the secured parties in respect of such Indebtedness (or a
representative thereof on behalf of such holders) shall have entered into with
the Administrative Agent and/or the Collateral Agent a Customary Intercreditor
Agreement which agreement shall provide that the Liens securing such Second Lien
Obligations shall rank equal in priority to the Liens securing the Obligations
hereunder (but without regard to control of remedies) and (C) in the case of
Liens securing such Indebtedness that constitutes Junior Lien Obligations (as
designated by the Borrower), the secured parties in respect of such Indebtedness
(or a representative thereof on behalf of such holders) shall have entered into
with the Administrative Agent and/or the Collateral Agent a Customary
Intercreditor Agreement which agreement shall provide that the Liens securing
such Junior Lien Obligations shall rank junior to the Liens securing the
Obligations (but without regard to control of remedies). Without any further
consent of the Lenders, the Administrative Agent and the Collateral Agent shall
be authorized to negotiate, execute and deliver on behalf of the Secured Parties
any intercreditor agreement or any amendment (or amendment and restatement) to
the Security Documents or a Customary Intercreditor Agreement to effect the
provisions contemplated by this clause (20);

(21) other Liens securing Indebtedness or other obligations of the Borrower or
any Subsidiary of the Borrower in the ordinary course of business with respect
to Indebtedness and obligations that do not exceed the greater of (x) $150.0
million and (y) 1.25% of Total Assets at any one time outstanding; provided,
that, in the case of such Liens securing such Indebtedness that constitutes
Junior Lien Obligations (as designated by the Borrower), the secured parties in
respect of such Indebtedness (or a representative thereof on behalf of such
holders) shall have

 

-41-



--------------------------------------------------------------------------------

entered into with the Administrative Agent and/or the Collateral Agent a
Customary Intercreditor Agreement which agreement shall provide that the Liens
securing such Junior Lien Obligations shall rank junior to the Liens securing
the Obligations (but without regard to control of remedies). Without any further
consent of the Lenders, the Administrative Agent and the Collateral Agent shall
be authorized to negotiate, execute and deliver on behalf of the Secured Parties
any intercreditor agreement or any amendment (or amendment and restatement) to
the Security Documents or a Customary Intercreditor Agreement to effect the
provisions contemplated by this clause (21);

(22) Liens securing judgments for the payment of money not constituting an Event
of Default under clause (f) under Section 11.1 hereof so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;

(23) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(24) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or any comparable or successor provision on items in the course
of collection, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(25) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 9.7 hereof; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreements;

(26) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(27) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(28) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted this Agreement;

(29) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Borrower or any of its
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

 

-42-



--------------------------------------------------------------------------------

(30) restrictive covenants affecting the use to which real property may be put;
provided that the covenants are complied with;

(31) security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(32) zoning by-laws and other land use restrictions, including, without
limitation, site plan agreements, development agreements and contract zoning
agreements;

(33) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(34) any Lien granted pursuant to a security agreement between the Borrower or
any Restricted Subsidiary and a licensee of their intellectual property to
secure the damages, if any, of such licensee resulting from the rejection by the
Borrower or such Restricted Subsidiary of such licensee in a bankruptcy,
reorganization or similar proceeding with respect to the Borrower or such
Restricted Subsidiary; provided that such Liens do not cover any assets other
than the intellectual property subject to such license;

(35) Liens in respect of Production Payments and Reserve Sales;

(36) Liens arising under Farm-Out Agreements, Farm-In Agreements, division
orders, contracts for the sale, purchase, exchange, transportation, gathering or
processing of Hydrocarbons, unitizations and pooling designations, declarations,
orders and agreements, development agreements, joint venture agreements,
partnership agreements, operating agreements, royalties, royalty trusts, master
limited partnerships, working interests, net profits interests, joint interest
billing arrangements, participation agreements, production sales contracts, area
of mutual interest agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or geophysical permits or agreements, and other agreements
which are customary in the Oil and Gas Business; provided, however, in all
instances that such Liens are limited to the assets that are the subject of the
relevant agreement, program, order, trust, partnership or contract;

(37) Liens on pipelines or pipeline facilities that arise by operation of law;
and

(38) any (a) interest or title of a lessor or sublessor under any lease, liens
reserved in oil, gas or other Hydrocarbons, minerals, leases for bonus, royalty
or rental payments and for compliance with the terms of such leases;
(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to (including, without limitation, ground leases or
other prior leases of the demised premises, mortgages, mechanics’ liens, tax
liens and easements); or (c) subordination of the interest of the lessee or
sublessee under such lease to any restrictions or encumbrance referred to in the
preceding clause (b).

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

“Permitted Parent” shall mean any direct or indirect parent of the Borrower
formed not in connection with, or in contemplation of, a transaction (other than
the Transactions) that, assuming such parent was not so formed, after giving
effect thereto would constitute a Change of Control and any direct or indirect
parent of the Borrower formed in connection with an underwritten public Equity
Offering; provided that no Person or group (other than Permitted Holders) owns
more than 50% of the total voting power of the Voting Stock of such direct or
indirect parent.

 

-43-



--------------------------------------------------------------------------------

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the Borrower
or an ERISA Affiliate.

“Platform” shall have the meaning provided in Section 13.18(c).

“Pledge Agreement” shall mean the Pledge Agreement entered into by the Borrower,
the other pledgors party thereto and the Collateral Agent, for the benefit of
the Secured Parties, substantially in the form of Exhibit C.

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution or winding up.

“Present Fair Salable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets (both
tangible and intangible) of the Borrower and its Subsidiaries taken as a whole
are sold on a going concern basis with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

“Previously Absent Financial Maintenance Covenant” shall mean, at any time
(x) any financial maintenance covenant that is not included in this Agreement at
such time and (y) any financial maintenance covenant that is included in this
Agreement at such time but with covenant levels in this Agreement that are less
restrictive on the Borrower and the Restricted Subsidiaries.

“prime rate” shall mean the “prime rate” referred to in the definition of “ABR.”

“Production Payments and Reserve Sales” shall mean the grant or transfer by the
Borrower or a Restricted Subsidiary to any Person of a royalty, overriding
royalty, net profits interest, production payment (whether volumetric or
dollar-denominated), partnership or other interest in Oil and Gas Properties,
reserves or the right to receive all or a portion of the production or the
proceeds from the sale of production attributable to such properties where the
holder of such interest has recourse solely to such production or proceeds of
production, subject to the obligation of the grantor or transferor to operate
and maintain, or cause the subject interests to be operated and maintained, in a
reasonably prudent manner or other customary standard or subject to the
obligation of the grantor or transferor to indemnify for environmental, title or
other matters customary in the Oil and Gas Business, including any such grants
or transfers pursuant to incentive compensation programs on terms that are
reasonably customary in the Oil and Gas Business for geologists, geophysicists
or other providers of technical services to the Borrower or a Restricted
Subsidiary.

“Public Company Costs” shall mean costs relating to compliance with the
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, as applicable to companies with equity or debt
securities held by the public, the rules of national securities

 

-44-



--------------------------------------------------------------------------------

exchange companies with listed equity or debt securities, directors’ or
managers’ compensation, fees and expense reimbursement, costs relating to
investor relations, shareholder meetings and reports to shareholders or
debtholders, directors’ and officers’ insurance and other executive costs, legal
and other professional fees, and listing fees.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business.

“Rating Agencies” shall mean Moody’s and S&P or if Moody’s or S&P or both shall
not make a rating on the applicable security or other investment publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by the Borrower which shall be substituted for Moody’s or
S&P or both, as the case may be.

“RBL Credit Agreement” shall mean the senior secured revolving credit agreement,
dated as of December 21, 2011, by and among the Borrower, the lenders from time
to time parties thereto, JPMorgan Chase Bank, N.A., as administrative agent,
swingline lender and a letter of credit issuer, and the other letter of credit
issuers party thereto.

“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the Obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower and its Restricted Subsidiaries
(other than a Receivables Subsidiary) pursuant to which the Borrower or any
Restricted Subsidiary sells its accounts receivable to either (a) a Person that
is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
funds such purchase by purporting to sell its accounts receivable to a Person
that is not a Restricted Subsidiary or by borrowing from such Person or from
another Receivables Subsidiary that in turn funds itself by borrowing from such
Person.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with any Receivables
Facility.

“Receivables Subsidiary” shall mean any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto.

“Reference Rate” shall mean the rate per annum equal to the BBA LIBOR Rate, as
published by Bloomberg (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time on such day for deposits in
Dollars for a period equal to three months. If such rate is not available at
such time for any reason, the Reference Rate shall be determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for a three month Interest Period to major banks in the
London inter-bank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on such date.

“Refinancing Indebtedness” shall have the meaning provided in Section 9.7(b)(13)
hereof.

“Refunding Capital Stock” shall have the meaning provided in
Section 9.5(b)(2)(a) hereof.

 

-45-



--------------------------------------------------------------------------------

“Register” shall have the meaning provided in Section 13.6(b)(iv) hereof.

“Registration Rights Agreement” shall mean any registration rights agreement
related to the Senior Notes by and among the Borrower, the Guarantors and the
other entities party thereto and, with respect to any additional notes issued
pursuant thereto or to any other indenture, one or more registration rights
agreements among the Borrower, the Guarantors and the other parties thereto,
relating to rights given by the Borrower and the Guarantors to the holders of
such additional notes to register such additional notes under the Securities
Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary will not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, either (A) such Person would become a
Restricted Subsidiary or (B) the Borrower or a Restricted Subsidiary would
otherwise be permitted to make an Investment in such Person in accordance with
Section 9.5 hereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Repayment Amount” shall mean an Extended Term Loan Repayment Amount with
respect to any Extension Series and the amount of any installment of Incremental
Term Loans scheduled to be repaid on any date.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the thirty day
notice period has been waived.

“Repricing Transaction” shall mean (a) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement, whether incurred directly or by way of the conversion of
Initial Term Loans into a new Class of replacement term loans under this
Agreement) that is broadly marketed or syndicated to banks and other
institutional investors in financings similar to the Term Loans provided for in
this Agreement (i) having an Effective Yield for the respective Type of such
Indebtedness that is less than the Effective Yield for the Initial Term Loans of
the respective equivalent Type, but excluding Indebtedness incurred in
connection with a Change of Control or Transformative Acquisition, and (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, outstanding principal of Initial Term
Loans or (b) any effective reduction in the Effective Yield for the Initial Term
Loans (e.g., by way of amendment, waiver or otherwise), except for a reduction
in connection with a Change of Control or Transformative Acquisition. Any
determination by the Administrative Agent with respect to whether a Repricing
Transaction shall have occurred shall be conclusive and binding on all Lenders
holding the Initial Term Loans.

 

-46-



--------------------------------------------------------------------------------

“Required Lenders shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the Loans (excluding Loans of Defaulting Lenders) in the
aggregate at such date.

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall have the meaning provided in Section 9.5 hereof.

“Restricted Subsidiary” shall mean, at any time, any direct or indirect
Subsidiary of the Borrower (including any Foreign Subsidiary) that is not then
an Unrestricted Subsidiary; provided that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary”.

“S&P” shall mean Standard & Poor’s Ratings Services and any successor to its
rating agency business.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Restricted Subsidiary of any
real or tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person in
contemplation of such leasing.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Commitment” shall have the meaning provided in Section 9.8(b) hereof.

“Second Lien Obligations” shall mean the Obligations under this Agreement and
any Obligations in respect of Equal Priority Indebtedness.

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a)(i).

“Secured Indebtedness” shall mean any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, and each sub-agent pursuant to Section 12
appointed by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

-47-



--------------------------------------------------------------------------------

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Collateral Agent, for the
benefit of the Secured Parties, substantially in the form of Exhibit B.

“Security Documents” shall mean, collectively, (a) the Security Agreement,
(b) the Pledge Agreement, (c) the Mortgages, and (d) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.19 or 9.20 or pursuant to any other such Security Documents or
otherwise to secure or perfect the security interest in any or all of the
Obligations.

“Senior Indebtedness” shall mean, with respect to any Person:

(1) Indebtedness of such Person, whether outstanding on the Closing Date or
thereafter incurred; and

(2) all other Obligations of such Person (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
such Person whether or not post-filing interest is allowed in such proceeding)
in respect of Indebtedness described in clause (1) above,

in the case of both clauses (1) and (2), to the extent permitted to be incurred
under the terms of this Agreement, unless, in the case of clauses (1) and (2),
in the instrument creating or evidencing the same or pursuant to which the same
is outstanding, it is provided that such Indebtedness or other Obligations are
subordinated in right of payment to the Loans or the Guarantee of such Person,
as the case may be; provided, however, that Senior Indebtedness shall not
include:

(a) any obligation of such Person to the Borrower or any Subsidiary of the
Borrower;

(b) any liability for Federal, state, local or other taxes owed or owing by such
Person;

(c) any accounts payable or other liability to trade creditors arising in the
ordinary course of business;

(d) any Capital Stock;

(e) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other Obligation of such
Person; or

(f) that portion of any Indebtedness which at the time of incurrence is incurred
in violation of this Agreement.

“Senior Notes” shall mean the Borrower’s 9.750% Senior Notes due 2020, in an
aggregate principal amount of up to $2,250,000,000 and any notes issued in
exchange therefor.

“Senior Notes Indenture” shall mean the indenture dated as of February 8, 2012,
pursuant to which the Senior Notes were issued.

“Settlement” shall mean the transfer of cash or other property with respect to
any credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

 

-48-



--------------------------------------------------------------------------------

“Settlement Asset” shall mean any cash, receivable or other property, including
a Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

“Settlement Indebtedness” shall mean any payment or reimbursement obligation in
respect of a Settlement Payment.

“Settlement Payment” shall mean the transfer, or contractual undertaking
(including by automated clearing house transaction) to effect a transfer, of
cash or other property to effect a Settlement.

“Settlement Receivable” shall mean any general intangible, payment intangible,
or instrument representing or reflecting an obligation to make payments to or
for the benefit of a Person in consideration for a Settlement made or arranged,
or to be made or arranged, by such Person.

“Significant Subsidiary” shall mean any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1 02 of Regulation S X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Closing Date.

“Similar Business” shall mean any businesses conducted or proposed to be
conducted by the Borrower and its Restricted Subsidiaries on the Closing Date or
any activities that are similar, ancillary or reasonably related to, or a
reasonable extension, expansion or development of, such businesses or ancillary
thereto.

“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(i) the Fair Value of the assets of such Person exceeds its Stated Liabilities
and Identified Contingent Liabilities; (ii) the Present Fair Salable Value of
the assets of such Person exceeds its Stated Liabilities and Identified
Contingent Liabilities; (iii) for the period from the date hereof through the
Maturity Date, such Person after consummation of the Transactions is a going
concern and has sufficient capital to ensure that it will continue to be a going
concern for such period, in light of the nature of the particular business or
businesses conducted or to be conducted, and based on the needs and anticipated
needs for capital of the business conducted or anticipated to be conducted by
such Person as reflected in projected financial statements and in light of
anticipated credit capacity; and (iv) for the period from the date hereof
through the Maturity Date, such Person will have sufficient assets and cash flow
to pay its Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or (in the case of contingent liabilities) otherwise become
payable, in light of the business conducted or anticipated to be conducted by
such Person as reflected in projected financial statements and in light of
anticipated credit capacity.

“Specified Discount” shall have the meaning provided in Section 5.1(b)(ii)
hereof.

“Specified Discount Prepayment Amount” shall have the meaning provided in
Section 5.1(b)(ii) hereof.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, in form reasonably satisfactory to the Borrower and the
Administrative Agent, to a Specified Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” shall have the meaning provided in
Section 5.1(b)(ii) hereof.

“Specified Discount Proration” shall have the meaning provided in
Section 5.1(b)(iv) hereof.

 

-49-



--------------------------------------------------------------------------------

“Sponsor Management Agreement” shall mean the management agreements between
certain of the management companies associated with the Investors and the
Borrower.

“SPV” shall have the meaning provided in Section 13.6(g) hereof.

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Subsidiaries taken as a whole, as of the date hereof after giving effect to
the consummation of the Transactions, determined in accordance with GAAP
consistently applied.

“Stock” shall mean any and all shares of capital stock or shares in the capital,
as the case may be (whether denominated as common stock or preferred stock or
ordinary shares or preferred shares, as the case may be), beneficial,
partnership or membership interests, participations or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity, whether voting or non-voting.

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.

“Stock Purchase Agreement” shall mean the Stock Purchase Agreement, dated as of
November 22, 2011 (together with all exhibits and schedules thereto), among
Holdings, the Borrower and the Selling Stockholders named (and as defined)
therein.

“Subordinated Indebtedness” shall mean,

(1) with respect to the Borrower, any Indebtedness of the Borrower which is by
its terms subordinated in right of payment to the Loans, and

(2) with respect to any Guarantor, any Indebtedness of such Guarantor which is
by its terms subordinated in right of payment to the Guarantee of such entity of
the Loans.

“Subsidiary” shall mean, with respect to any Person:

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and

(2) any partnership, joint venture, limited liability company or similar entity
of which

(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as the case may
be, are owned or controlled, directly or indirectly, by such Person or one or
more of the other Subsidiaries of that Person or a combination thereof whether
in the form of membership, general, special or limited partnership or otherwise,
and

 

-50-



--------------------------------------------------------------------------------

(y) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Successor Borrower” shall have the meaning provided in Section 9.14(a)(1)
hereof.

“Syndication Agent” shall mean Credit Suisse Securities (USA) LLC, as
syndication agent for the Lenders under this Agreement.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Term Loan” shall mean an Initial Term Loan, an Incremental Term Loan or any
Extended Term Loan, as applicable.

“Term Loan Extension Request” shall have the meaning provided in
Section 2.15(a)(i).

“Term Loan Facility” shall mean any of the Initial Term Loan Facility, any
Incremental Term Loan Facility and any Extended Term Loan Facility.

“Term Loan Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit I hereto,
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Loans made by such Lender hereunder.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials have been delivered to the Administrative Agent.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis, as shown on the most recent consolidated
balance sheet of the Borrower or such other person as may be expressly stated,
as the case may be.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the Acquisition and the consummation of
the other transactions contemplated by the Stock Purchase Agreement or related
thereto, this Agreement, the RBL Credit Agreement, the Equity Investment (as
defined in the RBL Credit Agreement), the Debt Repayment (as defined in the RBL
Credit Agreement), the payment of Transaction Expenses, the Take-out Notes
Offering (as defined in the RBL Credit Agreement), the Senior Notes and the
other transactions contemplated by this Agreement and the Loan Documents.

“Transferee” shall have the meaning provided in Section 13.6(e) hereof.

“Transformative Acquisition” shall mean any acquisition by the Borrower or any
Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, would not provide the Borrower and its Subsidiaries with
adequate flexibility under this Agreement for the continuation and/or expansion
of their combined operations following such consummation, as determined by the
Borrower acting in good faith.

 

-51-



--------------------------------------------------------------------------------

“Treasury Capital Stock” shall have the meaning provided in Section 9.5(b)(2)(a)
hereof.

“Type” shall mean as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the fair market value of the assets allocable thereto.

“Unrestricted Subsidiary” shall mean:

(1) any Subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the board of directors of the
Borrower, as provided below); and

(2) any Subsidiary of an Unrestricted Subsidiary.

The board of directors of the Borrower may designate any Subsidiary of the
Borrower (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien (other than pursuant to customary Liens or related arrangements
under an oil and gas royalty trust or master limited partnership) on, any
property of, the Borrower or any Subsidiary of the Borrower (other than any
Subsidiary of the Subsidiary to be so designated); provided that

(1) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or other
governing body are owned, directly or indirectly, by the Borrower;

(2) such designation complies with Section 9.5 hereof; and

(3) each of the Subsidiary to be so designated and its Subsidiaries;

has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary (other than pursuant to
customary Liens or related arrangements under an oil and gas royalty trust or
master limited partnership).

The board of directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation, no Default shall have occurred and be continuing and either:

 

-52-



--------------------------------------------------------------------------------

(1) the Borrower could incur at least $1.00 of additional Indebtedness pursuant
to the Fixed Charge Coverage Ratio test described in Section 9.7(a) hereof; or

(2) the Fixed Charge Coverage Ratio for the Borrower and its Restricted
Subsidiaries would be equal to or greater than such ratio for the Borrower and
its Restricted Subsidiaries immediately prior to such designation,

in each case on a pro forma basis taking into account such designation.

Any such designation by the board of directors of the Borrower shall be notified
by the Borrower to the Administrative Agent by promptly filing with the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the foregoing provisions.

“U.S.” or “United States” shall mean the United States of America.

“U.S. Lender” shall have the meaning provided in Section 5.4(h) hereof.

“Volumetric Production Payments” means production payment obligations recorded
as deferred revenue in accordance with GAAP, together with all undertaking and
obligations in connection therewith.

“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is at such date entitled to vote in the election of the board of
directors of such Person.

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(2) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
100% of the outstanding Capital Stock or other ownership interests of which
(other than directors’ qualifying shares) shall at the time be owned by such
Person or by one or more Wholly-Owned Subsidiaries of such Person.

1.2. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

 

-53-



--------------------------------------------------------------------------------

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” shall mean “from and including”; the words “to”
and “until” each shall mean “to but excluding”; and the word “through” shall
mean “to and including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h) Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

(i) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(j) The word “will” shall be construed to have the same meaning as the word
“shall”.

(k) The words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

1.3. Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP.

1.4. Rounding. Any financial ratios required to be maintained or complied with
by the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

1.5. References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Loan Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Loan Document; and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

 

-54-



--------------------------------------------------------------------------------

1.6. [Reserved]

SECTION 2. Amount and Terms of Credit

2.1. Commitments.

(a) Subject to and upon the terms and conditions herein set forth, each Lender
having an Initial Term Loan Commitment severally agrees to make a loan or loans
(each an “Initial Term Loan”) in a single draw on the Closing Date to the
Borrower in Dollars, which Initial Term Loans shall not exceed for any such
Lender the Initial Term Loan Commitment of such Lender and in the aggregate
shall not exceed $1,000,000,000. Such Initial Term Loans (i) shall be incurred
and maintained (except as provided in Section 2.6 and 2.10 hereof) as LIBOR
Loans and (ii) may be repaid or prepaid in accordance with the provisions
hereof, but once repaid or prepaid, may not be reborrowed. On the Initial Term
Loan Maturity Date, all outstanding Initial Term Loans shall be repaid in full
in Dollars.

(b) Each Lender may at its option make any LIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan, provided that
(A) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.10 hereof shall apply).

2.2. Maximum Number of Borrowings. More than one Borrowing may be incurred on
any date, provided that at no time shall there be outstanding more than ten
Borrowings of LIBOR Loans under this Agreement.

2.3. Notice of Borrowing.

(a) The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office (i) prior to 1:00 p.m. (New York City time) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of the Borrowing of Initial Term Loans or any Borrowing of Incremental
Term Loans (unless otherwise set forth in the applicable Incremental Agreement),
as the case may be, if all or any of such Term Loans are to be initially LIBOR
Loans, and (ii) prior to 12:00 noon (New York City time) on the date of the
Borrowing of Initial Term Loans or any Borrowing of Incremental Term Loans
(unless otherwise set forth in the applicable Incremental Agreement), written
notice (or telephonic notice promptly confirmed in writing), as the case may be,
if all or any of such Term Loans are to be ABR Loans. Such notice (a “Notice of
Borrowing”) shall be in substantially the form of Exhibit E and shall specify
(i) the aggregate principal amount of the Initial Term Loans or Incremental Term
Loans, as the case may be, to be made, (ii) the date of the Borrowing (which
shall be, (x) in the case of the Initial Term Loans, the Closing Date, and,
(y) in the case of the Incremental Term Loans, the applicable Incremental
Facility Closing Date in respect of such Class) and (iii) whether the Initial
Term Loans or Incremental Term Loans, as the case may be, shall consist of ABR
Loans and/or LIBOR Loans and, if the Initial Term Loans or Incremental Term
Loans, as the case may be, are to include LIBOR Loans, the Interest Period to be
initially applicable thereto; provided that the Notice of Borrowing for a
Borrowing of Term Loans shall be revocable so long as the Borrower agrees to
comply

 

-55-



--------------------------------------------------------------------------------

with the applicable provisions of Section 2.11 upon any such revocation. The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Initial Term Loans or Incremental Term Loans, as the case may be, of such
Lender’s proportionate share thereof and of the other matters covered by the
related Notice of Borrowing.

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.

2.4. Disbursement of Funds.

(a) No later than 11:00 a.m. (New York City time) or such earlier time as may be
agreed among the Lenders, the Borrower and the Administrative Agent for the
purpose of consummating the Transactions each Lender will make available its pro
rata portion of each Borrowing requested.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under the Borrowing for its applicable Commitments, and in immediately available
funds to the Administrative Agent at the Administrative Agent’s Office and the
Administrative Agent will make available to the Borrower, by depositing to an
account designated by the Borrower to the Administrative Agent the aggregate of
the amounts so made available in Dollars. Unless the Administrative Agent shall
have been notified by any Lender prior to the date of the Borrowing that such
Lender does not intend to make available to the Administrative Agent its portion
of the Borrowing to be made on such date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
the date of the Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in Dollars. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrower
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8 hereof, for the
respective Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to, fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5. Repayment of Loans; Evidence of Debt.

(a) The Borrower agrees to repay to the Administrative Agent, for the benefit of
the applicable Lenders, (i) on the Initial Term Loan Maturity Date, all then
outstanding Initial Term Loans, (ii) on the relevant Incremental Term Loan
Maturity Date for any Class of Incremental Term Loans, any then outstanding
Incremental Term Loans of such Class and (iii) on the relevant maturity date for
any Class of Extended Term Loans, all then outstanding Extended Term Loans of
such Class.

 

-56-



--------------------------------------------------------------------------------

(b) In the event any Incremental Term Loans are made, such Incremental Term
Loans shall mature and be repaid in amounts and on dates as agreed between the
Borrower and the relevant Lenders of such Incremental Term Loans in the
applicable Incremental Agreement, subject to the requirements set forth in
Section 2.14. In the event that any Extended Term Loans are established, such
Extended Term Loans shall, subject to the requirements of Section 2.15, mature
and be repaid by the Borrower in the amounts (each such amount, an “Extended
Term Loan Repayment Amount”) and on the dates (each an “Extended Repayment
Date”) set forth in the applicable Extension Agreement.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(d) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 13.6(b)(iv) hereof, and a subaccount for each
Lender, in which Register and subaccounts (taken together) shall be recorded
(i) the amount of each Loan made hereunder, the Type of each Loan made and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(e) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

2.6. Conversions and Continuations.

(a) Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $500,000 (and multiples of $100,000 in excess thereof) of the
outstanding principal amount of Term Loans of one Type into a Borrowing or
Borrowings of another Type and (ii) the Borrower shall have the option on any
Business Day to continue the outstanding principal amount of any LIBOR Loans as
LIBOR Loans for an additional Interest Period; provided that (A) no partial
conversion of LIBOR Loans shall reduce the outstanding principal amount of LIBOR
Loans made pursuant to a single Borrowing to less than the $500,000, (B) ABR
Loans may not be converted into LIBOR Loans if an Event of Default is in
existence on the date of the conversion and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such conversion, (C) LIBOR Loans may not be continued as LIBOR Loans for an
additional Interest Period if an Event of Default is in existence on the date of
the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation, and (D) Borrowings resulting from conversions pursuant to this
Section 2.6 shall be limited in number as provided in Section 2.2. Each such
conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent at the Administrative Agent’s Office prior to 1:00 p.m.
(New York City time) at least (1) three Business Days’ prior written

 

-57-



--------------------------------------------------------------------------------

notice (or telephonic notice promptly confirmed in writing), in the case of a
continuation of or conversion to LIBOR Loans or (2) one Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing), in the case
of a conversion into ABR Loans (each, a “Notice of Conversion or Continuation”)
specifying the Term Loans to be so converted or continued, the Type of Term
Loans to be converted into or continued and, if such Term Loans are to be
converted into or continued as LIBOR Loans, the Interest Period to be initially
applicable thereto (if no Interest Period is selected, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration). The
Administrative Agent shall give each applicable Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Term Loans.

(b) If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to continue such Borrowing of LIBOR
Loans as a Borrowing of LIBOR Loans with an Interest Period equal to the expired
Interest Period, effective as of the expiration date of such current Interest
Period.

2.7. Pro Rata Borrowings. Each Borrowing of Initial Term Loans under this
Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Initial Term Loan Commitments. Each Borrowing of Incremental
Term Loans under this Agreement shall be made by the Lenders of the relevant
Class thereof pro rata on the basis of their then-applicable Incremental Term
Loan Commitments for the applicable Class. It is understood that (a) no Lender
shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender, severally and not jointly, shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder, and
(b) other than as expressly provided herein with respect to a Defaulting Lender,
failure by a Lender to perform any of its obligations under any of the Loan
Documents shall not release any Person from performance of its obligations under
any Loan Document.

2.8. Interest.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be equal to the
Applicable ABR Margin plus the ABR in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times be equal to the
Applicable LIBOR Margin plus the relevant LIBOR Rate in effect from time to
time.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is (the “Default Rate”) (x) in the case of overdue
principal, the rate that would otherwise be applicable thereto plus 2% or (y) in
the case of any overdue interest, to the extent permitted by Requirements of
Law, the rate described in Section 2.8(a) hereof plus 2% from the date of such
non-payment to the date on which such amount is paid in full (after as well as
before judgment).

 

-58-



--------------------------------------------------------------------------------

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof, and shall be
payable in Dollars and, except as otherwise provided below, shall be payable
(i) in respect of each ABR Loan, quarterly in arrears on the last Business Day
of each March, June, September and December (provided that the first such
payment shall be no earlier than the last Business Day of December 2012),
(ii) in respect of each LIBOR Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three-month intervals after the first day of
such Interest Period, and (iii) in respect of each Loan, on any prepayment (on
the amount prepaid), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand; provided that a Loan that is repaid on the same
day on which it is made shall bear interest for one day.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5 hereof.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the Lenders
thereof. Each such determination shall, absent clearly demonstrable error, be
final and conclusive and binding on all parties hereto.

2.9. Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a one, two, three or six-month period or (if available to all the
Lenders making such LIBOR Loans as determined by such Lenders in good faith
based on prevailing market conditions) any period shorter than one month
requested by the Borrower.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of LIBOR Loans shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each Interest Period occurring thereafter in respect
of such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

(b) if any Interest Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any LIBOR Loan if such Interest Period would extend beyond the applicable
Maturity Date of such Loan.

 

-59-



--------------------------------------------------------------------------------

2.10. Increased Costs, Illegality, Etc.

(a) In the event that (x) in the case of clause (i) below, the Required Lenders
or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining the LIBOR Rate for any Interest Period that
(A) deposits in the principal amounts of Term Loans comprising such LIBOR
Borrowing are not generally available in the relevant market or (B) by reason of
any changes arising on or after the Closing Date affecting the interbank LIBOR
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of LIBOR Rate; or

(ii) that, due to a Change in Law occurring after the Closing Date, which Change
in Law shall (A) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender,
(B) subject any Lender to any Tax with respect to any Loan Document or any LIBOR
Loan made by it (other than (i) Taxes indemnifiable under Section 5.4 or
(ii) Excluded Taxes), or (C) impose on any Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Loans
made by such Lender, which results in the cost to such Lender of making,
converting into, continuing or maintaining LIBOR Loans hereunder increasing by
an amount which such Lender reasonably deems material or the amounts received or
receivable by such Lender hereunder with respect to the foregoing shall be
reduced; or

(iii) that the making or continuance of any LIBOR Loan has become unlawful as a
result of compliance by such Lender in good faith with any Requirement of Law
(or would conflict with any such Requirement of Law not having the force of law
even though the failure to comply therewith would not be unlawful);

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion given by the Borrower with respect to LIBOR Loans that have not
yet been incurred shall be deemed rescinded by the Borrower, (y) in the case of
clause (ii) above, the Borrower shall pay to such Lender, promptly (but no later
than fifteen days) after receipt of written demand therefor such additional
amounts as shall be required to compensate such Lender for such increased costs
or reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by applicable
Requirements of Law.

 

-60-



--------------------------------------------------------------------------------

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of a LIBOR
Loan affected pursuant to Section 2.10(a)(iii) shall) either (i) if the affected
LIBOR Loan is then being made pursuant to a Borrowing, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower was notified by a Lender
pursuant to Section 2.10(a)(ii) or (iii) or (ii) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).

(c) If after the Closing Date, any Change in Law relating to capital adequacy of
any Lender or compliance by any Lender or its parent with any Change in Law
relating to capital adequacy occurring after the Closing Date, has or would have
the effect of reducing the rate of return on such Lender’s or its parent’s
capital or assets as a consequence of such Lender’s commitments or obligations
hereunder to a level below that which such Lender or its parent could have
achieved but for such Change in Law (taking into consideration such Lender’s or
its parent’s policies with respect to capital adequacy), then from time to time,
promptly (but in any event no later than fifteen days) after written demand by
such Lender (with a copy to the Administrative Agent), the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
its parent for such reduction, it being understood and agreed, however, that a
Lender shall not be entitled to such compensation as a result of such Lender’s
compliance with, or pursuant to any request or directive to comply with, any
applicable Requirement of Law as in effect on the Closing Date. Each Lender,
upon determining in good faith that any additional amounts will be payable
pursuant to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.10(c) upon
receipt of such notice.

2.11. Compensation. If (a) any payment of principal of any LIBOR Loan is made by
the Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent (within fifteen days
after such request) for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such LIBOR Loan.

2.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c) or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation is made on such terms that such Lender and
its lending office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such Section. Nothing in this Section 2.12 shall affect or postpone any
of the obligations of the Borrower or the right of any Lender provided in
Section 2.10 or 5.4.

 

-61-



--------------------------------------------------------------------------------

2.13. Notice of Certain Costs. Notwithstanding anything in this Agreement to the
contrary, to the extent any notice required by Section 2.10, 2.11 or 5.4 is
given by any Lender more than 180 days after such Lender has knowledge (or
should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

2.14. Incremental Facilities.

(a) The Borrower may at any time or from time to time after the Closing Date, by
written notice delivered to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (i) one or more additional Classes of term loans (the “Incremental Term
Loans”; any such facilities, the “Incremental Facilities” and the commitments in
respect thereof are referred to as the “Incremental Commitments”); provided
that, except as set forth in the proviso to clause (b) below, at the time that
any such Incremental Term Loan is made or effected (and after giving effect
thereto) no Event of Default under clause (a) or clause (g) of Section 11.1(I)
shall exist.

(b) Each tranche of Incremental Term Loans shall be in an aggregate principal
amount that is not less than $5,000,000 (provided that such amount may be less
than $5,000,000 if such amount represents all remaining availability under the
limit set forth below) (and in minimum increments of $1,000,000 in excess
thereof), and the aggregate amount of the Incremental Term Loans (after giving
pro forma effect thereto and the use of the proceeds thereof) shall not exceed
the sum of the aggregate amounts of Indebtedness that may be incurred on such
date pursuant to Section 9.7(b)(1), Section 9.7(b)(12) and, to the extent
relating to Refinancing Indebtedness in respect of Indebtedness incurred
pursuant to Section 9.7(b)(12)(a), Section 9.7(b)(13) (the “Incremental Limit”);
provided that (i) Incremental Term Loans may be incurred without regard to the
Incremental Limit and without regard to whether an Event of Default under clause
(a) or clause (g) of Section 11.1(I) has occurred and is continuing, to the
extent that the net cash proceeds from such Incremental Term Loans are used on
the date of incurrence of such Incremental Term Loans to prepay Term Loans in
accordance with the procedures set forth in Section 5.2(a)(i) and subject to the
payment of premiums set forth in Section 5.1(b), if applicable.

(c) The Incremental Term Loans (i) shall rank equal in right of payment and of
security with the Initial Term Loans and shall be secured only by all or a
portion of the Collateral securing the Obligations, (ii) shall not mature
earlier than the Initial Term Loan Maturity Date, (iii) shall have a maturity
date (subject to clause (ii)), an amortization schedule (if any, and in any
event, not to exceed 1.00% per annum of the aggregate principal amount of such
Incremental Term Loans), and interest rates (including through fixed interest
rates), interest margins, rate floors, upfront fees, funding discounts, original
issue discounts and prepayment terms and premiums for the Incremental Term Loans
as determined by the Borrower and the lenders of the Incremental Term Loans; and
(iv) may otherwise have terms and conditions different from those of the Initial
Term Loans; provided that (x) except with respect to matters contemplated by
clauses (ii) and (iii) above, any differences shall be reasonably satisfactory
to the Administrative Agent and (y) the documentation governing any Incremental
Term Loans may include any Previously Absent Financial Maintenance Covenant so
long as the Administrative Agent shall have been given prompt written notice
thereof and this Agreement is amended to include such Previously Absent
Financial Maintenance Covenant for the benefit of each Credit Facility.

 

-62-



--------------------------------------------------------------------------------

(d) Each notice from the Borrower pursuant to this Section 2.14 shall be given
in writing and shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans. Incremental Term Loans may be made subject to
the prior written consent of the Borrower (not to be unreasonably withheld), by
any existing Lender (it being understood that no existing Lender with an Initial
Term Loan Commitment will have an obligation to make a portion of any
Incremental Term Loan) or by any other bank, financial institution, other
institutional lender or other investor (any such other bank, financial
institution or other investor being called an “Additional Lender”); provided
that the Administrative Agent shall have consented (not to be unreasonably
withheld) to such Lender’s or Additional Lender’s making such Incremental Term
Loans if such consent would be required under Section 13.6(b) for an assignment
of Loans to such Lender or Additional Lender.

(e) Commitments in respect of Incremental Term Loans shall become Commitments
under this Agreement pursuant to an amendment (an “Incremental Agreement”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Agreement may, subject to Section 2.14(c), without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary, in the reasonable opinion of the Administrative Agent and
the Borrower, to effect the provisions of this Section. The effectiveness of any
Incremental Agreement shall be subject to the satisfaction on the date thereof
(each, an “Incremental Facility Closing Date”) of such conditions as the parties
thereto shall agree. The Borrower will use the proceeds of the Incremental Term
Loans for any purpose not prohibited by this Agreement; provided, however, that
the proceeds of any Incremental Term Loans incurred in either case as described
in the proviso to Section 2.14(b), shall be used in accordance with the terms
thereof.

(f) No Lender shall be obligated to provide any Incremental Term Loans unless it
so agrees and the Borrower shall not be obligated to offer any existing Lender
the opportunity to provide any Incremental Term Loans.

(g) This Section 2.14 shall supersede any provisions in Section 2.7 or 13.1 to
the contrary. For the avoidance of doubt, any provisions of this Section 2.14
may be amended with the consent of the Required Lenders, provided no such
amendment shall require any Lender to provide any Incremental Commitment without
such Lender’s consent

2.15. Extensions of Term Loans.

(a) The Borrower may at any time and from time to time request that all or a
portion of each Term Loan of any Class (an “Existing Term Loan Class”) be
converted or exchanged to extend the scheduled final maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so extended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.15. Prior
to entering into any Extension Agreement with respect to any Extended Term
Loans, the Borrower shall provide written notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Class, with such request offered equally to all
such Lenders of such Existing Term Loan Class) (a “Term Loan Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established,
which terms shall be similar to the Term Loans of the Existing Term Loan Class
from which they are to be extended except that (w) the scheduled final maturity
date shall be extended and all or any of the scheduled amortization payments, if
any, of all or a portion of any principal amount of such Extended Term Loans may
be delayed to later dates than the scheduled amortization, if any, of principal
of the Term Loans of such Existing Term Loan Class (with any such delay
resulting in a corresponding adjustment to the scheduled amortization payments
reflected in the Extension Agreement or the Incremental Agreement, as the case
may be, with respect to the Existing

 

-63-



--------------------------------------------------------------------------------

Term Loan Class of Term Loans from which such Extended Term Loans were extended,
in each case as more particularly set forth in Section 2.15(c) below), (x)(A)
the interest rates (including through fixed interest rates), interest margins,
rate floors, upfront fees, funding discounts, original issue discounts and
prepayment premiums with respect to the Extended Term Loans may be different
than those for the Term Loans of such Existing Term Loan Class and/or
(B) additional fees and/or premiums may be payable to the Lenders providing such
Extended Term Loans in addition to any of the items contemplated by the
preceding clause (A), in each case, to the extent provided in the applicable
Extension Agreement, (y) subject to the provisions set forth in Sections 5.1 and
5.2, the Extended Term Loans may have optional prepayment terms (including call
protection and prepayment terms and premiums) as may be agreed between the
Borrower and the Lenders thereof and (z) the Extension Agreement may provide for
other covenants and terms that apply to any period after the Latest Maturity
Date. No Lender shall have any obligation to agree to have any of its Term Loans
of any Existing Term Loan Class converted into Extended Term Loans pursuant to
any Term Loan Extension Request. Any Extended Term Loans of any Extension Series
shall constitute a separate Class of Term Loans from the Existing Term Loan
Class of Term Loans from which they were extended.

(b) The Borrower shall provide the applicable Extension Request to the
Administrative Agent at least five (5) Business Days (or such shorter period as
the Administrative Agent may determine in its reasonable discretion) prior to
the date on which Lenders under the Existing Class are requested to respond, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purpose of this Section 2.15. Any Lender (an “Extending Lender”) wishing to have
all or a portion of its Term Loans of an Existing Class subject to such
Extension Request converted or exchanged into Extended Term Loans shall notify
the Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans which it has
elected to convert or exchange into Extended Term Loans (subject to any minimum
denomination requirements imposed by the Administrative Agent). In the event
that the aggregate amount of Term Loans subject to Extension Elections exceeds
the amount of Extended Term Loans requested pursuant to the Extension Request,
Term Loans subject to Extension Elections shall be converted to or exchanged to
Extended Term Loans on a pro rata basis (subject to such rounding requirements
as may be established by the Administrative Agent) based on the amount of Term
Loans included in each such Extension Election or as may be otherwise agreed to
in the applicable Extension Agreement.

(c) Extended Term Loans shall be established pursuant to an amendment (an
“Extension Agreement”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.15(c) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans established thereby) executed by the Loan Parties,
the Administrative Agent and the Extending Lenders. In addition to any terms and
changes required or permitted by Section 2.15(a), each Extension Agreement in
respect of Extended Term Loans shall amend the scheduled amortization payments
pursuant to Section 2.5 or the applicable Incremental Agreement or Extension
Agreement with respect to the Existing Class of Term Loans from which the
Extended Term Loans were exchanged to reduce each scheduled Repayment Amount for
the Existing Class in the same proportion as the amount of Term Loans of the
Existing Class is to be reduced pursuant to such Extension Agreement (it being
understood that the amount of any Repayment Amount payable with respect to any
individual Term Loan of such Existing Class that is not an Extended Term Loan
shall not be reduced as a result thereof). In connection with any Extension
Agreement, the Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent (i) as to the enforceability of such
Extension Agreement, this Agreement as amended thereby, and such of the other
Loan Documents (if any) as may be amended thereby (in the case of such other
Loan Documents as contemplated by the immediately preceding sentence) and
covering customary matters and (ii) to the effect that such Extension Agreement,
including the Extended Term Loans provided for therein, does not breach or
result in a default under the provisions of Section 13.1 of this Agreement.

 

-64-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Term Loan Class is converted or exchanged to extend
the related scheduled maturity date(s) in accordance with paragraph (a) above,
in the case of the existing Term Loans of each Extending Lender, the aggregate
principal amount of such existing Term Loans shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Term Loans so
converted or exchanged by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date).

(e) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Extension Series to a
given Lender was incorrectly determined as a result of manifest administrative
error in the receipt and processing of an Extension Election timely submitted by
such Lender in accordance with the procedures set forth in the applicable
Extension Agreement, then the Administrative Agent, the Borrower and such
affected Lender may (and hereby are authorized to), in their sole discretion and
without the consent of any other Lender, enter into an amendment to this
Agreement and the other Loan Documents (each, a “Corrective Extension
Agreement”) within 15 days following the effective date of such Extension
Agreement, as the case may be, which Corrective Extension Agreement shall
(i) provide for the conversion or exchange and extension of Term Loans under the
Existing Term Loan Class in such amount as is required to cause such Lender to
hold Extended Term Loans of the applicable Extension Series into which such
other Term Loans or commitments were initially converted or exchanged, as the
case may be, in the amount such Lender would have held had such administrative
error not occurred and had such Lender received the minimum allocation of the
applicable Loans or Commitments to which it was entitled under the terms of such
Extension Agreement, in the absence of such error, (ii) be subject to the
satisfaction of such conditions as the Administrative Agent, the Borrower and
such Lender may agree, and (iii) effect such other amendments of the type (with
appropriate reference and nomenclature changes) described in the penultimate
sentence of Section 2.15(c).

(f) No conversion or exchange of Loans or Commitments pursuant to any Extension
Agreement in accordance with this Section 2.15 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

(g) This Section 2.15 shall supersede any provisions in Section 2.7 to the
contrary. For the avoidance of doubt, any of the provisions of this Section 2.15
may be amended with the consent of the Required Lenders; provided that no such
amendment shall require any Lender to provide any Extended Term Loans without
such Lender’s consent.

SECTION 3. [Reserved]

SECTION 4. Fees; Commitments

4.1. Administrative Agent’s Fees. The Borrower agrees to pay to the
Administrative Agent the administrative agent fees in the amounts and on the
dates as set forth in writing from time to time between the Administrative Agent
and the Borrower.

4.2. Mandatory Termination of Commitments. The Initial Term Loan Commitments
shall terminate at 5:00 p.m. (New York City time) on the Closing Date.

SECTION 5. Payments

 

-65-



--------------------------------------------------------------------------------

5.1. Voluntary Prepayments.

(a) The Borrower shall have the right to prepay Term Loans, without premium or
penalty, except as set forth in Section 5.1(b), in whole or in part from time to
time on the following terms and conditions: (a) the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office written notice (or
telephonic notice promptly confirmed in writing) of its intent to make such
prepayment, the amount of such prepayment and in the case of LIBOR Loans, the
specific Borrowing(s) pursuant to which made, which notice shall be given by the
Borrower no later than 1:00 p.m. (New York City time) (x) one Business Day prior
to (in the case of ABR Loans) or (y) three Business Days prior to (in the case
of LIBOR Loans) the date of such prepayment and shall promptly be transmitted by
the Administrative Agent to each of the relevant Lenders; (b) each partial
prepayment of any Borrowing of Term Loans shall be in a multiple of $500,000 and
in an aggregate principal amount of at least $1,000,000; provided that no
partial prepayment of LIBOR Loans made pursuant to a single Borrowing shall
reduce the outstanding LIBOR Loans made pursuant to such Borrowing to an amount
less than $5,000,000 for LIBOR Loans; and (c) any prepayment of LIBOR Loans
pursuant to this Section 5.1 on any day other than the last day of an Interest
Period applicable thereto shall be subject to compliance by the Borrower with
the applicable provisions of Section 2.11. Each such notice shall specify the
date and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid. Each prepayment in respect of any Class of Term Loans pursuant to this
Section 5.1 shall be applied to reduce the Repayment Amounts (if any) in such
order as the Borrower may determine and may be applied to any Class of Term
Loans as directed by the Borrower. For the avoidance of doubt, the Borrower may
(i) prepay Term Loans of an Existing Term Loan Class pursuant to this
Section 5.1 without any requirement to prepay Extended Term Loans that were
converted or exchanged from such Existing Term Loan Class and (ii) prepay
Extended Term Loans pursuant to this Section 5.1 without any requirement to
prepay Term Loans of an Existing Term Loan Class that were converted or
exchanged for such Extended Term Loans. In the event that the Borrower does not
specify the order in which to apply prepayments to reduce Repayment Amounts or
as between Classes of Term Loans, the Borrower shall be deemed to have elected
that such proceeds be applied to reduce the Repayment Amounts in direct order of
maturity and/or a pro-rata basis among Term Loan Classes. All prepayments under
this Section 5.1 shall also be subject to the provisions of Sections 5.2(d) and
5.2(e).

(b) Notwithstanding anything to the contrary contained in this Agreement, at the
time of the effectiveness of any Repricing Transaction that is consummated prior
to the first anniversary of the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Lender with outstanding
Initial Term Loans, a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Transaction of the type described in clause (a) of the definition
thereof, the aggregate principal amount of all Initial Term Loans prepaid (or
converted or exchanged) in connection with such Repricing Transaction and (y) in
the case of a Repricing Transaction described in clause (b) of the definition
thereof, the aggregate principal amount of all Initial Term Loans outstanding on
such date that are subject to an effective pricing reduction pursuant to such
Repricing Transaction. Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction. For the avoidance of doubt, on and
after the first anniversary of the Closing Date no fee shall be payable pursuant
to this Section 5.1(b).

(c) Notwithstanding anything in this Agreement to the contrary, so long as no
Event of Default has occurred and is continuing, the Borrower may prepay the
outstanding Loans on the following basis:

(i) The Borrower shall have the right to make a voluntary prepayment of Loans at
a discount to par (such prepayment, the “Discounted Loan Prepayment”) pursuant
to a Borrower Offer of Specified Discount Prepayment made in accordance with
this Section 5.1(c); provided that the Borrower shall not initiate any action
under this Section 5.1(c) in order to make a Discounted Loan Prepayment

 

-66-



--------------------------------------------------------------------------------

unless (I) at least ten (10) Business Days shall have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Lender was willing to accept any
prepayment of any Loan at the Specified Discount.

(ii) Subject to the proviso to subsection (i) above, the Borrower may from time
to time offer to make a Discounted Loan Prepayment by providing the Auction
Agent with three (3) Business Days’ notice in the form of a Specified Discount
Prepayment Notice; provided that (I) any such offer shall be made available, at
the sole discretion of the Borrower, to each Lender, (II) any such offer shall
specify the aggregate principal amount offered to be prepaid (the “Specified
Discount Prepayment Amount”) and the specific percentage discount to par (the
“Specified Discount”) of such Loans to be prepaid, (III) the Specified Discount
Prepayment Amount shall be in an aggregate amount not less than $1,000,000 and
whole increments of $500,000 in excess thereof and (IV) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Auction Agent will promptly provide each Lender with a copy of such Specified
Discount Prepayment Notice and a form of the Specified Discount Prepayment
Response to be completed and returned by each such Lender to the Auction Agent
(or its delegate) by no later than 5:00 p.m., New York time, on the third
Business Day after the date of delivery of such notice to the Lenders (the
“Specified Discount Prepayment Response Date”).

(iii) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its relevant then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount of such Lender’s Loans to be prepaid at such
offered discount. Each acceptance of a Discounted Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable. Any Lender whose Specified
Discount Prepayment Response is not received by the Auction Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept the applicable Borrower Offer of Specified Discount Prepayment.

(iv) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Loans pursuant to this paragraph (c) to each
Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and tranches of Loans specified in such Lender’s Specified
Discount Prepayment Response given pursuant to subsection (ii); provided that,
if the aggregate principal amount of Loans accepted for prepayment by all
Discount Prepayment Accepting Lenders exceeds the Specified Discount Prepayment
Amount, such prepayment shall be made pro-rata among the Discount Prepayment
Accepting Lenders in accordance with the respective principal amounts accepted
to be prepaid by each such Discount Prepayment Accepting Lender and the Auction
Agent (in consultation with the Borrower and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”). The Auction Agent shall
promptly, and in any case within three (3) Business Days following the Specified
Discount Prepayment Response Date, notify (I) the Borrower of the respective
Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
the aggregate principal amount of the Discounted Loan Prepayment and the
tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, and the aggregate principal amount of Loans to be prepaid at the Specified
Discount on such date and (III) each Discount Prepayment Accepting Lender of the
Specified Discount Proration, if any, and confirmation of the principal amount
and Type of Loans of such Lender to be prepaid at the Specified Discount on such
date. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (v) below
(subject to subsection (x) below).

 

-67-



--------------------------------------------------------------------------------

(v) In connection with any Discounted Loan Prepayment, the Borrower and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Prepayment, the payment of customary fees and expenses
from the Borrower in connection therewith.

(vi) If any Term Loan is prepaid in accordance with this subsection (c), the
Borrower shall prepay such Loans on the Discounted Prepayment Effective Date.
The Borrower shall make such prepayment to the Auction Agent, for the account of
the Discount Prepayment Accepting Lenders at the Administrative Agent’s Office
in immediately available funds not later than 11:00 a.m., New York City time, on
the Discounted Prepayment Effective Date and all such prepayments shall be
applied to the remaining principal installments of the Loans on a pro rata basis
across such installments. The Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Loans pursuant to this Section 5.1(c) shall be paid to the Discount
Prepayment Accepting Lenders. The aggregate principal amount of Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Loans prepaid on the Discounted Prepayment
Effective Date in any Discounted Loan Prepayment.

(vii) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent, with the
provisions in this Section 5.1(c), established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the Borrower.

(viii) Notwithstanding anything in this Agreement to the contrary, for purposes
of this Section 5.1(c), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(ix) Each of the Borrower and the Lenders acknowledges and agrees that the
Auction Agent may perform any and all of its duties under this Section 5.1(c) by
itself or through any Affiliate of the Auction Agent and expressly consents to
any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Loan Prepayment provided for in this Section 5.1(c) as well as activities of the
Auction Agent.

(x) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by the Borrower to make any prepayment to a
Lender, as applicable, pursuant to this Section 5.1(c) shall not constitute a
Default or Event of Default under this Agreement).

 

-68-



--------------------------------------------------------------------------------

5.2. Mandatory Prepayments.

(a) On each occasion that a Debt Incurrence Prepayment Event occurs, the
Borrower shall, within one Business Day after the receipt of net cash proceeds
therefrom, prepay, in accordance with Sections 5.2(b) below, a principal amount
of Term Loans in an amount equal to 100% of the net cash proceeds from such Debt
Incurrence Prepayment Event.

(b) Application to Loans. Each prepayment of Term Loans required by
Section 5.2(a) in connection with a Debt Incurrence Prepayment Event shall be
allocated to any Class of Term Loans outstanding as directed by the Borrower and
shall be applied pro rata to Lenders within each Class, based upon the
outstanding principal amounts owing to each such Lender under each such Class of
Term Loans.

(c) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 or pursuant to Section 9.8(b) hereof in respect of any LIBOR Loan
other than on the last day of the Interest Period therefor so long as no Event
of Default shall have occurred and be continuing, the Borrower at its option may
deposit with the Administrative Agent an amount in Dollars equal to the amount
of the LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last
day of the Interest Period therefor in the required amount. Such deposit shall
be held by the Administrative Agent in a corporate time deposit account
established on terms reasonably satisfactory to the Administrative Agent,
earning interest at the then-customary rate for accounts of such type. Such
deposit shall constitute cash collateral for the LIBOR Loans to be so prepaid,
provided that the Borrower may at any time direct that such deposit be applied
to make the applicable payment required pursuant to this Section 5.2.

5.3. Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto, not later than 2:00 p.m. (New York City time), in
each case, on the date when due and shall be made in immediately available funds
at the Administrative Agent’s Office or at such other office as the
Administrative Agent shall specify for such purpose by notice to the Borrower,
it being understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account. All repayments or prepayments
of any Loans (whether of principal, interest or otherwise) hereunder shall be
made in Dollars and all other payments under each Loan Document shall, unless
otherwise specified in such Loan Document, be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day) like funds
relating to the payment of principal or interest ratably to the Lenders entitled
thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) may be deemed to have been made on the next succeeding Business
Day in the Administrative Agent’s sole discretion. Whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day, in
the Administrative Agent’s sole discretion, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

 

-69-



--------------------------------------------------------------------------------

5.4. Net Payments.

(a) Any and all payments made by or on behalf of the Borrower or any Guarantor
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any Indemnified Taxes
or Other Taxes; provided that if the Borrower or any Guarantor or the
Administrative Agent shall be required by applicable Requirements of Law to
deduct or withhold any Taxes from such payments, then (i) the Borrower or such
Guarantor or the Administrative Agent shall make such deductions or withholdings
as are reasonably determined by the Borrower, such Guarantor or the
Administrative Agent to be required by any applicable Requirement of Law,
(ii) the Borrower, such Guarantor or the Administrative Agent, as applicable,
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority within the time allowed and in accordance with applicable
Requirements of Law, and (iii) to the extent withholding or deduction is
required to be made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower or such Guarantor shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
or withholdings applicable to additional sums payable under this Section 5.4)
the Administrative Agent, the Collateral Agent or any Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by the Borrower or such Guarantor, as promptly as possible
thereafter, the Borrower or Guarantor shall send to the Administrative Agent for
its own account or for the account of such Lender, as the case may be, a
certified copy of an official receipt (or other evidence acceptable to such
Lender, acting reasonably) received by the Borrower or such Guarantor showing
payment thereof. After any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 5.4, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, a copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of any return required by laws to report such payment or other evidence of
such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.

(b) The Borrower shall timely pay and shall indemnify and hold harmless the
Administrative Agent, the Collateral Agent and each Lender with regard to any
Other Taxes (whether or not such Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority).

(c) The Borrower shall indemnify and hold harmless the Administrative Agent, the
Collateral Agent and each Lender within 15 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes imposed on
the Administrative Agent, the Collateral Agent or such Lender, as the case may
be, (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or the Administrative Agent (as
applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of any payments to be made

 

-70-



--------------------------------------------------------------------------------

to such Lender by any Loan Party pursuant to any Loan Document or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

(e) Without limiting the generality of the foregoing, each Non-U.S. Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
entitled to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Non-U.S. Lender is due hereunder, two copies of
(A) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” United States Internal Revenue Service Form
W-8BEN (or any applicable successor form) (together with a certificate
(substantially in the form of Exhibit K hereto) representing that such Non-U.S.
Lender is not a bank for purposes of Section 881(c) of the Code, is not a 10%
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower, is not a CFC related to the Borrower (within the meaning of
Section 864(d)(4) of the Code) and the interest payments in question are not
effectively connected with the United States trade or business conducted by such
Lender), (B) Internal Revenue Service Form W-8BEN or Form W-8ECI (or any
applicable successor form), in each case properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
Federal withholding tax on payments by the Borrower under this Agreement,
(C) Internal Revenue Service Form W-8IMY (or any applicable successor form) and
all necessary attachments (including the forms described in clauses (A) and
(B) above, as required) or (D) any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower, and from time to time
thereafter if reasonably requested by the Borrower and the Administrative Agent;

unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it and such Non-U.S. Lender promptly so
advises the Borrower and the Administrative Agent. Each Person that shall become
a Participant pursuant to Section 13.6 or a Lender pursuant to Section 13.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.4(e); provided
that in the case of a Participant such Participant shall furnish all such
required forms and statements to the Lender from which the related participation
shall have been purchased.

(f) If any Lender, the Administrative Agent or the Collateral Agent, as
applicable, determines, in its sole discretion, that it had received and
retained a refund of an Indemnified Tax or Other Tax for which a payment has
been made by the Borrower or any Guarantor pursuant to this Agreement or any
other Loan Document, which refund in the good faith judgment of such Lender, the
Administrative Agent or the Collateral Agent, as the case may be, is
attributable to such payment made by the Borrower or any Guarantor, then the
Lender, the Administrative Agent or the Collateral Agent, as the

 

-71-



--------------------------------------------------------------------------------

case may be, shall reimburse the Borrower or such Guarantor for such amount (net
of all out-of-pocket expenses of such Lender, the Administrative Agent or the
Collateral Agent, as the case may be, and without interest other than any
interest received thereon from the relevant Governmental Authority with respect
to such refund) as the Lender, the Administrative Agent or the Collateral Agent,
as the case may be, determines in its sole discretion to be the proportion of
the refund as will leave it, after such reimbursement, in no better or worse
position (taking into account expenses or any taxes imposed on the refund) than
it would have been in if the payment had not been required; provided that the
Borrower or such Guarantor, upon the request of the Lender, the Administrative
Agent or the Collateral Agent, agrees to repay the amount paid over to the
Borrower or such Guarantor (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Lender, the
Administrative Agent or the Collateral Agent in the event the Lender, the
Administrative Agent or the Collateral Agent is required to repay such refund to
such Governmental Authority. In such event, such Lender, the Administrative
Agent or the Collateral Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
Governmental Authority (provided that such Lender, the Administrative Agent or
the Collateral Agent may delete any information therein that it deems
confidential). A Lender, the Administrative Agent or the Collateral Agent shall
claim any refund that it determines is available to it, unless it concludes in
its sole discretion that it would be adversely affected by making such a claim.
No Lender nor the Administrative Agent or the Collateral Agent shall be obliged
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party in connection with this
clause (f) or any other provision of this Section 5.4.

(g) If the Borrower determines that a reasonable basis exists for contesting a
Tax, each Lender or Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. The Borrower shall indemnify and hold each Lender and
Agent harmless against any out-of-pocket expenses incurred by such Person in
connection with any request made by the Borrower pursuant to this
Section 5.4(g). Nothing in this Section 5.4(g) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person.

(h) Each Lender and Agent that is a United States person under
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent two Internal Revenue Service Forms W-9 (or
substitute or successor form), properly completed and duly executed, certifying
that such Lender or Agent is exempt from United States federal backup
withholding (i) on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete or invalid, (iii) after the occurrence of a change
in the Agent’s or Lender’s circumstances requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and (iv) from time to time thereafter if reasonably requested by the Borrower or
the Administrative Agent.

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 5.4(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

-72-



--------------------------------------------------------------------------------

(j) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

5.5. Computations of Interest. Interest on LIBOR Loans shall be calculated on
the basis of a 360-day year for the actual days elapsed and interest on ABR
Loans in respect of which the rate of interest is calculated on the basis of the
Agent’s prime rate and overdue interest shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed.

5.6. Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a) hereof, the Borrower shall make such payment to the maximum
extent permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Loan Documents would obligate the Borrower or any
other Loan Party to make any payment of interest or other amount payable to any
Lender in an amount or calculated at a rate that would be prohibited by any
Requirement of Law, then notwithstanding such provision, such amount or rate
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
applicable Requirements of Law, such adjustment to be effected, to the extent
necessary, by reducing the amount or rate of interest required to be paid by the
Borrower to the affected Lender under Section 2.8 hereof.

(d) Rebate of Excess Interest. Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in excess of the maximum permitted by any
applicable Requirement of Law, then the Borrower shall be entitled, by notice in
writing to the Administrative Agent to obtain reimbursement from that Lender in
an amount equal to such excess, and pending such reimbursement, such amount
shall be deemed to be an amount payable by that Lender to the Borrower.

SECTION 6. Conditions Precedent to Initial Borrowing

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed or waived pursuant to
Section 13.1.

6.1. Loan Documents. The Administrative Agent shall have received:

(a) this Agreement, executed and delivered by a duly Authorized Officer of each
of the Borrower, each Agent and each Lender;

(b) the Guarantee, executed and delivered by a duly Authorized Officer of each
Person that is a Guarantor as of the Closing Date’

 

-73-



--------------------------------------------------------------------------------

(c) the Security Agreement, executed and delivered by a duly Authorized Officer
of the Borrower, the Collateral Agent and each Person that is a Guarantor as of
the Closing Date;

(d) the Pledge Agreement, executed and delivered by a duly Authorized Officer of
Holdings, the Borrower, the Collateral Agent and each other pledgor party
thereto as of the Closing Date;

(e) a Term Loan Note executed by the Borrower in favor of each Lender that has
requested a Term Loan Note at least three (3) Business Days in advance of the
Closing Date (provided, that if such Term Loan Notes cannot be delivered on or
prior to the Closing Date notwithstanding the Borrower’s use of commercially
reasonable efforts to deliver the same, delivery thereof shall not be a
condition to closing but such Term Loan Notes shall be delivered promptly
thereafter); and

(f) the First Lien/Second Lien Intercreditor Agreement, executed and delivered
by an Authorized Officer of each Person that is a Loan Party as of the Closing
Date and by JPMorgan Chase Bank, N.A., as First Lien Agent (in its capacity
thereunder) and Bank of America, N.A. (in its capacity thereunder).

6.2. Collateral. Except for any items referred to on Schedule 9.20:

(a) All documents and instruments, including Uniform Commercial Code or other
applicable personal property and financing statements, reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any Security Document and perfect such Liens to the
extent required by, and with the priority required by, such Security Document
shall have been delivered to the Collateral Agent for filing, registration or
recording and none of the Collateral shall be subject to any other pledges,
security interests or mortgages, except for Liens permitted under Section 9.10.

(b) All Stock of the Borrower and all Stock of each Restricted Subsidiary of the
Borrower directly or indirectly owned by the Borrower or any Subsidiary
Guarantor, in each case as of the Closing Date, shall have been pledged pursuant
to the Pledge Agreement (except that such Loan Parties shall not be required to
pledge any Excluded Stock) and the Collateral Agent (or its agent, designee or
bailee in accordance with the First Lien/Second Lien Intercreditor Agreement)
shall have received all certificates, if any, representing such securities
pledged under the Pledge Agreement, accompanied by instruments of transfer
and/or undated powers endorsed in blank.

(c) (i) Except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $10,000,000
(individually) that is owing to the Borrower or any Subsidiary Guarantor shall
be evidenced by a promissory note and shall have been pledged pursuant to the
Pledge Agreement, and the Collateral Agent (or its agent, designee or bailee in
accordance with the First Lien/Second Lien Intercreditor Agreement) shall have
received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank.

(ii) All Indebtedness of the Borrower and each of its Restricted Subsidiaries
that is owing to any Loan Party shall be evidenced by the Intercompany Note,
which shall be executed and delivered by the Borrower and each of the Restricted
Subsidiaries and shall have been pledged pursuant to the Pledge Agreement, and
the Collateral Agent (or its agent, designee or bailee in accordance with the
First Lien/Second Lien Intercreditor Agreement) shall have received such
Intercompany Note, together with undated instruments of transfer with respect
thereto endorsed in blank.

(d) The Guarantee shall be in full force and effect.

 

-74-



--------------------------------------------------------------------------------

6.3. Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (a) Simpson Thacher & Bartlett LLP, counsel to the Borrower,
substantially in the form of Exhibit F, and (b) local counsel to the Borrower in
the jurisdictions listed on Schedule 6.3 in form and substance reasonably
satisfactory to the Administrative Agent. The Borrower, the other Loan Parties
and the Administrative Agent hereby instruct such counsel to deliver such legal
opinions.

6.4. Closing Certificates. The Administrative Agent shall have received (i) a
certificate of the Loan Parties, dated the Closing Date, substantially in the
form of Exhibit G-1, with appropriate insertions, executed by the Secretary or
any Assistant Secretary of each Loan Party, and attaching the documents referred
to in Section 6.7, (ii) a certificate of the Loan Parties, dated the Closing
Date, substantially in the form of Exhibit G-2, with appropriate insertions,
executed by the President or any Vice President of each Loan Party and
(iii) such other closing certificates as it may reasonably request.

6.5. Authorization of Proceedings of Each Loan Party; Organizational Documents.
The Administrative Agent shall have received (a) a copy of the resolutions, in
form and substance reasonably satisfactory to the Administrative Agent, of the
board of directors or managers of each Loan Party (or a duly authorized
committee thereof) authorizing (i) the execution, delivery and performance of
the Loan Documents (and any agreements relating thereto) to which it is a party
and (ii) in the case of the Borrower, the extensions of credit contemplated
hereunder and (b) true and complete copies of each of the organizational
documents of each Person that is a Loan Party as of the Closing Date.

6.6. Fees. All fees required to be paid on the Closing Date pursuant to any fee
letter previously agreed in writing between the Agents, the Joint Lead
Arrangers, the Joint Bookrunners and Holdings or the Borrower and reasonable
out-of-pocket expenses required to be paid on the Closing Date pursuant to any
commitment letter in respect of the Commitments as agreed in writing between the
Agents, the Joint Lead Arrangers, the Joint Bookrunners and Holdings or the
Borrower, to the extent invoiced at least three business days prior to the
Closing Date (except as otherwise reasonably agreed by the Borrower), shall,
upon the initial Borrowings hereunder, have been, or will be substantially
simultaneously, paid (which amounts may be offset against the proceeds of the
Initial Term Loans).

6.7. Representations and Warranties. On the Closing Date, the representations
and warranties set forth in Section 8 hereof shall be true and correct in all
material respects.

6.8. Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate from the Chief Financial Officer, the Treasurer, the
Vice President-Finance or any other senior financial officer of the Borrower
substantially in the form of Exhibit J.

6.9. Patriot Act. The Administrative Agent and the Joint Bookrunners shall have
received all documentation and other information about the Borrower and the
Guarantors as shall have been reasonably requested in writing by the
Administrative Agent or the Joint Bookrunners at least seven calendar days prior
to the Closing Date and as is mutually agreed to be required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

The acceptance of the benefits of the Borrowing shall constitute a
representation and warranty by each Loan Party to each of the Lenders that all
the applicable conditions specified in Section 6 above have been satisfied as of
that time.

SECTION 7. [Reserved]

 

-75-



--------------------------------------------------------------------------------

SECTION 8. Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, the Borrower makes, on the Closing Date, the
following representations and warranties to, and agreements with, the Lenders,
all of which shall survive the execution and delivery of this Agreement and the
making of the Loans:

8.1. Corporate Status. Each of the Borrower and each Material Subsidiary (a) is
a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing (if
applicable) in all jurisdictions where it is required to be so qualified, except
where the failure to be so qualified would not reasonably be expected to result
in a Material Adverse Effect.

8.2. Corporate Power and Authority; Enforceability. Each Loan Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is a party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. Each Loan Party has duly executed and delivered each Loan
Document to which it is a party and each such Loan Document constitutes the
legal, valid and binding obligation of such Loan Party enforceable in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law).

8.3. No Violation. None of the execution, delivery or performance by any Loan
Party of the Loan Documents to which it is a party or the compliance with the
terms and provisions thereof will (a) contravene any material applicable
provision of any material Requirement of Law, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Loan Party or any
of the Restricted Subsidiaries (other than Liens created under the Loan
Documents) pursuant to the terms of any indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other instrument to which such
Loan Party or any of the Restricted Subsidiaries is a party or by which it or
any of its property or assets is bound (any such term, covenant, condition or
provision, a “Contractual Requirement”) except to the extent such breach,
default or Lien that would not reasonably be expected to result in a Material
Adverse Effect or (c) violate any provision of the certificate of incorporation,
by-laws or other organizational documents of such Loan Party or any of the
Restricted Subsidiaries.

8.4. Litigation. Except as set forth on Schedule 8.4, there are no actions,
suits or proceedings (including Environmental Claims) pending or, to the
knowledge of the Borrower, threatened with respect to the Borrower or any of its
Restricted Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect.

8.5. Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, Regulation U
or Regulation X of the Board.

8.6. Governmental Approvals. The execution, delivery and performance of each
Loan Document do not require any consent or approval of, registration or filing
with, or other action by, any Governmental Authority, except for (a) such as
have been obtained or made and are in full force and effect, (b) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (c) such consents, approvals, registrations, filings or actions the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

 

-76-



--------------------------------------------------------------------------------

8.7. Investment Company Act. No Loan Party is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

8.8. True and Complete Disclosure.

(a) None of the written factual information and written data (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the Borrower, any
of the Subsidiaries or any of their respective authorized representatives to the
Administrative Agent, any Lead Arranger, any Joint Bookrunner and/or any Lender
on or before the Closing Date (including all such information and data contained
in the Loan Documents) for purposes of or in connection with this Agreement or
any transaction contemplated herein contained any untrue statement of any
material fact or omitted to state any material fact necessary to make such
information and data (taken as a whole) not materially misleading at such time
(after giving effect to all supplements so furnished prior to such time) in
light of the circumstances under which such information or data was furnished;
it being understood and agreed that for purposes of this Section 8.8(a), such
factual information and data shall not include pro forma financial information,
projections or estimates (including financial estimates, forecasts and other
forward-looking information) and information of a general economic or general
industry nature.

(b) The projections (including financial estimates, forecasts and other
forward-looking information) contained in the information and data referred to
in Section 8.8(a) were based on good faith estimates and assumptions believed by
the Borrower to be reasonable at the time made; it being recognized by the
Agents and the Lenders that such projections are as to future events and are not
to be viewed as facts, the projections are subject to significant uncertainties
and contingencies, many of which are beyond the control of the Borrower and the
Subsidiaries, that no assurance can be given that any particular projections
will be realized and that actual results during the period or periods covered by
any such projections may differ from the projected results and such differences
may be material.

8.9. Financial Condition; Financial Statements.

(a) The Historical Financial Statements present fairly in all material respects
the consolidated financial position of Borrower and its consolidated
Subsidiaries at the date of such information and for the period covered thereby
and have been prepared in accordance with GAAP consistently applied except to
the extent provided in the notes thereto, if any, subject, in the case of the
unaudited financial information, to changes resulting from audit, normal
year-end audit adjustments and to the absence of footnotes. Since the
December 31, 2011, there has been no Material Adverse Effect.

(b) As of the Closing Date, neither the Borrower nor any Restricted Subsidiary
has any material Indebtedness (including Disqualified Stock), any material
guarantee obligations, contingent liabilities, off-balance sheet liabilities,
partnership liabilities for taxes or unusual forward or long-term commitments,
that, in each case, are not reflected or provided for in the Historical
Financial Statements, except as would not reasonably be expected to result in a
Material Adverse Effect.

8.10. Tax Matters. Except where the failure of which would not be reasonably
expected to have a Material Adverse Effect, (a) each of the Borrower and the
Subsidiaries has filed all federal income tax returns and all other tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
payable by it that have become due, other than those (i) not yet delinquent or
(ii) being contested in good faith by appropriate proceedings and as to which
adequate reserves have been

 

-77-



--------------------------------------------------------------------------------

provided to the extent required by and in accordance with GAAP and (b) to the
extent then due and payable, the Borrower and each of the Subsidiaries have
paid, or have provided adequate reserves (in the good faith judgment of
management of the Borrower or such Subsidiary) in accordance with GAAP for the
payment of, all federal, state, provincial and foreign taxes applicable for the
current fiscal year to the Closing Date.

8.11. Compliance with ERISA.

(a) Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Borrower
or any ERISA Affiliate; no Plan (other than a Multiemployer Plan) has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); on and after the effectiveness of the Pension Act, each Plan that
is subject to Title IV of ERISA has satisfied the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, and there has been no determination that any such Plan
is, or is expected to be, in “at risk” status (within the meaning of
Section 4010(d)(2) of ERISA); none of the Borrower or any ERISA Affiliate has
incurred (or is reasonably likely to incur) any liability to or on account of a
Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201
or 4204 of ERISA or Section 4971 or 4975 of the Code or has been notified in
writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to the Borrower or any ERISA Affiliate; and no lien imposed under
the Code or ERISA on the assets of the Borrower or any ERISA Affiliate exists
(or is reasonably likely to exist) nor has the Borrower or any ERISA Affiliate
been notified in writing that such a lien will be imposed on the assets of the
Borrower or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreement in this
Section 8.11(a) would not result, individually or in the aggregate, in an amount
of liability that would be reasonably likely to have a Material Adverse Effect.
No Plan (other than a Multiemployer Plan) has an Unfunded Current Liability that
would, individually or when taken together with any other liabilities referenced
in this Section 8.11(a), be reasonably likely to have a Material Adverse Effect.
With respect to Plans that are Multiemployer Plans, the representations and
warranties in this Section 8.11(a), other than any made with respect to
(i) liability under Section 4201 or 4204 of ERISA or (ii) liability for
termination or reorganization of such Plans under ERISA, are made to the best
knowledge of the Borrower.

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.12. Subsidiaries. Schedule 8.12 lists each Subsidiary of the Borrower (and the
direct and indirect ownership interest of the Borrower therein), in each case
existing on the Closing Date (after giving effect to the Transactions). Each
Guarantor, Material Subsidiary and Unrestricted Subsidiary as of the Closing
Date has been so designated on Schedule 8.12.

8.13. Intellectual Property. The Borrower and each of the Restricted
Subsidiaries have obtained all intellectual property, free from burdensome
restrictions, that is necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to obtain any such rights would not reasonably be expected to have a Material
Adverse Effect.

 

-78-



--------------------------------------------------------------------------------

8.14. Environmental Laws.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Subsidiaries and all Oil and Gas
Properties are in compliance with all Environmental Laws; (ii) neither the
Borrower nor any Subsidiary has received written notice of any Environmental
Claim or any other liability under any Environmental Law; (iii) neither the
Borrower nor any Subsidiary is conducting any investigation, removal, remedial
or other corrective action pursuant to any Environmental Law at any location;
and (iv) no underground storage tank or related piping, or any impoundment or
disposal area containing Hazardous Materials has been used by the Borrower or
any of its Subsidiaries or, to the knowledge of the Borrower, is located at, on
or under any Oil and Gas Properties currently owned or leased by the Borrower or
any of its Subsidiaries.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, neither the Borrower nor any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Oil and Gas Properties or facility in a manner that would
reasonably be expected to give rise to liability of the Borrower or any
Subsidiary under Environmental Law.

8.15. Properties.

(a) Each Loan Party has good title to all its material personal properties, in
each case, free and clear of all Liens other than Liens permitted under this
Agreement and except where the failure to have such good title would not
reasonably be expected to have a Material Adverse Effect.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, except to the extent that any such failure to be valid or
subsisting would not reasonably be expected to have a Material Adverse Effect.

(c) The rights and properties presently owned, leased or licensed by the Loan
Parties including all easements and rights of way, include all rights and
properties necessary to permit the Loan Parties to conduct their respective
businesses as currently conducted, except to the extent any failure to have any
such rights or properties would not reasonably be expected to have a Material
Adverse Effect.

(d) All of the properties of the Borrower and the Restricted Subsidiaries that
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards, except to the extent any failure to satisfy the foregoing would
reasonably be expected to have a Material Adverse Effect.

8.16. Solvency. On the Closing Date (after giving effect to the consummation of
the Transactions (including the execution and delivery of this Agreement, the
making of the Initial Term Loans and the use of proceeds of such Initial Term
Loans on the Closing Date), the Borrower on a consolidated basis with its
Restricted Subsidiaries will be Solvent.

8.17. Insurance. The properties of the Borrower and the Restricted Subsidiaries
are insured pursuant to self-insurance arrangements or with insurance companies
that the Borrower believes (in the good faith judgment of the management of the
Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed, in at least such amounts (after giving effect to
any

 

-79-



--------------------------------------------------------------------------------

self-insurance which the Borrower believes (in the good faith judgment of
management of the Borrower) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of management
of the Borrower) is reasonable and prudent in light of the size and nature of
its business.

8.18. Gas Imbalances, Prepayments. On the Closing Date, except as set forth on
Schedule 8.18, on a net basis, there are no gas imbalances, take or pay or other
prepayments exceeding 2.5 Bcfe of Hydrocarbon volumes (stated on a gas
equivalent basis) in the aggregate, with respect to the Loan Parties’ Oil and
Gas Properties that would require any Loan Party to deliver Hydrocarbons either
generally or produced from their Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor.

8.19. Marketing of Production. On the Closing Date, except as set forth on
Schedule 8.19, no material agreements exist (which are not cancelable on 60
days’ notice or less without penalty or detriment) for the sale of production of
the Loan Parties’ Hydrocarbons at a fixed non-index price (including calls on,
or other rights to purchase, production, whether or not the same are currently
being exercised) that (i) represent in respect of such agreements 2.5% or more
of the Borrower’s average monthly production of Hydrocarbon volumes and
(ii) have a maturity or expiry date of longer than six months from the Closing
Date.

8.20. Hedging Agreements. Schedule 8.20 sets forth, as of the Closing Date, a
true and complete list of all material commodity Hedging Agreements of each Loan
Party, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof (as of the last Business Day of the most recent fiscal quarter preceding
the Closing Date and for which a mark to market value is reasonably available),
all credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.

8.21. Patriot Act. On the Closing Date, each Loan Party is in compliance in all
material respects with the material provisions of the Patriot Act, and the
Borrower has provided to the Administrative Agent all information related to the
Loan Parties (including but not limited to names, addresses and tax
identification numbers (if applicable)) reasonably requested in writing by the
Administrative Agent and mutually agreed to be required by the Patriot Act to be
obtained by the Administrative Agent or any Lender.

SECTION 9. Covenants

9.1. Reports and Other Information.

(a) Whether or not the Borrower is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, so long as any Loans are outstanding,
the Borrower will have its annual consolidated financial statements audited by a
nationally recognized firm of independent auditors and its interim consolidated
financial statements reviewed by a nationally recognized firm of independent
auditors in accordance with Statement on Auditing Standards No. 100 issued by
the American Institute of Certified Public Accountants (or any similar
replacement standard). In addition, so long as any Loans are outstanding, the
Borrower will furnish to the Administrative Agent and the Lenders:

(i) (x) all annual and quarterly financial statements that would be required to
be contained in a filing with the SEC on Forms 10-K and 10-Q of the Borrower, if
the Borrower were required to file such forms, plus a “Management’s Discussion
and Analysis of Financial Condition and Results of Operations”; (y) with respect
to the annual and quarterly information, a

 

-80-



--------------------------------------------------------------------------------

presentation of EBITDA and Adjusted EBITDA of the Borrower substantially
consistent with the Offering Document and derived from such financial
information; and (z) with respect to the annual financial statements only, a
report on the annual financial statements by the Borrower’s independent
registered public accounting firm; and

(ii) all information that would be required to be contained in filings with the
SEC on Form 8-K under Items 1.01 (including furnishing any material debt
agreements that would be required to be described in such Form 8-K), 1.02, 1.03,
2.01, 2.05, 2.06, 4.01, 4.02, 5.01 and 5.02(b) and (c) (other than with respect
to information otherwise required or contemplated by Item 402 of Regulation S-K)
as in effect on the Closing Date if the Borrower were required to file such
reports; provided, however, that no such current report will be required to
include as an exhibit, or to include a summary of the terms of, any employment
or compensatory arrangement agreement, plan or understanding between the
Borrower (or any of its Subsidiaries) and any director, manager or executive
officer, of the Borrower (or any of its Subsidiaries).

(b) All such annual reports shall be furnished within 90 days after the end of
the fiscal year to which they relate, and all such quarterly reports shall be
furnished within 45 days after the end of the fiscal quarter to which they
relate. All such current reports shall be furnished within the time periods
specified in the SEC’s rules and regulations for reporting companies under the
Exchange Act. The Borrower shall hold a quarterly conference call for all
Lenders and security analysts to discuss such financial information (including a
customary Q&A session) no later than five (5) business days after the
distribution of such financial information (or such later time as the
Administrative Agent, acting reasonably, may agree).

(c) If the Borrower has designated any of its Subsidiaries as an Unrestricted
Subsidiary and if any such Unrestricted Subsidiary or group of Unrestricted
Subsidiaries, if taken together as one Subsidiary, would constitute a
Significant Subsidiary of the Borrower, then the annual and quarterly
information required by clause (a) above shall include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, of the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries separate from the financial condition and
results of operations of such Unrestricted Subsidiaries.

(d) In the event any direct or indirect parent of the Borrower guarantees the
Term Loans, the Borrower may satisfy its obligations in this Section 9.1 with
respect to financial information relating to the Borrower by furnishing
financial information relating to such parent; provided that the same is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to the Borrower and the Restricted Subsidiaries on
a standalone basis, on the other hand.

(e) Notwithstanding the foregoing, such requirements shall be deemed satisfied
by (1) filing with the SEC of an exchange offer registration statement or shelf
registration statement with such financial information that satisfies Regulation
S-X of the Securities Act or (2) by posting on its website within 15 days of the
time periods after the Borrower would have been required to file annual and
interim reports with the SEC, the financial information (including a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section) that would be required to be included in such reports,
subject to exceptions consistent with the presentation of financial information
in the Offering Document.

(f) Notice of Default; Litigation. Promptly after an Authorized Officer of the
Borrower or any of the Restricted Subsidiaries obtains actual knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the

 

-81-



--------------------------------------------------------------------------------

nature thereof, the period of existence thereof and what action the Borrower
proposes to take with respect thereto and (ii) any litigation or governmental
proceeding pending against the Borrower or any of the Subsidiaries that would
reasonably be expected to be determined adversely and, if so determined, to
result in a Material Adverse Effect.

(g) Environmental Matters. Promptly after obtaining actual knowledge of any one
or more of the following environmental matters, unless such environmental
matters would not, individually, or when aggregated with all other such matters,
be reasonably expected to result in a Material Adverse Effect, notice of:

(1) any pending or threatened Environmental Claim against any Loan Party or any
Oil and Gas Properties;

(2) any condition or occurrence on any Oil and Gas Properties that (A) would
reasonably be expected to result in noncompliance by any Loan Party with any
applicable Environmental Law or (B) would reasonably be anticipated to form the
basis of an Environmental Claim against any Credit Party or any Oil and Gas
Properties;

(3) any condition or occurrence on any Oil and Gas Properties that would
reasonably be anticipated to cause such Oil and Gas Properties to be subject to
any restrictions on the ownership, occupancy, use or transferability of such Oil
and Gas Properties under any Environmental Law; and

(4) the conduct of any investigation, or any removal, remedial or other
corrective action in response to the actual or alleged presence, release or
threatened release of any Hazardous Material on, at, under or from any Oil and
Gas Properties.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.

(h) Lists of Purchasers. At the time of the delivery of the annual financial
statements provided for in Section 9.1(a), a certificate of an Authorized
Officer of the Borrower setting forth a list of Persons purchasing Hydrocarbons
from the Borrower or any other Loan Party who collectively account for at least
85% of the revenues resulting from the sale of all Hydrocarbons from the
Borrower and such other Loan Parties during the fiscal year for which such
financial statements relate.

(i) The Borrower will make available such information and such reports to the
Administrative Agent and the Lenders by posting such information on Intralinks
or any comparable password-protected online data system which will require a
confidentiality acknowledgment, and will make such information readily available
to any prospective investor, any securities analyst or any market maker in the
outstanding notes of the Borrower who (i) agrees to treat such information as
confidential or (ii) accesses such information on Intralinks or any comparable
password-protected online data system which will require a confidentiality
acknowledgment; provided that the Borrower shall post such information thereon
and make readily available any password or other login information to any such
prospective investor, securities analyst or market maker.

9.2. Compliance Certificate.

(a) The Borrower shall deliver to the Administrative Agent, within 90 days after
the end of each fiscal year (or 120 days, in the case of the first fiscal year
ending after the Closing Date), a certificate from the principal executive
officer, principal financial officer or principal accounting officer

 

-82-



--------------------------------------------------------------------------------

stating that a review of the activities of the Borrower and its Restricted
Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officer with a view to determining whether the
Borrower has kept, observed, performed and fulfilled its obligations under this
Agreement, and further stating, as to such Officer signing such certificate,
that to the best of his or her knowledge the Borrower has kept, observed,
performed and fulfilled each and every condition and covenant contained in this
Agreement and is not in default in the performance or observance of any of the
terms, provisions, covenants and conditions of this Agreement (or, if a Default
shall have occurred, describing all such Defaults of which he or she may have
knowledge and what action the Borrower is taking or proposes to take with
respect thereto).

(b) When any Default has occurred and is continuing under this Agreement, or if
the Administrative Agent or the holder of any other evidence of Indebtedness of
the Borrower or any Subsidiary gives any notice or takes any other action with
respect to a claimed Default, the Borrower shall promptly (which shall be no
more than five Business Days) deliver to the Administrative Agent by registered
or certified mail or by facsimile transmission an Officer’s Certificate
specifying such event and what action the Borrower proposes to take with respect
thereto.

9.3. Taxes. The Borrower shall pay and discharge, and shall cause each of the
Subsidiaries to pay and discharge, all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, prior to the date on which material penalties attach
thereto, and all lawful material claims in respect of any Taxes imposed,
assessed or levied that, if unpaid, would reasonably be expected to become a
material Lien upon any properties of the Borrower or any of the Restricted
Subsidiaries; provided that neither the Borrower nor any of the Subsidiaries
shall be required to pay or discharge any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of management of the
Borrower) with respect thereto to the extent required by, and in accordance
with, GAAP or the failure to pay or discharge would not reasonably be expected
to result in a Material Adverse Effect.

9.4. Stay, Extension and Usury Laws. The Borrower and each of the Subsidiary
Guarantors covenant (to the extent that they may lawfully do so) that they shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Borrower and each of the Subsidiary
Guarantors (to the extent that they may lawfully do so) hereby expressly waive
all benefit or advantage of any such law, and covenant that they shall not, by
resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Administrative Agent, but shall suffer and permit the
execution of every such power as though no such law has been enacted.

9.5. Limitation on Restricted Payments.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly:

(I) declare or pay any dividend or make any payment or distribution on account
of the Borrower’s, or any Restricted Subsidiary’s Equity Interests, including
any dividend or distribution payable in connection with any merger or
consolidation, other than:

(A) dividends or distributions by the Borrower payable in Equity Interests
(other than Disqualified Stock) of the Borrower or in options, warrants or other
rights to purchase such Equity Interests; or

 

-83-



--------------------------------------------------------------------------------

(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

(II) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower, including in connection with any merger or consolidation;

(III) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness, other than:

(A) Indebtedness permitted under clauses (7) and (8) of Section 9.7(b) hereof;
or

(B) the purchase, repurchase or other acquisition of Subordinated Indebtedness
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase or acquisition; or

(IV) make any Restricted Investment

(all such payments and other actions set forth in clauses (I) through (IV) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:

(1) no Default shall have occurred and be continuing or would occur as a
consequence thereof;

(2) immediately after giving effect to such transaction on a pro forma basis,
the Borrower could incur $1.00 of additional Indebtedness under Section 9.7(a)
hereof; and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by clauses (1),
(2) (with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (b) thereof only), (6)(c) and 9 of Section 9.5(b) hereof, but
excluding all other Restricted Payments permitted by Section 9.5(b) hereof), is
less than the sum of (without duplication):

(a) 50% of the Consolidated Net Income of the Borrower for the period (taken as
one accounting period) from January 1, 2012 to the end of the Borrower’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment, or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit; plus

(b) 100% of the aggregate net cash proceeds and the Fair Market Value of other
property received by the Borrower since February 8, 2012 (other than net cash
proceeds to the extent such net cash proceeds have been used to incur
Indebtedness, Disqualified Stock or Preferred Stock pursuant to clause
(12)(a) of Section 9.7(b) hereof) from the issue or sale of:

 

-84-



--------------------------------------------------------------------------------

(i) Equity Interests of the Borrower, including Treasury Capital Stock, but
excluding cash proceeds and the Fair Market Value of other property received
from the sale of:

(x) Equity Interests to any employee, director, manager or consultant of the
Borrower, any direct or indirect parent company of the Borrower and the
Borrower’s Subsidiaries after February 8, 2012 to the extent such amounts have
been applied to Restricted Payments made in accordance with clause (4) of
Section 9.5(b); and

(y) Designated Preferred Stock and, to the extent such net cash proceeds are
actually contributed to the Borrower, Equity Interests of any direct or indirect
parent company of the Borrower (excluding contributions of the proceeds from the
sale of Designated Preferred Stock of such companies or contributions to the
extent such amounts have been applied to Restricted Payments made in accordance
with clause (4) of Section 9.5(b) hereof); or

(ii) Indebtedness of the Borrower or a Restricted Subsidiary that has been
converted into or exchanged for such Equity Interests of the Borrower or any
direct or indirect parent company of the Borrower;

provided, however, that this clause (b) shall not include the proceeds from
(V) Refunding Capital Stock, (W) Equity Interests or Indebtedness that has been
converted or exchanged for Equity Interests of the Borrower sold to a Restricted
Subsidiary or the Borrower, as the case may be, (X) Disqualified Stock or
Indebtedness that has been converted or exchanged into Disqualified Stock or
(Y) Excluded Contributions; plus

(c) 100% of the aggregate amount of cash and the Fair Market Value of other
property contributed to the capital of the Borrower following February 8, 2012
(including Capital Stock of Persons engaged primarily in the Oil and Gas
Business or assets used or useful in the Oil and Gas Business) (other than net
cash proceeds to the extent such net cash proceeds (i) have been used to incur
Indebtedness, Disqualified Stock or Preferred Stock pursuant to clause
(12)(a) of Section 9.7(b) hereof, (ii) are contributed by a Restricted
Subsidiary or (iii) constitute Excluded Contributions); plus

(d) 100% of the aggregate amount received in cash and the Fair Market Value of
other property received by means of:

(i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower and the Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Borrower and the Restricted Subsidiaries and repayments of loans or
advances, and releases of guarantees, which constitute Restricted Investments
made by the Borrower or its Restricted Subsidiaries, in each case, after
February 8, 2012; or

 

-85-



--------------------------------------------------------------------------------

(ii) the sale (other than to the Borrower or a Restricted Subsidiary) of the
stock of an Unrestricted Subsidiary or a distribution from an Unrestricted
Subsidiary (other than in each case to the extent the Investment in such
Unrestricted Subsidiary was made by the Borrower or a Restricted Subsidiary
pursuant to clause (7) of Section 9.5(b) hereof or to the extent such Investment
constituted a Permitted Investment) or a dividend from an Unrestricted
Subsidiary after February 8, 2012; plus

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after February 8, 2012, the Fair Market Value of the
Investment in such Unrestricted Subsidiary at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, other than to the
extent the Investment in such Unrestricted Subsidiary was made by the Borrower
or a Restricted Subsidiary pursuant to clause (7) of Section 9.5(b) hereof or to
the extent such Investment constituted a Permitted Investment.

(b) The foregoing provisions of Section 9.5(a) hereof shall not prohibit:

(1) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(2) (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Treasury Capital Stock”) or Subordinated Indebtedness of the
Borrower or any Restricted Subsidiary, or any Equity Interests of any direct or
indirect parent company of the Borrower, in exchange for, or out of the proceeds
of the substantially concurrent sale (other than to a Restricted Subsidiary) of,
Equity Interests of the Borrower or any direct or indirect parent company of the
Borrower to the extent contributed to the Borrower (in each case, other than any
Disqualified Stock) (“Refunding Capital Stock”) and (b) if immediately prior to
the retirement of Treasury Capital Stock, the declaration and payment of
dividends thereon was permitted under clause (6) of this Section 9.5(b), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent company of the Borrower) in an aggregate amount per year no greater than
the aggregate amount of dividends per annum that was declarable and payable on
such Treasury Capital Stock immediately prior to such retirement;

(3) the prepayment, redemption, defeasance, repurchase or other acquisition or
retirement for value of Subordinated Indebtedness of the Borrower or a
Restricted Subsidiary made by exchange for, or out of the proceeds of the
substantially concurrent sale of, new Indebtedness of the Borrower or a
Restricted Subsidiary, as the case may be, which is incurred in compliance with
Section 9.7 hereof so long as:

(a) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness being so redeemed, defeased, repurchased, exchanged, acquired or
retired for value, plus the amount of any premium (including reasonable tender
premiums), defeasance costs and any reasonable fees and expenses incurred in
connection with the issuance of such new Indebtedness;

 

-86-



--------------------------------------------------------------------------------

(b) such new Indebtedness is subordinated to the Loans or the applicable
Guarantee at least to the same extent as such Subordinated Indebtedness so
purchased, exchanged, redeemed, defeased, repurchased, exchanged, acquired or
retired for value;

(c) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, defeased, repurchased, exchanged, acquired or retired; and

(d) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, defeased, repurchased, exchanged, acquired or
retired;

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Borrower or any direct or indirect parent company of the Borrower
held by any future, present or former employee, director, manager or consultant
of the Borrower, any of its Subsidiaries or any direct or indirect parent
company of the Borrower pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement (including, for the avoidance of doubt,
any principal and interest payable on any promissory notes issued by the
Borrower or any direct or indirect parent company of the Borrower in connection
with such repurchase, retirement or other acquisition), including any Equity
Interests rolled over by management of the Borrower or any direct or indirect
parent company of the Borrower in connection with the Transactions; provided,
however, that the aggregate Restricted Payments made under this clause (4) do
not exceed in any calendar year $50.0 million (which shall increase to $100.0
million subsequent to the consummation of an underwritten public Equity Offering
by the Borrower or any direct or indirect parent company of the Borrower) (with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum (without giving effect to the following proviso) of
$75.0 million in any calendar year (which shall increase to $150.0 million
subsequent to the consummation of an underwritten public Equity Offering by the
Borrower or any direct or indirect parent company of the Borrower)); provided
further that such amount in any calendar year may be increased by an amount not
to exceed:

(a) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower and, to the extent contributed to the Borrower, the cash
proceeds from the sale of Equity Interests of any direct or indirect parent
company of the Borrower, in each case to any future, present or former
employees, directors, managers or consultants of the Borrower, any of its
Subsidiaries or any direct or indirect parent company of the Borrower that
occurs after the Closing Date, to the extent the cash proceeds from the sale of
such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of clause (3) of Section 9.5(a); plus

(b) the cash proceeds of key man life insurance policies received by the
Borrower and the Restricted Subsidiaries after the Closing Date; less

(c) the amount of any Restricted Payments previously made pursuant to clauses
(a) and (b) of this clause (4);

and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from any future, present or former employees,
directors, managers or consultants of the Borrower, any direct or indirect
parent company of the Borrower or any of the Borrower’s

 

-87-



--------------------------------------------------------------------------------

Restricted Subsidiaries in connection with a repurchase of Equity Interests of
the Borrower or any direct or indirect parent company of the Borrower will not
be deemed to constitute a Restricted Payment for purposes of this Section 9.5 or
any other provision of this Agreement;

(5) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Borrower or any Restricted Subsidiary or any class
or series of Preferred Stock of any Restricted Subsidiary, in each case, issued
in accordance with Section 9.7 hereof to the extent such dividends are included
in the definition of “Fixed Charges”;

(6) (a) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Borrower after the Closing Date;

(b) the declaration and payment of dividends to any direct or indirect parent
company of the Borrower, the proceeds of which will be used to fund the payment
of dividends to holders of any class or series of Designated Preferred Stock
(other than Disqualified Stock) of such parent company issued after the Closing
Date; provided that the amount of dividends paid pursuant to this clause
(b) shall not exceed the aggregate amount of cash actually contributed to the
Borrower from the sale of such Designated Preferred Stock; or

(c) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (2) of this Section 9.5(b);

provided that in the case of each of subclause (a) and (c) of this clause (6),
for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock, after giving effect to such issuance or declaration on
a pro forma basis, the Borrower and the Restricted Subsidiaries on a
consolidated basis would have had a Fixed Charge Coverage Ratio of at least 2.00
to 1.00;

(7) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(7) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or Cash Equivalents, not to exceed the greater of (x) $150.0 million and
(y) 1.25% of Total Assets at the time of such Investment (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value);

(8) payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director, manager or
consultant and repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

(9) the declaration and payment of dividends on the Borrower’s common stock (or
the payment of dividends to any direct or indirect parent company of the
Borrower to fund a payment of dividends on such company’s common stock),
following consummation of the first public offering of the Borrower’s common
stock or the common stock of any direct or indirect parent company of the
Borrower after the Closing Date, of up to 6% per annum of the net cash proceeds
received by or contributed to the Borrower in or from any such public offering,
other than public offerings with respect to the Borrower’s common stock
registered on Form S-8 and other than any public sale constituting an Excluded
Contribution;

 

-88-



--------------------------------------------------------------------------------

(10) Restricted Payments in an amount that does not exceed the amount of
Excluded Contributions made since the Closing Date;

(11) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (11) not to exceed the
greater of (x) $200.0 million and (y) 1.75% of Total Assets at the time made;

(12) distributions or payments of Receivables Fees;

(13) any Restricted Payment made in connection with the Transactions and the
fees and expenses related thereto or used to fund amounts owed to Affiliates
(including dividends to any direct or indirect parent company of the Borrower to
permit payment by such parent of such amount), to the extent permitted by
Section 9.9 hereof;

(14) the repurchase, redemption, defeasance or other acquisition or retirement
for value of any Subordinated Indebtedness in accordance with provisions similar
to those described under Sections 9.8 and 9.12 hereof; provided that all Loans
subject to prepayment under Section 9.8(c) or 9.12(a) hereof which have been
accepted for repayment by the applicable Lender, have been repaid;

(15) the declaration and payment of dividends by the Borrower to, or the making
of loans to, any direct or indirect parent company of the Borrower in amounts
required for any direct or indirect parent company to pay:

(a) franchise and excise taxes and other fees and expenses required to maintain
its corporate or other entity existence;

(b) foreign, federal, state and local taxes of a consolidated, combined,
affiliated or unitary group that includes any of the Borrower or its
Subsidiaries, to the extent such taxes are attributable to the Borrower or the
Restricted Subsidiaries, or, to the extent attributable to its Unrestricted
Subsidiaries, to the extent of the amount actually received from its
Unrestricted Subsidiaries; provided that in each case the amount of such
payments in any fiscal year does not exceed the amount that the Borrower, its
Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) would have been required to pay in respect of such foreign,
federal, state or local taxes for such fiscal year had the Borrower, its
Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) been a stand-alone taxpayer (separate from any such direct or
indirect parent company of the Borrower) for all fiscal years ending after
February 8, 2012;

(c) customary salary, bonus and other benefits payable to officers, employees,
directors and managers of any direct or indirect parent company of the Borrower
to the extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of the Borrower and the Restricted Subsidiaries,
including the Borrower’s proportionate share of such amount relating to such
parent company being a public company;

 

-89-



--------------------------------------------------------------------------------

(d) general corporate or other operating (including, without limitation,
expenses related to auditing or other accounting matters) and overhead costs and
expenses of any direct or indirect parent company of the Borrower to the extent
such costs and expenses are attributable to the ownership or operation of the
Borrower and the Restricted Subsidiaries, including the Borrower’s proportionate
share of such amount relating to such parent company being a public company;

(e) amounts required for any direct or indirect parent company of the Borrower
to pay fees and expenses incurred by any direct or indirect parent company of
the Borrower related to transactions of such parent company of the Borrower of
the type described in clause (11) of the definition of “Consolidated Net Income”
to the extent such transaction is for the benefit of the Borrower and its
Restricted Subsidiaries; and

(f) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any such direct or indirect
parent company of the Borrower;

(16) the repurchase, redemption or other acquisition for value of Equity
Interests of the Borrower deemed to occur in connection with paying cash in lieu
of fractional shares of such Equity Interests in connection with a share
dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of the Borrower, in each case,
permitted under this Agreement;

(17) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents);

(18) any Restricted Payment if immediately after giving pro forma effect to such
Restricted Payment pursuant to this clause (18) of this Section 9.5(b) and the
incurrence of any Indebtedness the net proceeds of which are used to finance
such Restricted Payment (i) the Net Indebtedness to EBITDA Ratio would not have
exceeded 1.5:1 and (ii) the Loans have a rating equal to or higher than Ba2 (or
the equivalent) by Moody’s and BB (or the equivalent) by S&P, in each case with
a stable or better outlook; and

(19) any Restricted Payment made to the Borrower’s direct or indirect parent
entity to fund the (A) declaration and payment of cash dividends to holders of
the Cumulative Preferred Stock in accordance with the terms of the Certificate
of Designations and (B) repurchase, redemption, repayment or other acquisition
or retirement for cash of the Cumulative Preferred Stock in a manner permitted
by the Certificate of Designations;

provided that at the time of, and after giving effect to, any Restricted Payment
permitted under clauses (11), (17) and (18) of this Section 9.5(b) no Default
shall have occurred and be continuing or would occur as a consequence thereof.

The Borrower shall not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the last sentence of the definition of
“Unrestricted Subsidiary.” For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by the Borrower and
its Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated shall be deemed to be Restricted Payments in an amount determined as
set forth in the last

 

-90-



--------------------------------------------------------------------------------

sentence of the definition of “Investments.” Such designation shall be permitted
only if a Restricted Payment in such amount would be permitted at such time,
whether pursuant to Section 9.5(a) hereof or under clause (7), (10) or (11) of
Section 9.5(b) hereof, or pursuant to the definition of “Permitted Investments”,
and if such Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary.

9.6. Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries that are not Guarantors to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:

(1) (A) pay dividends or make any other distributions to the Borrower or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits, or

(B) pay any Indebtedness owed to the Borrower or any Restricted Subsidiary;

(2) make loans or advances to the Borrower or any Restricted Subsidiary; or

(3) sell, lease or transfer any of its properties or assets to the Borrower or
any Restricted Subsidiary.

(b) The restrictions in Section 9.6(a) hereof shall not apply to encumbrances or
restrictions existing under or by reason of:

(1) contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to the RBL Credit Agreement and the related documentation and
related Hedging Obligations;

(2) this Agreement, the Loans, and the Guarantees;

(3) the Senior Notes Indenture and the Senior Notes;

(4) purchase money obligations for property acquired in the ordinary course of
business and Capitalized Lease Obligations that impose restrictions of the
nature discussed in clause (3) of Section 9.6(a) hereof on the property so
acquired;

(5) applicable law or any applicable rule, regulation or order;

(6) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;

 

-91-



--------------------------------------------------------------------------------

(7) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

(8) Secured Indebtedness otherwise permitted to be incurred pursuant to
Section 9.7 hereof and Section 9.10 hereof that limits the right of the debtor
to dispose of the assets securing such Indebtedness;

(9) restrictions on cash, Cash Equivalents or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business;

(10) other Indebtedness, Disqualified Stock or Preferred Stock of Restricted
Subsidiaries permitted to be incurred subsequent to the Closing Date pursuant to
Section 9.7 hereof and either (A) the provisions relating to such encumbrance or
restriction contained in such Indebtedness are no less favorable to the
Borrower, taken as a whole, as determined by the Borrower in good faith, than
the provisions contained in the RBL Credit Agreement as in effect on the Closing
Date or (B) any such encumbrance or restriction contained in such Indebtedness
does not prohibit (except upon a default or an event of default thereunder) the
payment of dividends in an amount sufficient, as determined by the Borrower in
good faith, to make scheduled payments of cash interest on the Senior Notes when
due;

(11) customary provisions in joint venture agreements or arrangements and other
similar agreements or arrangements relating solely to such joint venture;

(12) customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;

(13) restrictions created in connection with any Receivables Facility that, in
the good faith determination of the board of directors of the Borrower, are
necessary or advisable to effect such Receivables Facility;

(14) any customary encumbrances or restrictions imposed pursuant to any
agreement of the type described in the definition of “Permitted Business
Investment”;

(15) in the case of clause (3) of Section 9.6(a) hereof, any encumbrance or
restriction that restricts in a customary manner the subletting, assignment or
transfer of any property or assets that is subject to a lease (including leases
governing leasehold interests or Farm-In Agreements or Farm-Out Agreements
relating to leasehold interests in Oil and Gas Properties), license or similar
contract, or the assignment or transfer of any such lease (including leases
governing leasehold interests or Farm-In Agreements or Farm-Out Agreements
relating to leasehold interests in Oil and Gas Properties), license (including
without limitations, licenses of intellectual property) or other contracts; and

(16) any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) of Section 9.6(a) hereof imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (15) of this Section 9.6(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower’s
board of directors, no more restrictive in any material respect with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing.

 

-92-



--------------------------------------------------------------------------------

9.7. Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”), with respect to any Indebtedness
(including Acquired Indebtedness), and the Borrower shall not issue any shares
of Disqualified Stock and shall not permit any Restricted Subsidiary to issue
any shares of Disqualified Stock or Preferred Stock; provided, however, that the
Borrower may incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock, and any Restricted Subsidiary may incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of Preferred Stock, if, after giving effect thereto, the
Fixed Charge Coverage Ratio of the Borrower and the Restricted Subsidiaries
would be at least 2.00 to 1.00.

(b) The provisions of Section 9.7(a) hereof shall not apply to:

(1) Indebtedness incurred pursuant to Credit Facilities by the Borrower or any
Restricted Subsidiary (including the Loans); provided that immediately after
giving effect to any such incurrence, the then-outstanding aggregate principal
amount of all Indebtedness incurred (when taken together with amounts incurred
and outstanding under Section 2.14(b)) does not exceed the greatest of
(x) $3,000.0 million, (y) the sum of $500.0 million and 22.5% of Total Assets
determined as of the date of the incurrence of such Indebtedness after giving
effect to the application of the proceeds therefrom and (z) the Borrowing Base;

(2) [RESERVED];

(3) Indebtedness of the Borrower and any Restricted Subsidiary in existence on
the Closing Date (other than Indebtedness described in clause (1) of this
Section 9.7(b)), including for avoidance of doubt, the Borrower’s 9.750% Senior
Notes due 2020 and Guarantees thereof;

(4) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Borrower or any Restricted Subsidiary, to
finance the purchase, lease, construction, installation or improvement of
property (real or personal) or equipment that is used or useful in a Similar
Business, whether through the direct purchase of assets or the Capital Stock of
any Person owning such assets and Indebtedness arising from the conversion of
the obligations of the Borrower or any Restricted Subsidiary under or pursuant
to any “synthetic lease” transactions to on-balance sheet Indebtedness of the
Borrower or such Restricted Subsidiary, in an aggregate principal amount which,
when aggregated with the principal amount of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this clause (4), and all Refinancing Indebtedness incurred to refinance any
other Indebtedness, Disqualified Stock and Preferred Stock pursuant to this
clause (4), does not exceed the greater of (x) $250.0 million and (y) 2.25% of
Total Assets at the time of incurrence; provided that Capitalized Lease
Obligations incurred by the Borrower or any Restricted Subsidiary pursuant to
this clause (4) in connection with a Sale and Lease-Back Transaction shall not
be subject to the foregoing limitation so long as the proceeds of such Sale and
Lease-Back Transaction are used by the Borrower or such Restricted Subsidiary to
permanently repay outstanding Indebtedness of the Borrower and the Restricted
Subsidiaries;

 

-93-



--------------------------------------------------------------------------------

(5) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
plugging and abandonment obligations, workers’ compensation claims, performance
or surety bonds, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding plugging and abandonment
obligations, workers’ compensation claims, performance or surety bonds, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance; provided that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;

(6) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price, earn-out
or similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided that such Indebtedness is not reflected on the balance sheet of the
Borrower or any Restricted Subsidiary (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (6));

(7) Indebtedness of the Borrower to a Restricted Subsidiary; provided that any
such Indebtedness owing to a Restricted Subsidiary that is not a Guarantor is
expressly subordinated in right of payment to the Loans; provided, further, that
any subsequent issuance or transfer of any Capital Stock or any other event
which results in any such Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness (except to
the Borrower or another Restricted Subsidiary) shall be deemed, in each case, to
be an incurrence of such Indebtedness not permitted by this clause (7);

(8) Indebtedness of a Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary; provided that if the Borrower or a Subsidiary Guarantor
incurs such Indebtedness owing to a Restricted Subsidiary that is not a
Subsidiary Guarantor, such Indebtedness is subordinated in right of payment to
the Guarantee of the Loans of such Subsidiary Guarantor; provided, further, that
any subsequent transfer of any such Indebtedness (except to the Borrower or
another Restricted Subsidiary) shall be deemed, in each case, to be an
incurrence of such Indebtedness not permitted by this clause (8);

(9) shares of Preferred Stock of a Restricted Subsidiary issued to the Borrower
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of Preferred Stock not permitted by this clause (9);

(10) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes);

(11) obligations in respect of self-insurance, performance, bid, appeal and
surety bonds and completion guarantees and similar obligations provided by the
Borrower or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business;

 

-94-



--------------------------------------------------------------------------------

(12) (a) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or
any Restricted Subsidiary in an aggregate principal amount or liquidation
preference up to 100.0% of the net cash proceeds received by the Borrower since
immediately after the Closing Date from the issue or sale of Equity Interests of
the Borrower or cash contributed to the capital of the Borrower (in each case,
other than Excluded Contributions or proceeds of Disqualified Stock or sales of
Equity Interests to the Borrower or any of its Subsidiaries) as determined in
accordance with clauses (3)(b) and (3)(c) of Section 9.5(a) hereof to the extent
such net cash proceeds or cash have not been applied pursuant to such clauses to
make Restricted Payments or to make other Investments, payments or exchanges
pursuant to Section 9.5(b) hereof or to make Permitted Investments (other than
Permitted Investments specified in clauses (1) and (3) of the definition
thereof); and

(b) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or any
Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this clause (12)(b), does not at any one time outstanding exceed the greater of
(x) $400.0 million and (y) 3.5% of Total Assets at the time of incurrence (it
being understood that any Indebtedness, Disqualified Stock or Preferred Stock
incurred pursuant to this clause (12)(b) shall cease to be deemed incurred or
outstanding for purposes of this clause (12)(b) but shall be deemed incurred for
the purposes of Section 9.7(a) hereof from and after the first date on which the
Borrower or such Restricted Subsidiary could have incurred such Indebtedness,
Disqualified Stock or Preferred Stock under Section 9.7(a) hereof without
reliance on this clause (12)(b));

(13) the incurrence or issuance by the Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock which serves to refund,
refinance, replace, renew, extend or defease any Indebtedness, Disqualified
Stock or Preferred Stock of the Borrower or any Restricted Subsidiary incurred
as permitted under Section 9.7(a) hereof and clauses (2), (3), (4) and
(12)(a) of this Section 9.7(b) above, this clause (13) and clause (14) of this
Section 9.7(b) or any Indebtedness, Disqualified Stock or Preferred Stock of the
Borrower or any Restricted Subsidiary issued to so refund, refinance, replace,
renew, extend or defease such Indebtedness, Disqualified Stock or Preferred
Stock of the Borrower or any Restricted Subsidiary (the “Refinancing
Indebtedness”) prior to its respective maturity; provided, however, that such
Refinancing Indebtedness:

(a) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded, refinanced, replaced, renewed, extended or defeased,

(b) to the extent such Refinancing Indebtedness refunds, refinances, replaces,
renews, extends or defeases (i) Indebtedness subordinated or pari passu to the
Loans or any Guarantee thereof, such Refinancing Indebtedness is subordinated or
pari passu to the Loans or the Guarantee at least to the same extent as the
Indebtedness being refunded, refinanced, replaced, renewed, extended or defeased
or (ii) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness
must be Disqualified Stock or Preferred Stock, respectively, and

 

-95-



--------------------------------------------------------------------------------

(c) shall not include Indebtedness, Disqualified Stock or Preferred Stock of a
Subsidiary of the Borrower that is not a Subsidiary Guarantor that refunds,
refinances, replaces, renews, extends or defeases Indebtedness, Disqualified
Stock or Preferred Stock of the Borrower or a Subsidiary Guarantor;

and provided, further, that subclause (a) of this clause (13) will not apply to
any refunding or refinancing of any Secured Indebtedness outstanding;

(14) Indebtedness, Disqualified Stock or Preferred Stock of (x) the Borrower or
a Restricted Subsidiary incurred to finance an acquisition or (y) Persons that
are acquired by the Borrower or any Restricted Subsidiary or merged into or
consolidated with the Borrower or a Restricted Subsidiary in accordance with the
terms of this Agreement (including designating an Unrestricted Subsidiary a
Restricted Subsidiary); provided that after giving effect to such acquisition,
merger or consolidation, either:

(a) the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 9.7(a) hereof, or

(b) the Fixed Charge Coverage Ratio of the Borrower and the Restricted
Subsidiaries is equal to or greater than immediately prior to such acquisition,
merger or consolidation;

(15) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within eight Business Days of its incurrence;

(16) Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit issued pursuant to any Credit Facilities, in a principal amount
not in excess of the stated amount of such letter of credit;

(17) (a) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary, so long as, in
the case of a guarantee by a Restricted Subsidiary that is not a Guarantor, such
Indebtedness could have been incurred directly by the Restricted Subsidiary
providing such guarantee or (b) any guarantee by a Restricted Subsidiary of
Indebtedness of the Borrower; provided that such guarantee is incurred in
accordance with Section 9.13 hereof;

(18) Indebtedness of Restricted Subsidiaries that are not Guarantors in an
amount not to exceed, in the aggregate at any one time outstanding the greater
of (x) $100.0 million and (y) 1.0% of Total Assets (it being understood that any
Indebtedness incurred pursuant to this clause (18) shall cease to be deemed
incurred or outstanding for purposes of this clause (18) but shall be deemed
incurred for the purposes of Section 9.7(a) hereof from and after the first date
on which such Restricted Subsidiary could have incurred such Indebtedness under
Section 9.7(a) hereof without reliance on this clause (18));

(19) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case, incurred in the
ordinary course of business;

 

-96-



--------------------------------------------------------------------------------

(20) Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business;
and

(21) Indebtedness consisting of Indebtedness issued by the Borrower or any of
its Restricted Subsidiaries to future, current or former officers, directors,
managers and employees thereof, their respective estates, spouses or former
spouses, in each case to finance the purchase or redemption of Equity Interests
of the Borrower or any direct or indirect parent company of the Borrower to the
extent described in clause (4) of Section 9.5(b) hereof.

(c) For purposes of determining compliance with this Section 9.7:

(x) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (1) through (21) of Section 9.7(b) or is entitled to be
incurred pursuant to Section 9.7(a) hereof, the Borrower, in its sole
discretion, shall classify or reclassify such item of Indebtedness, Disqualified
Stock or Preferred Stock (or any portion thereof) and shall only be required to
include the amount and type of such Indebtedness, Disqualified Stock or
Preferred Stock in clauses (1) through (21) of this Section 9.7(b) or under
Section 9.7(a) hereof; provided that all Indebtedness outstanding under the RBL
Credit Agreement and this Agreement on the Closing Date shall be treated as
incurred on the Closing Date under clause (1) of Section 9.7(b) hereof; and

(y) at the time of incurrence, the Borrower shall be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Sections 9.7(a) and 9.7(b) hereof.

(d) Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock shall not be deemed to be an incurrence of Indebtedness,
Disqualified Stock or Preferred Stock for purposes of this Section 9.7. Any
Refinancing Indebtedness and any Indebtedness incurred to refinance Indebtedness
incurred pursuant to clauses (1) and (12) of Section 9.7(b) hereof shall be
deemed to include additional Indebtedness, Disqualified Stock or Preferred Stock
incurred to pay premiums (including reasonable tender premiums), defeasance
costs, fees and expenses in connection with such refinancing.

(e) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in another currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in another currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed (x) the principal amount of such
Indebtedness being refinanced plus (y) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

-97-



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary, the Borrower shall not, and shall
not permit any Subsidiary Guarantor to, directly or indirectly, incur any
Indebtedness that is subordinated or junior in right of payment to any
Indebtedness of the Borrower or such Subsidiary Guarantor, as the case may be,
unless such Indebtedness is expressly subordinated in right of payment to the
Loans or such Subsidiary Guarantor’s Guarantee to the extent and in the same
manner as such Indebtedness is subordinated to other Indebtedness of the
Borrower or such Subsidiary Guarantor, as the case may be.

9.8. Asset Sales.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to
consummate, directly or indirectly, an Asset Sale, unless:

(1) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined at the time of contractually agreeing to such Asset Sale)
of the assets sold or otherwise disposed of; and

(2) except in the case of a Permitted Asset Swap, at least 75% of the aggregate
consideration therefor received from such Asset Sale and all other Asset Sales
since February 8, 2012, on a cumulative basis, received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of cash, Cash
Equivalents or Additional Assets, or any combination thereof; provided that the
amount of:

(A) any liabilities (as reflected on the Borrower’s most recent consolidated
balance sheet or in the footnotes thereto, or if incurred or accrued subsequent
to the date of such balance sheet, such liabilities that would have been
reflected on the Borrower’s consolidated balance sheet or in the footnotes
thereto if such incurrence or accrual had taken place on or prior to the date of
such balance sheet, as determined in good faith by the Borrower) of the
Borrower, other than liabilities that are by their terms subordinated to the
Loans, that are assumed by the transferee of any such assets (or are otherwise
extinguished in connection with the transactions relating to such Asset Sale)
and for which the Borrower and all such Restricted Subsidiaries have been
validly released by all applicable creditors in writing,

(B) any securities, notes or other obligations or assets received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents, or
by their terms are required to be satisfied for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received), in each case, within 180 days
following the closing of such Asset Sale, and

(C) any Designated Non-cash Consideration received by the Borrower or such
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed the
greater of (x) $250.0 million and (y) 2.25% of Total Assets at the time of the
receipt of such Designated Non-cash Consideration, with the Fair Market Value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value,

 

-98-



--------------------------------------------------------------------------------

shall be deemed to be cash for purposes of this provision and for no other
purpose.

(b) Within 450 days after the Borrower’s or any Restricted Subsidiary’s receipt
of any Net Asset Sale Proceeds of any Asset Sale, the Borrower or such
Restricted Subsidiary, at its option, may apply the Net Asset Sale Proceeds from
such Asset Sale,

(1) to permanently reduce:

(A) First Lien Obligations or other Obligations under Senior Indebtedness (other
than any Second Lien Obligations or Junior Lien Obligations) that is secured by
a Lien permitted under this Agreement (which Lien is either (x) senior to the
Lien of the Loans with respect to the Collateral or (y) on an asset not
constituting Collateral (in the case of this clause (y), such permanent
reduction shall only be permitted with the Net Asset Sale Proceeds of an Asset
Sale consisting of assets which do not constitute Collateral)), and, in each
case, to correspondingly reduce commitments with respect thereto;

(B) Second Lien Obligations of the Borrower or any Restricted Subsidiary (and to
correspondingly reduce any outstanding commitments with respect thereto);
provided that to the extent the Borrower or any Restricted Subsidiary reduces or
makes an offer to prepay, as applicable, Second Lien Obligations other than the
Loans, the Borrower shall equally and ratably reduce or make an offer to prepay,
as applicable, the Loans at 100% of the principal amount thereof, plus the
amount of accrued but unpaid interest, if any, on the principal amount of the
Loans that would otherwise be prepaid; or

(C) Indebtedness of a Restricted Subsidiary that is not a Subsidiary Guarantor,
other than Indebtedness owed to the Borrower or another Restricted Subsidiary;

(2) to make (a) an Investment in any one or more businesses, provided that such
Investment in any business is in the form of the acquisition of Capital Stock
and results in the Borrower or a Restricted Subsidiary, as the case may be,
owning an amount of the Capital Stock of such business such that it constitutes
or continues to constitute a Restricted Subsidiary, (b) capital expenditures or
(c) acquisitions of other property or assets, in each of clauses (a) through
(c), that are used or useful in a Similar Business or that replace the
businesses, properties and/or assets that are the subject of such Asset Sale; or

(3) to invest in Additional Assets;

provided that, in the case of clause (2) above, a binding commitment shall be
treated as a permitted application of the Net Asset Sale Proceeds from the date
of such commitment so long as the Borrower or such other Restricted Subsidiary
enters into such commitment with the good faith expectation that such Net Asset
Sale Proceeds will be applied to satisfy such commitment within 180 days after
the end of such 450-day period (an “Acceptable Commitment”) and, in the event
any Acceptable Commitment is later cancelled or terminated for any reason within
such 180-day period and before the Net Asset Sale Proceeds are applied in
connection therewith, the Borrower or such Restricted Subsidiary enters into
another Acceptable Commitment (a “Second Commitment”) within 180 days of such
cancellation or termination; provided, further, that if any Second Commitment is
later cancelled or terminated for any reason before such Net Asset Sale Proceeds
are applied or such Net Asset Sale Proceeds are not applied within such 180-day
period, then such Net Asset Sale Proceeds shall constitute Excess Proceeds.

 

-99-



--------------------------------------------------------------------------------

(c) Any Net Asset Sale Proceeds that are not invested or applied as provided and
within the time period set forth in Section 9.8(b) shall be deemed to constitute
“Excess Proceeds.” When the aggregate amount of Excess Proceeds exceeds $50.0
million, the Borrower shall make an offer to all Lenders and, if required or
permitted by the terms of any Indebtedness the Liens securing which rank equally
and ratably to the Loans (“Equal Priority Indebtedness”), to the holders of such
Equal Priority Indebtedness (an “Asset Sale Offer”), to purchase the maximum
aggregate principal amount of the Loans and such Equal Priority Indebtedness
that is a minimum of $2,000 or an integral multiple of $1,000 in excess thereof
that may be purchased out of the Excess Proceeds at an offer price in cash in an
amount equal to 100% of the principal amount thereof, plus accrued and unpaid
interest and, if applicable, additional interest, if any, to the date fixed for
the closing of such offer, in accordance with the procedures set forth in this
Agreement. In the event that the Borrower or a Restricted Subsidiary prepays any
Equal Priority Indebtedness that is outstanding under a revolving credit or
other committed loan facility pursuant to an Asset Sale Offer, the Borrower or
such Restricted Subsidiary shall cause the related loan commitment to be reduced
in an amount equal to the principal amount so prepaid. The Borrower will
commence an Asset Sale Offer with respect to Excess Proceeds within ten Business
Days after the date that Excess Proceeds exceed $50.0 million by mailing the
notice required pursuant to the terms of this Agreement, with a copy to the
Administrative Agent.

To the extent that the aggregate amount of Loans and any other Equal Priority
Indebtedness tendered pursuant to an Asset Sale Offer is less than the Excess
Proceeds, the Borrower may use any remaining Excess Proceeds for general
corporate purposes, subject to other covenants contained in this Agreement. If
the aggregate principal amount of Loans, or the Equal Priority Indebtedness
surrendered by such holders thereof exceeds the amount of Excess Proceeds, the
Administrative Agent shall select the Loans, and such other Equal Priority
Indebtedness to be purchased on a pro rata basis (so long as an authorized
denomination results therefrom) based on the accreted value or principal amount
of the Loans or such Equal Priority Indebtedness which have been accepted for
repayment by the applicable Lender. Upon completion of any such Asset Sale
Offer, the amount of Excess Proceeds shall be reset at zero. Additionally, the
Borrower may, at its option, make an Asset Sale Offer using proceeds from any
Asset Sale at any time after consummation of such Asset Sale; provided that such
Asset Sale Offer shall be in an aggregate amount of not less than $50.0 million.
Upon consummation of such Asset Sale Offer, any Net Asset Sale Proceeds not
required to be used to purchase Loans shall not be deemed Excess Proceeds.

(d) Pending the final application of any Net Asset Sale Proceeds pursuant to
this Section 9.8, the Borrower or the applicable Restricted Subsidiary may apply
such Net Asset Sale Proceeds temporarily to reduce Indebtedness outstanding
under a revolving credit facility or otherwise invest such Net Asset Sale
Proceeds in any manner not prohibited by this Agreement.

9.9. Transactions with Affiliates.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Borrower
(each of the foregoing, an “Affiliate Transaction”) involving aggregate payments
or consideration in excess of $20.0 million, unless:

 

-100-



--------------------------------------------------------------------------------

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and

(2) the Borrower delivers to the Administrative Agent with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate payments or consideration in excess of $40.0 million, a resolution
adopted by the majority of the board of directors of the Borrower approving such
Affiliate Transaction and set forth in an Officer’s Certificate certifying that
such Affiliate Transaction complies with clause (1) of this Section 9.9(a).

(b) The provisions of Section 9.9(a) hereof shall not apply to the following:

(1) transactions between or among the Borrower or any of its Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction;

(2) Restricted Payments permitted by Section 9.5 hereof and the definition of
“Permitted Investments”;

(3) (i) the payment of management, consulting, monitoring and advisory fees and
related expenses (including indemnification and other similar amounts) to the
Investors pursuant to the Sponsor Management Agreement (plus any unpaid
management, consulting, monitoring and advisory fees and related expenses
(including indemnification and other similar amounts) accrued in any prior year)
and the termination fees pursuant to the Sponsor Management Agreement, in each
case as in effect on the Closing Date, or any amendment thereto (so long as any
such amendment is not materially disadvantageous, in the good faith judgment of
the board of directors of the Borrower, to the Lenders when taken as a whole as
compared to the Sponsor Management Agreement as in effect on the Closing Date)
and (ii) payments by the Borrower or any of its Restricted Subsidiaries to any
of the Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by a majority of the board of directors of the Borrower in good faith;

(4) the payment of reasonable and customary fees and compensation paid to, and
indemnities and reimbursements and employment and severance arrangements
provided on behalf of, or for the benefit of, former, current or future
officers, directors, managers, employees or consultants of Borrower, any direct
or indirect parent company of the Borrower or any Restricted Subsidiary;

(5) transactions in which the Borrower or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or stating that the terms
are not materially less favorable to the Borrower or its relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Borrower or such Restricted Subsidiary with an unrelated Person on an
arm’s-length basis;

(6) any agreement or arrangement as in effect as of the Closing Date, or any
amendment thereto (so long as any such amendment is not disadvantageous in any
material respect to the Lenders when taken as a whole as compared to the
applicable agreement as in effect on the Closing Date);

 

-101-



--------------------------------------------------------------------------------

(7) the existence of, or the performance by the Borrower or any Restricted
Subsidiary of its obligations under the terms of, any stockholders agreement or
its equivalent (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Closing Date and any
similar agreements which it may enter into thereafter; provided, however, that
the existence of, or the performance by the Borrower or any Restricted
Subsidiary of obligations under any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this clause (7) to the extent that the terms of any
such amendment or new agreement are not otherwise disadvantageous to the Lenders
in any material respect when taken as a whole;

(8) the Transactions and the payment of all fees and expenses related to the
Transactions;

(9) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement which are fair to the Borrower
and the Restricted Subsidiaries, in the reasonable determination of the board of
directors of the Borrower or the senior management thereof, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(10) the issuance or transfer of Equity Interests (other than Disqualified
Stock) of the Borrower to any direct or indirect parent company of the Borrower
or to any Permitted Holder or to any director, manager, officer, employee or
consultant (or their respective estates, investment funds, investment vehicles,
spouses or former spouses) of the Borrower, any of its direct or indirect parent
companies or any of its Subsidiaries;

(11) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(12) payments or loans (or cancellation of loans) to employees, directors,
managers or consultants of the Borrower, or any direct or indirect parent
company of the Borrower or any Restricted Subsidiary and employment agreements,
stock option plans and other similar arrangements with such employees,
directors, managers or consultants which, in each case, are approved by the
Borrower in good faith;

(13) investments by the Investors in securities of the Borrower or any
Restricted Subsidiary (and the payment of reasonable out-of-pocket expenses
incurred by such Investors in connection therewith) so long as (i) the
investment is being generally offered to other investors on the same or more
favorable terms and (ii) the investment constitutes less than 5% of the proposed
or outstanding issue amount of such class of securities;

(14) payments to any future, current or former employee, director, officer,
manager or consultant of the Borrower, any of its Subsidiaries or any direct or
indirect parent company of the Borrower pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement; and any employment
agreements, stock option plans and other compensatory arrangements (and any
successor plans thereto) and any supplemental executive retirement benefit plans
or arrangements with any such employees, directors, officers, managers or
consultants that are, in each case, approved by the Borrower in good faith;

 

-102-



--------------------------------------------------------------------------------

(15) any transaction with a Person (other than an Unrestricted Subsidiary) which
would constitute an Affiliate Transaction solely because the Borrower or a
Restricted Subsidiary owns an Equity Interest in or otherwise controls such
Person;

(16) payments by the Borrower (and any direct or indirect parent company of the
Borrower) and its Subsidiaries pursuant to tax sharing agreements among the
Borrower (and any direct or indirect parent company of the Borrower) and its
Subsidiaries; provided that in each case the amount of such payments in any
fiscal year does not exceed the amount that the Borrower, its Restricted
Subsidiaries and its Unrestricted Subsidiaries (to the extent of amounts
received from Unrestricted Subsidiaries) would be required to pay in respect of
foreign, federal, state and local taxes for such fiscal year were the Borrower,
its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) to pay such taxes separately from any such direct or indirect
parent company of the Borrower;

(17) any lease entered into between the Borrower or any Restricted Subsidiary,
as lessee, and any Affiliate of the Borrower, as lessor, in the ordinary course
of business;

(18) intellectual property licenses in the ordinary course of business; and

(19) customary agreements and arrangements with oil and gas royalty trusts and
master limited partnership agreements that comply with the affiliate
transactions provisions of such royalty trust or master limited partnership
agreement.

9.10. Liens. The Borrower shall not, and shall not permit any Subsidiary
Guarantor to, directly or indirectly, create, incur, assume or suffer to exist
any Lien (except Permitted Liens) that secures obligations under any
Indebtedness or any related Guarantee, on any asset or property of the Borrower
or any Subsidiary Guarantor, or any income or profits therefrom, or assign or
convey any right to receive income therefrom, unless:

(1) in the case of Liens securing Subordinated Indebtedness, the Loans and
related Guarantees are secured by a Lien on such property, assets or proceeds
that is senior in priority to such Liens; or

(2) in all other cases, the Loans or the Guarantees are equally and ratably
secured or are secured by a Lien on such property, assets or proceeds that is
senior in priority to such Liens.

Any Lien which is granted to secure the Loans under this Section 9.10 shall be
discharged at the same time as the discharge of the Lien (other than through the
exercise of remedies with respect thereto) that gave rise to the obligation to
so secure the Loans.

9.11. Corporate Existence. Subject to Sections 9.14 and 9.15, the Borrower shall
do or cause to be done all things necessary to preserve and keep in full force
and effect (i) its existence, whether corporate, partnership, limited liability
company or other existence, as the case may be, and the corporate, partnership,
limited liability company or other existence of each of its Restricted
Subsidiaries, in accordance with the respective organizational documents (as the
same may be amended from time to time) of the Borrower or any such Restricted
Subsidiary and (ii) the rights (charter and statutory), licenses and franchises
of the Borrower and its Restricted Subsidiaries; provided that the Borrower
shall not be required to preserve any such right, license or franchise, or the
corporate, partnership or other existence of any of its Restricted Subsidiaries,
if the Borrower in good faith shall determine that the preservation thereof is
no longer desirable in the conduct of the business of the Borrower and its
Restricted Subsidiaries, taken as a whole.

 

-103-



--------------------------------------------------------------------------------

9.12. [Reserved].

9.13. Limitation on Guarantees of Indebtedness by Restricted Subsidiaries. The
Borrower shall not permit any of its Wholly-Owned Subsidiaries that are
Restricted Subsidiaries (and non-Wholly-Owned Subsidiaries if such
non-Wholly-Owned Subsidiaries guarantee capital markets debt securities of the
Borrower or any Subsidiary Guarantor), other than a Subsidiary Guarantor or a
Restricted Subsidiary formed in connection with a Receivables Subsidiary, to
guarantee the payment of any Indebtedness of the Borrower or any other
Subsidiary Guarantor (other than Indebtedness payable to the Borrower or a
Restricted Subsidiary) unless:

(1) such Restricted Subsidiary within 30 days executes and delivers a Guarantee
substantially in the form of Exhibit A hereto providing for a Guarantee by such
Restricted Subsidiary, provided that:

(a) if the Loans or such Subsidiary Guarantor’s Guarantee is subordinated in
right of payment to such Indebtedness, the Guarantee shall be subordinated to
such Restricted Subsidiary’s guarantee with respect to such Indebtedness
substantially to the same extent as the Loans are subordinated to such
Indebtedness; and

(b) if such Indebtedness is by its express terms subordinated in right of
payment to the Loans or such Subsidiary Guarantor’s Guarantee, any such
guarantee by such Restricted Subsidiary with respect to such Indebtedness shall
be subordinated in right of payment to such Guarantee substantially to the same
extent as such Indebtedness is subordinated to the Loans; and

(2) such Restricted Subsidiary waives, and shall not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Borrower or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Guarantee;

provided that this Section 9.13 shall not be applicable to (i) any guarantee of
any Restricted Subsidiary that existed at the time such Person became a
Restricted Subsidiary and was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary, (ii) any
guarantee of a Foreign Subsidiary that does not guarantee other capital markets
debt securities or syndicated Credit Facilities Indebtedness of the Borrower or
a Subsidiary Guarantor or (iii) any guarantee of any Immaterial Subsidiary.

9.14. Merger, Consolidation or Sale of All or Substantially All Assets.

(a) The Borrower shall not consolidate or merge with or into or wind up into
(whether or not the Borrower is the surviving corporation), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to any Person unless:

(1) either: (x) the Borrower is the surviving entity; or (y) the Person formed
by or surviving any such consolidation or merger (if other than the Borrower) or
to which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a Person organized or existing under the laws of the
United States, any state thereof, the District of Columbia or any territory
thereof (such Person, as the case may be, being herein called the “Successor
Borrower”);

 

-104-



--------------------------------------------------------------------------------

(2) the Successor Borrower, if other than the Borrower, expressly assumes all
the obligations of the Borrower under the Loans pursuant to a supplemental
agreement or other documents or instruments in form reasonably satisfactory to
the Administrative Agent;

(3) immediately after such transaction, no Default exists;

(4) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four quarter period,

(A) the Successor Borrower would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 9.7(a) hereof, or

(B) the Fixed Charge Coverage Ratio for the Successor Borrower and the
Restricted Subsidiaries would be equal to or greater than the Fixed Charge
Coverage Ratio for the Borrower and the Restricted Subsidiaries immediately
prior to such transaction;

(5) each Subsidiary Guarantor, unless it is the other party to the transactions
described above, in which case Section 9.14(c)(1)(B) hereof shall apply, shall
have by supplemental agreement confirmed that its Guarantee shall apply to such
Person’s obligations under this Agreement and the Loans; and

(6) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate stating that such consolidation, merger or transfer and such
supplemental agreements, if any, comply with this Agreement and, if a
supplemental agreement is required in connection with such transaction, such
supplement shall comply with the applicable provisions of this Agreement.

(b) The Successor Borrower shall succeed to, and be substituted for the
Borrower, as the case may be, under this Agreement, the Guarantees and the
Loans. Notwithstanding clauses (3) and (4) of Section 9.14(a) hereof,

(1) any Restricted Subsidiary may consolidate with, merge into or transfer all
or part of its properties and assets to the Borrower or any Restricted
Subsidiary, and

(2) the Borrower may merge with an Affiliate of the Borrower, as the case may
be, solely for the purpose of reincorporating the Borrower in a State of the
United States or any state thereof, the District of Columbia or any territory
thereof so long as the amount of Indebtedness of the Borrower and its Restricted
Subsidiaries is not increased thereby.

(c) Subject to certain limitations described in this Agreement governing release
of a Guarantee upon the sale, disposition or transfer of a Subsidiary Guarantor,
no Subsidiary Guarantor shall, and the Borrower shall not permit any Subsidiary
Guarantor to, consolidate or merge with or into or wind up into (whether or not
the Borrower or Subsidiary Guarantor is the surviving corporation), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets, in one or more related transactions, to any Person
unless:

 

-105-



--------------------------------------------------------------------------------

(1) (A) such Subsidiary Guarantor is the surviving Person or the Person formed
by or surviving any such consolidation or merger (if other than such Subsidiary
Guarantor) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is a Person organized or existing under
the laws of the jurisdiction of organization of such Subsidiary Guarantor or the
laws of the United States, any state thereof, the District of Columbia, or any
territory thereof (such Subsidiary Guarantor or such Person, as the case may be,
being herein called the “Successor Person”);

(B) the Successor Person, if other than such Subsidiary Guarantor, expressly
assumes all the obligations of such Subsidiary Guarantor under this Agreement,
such Subsidiary Guarantor’s related Guarantee, and such Subsidiary Guarantor’s
obligations under each other Loan Document, in each case, pursuant to
supplemental agreements or other documents or instruments in form reasonably
satisfactory to the Administrative Agent;

(C) immediately after such transaction, no Default exists; and

(D) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate stating that such consolidation, merger or transfer and such
supplemental agreements, if any, comply with this Agreement; or

(2) the transaction is an Asset Sale that is made in compliance with Section 9.8
hereof.

(d) Subject to certain limitations described in this Agreement, the Successor
Person shall succeed to, and be substituted for, such Subsidiary Guarantor under
this Agreement and such Subsidiary Guarantor’s Guarantee. Notwithstanding the
foregoing, any Subsidiary Guarantor may (i) merge into or transfer all or part
of its properties and assets to another Subsidiary Guarantor or the Borrower,
(ii) merge with an Affiliate of the Borrower solely for the purpose of
reincorporating or reorganizing the Subsidiary Guarantor in the United States,
any state thereof, the District of Columbia or any territory thereof so long as
the amount of Indebtedness of the Borrower and its Restricted Subsidiaries is
not increased thereby or (iii) convert into a Person organized or existing under
the laws of the jurisdiction of such Subsidiary Guarantor or the laws of another
jurisdiction in the United States.

(e) Notwithstanding anything to the contrary, the transactions contemplated by
the Stock Purchase Agreement shall be permitted without compliance with this
Section 9.14.

9.15. Successor Corporation Substituted. Upon any consolidation or merger, or
any sale, assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the assets of the Borrower in accordance with Section 9.14
hereof, the successor corporation formed by such consolidation or into or with
which the Borrower is merged or to which such sale, assignment, transfer, lease,
conveyance or other disposition is made shall succeed to, and be substituted for
(so that from and after the date of such consolidation, merger, sale, lease,
conveyance or other disposition, the provisions of this Agreement referring to
the Borrower shall refer instead to the successor corporation and not to the
Borrower), and may exercise every right and power of the Borrower under this
Agreement with the same effect as if such successor Person had been named as the
Borrower herein; provided that the predecessor Borrower shall not be relieved
from the obligation to pay the principal of and interest, if any, on the Loans
except in the case of a sale, assignment, transfer, conveyance or other
disposition of all of the Borrower’s assets that meets the requirements of
Section 9.14 hereof.

9.16. Use of Proceeds. All proceeds of the Initial Term Loans will be used by
the Borrower and its Subsidiaries to repay a portion of the Indebtedness under
the RBL Credit Agreement and to pay related fees, commissions, expenses
(including attorney’s fees and other customary fees), issuance costs, discounts
and other costs and expenses to be paid by the Borrower or any of the Restricted
Subsidiaries, as applicable, in connection herewith and therewith.

 

-106-



--------------------------------------------------------------------------------

9.17. Insurance. The Borrower will, and will cause each Restricted Subsidiary
to, at all times maintain in full force and effect, pursuant to self-insurance
arrangements or with insurance companies that the Borrower believes (in the good
faith judgment of the management of the Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts (after giving effect to any self-insurance which the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business; and will
furnish to the Administrative Agent, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. The Secured Parties shall be the additional insureds on
any such liability insurance as their interests may appear and, if casualty
insurance is obtained, the Collateral Agent shall be the additional loss payee
under any such casualty insurance; provided that, so long as no Event of Default
has occurred and is then continuing, the Secured Parties will provide any
proceeds of such casualty insurance to the Borrower to the extent that the
Borrower undertakes to apply such proceeds to the reconstruction, replacement or
repair of the property insured thereby. The Borrower shall deliver to the
Administrative Agent within 45 Business Days following the Closing Date (or such
later date as the Administrative Agent may reasonably agree), copies of
insurance certificates evidencing the insurance required to be maintained by the
Borrower and the Subsidiaries pursuant to this Section 9.17.

9.18. Compliance with Statutes, Regulations, Etc.. The Borrower will, and will
cause each Restricted Subsidiary to, comply with all Requirements of Law
applicable to it or its property, including all governmental approvals or
authorizations required to conduct its business, and to maintain all such
governmental approvals or authorizations in full force and effect, in each case
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

9.19. Additional Guarantors and Collateral.

(a) Subject to any applicable limitations set forth in the Guarantee or the
Security Documents, the Borrower will cause (i) any direct or indirect Domestic
Subsidiary (other than any Excluded Subsidiary) formed or otherwise purchased or
acquired after the Closing Date and (ii) any Subsidiary of the Borrower that
ceases to be an Excluded Subsidiary, in each case within 30 days from the date
of such formation, acquisition or cessation, as applicable (or such longer
period as the Administrative Agent may agree in its reasonable discretion) to
execute (A) a supplement to each of the Guarantee, the Security Agreement and
the Pledge Agreement, substantially in the form of Annex A, Exhibit 1 or Annex
A, as applicable, to the respective agreement in order to become a Guarantor
under the Guarantee, a grantor under the Security Agreement, a pledgor under the
Pledge Agreement and (B) a joinder to the Intercompany Note, substantially in
the form of Annex I thereto.

(b) Subject to any applicable limitations set forth in the Pledge Agreement, the
Borrower will pledge, and, if applicable, will cause each other Subsidiary
Guarantor (or Person required to become a Subsidiary Guarantor pursuant to
Section 9.13) to pledge, to the Collateral Agent, for the benefit of the Secured
Parties, (i) all of the Stock (other than any Excluded Stock) of each Subsidiary
owned by the Borrower or any Subsidiary Guarantor (or Person required to become
a Subsidiary Guarantor pursuant to Section 9.13), in each case, formed or
otherwise purchased or acquired after the Closing Date, pursuant to a supplement
to the Pledge Agreement substantially in the form of Annex A thereto and,
(ii) except with respect to intercompany Indebtedness, all evidences of
Indebtedness for borrowed money in a principal amount in excess of $10,000,000
(individually) that is owing to the Borrower or any Subsidiary Guarantor (or
Person required to become a Subsidiary Guarantor pursuant to Section 9.13)
(which shall be evidenced by a promissory note), in each case pursuant to a
supplement to the Pledge Agreement substantially in the form of Annex A thereto.

 

-107-



--------------------------------------------------------------------------------

(c) The Borrower agrees that all Indebtedness of the Borrower and each of its
Restricted Subsidiaries that is owing to any Loan Party (or a Person required to
become a Subsidiary Guarantor pursuant to Section 9.13) shall be evidenced by
the Intercompany Note, which promissory note shall be required to be pledged to
the Collateral Agent (or its agent, designee or bailee in accordance with the
First Lien/Second Lien Intercreditor Agreement), for the benefit of the Secured
Parties, pursuant to the Pledge Agreement.

(d) In the event that the Borrower or any Loan Party grants to the First Lien
Collateral Agent as security for the First Lien Obligations a first-priority
Lien interest (subject to Liens permitted by Section 9.10) on additional Oil and
Gas Properties not already subject to a Lien of the Security Documents, then the
Borrower or such Loan Party shall execute and deliver such mortgages, deeds of
trust, security instruments, financing statements and other Security Documents
as shall be reasonably necessary to vest in the Collateral Agent a perfected
second-priority security interest (subject to Liens permitted by Section 9.10)
in such First Lien Collateral and to have such First Lien Collateral added to
the Collateral, and thereupon all provisions of this Agreement relating to the
Collateral shall be deemed to relate to such First Lien Collateral to the same
extent and with the same force and effect. All such Liens will be created and
perfected by and in accordance with the provisions of the Security Documents,
including, if applicable, any additional Mortgages. In order to comply with the
foregoing, if any Restricted Subsidiary places a Lien on its property and such
Subsidiary is not a Guarantor, then it shall become a Guarantor and comply with
the provisions of Section 9.13 and Sections 9.19(a) and (b).

9.20. Further Assurances.

(a) Subject to the applicable limitations set forth in the Security Documents,
the Borrower will, and will cause each other Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture, filings, assignments of as-extracted collateral, mortgages,
deeds of trust and other documents) that may be required under any applicable
Requirements of Law, or that the Collateral Agent or the Required Lenders may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and the Restricted Subsidiaries.

(b) The Borrower agrees that it will, or will cause its relevant Subsidiaries
to, complete each of the actions described on Schedule 9.20 as soon as
commercially reasonable and by no later than the date set forth in Schedule 9.20
with respect to such action or such later date as the Administrative Agent may
reasonably agree.

(c) Notwithstanding anything herein to the contrary, if the Collateral Agent and
the Borrower reasonably determine in writing that the cost of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Lenders thereby, then such property may be excluded from the
Collateral for all purposes of the Loan Documents.

 

-108-



--------------------------------------------------------------------------------

9.21. Suspension of Covenants.

(a) During any period of time that: (1) the Loans have Investment Grade Ratings
from both Rating Agencies and (2) no Default has occurred and is continuing
under this Agreement (the occurrence of the events described in the foregoing
clauses (1) and (2) being collectively referred to as a “Covenant Suspension
Event”), the Borrower and the Restricted Subsidiaries shall not be subject to
the following provisions of this Agreement:

(1) Section 9.5;

(2) Section 9.6;

(3) Section 9.7;

(4) Section 9.8;

(5) Section 9.9;

(6) 9.13; and

(7) Section 9.14(a)(4);

(collectively, the “Suspended Covenants”). Upon the occurrence of a Covenant
Suspension Event (the date of such occurrence, the “Suspension Date”), the
amount of Excess Proceeds from Net Asset Sale Proceeds shall be set at zero. In
the event that the Borrower and the Restricted Subsidiaries are not subject to
the Suspended Covenants for any period of time as a result of the foregoing, and
on any subsequent date (the “Reversion Date”) one or both of the Rating Agencies
withdraws its Investment Grade Rating or downgrades the rating assigned to the
Loan below an Investment Grade Rating or a Default or an Event of Default occurs
and is continuing, then the Borrower and the Restricted Subsidiaries will
thereafter again be subject to the Suspended Covenants with respect to future
events. The period of time between the Suspension Date and the Reversion Date is
referred to as the “Suspension Period”. Notwithstanding that the Suspended
Covenants may be reinstated, no Default, Event of Default or breach of any kind
shall be deemed to exist under this Agreement, the Security Documents, the
Guarantees or any other Loan Documents with respect to the Suspended Covenants,
and none of the Borrower or any of its Subsidiaries shall bear any liability for
any actions taken or events occurring during the Suspension Period, or any
actions taken at any time pursuant to any contractual obligation arising prior
to the Reversion Date, as a result of a failure to comply with the Suspended
Covenants during the Suspension Period (or upon termination of the Suspension
Period or after that time based solely on events that occurred during the
Suspension Period).

(b) On the Reversion Date, all Indebtedness incurred, or Disqualified Stock
issued, during the Suspension Period shall be classified to have been incurred
or issued pursuant to Section 9.7(b)(3) of this Agreement. On the Reversion
Date, all Liens created, incurred or assumed during the Suspension Period in
compliance with this Agreement will be deemed to have been outstanding on the
Closing Date, so that they are classified as permitted under clause (7) of the
definition of “Permitted Liens.” Calculations made after the Reversion Date of
the amount available to be made as Restricted Payments under Section 9.5 of this
Agreement shall be made as though Section 9.5 of this Agreement had been in
effect prior to, but not during, the Suspension Period. No Subsidiaries shall be
designated as Unrestricted Subsidiaries during any Suspension Period.

(c) The Borrower shall give the Administrative Agent prompt (and in any event
not later than five business days after a Covenant Suspension Event) written
notice of any Covenant Suspension Event. In the absence of such notice, the
Administrative Agent shall assume the Suspended Covenants apply and are in full
force and effect. The Borrower shall give the Administrative Agent prompt (and
in any event not later than five business days after a Covenant Suspension
Event) written notice of any occurrence of a Reversion Date. After any such
notice of the occurrence of a Reversion Date, the Administrative Agent shall
assume the Suspended Covenants apply and are in full force and effect.

 

-109-



--------------------------------------------------------------------------------

SECTION 10. [Reserved]

SECTION 11. Defaults and Remedies

11.1. Events of Default.

(I) Any of the following events referred to in any of Sections 11.1(a) through
(i) shall constitute an “Event of Default”:

(a) default in payment when due and payable, upon redemption, acceleration or
otherwise, of principal of, or premium, if any, on the Loans;

(b) default for 30 days or more in the payment when due of interest on or with
respect to the Loans;

(c) a Change of Control shall occur;

(d) failure by the Borrower or any Guarantor for 60 days after receipt of
written notice given by the Administrative Agent or the Required Lenders to
comply with any of its obligations, covenants or agreements (other than a
default referred to in clauses (a), (b) and (c) above) contained in this
Agreement or the Loans;

(e) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Borrower or any Restricted Subsidiary or the payment of which is
guaranteed by the Borrower or any Restricted Subsidiary, other than Indebtedness
owed to the Borrower or any Restricted Subsidiary, whether such Indebtedness or
guarantee now exists or is created after the issuance of the Loans, if both:

(i) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated maturity; and

(ii) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregates $125.0 million or more
at any one time outstanding;

(f) failure by the Borrower or any Significant Subsidiary to pay final judgments
aggregating in excess of $125.0 million (net of amounts covered by insurance
policies issued by reputable insurance companies for which coverage has not been
disclaimed), which final judgments remain unpaid, undischarged and unstayed for
a period of more than 60 days after such judgment becomes final, and in the
event such judgment is covered by insurance, an enforcement proceeding has been
commenced by any creditor upon such judgment or decree which is not promptly
stayed;

 

-110-



--------------------------------------------------------------------------------

(g) any of the following events with respect to the Borrower or any Significant
Subsidiary:

(i) the Borrower or any Significant Subsidiary pursuant to or within the meaning
of any Bankruptcy Law:

(A) commences a voluntary case;

(B) consents to the entry of an order for relief against it in an involuntary
case;

(C) consents to the appointment of a custodian of it or for any substantial part
of its property;

(D) takes any comparable action under any foreign laws relating to insolvency;
or

(ii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Borrower or any Significant Subsidiary in an
involuntary case;

(B) appoints a custodian of the Borrower or any Significant Subsidiary or for
any substantial part of its property; or

(C) orders the winding up or liquidation of the Borrower or any Significant
Subsidiary;

(D) and the order or decree remains unstayed and in effect for 60 days; or

(h) the Guarantee of any Significant Subsidiary shall for any reason cease to be
in full force and effect or be declared null and void or any responsible officer
of any Guarantor that is a Significant Subsidiary denies that it has any further
liability under its Guarantee or gives notice to such effect, other than by
reason of the release of any such Guarantee in accordance with this Agreement;
or

(i) the Security Agreement, Mortgage or any other Security Document pursuant to
which the assets of the Borrower or any Subsidiary are pledged as Collateral or
any material provision thereof shall cease to be in full force or effect (other
than pursuant to the terms hereof or thereof) or any grantor thereunder or any
other Loan Party shall deny or disaffirm in writing any grantor’s obligations
under the Security Agreement, the Mortgage or any other Security Document; or

(j) (i) any Plan shall fail to satisfy the minimum funding standard required for
any plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code; any Plan
is or shall have been terminated or is the subject of termination proceedings
under ERISA (including the giving of written notice thereof); an event shall
have occurred or a condition shall exist in either case entitling the PBGC to
terminate any Plan or to appoint a trustee to administer any Plan (including the
giving of written notice thereof); any Plan shall have an accumulated funding
deficiency (whether or not

 

-111-



--------------------------------------------------------------------------------

waived); the Borrower or any ERISA Affiliate has incurred or is likely to incur
a liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the
Code (including the giving of written notice thereof); (ii) there could result
from any event or events set forth in subclause (i) of this clause (j) the
imposition of a lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a lien, security interest or liability;
and (iii) such lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect.

(II) In the event of any Event of Default specified in clause (d) of
Section 11.1(I) hereof, such Event of Default and all consequences thereof
(excluding any resulting payment default, other than as a result of acceleration
of the Loans) will be annulled, waived and rescinded, automatically and without
any action by the Administrative Agent or the Required Lenders, if within 20
days after such Event of Default arose:

(a) the Indebtedness or guarantee that is the basis for such Event of Default
has been discharged; or

(b) holders thereof have rescinded or waived the acceleration, notice or action
(as the case may be) giving rise to such Event of Default; or

(c) the default that is the basis for such Event of Default has been cured.

11.2. Remedies upon Event of Default, Waivers of Past Defaults.

(a) If any Event of Default (other than an Event of Default specified in clause
(g) of Section 11.1(I) hereof) occurs and is continuing under this Agreement,
the Administrative Agent may, and, upon written request of the Required Lenders,
shall declare the principal, premium, if any, interest and any other monetary
obligations on all the then outstanding Loans to be due and payable immediately.
Upon the effectiveness of such declaration, such principal and interest shall be
due and payable immediately; provided that the remedies contained in this
Section 11.2(a) shall be subject to the terms and conditions contained in the
First Lien/Second Lien Intercreditor Agreement.

Notwithstanding the foregoing, in the case of an Event of Default arising under
clause (g) of Section 11.1(I) hereof, all outstanding Loans and other
Obligations shall be due and payable immediately without further action or
notice.

(b) The Required Lenders by notice to the Administrative Agent may on behalf of
all Lenders waive any existing Default and its consequences hereunder, except a
continuing Default in the payment of the principal of, premium, if any, or
interest on, any Loans (held by a Non-Consenting Lender) and rescind any
acceleration with respect to the Loans and its consequences (provided such
rescission would not conflict with any judgment of a court of competent
jurisdiction; and that the Required Lenders may rescind an acceleration and its
consequences, including any related payment default that resulted from such
acceleration. Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured for every
purpose of this Agreement; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.

11.3. Application of Proceeds. Any amount received by the Administrative Agent
or the Collateral Agent from any Loan Party (or from proceeds of any Collateral)
following any acceleration of the Obligations under this Agreement or any Event
of Default with respect to the Borrower under Section 11.1(I)(g) or (h) shall be
applied:

 

-112-



--------------------------------------------------------------------------------

(i) first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent and/or the Collateral Agent in connection
with any collection or sale or otherwise in connection with any Loan Document,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent
and/or the Collateral Agent hereunder or under any other Loan Document on behalf
of any Loan Party and any other reasonable and documented costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

(ii) second, to the Secured Parties, an amount (x) equal to all Obligations
owing to them on the date of any distribution and such moneys shall be
insufficient to pay such amounts in full, then ratably (without priority of any
one over any other) to such Secured Parties in proportion to the unpaid amounts
thereof; and

(iii) third, any surplus then remaining shall be paid to the applicable Loan
Parties or their successors or assigns or to whomsoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct.

SECTION 12. The Agents

12.1. Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. The provisions of this Section 12 (other than
Section 12.1(c) with respect to the Lead Arrangers, the Joint Bookrunners, the
Syndication Agent and the Documentation Agent and Section 12.9 with respect to
the Borrower) are solely for the benefit of the Agents and the Lenders, and the
Borrower shall not have rights as third party beneficiary of any such provision.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

(b) The Administrative Agent and each Lender hereby irrevocably designate and
appoint the Collateral Agent as the agent with respect to the Collateral, and
each of the Administrative Agent and each Lender irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein, or any fiduciary relationship with any of the Administrative Agent or
the Lenders, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Collateral Agent.

 

-113-



--------------------------------------------------------------------------------

(c) Each of the Joint Lead Arrangers and Joint Bookrunners, each in its capacity
as such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12.

12.2. Delegation of Duties. The Administrative Agent and the Collateral Agent
may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, subagents or
attorneys-in-fact selected by it in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

12.3. Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final judgment of a court of competent jurisdiction, in connection with its
duties expressly set forth herein) or (b) responsible in any manner to any of
the Lenders or any participant for any recitals, statements, representations or
warranties made by any of the Borrower, any other Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document, or
the perfection or priority of any Lien or security interest created or purported
to be created under the Security Documents, or for any failure of the Borrower
or any other Loan Party to perform its obligations hereunder or thereunder. No
Agent shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof. The
Collateral Agent shall not be under any obligation to the Administrative Agent
or any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party.

12.4. Reliance by Agents. The Administrative Agent and the Collateral Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or instruction
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent or the Collateral Agent. The Administrative
Agent may deem and treat the Lender specified in the Register with respect to
any amount owing hereunder as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent and the Collateral
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent and the Collateral
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans; provided that the Administrative Agent and the
Collateral Agent shall not be required to take any action that, in its opinion
or in the opinion of its counsel, may expose it to liability or that is contrary
to any Loan

 

-114-



--------------------------------------------------------------------------------

Document or applicable Requirements of Law. For purposes of determining
compliance with the conditions specified in Section 6 hereof on the Closing
Date, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

12.5. Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent, as applicable, has received written notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

12.6. Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent nor the
Collateral Agent nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent or the Collateral
Agent hereinafter taken, including any review of the affairs of the Borrower or
any other Loan Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent or the Collateral Agent to any Lender. Each
Lender represents to the Administrative Agent and the Collateral Agent that it
has, independently and without reliance upon the Administrative Agent or the
Collateral Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, operations, property, financial and other
condition and creditworthiness of the Borrower and each other Loan Party and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent or the Collateral Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and any other Loan Party. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent or the Collateral Agent hereunder, neither the
Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower or any other Loan Party that may
come into the possession of the Administrative Agent or the Collateral Agent any
of their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

12.7. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Loan Parties and without limiting
the obligation of the Loan Parties to do so), ratably according to their
respective portions of the aggregate principal amount of Loans outstanding on
the date on which indemnification is sought (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with their respective
portions of the aggregate principal amount of Loans outstanding immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages,

 

-115-



--------------------------------------------------------------------------------

penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against any Agent
in any way relating to or arising out of the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by the Administrative Agent or the Collateral Agent under or in
connection with any of the foregoing, provided that no Lender shall be liable to
an Agent for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s, gross negligence or willful
misconduct as determined by a final and non-appealable judgment of a court of
competent jurisdiction; provided, further, that no action taken by the
Administrative Agent or the Collateral Agent in accordance with the directions
of the Required Lenders (or such other number or percentage of the Lenders as
shall be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 12.7. In the case
of any investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans), this Section 12.7
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse each Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorneys’ fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice rendered in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that such Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. If any indemnity furnished to
any Agent for any purpose shall, in the opinion of such Agent, be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided, further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence or willful misconduct.
The agreements in this Section 12.7 shall survive the payment of the Loans and
all other amounts payable hereunder.

12.8. Agents in Their Individual Capacities. Each Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Borrower and any other Loan Party as though such Agent were not an
Agent hereunder and under the other Loan Documents. With respect to the Loans
made by it, each Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

12.9. Successor Agents. The Administrative Agent and Collateral Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to the consent of the Borrower (not to be unreasonably withheld
or delayed) so long as no Default under Section 11.1 hereof is continuing, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf

 

-116-



--------------------------------------------------------------------------------

of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Upon the acceptance of a successor’s appointment
as the Administrative Agent or Collateral Agent, as the case may be, hereunder,
and upon the transfer by the retiring (or retired) Agent to the successor Agent
of all sums, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Agent under the Loan Documents, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower (following the effectiveness of such appointment) to
such Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 12 (including Section 12.7 hereof) and Section 13.5 hereof shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as an Administrative Agent.

12.10. Withholding Tax. To the extent required by any applicable Requirement of
Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by any applicable
Loan Party and without limiting the obligation of any applicable Loan Party to
do so) fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including penalties, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 12.10.

12.11. Security Documents and Collateral Agent under Security Documents and
Guarantee. Each Secured Party hereby further authorizes the Administrative Agent
or Collateral Agent, as applicable, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 13.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent or Collateral Agent, as applicable, may (a) execute any
documents or instruments necessary in connection with a Disposition of assets
permitted by this Agreement, (b) release any Lien encumbering any item of
Collateral that is the subject of such Disposition of assets or with respect to
which Required Lenders (or such other Lenders as may be required to give such
consent under Section 13.1) have otherwise consented or (c) release any
Guarantor from the Guarantee with respect to which Required Lenders (or such
other Lenders as may be required to give such consent under Section 13.1) have
otherwise consented.

12.12. Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Agents and each Secured Party hereby agree that (a) no Secured Party shall have
any right individually to realize upon any of the Collateral or to enforce the
Guarantee; it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
Secured Parties in accordance with the terms hereof and all powers, rights and
remedies under the Security Documents may be exercised solely by the Collateral
Agent, and (b) in the event of a foreclosure by the Collateral Agent

 

-117-



--------------------------------------------------------------------------------

on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition.

12.13. Appointment. In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding, constituting an Event of Default under clause (g) or
(h) of Section 11.1(I) hereof, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel, to the extent due under Section 13.5) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, to the extent due under
Section 13.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

SECTION 13. Miscellaneous

13.1. Amendments, Waivers and Releases.

(a) Except as expressly set forth in this Agreement, neither this Agreement nor
any other Loan Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent and/or the Collateral Agent shall,
from time to time, (a) enter into with the relevant Loan Party or Loan Parties
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the

 

-118-



--------------------------------------------------------------------------------

Loan Parties hereunder or thereunder or (b) waive in writing, on such terms and
conditions as the Required Lenders or the Administrative Agent and/or Collateral
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that each such waiver
and each such amendment, supplement or modification shall be effective only in
the specific instance and for the specific purpose for which given; provided,
further, that no such waiver and no such amendment, supplement or modification
shall: (i) forgive or reduce any portion of any Loan, extend the final scheduled
maturity date of any Loan or reduce the stated rate (it being understood that
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the Default Rate or amend
Section 2.8(c)), or forgive any portion, or extend the date for the payment, of
any interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates), or make any Loan,
interest, fee or other amount payable in any currency other than Dollars, in
each case without the written consent of each Lender directly and adversely
affected thereby, or (ii) amend, modify or waive any provision of this
Section 13.1, or reduce the percentages specified in the definition of the term
“Required Lenders”, consent to the assignment or transfer by the Borrower of its
rights and obligations under any Loan Document to which it is a party (except as
permitted pursuant to Section 9.14) or alter the order of application set forth
in the final paragraph of Section 11 or modify any definition used in such final
paragraph if the effect thereof would be to alter the order of payment specified
therein, in each case without the written consent of each Lender directly and
adversely affected thereby, or (iii) amend, modify or waive any provision of
Section 12 without the written consent of the then-current Administrative Agent
and Collateral Agent, as applicable, or any other former or current Agent to
whom Section 12 then applies in a manner that directly and adversely affects
such Person, or (iv) release all or substantially all of the Guarantors under
the Guarantee (except as expressly permitted by the Guarantee or this Agreement)
without the prior written consent of each Lender, or (v) release all or
substantially all of the Collateral under the Security Documents (except as
expressly permitted by the Security Documents or this Agreement) without the
prior written consent of each Lender, or (vi) affect the rights or duties of, or
any fees or other amounts payable to, any Agent under this Agreement or any
other Loan Document without the prior written consent of such Agent; provided,
further, that (A) any waiver, amendment or modification of this Agreement that
by its terms affects the rights or duties under this Agreement of Lenders
holding Loans or Commitments of a particular Class (but not the Lenders holding
Loans or Commitments of any other Class) may be effected by an agreement or
agreements in writing entered into by Holdings, the Borrower and the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time and (B) any provision of this Agreement
or any other Loan Document may be amended by an agreement in writing entered
into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency (including, without limitation, amendments,
supplements or waivers to any of the Security Documents, guarantees,
intercreditor agreements or related documents executed by any Loan Party or any
other Subsidiary in connection with this Agreement if such amendment, supplement
or waiver is delivered in order to cause such Security Documents, guarantees,
intercreditor agreements or related documents to be consistent with this
Agreement and the other Loan Documents) so long as, in each case, the Lenders
shall have received at least five Business Days’ prior written notice thereof
and the Administrative Agent shall not have received, within five Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment; provided
that the consent of the Required Lenders shall not be required to make any such
changes necessary to be made in connection with any borrowing of Incremental
Term Loans to effect the provisions of Section 2.14 or otherwise to effect the
provisions of Section 2.14 or 2.15 or any clause under “Permitted Liens”
relating to Customary Intercreditor Agreements or other intercreditor
arrangements. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the affected Lenders and shall be binding upon
the Borrower, such Lenders, the Administrative Agent and all future holders of
the affected Loans. In the case of any waiver, the

 

-119-



--------------------------------------------------------------------------------

Borrower, the Lenders and the Administrative Agent shall be restored to their
former positions and rights hereunder and under the other Loan Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; it being understood that no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon. In connection with the foregoing provisions, the Administrative Agent
may, but shall have no obligations to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of such Lender.

(b) Furthermore, the Borrower and the Administrative Agent may amend this
Agreement and the other Loan Documents without notice to or consent of any
Lender: (i) to comply with Section 9.14; (ii) to add a Guarantor with respect to
the Loans or Collateral to secure the Loans; (iii) to release Collateral or a
Subsidiary Guarantee as permitted by this Agreement, the Security Documents or
any Customary Intercreditor Agreements; (iv) to add additional secured creditors
holding First Lien Obligations, Second Lien Obligations, or Junior Lien
Obligations so long as such obligations are not prohibited by this Agreement or
the Security Documents; (v) to add to the covenants of the Borrower or any
Subsidiaries for the benefit of the Lenders or to surrender any right or power
herein conferred upon the Borrower or any Subsidiary; to the extent necessary to
integrate any Incremental Loans or Extended Loans as contemplated pursuant to
Section 2.14 and 2.15; and to make any change that does not adversely affect the
rights of any Lender.

(c) Any Customary Intercreditor Agreement may be amended without the consent of
any Lender or Agent (i) in connection with the permitted entry into such
Customary Intercreditor Agreement of any class of additional secured creditors
holding First Lien Obligations, Equal Priority Obligations or Junior Lien
Obligations, as applicable, to effectuate such entry into such Customary
Intercreditor Agreement and to make the lien of such class equal and ratable
with, or junior or senior to, as applicable, the lien of the First Lien
Obligations, Equal Priority Obligations or Junior Lien Obligations or (ii) to
otherwise effectuate the purposes of such Customary Intercreditor Agreement.

(d) Each Lender hereunder (x) consents to the amendment of any Loan Document in
the manner and for the purposes set forth in the foregoing clauses (b) and
(c) of this Section 13.1, (y) agrees that it will be bound by and will take no
actions contrary to the provisions of any amendment to any Loan Document
pursuant to such clauses and (z) authorizes and instructs the Administrative
Agent to enter into any amendment to any Loan Document pursuant to such clauses
on behalf of such Lender. After an amendment under clauses (b) or (c) of this
Section 13.1 becomes effective, the Borrower shall mail to the Administrative
Agent, who shall promptly notify the Lenders, a notice briefly describing such
amendment. The failure to give such notice to the Administrative Agent, or any
defect therein, shall not impair or affect the validity of any such amendment.

13.2. Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(a) if to the Borrower or the Administrative Agent or the Collateral Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 13.2 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

 

-120-



--------------------------------------------------------------------------------

(b) if to any Lender, to the address, facsimile number, electronic mail address
or telephone number specified in its Administrative Questionnaire or to such
other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the Borrower and the
Administrative Agent and the Collateral Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9 and 5.1
hereof shall not be effective until received.

13.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Requirements of Law.

13.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

13.5. Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Agents for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the preparation and execution and
delivery of, and any amendment, waiver, supplement or modification to, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP and Mayer Brown
LLP, in their capacity as counsel to the Joint Lead Arrangers and the Joint
Bookrunners, and one counsel in each appropriate local jurisdiction (other than
any allocated costs of in-house counsel), (b) to pay or reimburse each Agent for
all its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
reasonable fees, disbursements and other charges of one counsel to the
Administrative Agent, the Collateral Agent and the other Agents (unless there is
an actual or perceived conflict of interest in which case each such Person may
retain its own counsel), or such other counsel retained with the Borrower’s
consent (such consent not to be unreasonably withheld), (c) to pay, indemnify,
and hold harmless each Lender and Agent from, any and all recording and filing
fees and (d) to pay, indemnify, and hold harmless each Lender and Agent and
their respective Related Parties from and against any and all other liabilities,
obligations, losses, damages, penalties, claims or demands arising out of any
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, whether or not such proceedings are brought by the Borrower,
any of its Related Parties or any other third Person, including reasonable and
documented fees, disbursements and other charges of one primary counsel for all
such Persons, taken as a whole, and, if necessary, by a single firm of local
counsel in each appropriate jurisdiction for all such Persons, taken as a whole
(unless there is an actual or perceived conflict of interest in which case each
such Person may, with the consent of the Borrower (not to be unreasonably
withheld or delayed) retain its own counsel), relating to the execution,
delivery,

 

-121-



--------------------------------------------------------------------------------

enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the violation of, noncompliance with or liability
under, any Environmental Law (other than by such indemnified person or any of
its Related Parties (other than any trustee or advisor)) or to any actual or
alleged presence, release or threatened release of Hazardous Materials involving
or attributable to the operations of the Borrower, any of its Subsidiaries or
any of the Oil and Gas Properties (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”); provided that the Borrower shall
have no obligation hereunder to any Agent or any Lender or any of their
respective Related Parties with respect to Indemnified Liabilities to the extent
it has been determined by a final non-appealable judgment of a court of
competent jurisdiction to have resulted from (i) the gross negligence, bad faith
or willful misconduct of the party to be indemnified or any of its Related
Parties, (ii) any material breach (or, in the case of a proceeding brought by
the Borrower, any breach) of any Loan Document by the party to be indemnified or
(iii) disputes, claims, demands, actions, judgments or suits not arising from
any act or omission by the Borrower or its Affiliates, brought by an indemnified
Person against any other indemnified Person (other than disputes, claims,
demands, actions, judgments or suits involving claims against any Agent in its
capacity as such). No Person entitled to indemnification under clause (d) of
this Section 13.5 shall be liable for any damages arising from the use by others
of any information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems (including
IntraLinks or SyndTrak Online) in connection with this Agreement, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of the party to be indemnified or any of its Related Parties
(as determined by a court of competent jurisdiction in a final and
non-appealable decision), nor shall any such Person, the Borrower or any of its
Subsidiaries have any liability for any special, punitive, indirect or
consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). All amounts payable under this
Section 13.5 shall be paid within 10 Business Days of receipt by the Borrower of
an invoice relating thereto setting forth such expense in reasonable detail. The
agreements in this Section 13.5 shall survive repayment of the Loans and all
other amounts payable hereunder. This Section 13.5 shall not apply with respect
to any claims for Taxes which shall be governed exclusively by Section 5.4 and,
to the extent set forth therein, Section 2.11.

13.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 11.3
hereof, the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 13.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in clause (c) of this Section 13.6) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Collateral Agent and the Lenders and each other Person entitled to
indemnification under Section 13.5) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not be unreasonably withheld or delayed; it being
understood that, without limitation, the Borrower shall have the right to
withhold or delay its consent to any assignment if, in order for such assignment
to comply with applicable law, the Borrower would be required to obtain the
consent of, or make any filing or registration with, any Governmental Authority)
of:

 

-122-



--------------------------------------------------------------------------------

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to (1) a Lender, an Affiliate of a Lender, an Approved Fund or
(2) if an Event of Default under Section 11.1(I)(a), (b), (g) or (h) hereof has
occurred and is continuing, any other assignee; and

(B) the Administrative Agent (which consent shall not be unreasonably withheld
or delayed), provided that no consent of the Administrative Agent shall be
required for an assignment of any Loan to a Lender, an Affiliate of a Lender or
an Approved Fund.

Notwithstanding the foregoing, no such assignment shall be made to a natural
person.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 in excess thereof or, unless each of the Borrower and the
Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed), provided that no such consent of the Borrower
shall be required if an Event of Default under Section 11.1(I)(a), (b), (g) or
(h) hereof has occurred and is continuing; provided further that contemporaneous
assignments to a single assignee made by Affiliates of Lenders and related
Approved Funds shall be aggregated for purposes of meeting the minimum
assignment amount requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”); and

(E) any assignment to Holdings, a Borrower, any Subsidiary or an Affiliated
Lender shall also be subject to the requirements of Section 13.6(h).

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 13.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a

 

-123-



--------------------------------------------------------------------------------

party hereto but shall continue to be entitled to the benefits of Sections 2.10,
2.11, 5.4 and 13.5 hereof). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, the Commitments of, and principal amount
of the Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). Further, each Register shall contain the name and address of
the Administrative Agent and the lending office through which each such Person
acts under this Agreement. The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent, the Collateral Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Collateral Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by clause
(b) of this Section 13.6, the Administrative Agent shall accept such Assignment
and Acceptance and record the information contained therein in the Register.

(c) (i) Any Lender may, without the consent of the Borrower, or the
Administrative Agent, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it), provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i) of the proviso
to Section 13.1 that affects such Participant. Subject to clause (c)(ii) of this
Section 13.6, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.10, 2.11 and 5.4 hereof to the same extent as if it were a
Lender (subject to the limitations and requirements of those Sections as though
it were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section 13.6, including the requirements of clause (e) of
Section 5.4). To the extent permitted by Requirements of Law, each Participant
also shall be entitled to the benefits of Section 13.8(b) hereof as though it
were a Lender, provided such Participant agrees to be subject to Section 13.8(a)
hereof as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11 or 5.4 hereof than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld); provided that the Participant shall be subject to the provisions in
Section 2.12 as if it were an assignee under clauses (a) and (b) of this
Section 13.6. Each Lender that sells a participation shall, acting solely for
this purpose as

 

-124-



--------------------------------------------------------------------------------

an agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and related interest
amounts) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section 13.6 shall
not apply to any such pledge or assignment of a security interest, provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto. The Borrower hereby agrees that, upon request of
any Lender at any time and from time to time after the Borrower has made its
initial borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of Exhibit
I hereto, as the case may be, evidencing the Loans, owing to such Lender.

(e) Subject to Section 13.16 hereof, the Borrower authorizes each Lender to
disclose to any Participant, secured creditor of such Lender or assignee (each,
a “Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(g) SPV Lender. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (a
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting

 

-125-



--------------------------------------------------------------------------------

Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, Insolvency or Liquidation Proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(g) may not be
amended without the written consent of the SPV. Notwithstanding anything to the
contrary in this Agreement, subject to the following sentence, each SPV shall be
entitled to the benefits of Sections 2.10, 2.11 and 5.4 to the same extent as if
it were a Lender (subject to the limitations and requirements of Sections 2.10,
2.11 and 5.4 as though it were a Lender and has acquired its interest by
assignment pursuant to clause (b) of this Section 13.6, including the
requirements of clause (e) of Section 5.4). Notwithstanding the prior sentence,
an SPV shall not be entitled to receive any greater payment under Section 2.10,
2.11 or 5.4 than its Granting Lender would have been entitled to receive absent
the grant to such SPV, unless such grant to such SPV is made with the Borrowers’
prior written consent (which consent shall not be unreasonably withheld).

(h) Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Loans to Holdings, the Borrower, any Subsidiary
or an Affiliated Lender and (y) Holdings, the Borrower and any Subsidiary may,
from time to time, purchase or prepay Loans, in each case, on a non-pro rata
basis in accordance with Section 5.1(b); provided that:

(i) any Loans acquired by Holdings, the Borrower or any Subsidiary shall be
retired and cancelled promptly upon the acquisition thereof;

(ii) by its acquisition of Loans, an Affiliated Lender shall be deemed to have
acknowledged and agreed that:

(A) it shall not have any right to (i) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrowers are not then present,
(ii) receive any information or material prepared by the Administrative Agent or
any Lender or any communication by or among Administrative Agent and one or more
Lenders, except to the extent such information or materials have been made
available to the Borrowers or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Article
II), or (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against the Administrative Agent or any other Lender with
respect to any duties or obligations or alleged duties or obligations of such
Agent or any other such Lender under the Loan Documents;

(B) except with respect to any amendment, modification, waiver, consent or other
action described in clause (i) of the second proviso of Section 13.1 or that
alters an Affiliated Lender’s pro rata share of any payments given to all
Lenders, the Loans held

 

-126-



--------------------------------------------------------------------------------

by an Affiliated Lender shall be disregarded in both the numerator and
denominator in the calculation of any Lender vote (and shall be deemed to have
been voted in the same percentage as all other applicable Lenders voted if
necessary to give legal effect to this paragraph);

(C) if a case under the Bankruptcy Code is commenced by or against any Loan
Party, any plan of reorganization of such Loan Party shall provide (and each
Affiliated Lender shall consent thereto) that the vote of any Affiliated Lender
(in its capacity as a Lender) with respect to any plan of reorganization of such
Loan Party shall not be counted except that such Affiliated Lender’s vote (in
its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations held by such Affiliated Lender
in a manner that is less favorable to such Affiliated Lender than the proposed
treatment of similar Obligations held by Lenders that are not Affiliates of the
Borrower; each Affiliated Lender hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Affiliated
Lender’s attorney-in-fact, with full authority in the place and stead of such
Affiliated Lender and in the name of such Affiliated Lender (solely in respect
of Loans and participations therein and not in respect of any other claim or
status such Affiliated Lender may otherwise have), from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (C);

(D) the aggregate principal amount of Loans held at any one time by Affiliated
Lenders may not exceed 30% of the aggregate principal amount of all Loans
outstanding at such time under this Agreement; and

(E) any such Loans acquired by an Affiliated Lender may, with the consent of the
Borrower, be contributed to the Borrower and exchanged for debt or equity
securities that are otherwise permitted to be issued at such time.

For the avoidance of doubt, the foregoing limitations in this clause (h) shall
not be applicable to Affiliated Institutional Lenders; provided that for
purposes of determining whether the Required Lenders or any other requisite
Class vote required by this Agreement have (i) consented (or not consented) to
any amendment, modification, waiver, consent or other action with respect to any
of the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent, Collateral Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, the aggregate amount of Term Loans held by
Affiliated Institutional Lenders will be excluded to the extent in excess of
49.9% of the amount required to constitute “Required Lenders” (any such excess
amount shall be deemed to be not outstanding on a pro rata basis among all
Affiliated Institutional Lenders).

13.7. Replacements of Lenders Under Certain Circumstances.

(a) The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10 or 5.4 hereof, (b) is
affected in the manner described in Section 2.10(a)(iii) hereof and as a result
thereof any of the actions described in such Section is required to be taken or
(c) becomes a Defaulting Lender, with a replacement bank or other financial
institution, provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default under Section 11.1(I)(a), (b),
(g) or (h) hereof shall have occurred and be continuing at the time of such
replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall

 

-127-



--------------------------------------------------------------------------------

purchase, at par) all Loans and other amounts (other than any disputed amounts),
pursuant to Section 2.10, 2.11 or 5.4 hereof, as the case may be) owing to such
replaced Lender prior to the date of replacement, (iv) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent,
(v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 13.6 hereof (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein) and (vi) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 13.1 hereof requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, provided that (a) all Obligations of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment and (b) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 13.6 hereof.

(c) Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Acceptance executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.

13.8. Adjustments; Set-off.

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
in respect of any principal of or interest on all or part of the Loans made by
it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 11.1(I)(g) or (h) hereof, or otherwise), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Loans, or interest thereon, such
benefited Lender shall (i) notify the Administrative Agent of such fact, and
(ii) purchase for cash at face value from the other Lenders a participating
interest in such portion of each such other Lender’s Loans, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably in accordance
with the aggregate principal of and accrued interest on their respective Loans
and other amounts owing them; provided, however, that, (A) if all or any portion
of such excess payment or benefits is thereafter recovered from such benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest and (B) the
provisions of this paragraph shall not be construed to apply to (1) any payment
made by the Borrower or any other Loan Party pursuant to and in accordance with
the express terms of this Agreement and the other Loan Documents, (2) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or Commitments to any assignee or participant
or (3) any disproportionate payment obtained by a Lender as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments or any increase in the Applicable LIBOR Margin in respect
of Loans or Commitments of Lenders that have consented to any such extension.
Each Loan Party consents to the foregoing and agrees, to the extent it

 

-128-



--------------------------------------------------------------------------------

may effectively do so under Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by Requirements of
Law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable Requirements of Law, upon any amount becoming due and payable by the
Borrower hereunder or under any Loan Document (whether at the stated maturity,
by acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower (excluding,
for the avoidance of doubt, any Settlement Assets, except to the effect of
Settlement Payments such Lender is obligated to make to a third party in respect
of such Settlement Assets or as otherwise agreed in writing between the Borrower
and such Lenders). Each Lender agrees promptly to notify the Borrower (and the
Loan Parties, if applicable) and the Administrative Agent after any such set-off
and application made by such Lender; provided that the failure to give such
notice shall not affect the validity of such set-off and application.

13.9. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission, i.e. a “pdf” or a “tif”), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.

13.10. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.11. Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Guarantors, the Administrative Agent, the
Collateral Agent and the Lenders with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Borrower, the Administrative Agent nor any Lender relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

13.12. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

13.13. Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

 

-129-



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 hereto at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2 hereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

13.14. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) (i) the credit facilities provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and the other
Loan Parties, on the one hand, and the Administrative Agent, the Lenders and the
other Agents on the other hand, and the Borrower and the other Loan Parties are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, other Agents and the Lenders, is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary for any of the Borrower, any other Loan Parties or any of their
respective Affiliates, equity holders, creditors or employees or any other
Person; (iii) neither the Administrative Agent, any other Agent nor any Lender
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Borrower or any other Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or any other
Agent or any Lender has advised or is currently advising any of the Borrower,
the other Loan Parties or their respective Affiliates on other matters) and none
of the Administrative Agent, any Agent or any Lender has any obligation to any
of the Borrower, the other Loan Parties or their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and its Affiliates, each other Agent and each of its
Affiliates and each Lender and its Affiliates may be engaged in a broad range of

 

-130-



--------------------------------------------------------------------------------

transactions that involve interests that differ from those of the Borrower and
its respective Affiliates, and none of the Administrative Agent, any other Agent
or any Lender has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) none of the
Administrative Agent, any Agent or any Lender has provided and none will provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and each Agent with respect to any breach or alleged breach
of agency or fiduciary duty; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

13.15. WAIVERS OF JURY TRIAL. THE BORROWER, EACH AGENT AND EACH LENDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

13.16. Confidentiality. The Administrative Agent, each other Agent and each
Lender shall hold all non-public information furnished by or on behalf of the
Borrower or any of its Subsidiaries in connection with such Lender’s evaluation
of whether to become a Lender hereunder or obtained by such Lender, the
Administrative Agent or such other Agent pursuant to the requirements of this
Agreement (“Confidential Information”), confidential in accordance with its
customary procedure for handling confidential information of this nature and in
any event may make disclosure (a) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding or as otherwise required or requested by any Governmental Authority,
regulatory, self-regulatory agency or representative thereof or pursuant to
legal process or applicable Requirements of Law or regulation, (b) to such
Lender’s or the Administrative Agent’s or such other Agent’s attorneys,
professional advisors, independent auditors, trustees or Affiliates, in each
case who need to know such information in connection with the administration of
the Loan Documents and are informed of the confidential nature of such
information, (c) to an investor or prospective investor in a securitization that
agrees its access to information regarding the Loan Parties, the Loans and the
Loan Documents is solely for purposes of evaluating an investment in a
securitization and who agrees to treat such information as confidential, (d) to
a trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration, servicing and reporting on the
assets serving as collateral for a securitization and who agrees to treat such
information as confidential, (e) to a nationally recognized ratings agency that
requires access to information regarding the Loan Parties, the Loans and Loan
Documents in connection with ratings issued with respect to a securitization,
(f) to the extent that such information becomes publicly available other than by
reason of disclosure in violation of this Section 13.16; (g) to the extent that
such information is received from a third party that is not, to such Lender’s,
Administrative Agent’s or other Agent’s knowledge, subject to confidentiality
obligations owing to the Borrower or any of its Subsidiaries, (h) to the extent
that such information was already in such Lender’s, Administrative Agent’s or
other Agent’s possession prior to entering into this Agreement or is
independently developed by such Lender, Administrative Agent or other Agent and
(h) for purposes of establishing a “due diligence” defense; provided that unless
specifically prohibited by applicable Requirements of Law, rule or regulation,
each Lender, the Administrative Agent and each other Agent shall endeavor to
notify the Borrower (without any liability for a failure to so notify the
Borrower) of any request made to such Lender, the Administrative Agent or such
other Agent, as applicable, by any governmental, regulatory or

 

-131-



--------------------------------------------------------------------------------

self-regulatory agency or representative thereof (other than any such request in
connection with a routine or ordinary course audit or examination conducted by
bank accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority) for disclosure of any such non-public
information prior to disclosure of such information; provided further that in no
event shall any Lender, the Administrative Agent or any other Agent be obligated
or required to return any materials furnished by the Borrower or any Subsidiary.
In addition, each Lender, the Administrative Agent and each other Agent may
provide Confidential Information to prospective Transferees or to any pledgee
referred to in Section 13.6 or to prospective direct or indirect contractual
counterparties in Hedging Agreements to be entered into in connection with Loans
made hereunder as long as such Person is advised of and agrees to be bound by
the provisions of this Section 13.16 or confidentiality provisions at least as
restrictive as those set forth in this Section 13.16.

13.17. [Reserved].

13.18. Direct Website Communications.

(a) The Borrower may, at its option, provide to the Administrative Agent any
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under the RBL Credit Agreement prior to the
scheduled date therefor, (C) provides notice of any default or event of default
under this Agreement or (D) is required to be delivered to satisfy any condition
precedent to the effectiveness of the RBL Credit Agreement and/or any borrowing
or other extension of credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to the Administrative Agent at an email address
provided by the Administrative Agent from time to time; provided that: (i) upon
written request by the Administrative Agent, the Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 13.18 shall prejudice the
right of the Borrower, the Administrative Agent, any other Agent or any Lender
to give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.

(b) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.

 

-132-



--------------------------------------------------------------------------------

(c) The Borrower further agrees that any Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission system (the “Platform”), so long
as the access to such Platform (i) is limited to the Agents, the Lenders and
Transferees or prospective Transferees and (ii) remains subject to the
confidentiality requirements set forth in Section 13.16.

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties” and each an “Agent Party”) have any liability to the Borrower, any
Lender, or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the internet, except to the extent the liability of any Agent Party
resulted from such Agent Party’s (or any of its Related Parties’ (other than any
trustee or advisor)) gross negligence, bad faith or willful misconduct or
material breach of the Loan Documents.

(e) The Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or their securities)
and, if documents or notices required to be delivered pursuant to the Loan
Documents or otherwise are being distributed through the Platform, any document
or notice that the Borrower has indicated contains only publicly available
information with respect to the Borrower may be posted on that portion of the
Platform designated for such public-side Lenders. If the Borrower has not
indicated whether a document or notice delivered contains only publicly
available information, the Administrative Agent shall post such document or
notice solely on that portion of the Platform designated for Lenders who wish to
receive material nonpublic information with respect to the Borrower, its
Subsidiaries and their securities. Notwithstanding the foregoing, the Borrower
shall use commercially reasonable efforts to indicate whether any document or
notice contains only publicly available information.

13.19. USA PATRIOT Act. The Agents and each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Agent and such Lender to identify each Loan
Party in accordance with the Patriot Act.

13.20. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

 

-133-



--------------------------------------------------------------------------------

13.21. Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any substantial part of its property, or otherwise,
all as though such payments had not been made.

13.22. Release of Liens. Notwithstanding anything to the contrary in the
Security Documents:

(a) Collateral may be released from the Lien and security interest created by
the Security Documents to secure the Loans and obligations under this Agreement
at any time or from time to time in accordance with the provisions of the
Intercreditor Agreements or as provided hereby. The applicable property and
assets included in the Collateral shall be automatically released from the Liens
securing the Loans, and the applicable Subsidiary Guarantor shall be
automatically released from its obligations under this Agreement and the
Security Documents, under any one or more of the following circumstances or any
applicable circumstance as provided in the Intercreditor Agreements or the
Security Documents:

(1) to enable a Loan Party and its Subsidiaries to consummate the disposition of
such property or assets to a Person that is not a Loan Party to the extent not
prohibited under Section 9.8;

(2) in respect of the property and assets of a Subsidiary Guarantor, (i) upon
the designation of such Subsidiary Guarantor to be an Unrestricted Subsidiary in
accordance with Section 9.5 and the definition of “Unrestricted Subsidiary”, and
such Subsidiary Guarantor shall be automatically released from its obligations
hereunder and under the Security Documents or (ii) upon the release of such
Subsidiary Guarantee pursuant to Section 13.23;

(3) in respect of the property and assets of a Guarantor, upon the release or
discharge of the guarantee by such Guarantor of the Obligations under the Credit
Agreement or any other Indebtedness which resulted in the obligation to become a
Guarantor;

(4) in respect of any assets or property constituting Collateral securing First
Lien Obligations, upon the release of the security interests in such assets or
property securing any First Lien Obligations, other than in connection with a
Discharge (as defined in the First Lien/Second Lien Intercreditor Agreement) of
First Lien Obligations;

(5) to the extent such Collateral is comprised of property leased to a Loan
Party, upon termination or expiration of such lease;

(6) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with Section 13.1); and

(7) as provided in Section 13.1.

 

-134-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if an Event of Default exists on the date of
Discharge (as defined in the First Lien/Second Lien Intercreditor Agreement) of
First Lien Obligations, the second priority Liens on the Collateral securing the
Loans will not be released, except to the extent such Collateral or any portion
thereof was disposed of in order to repay the First Lien Obligations, and
thereafter the Collateral Agent (or another designated representative appointed
pursuant to the terms of the Equal Priority Lien Intercreditor Agreement) will
have the right to foreclose or direct the First Lien Agent to foreclose upon the
Collateral (but in such event, the Liens on the Collateral securing the First
Lien Obligations will be released when such Event of Default and all other
Events of Default cease to exist).

(c) In connection with any termination or release pursuant to this Section 13.22
or a release of a Subsidiary Guarantee pursuant to Section 13.23, the Collateral
Agent shall execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence such
termination or release (including, without limitation, UCC termination
statements), and will duly assign and transfer to such Loan Party, such of the
Pledged Collateral (as defined in the Collateral Agreement) that may be in the
possession of the Collateral Agent and has not theretofore been sold or
otherwise applied or released pursuant to this Agreement or the Security
Documents. Any execution and delivery of documents pursuant to this
Section 13.22 shall be without recourse to or warranty by the Collateral Agent.
In connection with any release pursuant to this Section 13.22 or 13.23, the Loan
Party shall be permitted to take any action in connection therewith consistent
with such release including, without limitation, the filing of UCC termination
statements. Upon the receipt of any necessary or proper instruments of
termination, satisfaction or release prepared by the Borrower, the Collateral
Agent shall execute, deliver or acknowledge such instruments or releases to
evidence the release of any Collateral permitted to be released pursuant to this
Agreement or the Security Documents or the Senior Lien lntercreditor Agreement.

The security interests in all Collateral securing the Loans also will be
released upon payment in full of the principal of, together with accrued and
unpaid interest on, the Loans and all other Obligations under this Agreement and
the Security Documents that are due and payable at or prior to the time such
principal, together with accrued and unpaid interest, are paid.

13.23. Release of Subsidiary Guarantee. Each Subsidiary’s Subsidiary. Guarantees
shall be automatically released upon:

(a) the sale, disposition, exchange or other transfer (including through merger,
consolidation, amalgamation or otherwise) of the Capital Stock (including any
sale, disposition or other transfer following which the applicable Subsidiary
Guarantor is no longer a Restricted Subsidiary), of the applicable Subsidiary
Guarantor if such sale, disposition, exchange or other transfer is made in a
manner not in violation of this Agreement;

(b) the designation of such Subsidiary Guarantor as an Unrestricted Subsidiary
in accordance with the definition of “Unrestricted Subsidiary”;

(c) the release or discharge of the guarantee by such Guarantor of the
Obligations under the RBL Credit Agreement or other Indebtedness or the
guarantee of any other Indebtedness which resulted in the obligation to
guarantee the Loans;

(d) discharge of the Loan Obligations in accordance with the terms hereof;

 

-135-



--------------------------------------------------------------------------------

(e) such Restricted Subsidiary ceasing to be a Subsidiary as a result of any
foreclosure of any pledge or security interest in favor of First Lien
Obligations, subject to, in each case, the application of the proceeds of such
foreclosure in the manner described in Section 13.22;

(f) the occurrence of a Covenant Suspension Event and

(g) as provided in Section 13.1.

A Restricted Subsidiary’s Subsidiary Guarantee shall also be automatically
released upon the applicable Subsidiary ceasing to be a Subsidiary as a result
of any foreclosure of any pledge or security interest securing Bank Indebtedness
or other exercise of remedies in respect thereof.

 

-136-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

SAMSON INVESTMENT COMPANY, as the Borrower By:

/s/ Philip Cook

Name: Philip Cook Title:   Executive Vice President and Chief
            Financial Officer

Signature Page

Samson Investment Company

Second Lien Term Loan Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and a Lender
By:

/s/ Jeffrey Bloomquist

Name: Jeffrey Bloomquist Title:  Managing Director

Signature Page to the Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitments

 

Lender

   Commitment  

Bank of America, N.A.

   $ 1,000,000,000   



--------------------------------------------------------------------------------

Schedule 1.1(b)

Excluded Stock

None



--------------------------------------------------------------------------------

Schedule 1.1(c)

Excluded Subsidiaries

 

 

Excluded Subsidiaries

1. Ace Company 2. Ace II Company 3. Ace III Company 4. Ace IV Company 5. Ace V
Company 6. Arch Ventures Corporation 7. Berry Gas Company 8. Cimarron Oil Field
Supply LLC 9. Circle L Drilling Company 10. Compression, Inc. 11. Dyco Petroleum
Corporation 12. Eason Drilling & Services Company 13. Geodyne Depositary Company
14. Geodyne Institutional Depositary Company 15. Geodyne Nominee Corporation 16.
Ohio River Exploration LLC 17. OSN Production Ltd. 18. PYR Cumberland LLC 19.
PYR Energy Corporation 20. PYR Exploration LLC 21. PYR Mallard LLC 22. PYR
Pintail LLC 23. S Industrial Inc. 24. SGH Enterprises, Inc. 25. SPI Resources,
Inc. (formerly known as Samson Properties Incorporated) 26. Samson Canada
Holdings, ULC 27. Samson Concorde Gas Marketing, Inc. 28. Samson Euro-Asia Ltd.
29. Samson Financing Limited Partnership 30. Samson-International (Australia)
PTY Ltd. 31. Samson Kelley Operating Company, Ltd. 32. Samson Oil & Gas
Development, Inc. 33. Samson Petrofunds, Inc. 34. Samson R&C Company LLC 35.
Sherwood Group, LP 36. Snyder Exploration Company



--------------------------------------------------------------------------------

Schedule 1.1(d)

Closing Date Subsidiary Guarantors

 

 

Closing Date Guarantors

1. Geodyne Resources, Inc. 2. Samson Contour Energy Co. 3. Samson Contour Energy
E&P, LLC 4. Samson Holdings, Inc. 5. Samson Lone Star, LLC (formerly known as
Samson LS, LLC) 6. Samson Resources Company 7. Samson-International, Ltd.



--------------------------------------------------------------------------------

Schedule 1.1(e)

Closing Date Mortgaged Properties

The following properties, identified by State, and by County or Parish, will be
mortgaged by the Borrower in accordance with Section 9.20(b) of the Credit
Agreement. Those subsidiaries of the Borrower owning interests in the mortgaged
properties are identified below.

Oklahoma

  - Washita

  - Caddo

  - Roger Mills

  - Pittsburg

  - Canadian

  - Custer

  - Beckham

  - Grady

  - Ellis

  - Latimer

  - Beaver

  - Texas

  - Major

  - Blaine

  - Dewey

  - Harper

  - Stephens

  - Woods

(Samson Resources Company and Geodyne Resources, Inc. own interests in, and
Samson Resources Company operates, mortgaged properties in the State of
Oklahoma.)

Texas

  - Nacogdoches

  - Hemphill(1)(2)(3)

  - Harrison

  - Wheeler(1)(3)

  - Panola

  - Rusk(1)(3)

  - Shelby

  - Lipscomb

  - Gregg

(Samson Lone Star, LLC (formerly known as Samson LS, LLC) owns interests in, and
operates, mortgaged properties in the State of Texas. Geodyne Resources, Inc.
also owns interests in mortgaged properties located in the counties designated
by (1), Samson Contour Energy E&P, LLC owns interests in mortgaged properties
located in the county designated by (2), and Samson Resources Company owns
interests in mortgaged properties located in counties designated by (3).)



--------------------------------------------------------------------------------

Louisiana

  - DeSoto

  - Bossier

  - Red River

  - Webster

  - Natchitoches

(Samson Contour Energy E&P, LLC owns interests in, and operates, mortgaged
property in the State of Louisiana.)

Wyoming

  - Converse

  - Sweetwater(1)

  - Carbon(1)

(Samson Resources Company owns interests in, and operates, mortgaged properties
in the State of Wyoming. Geodyne Resources, Inc. also owns interests in
mortgaged properties located in the counties designated by (1).)

North Dakota

  - Divide

  - Williams(1)

  - Burke

  - Mountrail

(Samson Resources Company owns interests in, and operates, mortgaged properties
in the State of North Dakota. Geodyne Resources, Inc. also owns interests in
mortgaged properties located in the county designated by (1).)

Colorado

  - LaPlata

(Samson Resources Company owns interests in, and operates, mortgaged properties
in the State of Colorado.)



--------------------------------------------------------------------------------

Utah

  - Uintah

(Samson Resources Company owns interests in, and operates, mortgaged properties
in the State of Utah.)



--------------------------------------------------------------------------------

Schedule 6.3

Local Counsel

 

Counsel

  

Jurisdiction

Conner & Winters    Oklahoma Woodburn and Wedge    Nevada



--------------------------------------------------------------------------------

Schedule 8.4

Litigation

None



--------------------------------------------------------------------------------

Schedule 8.12

Subsidiaries

 

    

Subsidiary

  

Direct / Indirect Ownership

Interest of the Borrower

  

Indicate Whether Subsidiary is a

Guarantor, Material Subsidiary

and/or Unrestricted Subsidiary

1.    Ace Company    Indirect – 62% ownership    2.    Ace II Company   
Indirect – 24.18% ownership    3.    Ace III Company    Indirect – 77.02%
ownership    4.    Ace IV Company    Indirect – 70.77% ownership    5.    Ace V
Company    Indirect – 67% ownership    6.    Arch Ventures Corporation    Direct
– 100% ownership    7.    Berry Gas Company    Indirect – 100% ownership    8.
   Cimarron Oil Field Supply LLC    Direct – 100% ownership    9.    Circle L
Drilling Company    Direct – 100% ownership    10.    Compression, Inc.   
Direct – 100% ownership    11.    Dyco Petroleum Corporation    Direct – 100%
ownership    12.    Eason Drilling & Services Company    Direct – 100% ownership
   13.    Geodyne Depositary Company    Indirect – 100% ownership    14.   
Geodyne Institutional Depositary Company    Indirect – 100% ownership    15.   
Geodyne Nominee Corporation    Indirect – 100% ownership    16.    Geodyne
Resources, Inc.    Direct – 100% ownership    Guarantor; Material Subsidiary 17.
   Ohio River Exploration LLC    Indirect – 100% ownership    18.    OSN
Production Ltd.    Direct – 100% ownership    19.    PYR Cumberland LLC   
Indirect – 100% ownership    20.    PYR Energy Corporation    Direct – 100%
ownership    21.    PYR Exploration LLC    Indirect – 100% ownership    22.   
PYR Mallard LLC    Indirect – 100% ownership   



--------------------------------------------------------------------------------

    

Subsidiary

  

Direct / Indirect Ownership

Interest of the Borrower

  

Indicate Whether Subsidiary is a

Guarantor, Material Subsidiary

and/or Unrestricted Subsidiary

23.    PYR Pintail LLC    Indirect – 100% ownership    24.    S Industrial Inc.
   Direct – 100% ownership    25.    Samson Canada Holdings, ULC    Indirect –
100% ownership    26.    Samson Concorde Gas Marketing, Inc.    Indirect – 100%
ownership    27.    Samson Contour Energy Co.    Indirect – 100% ownership   
Guarantor; Material Subsidiary 28.    Samson Contour Energy E & P, LLC   
Indirect – 100% ownership    Guarantor; Material Subsidiary 29.    Samson
Euro-Asia Ltd.    Indirect – 100% ownership    30.    Samson Financing Limited
Partnership    Indirect – 100% LP interest; GP is PennWest    31.    Samson
Holdings, Inc.    Indirect – 100% ownership    Guarantor; Material Subsidiary
32.    Samson Kelley Operating Company, Ltd.    Indirect – 100% ownership    33.
   Samson Lone Star, LLC (formerly known as Samson LS, LLC)    Indirect – 100%
ownership    Guarantor; Material Subsidiary 34.    Samson Oil & Gas Development,
Inc.    Indirect – 100% ownership    35.    Samson Petrofunds, Inc.    Indirect
– 100% ownership    36.    Samson R&C Company LLC    Indirect – 100% ownership
   37.    Samson Resources Company    Direct – 100% ownership    Guarantor;
Material Subsidiary 38.    Samson-International (Australia) PTY Ltd.    Indirect
– 100% ownership    39.    Samson-International, Ltd.    Direct – 100% ownership
   Guarantor; Material Subsidiary 40.    SGH Enterprises, Inc.    Direct – 100%
ownership    41.    Sherwood Group, LP    Indirect – 100% ownership    42.   
Snyder Exploration Company    Indirect – 100% ownership    43.    SPI Resources,
Inc. (formerly known as Samson Properties Incorporated)    Direct – 100%
ownership   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

[See Attached.]



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

013116

A CROSS RANCH #4-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201204   4,793   

013266

A CROSS RANCH #6-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201204   1,518   

001005

ABRAHAM UNIT #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
22-14N-26W 201204   85,855   

042961

A-CROSS RANCH #10-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201204   2,824   

041740

A-CROSS RANCH #9-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201204   4,274   

003283

ADAMS C #1-33 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA LATIMER
33-6N-19E 201010   42,033   

003801

ADAMS C #2-33 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LATIMER
33-6N-19E 201203   63   

004104

ADAMS UNIT CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA HARPER 29-28N-24W
201204   (514 ) 

005662

AGAN #1-23 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 23-12N-16W
201203   569   

036152

AIMERITO #1 LOWER BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 27-5N-16E 201203   (9,236 ) 

036314

AIMERITO #1 UPPER BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 27-5N-16E 201203   (52,306 ) 

006541

AITKENHEAD #1-259 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL 259, BLK
C G&M MB&A SURVEY 201204   8,063   

006540

AITKENHEAD #2-20 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 20, BLK Z-1
BS&F SURVEY S/2 201204   451   

004688

ALBERT #4-3 (CHASE) KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA BEAVER
3-SN-26ECM 201204   (289 ) 

003720

ALDRIDGE #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 6-7N-20E
201204   1,197   

001026

ALEXANDER SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 3 B&B SURVEY
201204   3,303   

005755

ALEXANDER #1-7 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS HEMPHILL 7 BLK
A-1 H&GN SURVEY 201203   1,874   

008763

ALEXANDER #2 WAGNER OIL COMPANY SHUT DOWN OR T&A TEXAS CHEROKEE S. JARBOE A-468
201201   20,242   

021029

ALEXANDER 1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
11-8N-20W 201204   9,824   

040077

ALEXANDER 17 #1-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
17-18N-08W 201204   2,333   

005373

ALEXANDER GAS UNIT #1 WAGNER OIL COMPANY PRODUCING WELL TEXAS CHEROKEE S. JARBOE
A-468, J. BLANTON A-9 201203   (22,378 ) 

035245

ALFORD 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 34
18N 9W SW SW NE 201204   5,992   

032255

ALFORD E B GU #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK E C YOUNG SVY,
A-879 201204   2,329   

032360

ALFORD E B GU #2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK E C YOUNG SVY,
A-879 201204   (10,995 ) 

005175

ALLEE #1-4 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 4-13N-21W
201204   (51,670 ) 

035020

ALLEN #3-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-13N-22W 201204   (121 ) 

036661

ALLEN #4-20 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
20-13N-21W 201204   753   

031019

ALLEN RANCH #1-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 11-6N-9W
201204   496   

031194

ALLEN RANCH #1-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 2-6N-9W 201204
  3,601   

034488

ALLEN RANCH #2-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 2-6N-9W 201204
  567   

006379

ALLEN, JOE #1-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS
11-13N-22W 201204   (1,429 ) 

021043

ALLGOOD UNIT 1-1 APACHE CORPORATION PRODUCING WELL TEXAS UPSHUR 201112   2,259
  

001053

ALLIANCE TRUST #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
2-7N-20E 201204   596   

038333

ALLISON #1-21 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA ROGER MILLS
21-12N-25W 201204   (914 ) 

005443

AMANT #1-32 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA CUSTER 32-15N-19W
201204   577   

036342

AMOS 1-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM 29-10N-24W
201204   (17,648 ) 

030658

ANDERSON #1-13 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA STEPHENS 13-2N-5W
201204   (81 ) 

005688

ANDERSON #1-32 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 32-6N-8W
201204   (376 ) 

031106

ANDREWS #1 MEWBOURNE OIL PRODUCING WELL OKLAHOMA BEAVER 19-4N-25ECM 201203  
11,693   

003902

ANN #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODWARD 34-20N-21W
201204   (42,387 ) 

008259

ARCHER A #1 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL TEXAS HUTCHINSON SECT
31, MCLAUGHLIN SVY 201204   6,890   

037576

ARLINE #1-25 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE
25-19N-12W 201204   536   

006361

ARMSTRONG #1-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
29-12N-23W 201204   45,432   

006732

ARMSTRONG 2-14 NEWFIELD EXPLORATION MID CONT APO ONLY OKLAHOMA ROGER MILLS
14-12N-24W 201204   1,102   

033637

ARMSTRONG A #1-30 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
30-11N-22W 201204   (9,330 ) 

034673

ARRINGTON #11-64 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS HEMPHILL
SEC 64, BLK A-2, H&GN RR CO 201111   —     

007986

ARRINGTON RANCH #2-53 DEVON ENERGY PRODUCTION, CO LP ABANDONED WELL TEXAS
HEMPHILL SEC 53 BLK A-2 H&GN RR CO SUR 200912   (329 ) 

001084

ARRINGTON, FRENCH #1&2 APACHE CORPORATION SHUT DOWN OR T&A TEXAS HEMPHILL SEC 54
BLOCK A-2 H&GN RR SURV 201201   (2,839 ) 

006337

ARRINGTON, FRENCH #7-54 APACHE CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 54
BLK A-2 H&GN SVY 201201   (8,106 ) 

011036

ARTHUR 2-6 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 6-38N-90W
201203   (18,851 ) 

026571

ASHBY, EVA #10-29 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 29-13N-14W
201204   (1,230 ) 

026640

ASHBY, EVA #12-29 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 29-13N-14W
201204   1,118   

026607

ASHBY, EVA #13-29 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 29-13N-14W
201204   8,926   

026556

ASHBY, EVA #8-29 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 29-13N-14W
201204   1,471   

026557

ASHBY, EVA #9-29 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 29-13N-14W
201204   1,322   

044764

ATTEBERRY #2-15H XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 15-04N-14E
201203   (1,496 ) 

012502

AUSTIN #1-33 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 33-39N-90W
201203   (15,375 ) 

012711

AUSTIN #2-33 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 33-39N-90W
201203   2,799   

034564

AWG #1-36 SEECO, INC PRODUCING WELL ARKANSAS FRANKLIN 36-10N-27W 201204   393   

030975

BAIRD #1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 11-9N-18W
201204   5,789   

034492

BAKER #1-22 ST-1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 22-4N-7W
201204   (221,534 ) 

006118

BAKER UNIT 1-34 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 34-11N-11W ALL
201204   (50,467 ) 

007143

BAKER-FLENNER #1-20 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
20-12N-23W 201204   7,066   

040215

BAKKE WIATT 1-A OSBORN HEIRS COMPANY PRODUCING WELL KANSAS KEARNY 09-24S-38W
201202   653   

043408

BALDY BUTTE 11-8-17-92 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
CARBON 08-17N-92W 201203   (369 ) 

042038

BALDY BUTTE 3A-8-17-92 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
CARBON 08-17N-92W 201203   (849 ) 

036669

BALDY BUTTE 8-8-17-92 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
CARBON 08-17N-92W 201203   (194 ) 

043406

BALDY BUTTE 9-8-17-92 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
CARBON 08-17N-92W 201203   (762 ) 

039316

BALM #1H-14 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
14-02N-11E 201204   149   

011053

BALZER 1-26 CORY, KENNETH W. PRODUCING WELL OKLAHOMA TEXAS 26-4N-17E 201204  
(15,182 ) 

036626

BANDY #4-13 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 13-12N-21W
201204   8,391   

033418

BANJO #1-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 31-13N-16W
201204   (144 ) 

036415

BANK OF MINDEN #2-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 03-17N-09W 201204   114   

035642

BANK OF MINDEN TRUST 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 3-17N-9W 201204   497   

011054

BANKS 1-20 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 20-14N-20W
201204   191   

006001

BARBARA #1-16 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 16-15N-21W
201204   44   

003443

BARKER, GLEN CHESAPEAKE OPERATING, INC. PRODUCING WELL ARKANSAS FRANKLIN
30-7N-28W 201204   194   

011057

BARKER, ROY #1 HB QUANTUM RESOURCES MANAGEMENT SHUT DOWN OR T&A OKLAHOMA ROGER
MILLS 2-13N-26W 201201   (5,858 ) 

008930

BARROW #1-31 LINN OPERATING INC. PRODUCING WELL OKLAHOMA CADDO 31-10N-11W 201204
  (466 ) 

008498

BARROW #1-8 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 8-9N-19W 201204
  (261 ) 

034622

BARROW #2-31 LINN OPERATING INC PRODUCING WELL OKLAHOMA CADDO NW/SE SEC
31-10N-11W 201204   (2,177 ) 

007025

BARTON JOE #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 974 BLK 43
H&TC RR CO SUR 201204   409   

037038

BASEY #1 âMVã SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
05-33N-9W 201204   (15,199 ) 

037039

BASEY 1A âMVã SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
05-33N-9W 201204   (29,516 ) 

006244

BASSETT #1-24 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA GRADY 24-8N-6W
CNE 201201   13,982   

032257

BASSETT WILLIAM P GU #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK
JAMES W BRANC SVY, A-116H 201203   15,660   

032258

BASSETT WILLIAM P GU #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK
MCWILLIAMS M SVY, A-565 201203   (261 ) 

032259

BASSETT WILLIAM P GU #3 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK
LANE ROBERT L SVY, A-504 201203   3,470   

032288

BASSETT WILLIAM P GU #4 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK
FLETCHER GEORGE SVY, A-295 201203   4,076   

034214

BASSETT WILLIAM P GU #6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK R LANE
SVY, A-504 201203   24,360   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

035085

BATES 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 22 18N
8W N2 SW NE 201204   3,704   

007892

BATTIEST #1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS
11-1N-5W 201204   (3 ) 

004292

BATTLES #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 21-4N-14E
201204   3,674   

025596

BAUGHN #1-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA STEPHENS
18-2N-7W 201203   (56 ) 

025852

BAUGHN #2-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA STEPHENS
18-02N-07W 201204   (67 ) 

039823

BEACHY #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 04-14N-14W
(SW/4) 201204   2,351   

021165

BEACHY 1 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA CUSTER 4-14N-14W
201201   414   

021166

BEACHY 2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 4-14N-14W
201204   14,047   

030329

BEALS 1-26 MERIT ENERGY COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 26-16N-23W
201203   (8,138 ) 

012689

BEARD #7-2 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 2-38N-90W
201203   (3,964 ) 

037041

BEASTON #2 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA 32-34N-9W
201204   1,893   

037042

BEASTON #2A SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA 32-34N-9W
201204   8,992   

035587

BEATTY #2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 34 18N
9W NW SE SW 201204   754   

035297

BEATTY ET AL 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
34 18N 9W SW SW SW 201204   336   

003786

BEATY #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LE FLORE 33-10N-27E
201202   851   

031193

BECK #1-19 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 19-12N-20W 201204  
368   

032874

BECK, J.D. #1-18 BP AMERICA PRODUCTION COMPANY APO ONLY OKLAHOMA CUSTER
18-12N-20W 201201   (6,791 ) 

039525

BECKI #1-36 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
36-14N-25W 201204   1,697   

039788

BEGERT #38-1 GRANITE OPERATING CO APO ONLY TEXAS HEMPHILL SEC 38 BLK A-1 H&GN RR
CO SVY 201202   169   

008860

BELCHER KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA CADDO
25,26,35,36-5N-11W 201203   911   

021177

BELCHER UNIT A O #1 FOREST OIL CORPORATION PRODUCING WELL OKLAHOMA CADDO
23-5N-11W 201203   2,089   

006544

BELL UNIT #1 CIMAREX ENERGY CO. PRODUCING WELL TEXAS HEMPHILL 18 BLK M-1 H&GN
SURVEY 201203   628   

045960

BEN & GWEN #1-27H CHESAPEAKE OPERATING, INC PRODUCING WELL OKLAHOMA WASHITA
27-11N-17W 201203   1,302   

035270

BENNETT A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 21 18N 8W SW
SE NE 201203   (88 ) 

034216

BENNIE #1-17 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
17-12N-21W 201204   873   

011076

BENNIGHT 2-28 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
28-8N-17E 201204   914   

001158

BERENDS SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 33-6N-28ECM
201204   6,308   

006007

BERGMAN #1-26 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA CUSTER
26-12N-15W 200211   26,356   

001162

BERGMAN #2-30 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA CUSTER
30-13N-14W 201203   6,798   

001167

BERRY #1-7 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL OKLAHOMA ROGER MILLS
7-13N-24W 201204   22,102   

001168

BERRY #1-8 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL OKLAHOMA ROGER MILLS
8-13N-24W 201204   280,897   

042953

BERRY #2R-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-25W 201204   (11,700 ) 

007868

BERRY, BRYAN 1-6 L CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
6-13N-24W 201204   (251 ) 

004972

BERRYMAN #1-19 (SWIFT) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS
19-19N-23W 201204   2,899   

004971

BERRYMAN #1-30 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA ELLIS
30-19N-23W 201204   2,352   

005215

BERRYMAN #2-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 19-19N-23W
201204   39,642   

021190

BERRYMAN 1-4 CISCO OPERATING LLC PRODUCING WELL OKLAHOMA ELLIS 4-18N-23W 201203
  2,349   

004968

BERRYMAN A #1-20 KAISER-FRANCIS OIL COMPANY SHUT DOWN OR T&A OKLAHOMA ELLIS
20-19N-23W 200901   12,472   

007054

BERRYMAN, JAMES E. #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS
13-17N-23W 201204   824   

007060

BERRYMAN, JAMES F #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS
16-17N-23W 201204   11,679   

034854

BETTY ANNE #1-11 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BEAVER
11-1N-27ECM 201204   4,798   

004698

BETTY JOE #1-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODS
32-24N-13W 201103   (2 ) 

042588

BETTY LOU #1-28 LINN OPERATING INC PRODUCING WELL OKLAHOMA KINGFISHER W/2 SEC
27&E/2 SEC 28-16N-09W 201204   2   

004829

BEUTLER #1-13 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
13-12N-21W 201204   5,594   

037285

BEUTLER #5-13 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 13-12N-21W
201204   4,456   

031169

BEVERLY ANN #11-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
2-14N-22W 201204   (1,680 ) 

037045

BIG JOHN 33-7-10 #3 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-7W E/2 201204   (11 ) 

038612

BIG JOHN 33-7-10 #4 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-07W E/2 201204   716   

030097

BIGGER #1-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
6-3N-14E 201203   2,419   

004295

BIGGERS A #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 8-3N-14E
201204   16,293   

003333

BIGGERSTAFF #1-27 OGP OPERATING, INC. PRODUCING WELL ARKANSAS CRAWFORD 27-9N-31W
201204   (935 ) 

040438

BINGHAM #1-12 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
12-24N-18W 201204   6,961   

001187

BINZ #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS LOGAN 20-8N-26W 201204
  792   

045670

BLACK #49-3H LINN OPERATING INC PRODUCING WELL TEXAS WHEELER SEC 49 BLK A3 H&GN
SVY 201204   3,234   

046011

BLACK #50-3H NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC 31
BLK A3 H&GN SVY (SHL) 201204   95,125   

044232

BLACK BEAR #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA HASKELL
21-07N-20E 201203   (5,185 ) 

012856

BLACK WOLF #4-28 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 28-14N-20W
201204   5,359   

006691

BLACK WOLF 1-28 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 28-14N-20W
201204   (3,337 ) 

011090

BLACK WOLF 2-28 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 28-14N-20W
201203   4,865   

006809

BLANC 1-1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CANADIAN 1-11N-8W
201204   2,259   

033353

BLANTON #7-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 9-9N-19W
201204   648   

043293

BLANTON 7-4 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 04-09N-19W
201204   (12,578 ) 

035098

BLOXOM, T C ET AL 1 ALT SAMSON CONTOUR ENERGY E&P, LLC SHUT DOWN OR T&A
LOUISIANA WEBSTER 5 17N 9W NE SW NE 201201   41,430   

035618

BLOXOM, T C ET AL 2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 5 17N 9W SW NW SE 201204   1,618   

004296

BLUE CREEK #1-7 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
7-2N-14E 201203   (40 ) 

004160

BLUE CREEK #1-8 (HUNTON) DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA
PITTSBURG 8-2N-14E 201203   43,440   

043182

BLUE CREEK #1H-7 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
07-02N-14E 201204   4,311   

004046

BLUE CREEK #2-7 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
7-2N-14E 201204   11,886   

001204

BOARDWALK #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 7-4N-15E
201204   3,353   

013559

BOATMAN #2-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 23-23N-24W
201204   22,053   

043792

BOATSMAN 2-4H PENN VIRGINIA MC ENERGY LLC PRODUCING WELL OKLAHOMA WASHITA
04-11N-16W 201201   5,288   

001205

BOBO UNIT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
16-5N-17E 201204   4,582   

035053

BODCAW 1 ALT SAMSON CONTOUR ENERGY E&P, LLC SHUT DOWN OR T&A LOUISIANA WEBSTER
35 18N 9W SE NW SW 201103   (3,308 ) 

036756

BODCAW LUMBER CO #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 35-18N-09W 201204   3,851   

005692

BOEHS #2-4 COMANCHE PRODUCTION, INC. PRODUCING WELL OKLAHOMA MAJOR 4-20N-15W
201202   (310 ) 

006330

BOGGES #2-29 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
29-13N-22W 201203   5,665   

033083

BOGGES #3-29 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
29-13N-22W 201203   141   

035980

BOGGES #4-29 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
29-13N-22W 201203   20   

011098

BOGGES 1-21 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
21-13N-22W 201204   1,261   

011099

BOGGES 2-21 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
21-13N-22W 200801   13,698   

004909

BOGGS #1-X APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 3-12N-23W
201204   (25,812 ) 

034657

BOGGS #2-3 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 3-12N-23W
201204   146   

021231

BOLLINGER A-1 NADEL & GUSSMAN OPERATING PRODUCING WELL OKLAHOMA CANADIAN
26-11N-8W 201203   (7,259 ) 

003360

BOLLINGER TR#1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS FRANKLIN
19-7N-28W 201204   130,587   

037046

BONDAD 33-10 #9 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
01-33N-10W 201204   24,714   

037047

BONDAD 33-10 #9A (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
01-33N-10W 201204   3,527   

037048

BONDAD 33-9 #20 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
05-33N-9W 201204   13,913   

026744

BONICELLI #1-35H BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA HUGHES
35-04N-11E 201203   2,570   

021238

BOOTH 2-22 APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS 22-2N-8W 201203  
(36,831 ) 

042881

BOTTOMS 2-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
23-14N-23W 201204   (95 ) 



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

021248

BOWIE 3-9 (ANSON’S) CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
9-8N-20W 201203   (26,728 ) 

034164

BOWMAN #7 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
20-5N-17E 201202   4,640   

004248

BOWMAN, PAULINE #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 20-5N-17E 201202   436   

004392

BOWMAN, PAULINE #3 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 20-5N-17E 201203   13,256   

005980

BOWMAN, PAULINE #5 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 20-5N-17E 201202   21,678   

030003

BOX #3-13 #1C & #1T SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR
3-16S-16W 201204   96,939   

032828

BOX 3-13 #2 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR W/2 SEC
3-16S-16W 201204   (17,174 ) 

007507

BOYD AE 2 SHERIDAN PRODUCTION CO LLC PRODUCING WELL OKLAHOMA HARPER 19-26N-24W
201204   789   

035182

BOYET 1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24 18N 9W SW
SE SE 201203   294   

035320

BOYET 2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24 18N 9W SW
NE SE 201203   (1,453 ) 

036347

BRACKIN 4 #1-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
04-17N-09W 201203   145   

001243

BRADFORD #1A SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 686 BLK 43
H&TC RY CO 201204   499   

003798

BRADFORD 8 #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS LIPSCOMB 687,
BLK 43,H&TC SVY 201204   48   

011104

BRADFORD, E.L. 19-15 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR
19-16S-15W 201204   27,054   

008723

BRADFORD, R.C. #2-A SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 686
BLK 43 H&TC SURVEY 201204   23,632   

008274

BRADFORD, R.C. #3-A SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 686
BLK 43 H&TC RR SVY 201204   12,893   

004890

BRADLEY #2-6 RANGE HOLDCO INC. PRODUCING WELL OKLAHOMA WOODWARD 6-24N-18W 201204
  101   

007866

BRADSHAW, M.G. #1-27 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 27-14N-24W 201204   360   

037388

BRASWELL #8-5 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
08-17N-09W 201204   78,264   

035644

BRASWELL 8 #1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 8-17N-9W 201204   36,750   

036111

BRASWELL 8 #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 8-17N-9W 201204   1,495   

036508

BRASWELL 8 #3 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 08-17N-09W 201204   6,696   

036678

BRASWELL 8 #4 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 08-17N-09W 201204   8,848   

035313

BRASWELL ET AL 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
5 17N 9W SE SE NW 201204   282   

030100

BRAZIL #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
24-4N-15E 201204   2,229   

036039

BRAZIL #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
24-4N-15E 201204   (6 ) 

036367

BRAZIL #3-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
24-04N-15E 201204   1,687   

036194

BRAZZEL 16 #1 & 16 #1D AL EL PASO E&P COMPANY LP SHUT DOWN OR T&A LOUISIANA
DESOTO 16-14N-13W 200912   1,604   

039901

BRIANNA #1-33 (ATOKA) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
33-11N-12W 201204   10,054   

006363

BRITT #1-29 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER SEC 29 BLK RE
ROBERTS & EDDLEM 201204   3,771   

044657

BRITT E 8SL-11 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC 8
BLK 2 B&B SVY 201204   191   

044658

BRITT E 8SL-12 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC 8
BLK 2 B&B SVY 201204   377   

040436

BRITT RANCH E 8 #8 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER
SEC 8 BLK 2 B&B SVY 201204   (70 ) 

033447

BROADIE #1-36 LOBO EXPLORATION CO. PRODUCING WELL OKLAHOMA BEAVER 36-6N-27ECM
201203   683   

033388

BROADIE #2-36 LOBO EXPLORATION CO. PRODUCING WELL OKLAHOMA BEAVER 36-6N-27ECM
201204   1,860   

044859

BRONSON 31X-14 XTO ENERGY INC. PRODUCING WELL NORTH DAKOTA WILLIAMS SEC 14 &
23-159N-96W 201204   657   

004303

BROOME #1-29 MONTGOMERY EXPLORATION COMPANY PRODUCING WELL OKLAHOMA LE FLORE
29-8N-24E 201203   4,400   

004596

BROOME #2-29 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LE FLORE 29-8N-24E
201204   (3,501 ) 

037527

BROWN #1-10 LINN OPERATING INC PRODUCING WELL OKLAHOMA CADDO 10-09N-11W 201204  
1,209   

007154

BROWN #1-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 14-10N-23W
201204   6,254   

012658

BROWN #2-11 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-14N-23W 201204   (1,498 ) 

036106

BROWN #2-14 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA BECKHAM
14-10N-23W 201204   12,554   

012690

BROWN #3-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-14N-23W 201204   3,082   

012724

BROWN #5-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-14N-23W 201204   5,719   

006959

BROWN FOUNDATION #1-14 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA
14-11N-15W 201204   155   

006960

BROWN FOUNDATION #2-14 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA
14-11N-15W 201204   (908 ) 

036133

BROWN FOUNDATION #5-14 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA
14-11N-15W 201204   4,191   

032260

BROWN KATHLEEN LEE GU #1 NFR ENERGY LLC PRODUCING WELL TEXAS RUSK E.R. JONES &
P. CHISM SVYS 201203   1,267   

032807

BROWN KATHLEEN LEE GU #3 NFR ENERGY LLC PRODUCING WELL TEXAS RUSK E.R. JONES
SVY, A-466 201203   950   

008572

BROWNEN #1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 5-9N-9W
201204   8,096   

007011

BROYLES M W #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 978 BLK
43, H&TC RR CO SUR 201103   —     

007183

BROYLES M W #2-978 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 978
BLK 43, H&TC RR CO SUR 201103   —     

032962

BRYANT #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA ELLIS 3-19N-21W
201204   54   

001278

BRYANT #1-21 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
21-14N-26W 201204   41,356   

025196

BRYANT #2-44 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 44, BLK A-7,
H&GN SVY 201203   1,690   

025345

BRYANT #3-44 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 44, BLK A-7,
H&GN SVY 201203   851   

025845

BRYANT #5-44 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 44 BLK A-7
H&GN SVY 201203   16,720   

021306

BRYANT 1-22 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER SEC 22 BLK A-7
H&GN SURVEY 201204   14,425   

021307

BRYANT, F D #1 CHEVRON USA INC PRODUCING WELL TEXAS WHEELER SEC 44 BLK A-47 H&GN
SURVEY 201203   1,019   

040161

BUCK-1 2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 15-23S-38W 201202  
32,740   

004305

BUELA MAE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-3N-14E 201204   6,568   

034442

BUFFALO CREEK #1-17 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
17-10N-25W 201204   (94 ) 

006156

BULLARD #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 33-17N-20W ALL
201204   899   

001282

BULLARD UNIT #1 WILLIFORD ENERGY CO. PRODUCING WELL OKLAHOMA LATIMER 9-5N-19E
201204   (1,315 ) 

045707

BULLITT #1-25H SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
25-11N-18W 201205   (18,968 ) 

035141

BURKHALTER 1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 33-18N-9W
201203   919   

011644

BURL #1-7 (MDU-CODY A) CONOCOPHILLIPS COMPANY FACILITY - NON FEE; NON ALLOC
WYOMING FREMONT 7-38N-90W 200905   56,128   

040162

BURNETT 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 13-23S-37W 201202  
30,479   

006172

BURNS-ESTES #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
10-13N-26W ALL 201204   1,055   

040261

BURRIS 1-19 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA HASKELL
19-09N-23E 201203   (209 ) 

001298

BURROWS #1 SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA LE FLORE 34-9N-24E
201010   6,270   

035529

BURSON 3 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24 18N 9W NE SE
SW 201203   1,297   

035181

BURSON, CLAUDE 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 34 18N 9W SW NE NE 201204   (2,770 ) 

036251

BURSON, ET AL 27 #2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
27-18N-9W 201203   9,105   

038058

BURSON, ET AL 27 #3-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
27-18N-09W 201203   3,812   

041703

BURSON-COOKE #1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
27-18N-09W 201203   7,352   

035136

BURSON-MEARS 1 EL PASO E&P COMPANY LP SHUT DOWN OR T&A LOUISIANA WEBSTER 27 18N
9W SE NW SW 200905   7,613   

035268

BURSON-MEARS A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
26-18N-9W 201203   (1,562 ) 

035326

BURSON-MEARS A-2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
26-18N-9W 201203   1,997   

035317

BURSON-MEARS B-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
33-18N-9W 201203   1,663   

030168

BURTON #1 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL LOUISIANA BOSSIER SEC
34,T22N-R12W 201203   8,745   

036676

BURTON #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
34-18N-09W 201204   3,827   

035246

BURTON ET AL 1-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 34 18N 9W NE NW SW 201204   3,381   

005431

BUSE #1-8 XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 8-5N-13E 201203  
(333 ) 

030005

BUSH #14-15 SOUTHERN BAY OPERATING LLC PRODUCING WELL ALABAMA PICKENS 14-18S-14W
201204   (2,553 ) 

001301

BUSH UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 5-7N-22E
201204   (1,770 ) 

030006

BUSH, DAVID #14-14 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA PICKENS
14-18S-14W 201204   21,370   

001315

BYRD UNIT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA SEQUOYAH
22-10N-25E 201204   (139 ) 

012766

BYRUM #2 APACHE CORPORATION PRODUCING WELL TEXAS ROBERTS SEC 11,BLK M-2, H&GN
SVY 201204   4,251   

035153

CAB HUGHES 2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
4-6N-17E NW NW 201112   992   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

008944

CABLE #1-13 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
13-4N-14E 201203   14,481   

001319

CABLE #1-18 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-4N-15E 201202   (7,899 ) 

005035

CABLE #3-18 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-4N-15E 201202   9,640   

030790

CABLE #4A-18 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-4N-15E 201203   6,764   

033889

CABLE #5-18 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-4N-15E 201203   642   

034270

CABS #1-28 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM 28-12N-21W
201203   1,205   

001323

CAHOON #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS SEBASTIAN 30-6N-31W
201204   50   

041293

CAHOON #2-30 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS SEBASTIAN
30-06N-31W 201204   150   

036580

CAITLIN-ABRAHAM #1-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13
BLK 1 I&GN SVY 201204   1,092   

036665

CAITLIN-ABRAHAM #2-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13
BLK 1 I&GN SVY 201204   87   

004465

CALEDONIA #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 14-7N-19E
201204   5,055   

033438

CALVERT #2-30 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 30-13N-22W
201204   143   

034800

CALVERT #3-30 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 30-13N-22W
201204   1,202   

037822

CALVERT #4-30 APACHE CORPORATION ABANDONED WELL OKLAHOMA ROGER MILLS 30-13N-22W
201204   83   

006754

CALVERT 1-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
30-13N-22W 201204   14,780   

003423

CALVERY #1-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MAJOR 14-23N-16W
201204   4,587   

036928

CAMERON #7-9 CIMAREX ENERGY CO PRODUCING WELL OKLAHOMA ROGER MILLS 09-13N-24W
201204   1,069   

040163

CAMPBELL 1A-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 31-25S-35W 201202  
23,590   

040164

CAMPBELL 2-2 NOBLE ENERGY INC SHUT DOWN OR T&A KANSAS KEARNY 07-25S-35W 201012  
13,437   

040165

CAMPBELL 3 A-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 19-25S-35W 201202  
4,525   

040166

CAMPBELL 4-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 06-25S-35W 201202  
11,308   

040167

CAMPBELL 5-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 19-24S-35W 201202  
5,848   

040168

CAMPBELL 6-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 17-25S-35W 201202  
7,556   

040169

CAMPBELL 8-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 24-25S-36W 201202  
18,953   

040170

CAMPBELL 9-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 29-25S-35W 201202  
15,292   

001325

CAMPBELL #1A KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WOODWARD
10-21N-21W 201204   (1,776 ) 

032887

CAMPBELL #5-2 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 2, B&B SVY
201203   (1 ) 

040173

CAMPBELL 14-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 20-25S-35W 201202  
(3,133 ) 

040154

CAMPBELL 15 XTO ENERGY INC. PRODUCING WELL KANSAS KEARNY 31-25S-35W 201201   67
  

040174

CAMPBELL 15-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 31-25S-35W 201202  
10,524   

036581

CAMPBELL RANCH #1-11 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK 1 I&GN SVY 201204   413   

036176

CAMPBELL RANCH #1-35 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 35,
BLK 1, I&GN SVY 201204   1,849   

036767

CAMPBELL RANCH #3-11 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK 1 I&GN SVY 201204   949   

036206

CAMPBELL RANCH #3-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13,
BLK 1 I&GN SVY SW/4 201204   (71 ) 

038143

CAMPBELL RANCH #3-36 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201204   343   

036877

CAMPBELL RANCH #4-11 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK 1 I&GN SVY 201204   294   

036297

CAMPBELL RANCH #4-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13
BLK 1 I&GN SVY NE/4 201204   2,637   

038361

CAMPBELL RANCH #4-36 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201204   40   

037946

CAMPBELL RANCH #5-11 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK 1 I&GN SVY 201204   253   

038487

CAMPBELL RANCH #5-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13
BLK 1 I&GN SVY 201204   6,846   

036296

CAMPBELL RANCH #5-36 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201204   158   

036536

CAMPBELL RANCH #6-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13
BLK 1 I&GN SVY SE/4 201204   360   

006176

CAMPBELL UNIT #1-11 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 11
BLK 1 I&GN SURVEY 201204   42,180   

006291

CAMPBELL WEBB #1-28 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS WHEELER SEC 28
BLK RE, ROBERTS & EDDLE 201101   57,015   

021354

CANADIAN #1 SAMSON LONE STAR, LLC ABANDONED WELL TEXAS HEMPHILL SEC 126, BLK 42,
H&TC SVY 201102   (6,162 ) 

003739

CANTWELL, C.S. #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE
10-8N-27E 201204   3,406   

036419

CARLEIGH-COFFEE #1-12 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 12
BLK 1 I&GN SVY 201203   1,109   

007408

CARLISLE #1-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER
10-3N-28ECM 201203   24,000   

007426

CARLISLE #12-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER
10-3N-28ECM 201204   238   

007420

CARLISLE #6 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 21-3N-28ECM
201204   4,588   

041398

CARNEY #2-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
28-04N-15E 201204   2,398   

006536

CAROL #1-28 LAREDO PETROLEUM INC PRODUCING WELL OKLAHOMA CADDO 28-5N-9W 201203  
246   

033554

CAROLYN #2-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 2-6N-9W 201204  
253   

041645

CAROLYN #5-4 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 04-09N-19W
201204   129   

011154

CARR #1-36 JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA ROGER MILLS
36-12N-24W 201203   127   

001336

CARR UNIT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
12-7N-18E 201204   19,028   

013068

CARREL #2-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-14N-23W 201204   1,923   

011155

CARREL 1-11 BG1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-14N-23W 201204   17   

004679

CARSON #1-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 30-10N-23E
201204   20,442   

044247

CARTER #1-6H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
06-15N-19W 201204   914   

033782

CARTER ESTATE 1 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS PANOLA ARCH B.
DAVIS SVY, A-177 200310   13,474   

004071

CASEY #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODS 34-26N-17W
201204   26,574   

007904

CATES J O #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 26-2N-24ECM
201204   38,352   

004882

CATESBY # 3-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 11-23N-25W
201204   (626 ) 

004883

CATESBY # 4-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 10-23N-25W
201204   3,692   

033433

CATESBY 2 #6-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 11-23N-25W
201204   385   

037984

CATESBY 2 #7-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 11-23N-25W
201204   (84 ) 

005459

CATESBY OPERATING UNIT #5 APACHE CORPORATION PRODUCING WELL OKLAHOMA HARPER
22-25N-24W 201204   (16,261 ) 

005457

CATESBY OPERATING UNIT #5-1 BP AMERICA PRODUCTION COMPANY ABANDONED WELL
OKLAHOMA HARPER 21-25N-24W 199608   (2,826 ) 

030668

CATESBY OPERATING UNIT 2 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS
11-23N-25W 201204   (472 ) 

038882

CATTLE COMPANY #1-12 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
12-24N-18W 201204   (11,765 ) 

006256

CATTLE, KC #1-34 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA BECKHAM 34-12N-22W
E/2 201111   (18,094 ) 

006251

CATTLE, KC #2-3 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 3-11N-22W 300
201204   (2,468 ) 

006252

CATTLE, KC #3-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 2-11N-22W CS/
201204   41,142   

006738

CATTLE, KC 4-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 2-11N-22W
201204   (1,203 ) 

037980

CAVINS-JARVIS #3 LAREDO PETROLEUM INC SHUT DOWN OR T&A TEXAS ROBERTS SEC 15 BLK
44 EC HOOPER SVY 201102   782   

036505

CECIL #2-19 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LATIMER
19-06N-20E 201204   1,172   

001350

CECIL UNIT #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LATIMER
19-6N-20E 201204   (6,687 ) 

044584

CEDAR CHEST UNIT #7-5 WESCO OPERATING INC. PRODUCING WELL WYOMING SWEETWATER
05-13N-94W 201203   (1,252 ) 

040428

CEDAR CHEST UNIT #9-33 WESCO OPERATING INC. PRODUCING WELL WYOMING SWEETWATER
33-14N-94W 201203   (614 ) 

011157

CEDAR GAP 1-10 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING NATRONA
10-38N-89W 200911   (2,590 ) 

021386

CELSOR 1-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-08N-20W
201204   15,204   

021387

CELSOR 2-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-8N-20W
201204   25,434   

040088

CEPO LEWIS #23-17 WESCO OPERATING INC. PRODUCING WELL WYOMING SWEETWATER SW/4
SEC 17-14N-95W 201204   16,903   

041809

CEPO LEWIS 22-18D WESCO OPERATING INC. PRODUCING WELL WYOMING SWEETWATER
18-14N-95W 201204   40,881   

011158

CEVIN #1-6 NR CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 6-38N-89W
201204   9,310   

025895

CHAMPLIN 222 E-6 BP AMERICA PRODUCTION COMPANY SHUT DOWN OR T&A WYOMING CARBON
21-19N-93W 201204   656   

037525

CHAMPLIN 242 A-6 BP AMERICA PRODUCTION COMPANY PRODUCING WELL WYOMING CARBON
01-19N-93W 201203   1,924   

037584

CHAMPLIN 242 C-7 BP AMERICA PRODUCTION COMPANY SHUT DOWN OR T&A WYOMING CARBON
03-19N-93W 201204   1,285   

042147

CHAMPLIN 242 G-12D BP AMERICA PRODUCTION COMPANY PRODUCING WELL WYOMING
SWEETWATER 27-20N-93W 201202   1,049   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

025898

CHAMPLIN 261 B-12 BP AMERICA PRODUCTION COMPANY SHUT DOWN OR T&A WYOMING CARBON
35-19N-93W 201204   (1,211 ) 

006386

CHANDLER UNIT #1-3 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS WHEELER SEC 1,
BLK RE R&E SVY 201007   4,013   

038477

CHANNING #1-21 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA ROGER MILLS
SEC 21-12N-24W 201204   420   

030323

CHAPMAN #2-15 & #3-15 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA
ROGER MILLS 15-13N-22W 201203   12,920   

036006

CHAPMAN #2-7 LINN OPERATING INC APO ONLY OKLAHOMA ROGER MILLS 7-15N-22W 201204  
(2,039 ) 

045163

CHARLENE 23 #1H EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA ELLIS 23-19N-25W
201204   (8,008 ) 

045619

CHARLENE 23 #3H EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA ELLIS 23-19N-25W
201204   7,915   

012917

CHARLES #1-36 JMA ENERGY COMPANY, LLC-ROYALT SHUT DOWN OR T&A OKLAHOMA ROGER
MILLS 36-12N-24W 201106   (504 ) 

001355

CHARTER A #1 YALE OIL ASSOCIATION INC PRODUCING WELL OKLAHOMA WASHITA 11-11N-18W
201204   (11,884 ) 

021425

CHENOWETH QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA WOODWARD 32-22N-21W 201202
  1,006   

011647

CHEVRON #1-1 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 1-38N-91W
201203   96,372   

012505

CHEVRON #2-1 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 1-38N-91W
201203   88,525   

030007

CHISM #4-9 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR 4-16S-16W
201204   81   

011168

CHRISTIE FED 4-4 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT
4-38N-90W 201203   (8,919 ) 

042990

CIRCLE F RANCH #1-25 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
LATIMER 25-06N-20E 201203   43   

001376

CLARENCE #1-19 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 19-11N-14W
201204   16,083   

011174

CLARK 1-12 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-21W 201203   2,814   

006178

CLARK 1-33 LINN OPERATING INC PRODUCING WELL OKLAHOMA BECKHAM 33-12N-21W ALL
201204   (8,484 ) 

001370

CLARK UNIT SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA DEWEY 15-17N-17W
200702   53,067   

012589

CLARK, RAY #2-12 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-21W 201202   (83 ) 

007338

CLAY #1-30 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 30-14N-25W
201204   (28,646 ) 

006377

CLAY #1-A UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 14-10N-12W 201204
  287   

007852

CLAY 1-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 25-14N-26W
201204   18,943   

039624

CLAYTON #11-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 09-09N-19W
201204   (5,589 ) 

006227

CLAYTON #1-23 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 23-14N-14W CNW
201203   (1,040 ) 

006080

CLAYTON #1-8 (FORMERLY DE MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA
8-9N-19W 201204   (5,967 ) 

034670

CLAYTON #2-8 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 8-9N-19W
201204   193   

037626

CLAYTON #4-8 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 08-09N-19W
201204   1,079   

033996

CLAYTON-YEAGER #1-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
8-9N-19W 201204   186,416   

006404

CLEAR-FERGUSON #1-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
25-10N-12W 201204   4,118   

037308

CLELLA #1-19 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA BECKHAM SEC
19,20,29,30-10N-24W 201011   (532 ) 

011176

CLEMENTS 1-11 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-13N-21W 201203   872   

007540

CLEO-SPGS TOWNSITE (MANN) CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA
MAJOR 1-22N-12W 201203   1,978   

008011

CLYBORN #3-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 16-26N-25W
201204   154   

007909

CLYBORN GAS UNIT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER
16-26N-25W 201204   (7 ) 

007910

CLYBORN GAS UNIT #2C SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER
16-26N-25W 201204   584   

032981

CLYMA #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL S/2 27, N/2
34-9N-22E 201204   6,181   

003311

COBLENTZ #1-4 SABRE OPERATING PRODUCING WELL OKLAHOMA LATIMER 04-06N-19E 201204
  2,432   

030755

COBLENTZ #1-4 SANDRIDGE EXPLORATION & PRODUC PRODUCING WELL OKLAHOMA LATIMER
1-6N-18E 201204   (1,195 ) 

008834

COBLENTZ #3 (JMC) BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
1-6N-18E 201203   (102 ) 

004289

COBLENTZ, AHERN CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
10-7N-18E 201204   (17 ) 

004418

COBLENTZ, L.M. B #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
LATIMER 1-6N-18E 201203   (2,736 ) 

001406

CODY, A.R. #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL 1-1N-9E
201204   (7,915 ) 

040004

COFFEE #12-1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 12 BLK 1
I&GN RR CO SVY 201204   16,048   

035273

COLE 24-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24 18N 9W NW
SW SW 201203   1,013   

007847

COLLEY UNIT CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 10-20N-10W
201203   27,026   

030501

COLLINS #3-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
31-4N-16E 201203   2,225   

021472

COLLINS OSCAR 1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
7-13N-16W 201203   2,818   

037059

COLORADO 32-7 #10 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
23-32N-7W 201204   (476 ) 

037066

COLORADO 32-7 #2 âMVã ENERVEST OPERATING LLC PRODUCING WELL COLORADO LA PLATA
10-32N-7W 201203   (13,405 ) 

025197

COLTHARP #2-51 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 51, BLK
A-7, H&GN SVY 201203   (331 ) 

004841

CONCHO #1-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
16-13N-22W 201204   1,450   

040175

CONKLIN 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 07-23S-36W 201202  
17,610   

042012

CONNELL A #4-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
26-18N-09W 201203   3,795   

035186

CONNELL A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 26 18N
9W NW SE SW 201203   (15,915 ) 

035292

CONNELL A-2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 26 18N
9W NE NE SW 201203   6,915   

035542

CONNELL A-3 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 26 18N 9W SW
NW SE 201203   8,165   

038002

CONNELL M L #2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
26-18N-09W 201203   216   

038610

CONNELL, L. #1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
25-18N-09W 201203   1,143   

021486

CONNER 1-16 HAZLEWOOD OIL & GAS PRODUCING WELL OKLAHOMA CANADIAN 16-11N-7W
201203   17,495   

021487

CONNER 3-16 APO HAZLEWOOD OIL & GAS PRODUCING WELL OKLAHOMA CANADIAN 16-11N-7W
201203   3,767   

036435

CONNIE #4-29 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 29-10N-20W
201204   155   

037619

CONRAD #3-192 QEP ENERGY COMPANY PRODUCING WELL TEXAS ROBERTS SEC 192 BLK 42
H&TC SVY 201202   2,973   

008283

CONRAD 1-A CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 7,
8-13N-26W 201204   (1,543 ) 

033577

COOK TRUST 1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODWARD
34-20N-21W 201204   2,736   

003805

COOK, JOHN #1 KAISER-FRANCIS OIL COMPANY ABANDONED WELL OKLAHOMA WOODWARD
34-20N-21W 200810   (1,655 ) 

030835

COOKE #1-16 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA HARPER 16-28N-25W 201202
  266   

021496

COOPER 1-16 APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS 16-2N-8W 201203
  (4,787 ) 

034404

COOPER ADAM #1 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 15-16N-104W
201201   (33,788 ) 

007041

COOPRIDER H F #1 SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA ELLIS
35-17N-23W 200908   26,199   

006964

COPELAND #1 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 20-10N-26W 201203
  2,452   

006128

CORDELL #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS FRANKLIN 1-9N-28W
ALL 201204   11,587   

005877

CORDUM B #1-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 2-14N-22W
201203   (8,303 ) 

040571

CORNELL #1-12 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
12-24N-18W 201204   8,877   

007629

COSBY #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 12-28N-25W
201204   (15 ) 

043674

COSGROVE 2H-27 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
27-02N-11E 201204   (1,147 ) 

043675

COSGROVE 3H-27 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
27-02N-11E 201204   (1,069 ) 

003874

COSTILOW #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 14-5N-18E
201204   (268 ) 

005967

COSTILOW #5 SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA LATIMER 14-5N-18E
200903   (16,519 ) 

008685

COSTILOW #6-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
14-5N-18E 201204   22,584   

033315

COSTILOW #8-14 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
14-5N-18E 201203   (124 ) 

039448

COUGAR #1-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 25-08N-06W
201204   4,006   

037071

COVEY 33-7-10 #1 SAMSON RESOURCES COMPANY ABANDONED WELL COLORADO LA PLATA
10-33N-07W E/2 200608   (15,481 ) 

038007

COVEY 33-7-10 #1R SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-07W 201204   46,619   

037748

COVEY 33-7-10 #5 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-07W E/2 201204   74,477   

006435

COWAN #1-18 LINN OPERATING INC PRODUCING WELL OKLAHOMA CADDO 18-9N-11W 201204  
(1,720 ) 

006339

COY #1-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 25-10N-21W
201204   45,439   

030102

CRABTREE A #1-27 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
27-4N-14E 201109   (19,080 ) 

030103

CRABTREE B #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
22-4N-14E 201204   34,941   

012149

CRABTREE C #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
23-4N-14E 201204   (76,753 ) 



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION
MONTH

NET
IMBALANCE  

006152

CRAIG, HAZEL #1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY
5-16N-20W 201204   1,716   

021525

CRALL R A #1 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CUSTER
33-13N-14W 201203   454   

012721

CRANE #3-3 FOREST OIL CORPORATION SHUT DOWN OR T&A TEXAS HEMPHILL SEC 3, BLK 43,
H&TC RR CO SVY 201201   (609 ) 

012852

CRANE #4-3 FOREST OIL CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 3, BLK 43,
H&TC RR CO SVY 201203   (150 ) 

012118

CRANE, D.F. #3-1 FOREST OIL CORPORATION SHUT DOWN OR T&A TEXAS HEMPHILL SEC 3,
BLK 43 H&TC RR SVY 200912   (550 ) 

011192

CRANE, DOROTHY 3-2 FOREST OIL CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 3,
BLK 43, H&TC RR SVY 201203   (9,982 ) 

006413

CRAWFORD #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
24-6N-13E 201101   —     

013289

CRAWFORD #2-25 (ATOKA) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 25-14N-25W 201204   20,202   

011193

CRAWFORD 1-25 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
25-14N-25W 201204   (159 ) 

021528

CRAWLEY A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA BIENVILLE 31-17N-5W
201203   8,283   

044671

CRENSHAW #19H-1 FOREST OIL CORPORATION PRODUCING WELL LOUISIANA RED RIVER
19-14N-09W 201203   5,748   

038444

CRESTON NOSE 12-18-18-92 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
CARBON NE/4 SEC 18-18N-92W 201203   (73 ) 

036643

CRESTON NOSE 8-18-18-92 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
CARBON 18-18N-92W 201203   192   

035612

CRICHTON #3 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
34 18N 9W SE SW SE 201204   1,353   

035939

CRICHTON #4 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
34-18N-9W 201204   11   

035308

CRICHTON 2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 34
18N 9W SW NE SE 201204   219   

035054

CRICHTON 34-1 & 34-1D SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 34 18N 9W NW SW SE 201204   109   

037394

CRICHTON 35 #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 35-18N-09W 201204   827   

035204

CRICHTON 35 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 35
18N 9W NW NE NE 201204   1,085   

037986

CRICHTON 35 3-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 35-18N-09W 201204   1,102   

035062

CRICHTON A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 36 18N 9W
SE NW NW 201203   (4,656 ) 

035100

CRICHTON A-2 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 36 18N 9W
NW NW NW 201203   (3,704 ) 

035063

CRICHTON B-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25-18N-9W
SE NW SW 201203   (33 ) 

037072

CRIGLER MVRD UNIT #1 âMVã ELM RIDGE EXPLORATION CO LLC PRODUCING WELL COLORADO
LA PLATA 21-33N-8W 201203   (15,271 ) 

006008

CRISSMAN #27-A UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 27-11N-13W
201204   501   

004987

CRONIN #1A-20 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
20-13N-22W 201203   (106,786 ) 

011198

CROSS 1-9 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 9-38N-89W
201201   4,704   

006757

CROSS TIMBERS 1-15 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA BECKHAM
15-10N-21W 201204   (5,139 ) 

033311

CROSSWHITE #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 24-8N-6W
201106   (1 ) 

006787

CROSSWHITE 1-24 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA GRADY
24-8N-6W 200909   1,176   

039016

CROW #1-8 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 08-09N-19W 201204
  2,005   

033757

CROWL #3-27 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 27-4N-15E
201204   (6,781 ) 

003372

CRT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 22-13N-15W 201204
  6,008   

035189

CRUMP ESTATE 1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N
9W NE SW NW 201203   96   

035325

CRUMP ESTATE 2 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N 9W
NE SW NW 201203   1,959   

038495

CRUSH #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
28-12N-24W 201204   9,861   

031195

CRUTCHFIELD #2-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
6-3N-14E 201204   347   

030011

CUNNINGHAM #16-7 (CARTER) SOUTHERN BAY OPERATING LLC PRODUCING WELL ALABAMA
PICKENS 16-18S-14W 201204   (79,334 ) 

042624

CUNNINGHAM #2H-21 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
21-02N-11E 201204   10   

042625

CUNNINGHAM #3H-21 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
21-02N-11E 201204   21   

042626

CUNNINGHAM #4H-21 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
21-02N-11E 201204   15   

042575

CUNNINGHAM #5H-21 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
21-02N-11E 201204   18   

033089

CUNNINGHAM A #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK F S MENCHACA SVY
A-527 201204   77,691   

033090

CUNNINGHAM A #2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK A-527, F S
MENCHACA SVY 201204   39,723   

033091

CUNNINGHAM A #3 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK A-280, WM FRISBY
SVY 201204   (5,032 ) 

033092

CUNNINGHAM A #4 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK A-527, F S
MENCHACA SVY 201204   152,581   

033339

CUNNINGHAM A #8 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK FRAN S MENCHACA
SVY,A-527 201204   (118,638 ) 

033702

CUNNINGHAM A #9 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK FRAN S MENCHACA
SVY, A-527 201204   (142,807 ) 

030012

CUNNINGHAM, C.C. #24-10 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR
24-16S-16W 201204   444   

006966

CUPP 3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM 27-10N-26W
201204   3,390   

006967

CUPP A1-34 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM 34-10N-26W
201204   2,688   

030497

CUPP B #5-21 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 21-10N-26W 201203
  37   

005969

CUPP C #1-22 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
22-10N-26W 201204   7,223   

006971

CUPP D3-26 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA BECKHAM
26-10N-26W 200912   (3,125 ) 

038059

D & M #1-19 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 19-12N-20W 201204
  (1,601 ) 

011213

DABBS 2-2 SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE 18-16S-8E
201204   4,484   

011209

DABBS R T #1 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
18-16S-8E 201204   188   

011217

DABBS-RICHARDSON 6-2 SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
18-16S-8E 201204   2,709   

025429

DABERRY #7-1 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 1, BBB&C RR
CO SVY 201203   444   

026075

DABERRY #8-1 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 1 BBB&C SVY
201203   1,721   

021558

DABERRY, J F #1 (HUNTON) CHEVRON USA INC. PRODUCING WELL TEXAS WHEELER SEC 1,
BBB SVY 201203   (3,540 ) 

025243

DABERRY, J F #5-1 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 1,
BBB&C SVY 201203   112   

036662

DACUS #2-8 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 08-09N-19W
201203   (11 ) 

040864

DACUS #3-8 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 08-09N-19W
201202   (18,914 ) 

044973

DALIN #1-4H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
04 & 09-160N-96W 201204   5,127   

006345

DAMRON #1-10 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA BECKHAM 10-10N-22W
201201   18,693   

021561

DANIEL 1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GARVIN 5-3N-3W
201204   1,016   

033221

DANIELS GU A #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HARRISON WM WATSON
SVY, A-748 201204   4,896   

040064

DARYL #1-7 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 07-06N-11W 201203  
(594 ) 

006290

DAUGHERTY #1-11 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA BECKHAM 11-10N-22W
CSW 201010   24,036   

006430

DAUGHERTY #2-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 11-10N-22W
201204   15,648   

006975

DAVID #1-13 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 13-11N-15W 201204
  12,237   

006976

DAVID #2-13 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 13-11N-15W 201204
  (109 ) 

006977

DAVID #3-13 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 13-11N-15W 201204
  547   

025611

DAVID #4-13 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 13-11N-15W 201204
  (246 ) 

025541

DAVIDSON #3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 6-5N-8W
201204   317   

021565

DAVIDSON 1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 6-5N-8W
201204   (4,447 ) 

031105

DAVIS #1 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL LOUISIANA BOSSIER
34-22N-12W 201203   810   

005582

DAVIS #1-18 (SRC) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY
18-3N-7W 201204   1,725   

006444

DAVIS #3-64 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER 64 BLK A-7 H&GN
SURVEY 201204   4,608   

031385

DAVIS 1-7 EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA GRADY 7-3N-7W 201203  
1,528   

035598

DAVIS 22 2-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 22 18N 8W
SE SW NW 201203   (854 ) 

042695

DAVIS BROS #1-1 INDIGO MINERALS LLC PRODUCING WELL LOUISIANA JACKSON 01-15N-04W
201203   3,650   

007118

DAVIS G C #1-61 PETRO-HUNT, LLC PRODUCING WELL TEXAS WHEELER SEC 61 BLK A-7 H&GN
RR SURVEY 201203   13,283   

037012

DAVIS GLADYS #1 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON R W SMITH
SVY A-626 201203   5,185   

040045

DAVIS GLADYS #10 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON R W SMITH
SVY, A-626 201203   (6,176 ) 

040046

DAVIS GLADYS #11 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON R W SMITH
SVY, A-626 201203   (4,348 ) 

037407

DAVIS GLADYS #2 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON L WATKINS
SVY A-626 201203   3,825   

038284

DAVIS GLADYS #3 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON HENRY
VARDEMAN SVY, A-726 201203   1,228   

038478

DAVIS GLADYS #4 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON HENRY
VARDEMAN SVY, A-726 201203   5,477   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION
MONTH

NET
IMBALANCE  

038564

DAVIS GLADYS #5 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON HENRY
VARDEMAN SVY, A-726 201203   3,733   

039025

DAVIS GLADYS #6 FOREST OIL CORPORATION SHUT DOWN OR T&A TEXAS HARRISON R W SMITH
SVY, A-626 201110   3,954   

038822

DAVIS GLADYS #7 FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON R W SMITH
SVY, A-626 201203   2,723   

039417

DAVIS GLADYS #8 FOREST OIL CORPORATION SHUT DOWN OR T&A TEXAS HARRISON R W SMITH
SVY, A-626 201204   2,084   

004311

DAVIS Q #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 32-4N-14E
201204   3,646   

021573

DAVIS, E T #1 CHEVRON USA INC PRODUCING WELL TEXAS WHEELER SEC 38, BLK A-7, H&GN
SVY 201203   648   

042938

DAVIS, GLADYS #9H FOREST OIL CORPORATION PRODUCING WELL TEXAS HARRISON R.W.
SMITH SVY, A-626 201203   (12,064 ) 

032993

DAY 16-1 SAMSON RESOURCES COMPANY ABANDONED WELL LAMAR ALABAMA 16-16S-16W (N/2)
201011   7,019   

011242

DAY BROS 1-25 PRUET PRODUCTION COMPANY PRODUCING WELL MISSISSIPPI MONROE
25-15S-18W 201202   (4,190 ) 

004153

DEGNAN #1 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA LATIMER 28-6N-19E
201111   6,916   

003892

DELILAH #1 (LOFTIS REDRIL SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 23-5N-12E 201103   —     

004016

DENMAN #1 XTO ENERGY INC. PRODUCING WELL ARKANSAS CRAWFORD 12,13-9N-30W 201203  
(1,549 ) 

037467

DENMAN #3-13 XTO ENERGY INC. PRODUCING WELL ARKANSAS CRAWFORD S/2 SEC 12&ALL SEC
13-09N-30W 201203   9,078   

041050

DENMAN #4-13 XTO ENERGY INC. PRODUCING WELL ARKANSAS CRAWFORD S/2 SEC 12&ALL SEC
13-09N-30W 201203   15,638   

021594

DENNEY 1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 5-14N-14W
201204   (15,845 ) 

043797

DENNIS DWIGHT #1-18 JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA CADDO
18-06N-11W 201203   225   

006100

DENVER #1-4 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 4-13N-17W
201204   252   

040312

DEPOT 1 (AMMO) CHAPARRAL ENERGY LLC PRODUCING WELL OKLAHOMA PITTSBURG 02-04N-12E
201203   (875 ) 

001524

DEPUTY #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 21-12N-16W
201203   73,330   

031203

DEPUTY #2-21 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
21-12N-16W 201204   1,233   

006010

DERBY #1-13 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 13-12N-19W
201203   1,636   

039451

DESKINS #2-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 19-08N-05W
201204   26,256   

006765

DESKINS 1-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 19-8N-5W
201204   125,174   

031181

DESSIE #1-11 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-15N-23W 201204   4   

038809

DEVON DONNER #30-1 COMSTOCK OIL & GAS, INC. PRODUCING WELL LOUISIANA CALDWELL
30-15N-03E 201203   (1,785 ) 

034265

DEW #1-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 8-9N-19W
201204   1,708   

034626

DEW #2-8 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 8-9N-19W
201204   343   

035087

DHU DOWLING 30-1 WILDHORSE RESOURCES LLC PRODUCING WELL LOUISIANA LINCOLN 30 19N
4W NW SE NE 201203   (221 ) 

035089

DHU DOWLING 30-2 WILDHORSE RESOURCES LLC PRODUCING WELL LOUISIANA LINCOLN 30 19N
4W NW SE NE 201203   (24 ) 

003559

DIAL #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 21-3N-15E
201204   2,903   

006011

DIPPEL #1-13 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
13-12N-19W 201203   1,273   

003305

DITTMAN, J.F. #1-21 EP ENERGY E & P COMPANY LP PRODUCING WELL HASKELL OKLAHOMA
21-8N-21E 200304   1,814   

003669

DITTMAN, J.F. #2-21 EL PASO E&P COMPANY LP PRODUCING WELL OKLAHOMA HASKELL
21-8N-21E 201203   80,803   

007129

DIXIE #1 EMPIRE OPERATING, INC. PRODUCING WELL TEXAS HEMPHILL SEC 43 D.P. FEARIS
SVY & SEC 201203   4,623   

001535

DOBBS #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 19-3N-14E
201204   3,399   

040060

DOBSON #1 RE-ENTRY CORDILLERA ENERGY PARTNERS III PRODUCING WELL TEXAS WHEELER
SECTION 1, BLK 2, B&B SVY 201203   4,731   

043180

DOBSON #3-1 CORDILLERA ENERGY PARTNERS III PRODUCING WELL TEXAS WHEELER SEC 1
BLK 2 B&B SVY 201203   15,643   

041385

DOBSON RANCH #1-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
06-12N-26W 201204   438   

030670

DODSON #1-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 9-6N-9W 201204  
(171 ) 

001537

DODSON #2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS OCHILTREE SEC 834 BLK 43
H&TC SURVEY 201101   14   

001541

DODSON #3 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS OCHILTREE SE/4 SEC 834 BLK
43 H&TC SVY 201101   (21 ) 

031222

DODSON #3-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 2-12N-22W
201204   (1,201 ) 

006680

DODSON 1-36 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
36-12N-26W 201204   52,317   

001538

DODSON A BP AMERICA PRODUCTION COMPANY SHUT DOWN OR T&A TEXAS OCHILTREE SEC 839
BLK 43 H&TC SURVEY 200805   1,998   

012512

DOLIS #2-35 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 35-39N-91W
201203   2,769   

003392

DONALD #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CARTER 14-3S-1E
201204   1,440   

040265

DONNA KENNEDY 1-31 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA HASKELL
31-09N-22E 201202   (223 ) 

003458

DONNAJO SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 23-7N-19E
201205   64,713   

004182

DOOLEY #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 23-13N-15W
201204   104,886   

044883

DOROTHY GU #1H EOG RESOURCES, INC. PRODUCING WELL TEXAS NACOGDOCHES JOSE MARIA
MORA SVY, A-827 201204   (8,479 ) 

008765

DORSEY, C.B. GAS UNIT 2 W TANOS EXPLORATION LLC PRODUCING WELL TEXAS RUSK E.
MELTON, T. BROWN, F. AZERINE 201203   (215 ) 

005475

DOSS #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS 25-2N-6W
201204   4   

001545

DOUTHIT, NORA #2 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS JOHNSON
18-9N-24W 201204   298,277   

007022

DRAPER #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 1041 BLK 43
H&TC RR CO SUR 201204   4,773   

007111

DRAPER L M #2-1041 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 1041
BLK 43 H&TC RR CO SUR 201204   2,257   

021617

DRIES A NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CANADIAN 33-11N-7W
201203   1,959   

021618

DRIES A #2 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CANADIAN
33-11N-7W 201203   (45,847 ) 

030326

DRINNON 1-4 BPO APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 4-13N-21W
201202   (6,568 ) 

046058

DUB #1-21H CHESAPEAKE OPERATING, INC PRODUCING WELL OKLAHOMA WASHITA 21-11N-18W
201203   1,023   

034905

DUDECK HEIRS GAS UNIT 1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS
HARRISON L B BLANKENSHIP SVY, A-71 201203   (21 ) 

038635

DUDECK HEIRS GU #4 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS HARRISON
SEC 55, B.F.YOUNG SVY, A-817 201203   (8 ) 

043725

DUDECK HEIRS GU #5H BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS HARRISON
SEC 55, B.F.YOUNG SVY, A-817 201203   6   

036917

DUFF #2-25 LINN OPERATING INC PRODUCING WELL OKLAHOMA ROGER MILLS 25-12N-24W
201204   2,481   

038640

DUFF #3-25 LINN OPERATING INC PRODUCING WELL OKLAHOMA ROGER MILLS 25-12N-24W
201204   1,004   

045337

DUKES, JOE 4 #2H DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS HEMPHILL
SEC 4 BLK Z-1 ACH&B SVY 201202   (3,076 ) 

021628

DUNCAN QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA CUSTER 21-14N-15W 201202  
1,092   

024710

DUNCAN #2-21 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA CUSTER 21-14N-15W 201202
  (221 ) 

033378

DUNN #2-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 22-28N-26W
201204   6,102   

001561

DUNN GAS UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 22-28N-26W
201204   663   

032991

EAGLE #1-22 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA CUSTER 22-13N-15W
201202   2,196   

001577

EAKLE #1 JACO ENERGY COMPANY INC PRODUCING WELL OKLAHOMA HASKELL 12-8N-18E
201202   (65 ) 

011270

EAKLE 1-7 NP ABRAXAS PETROLEUM CORP PRODUCING WELL OKLAHOMA HASKELL 7-8N-18E
201203   (488 ) 

012549

EAKLE A-2X QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 1-8N-17E 201202
  18,813   

001589

ECHELLE #1-9 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
9-3N-14E 201204   216   

036349

ECHO SPRINGS #14-2 MARATHON OIL COMPANY PRODUCING WELL WYOMING CARBON 02-19N-93W
201204   (9,575 ) 

033111

ECHO SPRINGS #6-2 BP AMERICA PRODUCTION COMPANY SHUT DOWN OR T&A WYOMING
SWEETWATER 20-20N-92W 200910   3,028   

036655

ECHO SPRINGS FED #6-10 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING CARBON
SE/NE SEC 10-19N-93W 201204   (30 ) 

036653

ECHO SPRINGS FED #6-22N SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING CARBON
SE/NE SEC 22-19N-93W 201204   (14,854 ) 

037700

ECHO SPRINGS FEDERAL #7-1 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING CARBON
10-19N-93W 201204   50,399   

037896

ECHO SPRINGS FEDERAL #7-2 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING CARBON
22-19N-93W 201204   —     

037897

ECHO SPRINGS FEDERAL #8-1 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING CARBON
14-19N-93W 201204   16,652   

037898

ECHO SPRINGS FEDERAL #8-2 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING CARBON
22-19N-93W 201204   (17,084 ) 

037899

ECHO SPRINGS FEDERAL #9-1 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING CARBON
10-19N-93W 201204   (22,437 ) 

043535

ECHO SPRINGS FEDERAL 44-2 KERR-MCGEE CORP. PRODUCING WELL WYOMING SWEETWATER
28-20N-93W 201203   16,693   

042023

ECHO SPRINGS STATE #10-16 ANADARKO PETROLEUM CORP. PRODUCING WELL WYOMING CARBON
16-19N-93W W/2 SW/4 SW/4 201203   (9,031 ) 

036094

ECHO SPRINGS STATE #6-36 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 36-20N-93W 201204   1,242   

036095

ECHO SPRINGS STATE #7-36 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 36-20N-93W 201204   29,327   

038053

ECHO SPRINGS STATE #9-36 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 36-20N-93W 201204   (1 ) 

034549

EDITH #1-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
18-11N-19W 201204   (144 ) 

041683

EDNA #1-25 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 25-22N-14W
201204   1,456   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION
MONTH

NET
IMBALANCE  

041974

EDWARD #1-19 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 19-07N-12W 201203  
(370 ) 

031252

EDWARDS #4-12 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-12N-22W 201203   (1,830 ) 

042680

EDWARDS USA #1-3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR
03-21N-14W 201204   3,960   

005135

EHRLICH #1-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 11-23N-25W 201204
  45,281   

008459

EHRNSTEIN #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 22-4N-7W
201204   85,274   

005284

EISER #1-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA STEPHENS 31-2N-5W
201203   1,166   

023996

ELEM #35-1 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA WOODWARD
35-20N-21W 201204   (689 ) 

006292

ELLIOTT #1-16 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 16-12N-20W CNW
201204   451   

004837

ELLIOTT #1-19 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 19-12N-20W
201204   1,795   

031207

ELLIOTT #4-16 APACHE CORPORATION ABANDONED WELL OKLAHOMA CUSTER 16-12N-20W
201201   (133 ) 

036062

ELLIOTT #8-3 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 3-11N-20W 201204
  123   

035355

ELLIOTT, DAILEY B 1-24 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO
24 11N 12W C NE 201203   192,778   

006979

ELLIS #2-33 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA BECKHAM
33-10N-26W 201204   (29,919 ) 

006980

ELLIS #3-33 BP AMERICA PRODUCTION COMPANY SHUT DOWN OR T&A OKLAHOMA BECKHAM
33-10N-26W 201204   2,916   

006671

ELLIS UT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
35-18N-25W 201204   (2,587 ) 

006737

ELY 1-15 NEWFIELD EXPLORATION MID CONT ORRI/RY OKLAHOMA ROGER MILLS 15-12N-24W
201012   (735 ) 

037322

ERIC #1-1 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 01-08N-17E 201202
  (237 ) 

004313

ETCHISON UNIT #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
4-7N-18E 201204   (209 ) 

033047

EUGENE #1-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 2-6N-9W 201204  
3,129   

003275

EUNICE A #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 24-3N-14E
201204   94   

006182

EVANS #1 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 30-13N-22W ALL
201204   23,108   

021674

EVANS BF 2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 18-18N-14W
201204   15   

007572

EWING #1-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MAJOR 16-20N-11W
201204   6,217   

021686

FABIAN #1 CHEVRON USA INC PRODUCING WELL TEXAS WHEELER SEC 45, BLK A-7, H&GN SVY
201203   (2,454 ) 

025156

FABIAN #2-45 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 45, BLK A-7,
H&GN SVY 201202   350   

026525

FABIAN #6-45 CREST RESOURCES, INC. APO ONLY TEXAS WHEELER SEC 45 BLK A-7 H&GN
SVY 201201   (5,259 ) 

025322

FABIAN S #3-45 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 45, BLK
A-7, H&GN SVY 201203   2,123   

025471

FABIAN S #5-45 CREST RESOURCES, INC. PRODUCING WELL TEXAS WHEELER SEC 45, BLK
A-7, H&GN SVY 201203   378   

012913

FAMILY TRUST #1-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
01-03S-01E NE/4 201202   40   

003770

FARMLANDS INC #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS LOGAN
27-8N-26W 201205   1,544   

004753

FARMS #1-28 (ATOKA) SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA BECKHAM
28-12N-21W 200407   (3,443 ) 

005173

FARRIS #2-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 5-16N-18W
201101   (3 ) 

005128

FARRIS #3-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 8-16N-18W
201101   (4 ) 

006678

FARRIS 1-3 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 3-11N-22W 201204  
(38,891 ) 

001640

FARRIS C #2-18 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER SEC 18 BLOCK
A-4 H&GN SURVEY 201204   25,504   

033084

FARRIS RANCH 1-5 (TONK/CO SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY
5-16N-18W 201204   19,128   

045219

FARVER #1-29H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
29 & 32-160N-96W 201204   (2 ) 

011289

FEATHERSTON C 1-15 NP ABRAXAS PETROLEUM CORP PRODUCING WELL OKLAHOMA PITTSBURG
15-7N-17E 201204   343   

006592

FEDERAL #1-34 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA BLAINE 34-13N-12W 201204
  4,718   

012500

FEDERAL ENERGY #1-35 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT
35-39N-90W 201203   106,776   

021725

FEE #2 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA BIENVILLE 13-16N-6W
201203   (1,349 ) 

030460

FELL #1-22 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 22-5N-5W
201204   (379 ) 

035611

FELTS #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 9
17N 9W NW SW NE 201204   11,475   

035249

FELTS ET AL 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 9 17N 9W NW NW NE 201204   42,719   

037390

FELTS, MASON #2 ALT SAMSON CONTOUR ENERGY E&P, LLC SHUT DOWN OR T&A LOUISIANA
WEBSTER 09-17N-09W 201204   767   

035591

FELTS, MASON 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 9
17N 9W NW SW SE 201204   (7,868 ) 

012730

FEO #3-35 CONOCOPHILLIPS COMPANY INVALID LEASE NUMBER WYOMING FREMONT 35-39N-90W
200603   (2,258 ) 

006431

FERGUSON #1-2 BEREXCO LLC PRODUCING WELL OKLAHOMA CADDO 2-9N-12W 201204   (6,115
) 

007124

FILE #2-956 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 956 BLK 43
H&TC RR CO SUR 201204   (3,464 ) 

005379

FILES #1-9 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 9-18N-25W
201204   649   

006405

FILLINGIM #1-89 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 89, BLK M-1
H&GN SURVEY 200610   3,819   

006355

FILLINGIM #2-20 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 20 BLK
M-l H&GN SURVEY 201101   (4 ) 

039272

FILLINGIM #4021P NOBLE ENERGY INC PRODUCING WELL TEXAS HEMPHILL SEC 40 BLK M-1
H&GN SVY 201204   1,363   

005749

FILLINGIM-TEAS #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 87, BLK
M-l 201204   3,325   

036607

FILLINGIM-TEAS #12-87 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL SEC
87 BLK M-1 H&GN SVY 201202   2,521   

034997

FILLINGIM-TEAS #2-87 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 87,
BLK M-1, H&GN SVY 201204   1,202   

036317

FILLINGIM-TEAS #6-87 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 87
BLK M-1 H&GN SVY 201204   375   

036338

FILLINGIM-TEAS #7-87 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 87
BLK M-l H&GN SVY 201204   737   

036550

FILLINGIM-TEAS #8-87 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 87
BLK M-1 H&GN SVY 201204   685   

036549

FILLINGIM-TEAS #9-87 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 87
BLK M-1 H&GN SVY 201204   267   

008869

FINIS-CLARK DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA GRADY
16-8N-8W 201203   (156,310 ) 

008654

FINIS-CLARK #2-16 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA GRADY
16-8N-8W 201203   21,883   

006231

FINNELL 2-34A CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 34-10N-20W
CNE 201204   621   

038098

FISHER #1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-13N-22W 201204   253   

043657

FISHER #13-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201204   6,028   

039530

FISHER #2-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-13N-22W 201204   3,292   

008020

FISHER KENNETH E #1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MAJOR
11-20N-10W 201204   1,670   

008016

FISHER KENNETH E #2-11 HU SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA
MAJOR 11-20N-10W 201204   29,332   

003993

FITE #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LE FLORE 28-10N-27E
201203   197   

033138

FIVE MILE GULCH #9 BP AMERICA PRODUCTION COMPANY PRODUCING WELL WYOMING
SWEETWATER 5-21N-93W 201203   2,418   

035257

FIZER 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 3 17N 9W
NW NE SE 201204   2,080   

006981

FLAMING #1-20 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 20-11N-14W
201204   718   

036365

FLAMING #3-20 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 20-11N-14W
201204   (240 ) 

011326

FLATT #1-28 TP MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT 28-39N-91W
201203   1,728   

007633

FLENNER #2-20 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
20-12N-23W 201204   32,273   

011327

FLICK 1-19 BG0 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
19-14N-20W 201202   32,741   

011329

FLICK 3-19 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 19-14N-20W
201204   20,639   

012627

FLORENCE #9-3 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W
201203   31,172   

007094

FLOWERS #1-1 CHEVRON USA INC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 1 B&B SURVEY
201202   (2,744 ) 

001691

FLOWERS #2 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS LOGAN 27-9N-23W
201204   722   

001686

FLOWERS #2-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL ABSTRACT
40, DP FEARIS SURVEY 201204   (6,770 ) 

004094

FLOWERS #3-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40,
D.P. FEARIS SURVEY 201203   549   

006946

FLOWERS #5-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40 D.
P. FEARIS SURVEY 201204   3,901   

008792

FLOWERS #6-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40
D.P. FEARIS SURVEY 201204   2,355   

008793

FLOWERS #7-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40
D.P. FEARIS SURVEY 201204   1,756   

003970

FLOWERS #8 NOBLE ENERGY INC PRODUCING WELL TEXAS HEMPHILL SEC 226 BLK C 201204  
(6,569 ) 

008812

FLOWERS #8-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40
D.P. FEARIS SURVEY 201204   974   

008938

FLOWERS #9 NOBLE ENERGY INC APO ONLY TEXAS HEMPHILL SEC 224 BLK C G&MMB&A SURVEY
201203   69   

008957

FLOWERS #9-40 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40
D.P. FEARIS SURVEY 201204   3,688   

033586

FLOWERS 40 #10 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 40,
D P FEARIS SVY 201204   43   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION
MONTH

NET
IMBALANCE  

007990

FLOWERS B #1-47 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 47
BLK 1 I&GN RR CO SUR 201203   (7,327 ) 

007993

FLOWERS B #4-47 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 47
BLK 1 I&GN RR CO SUR 201203   3,035   

007994

FLOWERS B #5-47 CENTURION RESOURCES, L.L.C. SHUT DOWN OR T&A TEXAS HEMPHILL SEC
47 BLK 1 I&GN RR CO SUR 200909   (360 ) 

007995

FLOWERS B #6-47 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 47
BLK 1 I&GN SURVEY 201203   (10,514 ) 

005515

FLOWERS B #7-47 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 47
BLK 1 I&GN SURVEY 201203   20   

033167

FLOWERS B #8-47 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 47
BLK 1 I&GN SVY 201203   2,468   

007996

FLOWERS C #1-48 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 48
BLK 1 I&GN RR CO SURVEY 201203   1,029   

007865

FLOWERS C #4-48 CENTURION RESOURCES, L.L.C. PRODUCING WELL TEXAS HEMPHILL SEC 48
BLK 1 I&GN RR CO SUR 201203   55   

001764

FLOWERS, GILMAN #2-LT KAISER-FRANCIS OIL COMPANY SHUT DOWN OR T&A TEXAS HEMPHILL
SEC 3 GH&H SURVEY 200612   (3,097 ) 

002199

FLOWERS, LOIS #2-LT KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL
JAMES KINNEY SURVEY 201204   18,852   

003995

FLOWERS, LOIS #4 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL JAMES
KINNEY SURVEY 201204   (4,138 ) 

033570

FLOWERS, LOIS #6 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL JAMES
KINNEY SVY 201203   310   

011191

FLOY COX 1-21 BG2 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA CADDO
21-10N-12W 201204   49,395   

001689

FLOYD #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 22-7N-19E
201204   (715 ) 

021810

FLOYD 1-26 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GARVIN 26-1N-3W
201203   (582 ) 

041311

FLYING J #10-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA
10-09N-19W 201204   9,304   

004359

FLYING J #1-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-9N-19W
201204   752   

040452

FLYING J #12-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 09-09N-19W
201204   (360 ) 

030624

FLYING J #3-11 CARBON ECONOMY, LLC PRODUCING WELL OKLAHOMA WASHITA 11-9N-19W
201202   (130 ) 

034692

FLYING J #8-10 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A OKLAHOMA WASHITA
10-9N-19W 201204   5,022   

006622

FLYNT #1-28 CIMAREX ENERGY CO. SHUT DOWN OR T&A OKLAHOMA CUSTER 28-14N-20W
201202   (801 ) 

035201

FOGLE A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 9 17N 9W
SW NE NE 201203   (1,347 ) 

035248

FOGLE ET AL 2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 10
17N 9W 201204   67,539   

035305

FOGLE ET AL A 2 ALT EL PASO E&P COMPANY LP SHUT DOWN OR T&A LOUISIANA WEBSTER 4
17N 9W NW SE SW 201101   1,366   

032113

FORD #2-25 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A OKLAHOMA CUSTER
25-13N-17W 201102   2,846   

032915

FORD #3-25 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA CUSTER
25-13N-17W 201202   6,620   

033319

FORD #4-25 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA CUSTER
25-13N-17W 201203   26,452   

001647

FORT CHAFFE FEDERAL #1-20 XTO ENERGY INC. PRODUCING WELL ARKANSAS SEBASTIAN PART
SEC. 19 & 20-7N-31W 201203   (32 ) 

030915

FORT CHAFFE FEDERAL #2-19 XTO ENERGY INC. PRODUCING WELL ARKANSAS SEBASTIAN PART
SEC. 19 & 20-7N-31W 201203   (2,687 ) 

021816

FORT SILL UNIT 4-2 SEC 30 FOREST OIL CORPORATION PRODUCING WELL OKLAHOMA CADDO
30-5N-10W 201202   123,917   

033223

FOSTER #1 TORCH E & P PROCESSING PRODUCING WELL TEXAS RUSK F. C. BOOKER SVY,
A-148 201204   (4,308 ) 

003286

FOSTER #1-15 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 15-6N-20E
201204   506   

037826

FOSTER #1-22 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 22-22N-14W
201203   3,496   

032970

FOSTER #1-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
31-13N-16W 201204   721   

033224

FOSTER #2 TORCH E & P PROCESSING PRODUCING WELL TEXAS RUSK F. C. BOOKER SVY,
A-148 201204   (7,586 ) 

037454

FOSTER #2-15 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 15-06N-20E
201204   4,894   

008926

FOWLER #1-19 (SIDETRACK) SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA
BECKHAM 19-12N-21W 201204   40,577   

008774

FOWLER #2-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 19-12N-21W
201204   22,158   

031132

FOWLER #3-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 19-12N-21W
201204   85,262   

001707

FOX #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BLAINE 10-18N-10W 201204
  36   

006624

FOX #2-10 RED HAWK RESOURCES, INC. INACTIVE ORRI/RY OKLAHOMA ELLIS 10-18N-26W
200805   (30,070 ) 

007659

FOX, HENRY 1-31 L QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA BLAINE 31-19N-10W
201202   37,944   

025194

FRANCES #1 CHEVRON USA INC PRODUCING WELL TEXAS WHEELER E/2 SEC 19 & W/2 SEC 20,
JMLS 201203   2,379   

042767

FRANCES #1-12H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
12-03S-01E 201202   (47 ) 

043114

FRANCES #2-12H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
12-03S-01E 201202   388   

034273

FRANCIS #10-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-l, H&GN SVY 201204   (510 ) 

005929

FRANCIS #2-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58 BLK M-l
H&GN 201204   103   

033262

FRANCIS #3-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58 BLK M-l
H&GN RR SVY 201204   (2,806 ) 

033435

FRANCIS #4-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-l, H&GN SVY 201204   (1,729 ) 

033623

FRANCIS #5-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-l, H&GN SVY 201204   (5,851 ) 

033635

FRANCIS #6-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-l, H&GN SVY 201204   (6,809 ) 

034160

FRANCIS #7-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-l, H&GN SVY 201204   (9,436 ) 

034161

FRANCIS #8-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-l, H&GN SVY 201204   (2,328 ) 

034272

FRANCIS #9-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 58, BLK
M-l, H&GN SVY 201204   (25,280 ) 

006659

FRANK-MORGAN #1-34 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA WASHITA
34-11N-19W 200805   (19,673 ) 

035354

FRANZ 1 9 SWEETWATER EXPLORATION SHUT DOWN OR T&A OKLAHOMA BEAVER 9-5N-21ECM
200503   14,003   

006218

FRASS #1-105 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB 105 BLK 10 HT&B
SURVEY 201204   1,403   

035280

FRAZIER, KENNON A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
24 18N 9W SE SE S2 201203   2,117   

025718

FREDA #1-11 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA GRADY 11-4N-5W
201204   2,155   

006116

FREDERICK A #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 27,
34-9N-22E 201204   4,499   

044187

FREEMAN #1-33 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 33-07N-11W 201203
  (771 ) 

036143

FRESCA #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
24-12N-24W 201204   35,920   

037329

FRESCA #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
24-12N-24W 201204   28   

038589

FRESCA #3-24 (CHEROKEE) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 24-12N-24W 201204   31   

038860

FRIDDLE JESSE #1-3 HANNA OIL & GAS CO. PRODUCING WELL ARKANSAS LOGAN S/2 SEC
34-07N-27W & 201203   166   

004805

FROST #1-17 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 17-11N-13W
201202   66,718   

005448

FRY #1-19 SPESS OIL COMPANY PRODUCING WELL OKLAHOMA BEAVER 19-3N-24ECM 201203  
(7,897 ) 

007122

FRY-WHEATLEY #2-1042 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC
1042 BLK 43 H&TC RR CO SUR 201204   (1,293 ) 

037806

FUCHS #2-7 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
07-11N-24W 201204   1,625   

035265

FULLER 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 9
17N 9W W2 SW NW 201204   1,146   

035316

FULLER 2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 9 17N
9W SE SE NW 201204   9,222   

006442

FULTON #1-33 LAREDO PETROLEUM INC PRODUCING WELL OKLAHOMA CADDO 33-5N-9W 201203
  15,850   

033799

FURRH, EUNICE A 1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS PANOLA WILLIAM
ENGLISH SVY, A-194 201204   2,128   

001734

FURROW #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 22-7N-21E
201204   (2,036 ) 

033076

G.C. #1-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS 2-19N-21W
201203   (410 ) 

001735

GADEN #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WOODWARD 26-20N-17W
201203   (1,870 ) 

030315

GALLION 1 & 3 SEC. 5 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA
PITTSBURG 05-06N-17E 201204   1,393   

035154

GALLION 2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG 5 6N 17E
N2 S2 NW 201201   (3,535 ) 

035278

GALLION 5 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG 5 6N 17E
S2 N2 NE 201203   (9 ) 

030019

GARDNER #4-15 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A ALABAMA LAMAR 4-16S-16W
201011   925   

004888

GARLAND #2-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
32-10N-23E 201204   3,085   

005709

GARRETT #B1-6 NOBLE ENERGY INC ABANDONED WELL OKLAHOMA GRADY 6-8N-8W 199912  
10,167   

030107

GARRETT & CO. ‘C’ UNIT XTO ENERGY INC. PRODUCING WELL OKLAHOMA LATIMER 33-4N-18E
201203   227   

041213

GARRETT AND COMPANY #1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 02-03N-14E 201204   7,507   

030675

GATES #7-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 2-14N-22W
201202   (4,828 ) 

006670

GATZ #1-5 CHESAPEAKE OPERATING, INC. ABANDONED WELL OKLAHOMA CANADIAN 5-11N-7W
200901   3,629   

042272

GENE #1-25 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 25-22N-14W
201204   7,062   

044336

GENEVA #1-21H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
21-11N-16W 201203   2,292   

006548

GEORGE #2-11 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK M-1 H&GN SURVEY 201203   25   

026000

GEORGE #6-20 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 20-10N-20W
201204   (23 ) 



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

006547

GEORGE (ARDELL) #1-1 CIMAREX ENERGY CO. PRODUCING WELL TEXAS HEMPHILL 17, BLK
M-1 H&GN SURVEY 201203   (9,614 ) 

001751

GEREN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 5-10N-27E
201204   (6,761 ) 

004989

GIBBS UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 19-21N-25W
201204   854   

040862

GIBSON #2-3H XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 03-03N-12E 201203
  6,387   

042931

GILMER #1-15 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 15-20N-11W
201204   (8,144 ) 

003437

GLADYS ROSE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
5-2N-14E 201204   (4,441 ) 

042102

GLADYS ROSE #1H-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
05-02N-14E 201204   474   

044804

GLASOE #2-19H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
18 & 19-161N-95W 201204   344   

044803

GLASOE #3-19H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
18 & 19-161N-95W 201204   (1,132 ) 

035601

GLASS D #2-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N 9W
NW NE NW 201201   4,257   

035088

GLASS ESTATE 1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25 18N 9W
SW NE NE 201203   2   

035512

GLASS ESTATE 3 #2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 3 17N 9W SE SE SW 201204   4,666   

035941

GLASS ESTATE 3 #3 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 3-17N-9W 201204   256   

035306

GLASS ESTATE 3-1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
3 17N 9W NW SW SW 201204   15,340   

038056

GLASS ESTATE A #5 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
25-18N-09W 201203   2,317   

041862

GLASS ESTATE A #6-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
25-18N-09W 201203   2,351   

041981

GLASS ESTATE A #7-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
25-18N-09W 201203   1,765   

035120

GLASS ESTATE A-1-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25
18N 9W SE NW NE 201203   (3,806 ) 

035217

GLASS ESTATE A-2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25
18N 9W NW SE NW 201203   (1,691 ) 

035299

GLASS ESTATE A-3 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25 18N
9W SE SE NW 201203   4,323   

035527

GLASS ESTATE A-4 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25 18N
9W NW NW SE 201203   1,077   

035256

GLASS ESTATE C-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 33 18N
9W NE SE SW 201203   (270 ) 

035242

GLASS ESTATE D-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N
9W NE NE NW 201203   1,011   

034303

GLENN A #1 CREST RESOURCES, INC. PRODUCING WELL OKLAHOMA LATIMER 1-6N-18E 201203
  4,492   

006436

GLISAN AMOCO #1-12 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS HEMPHILL
12, BLK M-1 H&GN SURVEY 201203   (35,416 ) 

006250

GLISAN-STEEN #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 13, BLK M-1
H&GN SURVEY 201204   11,679   

021879

GOBER #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS ROBERTS SEC 140 BLK 42 H&TC
SURVEY 201204   1,442   

005668

GODDARD, CARL #4-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
2-3N-15E 201204   760   

004901

GODDARD, CARL UNIT #2-2 CHEVRON USA INC PRODUCING WELL OKLAHOMA PITTSBURG
2-3N-15E 201203   1,373   

005391

GODDARD, CARL #3-2 CHEVRON USA INC PRODUCING WELL OKLAHOMA PITTSBURG 2-3N-15E
201203   (7,853 ) 

011378

GODFREY 2-21 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BRYAN 21-6S-7E
201204   486   

001776

GOERING UNIT #2 J BREX COMPANY PRODUCING WELL OKLAHOMA HARPER 22-26N-24W 201204
  (3,738 ) 

040380

GOLDEN GAS UNIT #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK
THOMAS OBAR SVY A-26 201203   1,623   

040381

GOLDEN GAS UNIT #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK
THOMAS O’BAR SVY A-26 201203   2,433   

011380

GOLDIE 1-19 BG0 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
19-12N-15W 201203   11,138   

011382

GOLDIE 2-19 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 19-12N-15W
201204   3,737   

007110

GOOCH #2-984 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 984 BLK 43
H&TC RR CO SUR 201204   352   

033539

GOOD #1-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 25-8N-6W
201204   789   

033263

GOOD #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 24-8N-6W
201103   —     

006768

GOOD 1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 24-8N-6W 201103
  —     

001782

GOODIN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 32-3N-14E
201204   2,550   

036471

GOODWILL 3 #1-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 03-17N-09W 201204   (139 ) 

036507

GOODWILL 3 #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 03-17N-09W 201204   393   

004205

GORE #1-4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 4-16N-18W
201204   133,653   

011388

GORE HEIRS 1-12 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
12-16S-7E 201204   (2 ) 

008249

GOULD-FEDERAL #2-21 XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 21-22N-14W
201203   (28,492 ) 

040176

GRABER, J 1-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 07-24S-37W 201203  
9,868   

040150

GRABER, J 1-A NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 07-24S-37W 201203  
35,946   

040177

GRABER, M 1-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 18-24S-37W 201202  
4,669   

030021

GRACE #35-2 (CASING) LAND & NATURAL RESOURCES DEV ABANDONED WELL ALABAMA PICKENS
35-18S-15W 201011   18,197   

030022

GRACE #35-2T (LEWIS) GERMANY OIL COMPANY ABANDONED WELL ALABAMA PICKENS
35-18S-15W 200104   (865 ) 

021926

GRAY 1-22 APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS 22-2N-8W 201203  
2,133   

024008

GRAY 2-22 (BEGGS/BRISCOE) APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS
22-2N-8W 201203   9,750   

021927

GRAY 2-22 (HOXBAR) APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS 22-2N-8W
201203   (103 ) 

035324

GRAY ET AL 2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 3
17N 9W NE SE NW 201204   2,841   

035267

GRAY ET AL1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
3 17N 9W NW NW SW 201204   321   

031285

GRAY RA SUO-CA ANTRIUM-D2 XTO ENERGY INC. PRODUCING WELL LOUISIANA BOSSIER
35-22N-11W 201202   (1,960 ) 

006387

GRAY, DONALD #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
28-10N-12W 201204   7,118   

035074

GRAY, IRENE 1-D SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
9 17N 9W SE NE NW 201204   26,461   

033587

GREEN #4-1A APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 1-11N-20W 201204
  563   

008937

GREEN EST #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 29-10N-26W
201205   284   

006984

GREEN EST. 2 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 29-10N-26W 201203
  76,601   

006179

GREGORY #1-29 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 29-12N-21W ALL
201204   714   

032267

GREGORY A G GU #1 EXXON-MOBIL OIL CORPORATION PRODUCING WELL TEXAS RUSK WM
FRISBY SVY, A-280 201203   3,516   

032268

GREGORY A G GU #2 EXXON-MOBIL OIL CORPORATION PRODUCING WELL TEXAS RUSK WM
FRISBY SVY, A-280 201203   120   

032343

GREGORY A G GU #3 EXXON-MOBIL OIL CORPORATION PRODUCING WELL TEXAS RUSK WM
FRISBY SVY, A-280 201203   (172 ) 

032342

GREGORY A G GU #4 EXXON-MOBIL OIL CORPORATION PRODUCING WELL TEXAS RUSK WM
FRISBY SVY, A-280 201203   (513 ) 

031462

GREGSTON, CARL 1 EXXON-MOBIL OIL CORPORATION PRODUCING WELL TEXAS GREGG S. L.
DAVIS SVY A-61 201203   2,388   

006675

GRIFFITTS-TURNBULL #1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
2-6N-10W 201203   7,386   

021938

GROFF 1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MARSHALL 2-8S-4E 201204
  16,960   

001814

GUENZEL #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
15-14N-26W 201202   (254,776 ) 

035219

GUICE A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 18 18N 8W SW
NE SE 201203   11   

007386

GULF MESA SAPPINGTON #2 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL G W
ARRINGTON 201204   3,628   

007387

GULF MESA SAPPINGTON #3 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL G W
ARRINGTON 201204   26,594   

007388

GULF MESA SAPPINGTON #4 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL G W
ARRINGTON 201204   (36,294 ) 

034570

GUTHRIE #2-34 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 34-11N-19W
201204   (171 ) 

037598

GUTHRIE #3-34 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 34-11N-19W
201204   (55 ) 

005768

GWARTNEY #23-4 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
23-14N-20W 201204   6,405   

011417

GWYN 1 MG SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LOGAN 22-15N-4W
201204   1,276   

012351

HAAS #2-35 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 35-10N-12W
201204   9,675   

006833

HAGGARD #2-11 WYNN-CROSBY OPERATING LTD PRODUCING WELL OKLAHOMA CUSTER
11-13N-17W 201204   2,964   

038432

HAGGARD #7-20 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 20-10N-20W
201204   1,928   

006665

HAGGARD 3-20 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 20-10N-20W
201204   (527 ) 

021977

HAGGARD 5 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 20-10N-20W
201204   979   

025463

HALEY #2-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
31-11N-22W 201204   (428 ) 

025544

HALEY #3-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
31-11N-22W 201204   2,859   

026455

HALEY #4-31 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA BECKHAM
31-11N-22W 201204   530   

008632

HALEY 1-31 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA BECKHAM
31-11N-22W 201204   (43,839 ) 

030108

HALL #1-18 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-3N-13E 201203   134   

044558

HALL #1-19H XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 19-03N-13E 201203
  1,584   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

001841

HALL D #1 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA PITTSBURG 19-3N-13E 201204
  8,965   

004710

HALL, KENNER #2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 19-12N-20W
201204   31,837   

006215

HAMAR #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 2-14N-14W
201204   178   

006560

HAMILTON #1-17 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA CADDO
17-10N-12W 201204   (240 ) 

032914

HAMILTON #2-17 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA CADDO
17-10N-12W 201204   82   

033320

HAMILTON #4-28 CRAWLEY PETROLEUM CORP. PRODUCING WELL OKLAHOMA WOODWARD
28-20N-21W 201204   1,844   

001850

HAMMOND #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 4-7N-23E
201204   148   

008265

HAMMOND #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 4-7N-23E
201204   5,084   

041706

HAMMOND #6-4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE
04-07N-23E 201204   6,537   

005536

HARDY #15-3 UNIT PETROLEUM COMPANY APO ONLY OKLAHOMA ELLIS 15-23N-25W 201202  
(1,877 ) 

007907

HARDY 1-15 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA ELLIS 15-23N-25W
201204   4,945   

005519

HARMS #2-25 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 25-12N-15W 201203  
(359 ) 

006262

HARRELL #1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 2-11N-20W
CSE 201204   42,689   

006440

HARRELL-MERZ #1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
11-11N-20W 201204   31   

004317

HARRINGTON #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
32-4N-14E 201204   5,360   

006684

HARRINGTON 1-35 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
35-12N-23W 201204   (85 ) 

030683

HARRIS #2 APACHE CORPORATION SHUT DOWN OR T&A TEXAS WHEELER SEC. 13, BLK OS2
201201   (11,478 ) 

031243

HARRIS #2-13 XTO ENERGY INC. PRODUCING WELL ARKANSAS JOHNSON 13-9N-25W 201203  
2,471   

001864

HARRIS I #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 24-4N-14E
201203   178,527   

030764

HARRIS I #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 24-4N-14E
201106   17,589   

006135

HARRIS UNIT #1 APACHE CORPORATION SHUT DOWN OR T&A TEXAS WHEELER 20 BLK A-7 H&GN
SURVEY 199905   (7,174 ) 

036434

HARRIS, MAMIE L #5-1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 05-17N-09W 201204   10,595   

003303

HARRISON #1-22 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
22-6N-19E 201203   (3,712 ) 

006414

HARRISON #2-16 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA WASHITA 16-10N-20W
201203   (6,927 ) 

005332

HARRISON #2-22 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
22-6N-19E 201203   (159 ) 

004921

HARRISON #2-30 KAISER-FRANCIS OIL COMPANY SHUT DOWN OR T&A OKLAHOMA MCCLAIN
30-5N-3W 201106   (3,884 ) 

038452

HARRISON #2-6 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
06-13N-24W 201204   36   

006685

HARRISON 1-13 SAMSON LONE STAR, LLC SOLD OR LOST LEASE TEXAS HEMPHILL 13 BLK Z-1
ACH&B&H&W SURVEY 201002   (3,280 ) 

030970

HART #1-30 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA BECKHAM
30-11N-22W 200902   9,480   

025597

HART #1-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM 31-11N-22W
201204   139   

004924

HART #1-36 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 36-11N-13W
201202   (3,813 ) 

004925

HART #1-6 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA CADDO 06-10N-12W
201203   79,210   

031345

HART 4 (SANDY HOOK GU 21) MILAGRO EXPLORATION LLC PRODUCING WELL MISSISSIPPI
MARION 21-1N-14E 201203   (6,847 ) 

031346

HART, J W 2 MILAGRO EXPLORATION LLC SHUT DOWN OR T&A MISSISSIPPI MARION
28-1N-14E 200601   13,931   

011431

HARVEY 13-1 LINN OPERATING INC PRODUCING WELL OKLAHOMA ELLIS 13-23N-24W 201204  
89   

006807

HATCHER 2-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 30-15N-17W
201204   37,654   

005170

HATTER FARMS #20-4 LINN ENERGY HOLDINGS LLC PRODUCING WELL OKLAHOMA LE FLORE
20-8N-24E 201202   (32,191 ) 

004462

HATTER FARMS #2-20 LINN ENERGY HOLDINGS LLC PRODUCING WELL OKLAHOMA LE FLORE
20-8N-24E 201204   (67,654 ) 

040288

HATTER FARMS #3-20 (BRAZI LINN ENERGY HOLDINGS LLC PRODUCING WELL OKLAHOMA LE
FLORE 20-08N-24E 201202   (119,557 ) 

044123

HATTER FARMS #3-20 (RED O LINN ENERGY HOLDINGS LLC PRODUCING WELL OKLAHOMA LE
FLORE 20-08N-24E 201202   15,418   

007630

HAWK UNIT #1 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA HARPER
17-28N-24W 201201   11,722   

035304

HAYES A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 18 18N 8W SE
SW SW 201203   (31 ) 

011436

HAYS, TENNIE B. #1-5 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR
1-16S-16W 201204   5,124   

032269

HEARNE D M GU 1 #2 EXXON-MOBIL OIL CORPORATION PRODUCING WELL TEXAS RUSK JACOB
TAYLOR SVY, A-775 201203   3,699   

022079

HEARON 1-4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GARVIN 4-3N-3W
201204   63   

036604

HEATHER #1-5 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA BECKHAM
05-10N-25W 201203   (2 ) 

024041

HEDGECOCK # 3-12 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CADDO 12-12N-12W CSE/4
201203   (602 ) 

025769

HEDGECOCK #4-12 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CADDO 12-12N-12W 201204
  240   

022080

HEDGECOCK 1 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CADDO 12-12N-12W 201204  
(756 ) 

040823

HEFLEY #10-37 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SEC 37
BLK M-1 H&GN SVY 201203   2,988   

040653

HEFLEY #12-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER
SECTION 36 BLK M-1 H&GN SVY 201203   369   

040824

HEFLEY #12-37 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SEC 37
BLK M1 H&GN SVY 201203   1,855   

040654

HEFLEY #13-37 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER
SECTION 37 BLK M-1 H&GN SVY 201203   1,697   

022086

HEFLEY #1-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SEC 36,
BLK M-1, H&GN SVY 201203   (3,635 ) 

022087

HEFLEY #1-37 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A TEXAS WHEELER SEC
37, BLK M-1, H&GN SVY 201112   11,111   

022088

HEFLEY #1-47 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER SEC 47 BLK M-1
H&GN SURVEY 201204   1,454   

040826

HEFLEY #15-37 DEVON ENERGY PRODUCTION, PRODUCING WELL TEXAS WHEELER SECTION 37
BLK M-1 H&GN SVY 201204   1,537   

040668

HEFLEY #17-36 DEVON ENERGY PRODUCTION, PRODUCING WELL TEXAS WHEELER SECTION 36
BLK M-1 H&GN SVY 201204   2,092   

040657

HEFLEY #21-37 DEVON ENERGY PRODUCTION, PRODUCING WELL TEXAS WHEELER SECTION 37
BLK M-1 H&GN SVY 201204   1,667   

026446

HEFLEY #2-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SEC 36
BLK M-1 H&GN SVY 201203   792   

025081

HEFLEY #2-37 DEVON ENERGY PRODUCTION, CO LP APO ONLY TEXAS WHEELER SEC. 37, BLK
M-1, H&GN SVY 201108   7,281   

006307

HEFLEY #3-32 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 32 BLK M-1
H&GN SURVEY 201204   10,374   

040659

HEFLEY #3-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SECTION
36, BLK M-1, H&GN SVY 201203   525   

040661

HEFLEY #4-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SECTION
36 BLK M-1 H&GN SVY 201203   1,010   

040665

HEFLEY #8-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SECTION
36 BLK M-1 H&GN SVY 201203   1,309   

032783

HEITNER #3-13 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
13-5N-19E 201203   5,725   

034502

HEITNER #4-13 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
13-05N-19E 201203   2,877   

034888

HENDERSON 1-9 EAGLE ROCK MID-CONTINENT OPERA PRODUCING WELL ARKANSAS LOGAN
9-8N-23W C E2 201204   (3,399 ) 

001907

HENDRICKS #1-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER 1-3S-1E
201202   (50 ) 

030728

HENDRICKS #1-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 10-6N-9W 201204
  374   

030913

HENDRICKS #1-15 (TAYLOR # APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO
15-6N-9W 201204   993   

031130

HENDRICKS #2-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 10-6N-9W 201204
  2,112   

044929

HENDRY #1H PENN VIRGINIA OIL & GAS LP PRODUCING WELL TEXAS HARRISON WILLIAM
SMITH SVY, A-21 201203   2,638   

012506

HENDRY #2-8 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 8-38N-90W
201203   (259,835 ) 

038083

HENRICKS #3-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 10-06N-09W
201204   (572 ) 

003907

HENRY #1-32 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS SEBASTIAN
29,32-8N-32W 201204   181   

030337

HENSLEY 3-10 XTO ENERGY INC. PRODUCING WELL OKLAHOMA WOODWARD 10-23N-18W 201203
  184   

007195

HERIFORD #1-17 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 17-15N-20W
201204   72,908   

041296

HESTER #1-3- CHESAPEAKE CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA
BECKHAM 03-10N-23W 201204   348   

034333

HIGGINS FEDERAL #1 KAISER-FRANCIS OIL COMPAN PRODUCING WELL WYOMING SWEETWATER
2-17N-99W 201204   (1,061 ) 

005182

HIGHLEY-DODSON #1-14 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER
MILLS 14-13N-22W 201204   1,714   

004019

HIGHTOWER #1-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
25-8N-21E 201204   77,658   

004567

HINKLE #1-28 LINN OPERATING INC PRODUCING WELL OKLAHOMA WASHITA 28-10N-20W
201204   4,475   

038003

HINKLE #3-28 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA
28-10N-20W 201203   1,341   

001935

HINKLE, WALTER CHEVRON USA INC PRODUCING WELL OKLAHOMA BLAINE 23-16N-11W 201203
  6,221   

003854

HINKLE, WALTER #2 CHEVRON USA INC SHUT DOWN OR T&A OKLAHOMA BLAINE 23-16N-11W
201201   (6,992 ) 

004242

HINKLE, WALTER #3 (IRA #1 CHEVRON USA INC PRODUCING WELL OKLAHOMA BLAINE
23-16N-11W 201204   25,712   

004318

HODGENS #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 16-3N-14E
201204   (39,037 ) 

005477

HODGES #1-4 MARLIN OIL CORPORATION PRODUCING WELL OKLAHOMA BEAVER 4-5N-24ECM
201202   (92 ) 

043298

HOFFMAN #1-11H DUNCAN OIL PROPERTIES, IN PRODUCING WELL OKLAHOMA CUSTER
11-12N-16W 201204   1,421   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

030922

HOFFMAN #1-34 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 34-11N-19W
201204   (2,319 ) 

043167

HOFFMAN #1-7H CHESAPEAKE OPERATING, INC PRODUCING WELL OKLAHOMA WASHITA
07-11N-17W 201203   1,632   

033636

HOFFMAN #2-35 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 35-11N-19W
201204   151   

006425

HOGAN #3-17 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 17-12N-17W
201202   981   

001943

HOLLAND #3-1 HANNA OIL & GAS CO. PRODUCING WELL ARKANSAS LOGAN 3-6N-27W 201203  
(1,545 ) 

042041

HOLLEY A #3-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
26-18N-09W 201203   2,040   

035236

HOLLEY A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
26-18N-09W SE SW NE 201203   3,644   

035328

HOLlEY A-2 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 26 18N 9W
NW NW NE 201203   3,904   

035331

HOLLEY B-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 25 18N 9W NW
SW NW 201203   583   

039787

HOLT 19 #2 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS WHEELER SEC 19 BLK RE
R&E SVY 201105   3,313   

035258

HOLT ET AL 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 9
17N 9W NW NE SE 201204   1,106   

004156

HOLTON #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LE FLORE 32-8N-26E
201201   2,149   

035101

HOOD 24-1 WILDHORSE RESOURCES LLC SHUT DOWN OR T&A LOUISIANA LINCOLN 24 19N 5W
SE NW NE 200505   (2,122 ) 

011463

HOOPER 1-17 BG0 APACHE CORPORATION PRODUCING WELL OKLAHOMA COMANCHE 17-4N-10W
201204   60,304   

001952

HOPPER SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 21-3N-14E
201204   30,094   

001953

HOPPER #1-25 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
2S-3N-14E 201203   (589 ) 

037484

HOPPER #2-21 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
21-03N-14E 201204   91   

003851

HOPPER #2-25 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
25-3N-14E 201203   (4,792 ) 

037993

HOPPER #3-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
25-03N-14E 201104   —     

004184

HORTON #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 28-13N-14W
201204   1,140   

004171

HORTON #2 (SPIRO) CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA HASKELL
5-7N-22E 201204   (2,751 ) 

012172

HOUSER 1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 11-7N-14E
201204   36,873   

007906

HOWARD GLEN #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER
34-2N-26ECM 201204   139   

006847

HOWE #1 CRAWLEY PETROLEUM CORP. ORRI/RY TEXAS HEMPHILL SEC 1 BLK 1 G&M SURVEY
201201   —     

007372

HOWELL #4-72 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL 72 BLK A-2
H&GN RR SURVEY 200812   1,149   

039640

HOWLING FISH #1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-13N-22W 201204   2,724   

033287

HOYT A UNIT #4 APACHE CORPORATION PRODUCING WELL OKLAHOMA DEWEY 27-18N-17W
201204   1,487   

006434

HUBBARD #1-A SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 13-10N-21W
201204   (29,098 ) 

039143

HUBBARD #2-13 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA BECKHAM
13-10N-21W 201203   17,397   

005764

HUBBART #1-19 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA CUSTER
19-14N-19W 201203   (11 ) 

022181

HUDSON #1-3 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SEC 3
BLK CSR COOPER SVY 201203   (5,578 ) 

004720

HUDSON UNIT WILDHORSE RESOURCES LLC PRODUCING WELL TEXAS PANOLA CARTHAGE FIELD
201203   (16,379 ) 

006550

HUFF #1 CIMAREX ENERGY CO. ORRI/RY TEXAS HEMPHILL 16 BLK M-1 H&GN SURVEY 201203
  1,273   

037468

HUFF #3-16 CIMAREX ENERGY CO. PRODUCING WELL TEXAS HEMPHILL SEC 16 BLK M-1 H&GN
RR SVY 201203   1,121   

037327

HUFF #4-16 CIMAREX ENERGY CO. PRODUCING WELL TEXAS HEMPHILL SEC 16 BLK M-l H&GN
SVY 201204   1,081   

013587

HUFF RANCH 48-5 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC
48 BLK A-3 H&GN 5VY 201204   245   

013588

HUFF RANCH 48-6 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC
48 BLK A-3 H&GN SVY 201204   226   

013589

HUFF RANCH 48-7 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC
48 BLK A-3 H&GN SVY 201204   200   

030990

HUGHES #1-28 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 28-14N-20W 201204
  (620 ) 

033744

HUGHES #2-28 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 28-14N-20W 201204
  160   

012814

HUGHES #5-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
29-14N-20W 201204   912   

011478

HUGHES 2-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 29-14N-20W
201204   (14,789 ) 

040300

HUGHES FUEL 1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
35-07N-17E 201204   (1,249 ) 

011480

HUGUS 1-21 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
21-13N-22W 201204   6,910   

026742

HULS #4-24H MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 24-11N-19W
201203   4,865   

006551

HUMPHREYS #3 CREDO PETROLEUM CORP PRODUCING WELL TEXAS HEMPHILL 163, BLK 41 H&TC
SURVEY 201203   (1,517 ) 

025567

HUNNICUTT #20-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
20-13N-18W 201204   271   

006380

HUNT #1-22 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA CUSTER 22-12N-18W
201102   2,028   

007091

HUNTER R G #1 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 9, BLK A-4,
H&GN SVY 201203   228   

030548

HUNTER UNIT #3 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 10-22N-25W
201204   7,246   

006277

HUNTER-RYAN #1 APACHE CORPORATION APO ONLY OKLAHOMA BECKHAM 4-10N-22W 201201  
29,454   

011484

HUSSEY TW 1-10 HG&G SPRAGINS, ED S. PRODUCING WELL OKLAHOMA STEPHENS 10-2N-5W
201203   172   

035037

HUSTON #1-25 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE
25-19N-12W 201204   (122 ) 

004005

IBISON #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 10-8N-27E
201204   4,120   

007669

IDEAL 1-23 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA BLAINE 23-19N-12W 201202  
(9 ) 

037097

IGNACIO 32-7 #16-1âFCã SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
16-32N-7W 201204   30,506   

038915

IGNACIO 32-7 #16-2 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
16-32N-07W 201204   12,906   

037098

IGNACIO 32-7 #16-3 (FC) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 16-32N-7W 201204   6,909   

037100

IGNACIO 32-7 #21-1 âFCã SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 21-32N-7W 201204   3,488   

037102

IGNACIO 32-7 #22-1 âFCã SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 22-32N-7W 201204   1,885   

037103

IGNACIO 32-7 #23-1(FC) S SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 23-32N-7W 201204   3,217   

038916

IGNACIO 32-7 16-4 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
16-32N-07W NESE 201204   19,296   

037104

IGNACIO 32-7-21 #2 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
21-32N-7W 201204   14,719   

039817

IGNACIO 32-7-21 #3 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
21-32N-07W SWNE 201204   6,402   

039420

IGNACIO 32-7-22 #2 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
22-32N-07W SENW 201204   8,449   

037105

IGNACIO 32-7-22 #3 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
22-32N-7W 201204   9,630   

038997

IGNACIO 32-7-22 #4 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
22-32N-07W W/2 & W/2 E/2 201204   13,301   

037106

IGNACIO 32-7-23 #2 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
23-32N-7W 201204   9,171   

045027

IGNACIO 32-7-23 #4 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
23-32N-07W 201204   11,466   

040443

IGNACIO 32-7-23 #5 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
23-32N-07W 201204   12,294   

037109

IGNACIO 33-7 #29-2 âFCã SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 29-33N-7W 201204   32,290   

037110

IGNACIO 33-7 #29-3 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
29-33N-7W 201204   59,675   

039048

IGNACIO 33-7-29 #4 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
29-33N-07W 201204   3,673   

041054

IGNACIO 33-7-29 #5R SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
29-33N-07W SWNW 201204   27,842   

037117

IGNACIO 33-8 #21 âMVã SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
23-33N-8W 201204   24,953   

037118

IGNACIO 33-8 #7 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
23-33N-8W 201204   18,168   

034647

IMA SHAW #1-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS 2-19N-21W
201203   (811 ) 

006720

INA #1 LINN OPERATING INC PRODUCING WELL OKLAHOMA ROGER MILLS 25-12N-25W 201204
  (548 ) 

004061

INDIAN NATIONS #1-19 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA
PITTSBURG 19-3N-15E 201203   77,629   

001984

INDIAN NATIONS #1-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
29-3N-15E 201204   (42,909 ) 

004062

INDIAN NATIONS #1-30 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA
PITTSBURG 30-3N-15E 201203   28,447   

038147

INDIAN NATIONS #2-19 (SUB SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 19-03N-15E 201204   2   

037690

INDIAN NATIONS #2-19 (WAP SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 19-03N-15E 201204   32   

037871

INDIAN NATIONS #2-30 (EUN SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 30-03N-15E 201101   4   

041596

INDIAN NATIONS #2-30 (WOO SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 30-03N-15E 201204   2   

005957

INEZ #2-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 9-9N-19W 201204
  874   

005099

INGLE #1-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 10-23N-25W 201201  
202,724   

032708

INGLE #2-10 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA ELLIS 10-23N-25W 201201
  (2,168 ) 

031229

INGLE #3-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 10-23N-25W 201204  
(10,182 ) 

025602

INLOW #2-11 NOBLE ENERGY INC. PRODUCING WELL OKLAHOMA CADDO 11-12N-12W 201204  
(345 ) 



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

025815

INLOW #3-11 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CADDO 11-12N-12W 201204  
(119 ) 

025848

INLOW #4-11 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CADDO 11-12N-12W 201204  
804   

007874

INSELMAN 1-3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 3-16N-24W
201204   57,246   

008039

INSELMAN 1-4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 4-16N-24W
201204   119   

004441

INVESTORS ROYALTY #2-29 XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG
29-3N-12E 201203   (810 ) 

023890

IRA #4-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 9-9N-19W 201204
  437   

033345

IRENE #1-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 2-6N-9W 201204   46
  

001994

ISAACS #1-210 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 210 BLOCK C
G&MMBA SURVEY 201203   (6,298 ) 

001989

ISAACS #2-209 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 209 W43.93 ACR
SEC 210,230 201203   40,759   

007098

ISAACS #2-210 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 210 BLK G&MMB&A
SURVEY 201203   1,851   

001996

ISAACS #2-214 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 214 BLOCK C
G&MMBA SURVEY 201203   10,532   

007207

ISAACS #3-208 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 208 BLK G&MMB&A
SURVEY 201203   7,434   

001993

ISAACS #3-209 (GRANITE WA CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 209
BLOCK C G&M MB&A SVY 201203   89   

007146

ISAACS #3-210 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 210 BLK G&MMB&A
SURVEY 201203   5,323   

008398

ISAACS #3-211 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 211 BLK G&MMB&A
SURVEY 201202   431   

001990

ISAACS #4-209 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 209 W43.39 ACRES
201203   6,589   

007212

ISAACS #4-210 CHEVRON USA INC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 210 BLK
G&MMB&A SURVEY 200909   1,842   

032835

ISAACS #4-211 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 211, BLK C
201203   29,365   

007172

ISAACS #5-210 CHEVRON USA INC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 210 BLK
G&MMB&A SURVEY 200912   9,081   

003822

ISAACS #6-210 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 210, BLK C,
G&MMB & A SVY 201203   721   

036023

ISAACS #7-208 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 208 BLK C
G&M&MB&A SVY 201204   27,778   

003895

ISAACS #7-209 CHEVRON USA INC SHUT DOWN OR T&A TEXAS HEMPHILL BLOCK C G&MMBA
SURVEY 201010   2,705   

032758

ISAACS 208 #4 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 208, BLK C
201204   12,264   

034621

ISAACS 208 #6 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 208 BLK C G&M &
MB&A SVY 201112   (22,956 ) 

001997

ISAACS SIMPSON #1-208 CHEVRON USA INC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 208
BLOCK C G&M MBA SURVEY 201203   200   

001998

ISAACS SIMPSON #1-214 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 214
BLOCK C G&MMBA SURVEY 201203   (10,443 ) 

002001

ISAACS, J.C. #2-208 CHEVRON USA INC SHUT DOWN OR T&A TEXAS HEMPHILL BLOCK C
G&MMBA SURVEY 201201   3,600   

007141

ISAACS-SIMPSON #3-214 CHEVRON USA INC PRODUCING WELL TEXAS HEMPHILL SEC 214 BLK
G&MMB&A SURVEY 201203   41,150   

003347

IVERSON #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 20-3N-15E
201204   31,031   

006462

IVESTER #1-57 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER 57, BLK A-7
H&GN SURVEY 201204   (468 ) 

024004

IVIE #1-23 APACHE CORPORATION APO ONLY OKLAHOMA GRADY 23-7N-7W 201112   (175 ) 

030651

JACK #3-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 14-9N-21W
201204   16,656   

030693

JACK #4-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 14-9N-21W
201204   (2,253 ) 

036539

JACK #7-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 14-09N-21W
201204   (3,676 ) 

030910

JACKSON #1-14 LATIGO OIL & GAS INC SHUT DOWN OR T&A OKLAHOMA DEWEY 14-17N-14W
200707   (4,623 ) 

030909

JACKSON #2-14 MUSTANG FUEL CORPORATION PRODUCING WELL OKLAHOMA DEWEY 14-17N-14W
201203   81,578   

031209

JACKSON-HENDRICKS #1-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO
10-6N-9W 201204   (362 ) 

004585

JACOB #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 34-17N-20W
201205   119,879   

025381

JANET FEDERAL #10-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
34-20N-93W 201204   374   

023979

JANET FEDERAL #32-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
34-20N-93W 201204   329   

025382

JANET FEDERAL #40-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
34-20N-93W 201204   3,554   

025704

JANET FEDERAL #5-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
34-20N-93W 201204   532   

025705

JANET FEDERAL #6-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
34-20N-93W 201204   2,818   

037904

JANET FEDERAL #7-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
34-20N-93W 201204   11,081   

025818

JANET FEDERAL #8-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
NWSW SEC 34-20N-93W 201204   (68 ) 

004137

JANICE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 8-6N-21E
201204   2,203   

032109

JANWAY #1-ALT (DAVIS SAND SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL
LOUISIANA LINCOLN W/2 SEC 5 & E/2 SEC 6-18N-2W 201204   6,611   

007078

JARVIS #1 SUNDOWN ENERGY, INC. APO ONLY TEXAS HEMPHILL SEC 203 BLK G&MMB&A
SURVEY 201201   4,605   

006326

JARVIS #1-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 10-10N-23W
201204   8,418   

033975

JARVIS #2-217 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 217, BLK
C, G&MMB&A SVY 201101   (1 ) 

007096

JARVIS #3-213 CHEVRON USA INC. SHUT DOWN OR T&A TEXAS HEMPHILL SEC 213 BLK
G&MMB&A SURVEY 201002   32,450   

007099

JARVIS UNIT B #1-136 SUNDOWN ENERGY, INC. PRODUCING WELL TEXAS HEMPHILL SEC 136
J CALK SURVEY 201203   (88,338 ) 

011502

JASON 1-21 BG0 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
21-13N-22W 201204   11,781   

044145

JAVORSKY 1-33H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
33-11N-16W 201203   1   

030079

JENELL #1-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 2-14N-22W
201204   (609 ) 

006953

JENNINGS #1-20 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 20-10N-12W
201204   2,134   

006459

JENNINGS #2-20 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 20-10N-12W
201204   50,852   

022268

JENSEN 1-9 NORTHPORT PRODUCTION CO. PRODUCING WELL OKLAHOMA GARVIN 9-3N-3W
201111   29,950   

030795

JERNIGAN #10 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A TEXAS PANOLA A.T.
NICHOLSON SVY, A-518 201201   16,010   

030796

JERNIGAN #11 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A TEXAS PANOLA J.M.
HILL SVY, A-295 201005   4,858   

033035

JERNIGAN #14 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS PANOLA A.T.
NICHOLSON SVY, A-518 201204   (75 ) 

005685

JERNIGAN #7 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS PANOLA JAMES
STOUT SURVEY A-604 201204   221   

005911

JERNIGAN #8 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS PANOLA JAMES
STOUT SURVEY A-604 201204   2,076   

008791

JERNIGAN #9 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A TEXAS PANOLA JAMES
STOUT SURVEY A-604 201005   (45 ) 

033155

JERNIGAN M #12 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A TEXAS PANOLA
JAMES STOUT SVY, A-604 201008   (1,150 ) 

004723

JERNIGAN, M. #4 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS PANOLA JAMES
STOUT SVY, A-604 201204   (5 ) 

005226

JERNIGAN, M. #5 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A TEXAS PANOLA J.
STOUT SVY A-604 201005   4,285   

044719

JEROL #1-27H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA WILLIAMS
SEC 27 & 34-159N-95W 201204   130   

037282

JERRAD #1-1 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 01-08N-17E
201202   3,069   

004267

JEWRELL #1 DEVON ENERGY PRODUCTION, CO LP SHUT DOWN OR T&A OKLAHOMA CUSTER
30-13N-14W 201204   43,337   

036591

JOANNE #1-4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
04-13N-24W 201204   (4 ) 

041333

JOHN ROSS GU 1 #5 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS NACOGDOCHES M DE
LOS SANTOS COY SVY A-21 201103   —     

006358

JOHNSON #1-14 SM ENERGY COMPANY SOLD OR LOST LEASE OKLAHOMA WASHITA 14-9N-19W
200006   (854 ) 

005712

JOHNSON #1-15A KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA
15-9N-19W 201204   (691 ) 

042759

JOHNSON #12-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-09N-19W
201204   2,175   

036606

JOHNSON #3-15 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA
15-09N-19W 201203   30   

040454

JOHNSON #9-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-09N-19W
201204   (980 ) 

030324

JOHNSON 1-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201204   26,171   

043724

JOHNSON 12-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201204   334   

006740

JOHNSON 1-22 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 22-12N-20W 201204
  619   

005713

JOHNSON, IRA #1-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA
10-9N-19W 201204   (1,888 ) 

004933

JOLLIFFE RANCH #1 CHAPARRAL ENERGY LLC SHUT DOWN OR T&A OKLAHOMA TEXAS
1-2N-18ECM 201107   253   

034625

JONES #1-26A UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 26-11N-13W
201204   1,344   

005426

JONES #1-28 TE-RAY ENERGY INC. PRODUCING WELL OKLAHOMA BLAINE 28-16N-13W 201204
  1,123   

034756

JONES #1-29 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
29-13N-22W 200708   983   

038687

JONES #14-2 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS HEMPHILL SEC 14
BLK 2-1 HOOPER&WADE SVY 201203   56   

031254

JONES #4-4 FOREST OIL CORPORATION SHUT DOWN OR T&A TEXAS HEMPHILL SEC 4, BLK 43,
H&TC RR SVY 200612   (11,517 ) 

030374

JONES 11 UNIT CHESAPEAKE OPERATING, INC. PRODUCING WELL TEXAS HEMPHILL SEC
11-BLK Z-1 201204   (72,223 ) 

006733

JONES 3-35 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 35-12N-22W 201204
  1,493   

005750

JONES ESTATE #1-11 APACHE CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 11 BLK 1
G&M SURVEY 201204   (11,382 ) 



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

035244

JONES ET AL 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
BIENVILLE 22 18N 8W NE NE NE 201204   13,141   

004321

JONES MILLER #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
20-8N-19E 201204   5,268   

011508

JONES W UNIT#1-93 HB BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS LIPSCOMB
SEC 93 BLK 43 H&PS SVY 201203   27,473   

006554

JONES, LL#1-16 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 16, BLK Z-1
ACH&B/J.POINTVENT 201204   56,379   

042059

JONES, W H ET AL 22 #1-AL EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA
WEBSTER 22-18N-08W 201203   425   

006756

JONES-ALLISON 2-16 KAISER-FRANCIS OIL COMPANY SHUT DOWN OR T&A TEXAS HEMPHILL
SEC 16 BLK Z-1 J. POITEVANT 201110   (2,680 ) 

041290

JONI #7-5 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 05-13N-24W
201204   591   

036608

JOST #1-2 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA BEAVER 02-02N-21ECM 201202
  154   

012510

JOYCE #1-2 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W
201203   (13,575 ) 

004671

JOYCE #1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 5-10N-12W
201204   (8,977 ) 

031150

JUD LITTLE #1-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
1-3S-1E 201203   234   

012691

JUD LITTLE #2-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
1-3S-1E 201203   (7 ) 

012686

JUD LITTLE #2-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
6-3S-2E 201202   409   

012727

JUD LITTLE #3-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
6-3S-2E 201203   122   

012854

JUD LITTLE #4-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
6-3S-2E 201203   284   

011511

JUD LITTLE 1-6 (SYCAMORE) CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA
CARTER 6-3S-2E 201202   (87 ) 

011512

JUD LITTLE 1-6 (VIOLA) CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER
6-3S-2E 201202   (565 ) 

045131

JUDE GU #1H SAMSON LONE STAR, LLC PRODUCING WELL TEXAS NACOGDOCHES JOSE ANTONIO
CHIRINO SVY,A-17 201204   (4,672 ) 

013510

JUDITH #1-14 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD S/2 SEC
14-23N-17W 201204   620   

013575

JUDY #1-15H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
15-11N-18W 201203   888   

007449

JUDY B 1-5 SHERIDAN PRODUCTION CO LLC PRODUCING WELL OKLAHOMA BEAVER 5-5N-25ECM
201204   (886 ) 

005158

JUDYANN #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 28-8N-19E
201204   9,025   

004700

K. K. #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 11-13N-22W
201204   (12,897 ) 

004712

KAMAS #1-15 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 15-5N-25ECM
201204   4,288   

044100

KAMMIE 1-34 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 34-09N-18W
201204   20,020   

034681

KARDOKUS #10-3 WESTERN OIL & GAS DEV. CORP. PRODUCING WELL OKLAHOMA CADDO
10-10N-13W 201204   349   

036118

KARDOKUS #4-10 WESTERN OIL & GAS DEV. CORP. PRODUCING WELL OKLAHOMA CADDO
10-10N-13W 201204   645   

036577

KARDOKUS #5-10 WESTERN OIL & GAS DEV. CORP. PRODUCING WELL OKLAHOMA CADDO
10-10N-13W 201204   256   

034559

KARDOKUS A1-10 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO
10-10N-13W 201203   94   

037941

KASS #1A-5 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 05-13N-24W
201204   673   

002063

KATHRYN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 10-3N-14E
201204   8,695   

006988

KATIE #1-11 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 11-11N-15W 201204
  67,075   

006989

KATIE #1A-11 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 11-11N-15W
201204   1,294   

036586

KATIE #4-11 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 11-11N-15W 201204
  (68 ) 

037129

KATIE EILEEN 34-7-35 #2 â MARALEX RESOURCES, INC. PRODUCING WELL COLORADO LA
PLATA 35-34N-7W 201204   11,274   

037130

KATIE EILEEN 34-7-35 #2A MARALEX RESOURCES, INC. PRODUCING WELL COLORADO LA
PLATA 35-34N-7W 201204   36,560   

038101

KATIE EILEEN 34-7-35 #3 MARALEX RESOURCES, INC. PRODUCING WELL COLORADO LA PLATA
35-34N-07W 201204   (24,548 ) 

039022

KATIE EILEEN 34-7-35 #4 MARALEX RESOURCES, INC. PRODUCING WELL COLORADO LA PLATA
35-34N-07W NESW 201204   12,296   

033343

KEATHLEY #1-5 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA BECKHAM
5-10N-25W 201203   372   

022326

KELL 1-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA GRADY 1-6N-7W 201204  
(36,172 ) 

022328

KELL 2-1 ORRI APACHE CORPORATION PRODUCING WELL OKLAHOMA GRADY 1-6N-7W 201204  
418   

030025

KELLY #15-16 SOUTHERN BAY OPERATING LLC PRODUCING WELL ALABAMA PICKENS
15-18S-14W 201204   28,970   

036546

KENNER #1-25 LINN OPERATING INC PRODUCING WELL OKLAHOMA ROGER MILLS 25-12N-24W
201204   573   

030906

KENNER #19-3 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 19-12N-20W 201204
  (22 ) 

033348

KENNER #2-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
30-12N-23W 201204   39,069   

034669

KENNER #3H-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
30-12N-23W 201204   1,168   

032897

KENNER #4-19 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 19-12N-20W 201204
  329   

037393

KENNER 8 #1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
08-17N-09W 201204   1,381   

037396

KENNER 8 #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
08-17N-09W 201204   9,081   

037639

KENNER 8 #3 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
08-17N-09W 201204   18,409   

037908

KENNER 8 #4 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
08-17N-09W 201204   288   

036770

KENNER-HALL #1-19 SIDETRA APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER
19-12N-20W 201204   (2,615 ) 

035272

KENNON A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24 18N 9W
NE SE NW 201203   567   

002079

KENT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 15-5N-17E
201204   13   

005204

KENT, ARLOS #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
28-12N-21W 201204   4,307   

008759

KENT, ARLOS #2-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
28-12N-21W 201204   49   

004788

KEPHART #1-18 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 18-12N-20W
201204   (15,359 ) 

006315

KEPHART #1-20 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA CUSTER
20-12N-20W 201203   22,719   

033026

KEPHART #5-20 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA CUSTER
20-12N-20W 201203   5,894   

038939

KEPHART #7-20 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 20-12N-20W
201204   (175 ) 

006785

KEPHART 1-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 11-11N-20W
201204   242   

006723

KEPHART 2-20 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA CUSTER
20-12N-20W 201203   (398 ) 

006890

KERN A-1 OXY USA, INC. PRODUCING WELL OKLAHOMA TEXAS 15-6N-12ECM 201203   32,680
  

002081

KERNS #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 36-2N-20ECM
201204   2,015   

006399

KERR #1-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 19-12N-14W
201204   20,429   

006537

KERR #2-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 19-12N-14W
201204   37,391   

044383

KIEFER BIA 1-4 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA CADDO 04-06N-11W
201204   423   

006406

KIKER-AMOCO #1-6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 6, BLK M-1,
H&GN SURVEY 201204   1,644   

006926

KIKER-AMOCO #2-6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 6 BLK M-1
H&GN SURVEY 201204   (2,000 ) 

033729

KILHOFFER #1-34 APACHE CORPORATION ABANDONED WELL OKLAHOMA WASHITA 34-11N-19W
201112   98   

003282

KILPATRICK #1-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
29-6N-19E 201204   55,077   

005091

KILPATRICK #2-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
29-6N-19E 201204   929   

011523

KINCAID #1 BG0 WARD PETROLEUM CORP ABANDONED WELL OKLAHOMA CUSTER 22-15N-17W
201006   5,655   

006173

KING #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 9-13N-26W
ALL 201204   (877 ) 

030641

KING, J. PAUL #1 HANNA OIL & GAS CO. PRODUCING WELL ARKANSAS FRANKLIN 20-8N-28W
201203   (523 ) 

034399

KINNEY UNIT #2 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 18-13N-99W
201203   30,319   

034400

KINNEY UNIT #5 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 12-13N-100W
201203   61,363   

034395

KINNEY UNIT 3 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 19-13N-99W
200208   8,624   

034421

KINNEY-PIONEER UNIT #3 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER
18-13N-99W 201203   56,014   

034422

KINNEY-PIONEER UNIT #4 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER
12-13N-100W 201203   37,668   

006445

KINNEY-WARREN #3-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM
10-10N-22W 201204   (66,766 ) 

002097

KINNIKIN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 26-3N-14E
201204   14,531   

003896

KINSEY, ODIS UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE
27-8N-24E 201204   (5,840 ) 

030375

KIRK GAS UNIT # 2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HUTCHINSON SEC 75
BLK R, GB & CN G RR 201204   3,082   

031372

KIRTLEY 1 CHAPARRAL ENERGY LLC SHUT DOWN OR T&A OKLAHOMA BECKHAM 19-10N-24W
200503   (494 ) 

031065

KJEER #1-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER 1- 3S-1E
201203   285   

034282

KLOPFENSTEIN 26 #1 EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
26-12N-24W 201204   (2,614 ) 

033648

KNIGHT #2-19 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
19-11N-22W 201204   32   

032380

KNIGHT-STRONG #2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS PANOLA GEORGE
GILLASPY SVY, A-222 201204   1,779   

002122

KRAFT #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 93, BLK 10 H&TB
SURVEY 201204   1,922   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION
MONTH

NET
IMBALANCE  

003990

KRAFT #2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 93, BLK 10 H&TB
SVY 201204   78   

040178

KRIETE 1-2 NOBLE ENERGY INC. SHUT DOWN OR T&A KANSAS KEARNY 35-24S-35W 201001  
30,152   

006181

KRITTENBRINK #1 JEC OPERATING, LLC APO ONLY OKLAHOMA CANADIAN 30-14N-9W ALL
201011   3,338   

040181

KROPP 1-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 08-24S-37W 201202  
8,663   

022388

KUSCH GU 1 (P.L.) SAMSON LONE STAR, LLC PRODUCING WELL TEXAS GRAYSON HIRAM W
BAILEY A-107 201204   9,522   

036429

LA METHODIST ORPHANAGE #3 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL
LOUISIANA WEBSTER 02-17N-09W 201204   (1,932 ) 

043560

LA MINERALS 1-1 INDIGO MINERALS LLC PRODUCING WELL LOUISIANA JACKSON 01-15N-04W
201203   3,294   

011546

LACKEY #3 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HANSFORD SEC 143, BLK 45,
H&TC SUR 201204   1,514   

002148

LAKE EUFALA B #1 MUSTANG FUEL CORPORATION PRODUCING WELL OKLAHOMA HASKELL
10-9N-18E 201203   (12,471 ) 

007976

LAMB #1-10 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LATIMER 10-4N-20E
201203   (3,173 ) 

038695

LAMB #12-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 02-14N-22W
201204   3,344   

030805

LAMBERT #2-18 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 18-10N-20W
201204   5,041   

006663

LAMBERT 1-18 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 18-10N-20W
201204   5,164   

007097

LANCASTER #1-58 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER SEC 58 BLK
A-4 H&GN SURVEY 201204   30,357   

037811

LANCASTER #2-27 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA ROGER
MILLS 27-12N-25W 201204   758   

034889

LANCASTER 1-10 EAGLE ROCK MID-CONTINENT OPERA PRODUCING WELL ARKANSAS LOGAN
10-8N-23W C NW 201204   (81,148 ) 

006368

LARRY #1-33 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 33-12N-14W 201204
  2,611   

002157

LAUGHBAUM #1 LINN OPERATING INC. PRODUCING WELL OKLAHOMA MAJOR 16-22N-14W 201204
  (818 ) 

006392

LAURENCE #1-5 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 5-13N-21W
201204   (690 ) 

030285

LAVERTY #1-12 BTA OIL PRODUCERS PRODUCING WELL OKLAHOMA CADDO SEC 12-6N-9W
201204   221   

007652

LAVERTY ALBERT #2 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA BEAVER
29-4N-28ECM 201203   (472 ) 

007435

LAVERTY ALBERT UNIT 1 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA BEAVER
29-4N-28ECM 201203   (151 ) 

013002

LAWLES #1-21 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO 21-11N-13W
201204   (3,919 ) 

004648

LAWLESS #1 XTO ENERGY INC. SHUT DOWN OR T&A TEXAS PANOLA MATTHEWS & MYRICK SVY
201201   (14,887 ) 

004649

LAWLESS #5 XTO ENERGY INC. PRODUCING WELL TEXAS PANOLA MATTHEWS & MYRICK SVY
201204   27,299   

033005

LAWLESS GU #12 XTO ENERGY INC. PRODUCING WELL TEXAS PANOLA J.E. MYRICK SVY,
A-444 201203   1,540   

033264

LAWLESS GU #13 XTO ENERGY INC. PRODUCING WELL TEXAS PANOLA P.M. MAY SVY, A-478
201203   1,238   

033551

LAWLESS GU #14 XTO ENERGY INC. PRODUCING WELL TEXAS PANOLA J.E. MYRICK SVY,
A-444 201203   2,153   

040143

LAYMAN 4-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS FINNEY 36-24S-34W 201202  
15,502   

013171

LEACH #4-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
22-14N-23W 201204   17,980   

011560

LEACH 1-22 BG1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
22-14N-23W 201204   27,144   

011561

LEACH 2-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
22-14N-23W 201204   1   

011562

LEACH 3-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
22-14N-23W 201204   25   

042894

LECK #1-17H DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA CANADIAN
17-13N-09W 201203   (1,286 ) 

025408

LEDBETTER, RUTH #2 CHEVRON USA INC. PRODUCING WELL TEXAS WHEELER SEC 21, BLK L,
JM LINDSAY SVY 201203   1,425   

040182

LEE 7-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 33-25S-36W 201202  
38,525   

037497

LEE #4-5 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A TEXAS HEMPHILL SEC 5 BLK
M-l H&GN SVY 201108   12,810   

038825

LEE #5-5 CHESAPEAKE OPERATING, INC. PRODUCING WELL TEXAS HEMPHILL SEC 5 BLK M-l
H&GN SVY 201204   7,598   

040183

LEE 12-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 10-26S-36W 201202  
29,985   

040184

LEE 24-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 09-26S-36W 201202  
19,905   

040185

LEE 26-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 04-26S-36W 201202  
94,435   

030171

LEE ENGLISH #1 SAMSON CONTOUR ENERGY E&P, LLC SHUT DOWN OR T&A LOUISIANA BOSSIER
SEC 33, T22N-R12W 201008   847   

033502

LEE, C.W. #1 LONG TRUSTS PRODUCING WELL TEXAS RUSK HENRY WELLS SVY, A-953 201203
  7,119   

003444

LEFLORE #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LE FLORE
28-10N-27E 201204   2,856   

035276

LEGLER 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA BIENVILLE 24
18N 8W SE SE NW 201204   (4,717 ) 

011564

LELAND 1-35 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
35-14N-25W & 2-13N-25W 201202   (155 ) 

031202

LEMASTERS #1-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 9-9N-19W
201204   (6,899 ) 

022512

LEO #1 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA BLAINE 12-18N-11W 201204  
(4,428 ) 

030726

LEONARD #3-23 (RECOMPLETI SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
CUSTER 23-13N-15W 201204   36,361   

030777

LEONARD #4-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 23-13N-15W
201204   40,521   

002175

LEONARD UNIT #2-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER
23-13N-15W 201204   93,511   

003850

LERBLANCE, W.P. #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
36-5N-17E 201203   171,485   

002176

LESTER #1 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 9-13N-24W
201204   (5,271 ) 

012725

LESTER #5-32 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 32-39N-90W
201203   2,585   

002177

LESTER A #2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
3-13N-24W 201204   (1,523 ) 

008146

LESTER B #1-9 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 9-13N-24W
201203   25,208   

004456

LESTER C #1-9 CIMAREX ENERGY CO. SHUT DOWN OR T&A OKLAHOMA ROGER MILLS 9-13N-24W
201203   (9,493 ) 

038720

LESTER FAMILY #1-9 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS
09-13N-24W 201204   67   

036064

LEUCITE HILLS UNIT #4 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER
28-22N-103W 201204   376   

034402

LEUCITE UNIT #1 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 29-22N-103W
201204   (17,897 ) 

034403

LEUCITE UNIT #2 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 28-22N-103W
201201   (2,858 ) 

022514

LEVERTON 1-13 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 13-10N-19W
201204   (33,973 ) 

008818

LEWIS #4 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER 4-6N-22E
201203   (6,244 ) 

008835

LEWIS #5 (FORMERLY MAXEY BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
LATIMER 4-6N-22E 201203   787   

030611

LEWIS #6 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER 4-6N-22E
201203   2,172   

002182

LEWIS GAS UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER
15-28N-26W 201101   —     

042924

LEWIS UNIT #10 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
04-06N-22E 201203   (545 ) 

032925

LEWIS UNIT #7 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
4-6N-22E 201203   (3,572 ) 

030802

LIBBY #17-4 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA CUSTER 17-12N-20W
201201   (18,196 ) 

008284

LIBBY #3-28 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL OKLAHOMA ROGER MILLS
28-14N-26W 201201   891   

004874

LIBBY-HOOVER #1-17 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 17-12N-20W
201204   (400 ) 

007085

LINDLEY J B #2 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL 000
ABS1166 JC STUDER SURVEY 201203   (3,388 ) 

006022

LINDSEY #1-24 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA GRADY 24-4N-8W
201204   (1,088 ) 

011646

LINE #1-7 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 7-38N-89W
200901   (177 ) 

008313

LINVILLE #2-32 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 32-13N-21W
201204   113   

036438

LINVILLE #3-32 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
32-13N-21W 201204   3,653   

002189

LIPPENCOTT, PAULINE #1-A SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 4-13N-24W 201204   (20,622 ) 

022532

LISTER #1 CHEVRON USA INC. PRODUCING WELL TEXAS WHEELER BLK 2 BBB&C SVY 201204  
1,705   

025475

LISTER #4-2 CHEVRON USA INC. PRODUCING WELL TEXAS WHEELER SEC 2, BBB&C RR SVY
201203   (2,260 ) 

036920

LITE BROWN #1-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
14-14N-23W 201204   176   

006192

LITTAUER #1 SM ENERGY COMPANY SHUT DOWN OR T&A OKLAHOMA BECKHAM 17-10N-26W ALL
201104   381   

003350

LITTLE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 33-3N-14E
201204   854   

022542

LOCKHART CURTIS 9-3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
9-13N-17W 201204   330   

023877

LOCKHART, CURTIS # 9-4 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
9-13N-17W 201203   (24 ) 

002197

LOFTIS # 2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 23-5N-12E
201204   12   

030958

LOFTISS-BROACH #3 SM ENERGY COMPANY SHUT DOWN OR T&A OKLAHOMA WASHITA 4-9N-19W
201203   47   

033346

LOIS #4-30 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 30-13N-22W
201204   (113 ) 

011572

LONG BUTTE #1 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT 32-39N-91W
201203   (15,438 ) 

011573

LONG BUTTE #10 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-91W
201203   7,889   

011575

LONG BUTTE #3 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT 33-39N-91W
201203   12,632   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

011576

LONG BUTTE #5 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT 36-39N-92W
201203   (4,998 ) 

011577

LONG BUTTE #7 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-91W
201203   (741 ) 

011581

LONG BUTTE 30-1X MONTEX DRILLING COMPANY SHUT DOWN OR T&A WYOMING FREMONT
30-39N-91W 201201   957   

011582

LONG BUTTE 31-3 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT
31-39N-91W 201203   4,872   

011578

LONG BUTTE UNIT #4 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT
3-38N-91W 201203   18,310   

011579

LONG BUTTE UNIT 31-2 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT
31-39N-91W 201203   9,273   

011580

LONG BUTTE UNIT 6-2 MONTEX DRILLING COMPANY PRODUCING WELL WYOMING FREMONT
6-38N-91W 201203   147   

007165

LONG EVERITT GAS UNIT #1 PRINCESS THREE CORP PRODUCING WELL OKLAHOMA BECKHAM
5-10N-22W 201112   1,262   

030860

LONG, EVERITT #5-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
5-10N-22W 201204   13,667   

012938

LORENA #7-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 9-14N-23W
201204   469   

013288

LORENA #8-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
09-14N-23W 201204   3,295   

011585

LORENA 1-9 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
9-14N-23W 200504   8,913   

022552

LORENZ 1-7 DUNCAN OIL PROPERTIES, INC. PRODUCING WELL OKLAHOMA WASHITA 7-9N-19W
201202   30,584   

006067

LORETTA #1-17 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA CANADIAN 17-13N-9W
201202   56   

035052

LOUISIANA METH ORPH 1-D SAMSON CONTOUR ENERGY E&P, LLC SHUT DOWN OR T&A
LOUISIANA WEBSTER 02-17N-09W 201201   5,447   

034439

LOULA #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 28-11N-11W
201204   3,862   

034204

LOULA UNIT #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 28-11N-11W
201205   972   

036989

LOVE L&C 21-10-5075GW WPX ENERGY ROCKY MOUNTAIN PRODUCING WELL WYOMING CAMPBELL
10-5ON-75W 201203   (4,396 ) 

025748

LULU #1-22 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA STEPHENS NW/4 SEC 22-2
N-8W 201203   2,499   

004048

LUNDY #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-9N-21W
201104   2   

012590

LUNDY #3-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-9N-21W
201204   164   

008148

LUNDY 1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-9N-21W
201104   —     

006717

LUTHER, J. 1-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
14-12N-23W 201204   912   

011593

LYBYER 2-8 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 8-38N-89W
201203   1,111   

033023

LYNN #1-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 11-6N-9W 201204  
269   

005422

LYNN MARIE #1-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS
31-2N-5W 201204   4,836   

039465

LYNX #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 24-08N-06W
201103   (1 ) 

039612

LYNX #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 24-08N-06W
201204   (74 ) 

002235

M & R RANCH SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL 2-1N-9E 201204
  864   

034841

M & R RANCH #2-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL SE/4
2-1N-9E 201103   —     

007102

M S C #1 RAMSEY PROPERTY MANAGEMENT, INC. PRODUCING WELL TEXAS ROBERTS SEC 188
BLK 42 H&TC RR CO SUR 201204   828   

003446

MACKEY #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 34-3N-14E
201204   35,796   

006023

MACKEY #1-9 WHITING OIL & GAS CORPORATION ABANDONED WELL OKLAHOMA WOODWARD
9-22N-21W 201109   40,118   

036010

MADDEN #2-36 XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 36-7N-13E 201203
  (11 ) 

043720

MADDEN #6-36H XTO ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 36-07N-13E
201203   21,782   

039179

MADDEN 12 #1 NADEL & GUSSMAN-JETTA OPER CO. APO ONLY LOUISIANA LINCOLN
12-17N-04W 201111   4,136   

005701

MAINON #1-23 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
23-12N-16W 201204   1,252   

002252

MAJOR ROYALTY #1-26 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA LATIMER
26-6N-22E 201204   (1,449 ) 

034765

MALLISON, DIXIE #1-9 CHAPARRAL ENERGY LLC PRODUCING WELL OKLAHOMA CUSTER
9-12N-15W 201204   3,317   

034201

MALSON #5-4 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 5-12N-20W
201204   1,674   

039987

MAN O WAR #1-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
30-14N-23W 201204   385   

011600

MANARY A-l ST SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA TEXAS 31-6N-10ECM
201101   —     

007432

MAPHET, DOLORES UNIT 1 JEBITO FARM LLC PRODUCING WELL OKLAHOMA BEAVER
20-5N-27ECM 201203   (280 ) 

011602

MARGARET 1-6 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 6-38N-90W
201112   (5,534 ) 

045868

MARGIE #1-26H DEVON ENERGY PRODUCTION, PRODUCING WELL OKLAHOMA DEWEY 26-17N-15W
201202   1,001   

042768

MARIE #1-25 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 25-22N-14W
201204   (989 ) 

034555

MARIK #1-34 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 34-11N-19W 201204
  (14 ) 

005199

MARSHALL #1-18 LINN OPERATING INC. PRODUCING WELL OKLAHOMA ROGER MILLS
18-12N-21W 201204   876   

006778

MARSHALL LAKE 1-31A JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA ROGER
MILLS 31-12N-23W 201201   (1,930 ) 

030740

MARTENS #2-18 (CHESTER) XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 18-21N-13W
201203   (375 ) 

030647

MARTENS #2-18 (INOLA/MAN/ XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR
18-21N-13W 201203   310   

007872

MARTENS UNIT XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 18-21N-13W 201203  
55   

022582

MARTIN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BLAINE 12-18N-11W
201204   (66 ) 

008009

MARTIN #1-34 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA MAJOR 34-20N-11W 201202
  3,157   

006153

MARTIN #1-9 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 9-16N-20W
201204   916   

006371

MARTIN #2-9 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 9-16N-20W
201204   26,270   

008705

MARTIN, J.B. #4-809 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS LIPSCOMB
SEC 809 BLK 43 H&TC SURVEY 201204   1,698   

041042

MARY #4-4 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 04-09N-19W
201204   (18,057 ) 

011623

MARY-FEDERAL 5-3 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W
201202   (49,029 ) 

005993

MASON #3A ENERVEST OPERATING LLC PRODUCING WELL OKLAHOMA HASKELL 18-7N-20E E/2
SE/4 201203   (3,167 ) 

032967

MASON 6-18 MEADE ENERGY CORPORATION PRODUCING WELL OKLAHOMA HASKELL 18-7N-20E
201204   (277 ) 

035488

MASON, DON B-2 SAMSON CONTOUR ENERGY E&P, LLC. PRODUCING WELL LOUISIANA
BIENVILLE 24 18N 8W SW SW NW 201204   8,239   

040186

MASONIC HOME 1-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 01-26S-36W
201202   9,686   

040187

MASONIC HOME 2-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 06-26S-35W
201202   1,355   

040188

MASONIC HOME 5-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 34-25S-36W
201202   12,500   

040189

MASONIC HOME 6-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 02-26S-36W
201202   6,029   

040190

MASONIC HOME 9-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 06-26S-35W
201202   12,216   

002265

MATHERS #1-27 MALOUF SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 27-15N-26W 201204   110,781   

039932

MATHEWS #2-17 MUSTANG FUEL CORPORATION PRODUCING WELL OKLAHOMA HASKELL
17-07N-20E 201203   (95 ) 

004721

MATTIE-JERNIGAN G. U. #2 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS
PANOLA JAMES STOUT SVY, A604 201203   (21,793 ) 

038686

MATUSZAK #1-23 SOUTHWESTERN ENERGY PROD CO. PRODUCING WELL OKLAHOMA LATIMER
23-06N-18E 201202   —     

045467

MAX 27 #1H EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA ELLIS 27-19N-25W 201204  
2,819   

045747

MAX 27 #3H EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA ELLIS 27-19N-25W 201204  
(7,178 ) 

004540

MAXWELL #1-23 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER SEC 23 BLK M-1
H&GN SVY 201204   24,314   

030026

MAYERS, F. #29-5 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA LAMAR
29-16S-15W (N/2) 201204   89,720   

003922

MAYFIELD, J.W. #1 (ALG) DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL LOUISIANA
L1NCOLN 31-19N-2W 201202   42   

005368

MCALESTER #1-12 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
12-6N-13E 201204   4,806   

040285

MCBEE 2-30 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LE FLORE 30-08N-24E
201203   (20,411 ) 

004324

MCBEE JESSIE #1-29 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LE FLORE
29-8N-24E 201204   (1,271 ) 

005203

MCCLAIN #1-23 NOBLE ENERGY INC. ABANDONED WELL OKLAHOMA CADDO 23-10N-12W 200105
  (453 ) 

002302

MCCLAIN UNIT #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA LE FLORE
17-9N-26E 201204   (2,343 ) 

003987

MCCLELLAN #21-2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 21-15N-23W 201203   19,411   

005620

MCCLELLAN #21-3 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 21-15N-23W 201204   7,648   

008715

MCCLELLAN #21-4 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 21-15N-23W 201204   10,853   

008441

MCCLELLAN 11-2 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
11-15N-23W 200609   409   

033065

MCCLUNG #2-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
10-3N-12E 201204   1,736   

033338

MCCLUNG #3-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
10-3N-12E 201204   3,825   

043738

MCCLUNG #4H-10 SEDNA ENERGY INC. PRODUCING WELL OKLAHOMA PITTSBURG 10-03N-12E
201203   (4,032 ) 

002282

MCCLUNG A SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 10-3N-12E
201204   21,214   

008882

MCCLURE #1-7 CIMAREX ENERGY CO. SHUT DOWN OR T&A OKLAHOMA GRADY 7-8N-8W 201202  
(12,163 ) 



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION
MONTH

NET
IMBALANCE  

002285

MCCOLGIN #1 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
21-13N-24W 200702   14,765   

037881

MCCOLGIN #1A-21 (ST) SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER
MILLS 21-13N-24W 201012   31   

006303

MCCOY #2-17 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
17-14N-26W 201204   536   

043102

MCCOY 27-6 NEWFIELD EXPLORATION MID CONT PRODUCING WELL TEXAS WHEELER SEC 27
CAMP CTY SCHOOL LD SVY 201204   (54 ) 

012864

MCCOY C #2-34 CORDILLERA ENERGY PARTNERS III PRODUCING WELL TEXAS ROBERTS SW/4
SEC 34, BLK M-2, H&GN SVY 201203   1,558   

004819

MCCRARY #32-A CHESAPEAKE OPERATING, INC PRODUCING WELL OKLAHOMA BLAINE
32-16N-13W 201202   28,777   

040191

MCDOWELL 1-2X NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 16-24S-36W 201202  
19,512   

003335

MCENTIRE A #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
6-2N-14E 201204   (9,504 ) 

004041

MCENTIRE B #1 (CROMWELL) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 6-2N-14E 201204   760   

003891

MCENTIRE B #1 (WAPANUCKA) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 6-2N-14E 201204   12,771   

033522

MCGHEE #7-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-9N-19W
201204   (229 ) 

022647

MCGLOTHLIN 1-8 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
8-13N-25W 201204   (8,461 ) 

038553

MCKEE #5-1 XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 01-20N-14W 201203   (18
) 

007871

MCKEE 1-1 XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 1-20N-14W 201203   1,484
  

040192

MCKEY 1-2 NOBLE ENERGY INC. SHUT DOWN OR T&A KANSAS KEARNY 34-24S-35W 201201  
15,845   

033643

MCKINNEY #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL 1-1N-9E 201103
  —     

002299

MCKINNEY UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL 1-1N-9E
201105   (6 ) 

035622

MCKINNEY, W.E. 5 #1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 5-17N-9W 201204   (642 ) 

036112

MCKINNEY, W.E. 5 #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 5-17N-9W 201204   1,667   

037330

MCKINNEY, W.E. 5 #3 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 05-17N-09W 201204   8,907   

004422

MCMONIGLE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 22-8N-21E
201204   47,719   

006542

MCMORDIE #1-8 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL 8, B&B SURVEY
201204   (23 ) 

006543

MCMORDIE #2-8 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 8 B&B
SURVEY 201201   65,417   

011641

MCNALLY #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 15-8N-15E
201204   10,297   

012786

MCNALLY #3-15 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
15-8N-15E 201204   13,861   

011642

MCNALLY 2-15 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
15-8N-15E 201204   456   

008143

MCNEIL 13-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 13-14N-14W
201204   (6,905 ) 

022664

MCNEIL 13-3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 13-14N-14W
201204   (4,980 ) 

022666

MCNEILL 2-14 SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA CUSTER 14-14N-14W
200306   (9,906 ) 

002309

MCQUIDDY SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL 5EC 4 BLOCK 1 G&M
SURVEY 201204   (158,645 ) 

031183

MCQUIDDY #2-4 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 4, BLK 1,
G&M SVY 201204   (15,658 ) 

033056

MCQUIDDY #4-4 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 4, BLK 1,
G&M SVY 201204   (13,441 ) 

038362

MCVEY #1-1 LAREDO PETROLEUM INC. PRODUCING WELL OKLAHOMA CADDO 01-07N-09W 201203
  5,953   

039274

MCVEY #1-36 LAREDO PETROLEUM INC. PRODUCING WELL OKLAHOMA CADDO 36-08N-09W
201203   5,809   

004674

MCVEY UNIT #2 XTO ENERGY INC. PRODUCING WELL ARKANSAS CRAWFORD 12-9N-30W 201203
  306   

042475

MCWILLIAMS #5H-23 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA
PITISBURG 23-05N-12E 201204   1,016   

012488

MDU #1 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 2-38N-90W 201203
  73,392   

012495

MDU #10 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 11-38N-90W 201203
  27,638   

012936

MDU #101 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201203
  2,042   

013142

MDU #10-27 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 SW/4 SEC
27-39N-90W 201203   587   

013079

MDU #10-5 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 SW/4 SEC
05-38N-89W 201203   2,922   

012973

MDU #105D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201203
  997   

013115

MDU #107D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 03-38N-90W
201203   1,118   

012358

MDU #11 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 12-38N-90W 201203
  10,893   

012975

MDU #111 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201203
  92   

012986

MDU #114D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201203
  2,837   

012988

MDU #116 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201203
  1,335   

013019

MDU #120 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 32-39N-90W 201203
  2,596   

013077

MDU #124D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 NW/4 SEC
02-38N-90W 201203   (1,012 ) 

013083

MDU #125 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 SW/4 SEC
02-38N-90W 201203   666   

012496

MDU #13 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201203  
24,177   

013254

MDU #134D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NW/4 SW/4 SEC
01-38N-90W 201203   2,313   

012497

MDU #14 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201203  
6,454   

012498

MDU #15 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201203  
3,774   

013245

MDU #151D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 03-38N-90W
201203   2,351   

013328

MDU #152D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 NE/4 SEC
03-38N-90W 201203   1,884   

013255

MDU #153D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 NE/4 SEC
04-38N-90W 201203   4,919   

013247

MDU #154D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 03-38N-90W
201203   2,490   

013359

MDU #155D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 SE/4 SEC
02-38N-90W 201203   7,742   

013309

MDU #157D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SE/4 SW/4 SEC
04-38N-90W 201203   624   

012499

MDU#16 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-90W 201203  
(4,333 ) 

013516

MDU #161D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 SE/4 SEC
03-38N-90W 201203   9,096   

013256

MDU #162D-R CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SE/4 SE/4 SEC
02-38N-90W 201203   (4,901 ) 

013257

MDU #163D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 NE/4 SEC
10-38N-90W 201203   2,576   

012698

MDU #17 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201203  
(1,428 ) 

013446

MDU #170D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 NW/4 SEC
03-38N-90W 201203   2,800   

013298

MDU #174D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 SE/4 SEC
04-38N-90W 201203   2,064   

012679

MDU #18 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201203  
(9,650 ) 

013330

MDU #180D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NW/4 SW/4 SEC
04-38N-90W 201203   2,595   

012513

MDU #19 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201203  
48,054   

013447

MDU #193D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 SE/4 SEC
02-38N-90W 201203   3,168   

013365

MDU #194D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 NW/4 SEC
02-38N-90W 201203   824   

013362

MDU #199D CONOCOPHILL1PS COMPANY PRODUCING WELL WYOMING FREMONT NW/4 NW/4 SEC
03-38N-90W 201203   2,610   

012489

MDU#2 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201203  
(61,832 ) 

012514

MDU #20 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 33-39N-90W 201203
  36,303   

012515

MDU #21 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201203  
(15,483 ) 

012516

MDU #22 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201203  
(36,699 ) 

013449

MDU #222D CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NW/4 NW/4 SEC
12-38N-90W 201203   1,290   

012775

MDU #2-27 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT SE/4 NW/4 SEC
27-39N-90W 201203   (1,132 ) 

012776

MDU #2-29 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 SW/4 SEC
29-39N-90W 201203   (588 ) 

012619

MDU #23 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201203  
602   

012620

MDU #24 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 34-39N-90W 201203
  (11,056 ) 

012621

MDU #25 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 33-39N-90W
201203   1,321   

012897

MDU #2-5 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-89W 201203
  5,939   

012631

MDU #26 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201203  
(5,316 ) 

012640

MDU #27 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201203  
6,327   

012641

MDU #28 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201203  
(181 ) 

012642

MDU #29 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 33-39N-90W 201203
  (3,931 ) 

012490

MDU #3 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 35-39N-90W 201203  
(13,181 ) 

012643

MDU #30 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201203  
(2,002 ) 



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION
MONTH

NET
IMBALANCE  

012674

MDU #31 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201203  
(10,310 ) 

012697

MDU #32 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 11-38N-90W 201203
  (8,182 ) 

012700

MDU #33 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 10-38N-90W
201203   (6,255 ) 

012705

MDU #34 CONOCOPHILLIP5 COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-90W 201203  
1,970   

012713

MDU #35 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201203  
15,361   

012710

MDU #36 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201203  
7,793   

012963

MDU #3-7 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE NE SEC
7-38N-89W 201203   2,666   

012735

MDU #38 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 4-38N-90W 201203
  2,389   

012491

MDU #4 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201203  
(108,215 ) 

012741

MDU #40 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 1-38N-90W 201203  
(3,305 ) 

012731

MDU #42 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 1-38N-90W 201203  
18,931 ) 

012736

MDU #43 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201203  
(131 ) 

012752

MDU #44 CONOCOPHILLIPS COMPANY INVALID LEASE NUMBER WYOMING FREMONT 1-38N-90W
201203   (1,012 ) 

012922

MDU #4-5 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-89W 201203
  455   

012767

MDU #46 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 33-39N-90W 201203
  1,157   

012734

MDU #47 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201203  
(2,162 ) 

012737

MDU #48 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 35-39N-90W 201203
  (1,577 ) 

012797

MDU #49 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 12-38N-90W 201203
  1,568   

013279

MDU #4-9 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 SW/4 SEC
09-38N-89W 201203   1,027   

012750

MDU #50 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 34-39N-90W 201203
  (397 ) 

012751

MDU #52 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 1-38N-90W 201203  
(11,226 ) 

012921

MDU #5-28 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 28-39N-90W
201203   (1,553 ) 

012925

MDU #5-5 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-89W 201203
  875   

012756

MDU #56 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 12-38N-90W
201203   (2,895 ) 

012755

MDU #57 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201203  
2,800   

012774

MDU #58 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-90W 201203  
(1,117 ) 

012758

MDU #59 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201203  
4,474   

012492

MDU #6 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 1-38N-90W 201203  
14,550   

012768

MDU #60 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 32-39N-90W 201203
  (11,773 ) 

012900

MDU #6-11 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SEC 11 &
14-38N-90W 201203   2,634   

013139

MDU #6-26C CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT NE/4 SE/4 SEC
26-39N-90W 201203   (22 ) 

012899

MDU #6-32 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 32-39N-90W
201203   (1,856 ) 

012783

MDU #65 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 10-38N-90W 201203
  (12,258 ) 

012784

MDU #66 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 10-38N-90W 201203
  3,833   

013168

MDU #6-6 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 06-38N-90W 201203
  1,116   

012785

MDU #67 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2 & 11-38N-90W
201203   8,210   

012798

MDU #68 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 11-38N-90W 201203
  (1,515 ) 

013214

MDU #6-8 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SE/4 NW/4 SEC
08-38N-89W 201203   1,056   

012822

MDU #70 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT LOT 3 SEC
12-38N-90W 201203   (2,362 ) 

012820

MDU #71 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 11-38N-90W
201203   4,283   

012942

MDU #7-32 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 32-39N-90W
201203   (1,505 ) 

012830

MDU #75 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 9-38N-90W 201203  
(2,783 ) 

013241

MDU #7-6 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NE/4 NW/4 SEC
06-38N-90W 201203   1,268   

012493

MDU #8 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W 201203  
25,083   

012878

MDU #82 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 10-38N-90W 201203
  (3,207 ) 

012898

MDU #8-23 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 23-39N-91W
201203   798   

012879

MDU #84 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 12-38N-90W 201203
  (6,263 ) 

012880

MDU #86 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 2-38N-90W 201203  
(1,245 ) 

012876

MDU #87 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-89W 201203  
1,307   

012494

MDU #9 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 32-39N-90W 201203  
(776 ) 

012904

MDU #90 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 1-38N-90W 201203  
(674 ) 

012905

MDU #91 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 1-38N-90W 201203  
984   

012903

MDU #92 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 10-38N-90W 201203
  (3,103 ) 

013242

MDU #9-31CA CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT SW/4 SE/4 SEC
31-39N-90W 201203   934   

013199

MDU #9-34 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT NW/4 NE/4 SEC
34-39N-90W 201203   4,837   

012907

MDU #94 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201203  
(1,578 ) 

012909

MDU #96 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT S-38N-90W 201203
  (1,878 ) 

012911

MDU #98 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W 201203  
2,740   

012504

MDU DEEP #1-3 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W
201203   79,212   

022675

MEADOW #1-1 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS WHEELER SEC 1,
CAMP CSL SVY 201203   224,997   

002311

MEADOWS SAMSON LONE STAR, LLC PRODUCING WELL HEMPHILL OKLAHOMA 31,BLK M- H&GN
SURVEY 200703   641   

035259

MEARS 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 35 18N
9W 201204   1,299   

030859

MECHEK #4-2 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 2-11N-20W 201203
  1,231   

006761

MECHEK 1-3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 3-11N-20W
201204   2,613   

030446

MEDDERS #4-1 (FORMERLY TO APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA
1-11N-20W 201204   (4,508 ) 

011653

MEDIAN 1-21 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 21-39N-90W
201204   2,009   

033008

MEEK #5-24 JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA CUSTER
24-15N-20W 201204   (273 ) 

006312

MEEK B #1-24 MARATHON OIL COMPANY SHUT DOWN OR T&A OKLAHOMA CUSTER 24-15N-20W
200904   1,830   

006437

MEEK F #1-24 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA CUSTER 24-15N-20W
201202   24,357   

006672

MEEK F #2-24 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA CUSTER 24-15N-20W
201203   4,885   

011654

MEGG 1-5 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 05-38N-90W 201203
  (222,533 ) 

011655

MELBA 1-10 BG1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
10-14N-23W 201204   12,943   

011656

MELBA 2-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
10-14N-23W 201204   1,004   

043786

MELTON #1-3 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 03-06N-11W 201203  
463   

022680

MELVIN #1 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 28-10N-20W
201204   (4,151 ) 

039556

MENDOTA RANCH #11-6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK 1 1&GN SVY 201204   816   

039721

MENDOTA RANCH #11-7 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 11
BLK 1 1&GN RR CO SVY 201204   54   

039097

MENDOTA RANCH #13-8 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 13
8LK 1 I&GN SVY NW/4 201204   988   

038906

MENDOTA RANCH #36-6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201204   235   

039098

MENDOTA RANCH #36-7 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201204   267   

039099

MENDOTA RANCH #36-8 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201204   36   

039555

MENDOTA RANCH #51A-6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 51
BLK 1 I&GN SVY 201204   366   

039750

MENDOTA RANCH 34 #3 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SECTION
34, BLK 1, I&GN SVY 201204   30,106   

041593

MENDOTA RANCH 34 #6 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SECTION
34, BLK 1, I&GN SVY 201204   14,497   

041843

MENDOTA RANCH 34 #9 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SECTION
34 BLK 1 I&GN SVY 201204   192   

036177

MENDOTA RANCH 36D #2 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36,
BLK 1 I&GN SVY 201204   4,041   

039100

MENDOTA RANCH 36D #9 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 36
BLK 1 I&GN SVY 201204   231   

036730

MENDOTA RANCH 51C #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 51
BLK 1 I&GN SVY 201204   163   

012824

MENNONITE #4-31 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 31-14N-20W
201204   2,768   

012946

MENNONITE #5-31 CIMAREX ENERGY CO. ORRI/RY OKLAHOMA CUSTER 31-14N-20W 201204  
386   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION
MONTH

NET
IMBALANCE  

022685

MERCER 1-16 APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS 16-2N-8W 201203
  290   

006268

MERRICK #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
22-12N-22W 198 201204   (232 ) 

008748

MERRICK #1-23 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
23-14N-22W 201203   (28,509 ) 

006353

MERRICK #1-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 25-12N-22W
201204   85   

006257

MERRICK #1-28 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 28-12N-22W
201204   14,514   

030333

MERRICK #1-34 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
SEC 34-14N-22W 201203   53,714   

006213

MERRICK #3-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 1-12N-22W
ALL 201204   (98 ) 

034463

MERRICK #3-34 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
34-14N-22W 201203   1,442   

040783

MERRICK #6-34 (ATOKA) DEVON ENERGY PRODUCTION, CO LP ABANDONED WELL OKLAHOMA
ROGER MILLS 34-14N-22W 200804   (1,250 ) 

042344

MERRICK #6-34 (RED FORK) DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA
ROGER MILLS 34-14N-22W 201203   12,149   

008750

MERRICK #7-A CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
7-12N-21W 201204   78   

005211

MERRICK #7-C CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
7-12N-21W 201204   417   

031032

MERRICK #7-D CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
7-12N-21W 201204   1,243   

030335

MERRICK 1-35 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA ROGER MILLS
SEC 35-14N-22W 201203   65,398   

006762

MERRICK 2-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 22-12N-22W
201204   5,840   

038765

MERRIFIELD #1-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
10-09N-21W 201204   (2,706 ) 

037625

MESSIER #1-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
19-12N-23W 201204   4,163   

005401

METHENY #2-25 (DORNICK HI CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA
STEPHENS 25-2N-6W 201204   28,468   

005532

MEYER #1-6 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CANADIAN 06-11N-7W
201204   19,115   

006255

MEYER #4-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
4-15N-21W SW 201204   11,363   

008582

MEYER #4-3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
4-15N-21W 201204   8,802   

040146

MEYER 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS GRANT 09-27S-35W 201202   1,622
  

040147

MEYER 2-2 NOBLE ENERGY INC PRODUCING WELL KANSAS GRANT 17-27S-3SW 201202  
15,645   

004941

MEYERS #1-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 16-1N-21ECM
201204   25   

006028

MIKLES #1-12 KAISER-FRANCIS OIL COMPANY SHUT DOWN OR T&A OKLAHOMA BECKHAM
12-10N-22W 201204   21,478   

006346

MIKLES #3-4 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 4-10N-22W 201204
  823   

013521

MILA #1-36 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 36-23N-12W
201204   4,792   

003898

MILDRED #2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 8-15N-20W 201204  
43,646   

033057

MILDRED #4-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 8-15N-20W
201204   101,454   

033580

MILDRED #5-8 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 8-15N-20W 201204
  7,703   

040193

MILES 1-2 NOBLE ENERGY INC. SHUT DOWN OR T&A KANSAS KEARNY 11-24S-38W 201003  
6,106   

040194

MILES 2-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 36-23S-38W 201202  
17,442   

030306

MILEUR R S 2-23 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY
23-4N-8W 201204   357   

034186

MILLER #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
24-6N-13E 201204   13,823   

005421

MILLER UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 11-23N-24W
201204   13,502   

006147

MILLER, BOYD #1 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 10-14N-14W ALL
201204   (1,571 ) 

006148

MILLER, BOYD #3 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 10-14N-14W ALL
201204   (876 ) 

006149

MILLER, BOYD #4 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 10-14N-14W ALI
201204   (463 ) 

034740

MILLER, BOYD #5-10 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 10-14N-14W
201204   333   

030982

MILLER, TROY #10-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
2-14N-22W 201204   (356 ) 

005595

MILLS # 4-19(FORMERLY DEE QUANTUM RESOURCES MANAGEMENT PRODUCING WELL OKLAHOMA
BECKHAM 19-10N-26W 201204   (2,704 ) 

006131

MILLS #1-19 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL OKLAHOMA BECKHAM
19-10N-26W ALL 201204   (54,828 ) 

006220

MILLS #2-19 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL OKLAHOMA BECKHAM
19-10N-26W NE/ 201204   (92,854 ) 

044429

MILTON #1-23H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
14 & 23-160N-96W 201204   814   

031223

MINNIE #2-17 MUSTANG FUEL CORPORATION PRODUCING WELL OKLAHOMA HASKELL 17-7N-20E
201203   325   

007042

MITCHELL UNIT #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS
25-17N-23W 201204   290   

007048

MITCHELL-ANDERSON UNIT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS
30-17N-22W 201204   88,525   

011668

MOGG-HAWKINS 1-27 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
27-10N-12W 201204   233,339   

006230

MOLLETT #1 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 4-11N-22W NW/
201203   (1,682 ) 

006728

MOLLETT 2-4 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 4-11N-22W 201203
  (18,705 ) 

037947

MOLLIE #1 (MIDDLE ATOKA) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
LATIMER 17-06N-19E 201204   8,970   

038646

MOLLIE #1R CBM SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
17-06N-19E 201204   46   

036753

MOLLIE #3-17 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 17-06N-19E
201204   201   

004007

MOLTHAN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 27-8N-24E
201204   45,575   

040148

MONNICH 1-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS HAMILTON 13-24S-39W 201202  
27,770   

002354

MONROE #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
28-5N-16E 201204   8,417   

004187

MONTY #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 14-7N-14E
201204   (1 ) 

005576

MOODY UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 10-6N-9W 201203  
(3,967 ) 

005884

MOONEY A #1-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 2-14N-22W
201203   4   

004256

MOORE #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 34-17N-20W
201204   1,792   

006029

MOORE #1-35 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 35-11N-13W
201204   1,139   

007089

MOORE #1-A APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 57 BLK H&GN RR CO
SUR 201204   (84,364 ) 

004664

MOORE #2-14 CRAWLEY PETROLEUM CORP. PRODUCING WELL OKLAHOMA ROGER MILLS
14-11N-23W 201204   15,104   

046161

MOORE #3-13H APACHE CORPORATION PRODUCING WELL OKLAHOMA HARPER 13-27N-25W 201204
  (12,982 ) 

004943

MOORE, JEFF #1-20 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
20-12N-17W 201204   1,239   

004893

MORAN #2-36 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL 36-3N-11E
201203   2,135   

030649

MORAN #4-36 XTO ENERGY INC. PRODUCING WELL OKLAHOMA COAL 36-3N-11E 201203   42
  

006677

MORDECAI #2-36 LINN OPERATING INC. PRODUCING WELL OKLAHOMA BLAINE 36-13N-12W
201204   2,256   

030894

MORDECAI #4 36 LINN OPERATING INC. PRODUCING WELL OKLAHOMA BLAINE 36-13N-12W
201202   213   

004106

MORGAN #1-3 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA ELLIS 3-19N-21W
201203   (468 ) 

006441

MORGAN #1-34 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA WASHITA 34-11N-19W
201204   (55,719 ) 

040195

MORRIS 1-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 29-24S-35W 201202  
13,158   

007083

MORRISON #1-212 H & L OPERATING COMPANY PRODUCING WELL TEXAS ROBERTS SEC 212 BLK
42 H&TC RR CO SUR 201203   407   

014004

MORRISON #6-33H QEP ENERGY COMPANY PRODUCING WELL TEXAS WHEELER SEC 33 BLK A-3
H&GN SVY 201202   382   

004699

MORSTAIN #1-32 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA WOODS
32-24N-13W 200608   210   

012867

MOSELEY #1-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
29-14N-20W 201204   2   

041424

MOSELEY 25-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
2S-15N-20W 201203   12,291   

041425

MOSELEY 25-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
25-15N-20W 201203   (1,562 ) 

031189

MOSLEY #20-24 MARATHON OIL COMPANY SHUT DOWN OR T&A OKLAHOMA CUSTER 24-15N-20W
201204   (1,720 ) 

034908

MOSLEY, THELMA GAS UNIT 1 BP AMERICA PRODUCTION COMPANY SHUT DOWN OR T&A TEXAS
HARRISON FRANCIS RAMSDALE SVY, A-S91 201203   880   

039935

MOSLEY, THELMA WELL #4 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS
HARRISON J W BRITAIN SVY, A-78 201203   1,056   

039911

MOWDY #1H-22 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA COAL
22-02N-11E 201204   480   

040149

MOYLE 1-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS HAMILTON 35-25S-39W 201202  
37,177   

005566

MUEHLEBACH A #1 & #2 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA BEAVER
2-3N-26ECM 201203   2,028   

002385

MUELLER #l SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 3-14N-17W
201204   25,878   

007123

MUGG ESTATE #2-983 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 983
BLK 43 H&TC RR CO SUR 201204   1,008   

007034

MUGG J K #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 983 BLK 43
H&TC RR CO SUR 201204   1,502   

045547

MUIR #1-7H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC 06
& 07-160N-96W 201204   75   

005423

MULBERY #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER
34-3N-28ECM 201204   5,509   

034405

MULLEN #2 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 2-17N-104W 201204  
1,593   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

004254

MURDAUGH, JACK #1 & #2 CHEVRON USA INC PRODUCING WELL OKLAHOMA PITTSBURG
27-7N-18E 201204   23,032   

006991

MURPHY #1-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
18-12N-15W 201204   1,061   

002392

MURRAY #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 23-6N-27ECM
201204   3,407   

008002

MURRAY UNIT APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 10-9N-25W 201204
  (70,130 ) 

002393

MURRIN KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 14-7N-14E
201204   46   

006646

MURROW #2 BROWER ROBERT C PRODUCING WELL OKLAHOMA WOODS 34-25N-14W 201204  
1,119   

006533

MUSIC #1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 2-11N-20W
201204   378,057   

006721

MUSIC #2-23 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA BECKHAM 23-10N-21W
201204   1,086   

004794

MUSIC #3-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-10N-21W
201204   27,292   

040779

MUSICK FARMS #1-11H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
11-11N-18W 201203   8,831   

006088

MUTZ A #2-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 23-5N-7W
201204   522   

011681

MYERS 1-22 BG0 EARLSBORO ENERGIES CORPORATION SHUT DOWN OR T&A OKLAHOMA CUSTER
22-15N-17W 200605   2,058   

006224

NAGLE STATE #1-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 10-11N-22W
CNE 201204   (50,220 ) 

039301

NAGLE STATE #3-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 10-11N-22W
201204   (86 ) 

006743

NAGLE STATE 2-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 10-11N-22W
201204   1,320   

041239

NAGLE-STATE #4-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 10-11N-22W
201204   366   

003424

NEAL F #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 18-2N-14E
201103   —     

004119

NEEDHAM #1-14 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
14-4N-16E 201204   (55,435 ) 

035039

NEHI #1H-34 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
34-13N-24W 201204   (47 ) 

040196

NEIBUHR 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 33-23S-38W 201202  
13,871   

003329

NEIDECKER #1-34 OGP OPERATING, INC. PRODUCING WELL ARKANSAS CRAWFORD 34-9N-31W
201204   6,849   

003328

NEIDECKER #2 OGP OPERATING, INC. PRODUCING WELL ARKANSAS CRAWFORD 34-9N-31W
201204   (4,764 ) 

004604

NEIDECKER #3-34 OGP OPERATING, INC. PRODUCING WELL ARKANSAS CRAWFORD 34-9N-31W
201204   (4,070 ) 

022810

NEILL A-1 GILLILAND OIL & GAS, INC PRODUCING WELL OKLAHOMA GRADY 25-5N-5W 201202
  241   

007061

NELSON UNIT #3 WELL #4 APACHE CORPORATION PRODUCING WELL OKLAHOMA BEAVER
28-3N-27ECM 201204   2,035   

034249

NESSER #3-29 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 29-12N-21W
201204   (2,186 ) 

036672

NESSER #4-29 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 29-12N-21W
201204   595   

007569

NEUFELD #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MAJOR 15-20N-11W
201204   7,149   

012857

NEWMAN #1-34H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA STEPHENS SEC
34&35-1N-4W 201203   (320 ) 

004346

NEWTON SMITH #1-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PIDSBURG
16-3N-12E 201204   1,850   

033209

NEWTON SMITH #2-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
16-3N-12E 201204   4,151   

033416

NEWTON SMITH #3-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
16-3N-12E 201204   639   

033642

NEWTON SMITH #4-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
16-3N-12E 201204   1,841   

004582

NEWTON-POWERS #4 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS POPE 16-9N-20W
201204   21,883   

004040

NEWTON-POWERS #6 XTO ENERGY INC. PRODUCING WELL ARKANSAS POPE 16-9N-20W 201203  
(2,592 ) 

024085

NIC #14 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 4-4N-5W 201204
  11,106   

004523

NICHOLS-GREGORY #1 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA BECKHAM 28-12N-21W
201203   (1,826 ) 

004628

NICHOLS-GREGORY #3-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
28-12N-21W ALL 201204   17,664   

006110

NICKELSON #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MAJOR 12-22N-16W
ALL 201204   (20 ) 

034406

NIGHTINGALE A #1 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 32-16N-104W
201204   17,391   

033283

NILE MOSBURG #3-12 APACHE CORPORATION PRODUCING WELL OKLAHOMA BEAVER 12-3N-25E
201203   (3,231 ) 

032798

NINE, BENJAMIN #3-22 J BREX COMPANY PRODUCING WELL OKLAHOMA BEAVER 22-2N-28E
201204   (305 ) 

012884

NISTLER #4-17 CHESAPEAKE OPERATING, INC PRODUCING WELL OKLAHOMA ROGER MILLS
17-13N-22W 201204   (707 ) 

011707

NISTLER 2-17 BG0 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
17-13N-22W 201204   (3,957 ) 

011708

NISTLER 3-17 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
17-13N-22W 201204   (24,736 ) 

036806

NITCHIE GULCH UNIT 3-21F WHITING OIL & GAS CORPORATION PRODUCING WELL WYOMING
SWEETWATER 21-23N-103W 201202   (1,886 ) 

036644

NOAH #8-10P NOBLE ENERGY INC PRODUCING WELL TEXAS HEMPHILL SEC 8 BLK 4 AB&M SVY
201204   1,925   

034699

NOAH #8-12P NOBLE ENERGY INC PRODUCING WELL TEXAS HEMPHILL SEC 8, BLK 4, AB&M
SVY 201204   1,166   

036321

NOAH #8-14P NOBLE ENERGY INC PRODUCING WELL TEXAS HEMPHILL SEC 8 BLK 4 AB&M SVY
201204   675   

043575

NOAH 0813H NOBLE ENERGY INC PRODUCING WELL TEXAS HEMPHILL SEC 8 BLK 4 AB&M SVY
201204   30,786   

031178

NOBLE #20-3 CHESAPEAKE OPERATING, INC PRODUCING WELL OKLAHOMA CUSTER 20-14N-19W
201204   (1,622 ) 

005839

NOBLE #2-20 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 20-14N-19W
201204   (851 ) 

025696

NOBLE #4-20 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 20-14N-19W
201204   1,071   

005599

NOBLE UNIT CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 20-14N-19W
201204   (11,250 ) 

035294

NOLES A-l EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N 9W NW NW
NW 201204   8,600   

039219

NORMA JO #1-6 ST SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 06-06N-11W
201203   (746 ) 

035309

NORMAN A-l ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N 9W
SW SW SW 201204   472   

011711

NORVILL B #1 NP NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA GRADY
36-5N-5W 201203   3,563   

040507

NOVOTNY PARRISH 1-32 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA GRADY 32-9N-8W
201203   15   

006226

NOVY, BESSIE #1-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
29-11N-11W SE/ 201204   2,727   

034455

NOVY, BESSIE #2-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
29-11N-11W 201204   4,845   

034619

NOVY, BESSIE #3-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
29-11N-11W 201204   5,765   

007056

NUTTDALL UNIT#1-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS
29-17N-22W 201204   7,883   

006300

OAKS 1-4 MUSTANG FUEL CORPORATION PRODUCING WELL OKLAHOMA CUSTER 4-12N-20W
201203   24,593   

002439

O’BRIANT #1 XTO ENERGY INC. PRODUCING WELL ARKANSAS POPE 1-8N-20W 201204   (933
) 

030847

O’BRIEN #9-2 (FRMLY GATES MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 2-14N-22W 201204   (2,372 ) 

011718

ODOM 18-12 FINLEY RESOURCES, INC. PRODUCING WELL ALABAMA LAMAR 18-16S-15W 201204
  870   

006664

O’DONNELL 1-30 CONOCOPHILIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 30-10N-20W
201204   93,372   

007616

O’HARA #3-8 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 8-10N-22W 201203  
(177 ) 

012507

OKIE #1-9 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 9-38N-90W 201203
  76,570   

040197

OLAUGHLIN 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 12-25S-36W 201201  
21,026   

002450

OLSON #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 1-7N-18E
201204   4,216   

039287

OPAL BAUER ET AL #1 INDIGO MINERALS LLC PRODUCING WELL LOUISIANA LINCOLN
34-18N-04W 201204   12,121   

006031

OPITZ #1-14 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 14-11N-11W 201204  
772   

013226

ORBISON #3-11 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 11-08N-15E
201202   1,643   

011725

ORBISON 1-11 BGO SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
11-8N-15E 201204   4,975   

004758

ORBISON-WEEKS #1 ~14 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
14-8N-15E 201201   (281 ) 

039373

ORRELL #1-28 ST SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 28-07N-12W
201203   1,135   

044592

OTIS #1-13H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
13 & 24-161N-96W 201204   (31 ) 

044968

OTIS #2-13H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
13 & 24-161N-96W 201204   1,518   

006369

OVERSTREET #1-31 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA WASHITA 31-10N-19W
201203   104   

002464

OZARK REAL ESTATE #2-19 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS JOHNSON
19-9N-24W 201204   1,802   

011730

PALMER 1-17 BG0 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
17-12N-15W 201204   (29,814 ) 

011731

PALMER 2-17 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 17-12N-15W
1320 FSL 1340 FE 201204   4,194   

035231

PALMER A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 27 18N 9W NE
SW SW 201204   4,550   

002475

PANKEY UNIT #1 QUANTUM RESOURCES MANAGEMENT PRODUCING WELL OKLAHOMA ROGER MILLS
4-13N-26W 201204   83,611   

030943

PAPPY #2-8 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 8-9N-19W 201204
  4,414   

022894

PARK 1-25 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA GARVIN 25-4N-4W
200807   (1,019 ) 

002476

PARKER #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 24-6N-17E
201204   5,348   

033322

PARKER #1-29 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA ELLIS 29-24N-25W
201204   (85 ) 



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

033653

PARKER #33-29 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA ELLIS 29-24N-25W
201204   (7 ) 

042507

PARKER #3-4 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 04-09N-19W
201204   862   

033957

PARKER #44-29 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA ELLIS 29-24N-25W
201204   348   

038746

PARKER #6-29 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA ELLIS 29-24N-25W
201204   (324 ) 

043777

PARKER #8-4 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 04-09N-19W
201204   (388 ) 

005721

PARKER #9-47 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA ELLIS 29-24N-25W
201203   2   

043104

PARKER 6-4 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 04-09N-19W
201204   (4,187 ) 

004122

PARKER, ALFRED #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
27-5N-17E 201203   1,402   

030991

PARKER, ALFRED #3-27 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
LATIMER 27-5N-17E 201203   (5,451 ) 

033382

PARKER, ALFRED #4-27 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
LATIMER 27-5N-17E 201203   2,184   

004264

PARKER, ALFRED UNIT #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
LATIMER 27-5N-17E 201203   (907 ) 

031112

PARMER #1-23 FOREST OIL CORPORATION PRODUCING WELL OKLAHOMA CADDO 23-5N-11W
201203   (146 ) 

007157

PARR #1-36 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
36-13N-26W 201012   1,788   

034890

PATES 1 EAGLE ROCK MID-CONTINENT OPERA PRODUCING WELL ARKANSAS LOGAN 15-8N-23W
NE SE NW 201204   (8,536 ) 

004642

PATRICIA #1-24 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE
24-13N-13W 201204   11   

026483

PATTERSON #2H-31 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA HUGHES
31-04N-11E 201204   (823 ) 

012952

PATTERSON 34-2 BEREXCO LLC PRODUCING WELL OKLAHOMA CADDO 34-10N-12W 201204  
(576 ) 

006032

PATTON #1-15 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 15-10N-12W
201204   5,366   

022903

PATTON A 1 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA PITTSBURG 24-3N-12E 201204
  914   

007571

PATZKOWSKY #1 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA MAJOR
16-20N-11W 201204   5,516   

007012

PAYNE A #1-4 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS ROBERTS SEC 4 BLK A-2
EL&RR SURVEY 201204   (1,886 ) 

007891

PAYNE T 1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS
02-01-N-05W SE/4 201204   28   

007894

PAYNE T 2-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS 02-01N-05W
SW/4 201204   1,788   

006208

PAYNE, CARL #2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
2-14N-14W ALL 201204   7,207   

030130

PEARL #1A-TUBING SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
32-4N-14E 201204   13   

011739

PECK 1-20 BG2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
20-12N-16W 201203   (35,202 ) 

030116

PENFIELD #1-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
30-4N-16E 201204   60,959   

030648

PENNINGTON #3-17 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
17-13N-25W 201204   16,690   

022930

PERKINS 1 CHESAPEAKE OPERATING, INC. ORRI/RY OKLAHOMA BLAINE 7-14N-13W 201102  
(23,169 ) 

002495

PERRYMAN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 10-8N-19E
201204   38,335   

031250

PERRYMAN #1-23 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 23-12N-22W
201204   327   

037520

PERRYMAN #2-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
10-08N-19E 201204   (21 ) 

033032

PERRYMAN #3-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 25-12N-22W
201204   4,350   

037671

PERRYMAN #4-23 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 23-12N-22W
201204   5   

033286

PERRYMAN #4-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 25-12N-22W
201204   7,073   

036918

PERRYMAN #6-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 25-12N-22W
201204   1,798   

037890

PERRYMAN #7-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 25-12N-22W
201204   174   

035303

PERRYMAN, L F 2 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 21 18N
8W SW NW NE 201204   280   

030321

PETERSEN #1-8 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
7,8-13N-26W 201204   (4,953 ) 

003719

PETERSEN #8-2 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
7&8-13N-26W 201204   (10 ) 

006204

PETERSEN UNIT #1-17 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
17-13N-26W SEC 201204   31,692   

031201

PETERSON #1-34A APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 34-11N-19W
201204   (3,652 ) 

032831

PETERSON #2-34 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 34-11N-19W
201204   141   

013024

PEYTON #1-1 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 01-08N-17E
201202   (1,620 ) 

011744

PFEIFFER 1-10 CONOCOPHILLIPS COMPANY ABANDONED WELL WYOMING FREMONT 10-38N-90W
201204   (4,033 ) 

003787

PHEBE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 4-9N-25E
201204   (11,351 ) 

011745

PHILLIPS 1-8 NP SM ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 8-8N-16E
201203   507   

007121

PICKENS #1-76 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS HEMPHILL SEC 76 BLK
42 H&TC RR CO SURVE 201012   2,558   

004551

PIERCE, WILLIE #2 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA
36-10N-20W 201204   695   

038606

PIERCY #1-21 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 21-12N-21W
201203   58   

004364

PILGRIM-WOODY #1-21 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA GRADY
21-4N-7W 201010   (984 ) 

004064

PINE LAKE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 24-6N-17E
201204   49,886   

002523

PITTSBURG #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
20-3N-14E 201204   12,072   

002524

PITTSBURG #2-20 (REDRILL) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 20-3N-14E 201204   123,353   

032103

PLUMMER #2-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 26-26N-26W
201204   6,058   

035253

PLUNKETT A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24 18N
9W SW SW NW 201204   (234 ) 

025741

POOLER #1-22 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 22-5N-8W
201204   7,577   

035332

POPE #1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 8 17N 9W
NW NW NE 201204   5,584   

034407

POSTON A J A #3 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 22-16N-104W
201204   11,288   

037019

POTTER #2-20 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 20-12N-22W
201204   7,234   

042937

POTTER #4-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 11-11N-22W
201204   (370 ) 

006188

POTTER STATE #1-20 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 20-12N-22W
201204   145   

006288

POTTER, JC #1-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 1-11N-22W
201204   5,648   

006748

POTTER, JC 2-11 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 11-11N-22W
201204   4,162   

039803

POUNDS #3-17 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SECTION 17, BLK
1, I&GN SVY 201204   (9 ) 

040531

POUNDS #4-17 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SECTION 17, BLK
1, I&GN SVY 201204   304   

006730

POWELL 1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 24-6N-13E
201204   22,012   

022973

PRATER #1-39 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 33 & 39 BLK
M-1 H&GN SVY 201204   15,293   

038550

PRATER #2-10 QEP ENERGY COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 10 BLK 4 AB&M
RR CO SVY 201202   (197 ) 

038824

PRATER #6-10 QEP ENERGY COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 10 BLK 4 AB&M
RR CO SVY 201202   (1,130 ) 

007501

PRESTON #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 21-26N-25W
201204   867   

005037

PRESTON #1-18 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 18-12N-20W
201204   (9,549 ) 

034815

PRETTY WOMAN #1-14H CHESAPEAKE OPERATING, INC. APO ONLY OKLAHOMA PITTSBURG
14-8N-15E 201204   (602 ) 

036218

PRETTY WOMAN #2-14H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
14-8N-15E 201204   5,418   

002564

PRICE #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS FRANKLIN 36-8N-28W
201204   463   

006693

PUFFINBARGER #2-20 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER
MILLS 20-13N-22W 201204   (6,212 ) 

026522

PULLIG #2-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA BIENVILLE
31-17N-05W 201204   10,986   

006359

PURVIS #1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
2-12N-26W 201204   10,589   

011766

PURVIS 1-19 CARL E GUNGOLL EXPLORATION LLC PRODUCING WELL OKLAHOMA ROGER MILLS
19-14N-23W C NE/4 201204   870   

006556

PURYEAR #1B SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 24 BLK M-1
H&GN SURVEY 201204   651   

013581

PURYEAR #28-4 LINN OPERATING INC PRODUCING WELL TEXAS WHEELER SEC 28 BLK A-3
H&GN SVY 201204   (2,573 ) 

004491

PYATT #1-16 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
16-13N-22W 200911   (12,838 ) 

030310

QUAID UNIT B 1-32 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA LATIMER
32-6N-19E 201203   (89 ) 

004866

QUINBY #1-25 APACHE CORPORATION PRODUCING WELL OKLAHOMA HARPER 25-26N-21W 201204
  (94 ) 

011768

QUINCY #1-34 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 34-39N-91W
201203   16,335   

012511

QUINCY #2-34 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 34-39N-91W
201203   52,693   

038530

QUINTON #1-2H QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 02-07N-18E
201202   2,403   

006378

QUIRING #1-34 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
34-12N-14W 201203   408   

004333

RADFORD #1-28 FOUNDATION ENERGY MGMT LLC PRODUCING WELL ARKANSAS POPE 28-8N-18W
201202   (1,216 ) 

002590

RAMIREZ ET AL UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
36-8N-22E 201204   963   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

043273

RAMP #1412 FOREST OIL CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 12 BLK 41
H&TC SVY 201204   (220 ) 

004746

RANDEL #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
22-5N-16E 201204   (991 ) 

037147

RANDLE 33-7-10 #2 STH SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-7W 201204   9,932   

037148

RANDLE 33-7-10 #4 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-7W 201204   24,467   

039005

RANDLE 33-7-10 #5 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33N-07W NWSW 201204   194   

038071

RANDLE 33-7-10 #6 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
10-33-07W 201204   1,401   

039880

RATTLER #1-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS NE/4
10-01N-05W 201204   5,597   

025720

RAY #2-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GARVIN SW/4 NW/4 SEC
31 4N-3W 201204   (2,501 ) 

025719

RAY #3-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GARVIN SW/4 NE/4 SEC
31-4N-3W 201204   (2,015 ) 

023002

RAY 2-21 APACHE CORPORATION PRODUCING WELL OKLAHOMA STEPHENS 21-2N-8W 201203  
(4,287 ) 

044805

RAYMO #2-30H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE 30 &
31-l61N-95W (BHL) 201204   (486 ) 

004181

READING #1 STEPHENS PRODUCTION CO. PRODUCING WELL OKLAHOMA HASKELL 32-8N-21E
201204   (4,331 ) 

033046

RECTOR #1-20 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 20-10N-12W
201204   263   

033687

RED DESERT UNIT KAISER-FRANCIS OIL COMPANY ABANDONED WELL WYOMING SWEETWATER
VARIOUS 201201   (1,231 ) 

006324

RED ROCK RANCH #1-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
23-12N-22W 201204   (48,150 ) 

007138

REDELSPERGER #3-957 SAMSON LONE STAR, LLC. PRODUCING WELL TEXAS LIPSCOMB SEC 957
BLK 43 H&TC RR CO SUR 201103   —     

007112

REDELSPERGER #4-958 SAMSON LONE STAR, LLC. PRODUCING WELL TEXAS LIPSCOMB SEC 958
BLK 43 H&TC RR CO SUR 201103   —     

012702

REDMOON #6-29 CHESAPEAKE OPERATING, INC PRODUCING WELL OKLAHOMA CUSTER
29-14N-20W 201204   157   

012873

REDMOON #7-29 CHESAPEAKE OPERATING, INC PRODUCING WELL OKLAHOMA CUSTER
29-14N-20W 201204   1,388   

011784

REDMOON 1-29 BG0 CHESAPEAKE OPERATING, INC PRODUCING WELL OKLAHOMA CUSTER
29-14N-20W 201204   1,052   

025400

REED #3-17 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA CUSTER 17-14N-15W 201202  
76   

004592

REED #3-2 APACHE CORPORATION SHUT DOWN OR T&A TEXAS WHEELER SEC 2 BLK 1 B&B SVY
201204   4,478   

003800

REED #4-22 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LE FLORE 22-7N-23E
201204   (90 ) 

035059

REED A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4-17N-9W NE SW
NE 201204   (2,379 ) 

035274

REED A-3 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N-8W NW NE
NE 201204   1,911   

035288

REED A-4 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4 17N-8W NE NE
SE 201204   604   

035291

REED A-5 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4-17N-9W SE SE
NW 201204   868   

035311

REED A-6 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4-17N-9W NE
SE NE 201203   (20 ) 

035315

REED A-7 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 4-17N-9W NW
NW SE 201204   26   

035057

REED B-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 33-18N-9W NW SE
SE 201204   (7 ) 

035262

REED B-2 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 33 18N-9W SW NE
SE 201204   1,179   

041040

REED ROBERT A #1- HOSSTO EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
04-17N-09W 201204   (112 ) 

003285

REED UNIT #1-21 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LE FLORE
21-7N-23E 201203   5,400   

039690

REED, OPAL #1-18 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 18-10N-26W
201203   (105 ) 

003284

REED, ROY #2-21 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LE FLORE
21-7N-23E 201203   944   

008424

REED, ROY #4-21 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LE FLORE
21-7N-23E 201203   (8,485 ) 

030672

REED, ROY #5-21 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LE FLORE
21-7N-23E 201203   3,998   

033176

REED, ROY #6-21 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LE FLORE
21-7N-23E 201203   (1,835 ) 

012817

REEVES #1-31 JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA ROGER MILLS
31-12N-23W 201204   6,684   

012831

REEVES 36 #1 JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA ROGER MILLS
36-12N-24W 201204   (129 ) 

036722

REID #6-9 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 09-13N-24W
201204   671   

006993

REIMAN #1-22 CHACO ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 22-12N-15W 201204  
144,435   

006994

REIMAN 22B CHESAPEAKE OPERATING, INC. APO ONLY OKLAHOMA CUSTER 22-12N-15W 201204
  17,469   

006653

REINHARD #1-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 8-12N-18W
201204   17,768   

011791

REYNOLDS HUSSEY 1-11 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA STEPHENS
11-2N-5W 201204   4,477   

004014

RICH #2 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS CRAWFORD 2,11-9N-30W
201204   12,125   

031064

RICH #2-32 (REDFORK) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODS
32-24N-13W 201101   —     

032907

RICHARDSON #1-29 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 29-12N-21W
201204   1,748   

011797

RICHARDSON T A #2 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
1-16S-7E 201204   (12,323 ) 

011800

RICHARDSON T A #4 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
7-16S-8E 201204   3,637   

011801

RICHARDSON T A #6 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
18-16S-8E 201204   (660 ) 

011808

RICHARDSON T A 5 SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
7-16S-8E 201204   4,156   

011809

RICHARDSON, T A 5-2 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A MISSISSIPPI MONROE
7-16S-8E 201201   1,697   

005965

RICHARDSON-STATE #2-36 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA
BLAINE 36-16N-11W 200604   858   

008303

RICHEY #2-18 APACHE CORPORATION PRODUCING WELL OKLAHOMA GRADY 18-6N-8W 201204  
4,048   

006273

RICHMOND #1-7 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 7-12N-20W
CNE 201204   4,001   

007000

RIDGEWAY SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 9-3N-26ECM
201204   8,647   

039311

RINGO #10-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 09-09N-19W
201204   (4,869 ) 

033921

RINGO #9-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 9-9N-19W
201204   (1,742 ) 

007377

RISLEY #2-7 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 7 BLK 1 I&GN
RR CO SURVEY 201204   (6,206 ) 

007378

RISLEY #3-7 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 7 BLK 1 I&GN
RR CO SURVEY 201204   1,474   

007379

RISLEY #4-7 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 7 BLK 1 I&GN
RR CO SURVEY 201204   (12,921 ) 

040198

RITCHEY 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 32-24S-35W 201202  
19,807   

013195

ROARK #1-5 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS 05
12N-21W 201204   83   

004230

ROBBERS CAVE #1 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LATIMER 18-6N-19E
201204   (197 ) 

004479

ROBBERS CAVE #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
18-6N-19E 201204   265   

045873

ROBBINS #1-28H DEVON ENERGY PRODUCTION, PRODUCING WELL OKLAHOMA DEWEY 28-17N-14W
201203   1,514   

003936

ROBERT #1-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 23-26N-25W
201204   48   

038107

ROBERTS ET AL #3 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 34-18N-09W 201204   1,019   

035543

ROBERTS ET AL 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 34 18N 9W NE NW SW 201204   (815 ) 

035562

ROBERTS ET AL 2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
35 18N 9W SW SW NW 201204   841   

040510

ROBERTSON #1-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 10-5N-9W
201204   5,719   

040511

ROBERTSON #2-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 10-5N-9W
201204   (7,659 ) 

004337

ROBERTSON UNIT #1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA HASKELL
14-8N-21E 201203   98   

003433

ROBERTSON UNIT #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA HASKELL
14-8N-21E 201203   7,604   

030785

ROBINSON #1-18 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
18-9N-20W 201204   (2,413 ) 

041849

ROBINSON #1-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 08-14N-14W
201103   (2 ) 

030842

ROBINSON #2-18 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
18-9N-20W 201204   (841 ) 

031014

ROBINSON TRUST #1-6 RANGE HOLDCO INC. PRODUCING WELL OKLAHOMA WOODWARD 6-24N-18W
201204   (149 ) 

040216

ROBISON D-2 OXY USA, INC. PRODUCING WELL KANSAS KEARNY 05-25S-36W 201203   8,089
  

040199

RODERICK 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 36-24S-36W 201202  
19,289   

005885

ROGER #1-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA 2-11N-16W
201203   (397 ) 

006719

ROGERS E. 1-259 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 259 BLK
C G&MMB&A SURVEY 201204   72,460   

030307

ROGERS, KOLETA #1-14 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY
14-4N-8W 201204   30,795   

002670

ROGERS, PAUL P. #3 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS PANOLA GEORGE
WEEDIN SURVEY A-704 201204   (16,906 ) 

005015

ROHLA B UNIT XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 24-20N-16W 201204  
(16,487 ) 

004112

ROLF #1-9 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 9-26N-24W
201204   1,359   

006344

ROLL 1-A7 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CUSTER 7-13N-17W 201204
  1,092   

004155

ROLLIN #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA LE FLORE 25-8N-26E
201204   176   

002677

ROLLINGS #1-18 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-4N-15E 201203   7,628   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES              

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

030118

ROMINE #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
28-4N-14E 201204   49,600   

030119

ROMINE #2-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
28-4N-14E 201204   1,510   

004339

ROSE SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 12-7N-20E 201204  
20,535   

005241

ROSE #1-36 MERIT ENERGY COMPANY PRODUCING WELL OKLAHOMA BEAVER 36-4N-24ECM
201203   226   

002682

ROSE #2-24 (WAPANUCKA) SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
24-7N-19E 201204   475   

011838

ROSE 1-12 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA MAJOR 12-22N-12W
201204   (1,508 ) 

002684

ROSS #1-6 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 6-7N-l5E
201204   11,513   

006424

ROWLAN #1-35 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 35-11N-19W
201204   34,422   

006789

ROWLAN 1-3 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA WASHITA 3-11N-20W
201204   913   

005078

ROY #1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL TEXAS HEMPHILL SEC 3 GH & H SVY
201204   (2,928 ) 

041987

RUBY LEE #1-1H CHESAPEAKE OPERATING, INC. PRODUCING WELL TEXAS WHEELER SEC 4 BLK
5 B&B SVY 201203   (1,059 ) 

033237

RUDMAN #10 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201204   (6,416 ) 

033229

RUDMAN #2 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201204   (3,522 ) 

033230

RUDMAN #3 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201204   (6,016 ) 

033231

RUDMAN #4 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201204   (5,790 ) 

033232

RUDMAN #5 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA THOMAS W. WALDEN
SVY, A-698 201204   (3,123 ) 

033233

RUDMAN #6 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201204   (3,998 ) 

033234

RUDMAN #7 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201204   (4,708 ) 

033235

RUDMAN #8 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-264 201204   (4,981 ) 

033236

RUDMAN #9 TORCH E & P PROCESSING PRODUCING WELL TEXAS PANOLA SARAH ENGLISH SVY,
A-189 201204   (5,256 ) 

041810

RUGER NORTH 36-32D WESCO OPERATING INC. PRODUCING WELL WYOMING SWEETWATER
32-15N-94W 201204   2,272   

041811

RUGER UNIT 24-32 WESCO OPERATING INC. PRODUCING WELL WYOMING SWEETWATER
32-15N-94W 201203   (4,655 ) 

004111

RUMSEY #2-26 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA MAJOR 26-21N-16W
201204   58,794   

026600

RUTH ANN #1-14 SEDNA ENERGY INC. PRODUCING WELL OKLAHOMA HASKELL 14-08N-20E
201203   1,901   

037164

S. UTE 33-9 #36-1 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
36-33N-9W 201204   3   

040200

SALYER 1-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 33-23S-37W 201202  
34,008   

004047

SAMS #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 22-5N-17E
201204   (5,460 ) 

036542

SAND CREEK #1-11 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO SE/4
SEC 11-10N-13W 201204   2,341   

004225

SANDERS #1-17 APACHE CORPORATION PRODUCING WELL OKLAHOMA CUSTER 17-12N-20W
201204   344   

011852

SANFORD #1-27 NP NADEL & GUSSMAN OPERATING ABANDONED WELL OKLAHOMA ELLIS
27-18N-25W 200104   (14,197 ) 

012676

SANFORD #2-27 NADEL & GUSSMAN OPERATING SHUT DOWN OR T&A OKLAHOMA ELLIS
27-18N-25W 201002   1,021   

006439

SANVE #1-15 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA ROGER MILLS
15-12N-24W 201204   (22,587 ) 

010588

SASSEEN #14-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 09-09N-19W
201204   978   

006034

SAUER #2-23 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA CUSTER 23-12N-15W
201204   19,057   

040201

SAUER 1-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 27-23S-37W 201202   (13
) 

040202

SAUER B-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 15-23S-37W 201202  
82,087   

037587

SAVAGE #11-1 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
01-14N-22W 201204   2,571   

005952

SAVAGE #3-1 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
1-14N-22W 201203   63   

031206

SCHAPANSKY #1-32 LINN OPERATING INC. PRODUCING WELL OKLAHOMA CUSTER 32-13N-16W
201204   (6,655 ) 

030880

SCHARFF #1-1 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
01-05N-19E 201203   815   

041651

SCHARFF #3X BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
01-05N-19E 201203   9   

041652

SCHARFF #4 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
01-05N-19E 201203   148   

041653

SCHARFF #5 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
01-05N-19E 201203   209   

041508

SCHARFF #6 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
01-05N-19E 201203   (294 ) 

040747

SCHARFF #7 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
01-05N-19E 201203   54   

042895

SCHARFF #9 (LWR ATOKA/CEC BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
LATIMER 01-05N-19E 201203   3,767   

003994

SCHERER B #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
34-4N-15E 201204   21,215   

034580

SCHERER B #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
34-4N-l5E 201204   2,764   

002725

SCHMIDT #1 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CADDO 15-5N-11W 201204  
99,539   

033389

SCHOU #2-2 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 02-12N-23W
201204   (85 ) 

033294

SCHOU #4-3 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA ROGER MILLS
3-12N-23W 201204   2,348   

023136

SCHROCK #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 9-14N-14W
201204   (6,975 ) 

007645

SCHULTZ #3-976 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 976 BLK
43 H&TC RR CO SUR 201103   1   

007133

SCHULTZ D #2-889 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 889 BLK
43 H&TC RR CO SUR 201204   (120 ) 

033331

SCHULTZ D #3-889 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 889,
BLK 43, H&TC SVY 201204   486   

007136

SCHULTZ E #2-870 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 870 BLK
43 H&TC RR CO SUR 201103   —     

008709

SCHULTZ E #4-870 EOG RESOURCES, INC. PRODUCING WELL TEXAS LIPSCOMB SEC 870 BLK
43 H&TC SURVEY 201202   —     

007016

SCHULTZ HERMAN #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC 1048
BLK 43 H&TC RR CO SUR 201103   —     

007131

SCHULTZ HERMAN #2-1048 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS LIPSCOMB SEC
1048 BLK 43 H&TC RR CO SUR 201204   8,906   

003292

SCHWEGMAN #1-33 BP AMERICA PRODUCTION COMPANY ABANDONED WELL OKLAHOMA LATIMER
33-7N-19E 200905   (1,973 ) 

006310

SCHWEN #14-1 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA CADDO 14-5N-l1W
201204   (4,237 ) 

003937

SCOTT M #1 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
31-4N-16E 201203   6,463   

030121

SCOTT M #2-31 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
31-4N-16E 201203   (10,771 ) 

011861

SCOTT PAPER 1 SD SAMSON RESOURCES COMPANY SHUT DOWN OR T&A MISSISSIPPI MONROE
1-16S-7E 201108   (4,509 ) 

011863

SCOTT TURNER SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
1-16S-7E 201204   (109 ) 

002752

SCOTT, DON #1-29 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA
PITTSBURG 29-3N-14E 201203   262   

005137

SCOTT, DON #2-29 (CROMWEL SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 29-3N-14E 201204   (22 ) 

005156

SCOTT, DON #2-29 (WAPANUC SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 29-3N-14E 201204   29,451   

002755

SCOTT, JANE #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS LOGAN 18-8N-25W
201204   393   

004830

SCOTI, LEE #3-31 ELAND ENERGY, INC. PRODUCING WELL OKLAHOMA PITTSBURG 31-3N-14E
201203   (6,211 ) 

042874

SEA HORSE #1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 05-16N-18W
201204   8,006   

035117

SEAMSTER HEIRS 1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 35 18N 9W SE NE NW 201204   7,082   

030045

SEAY, W.H. #31-1 SAMSON RESOURCES COMPANY ABANDONED WELL ALABAMA LAMAR
31-16S-15W 200705   291   

045866

SEGER USA #1-9H CHESAPEAKE OPERATING, INC PRODUCING WELL OKLAHOMA WASHITA
09-11N-16W 201203   21,434   

011869

SELF 11-1 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
11-16S-19W 201204   3,031   

011873

SELF 11-2 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
11-16S-19W 201204   951   

011878

SELF 12-1 SD SAMSON RESOURCES COMPANY PRODUCING WELL MISSISSIPPI MONROE
12-l6S-19W 201204   3,424   

023174

SELMAN #1-31 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA WOODWARD
31-26N-19W 201012   10,250   

034850

SEMMEL, EARL #1-13 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BEAVER
13-4N-24ECM 201203   38   

045923

SGT. PEPPER GU #1H-R SAMSON LONE STAR, LLC PRODUCING WELL TEXAS NACOGDOCHES JOSE
ANTONIO CHIRINO SVY,A-17 201204   (17,540 ) 

036421

SHARUM #1A-30 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM SEC
19,20,29&30-10N-24W 201204   (7,241 ) 

039103

SHAW #3-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
16-12N-24W 201204   2,217   

040203

SHELL 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 26-24S-37W 201202  
1,823   

038391

SHELTON #1-29 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 29-10N-20W
201204   336   

013012

SHELTON #3-7 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA HASKELL 07-08N-18E
201202   1,752   

030322

SHELTON STATE #1-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201204   5,864   

006278

SHOCKEY #1-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 25-8N-6W
CNE 201204   108   

033614

SHOCKEY #4-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 25-8N-6W
201204   716   

006786

SHOCKEY 2-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 25-8N-6W
201204   10,529   

033256

SHOCKEY 3-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 25-8N-6W
201204   1,895   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

007502

SHUMAN A-1 SHERIDAN PRODUCTION CO LLC PRODUCING WELL OKLAHOMA HARPER 21-26N-25W
201204   200   

033154

SIBERIA RIDGE #11-26 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
SWEETWATER 26-22N-94W 201203   57   

033152

SIBERIA RIDGE #2-26 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
SWEETWATER 26-22N-94W 201203   (221 ) 

033149

SIBERIA RIDGE #3-24A SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
24-22N-94W 201204   1,619   

033145

SIBERIA RIDGE #4-22 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
22-22N-94W 201204   5,114   

033153

SIBERIA RIDGE #9-26 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
SWEETWATER 26-22N-94W 201203   (337 ) 

036153

SIBERIA RIDGE FED #8-22 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 22-22N-94W 201204   11,525   

036963

SIBERIA RIDGE FED #9-22N SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 22-22N-94W 201204   334   

037717

SIBERIA RIDGE FEDERAL #11 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 22-22N-94W 201204   4,051   

033151

SIBERIA RIDGE FEDERAL #5- DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL WYOMING
SWEETWATER 26-22N-94W 201203   (865 ) 

036205

SIBERIA RIDGE S FED #6-34 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING
SWEETWATER 34-21N-94W 201204   6,318   

002812

SILVER BULLETT #1-11 WHITMAR OPERATING COMPANY PRODUCING WELL OKLAHOMA LATIMER
11-4N-17E 201202   (63 ) 

043107

SILVERS TRUST #1-8 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 08-06N-11W
201203   322   

006559

SIMMERMAN #1-16 (SIDETR SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA BECKHAM
16-10N-21W 200906   437   

006260

SIMMONS #1-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
29-12N-22W 132 201204   110,404   

006189

SIMMONS #1-A APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 17-12N-22W
201204   (8,160 ) 

005126

SIMMONS #2-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
29-12N-22W 201204   90,755   

006722

SIMMONS 2-31 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 31-12N-22W
201204   176   

006709

SIMMONS, JR 1-36 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
36-12N-23W 201204   1,829   

035050

SIMS 1 (KELLEY) SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
3-17N 9W SE NW NE 201204   852   

035090

SIMS 2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 3-17N
9W SE NE SW 201204   17,435   

040204

SINGLETON 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 30-24S-35W 201202  
4,698   

003558

SISCO #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 3l-3N-14E
201204   39,503   

008761

SIX MILE CREEK #1-6 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CANADIAN
6-11N-7W         SE/4 201204   3,330   

031170

SLATTEN #1-13 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA WASHITA
13-9N-18W 201006   1,741   

004173

SLAUGHTER #1 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 1-4N-16E
201204   2,406   

004372

SLAUGHTER #1-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 1-4N-16E
201204   (9,195 ) 

030853

SLAUGHTER #3 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 1-4N-16E
201204   1,661   

030974

SLAUGHTER #5 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 1-4N-16E
201204   (1,545 ) 

044979

SLAUGHTER 6-15-15 H-l CHESAPEAKE OPERATING, INC. PRODUCING WELL LOUISIANA CADDO
06-15N-15W 201203   (5,408 ) 

003882

SMALLWOOD #1-10 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
10-4N-16E 201203   1,625   

003959

SMALLWOOD #2-10 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
10-4N-16E 201203   17,071   

030960

SMALLWOOD #4A BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
10-4N-16E 201203   (60 ) 

033618

SMALLWOOD #5-10 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
10-4N-16E 201203   (25 ) 

007108

SMALTS, RAYMOND #1-22 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA
CIMARRON 22-2N-9ECM 200701   199   

031160

SMILEY #2-18 (CHESTER) XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 18-21N-13W
201204   (82 ) 

032102

SMILEY #2-18(INOLA/MANNG/ XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR
18-21N-13W 201204   263   

002827

SMITH #1 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 5-13N-24W
201204   122,213   

036605

SMITH #1 EL PASO E&P COMPANY LP SHUT DOWN OR T&A LOUISIANA DESOTO 13-14N-14W
200607   (4,245 ) 

006464

SMITH #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA 22-11N-14W
201204   7,335   

026475

SMITH #1H-28 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA HUGHES
28-04N-11E 201204   (48 ) 

012850

SMITH #3-30 ZENERGY, INC. PRODUCING WELL OKLAHOMA CUSTER NE NW SEC 30-14N-20W
201204   896   

036183

SMITH #3-5 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 5-13N-24W
201204   (64 ) 

033028

SMITH #3-6 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CANADIAN 6-11N-7W
201204   3,694   

012851

SMITH #4-30 ZENERGY, INC. PRODUCING WELL OKLAHOMA CUSTER SW SW SEC 30-14N-20W
201204   868   

036779

SMITH #4-5 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 05-13N-24W
201204   2,364   

033355

SMITH #4-6 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CANADIAN 6-11N-7W
201204   3,174   

039500

SMITH #6-5 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 05-13N-24W
201204   (6,566 ) 

012839

SMITH B #3-21 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA CUSTER 21-14N-20W
201204   (163 ) 

035237

SMITH G-l (SONAT) EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 18 8N
8W NE SE SW 201203   53   

007592

SMITH MARY O #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL TEXAS HANSFORD SEC 16
BLK 2 SA&MG RR CO SURVE 201204   (5,932 ) 

023254

SMITH THOMAS APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA GRADY 23-7N-7W 201204
  (21,505 ) 

007665

SMITH UNIT #2-23 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA BLAINE 23-19N-12W
201202   679   

036890

SMITH, EFFIE B #5 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 08-17N-09W 201204   9,933   

036891

SMITH, EFFIE B #6 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 08-17N-09W 201204   2,201   

039039

SMITH, EFFIE B #7 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 08-17N-09W 201204   2,392   

035069

SMITH, EFFIE B-1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
8 17N 9W SW NE NE 201204   14,785   

035252

SMITH, EFFIE B-2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
817N 9W NE NE NE 201204   12,155   

035206

SMITH, EFFIE B-3 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
8 17N 9W SE SE SE 201204   1,700   

036110

SMITH, EFFIE B-4 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 8-17N-9W 201204   9,835   

006393

SMITH, J JOE #1-16 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CUSTER 16-12N-17W
201203   (2,599 ) 

035300

SMITH, P V A-1 EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 26 18N 9W
SW NE NW 201204   (580 ) 

002839

SMITH, ROSE LATIGO OIL & GAS INC. PRODUCING WELL OKLAHOMA BEAVER 33-5N-26ECM
201204   592   

003290

SNOW #1-3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 3-7N-19E
201204   28,862   

037182

SO. UTE 32-8 #3-4 âDKã SOUTHERN UTE INDIAN TRIBE PRODUCING WELL COLORADO LA
PLATA 03-32N-8W 201112   (4,856 ) 

037183

SO. UTE 32-8 #5-7 âDKã SOUTHERN UTE INDIAN TRIBE PRODUCING WELL COLORADO LA
PLATA 05-32N-8W 201203   (4,488 ) 

030652

SONIAT #1-6 KAISER-FRANCIS OIL COMPANY PRODUCING WELL LOUISIANA CADDO 6-16N-16W
201203   26   

040090

SONNY #2-17 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 17-10N-26W 201203
  (95 ) 

042098

SONNY #3-17 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 17-10N-26W 201203
  137   

006997

SOONER #1-35 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
35-10N-26W 201204   1,972   

004478

SOONER #1-19 WARD PETROLEUM CORP PRODUCING WELL OKLAHOMA BLAINE 19-13N-12W
201204   7,670   

005835

SORRELS C #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
17-3N-13E 201204   (1,540 ) 

006154

SOUTH #1-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 8-16N-20W
201204   (123 ) 

039602

SOUTH #2-8 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA DEWEY 08-16N-20W
200805   1,151   

034396

SOUTH BAXTER UNIT #15 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
16-16N-104W 201204   (2,328 ) 

034410

SOUTH BAXTER UNIT #17 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
3-16N-104W 201204   (59,594 ) 

034411

SOUTH BAXTER UNIT #19 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
9-16N-104W 201204   (3,503 ) 

034412

SOUTH BAXTER UNIT #2 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
29-16N-104W 201204   1,988   

034413

SOUTH BAXTER UNIT #21 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
15-16N-104W 201204   2,963   

034562

SOUTH BAXTER UNIT #22 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER SEC 5 &
6-15N-104W 201204   (18,977 ) 

035012

SOUTH BAXTER UNIT #24 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
5-15N-104W 201204   (11,183 ) 

036185

SOUTH BAXTER UNIT #26 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER NW NE
SEC 33-16N-104W 201204   66,384   

034414

SOUTH BAXTER UNIT #6 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
10-16N-104W 201204   6,895   

034415

SOUTH BAXTER UNIT #8 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
10-16N-104W 201204   (16,014 ) 

034397

SOUTH BAXTER UNIT 1SR WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER
21-16N-104W 201204   (3,849 ) 

037185

SOUTHERN UTE #15-16 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 16-32N-7W 201204   (1,154 ) 

037187

SOUTHERN UTE #2 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
16-32N-7W 201204   (12,762 ) 

037189

SOUTHERN UTE #3 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
15-32N-7W (S/2) 201204   19,793   

037192

SOUTHERN UTE #6 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
16-32N-7W 201204   3,375   

037193

SOUTHERN UTE #7 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
21-32N-7W 201204   (27,757 ) 



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION

MONTH

NET
IMBALANCE  

037194

SOUTHERN UTE #701 CONOCOPHILLIPS COMPANY PRODUCING WELL COLORADO LA PLATA
14-32N-7W 201204   25,248   

037195

SOUTHERN UTE #702 CONOCOPHILLIPS COMPANY PRODUCING WELL COLORADO LA PLATA
15-32N-7W 201204   7,648   

037196

SOUTHERN UTE #8 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
21-32N-7W 201204   (5,247 ) 

044304

SOUTHERN UTE #8E (FC) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
21-32N-07W 201204   8,327   

037198

SOUTHERN UTE 11 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
20-32N-7W 201204   (23,716 ) 

037200

SOUTHERN UTE 16-15 (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 15-32N-7W (S/2) 201203   (4,810 ) 

037203

SOUTHERN UTE 2E (MV) SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
16-32N-7W 201204   (18,257 ) 

039807

SOUTHERN UTE 32-7-10 #7 SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 10-32N-07W 201204   (2,340 ) 

039783

SOUTHERN UTE 33-9 #20-2 CONOCOPHILLIPS COMPANY PRODUCING WELL COLORADO LA PLATA
20-33N-09W 201204   1,015   

039784

SOUTHERN UTE 33-9 #20-4 CONOCOPHILLIPS COMPANY PRODUCING WELL COLORADO LA PLATA
20-33N-09W 201204   908   

037214

SOUTHERN UTE GOVT #1 âDKã SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA
PLATA 26-33N-9W 201204   956   

038722

SPARKS #3-11 WHITMAR EXPLORATION COMPANY PRODUCING WELL OKLAHOMA LATIMER
11-04N-17E 201202   325   

037687

SPARKY #1-9 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 09-09N-21W
201204   42   

030372

SPEAR #1 DNU-HUNT PETROLEUM CORPORATION SHUT DOWN OR T&A TEXAS GREGG JAMES F
DIXON SVY A-57 200605   16,884   

011921

SPEAR #1-5 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 5-38N-89W
201203   2,176   

005338

SPEAR #3-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CANADIAN
18-13N-9W 201204   46,506   

039326

SPRADLIN FARMS #8A-20 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA
20-10N-20W 201204   (1,153 ) 

012503

SPRATT #1-4 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W
201203   77,417   

012706

SPRATT #2-3 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 3-38N-90W
201203   6,827   

012508

SPRATT #2-4 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 4-38N-90W
201203   (186,579 ) 

034633

SPROWLS #1-32 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 32-13N-22W
201204   121   

005428

SPROWLS #2-5 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 5-12N-23W
201204   (4,036 ) 

008631

SPURGEON 1-34 JEC OPERATING, LLC PRODUCING WELL OKLAHOMA BEAVER 34-6N-27ECM
201204   9,436   

006187

SPURLIN UNIT #1-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
23-14N-26W 201204   1,909   

036257

STALEY 1-29 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BECKHAM
29-10N-24W 201204   13   

006039

STALEY-HOWERTON #1-8 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA CADDO
8-10N-12W 201202   50,093   

003686

STANDIFORD #1-17 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA LE FLORE
17-9N-26E 201204   4,558   

005639

STANDRIDGE #2 SEECO, INC. PRODUCING WELL ARKANSAS FRANKLIN 18,19,30-10N-26W
201204   450   

006047

STANGL #2-23 LINN OPERATING INC. PRODUCING WELL OKLAHOMA KINGFISHER 23-15N-9W
201204   7,463   

034675

STANGL #3-23 LINN OPERATING INC. PRODUCING WELL OKLAHOMA KINGFISHER 23-15N-9W
201204   237   

006615

STATE #1-11 SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA ELLIS 11-18N-26W
201001   1,094   

006617

STATE #1-12 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ELLIS 12-18N-26W
201006   873   

006183

STATE #1-32 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 32-13N-22W
ALL 201204   (11,574 ) 

024010

STATE #13-D RICKS EXPLORATION COMPANY ABANDONED WELL OKLAHOMA CADDO 13-6N-9W
200103   (8,748 ) 

039825

STATE #2-12 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ELLIS 12-18N-26W
201008   1,266   

005094

STATE #2-33 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODWARD 33-23N-17W
201204   1,691   

007873

STATE 1A-10 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA ROGER MILLS 10-13N-24W
201204   (3,617 ) 

006734

STATE 2-11 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS 11-18N-26W
201204   14   

034205

STATE 3-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
32-13N-22W 201204   280   

034416

STATE LAND #1 (10-17-104) WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER
10-17N-104W 201203   36,347   

002888

STATE OF OKLAHOMA #2-16 WAGNER & BROWN LTD. ABANDONED WELL OKLAHOMA ROGER MILLS
16-14N-26W 201204   (492 ) 

006210

STEARNS #2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 11-14N-14W
ALL 201204   (61,570 ) 

006209

STEARNS #3 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA CUSTER 11-14N-14W
ALL 201106   (8,663 ) 

030053

STEELE #36-10 #1-A SAMSON RESOURCES COMPANY SOLD OR LOST LEASE MISSISSIPPI CLAY
36-15S-4E 201201   —     

006566

STEELE-YOUNG #2-2 SAMSON LONE STAR, LLC. PRODUCING WELL TEXAS HEMPHILL SEC 2 B&B
SURVEY 201204   1,093   

003623

STEGMAIER #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODWARD
34-20N-21W 201204   (17,287 ) 

032975

STEGMAIER #2-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ELLIS
34-20N-21W 201204   2,404   

045141

STEIN #1-3H LINN OPERATING INC. PRODUCING WELL TEXAS WHEELER SEC 1 C&M SVY,
A-412 201204   5,281   

034767

STEINER #2-19 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA CUSTER
19-13N-14W 201203   (170 ) 

011978

STEINLE RANCH UN TE MATRIX PRODUCTION COMPANY PRODUCING WELL WYOMING CONVERSE
31-39N-69W 201203   1,207   

005811

STEPHENS #1-26 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA WASHITA 26-11N-19W
201203   (19,435 ) 

005812

STEPHENS #2-26 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA WASHITA 26-11N-19W
201203   (6,479 ) 

031182

STEVENS #1-11 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER 11-3S-1E
201203   (46 ) 

006370

STEVENS #1-7 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO 7-10N-12W
201204   (218 ) 

037818

STEVENS #4-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
26-04N-15E 201204   802   

038714

STEVENS #5-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
26-04N-15E 201204   2   

011981

STEVENS 1-17 BG2 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA CADDO
17-10N-12W 200603   (1,960 ) 

030123

STEVENS F #2-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
26-4N-15E 201204   19,026   

004666

STEWART #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WOODS 34-24N-13W
201204   6,696   

035266

STEWART 10-1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
10 17N 9W SW SW NW 201204   63,384   

035620

STEWART 35 #2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 35
18N 9W SE SE NW 201204   14,848   

037638

STEWART 35 #3-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 35-18N-09W 201204   2,255   

035293

STEWART 35-1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 35
18N 9W NW SW NW 201204   6,253   

036878

STEWART 9 #1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
09-17N-09W 201204   2,809   

007897

STIDHAM RANCH 2-18 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY
18-17N-16W 201204   4,011   

041633

STILES 68 #11-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SVY 201204   (18 ) 

040097

STILES 68 #12-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SVY 201204   —     

041066

STILES 68 #13-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SVY 201204   64   

042419

STILES 68 #15-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SVY 201204   2,082   

034990

STILES 68 #1-68 APACHE CORPORATION SHUT DOWN OR T&A TEXAS WHEELER SEC 68, BLK
A-7, H&GN 201204   167   

036343

STILES 68 #3-68 (APACHE) APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68
BLK A-7 H&GN SVY 201202   924   

037304

STILES 68 #4-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SVY 201204   (222 ) 

005886

STILES 68 #8-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SURVEY 201204   795   

036272

STILES 68 #9-68 APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK A-7
H&GN SVY 201204   114   

044538

STILES 68 SL #16-68H APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK
A-7 H&GN SVY 201204   27,035   

044539

STILES 68 SL #18-68H APACHE CORPORATION PRODUCING WELL TEXAS WHEELER SEC 68 BLK
A-7 H&GN SVY 201204   279   

007062

STINSON M A #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 2-27N-25W
201204   55,776   

033647

STONE #1-13 LR ENERGY INC. PRODUCING WELL OKLAHOMA HASKELL 13-7N-19E 201203   67
  

040144

STONE-l 2 NOBLE ENERGY INC. PRODUCING WELL KANSAS FINNEY 09-245-34W 201202   94
  

006155

STOUT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 4-16N-20W NE/4
201204   34,019   

006433

STOUT #2-4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA DEWEY 4-16N-20W SW/4
201204   22,572   

004957

STOWE #1-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 9-6N-9W 201204  
(21,476 ) 

034577

STOWE #2-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 9-6N-9W 201204   210
  

030125

STRANGE #1-29 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
29-4N-16E 201203   13,051   

006621

STRATTON FARMS #1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER
5-12N-18W 201204   737   

011990

STRAWN 1-25 SAMSON RESOURCES COMPANY ABANDONED WELL WOODS OKLAHOMA 25-27N-17W
201010   7,030   

036038

STRAY CAT #1-14 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO
14-10N-13W 201204   1,976   

006626

STRECKER #1 BARBOUR ENERGY CORP. PRODUCING WELL OKLAHOMA MAJOR 18-20N-15W 201202
  1,683   

004117

STREET UNIT #1 SHERIDAN PRODUCTION CO LLC PRODUCING WELL OKLAHOMA HARPER
18-27N-24W 201204   (4,175 ) 

044653

STRID #1-26H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA WILLIAMS
SEC 26 & 35-159N-95W 201204   9,134   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION
MONTH

NET
IMBALANCE  

002921

STROEHMER SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 17-3N-14E
201204   12,490   

030953

STURGEON #2 CORY, KENNETH W. PRODUCING WELL OKLAHOMA HARPER 2-26N-25W 201204  
(409 ) 

032104

STURGEON #3-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 2-26N-25W
201204   1,607   

004960

STURGEON, W.M. #1-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER
2-26N-25W 201204   13,570   

006999

SUDERMAN #1-15 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 15-11N-15W
201204   (329 ) 

008590

SULLIVAN #1-10 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 10-6N-9W 201203
  (35,103 ) 

002929

SULLIVAN #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 28-3N-14E
201204   (893 ) 

039265

SUMMER #1-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
31-14N-24W 201204   360   

026683

SUMMERS #7H-27 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA HUGHES
27-04N-11E 201204   (4,694 ) 

030455

SUMPTER # 1-10 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 10, BLK
Z-l H & W SVY 201204   21,273   

030730

SUMPTER #2-10 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC. 10, BLK
Z-1, H&W SVY 201204   1,973   

031623

SUMPTER #3-10 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC. 10, BLK
Z-1, H&W SVY 201204   530   

003772

SUNFLOWER #1-35 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
35-6N-18E 201104   3   

045129

SUNSHINE GU 1 #1H SAMSON LONE STAR, LLC PRODUCING WELL TEXAS NACOGDOCHES JOSE
ANTONIO CHIRINO SVY, A-17 201204   11,176   

006130

SUTHERLAND #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER 31-6N-27
ECM ALL 201204   6,249   

004526

SUTHERLAND #2-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER
28-6N-27 ECM 201204   4,511   

007566

SUTTER #1 BLAKE PRODUCTION CO. INC. APO ONLY OKLAHOMA MAJOR 30-22N-13W 200306  
—     

012225

SUTTER #2-19 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ELLIS 19-22N-23W
201203   (102 ) 

030563

SUTTER UNIT C #2-4 APACHE CORPORATION PRODUCING WELL OKLAHOMA ELLIS 04-22N-23W
201203   2,408   

037216

SUTTON #1 ãMVã SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
32-34N-9W 201204   394   

030612

SUTTON #1-17 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 17-10N-26W
201204   1,617   

037523

SUTTON #3-17 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 17-10N-26W 201203
  (841 ) 

037217

SUTTON 1A ãMVã SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
32-34N-9W 201204   (834 ) 

037218

SUTTON 2 ãMVã SAMSON RESOURCES COMPANY PRODUCING WELL COLORADO LA PLATA
33-34N-9W 201204   (17,806 ) 

030444

SWAN SOUTH FEDERAL A2 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
SEC 8-T23N-R110W 201204   (4,183 ) 

007132

SWEET UNIT #1-21 SAMSON RESOURCES COMPANY SOLD OR LOST LEASE OKLAHOMA BECKHAM
21-10N-24W 200001   (2,039 ) 

012433

SWEETIN #1-12 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL OKLAHOMA PITTSBURG
12-3N-14E 201203   618   

034618

SWITZER #1-5 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 5-13N-21W
201204   20,945   

023406

SWITZER B 2 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA BLAINE
18-14N-13W 201204   (213 ) 

025082

SWITZER, BEULAH #3-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE
18-14N-13W 201204   584   

025203

SWITZER, BEULAH #4-18 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE
18-14N-13W 201204   1,818   

008934

SYBIL #3-9 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 9-9N-19W
201204   1,841   

011995

SYLVESTER 1-21 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CADDO 21-11N-13W 201204
  (l56 ) 

031022

T& D RANCH #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 24-8N-6W
201103   —     

038735

TACKETT #1-9 LINN OPERATING INC PRODUCING WELL OKLAHOMA CADDO 09-09N-11W 201204
  (240 ) 

005353

TALL BEAR #1-18 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 18-11N-14W
201204   13,459   

035103

TALTON, ETHYL D 1-D EL PASO E&P COMPANY LP SHUT DOWN OR T&A LOUISIANA WEBSTER 22
18N 8W NE SE NW 200905   (2,555 ) 

040205

TATE 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 22-25S-35W 201202  
22,667   

040206

TATE 2-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY l5-25S-35W 201202   (365
) 

040207

TATE 4-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 11-26S-36W 201202   (131
) 

040208

TATE 5-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 12-26S-36W 201202   2,856
  

040209

TATE 6-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 18-26S-35W 201202  
10,218   

006632

TAYLOR #1-22 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 22-12N-23W
201204   168,851   

030083

TAYLOR #15-A CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO 15-6N-9W
201204   14,093   

032116

TAYLOR #2-15 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 15-6N-9W 201204  
851   

006896

TAYLOR #2-22 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 22-l2N-23W
201204   56,274   

031233

TAYLOR #3-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 1-12N-23W
201204   76   

006676

TAYLOR ESTATE #1-27 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS
27-12N-23W 201204   2,530   

040142

TAYLOR GAS UNIT 2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL KANSAS FINNEY
12-24S-34W 201203   16,187   

005733

TAYLOR, J. #1-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 2-12N-23W
201204   267   

004351

TEAGUE #1 FOUNDATION ENERGY MGMT LLC PRODUCING WELL ARKANSAS POPE 21-8N-18W
201202   3,945   

004904

TERRY #1-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 32-12N-22W
201204   5,583   

003855

TEX #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 14-4N-16E
201204   12,639   

040545

TEXANA GU #1 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS RUSK MARIA F. HUEJAS
SVY, A-14 201204   392   

008771

THETFORD #3-23 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
23-11N-23W 201204   (102 ) 

044716

THETFORD #4-23H APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 23-11N-23W
201204   (1,274 ) 

045958

THETFORD #5-23H APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 23-11N-23W
201204   (924 ) 

045815

THETFORD #6-23H APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 23-11N-23W
201204   7,290   

006731

THETFORD 1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
34-12N-23W 201204   22,355   

012501

THOMAS #1-34 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 34-39N-90W
201204   129,963   

005516

THOMAS #2-15 SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA ELLIS l5-18N-26W
201003   283   

012675

THOMAS #2-34 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 34-39N-90W
201203   9,281   

045237

THOMAS #5-8H LINN OPERATING INC PRODUCING WELL TEXAS WHEELER SECTION 5 BLK 5 B&B
SVY W/2 201204   (36,570 ) 

045663

THOMAS #5-9H LINN OPERATING INC PRODUCING WELL TEXAS WHEELER SECTION 5 BLK 5 B&B
SVY E/2 201204   170   

005024

THOMAS, J.B. UNIT CHAPARRAL ENERGY LLC SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
l5-16N-26W 201204   8,908   

034584

THOMPSON 27 #1 RE-ENTRY EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
27-12N-24W 201204   195   

007627

THOMPSON GEORGE R #1 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA BEAVER
11-1N-27ECM 201004   (10,173 ) 

044893

THON #1-34H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
27 & 34-161N-96W 201204   497   

006228

THORNTON #1-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
19-12N-21W SE/ 201204   19,089   

032117

THORNTON #2-19 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 19-12N-21W
201204   (11,590 ) 

006739

THORNTON 2-17 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 17-12N-21W
201203   (10,55l ) 

006804

THORNTON A2-13 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
13-12N-22W 201204   29   

007585

THRASHER, C. B. 1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA TEXAS
21-1N-11E 201204   (33,904 ) 

007175

THURMOND #1-27 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 27-12N-22W
201204   3,164   

006240

THURMOND #1-36 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER MILLS
36-13N-24W NW/ 201204   41   

007641

THURMOND #2-27 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 27-12N-22W
201204   (33 ) 

038332

THURMOND J P #1-23 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA ROGER
MILLS 23-13N-24W 201204   1,979   

012017

TIMMERMAN 1-15 NP ABRAXAS PETROLEUM CORP PRODUCING WELL OKLAHOMA PITTSBURG
15-7N-17E 201203   188   

032901

TIPTON HOME 1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
28-12N-21W 201204   43,600   

006769

TOELLE 2-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA 1-11N-20W 201204  
(4,392 ) 

004861

TOHKUBBI #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 16-3N-12E
201204   1,262   

006263

TOELLE #1-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA WASHITA l-11N-20W NW/
201204   (3,357 ) 

012714

TONYA #4-11 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
11-14N-23W 201204   (20,114 ) 

012020

TRACY #1-25 BT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
25-14N-25W 201204   1,074   

008160

TRACY #1-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
31-14N-24W 201204   4,315   

008161

TRACY #1-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
32-14N-24W 201204   1,430   

012021

TRACY #1-36 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
36-14N-25W 201204   1,365   

012116

TRACY #2-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
31-14N-24W 201204   4,056   

012117

TRACY #2-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
32-14N·24W 201204   612   

037548

TRACY #3·32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
32-14N-24W 201101   (2 ) 



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION
MONTH

NET
IMBALANCE  

012022

TRACY 1-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
30-14N-24W 201204   72,972   

012023

TRACY 2-36 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
36-14N-25W 201204   2,123   

038581

TRACY TRUST #1-32 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
32-14N-24W 201204   330   

026204

TRAIL UNIT#04D-16W WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER NE/4 NW/4
SEC 16-13N-l00W 201204   (5,473 ) 

026787

TRAIL UNIT#10B-21D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 21-13N-100W
201204   1,895   

026773

TRAIL UNIT #11B-3D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 03-13N-100W
201204   (3,902 ) 

026719

TRAIL UNIT #12 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 16-13N-100W
201204   3,729   

026720

TRAIL UNIT #13 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 03-13N-100W
201204   2,815   

026841

TRAIL UNIT #132 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 16-13N-100W
201204   (1,637 ) 

026774

TRAIL UNIT #14D-3W WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 03-13N-100W
201204   (2,509 ) 

025417

TRAIL UNIT #15 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201204   2,559   

025418

TRAIL UNIT #16 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 3-13N-100W
201204   3,031   

026775

TRAIL UNIT #16C-3D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 03-13N-100W
201204   (4,364 ) 

026721

TRAIL UNIT#17 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 16-13N-100W
201204   16,477   

025286

TRAIL UNIT #18 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 3-13N-100W
201204   (4,450 ) 

026782

TRAIL UNIT #1B-21D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 21-13N-100W
201204   4,151   

026714

TRAIL UNIT #2 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201204   1,173   

025883

TRAIL UNIT #20 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201204   4,410   

025884

TRAIL UNIT #21 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201204   (3,370 ) 

026207

TRAIL UNIT #22 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER SW/4 NE/4 SEC
09-13N-I00W 201204   (4,233 ) 

026208

TRAIL UNIT #23 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER NW/4 NW/4 SEC
10-13N-100W 201204   633   

026209

TRAIL UNIT #25 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER NW/4 SE/4 SEC
09-13N-I00W 201204   (5,747 ) 

026800

TRAIL UNIT#26 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201204   (3,371 ) 

026801

TRAIL UNIT #27 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201204   (1,650 ) 

026802

TRAIL UNIT #28 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201204   (3,008 ) 

026803

TRAIL UNIT #29 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201204   (2,554 ) 

026715

TRAIL UNIT #3 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 03-13N-I00W
201204   4,468   

012728

TRAIL UNIT #3-6 CONOCOPHILLIPS COMPANY PRODUCING WELL WYOMING FREMONT 01-38N-90W
201203   (11,395 ) 

026513

TRAIL UNIT #3C-10J WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-100W
201204   10,386   

026716

TRAIL UNIT #4 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 15-13N-100W
201204   1,900   

026831

TRAIL UNIT #46 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 16-13N-100W
201204   (1,808 ) 

026832

TRAIL UNIT #47 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 16-13N-100W
201204   (1,703 ) 

026833

TRAIL UNIT #48 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 16-13N-100W
201204   (1,748 ) 

026783

TRAIL UNIT #4C-22D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 21-13N-100W
201204   1,352   

026834

TRAIL UNIT #52 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 16-13N-100W
201204   (1,706 ) 

026784

TRAIL UNIT #5D-22D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 21-13N-100W
201204   1,825   

026488

TRAIL UNIT #7A-3J WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 03-13N-100W
201204   (54,835 ) 

026785

TRAIL UNIT #7B-21D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 21-13N-100W
201204   3,666   

026812

TRAIL UNIT#7C-10W WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 10-13N-l00W
201204   (1,747 ) 

026718

TRAIL UNIT #8 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 11-13N-l00W
201204   4,104   

026766

TRAIL UNIT #8C-16D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 16-13N-100W
201204   (1,406 ) 

026786

TRAIL UNIT #8C-21W WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 21-13N-l00W
201204   2,281   

026818

TRAIL UNIT WELL #1B-9D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER
09-13N-100W 201204   (3,462 ) 

026820

TRAIL UNIT WELL #70 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER 09-13N-100W
201204   (3,001 ) 

026819

TRAIL UNIT WELL #9D-4D WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER
04-13N-100W 201204   (3,837 ) 

033068

TRETBAR FAMILY #1-15 STRAT LAND EXPLORATION CO. PRODUCING WELL OKLAHOMA BEAVER
15-5N-21ECM 201204   (55 ) 

005529

TRIPLE T #8-B CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
8-12N-21W 201203   196   

033282

TRISSELL #6-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 10-9N-19W
201204   975   

030528

TRISSELL, RUSSELL #2-10 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA
10-9N-19W 201204   435   

033366

TROGDON #2-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 9-6N-9W 201204  
348   

039286

TROGDON #3-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 09-06N-09W 201204
  304   

030787

TROY #8-2 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS 2-14N-22W
201204   (895 ) 

006687

TRUST 1 UNIT PETROLEUM COMPANY SHUT DOWN OR T&A TEXAS HEMPHILL SEC 18,BLK 1, G&M
SVY 200904   559   

030128

TSCHAPPAT #1 & #1A CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
3-3N-16E 201203   624   

008021

TUCKER #1-25 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 25-11N-13W
201203   (979 ) 

004654

TUCKER #l-A NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CADDO
30-11N-12W 201203   1,378   

006398

TUCKER #2-25 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA CADDO 25-11N-13W
201203   402   

004519

TUCKER #2-8 SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA ROGER MILLS
8-12N-26W 201109   24,209   

004511

TUCKER TRUST #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
19-11N-12W 201204   575   

012027

TUCKER-FOWLER 35-2 SAMSON RESOURCES COMPANY PRODUCING WELL ALABAMA FAYETTE
35-14S-11W 201204   1,065   

025605

TURLEY #2-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA GRADY 1-6N-7W 201204  
636   

004354

TURNEY #31-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
31-4N-14E 201202   3,399   

004355

TURNEY #31-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG
31-4N-14E 201202   3,269   

004353

TURNEY A #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 32-4N-14E
201204   7,436   

006311

TWYMAN #1-17 ARROWHEAD ENERGY, INC. PRODUCING WELL OKLAHOMA WASHITA 17-11N-19W
201204   (1,029 ) 

006669

TWYMAN #2-18 ARROWHEAD ENERGY, INC. PRODUCING WELL OKLAHOMA WASHITA 18-11N-19W
201204   (6,248 ) 

036646

TYLER #1-1 QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 01-08N-17E
201202   (2,423 ) 

033396

U.S. GYPSUM #1-27 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA BLAINE
27-19N-12W 201204   (412 ) 

034418

UNIT #2 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 21-16N-104W 201204  
11,642   

033538

UPRC #5-27 ANADARKO PETROLEUM CORP. PRODUCING WELL WYOMING SWEETWATER 27-21N-94W
201203   (1,278 ) 

036091

UPRC FEE #6-27 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
27-21N-94W 201204   2,786   

036093

UPRC FEE #7-27 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
27-21N-94W 201204   782   

036092

UPRC FEE #8-27 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER
27-21N-94W 201204   5,959   

034419

UPRR #1 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 11-16N-104W 201204  
2,301   

038377

US GOVERNMENT #5-27 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 27-05N-16E 201203   5,850   

003013

US GOVERNMENT 27-2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA
PITTSBURG 27-5N-16E 201203   21,156   

004028

USA #1-18 FOUNDATION ENERGY MGMT LLC PRODUCING WELL ARKANSAS SEBASTIAN 18-7N-30W
201202   2,576   

005903

USA #1-4 (APACHE) APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS
4-13N-21W 201204   258   

004029

USA #2-18 FOUNDATION ENERGY MGMT LLC SHUT DOWN OR T&A ARKANSAS SEBASTIAN
18-7N-30W 201201   (38,790 ) 

005982

USA #3-18 FOUNDATION ENERGY MGMT LLC PRODUCING WELL ARKANSAS SEBASTIAN 18-7N-30W
201202   1,917   

004257

USA CHOCTAW T-4 UNIT #2 CHESAPEAKE OPERATING, INC. APO ONLY OKLAHOMA LATIMER
5-5N-19E 201204   (380 ) 

033281

USA PARCEL #3-45 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 2-17N-12W
201204   16,070   

036645

USA PARCEL 3 #47 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 02-17N-12W
201204   6,268   

037521

USA PARCEL 3 #50-ALT EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER
01-17N-12W 201202   (3,842 ) 

036611

USA PARCEL 3 #53-ALT EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER
01-17N-12W 201204   841   

036650

USA PARCEL 3 #54 EOG RESOURCES, INC. SHUT DOWN OR T&A LOUISIANA BOSSIER
01-17N-12W 201202   19,597   

031293

USA PARCEL 3 1-1 LT & UT EOG RESOURCES, INC. SHUT DOWN OR T&A LOUISIANA BOSSIER
1-17N-12W 200911   8,821   

031669

USA PARCEL 3 3-1 EOG RESOURCES, INC. ABANDONED WELL LOUISIANA BOSSIER 1-17N-12W
200712   2,810   

031295

USA PARCEL 3 33-2 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 2-17N-12W
201204   15,378   

031296

USA PARCEL 3 34-1 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 1-17N-12W
201204   30,752   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION
MONTH

NET
IMBALANCE  

031673

USA PARCEL 3 36-2 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 2-17N-12W
201204   20,433   

032800

USA PARCEl 3 37-1 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 1-17N-12W
201204   2,677   

032803

USA PARCEL 3 38-A EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 1-17N-12W
201204   6,894   

032801

USA PARCEL 3 39-1 ALT EOG RESOURCES, INC. SHUT DOWN OR T&A LOUISIANA BOSSIER
1-17N-12W 200805   7,848   

032802

USA PARCEL 3 40 ALT EOG RESOURCES, INC. SHUT DOWN OR T&A LOUISIANA BOSSIER
3-17N-12W 200911   4,113   

031301

USA PARCEl 3 41-2 ALT EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER
2-17N-12W 201204   7,542   

031302

USA PARCEL 3 42 ALI EOG RESOURCES, INC. SHUT DOWN OR T&A LOUISIANA BOSSIER
3-17N-12W 200601   6,787   

032805

USA PARCE L 3 43-1 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER
1-17N·12W 201204   15,967   

032804

USA PARCEL 3 44 ALT EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER
1-17N-12W 201204   13,373   

031682

USA PARCEL 3 5-2 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 2-17N-12W
201204   5,246   

031298

USA PARCEL 3 6-2 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 2-17N-12W
201204   16,597   

031299

USA PARCEL 3 7-3 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 3-17N-12W
201204   3,330   

031685

USA PARCEL 3 8-3 EOG RESOURCES, INC. PRODUCING WELL LOUISIANA BOSSIER 3-17N-12W
201204   5,002   

006808

VALENTINE 1-29 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER
29-15N-17W 201204   3,991   

023576

VALENTINE COLTHARP #1 CHEVRON USA INC PRODUCING WELL TEXAS WHEELER SEC 51 BLK A7
H&GN SVY 201204   2,674   

003795

VAN DYKE #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 35-4N-15E
201204   43   

005048

VAN DYKE #2-35 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
35-4N-15E 201204   14,958   

005518

VAN DYKE #3-35 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
35-4N-15E 201204   1,118   

036543

VAN DYKE #4 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
35-04N-15E 201204   (18 ) 

037819

VAN DYKE #5-35 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
35-04N-15E 201204   6,557   

003015

VANCE #1 SAMSON RESOURCES COMPANY ABANDONED WELL CADDO OKLAHOMA 5-9N-9W 200906  
19,549   

003253

VARNER #1-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CARTER 2-3S-1E
201203   (60 ) 

032710

VARNUM #2-25 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 25-5N-18E
201204   52,929   

032863

VARNUM #3 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 25-5N-18E
201204   (550 ) 

033461

VARNUM #4-25 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
25-5N-18E 201203   9,605   

004250

VARNUM UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER 25-5N-18E
201204   728   

041847

VAUGHN #1-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
06-24N-18W 201204   (1,651 ) 

036375

VERA #1-21 BASAL CHESTER SHERIDAN PRODUCTION CO LLC PRODUCING WELL OKLAHOMA
HARPER 21-26N-25W 201204   850   

034640

VERDELL #1-13 WILLIAMS PROD MID-CONTINENT CO PRODUCING WELL OKLAHOMA HASKELL S/2
SEC 12 & N/2 SEC 13·8N·18E 201203   3,597   

034845

VERDELL #4-13 WILLIAMS PROD MID-CONTINENT CO PRODUCING WELL OKLAHOMA HASKELL S/2
SEC 12&N/2 SEC 13·8N·18E 201203   4,881   

040257

VERDEN 31-1LT QEP ENERGY COMPANY PRODUCING WELL OKLAHOMA HASKELL 31-09N-18E
201202   1,781   

006042

VERMA #1-34 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO 34-7N-12W
201204   (323 ) 

034425

VERMILLION CREEK DEEP #1 WEXPRO COMPANY PRODUCING WELL WYOMING SWEETWATER
12-13N-100W 201204   (31,068 ) 

041899

VICE 25 #1-ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER
25-18N-09W 201204   2,103   

006184

VICK#1 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 31-13N-22W ALL
201204   (14 ) 

006563

VICK #2-31 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 31-13N-22W
201204   (131 ) 

006072

VICK #3-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
31-13N-22W 201204   655   

030896

VICK #4-31 CIMAREX ENERGY CO PRODUCING WELL OKLAHOMA ROGER MILLS 31-13N-22W
201204   (813 ) 

012051

VICTOR 1-14 CONOCOPHILLIPS COMPANY SHUT DOWN OR T&A WYOMING FREMONT 14-39N-90W
201204   8,178   

006779

VIERS 1-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
30-12N-23W 201204   9,860   

006409

VINCENT #1-32 SAMSON RESOURCES COMPANY ABANDONED WELL OKLAHOMA CADDO 32-11N-13W
200711   9,905   

045760

VINCENT 14 #1H EOG RESOURCES, INC. PRODUCING WELL OKLAHOMA ELLIS 14-19N-25W
201204   (1,247 ) 

003323

VINSETT A #1-29 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS CRAWFORD
29-9N-31W 201204   5,447   

040383

VINSON #2 BP AMERICA PRODUCTION COMPANY PRODUCING WELL TEXAS RUSK SEC: BLK:
SRV:THOMAS O’BAR ABS 0   —     

045435

VIOLET #1-21H CONTINENTAL RESOURCES, INC. PRODUCING WELL NORTH DAKOTA DIVIDE SEC
16 & 21-160N-96W 201204   2   

039760

VIPER #2-2 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA STEPHENS 02-01N-05W
SE/4 201204   809   

006423

VIRGINIA #1-31 LINN OPERATING INC PRODUCING WELL OKLAHOMA CADDO 31-10N-11W
201204   (101 ) 

008711

VOGT #1-10 CIMAREX ENERGY CO. PRODUCING WELL OKLAHOMA WASHITA 10-11N-15W 201204
  2,305   

007353

WALKER #1-12 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-12N-25W 201204   19,054   

006838

WALKER #2-35 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
35-14N-19W 201204   1,552   

038140

WALKER #5-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201204   4,634   

041681

WALKER #8-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201204   10,839   

043283

WALKER RANCH 10 #3 FOREST OIL CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 10
BLK 41 H&TC SVY 201204   (15,101 ) 

043282

WALKER RANCH 1810 FOREST OIL CORPORATION PRODUCING WELL TEXAS HEMPHILL SEC 10
BLK 41 H&TC SVY 201204   (l,577 ) 

033185

WALKER TRUST #1-20 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS
20-13N-21W 201204   893   

004600

WALKER, SIMPSON #2-31 CHESAPEAKE OPERATING, INC. SHUT DOWN OR T&A OKLAHOMA
WOODWARD 31-26N-17W 201204   (3,538 ) 

006234

WALKUP #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA COAL 27-3N-11E CN
201204   2,716   

044515

WALKUP #2-27H BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA COAL
27-03N-11E 201202   11,853   

044974

WALKUP #3-27H BP AMERICA PRODUCTION COM PRODUCING WELL OKLAHOMA COAL 27-03N-11E
201204   11,406   

045253

WALKUP #4-27H BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA COAL
27-03N-11E 201204   38,053   

045254

WALKUP #5-27H BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA COAL
27-03N-11E 201204   34,951   

030731

WALLACE #5-18 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
18-10N-26W 201204   21,533   

006710

WALLACE 1-35 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
35-12N-26W 201204   13,937   

006283

WALLACE D #4 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 18-10N-26W 132
201203   (54 ) 

004792

WALTER #1-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-10N-21W
201204   1,299   

004793

WALTER #2-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-10N-21W
201204   22,827   

038818

WALTER #5-24 (UPR D.MOINE SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
BECKHAM 24-10N-21W 201204   485   

004790

WALTER, J.C. #1-19 CHEVRON USA INC PRODUCING WELL OKLAHOMA WASHITA 19-10N-20W
201204   21,420   

004791

WALTER, J.C. #2A-19 CHEVRON USA INC SHUT DOWN OR T&A OKLAHOMA WASHITA 19-10N-20W
201202   (2,830 ) 

004821

WALTER, J.C. #3-19 CHEVRON USA INC PRODUCING WELL OKLAHOMA WASHITA 19·10N·20W
201204   5,088   

008956

WALTER, K. B. #2-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
22·10N·21W 201204   5,272   

006289

WALTER, KB #1-22 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM
22-10N-21W CNE 201204   6,864   

040212

WALTERS 1-2 NOBLE ENERGY INC PRODUCING WELL KANSAS KEARNY 20-245-35W 201202  
3,966   

006688

WALTERS 4-24 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 24-10N-21W
201204   (28,085 ) 

004586

WALTER-STEFFES #1-5 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA
5-9N-19W 201204   3,538   

036284

WAMSUTTER #10-34 MARATHON OIL COMPANY PRODUCING WELL WYOMING SWEETWATER SEC
27,28,33&34-21N-94W 201204   9,894   

034617

WAMSUTTER #9-27 SAMSON RESOURCES COMPANY PRODUCING WELL WYOMING SWEETWATER SEC
27&34-21N-94W 201204   528   

034688

WAMSUTTER #9-34 MARATHON OIL COMPANY PRODUCING WELL WYOMING SWEETWATER SEC 5 &
34-21N-94W 201204   488   

033930

WAMSUTTER 5-34A MARATHON OIL COMPANY PRODUCING WELL WYOMING SWEETWATER
34-21N-94W 201204   8,988   

012068

WANDA MG SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LOGAN 15-15N-4W 201204
  1,353   

023612

WANDA 1-5 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GARVIN 5-3N-3W 201204
  6,844   

033686

WARD #4-31 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 31-3N-12E
201204   1,127   

006784

WARD 2-31 SAMSON RESOURCES COMPANY SHUT DOWN OR T&A OKLAHOMA PITTSBURG 31-3N-12E
200901   2,165   

006159

WARD UNIT#1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 31-3N-12E
ALL 201204   28,331   

023614

WARKENTIN 1·30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA WASHITA
30-11N-14W 201204   8,551   

006133

WARNER #1 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 30-10N-26W &2S
201204   (90,989 ) 

007938

WARNER #2-30 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BECKHAM 30-10N-26W
& 25-10N-27W 201204   53,311   

030763

WARNER #3-30 SAMSON RESOURCES COMPANY SHUTDOWN OR T&A OKLAHOMA BECKHAM
30-10N-26W 201204   1,351   

040005

WARNER #7-12 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
12-13N-22W 201204   599   

043191

WASHITA RANCH 19 #1-H CIMAREX ENERGY CO. PRODUCING WELL TEXAS HEMPHILL W/2 SEC
19 BLK A-1 H&GN SVY 201204   (7,474 ) 



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION
MONTH

NET
IMBALANCE  

042373

WASHITA RANCH 22111-H CIMAREX ENERGY CO. PRODUCING WELL TEXAS HEMPHILL SEC 22
BLK A-l H&GN SVY 201204   2,504   

042261

WASHITA RIVER #1-16 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER
MILLS 16-15N-26W 201203   (737 ) 

042081

WATERFIELD #3-112 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS ROBERTS SEC 112 BLK
C G&M SVY 201204   6,542   

006180

WATKINS #1-21 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 21-12N-21W ALL
201204   638   

036599

WATTS #2 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LATIMER 34-05N-18E
201204   1,483   

034995

WATTS BROS C 2 EAGLE ROCK MID-CONTINENT OPERA PRODUCING WELL OKLAHOMA LATIMER
29-4N-18E 201204   336   

030129

WATTS BROTHERS C-l EAGLE ROCK MID-CONTINENT OPERA PRODUCING WELL OKLAHOMA
LATIMER 29-4N-18E 201204   (111 ) 

003075

WEAVER CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA GRADY 21-6N-6W 201204
  16,901   

007825

WEBB A #1-10 CRAWLEY PETROLEUM CORP. PRODUCING WELL OKLAHOMA ELLIS 10-16N-24W
201202   385   

030674

WEBER #1-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 2-6N-9W 201204  
(543 ) 

033022

WEIGAND #1-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
31-13N-16W 201204   (139 ) 

033240

WEINER #1 UNIT A TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON JOHN
RAMSDALE SVY, A-596 201204   481   

033249

WEINER #10 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON R. BOARD
SVY, A-128 201204   546   

033250

WEINER #11 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON W. T.
COOK SVY, A-873 201204   (5,517 ) 

033251

WEINER #12 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON G. J.
AUSTIN SVY, A-65 201204   (5,367 ) 

033241

WEINER #2 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON JOHN
RAMSDALE SVY, A-596 201204   1,410   

033242

WEINER #3 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON R. BOARD
SVY, A-126 201204   939   

033243

WEINER #4 UNIT A TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON JOHN
RAMSDALE SVY, A-596 201204   322   

033244

WEINER #5 UNIT A TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON JOHN
RAMSDALE SVY, A-596 201203   2,187   

033245

WEINER #6 UNIT A TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON R. BOARD
SVY, A-126 201204   (2,156 ) 

033246

WEINER #7 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON R. BOARD
SVY, A-126 201204   (533 ) 

033247

WEINER #8 UNIT A TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON R. BOARD
SVY, A-126 201204   (3,073 ) 

033248

WEINER #9 UNIT B TORCH E & P PROCESSING PRODUCING WELL TEXAS HARRISON R. BOARD
SVY, A-128 201204   3,258   

031244

WELLS #3-8 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CUSTER 8-12N-20W
201204   993   

004876

WENDLANDT #2-17 MUSTANG FUEL CORPORATION PRODUCING WELL. OKLAHOMA HASKELL
17-7N-20E 201204   210   

030078

WENDLANDT #3-17 MUSTANG FUEL CORPORATION PRODUCING WELL OKLAHOMA HASKELL
17-7N-20E 201204   595   

032530

WERNER SMITH #3 CHEVRON USA INC PRODUCING WELL TEXAS PANOLA T C RR SVY, A-838
201203   24   

030897

WESNER #1-12 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
12-12N-22W 201204   482   

034301

WESNER #4-1 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 1-12N-22W
201204   (674 ) 

038289

WESNER #5-l APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 01-12N-22W
201204   (60 ) 

006776

WESNER 1-1 APACHE CORPORATION SHUT DOWN OR T&A OKLAHOMA ROGER MILLS 1-12N-22W
201204   1,124   

006805

WESNER 1-2 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 2-12N-22W
201204   1,020   

006287

WEST #1-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 9-11N-22W 201202  
(5,979 ) 

035576

WEST A #2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 3 17N
9W NE NE NW 201204   4,788   

037632

WEST A #3-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER
03-17N-09W 201204   1,208   

035200

WEST A-1ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 3
17N 9W SE NW NW 201204   1,467   

003082

WESTERN #1 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS SEBASTIAN 36-7N-32W
201204   67   

030877

WFM #1-11 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA ROGER MILLS
11-12N-22W 201204   (300 ) 

023661

WHEELER, W W #1 CHEVRON USA INC PRODUCING WELL TEXAS WHEELER SEC 6, BLK L, J&M
SVY 201203   (1,175 ) 

034420

WHELAN M F #1 WEXPRO COMPANY SHUT DOWN OR T&A WYOMING SWEETWATER 20-16N-104W
201204   42,053   

042332

WHINERY #2-9 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM 09-11N-22W
201204   1,184   

005579

WHISENHUNT #3-27 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA BEAVER
27-4N-28ECM 201204   (199 ) 

005640

WHISENHUNT #4-27 CABOT OIL & GAS CORP. PRODUCING WELL OKLAHOMA BEAVER
27-4N-28ECM 201204   101   

040439

WHITE #1-12 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
12-24N-18W 201204   (95 ) 

039933

WHITE#1-3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 03-13N-20W
201204   803   

040282

WHITE C 2 CHEVRON USA INC PRODUCING WELL OKLAHOMA LATIMER 04-06N-18E 201204  
(870 ) 

040272

WHITE D 1 CHEVRON USA INC PRODUCING WELL OKLAHOMA LATIMER 05-06N-18E 201204  
(97,682 ) 

040277

WHITE D 2 (CASING) CHEVRON USA INC PRODUCING WELL OKLAHOMA LATIMER 05·06N-18E
201204   (17,435 ) 

024051

WHITE FARMS A #3 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CANADIAN
4-10N-7W 201204   (24,880 ) 

025145

WHITE FARMS A #4 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CANADIAN
4-10N-7W 201203   (4,128 ) 

023664

WHITE FARMS A2 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CANADIAN
4-10N-7W 201203   (54,893 ) 

023665

WHITE FARMS B1 NEWFIELD EXPLORATION MID CONT PRODUCING WELL OKLAHOMA CANADIAN
5-10N-7W 201203   2,230   

003287

WHITE, E. B UNIT BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA LATIMER
l7-6N-18E 201203   10,626   

005177

WHITE, ERLE B #2-17 MEADE ENERGY CORPORATION PRODUCING WELL OKLAHOMA LATIMER
l7-6N-18E 201204   (72 ) 

040309

WHITE, W E 4 CHEVRON USA INC PRODUCING WELL OKLAHOMA PITTSBURG 32-07N-18E 201204
  2,858   

040296

WHITE, W E 6 CHEVRON USA INC PRODUCING WELL OKLAHOMA PITTSBURG 32-07N-18E 201204
  (275 ) 

012087

WHITENER #1-19 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA GRADY 19-5N-6W
201204   (4,111 ) 

003320

WHITESIDE #1-32 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS CRAWFORD
32-9N-31W 201204   (2,949 ) 

004629

WHITESIDE #2-32 SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS CRAWFORD
32-9N-31W 201204   16,609   

006421

WHITFIELD #1-34 LAREDO PETROLEUM INC PRODUCING WELL OKLAHOMA CADDO 34-5N-9W
201204   1,436   

034293

WHITLEDGE #1-31 JMA ENERGY COMPANY, LLC-ROYALT PRODUCING WELL OKLAHOMA ROGER
MILLS 31-12N-23W 201204   (365 ) 

006271

WHITTENBERG #2 CONOCOPHILLIPS COMPANY PRODUCING WELL OKLAHOMA WASHITA 29-10N-20W
C 201204   1,914   

033875

WIENER ESTATE 1 SAMSON LONE STAR, LLC SHUT DOWN OR T&A TEXAS PANOLA GEORGE
GILLASPY SVY, A-223 200808   13,007   

033876

WIENER ESTATE 5 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS PANOLA SAMUEL
THOMPSON SVY, A-673 201204   58   

007869

WILCOX LA #1-3 XTO ENERGY INC. PRODUCING WELL OKLAHOMA MAJOR 3-20N-13W 201203  
107   

034563

WILEY #5-6 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA BECKHAM 6-10N-22W 201203  
(85 ) 

036685

WILKINS #1-18 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG
18-03N-14E 201204   2,438   

003666

WILKS #1 WARD PETROLEUM CORP PRODUCING WELL OKLAHOMA CUSTER 27-12N-14W 201204  
(9,316 ) 

006200

WILKS #1-17 APACHE CORPORATION PRODUCING WELL OKLAHOMA ROGER MILLS 17-12N-21W
SW/ 201203   31,384   

030169

WILLAMETTE #1-36 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL LOUISIANA BOSSIER
SEC 36, T22N-R12W 201203   (8 ) 

033544

WILLAMETTE INDUSTRIES 32 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
BOSSIER 32-22N-12W 201204   5,655   

044345

WILLIAM #1-23H CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WASHITA
23-11N-18W 201203   60,102   

031211

WILLIAMS #31-1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
31-13N-16W 201204   882   

003782

WILLIAMS #31-2 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
31-13N-16W 201204   5,496   

032114

WILLIAMS #3-31 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER
31-13N-16W 201204   300   

040888

WILLIAMS O T #1-29R LINN OPERATING INC PRODUCING WELL OKLAHOMA MAJOR N/2 NE/4
SEC 29-22N-14W 201204   8   

035056

WILLIAMSON 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 5
17N 9W SW NE SE 201204   (59,653 ) 

035307

WILLIAMSON 2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 5
17N 9W SW SE NE 201204   1,472   

035619

WILLIAMSON 5 #1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 5 17N 9W NE SE SE 201204   (1,774 ) 

043276

WILLIAMSON A #1 UNIT PETROLEUM COMPANY PRODUCING WELL OKLAHOMA LATIMER
26-06N-17E 201204   166   

007632

WILMOT 1-16 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HARPER 16-28N-25W
201204   914   

004195

WILSON #1-24 BLAIR OIL COMPANY SHUT DOWN OR T&A OKLAHOMA CUSTER 24-12N-14W
201204   1,210   

003935

WILSON #2-16

CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CUSTER 16-15N-20W 201204  
3,585   

003122

WILSON, T.O. G UWI SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA BEAVER
26-2N-20ECM 201204   1,347   

043264

WILT 1-10 SM ENERGY COMPANY PRODUCING WELL OKLAHOMA CADDO 10-06N-11W 201203  
149   

004729

WIMBERLY #2-27 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
27-8N-19E 201204   (2,250 ) 

006150

WINGARD #1 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 3-14N-14W ALL 201204
  (3,234 ) 

006151

WINGARD #2 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 3-14N-14W ALL 201204
  (4,688 ) 

006193

WINGARD #3 NOBLE ENERGY INC PRODUCING WELL OKLAHOMA CUSTER 3-14N-14W ALL 201204
  21,678   

038774

WINN CHARLIE #1-30 ATOKA SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 30-14N-24W SE/4 201204   32,493   



--------------------------------------------------------------------------------

Schedule 8.18

Closing Date Gas Imbalances

 

WELLHEAD GAS IMBALANCES

             

TOTAL

12,108,313

LEASE #

LEASE NAME

OPERATOR NAME

WELL STATUS

STATE

COUNTY

LEGAL DESCRIPTION

PRODUCTION
MONTH

NET
IMBALANCE  

013482

WINN CHARLIE #1-30 U. CHE SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER
MILLS 30-14N-24W SE/4 201204   (14 ) 

023787

WINSOR 1-6 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO 6-12N-13
201204   2,998   

003135

WITTKOPP SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CANADIAN 6-11N-7W
201204   36,081   

008302

WOFFORD #2-31 XTO ENERGY INC. PRODUCING WELL ARKANSAS FRANKLIN 31-10N-26W 201203
  (19 ) 

031154

WOOD #1 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA PITTSBURG 29-3N-14E
201204   2,025   

035621

WOODARD ET AL #2 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
BIENVILLE 23 18N 8W NW NW NE 201204   885   

035243

WOODARD ET AL 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
BIENVILLE 23 18N 8W SW SW NE 201204   (41,021 ) 

035233

WOODARD HEIRS A-1 ALT EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24
18N 9W SW SE NE 201204   (2,536 ) 

035068

WOODARD WALKER G-l-D SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
BIENVILLE 23 18N 8W W2 E2 NW 201204   (2,914 ) 

035271

WOODARD WALKER G-2 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
BIENVILLE 23 18N 8W SE SW NW 201204   647   

004458

WOODMORE #1-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
34-8N-19E 201204   8,508   

003143

WOODMORE #1-6 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL 6-7N-19E
201204   4,437   

004609

WOODMORE #2-34 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
34-8N-19E 201204   35,468   

004125

WOODROW SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LE FLORE 7,8-9N-25E
201204   374   

006573

WOODWARD #1 LAREDO PETROLEUM INC. PRODUCING WELL OKLAHOMA CADDO 29-5N-9W 201204
  45   

008754

WOOLWORTH #2 DEVON ENERGY PRODUCTION, CO LP PRODUCING WELL TEXAS PANOLA J. F.
JOHNS SURVEY A-364 201203   3,543   

006138

WORK #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ALFALFA 31-25N-12W ALL
201104   —     

037982

WORSHAM 10 #1-ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 10-17N-09W 201204   305   

035290

WORSHAM A-l EL PASO E&P COMPANY LP PRODUCING WELL LOUISIANA WEBSTER 24-18N-09W
NW SW SW 201204   614   

003159

WRIGHT UNIT #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
32-14N-26W 201204   1,548   

036583

WRIGHT, MINNIE S ET AL 3 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 03-17N-09W SW/SE 201204   4,256   

003163

WRIGHT, THELMA UNIT SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA HASKELL
11-7N-21E 201204   1,275   

007204

WYCKOFF #2-3 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
3-20N-17W 201203   (4,893 ) 

032280

WYLIE A GU #1 VALENCE OPERATING CO. ABANDONED WELL TEXAS RUSK A G WALLING SVY,
A-811 200604   587   

040782

WYNN #1-12 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA WOODWARD
12-24N-18W 201204   1,658   

004202

YATES #1-31 KAISER-FRANCIS OIL COMPANY PRODUCING WELL OKLAHOMA CADDO 31-5N-10W
201204   1,441   

035205

YATES 1 SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA WEBSTER 9 17N 9W
SE NW SW 201204   7,054   

040214

YATES 1-2 NOBLE ENERGY INC. PRODUCING WELL KANSAS KEARNY 27-23S-38W 201202  
35,309   

008307

YEAGER #1-8 MARATHON OIL COMPANY PRODUCING WELL OKLAHOMA WASHITA 8-9N-19W 201204
  11,441   

003173

YEAGER #1C & #1T SAMSON RESOURCES COMPANY PRODUCING WELL ARKANSAS JOHNSON
20-9N-24W 201204   216   

030284

YEARWOOD DUANE 1-33 BPO SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA CADDO
33-11N-13W 201204   9,672   

006120

YELL #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA TEXAS 27-1N-18ECM ALL
201101   (31 ) 

006467

YOUNG #1-33 CHESAPEAKE OPERATING, INC. PRODUCING WELL OKLAHOMA CADDO 33-10N-12W
201204   1,670   

044632

YOUNG #303H CHESAPEAKE OPERATING, INC. PRODUCING WELL TEXAS HEMPHILL SEC 3 BLK
M-1 H&GN SVY 201204   8,152   

003716

YOUNG RANCH #1-28 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA LATIMER
28-6N-19E 201204   43,019   

004006

YOUNG RANCH #2-27 REDRILL SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
LATIMER 27-6N-19E 201204   84,426   

006388

YOUNG TRUST #1-4 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS HEMPHILL SEC 4 BLK
M-l H&GN RR CO SURVE 201204   9,094   

006668

YOUNG, E.L. 1-28 SAMSON RESOURCES COMPANY APO ONLY OKLAHOMA CADDO 28-10N-12W
201201   27,110   

023829

YOUNG, J W ETAL UNIT CHEVRON USA INC. PRODUCING WELL TEXAS WHEELER SEC 20, BLK
L, J.M. LINDSEY 201204   2,370   

006449

YOUNG, MARSHALL #2-4 APACHE CORPORATION PRODUCING WELL OKLAHOMA BECKHAM
4-10N-22W 201204   11,727   

035615

YOUNGBLOOD ET AL #1 ALT SAMSON CONTOUR ENERGY E&P, LLC PRODUCING WELL LOUISIANA
WEBSTER 9 17N 9W NE NW NW 201204   21,521   

006044

YOUNKIN TRUST #1-29 APACHE CORPORATION PRODUCING WELL OKLAHOMA CADDO 29-11N-12W
201204   18,884   

036843

YOUNKIN TRUST #2-29 CREST RESOURCES, INC. PRODUCING WELL OKLAHOMA CADDO
29-11N-12W 201203   1,558   

006654

YOWELL #1 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
36-14N-26W 201204   23,416   

003179

YOWELL #1-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
26-14N-26W 201204   15,433   

030756

YOXSIMER #2-15 BP AMERICA PRODUCTION COMPANY SHUT DOWN OR T&A OKLAHOMA ROGER
MILLS 15-15N-22W 200912   (36,803 ) 

030845

YOXSIMER #6-15 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
15-15N-22W 201203   981   

030320

YOXSIMER 1-15 BP AMERICA PRODUCTION COMPANY PRODUCING WELL OKLAHOMA ROGER MILLS
15-15N-22W 201203   (5,939 ) 

033716

YUMA #1-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 26-4N-15E
201204   3,999   

033756

YUMA #2-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 26-4N-15E
201204   4,703   

034664

YUMA #3-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 26-4N-15E
201204   177   

034730

YUMA #4-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 26-4N-15E
201204   1,425   

034840

YUMA #6-26 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA PITTSBURG 26-4N-15E
201204   2,586   

005364

ZOLLINGER #1-10 QUAIL OIL & GAS PRODUCING WELL OKLAHOMA HARPER 10-26N-24W 201203
  (2 ) 

005167

ZOLLINGER, GEBHARDT #2-10 SAMSON RESOURCES COMPANY PRODUCING WELL OKLAHOMA
HARPER 10-26N-24W 201204   (4,268 ) 

006742

ZYBACH 1-13 SAMSON LONE STAR, LLC PRODUCING WELL TEXAS WHEELER 13 CAMP CO.
SCHOOL LAND 201204   316                   

 

 

 

TOTAL NET IMBALANCE

  12,108,313                   

 

 

 



--------------------------------------------------------------------------------

Schedule 8.19

Closing Date Marketing Agreements

None



--------------------------------------------------------------------------------

Schedule 8.20

Closing Date Hedging Agreements

[See Attached.]



--------------------------------------------------------------------------------

Existing Hedge Agreements

Existing Agreements:

1. ISDA Master Agreement, dated as of December 21, 2011, by and between JPMorgan
Chase Bank, N.A. and Samson Investment Company.

2. ISDA Master Agreement, dated as of December 21, 2011, by and between Bank of
Montreal and Samson Investment Company.

3. ISDA Master Agreement, dated as of December 21, 2011, by and between Wells
Fargo Bank, N.A. and Samson Investment Company.

4. ISDA Master Agreement, dated as of January 25, 2012, by and between Barclays
Bank PLC and Samson Investment Company.

5. ISDA Master Agreement, dated as of May 16, 2012, by and between Compass Bank
and Samson Investment Company.

6. ISDA Master Agreement, dated as of December 21, 2011, by and between Bank of
America, N.A. and Samson Investment Company.

7. ISDA Master Agreement, dated as of January 19, 2012, by and between Citibank,
N.A. and Samson Investment Company.

8. ISDA Master Agreement, dated as of December 21, 2011, by and between Credit
Suisse Energy LLC and Samson Investment Company.

9. ISDA Master Agreement, dated as of January 13, 2012, by and between J. Aron &
Company and Samson Investment Company.

10. ISDA Master Agreement, dated as of December 21, 2011, by and between Royal
Bank of Canada and Samson Investment Company.

11. ISDA Master Agreement, dated as of December 22, 2011, by and between The
Toronto-Dominion Bank and Samson Investment Company.

12. ISDA Master Agreement, dated as of March 22, 2012, by and between Morgan
Stanley Capital Group Inc. and Samson Investment Company.

Existing Trades: See Attached



--------------------------------------------------------------------------------

EXHIBIT         

OPEN FINANCIAL HEDGE POSITIONS (CLOSE OF BUSINESS)

September 24, 2012

 

Counterparty
Confirmation

No.

  

Contract

Period

  

Transaction

Date

  

Counterparty

  

Volume

Sold(Bought)

   Contract
Transaction
Price  

BASIS SWAPS (MMBtu/d)

  

COLORADO INTERSTATE GAS CO. - RM

  

274612

   Cal 13    01/10/12    Bank of Montreal    10,000    ($ 0.2300 ) 

274978

   Feb 12 - Dec 12    01/11/12    Bank of Montreal    10,000    ($ 0.1900 ) 

PANHANDLE EASTERN PIPE LINE CO. - TEXAS, OKLAHOMA (MAINLINE)

  

274599

   Feb 12 - Dec 12    01/10/12    Bank of Montreal    10,000    ($ 0.1500 ) 

274603

   Cal 13    01/10/12    Bank of Montreal    10,000    ($ 0.1900 ) 

360711

   Cal 12    05/14/08    Bank of Montreal    10,000    ($ 0.6300 ) 

360761

   Cal 12    05/14/08    Bank of Montreal    10,000    ($ 0.6250 ) 

360889

   Cal 12    05/15/08    Bank of Montreal    10,000    ($ 0.6250 ) 

EL PASO NATURAL GAS CO. - SAN JUAN

  

274595

   Cal 13    01/10/12    Bank of Montreal    10,000    ($ 0.1850 ) 

274596

   Cal 13    01/10/12    Bank of Montreal    10,000    ($ 0.1800 ) 

274598

   Feb 12 - Dec 12    01/10/12    Bank of Montreal    10,000    ($ 0.1400 ) 

274597

   Feb 12 - Dec 12    01/10/12    Bank of Montreal    10,000    ($ 0.1300 ) 

HH_5869708,0

   Cal 12    12/20/11    JP Morgan    10,000    ($ 0.2300 ) 

226662

   Cal 12    12/20/11    JP Morgan    10,000    ($ 0.7100 ) 

COLUMBIA GULF TRANSMISSION CO. - MAINLINE

  

HOUSTON SHIP CHANNEL

  

230901

   Apr 12 - Oct 12    06/27/11    Bank of Montreal    10,000    ($ 0.0475 ) 

3128352

   Apr 12 - Oct 12    12/20/11    JP Morgan    10,000    ($ 0.0600 ) 

NATURAL GAS PIPELINE CO. - TEXOK

  

274594

   Cal 13    01/10/12    Bank of Montreal    5,000    ($ 0.1050 ) 

274593

   Feb 12 - Dec 12    01/10/12    Bank of Montreal    10,000    ($ 0.0850 ) 

NATURAL GAS NYMEX SWAPS (MMBtu/d)

  

12096254

   Feb 12 - Dec 12    01/17/12    Bank of America    10,000    $ 2.7600   

12117948

   Cal 13    01/18/12    Bank of America    12,500    $ 3.5100   

12119942

   Cal 13    01/18/12    Bank of America    10,000    $ 3.5200   

12117741

   Feb 12 - Dec 12    01/18/12    Bank of America    10,000    $ 2.7850   

12286612

   Cal 13    01/23/12    Bank of America    5,000    $ 3.5800   

12584691

   Mar 12 - Dec 17    02/15/12    Bank of America    10,955    $ 3.9000   

12602326

   Mar 12 - Dec 17    02/16/12    Bank of America    10,955    $ 3.9350   

275825

   Cal 13    01/17/12    Bank of Montreal    20,000    $ 3.5200   

275838

   Feb 12 - Dec 12    01/17/12    Bank of Montreal    10,000    $ 2.7500   

275956

   Cal 13    01/18/12    Bank of Montreal    10,000    $ 3.5020   

275969

   Feb 12 - Dec 12    01/18/12    Bank of Montreal    10,000    $ 2.7600   

275955

   Feb 12 - Dec 12    01/18/12    Bank of Montreal    10,000    $ 2.7800   

276607

   Cal 13    01/23/12    Bank of Montreal    10,000    $ 3.5600   

276608

   Feb 12 - Dec 12    01/23/12    Bank of Montreal    10,000    $ 2.8800   

183512

   Cal 12    08/03/10    Bank of Montreal    5,000    $ 5.6681   

194426

   Dec 12    10/08/10    Bank of Montreal    10,000    $ 5.6000   

194427

   Nov 12    10/08/10    Bank of Montreal    10,000    $ 5.3700   

199053

   Cal 12    11/08/10    Bank of Montreal    10,000    $ 5.1985   

199432

   Cal 12    11/09/10    Bank of Montreal    10,000    $ 5.2502   

12060126

   Cal 13    01/12/12    Bank of America    20,000    $ 3.7025   

10763811

   Cal 13    01/23/12    Citi    10,000    $ 3.5650   

11065641

   Mar 12 - Dec 17    02/16/12    Citi    10,955    $ 3.9250   

36086231

   Cal 13    01/17/12    Credit Suisse    20,000    $ 3.5250   

36086221

   Feb 12 - Dec 12    01/17/12    Credit Suisse    10,000    $ 2.7500   

 

Page 1 of 5



--------------------------------------------------------------------------------

EXHIBIT         

OPEN FINANCIAL HEDGE POSITIONS (CLOSE OF BUSINESS)

September 24, 2012

 

Counterparty
Confirmation

No.

  

Contract

Period

  

Transaction

Date

  

Counterparty

   Volume
Sold(Bought)     Contract
Transaction
Price  

36089352

   Cal 13    01/18/12    Credit Suisse      20,000      $ 3.5100   

36089341

   Feb 12 - Dec 12    01/18/12    Credit Suisse      10,000      $ 2.7700   

36115451

   Cal 13    01/23/12    Credit Suisse      10,000      $ 3.5700   

36114071

   Feb 12 - Dec 12    01/23/12    Credit Suisse      10,000      $ 2.8675   

168993356511

   Cal 13    01/17/12    Goldman Sachs      10,000      $ 3.5300   

169118911211

   Mar 12 - Dec 17    02/16/12    Goldman Sachs      10,955      $ 3.9300   

35895942

   Cal 12    07/27/10    JP Morgan      10,000      $ 5.6634   

35980864

   Cal 12    08/03/10    JP Morgan      10,000      $ 5.6734   

36736341

   Apr 12 - Oct 12    10/04/10    JP Morgan      10,000      $ 5.1300   

36742626

   Apr 12 - Oct 12    10/05/10    JP Morgan      10,000      $ 5.1500   

43879606

   Jan 12 - Dec 16    12/13/11    JP Morgan      28,264      $ 4.2180   

43962253

   Cal 12    12/20/11    JP Morgan      5,000      $ 5.6634   

43962263

   Cal 12    12/20/11    JP Morgan      10,000      $ 5.2235   

43962255

   Cal 12    12/20/11    JP Morgan      10,000      $ 5.1935   

43962257

   Cal 12    12/20/11    JP Morgan      10,000      $ 5.2185   

43962507

   Dec 12    12/20/11    JP Morgan      10,000      $ 5.5900   

43990457

   Jan 12 - Dec 16    12/21/11    JP Morgan      28,264      $ 4.2110   

308456

   Cal 13    01/12/12    TD Securities      20,000      $ 3.7000   

308876

   Cal 13    01/17/12    TD Securities      10,000      $ 3.5250   

308875

   Feb 12 - Dec 12    01/17/12    TD Securities      20,000      $ 2.7600   

309627

   Feb 12 - Dec 12    01/23/12    TD Securities      10,000      $ 2.8950   

N2902892

   Cal 13    01/17/12    Wells Fargo      10,000      $ 3.5200   

N2902888

   Feb 12 - Dec 12    01/17/12    Wells Fargo      20,000      $ 2.7500   

N2905834

   Cal 13    01/18/12    Wells Fargo      10,000      $ 3.5000   

N2905833

   Feb 12 - Dec 12    01/18/12    Wells Fargo      10,000      $ 2.7600   

N2912750

   Feb 12 - Dec 12    01/23/12    Wells Fargo      10,000      $ 2.8900   

N1701983

   Cal 12    11/08/10    Wells Fargo      10,000      $ 5.1912   

F13502252

   Jul 12 - Dec 12    06/18/12    Morgan Stanley      10,000      $ 2.7900   

F13502278

   Jul 12 - Dec 12    06/18/12    Morgan Stanley      10,000      $ 2.8000   

328957

   Jul 12 - Dec 12    06/18/12    TD Securities      5,000      $ 2.7900   

328956

   Jul 12 - Dec 12    06/18/12    TD Securities      10,000      $ 2.8000   

CRUDE OIL CALENDAR MONTH AVERAGE SWAPS (Bbls/d)

  

13903715

   Cal 13    05/17/12    Bank of America      1,000      $ 93.6000   

13895416

   Cal 14    05/17/12    Bank of America      1,000      $ 90.0000   

204823

   Cal 12    01/03/11    Bank of Montreal      500      $ 94.0100   

208182

   Cal 13    01/26/11    Bank of Montreal      500      $ 95.5700   

165829

   Cal 12    03/29/10    Bank of Montreal      1,000      $ 84.9500   

168457

   Cal 12    04/15/10    Bank of Montreal      500      $ 92.2500   

171075

   Cal 12    04/29/10    Bank of Montreal      500      $ 93.5000   

172666

   Cal 12    05/10/10    Bank of Montreal      1,000      $ 89.5500   

172985

   Cal 13    05/11/10    Bank of Montreal      1,000      $ 90.8000   

299999

   Cal 13    05/17/12    Bank of Montreal      1,000      $ 93.1800   

300001

   Cal 13    05/17/12    Bank of Montreal      1,000      $ 93.5000   

183002

   Cal 12    08/02/10    Bank of Montreal      500      $ 86.6000   

183686

   Cal 12    08/04/10    Bank of Montreal      500      $ 88.0000   

183703

   Cal 12    08/04/10    Bank of Montreal      500      $ 88.0800   

236783

   Cal 13    08/05/11    Bank of Montreal      (1,000 )    $ 93.1500   

236776

   Cal 13    08/05/11    Bank of Montreal      (500 )    $ 93.5500   

236771

   Cal 13    08/05/11    Bank of Montreal      (1,000 )    $ 93.5700   

236779

   Cal 14    08/05/11    Bank of Montreal      (500 )    $ 94.4000   

236777

   Cal 14    08/05/11    Bank of Montreal      (500 )    $ 94.5500   

236787

   Cal 15    08/05/11    Bank of Montreal      (500 )    $ 94.6500   

236806

   Cal 12    08/05/11    Bank of Montreal      (1,000 )    $ 89.6000   

237599

   Cal 12    08/08/11    Bank of Montreal      (1,000 )    $ 86.6000   

237381

   Cal 12    08/08/11    Bank of Montreal      (500 )    $ 88.6000   

193953

   Cal 12    10/05/10    Bank of Montreal      1,000      $ 89.0000   

193900

   Cal 13    10/05/10    Bank of Montreal      500      $ 89.0500   

 

Page 2 of 5



--------------------------------------------------------------------------------

EXHIBIT         

OPEN FINANCIAL HEDGE POSITIONS (CLOSE OF BUSINESS)

September 24, 2012

 

Counterparty
Confirmation

No.

  

Contract

Period

  

Transaction

Date

  

Counterparty

   Volume
Sold(Bought)     Contract
Transaction
Price  

193901

   Cal 13    10/05/10    Bank of Montreal      500      $ 89.1500   

193952

   Cal 13    10/05/10    Bank of Montreal      500      $ 89.6000   

194094

   Cal 12    10/06/10    Bank of Montreal      500      $ 89.0000   

194810

   Cal 14    10/13/10    Bank of Montreal      1,000      $ 90.2000   

198357

   Cal 13    11/04/10    Bank of Montreal      500      $ 90.6500   

198895

   Cal 13    11/05/10    Bank of Montreal      500      $ 90.9000   

259103

   Cal 12    11/08/11    Bank of Montreal      1,000      $ 95.0000   

259091

   Cal 12    11/08/11    Bank of Montreal      1,000      $ 95.0200   

259061

   Cal 12    11/08/11    Bank of Montreal      1,000      $ 95.4000   

259060

   Cal 12    11/08/11    Bank of Montreal      1,000      $ 95.4000   

259054

   Cal 12    11/08/11    Bank of Montreal      1,000      $ 95.5700   

259053

   Cal 12    11/08/11    Bank of Montreal      1,000      $ 95.6800   

259055

   Cal 13    11/08/11    Bank of Montreal      1,000      $ 93.4300   

265463

   Cal 14    11/29/11    Bank of Montreal      1,000      $ 90.4800   

285910

   Cal 14    11/30/11    Bank of Montreal      500      $ 91.0000   

265782

   Cal 14    11/30/11    Bank of Montreal      1,000      $ 91.1000   

37806240

   Cal 13    01/03/11    JP Morgan      1,000      $ 93.0000   

37798683

   Cal 13    01/03/11    JP Morgan      1,000      $ 93.2000   

37975323

   Cal 14    01/12/11    JP Morgan      1,000      $ 94.5200   

37975537

   Cal 15    01/12/11    JP Morgan      1,000      $ 94.5500   

38201808

   Cal 13    01/26/11    JP Morgan      500      $ 95.5000   

34299876

   Cal 12    04/05/10    JP Morgan      1,000      $ 89.5000   

34873461

   Cal 12    05/06/10    JP Morgan      1,000      $ 89.5500   

34876370

   Cal 12    05/06/10    JP Morgan      1,000      $ 90.0000   

34874001

   Cal 13    05/06/10    JP Morgan      1,000      $ 90.8000   

34875094

   Cal 13    05/06/10    JP Morgan      1,000      $ 91.0000   

41502512

   Cal 14    08/05/11    JP Morgan      (500 )    $ 94.5500   

41506371

   Cal 15    08/05/11    JP Morgan      (500 )    $ 94.4000   

41503633

   Cal 15    08/05/11    JP Morgan      (500 )    $ 94.6500   

41541880

   Cal 13    08/08/11    JP Morgan      (500 )    $ 90.0000   

41541945

   Cal 13    08/08/11    JP Morgan      (500 )    $ 90.3500   

41527111

   Cal 13    08/08/11    JP Morgan      (1,000 )    $ 91.4000   

36717923

   Cal 13    10/01/10    JP Morgan      500      $ 89.0500   

36756907

   Cal 12    10/05/10    JP Morgan      500      $ 88.9000   

36750014

   Cal 13    10/05/10    JP Morgan      500      $ 89.0600   

36756108

   Cal 13    10/05/10    JP Morgan      500      $ 89.6500   

36755655

   Cal 13    10/05/10    JP Morgan      500      $ 89.7000   

36756820

   Cal 14    10/05/10    JP Morgan      500      $ 90.2500   

36769330

   Cal 14    10/06/10    JP Morgan      500      $ 90.3500   

36867762

   Cal 15    10/13/10    JP Morgan      1,000      $ 91.1500   

37143730

   Cal 14    11/04/10    JP Morgan      500      $ 90.7000   

37152467

   Cal 14    11/04/10    JP Morgan      500      $ 90.8000   

37139304

   Cal 14    11/04/10    JP Morgan      500      $ 91.0100   

37172114

   Cal 15    11/05/10    JP Morgan      500      $ 91.3000   

37171986

   Cal 15    11/05/10    JP Morgan      500      $ 91.3000   

37183889

   Cal 15    11/08/10    JP Morgan      500      $ 91.3500   

37184141

   Cal 15    11/08/10    JP Morgan      500      $ 91.4000   

37186287

   Cal 15    11/08/10    JP Morgan      500      $ 91.6000   

37191983

   Cal 15    11/08/10    JP Morgan      500      $ 91.7500   

43254956

   Cal 13    11/08/11    JP Morgan      1,000      $ 92.9500   

43247985

   Cal 13    11/08/11    JP Morgan      1,000      $ 93.3500   

43247003

   Cal 13    11/08/11    JP Morgan      1,000      $ 93.5500   

43676438

   Cal 14    11/29/11    JP Morgan      1,000      $ 90.7000   

43692371

   Cal 14    11/30/11    JP Morgan      1,000      $ 91.0200   

43691369

   Cal 14    11/30/11    JP Morgan      1,000      $ 91.0500   

43691340

   Cal 14    11/30/11    JP Morgan      1,000      $ 91.2400   

43962252

   Cal 12    12/20/11    JP Morgan      (1,000 )    $ 90.3000   

43962251

   Cal 12    12/20/11    JP Morgan      (500 )    $ 91.0000   

43962436

   Cal 12    12/20/11    JP Morgan      (500 )    $ 88.5000   

 

Page 3 of 5



--------------------------------------------------------------------------------

EXHIBIT         

OPEN FINANCIAL HEDGE POSITIONS (CLOSE OF BUSINESS)

September 24, 2012

 

Counterparty
Confirmation

No.

  

Contract

Period

  

Transaction

Date

  

Counterparty

   Volume
Sold(Bought)     Contract
Transaction
Price  

43962222

   Cal 12    12/20/11    JP Morgan      1,000      $ 89.9000   

43962223

   Cal 12    12/20/11    JP Morgan      500      $ 91.0500   

43962220

   Cal 12    12/20/11    JP Morgan      1,000      $ 84.8000   

43962431

   Cal 12    12/20/11    JP Morgan      500      $ 94.1000   

43962248

   Cal 13    12/20/11    JP Morgan      500      $ 89.0500   

43962250

   Cal 13    12/20/11    JP Morgan      500      $ 90.9000   

43962506

   Cal 13    12/20/11    JP Morgan      500      $ 90.6000   

43962437

   Cal 14    12/20/11    JP Morgan      (500 )    $ 93.3000   

43962505

   Cal 14    12/20/11    JP Morgan      500      $ 90.1500   

T859829311

   Cal 14    05/17/12    Morgan Stanley      1,000      $ 90.0000   

N2798827

   Cal 13    11/29/11    Wells Fargo      1,000      $ 93.5000   

N2798888

   Jul 13 - Dec 13    11/29/11    Wells Fargo      1,000      $ 92.3000   

N2799392

   Jul 13 - Dec 13    11/29/11    Wells Fargo      500      $ 92.4500   

N2802862

   Cal 14    11/30/11    Wells Fargo      500      $ 91.0500   

N2802822

   Cal 14    11/30/11    Wells Fargo      500      $ 91.1500   

T87616768

   Cal 14    07/19/12    Morgan Stanley      500      $ 90.0500   

14559929

   Cal 14    07/19/12    Bank of America      2,000      $ 90.0500   

321361

   Cal 14    07/19/12    Bank of Montreal      500      $ 90.1000   

322351

   Cal 13    07/23/12    Bank of Montreal      1,000      $ 90.5600   

1696601983 1 1

   Cal 13    07/23/12    Goldman Sachs      1,000      $ 90.5000   

322778

   Aug 12 - Dec 12    07/25/12    Bank of Montreal      1,000      $ 89.0000   

47734484

   Aug 12 - Dec 12    07/25/12    JP Morgan      1,000      $ 89.2000   

NATURAL GAS LIQUIDS SWAPS (gallons/d)

  

Ethane MB Swap

  

N2898082

   Cal 13    01/12/12    Wells Fargo      10,500      $ 0.55240   

N3066733

   Cal 13    04/05/12    Wells Fargo      10,500      $ 0.41750   

N3066732

   May 12 - Dec 12    04/05/12    Wells Fargo      10,500      $ 0.45750   

N3080506

   Cal13    04/17/12    Wells Fargo      10,500      $ 0.44000   

N3080384

   May 12 - Dec 12    04/17/12    Wells Fargo      10,500      $ 0.49000   

14445291

   Aug 12 - Dec 12    07/05/12    Bank of America      10,500      $ 0.31250   

1696234874 1 1

   Aug 12 - Dec 12    07/05/12    Goldman Sachs      10,500      $ 0.30750   

1696233609 1 1

   Aug 12 - Dec 12    07/05/12    Goldman Sachs      10,500      $ 0.31250   

N3269196

   Aug 12 - Dec 12    07/05/12    Wells Fargo      10,500      $ 0.30750   

N3269129

   Cal 13    07/05/12    Wells Fargo      10,500      $ 0.33160   

N3269179

   Cal 13    07/05/12    Wells Fargo      10,500      $ 0.33160   

Ethane Conway Swap

  

168994555711

   Jul 12 - Sep 12    01/17/12    Goldman Sachs      10,500      $ 0.29330   

16899455701 1

   Oct 12 - Dec 12    01/17/12    Goldman Sachs      10,500      $ 0.31110   

Propane MB Swap

  

73822701311

   Cal 13    04/05/12    Goldman Sachs      10,500      $ 1.25000   

73822701711

   May 12 - Dec 12    04/05/12    Goldman Sachs      10,500      $ 1.22000   

N2902897

   Cal 13    01/17/12    Wells Fargo      10,500      $ 1.24730   

N3066748

   May 12 - Dec 12    04/05/12    Wells Fargo      10,500      $ 1.21500   

1696234978 1 1

   Aug 12 - Dec 12    07/05/12    Goldman Sachs      8,400      $ 0.82000   

1696233626 1 1

   Aug 12 - Dec 12    07/05/12    Goldman Sachs      10,500      $ 0.82250   

1696233658 1 1

   Cal 13    07/05/12    Goldman Sachs      10,500      $ 0.84500   

Propane Conway Swap

  

N3066750

   Cal 13    04/05/12    Wells Fargo      10,500      $ 1.10500   

N3066749

   May 12 - Dec 12    04/05/12    Wells Fargo      10,500      $ 1.00150   

N3269163

   Aug 12 - Dec 12    07/05/12    Wells Fargo      14,700      $ 0.62020   

N3269144

   Aug 12 - Dec 12    07/05/12    Wells Fargo      10,500      $ 0.62270   

N3269149

   Cal 13    07/05/12    Wells Fargo      16,800      $ 0.70290   

 

Page 4 of 5



--------------------------------------------------------------------------------

EXHIBIT         

OPEN FINANCIAL HEDGE POSITIONS (CLOSE OF BUSINESS)

September 24, 2012

 

Counterparty
Confirmation

No.

  

Contract

Period

  

Transaction

Date

  

Counterparty

  

Volume

Sold(Bought)

   Contract
Transaction
Price  

Nat. Gasoline MB Swap

  

N2892501

   Cal 13    01/10/12    Wells Fargo    10,500    $ 2.16110   

N2892499

   Feb 12 - Dec 12    01/10/12    Wells Fargo    10,500    $ 2.28550   

Nat Gasoline Conway Swap

  

N2892528

   Cal 13    01/10/12    Wells Fargo    10,500    $ 2.04360   

N2892526

   Feb 12 - Dec 12    01/10/12    Wells Fargo    10,500    $ 2.15750   

 

Page 5 of 5



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

  

Contract
Month

  

Transacting
Company

   Contract
Transaction
Basis    

Monthly
Volume
Sold(Bought)

  

Swap

   SIC
6/30/2012
MTM  

JP(12/20/11Cal12bParibasNovate)

   Jul-12    JP Morgan    $ 90.3000      (31,000)    Oil Swaps      (161,253 ) 

BMO(05/14/08Cal12)1

   Jul-12    Bank of Montreal    ($ 0.6300 )    310,000    PEPL Basis     
(148,787 ) 

BMO(05/14/08Cal12)2

   Jul-12    Bank of Montreal    ($ 0.6250 )    310,000    PEPL Basis     
(147,237 ) 

BMO(05/15/08Cal12)

   Jul-12    Bank of Montreal    ($ 0.6250 )    310,000    PEPL Basis     
(147,237 ) 

BMO(08/05/12Cal12b)

   Jul-12    Bank of Montreal    $ 89.6000      (31,000)    Oil Swaps     
(139,560 ) 

JP(12/20/11Cal12ParibasNovate)

   Jul-12    JP Morgan    ($ 0.7100 )    310,000    SJ Basis      (136,388 ) 

JP(12/20/11Cal12bParibasNovate)2

   Jul-12    JP Morgan    $ 91.0000      (15,500)    Oil Swaps      (91,473 ) 

BMO(08/08/11Cal12b)2

   Jul-12    Bank of Montreal    $ 88.6000      (15,500)    Oil Swaps     
(54,285 ) 

JP(12/20/11Cal12bSCNovate)

   Jul-12    JP Morgan    $ 88.5000      (15,500)    Oil Swaps      (52,735 ) 

BMO(08/08/11Cal12b)

   Jul-12    Bank of Montreal    $ 86.6000      (31,000)    Oil Swaps     
(46,589 ) 

JP(12/20/11ApOct12ParibasNovate)

   Jul-12    JP Morgan    ($ 0.0600 )    310,000    HSC Basis      (20,923 ) 

BMO(6/27/11ApOct12)

   Jul-12    Bank of Montreal    ($ 0.0475 )    310,000    HSC Basis     
(17,049 ) 

WF(01/17/12FebDec12)

   Jul-12    Wells Fargo    $ 2.7500      620,000    Gas Swap      (14,880 ) 

JP(12/20/11Cal12ParibasNovate)3

   Jul-12    JP Morgan    $ 84.8000      31,000    Oil Swaps      (9,194 ) 

TD(01/17/12FebDec12)

   Jul-12    TD Securities    $ 2.7600      620,000    Gas Swap      (8,680 ) 

BMO(01/17/12FebDec12)

   Jul-12    Bank of Montreal    $ 2.7500      310,000    Gas Swap      (7,440
) 

CS(01/17/12FebDec12)

   Jul-12    Credit Suisse    $ 2.7500      310,000    Gas Swap      (7,440 ) 

BMO(03/29/10Cal12)

   Jul-12    Bank of Montreal    $ 84.9500      31,000    Oil Swaps      (4,545
) 

BA(01/17/12FebDec12)

   Jul-12    Bank of America    $ 2.7600      310,000    Gas Swap      (4,340 ) 

BMO(01/18/12FebDec12)

   Jul-12    Bank of Montreal    $ 2.7600      310,000    Gas Swap      (4,340
) 

WF( 01/18/12FebDec12)

   Jul-12    Wells Fargo    $ 2.7600      310,000    Gas Swap      (4,340 ) 

CS(01/18/12FebDec12)

   Jul-12    Credit Suisse    $ 2.7700      310,000    Gas Swap      (1,240 ) 

BMO(01/10/12FebDec12)

   Jul-12    Bank of Montreal    ($ 0.1500 )    310,000    PEPL Basis      0   

BMO(01/10/12FebDec12)

   Jul-12    Bank of Montreal    ($ 0.0850 )    310,000    NGPL TXOK Basis     
1,550   

BMO(01/18/12FebDec12)2

   Jul-12    Bank of Montreal    $ 2.7800      310,000    Gas Swap      1,860   

TD(06/18/12Jul-Dec12)

   Jul-12    TD Securities    $ 2.7900      155,000    Gas Swap      2,480   

BA(01/18/12FebDec12)

   Jul-12    Bank of America    $ 2.7850      310,000    Gas Swap      3,410   

MS(06/18/12Jul-Dec12)

   Jul-12    Morgan Stanley    $ 2.7900      310,000    Gas Swap      4,960   

MS(06/18/12Jul-Dec12)2

   Jul-12    Morgan Stanley    $ 2.8000      310,000    Gas Swap      8,060   

TD(06/18/12Jul-Dec12)2

   Jul-12    TD Securities    $ 2.8000      310,000    Gas Swap      8,060   

JP(12/20/11Cal12MacqNovate)

   Jul-12    JP Morgan    ($ 0.2300 )    310,000    SJ Basis      12,399   

BMO(08/02/10Cal12)

   Jul-12    Bank of Montreal    $ 86.6000      15,500    Oil Swaps      23,294
  

CS(01/23/12FebDec12)

   Jul-12    Credit Suisse    $ 2.8675      310,000    Gas Swap      28,985   

BMO(01/23/12FebDec12)

   Jul-12    Bank of Montreal    $ 2.8800      310,000    Gas Swap      32,860
  

WF(01/23/12FebDec12)

   Jul-12    Wells Fargo    $ 2.8900      310,000    Gas Swap      35,960   

TD(01/23/12FebDec12)

   Jul-12    TD Securities    $ 2.8950      310,000    Gas Swap      37,510   

BMO(01/10/12FebDec12)

   Jul-12    Bank of Montreal    ($ 0.1400 )    310,000    SJ Basis      40,297
  

BMO(01/10/12FebDec12)2

   Jul-12    Bank of Montreal    ($ 0.1300 )    310,000    SJ Basis      43,396
  

BMO(08/04/10Cal12)

   Jul-12    Bank of Montreal    $ 88.0000      15,500    Oil Swaps      44,988
  

BMO(08/04/10Cal12)2

   Jul-12    Bank of Montreal    $ 88.0800      15,500    Oil Swaps      46,227
  

BMO(01/11/12FebDec12)

   Jul-12    Bank of Montreal    ($ 0.1900 )    310,000    CIG Basis      46,496
  

WF(04/05/12MayDec12)

   Jul-12    Wells Fargo    $ 0.4575      325,500    Ethane (C2) - MB     
48,810   

JP(10/05/10Cal12)

   Jul-12    JP Morgan    $ 88.9000      15,500    Oil Swaps      58,933   

WF(04/17/12MayDec12)

   Jul-12    Wells Fargo    $ 0.4900      325,500    Ethane (C2) - MB     
59,385   

BMO(10/06/05Cal12)

   Jul-12    Bank of Montreal    $ 89.0000      15,500    Oil Swaps      60,483
  

GS(01/17/12JuISep12)

   Jul-12    Goldman Sachs    $ 0.2933      325,500    Ethane (C2) - Conway     
73,475   

JP(12/20/11Cal12ParibasNovate)2

   Jul-12    JP Morgan    $ 91.0500      15,500    Oil Swaps      92,248   

BMO(04/15/10Cal12)

   Jul-12    Bank of Montreal    $ 92.2500      15,500    Oil Swaps      110,842
  

BMO(10/05/10Cal12)

   Jul-12    Bank of Montreal    $ 89.0000      31,000    Oil Swaps      120,966
  

WF(01/10/12FebDec12)

   Jul-12    Wells Fargo    $ 2.1492      325,500    Natural Gasoline (C5+) -
Conway      125,018   

WF(04/05/12MayDec12)

   Jul-12    Wells Fargo    $ 1.2150      325,500    Propane (C3) - MB     
127,718   

GS(04/05/12MayDec12)

   Jul-12    Goldman Sachs    $ 1.2200      325,500    Propane (C3) - MB     
129,345   

BMO(04/29/10Cal12)

   Jul-12    Bank of Montreal    $ 93.5000      15,500    Oil Swaps      130,211
  

WF(04/05/12MayDec12)

   Jul-12    Wells Fargo    $ 1.0015      325,500    Propane (C3) - Conway     
135,528   

JP(04/05/10Cal12)

   Jul-12    JP Morgan    $ 89.5000      31,000    Oil Swaps      136,461   

BMO(05/10/10Cal12)

   Jul-12    Bank of Montreal    $ 89.5500      31,000    Oil Swaps      138,011
  

JP(05/06/10Cal12)

   Jul-12    JP Morgan    $ 89.5500      31,000    Oil Swaps      138,011   

BMO(01/03/11 Cal12)

   Jul-12    Bank of Montreal    $ 94.0100      15,500    Oil Swaps      138,114
  

JP(12/20/11Cal12SCNovate)

   Jul-12    JP Morgan    $ 94.1000      15,500    Oil Swaps      139,508   

JP(12/20/11Cal12ParibasNovate)

   Jul-12    JP Morgan    $ 89.9000      31,000    Oil Swaps      148,857   

JP(05/06/10Cal12)2

   Jul-12    JP Morgan    $ 90.0000      31,000    Oil Swaps      151,956   

WF(01/10/12FebDec12)

   Jul-12    Wells Fargo    $ 2.2839      325,500    Natural Gasoline (C5+) - MB
     172,103   

BMO(11/08/11Cal12)

   Jul-12    Bank of Montreal    $ 95.0000      31,000    Oil Swaps      306,908
  

BMO(11/08/11Cal12)2

   Jul-12    Bank of Montreal    $ 95.0200      31,000    Oil Swaps      307,528
  

BMO(11/08/11Cal12)3

   Jul-12    Bank of Montreal    $ 95.4000      31,000    Oil Swaps      319,304
  



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

  

Contract
Month

  

Transacting
Company

   Contract
Transaction
Basis    

Monthly
Volume
Sold(Bought)

  

Swap

   SIC
6/30/2012
MTM  

BMO(11/08/11Cal12)4

   Jul-12    Bank of Montreal    $ 95.4000      31,000    Oil Swaps      319,304
  

BMO(11/08/11Cal12)5

   Jul-12    Bank of Montreal    $ 95.5700      31,000    Oil Swaps      324,573
  

BMO(11/08/11Cal12)6

   Jul-12    Bank of Montreal    $ 95.6800      31,000    Oil Swaps      327,982
  

JP(12/20/11Cal12ParibasNovate)

   Jul-12    JP Morgan    $ 5.3200      155,000    Gas Swap      399,125   

BMO(08/03/10Cal12)

   Jul-12    Bank of Montreal    $ 5.3350      155,000    Gas Swap      401,450
  

JP(12/20/11Cal12ParibasNovate)3

   Jul-12    JP Morgan    $ 4.8550      310,000    Gas Swap      654,100   

BMO(11/08/10Cal12)

   Jul-12    Bank of Montreal    $ 4.8600      310,000    Gas Swap      655,650
  

WF(11/08/10Cal12)

   Jul-12    Wells Fargo    $ 4.8600      310,000    Gas Swap      655,650   

JP(12/20/11Cal12ParibasNovate)4

   Jul-12    JP Morgan    $ 4.8800      310,000    Gas Swap      661,850   

JP(12/20/11Cal12ParibasNovate)2

   Jul-12    JP Morgan    $ 4.8850      310,000    Gas Swap      663,400   

BMO(11/09/10Cal12)

   Jul-12    Bank of Montreal    $ 4.9200      310,000    Gas Swap      674,250
  

BA(02/15/12Mar12-Cal17)

   Jul-12    Bank of America    $ 3.9000      620,000    Gas Swap      698,120
  

JP(10/04/10ApOct12)

   Jul-12    JP Morgan    $ 5.0000      310,000    Gas Swap      699,050   

JP(10/05/10ApOct12)

   Jul-12    JP Morgan    $ 5.0100      310,000    Gas Swap      702,150   

Citi(02/16/12Mar12-Cal17)

   Jul-12    Citi    $ 3.9250      620,000    Gas Swap      713,620   

GS(02/16/12Mar12-Cal17)

   Jul-12    Goldman Sachs    $ 3.9300      620,000    Gas Swap      716,720   

BA(02/16/12Mar12-Cal17)

   Jul-12    Bank of America    $ 3.9350      620,000    Gas Swap      719,820
  

JP(07/27/10Cal12)

   Jul-12    JP Morgan    $ 5.2900      310,000    Gas Swap      788,950   

JP(08/03/10Cal12)

   Jul-12    JP Morgan    $ 5.3300      310,000    Gas Swap      801,350   

JP(12/21/11Cal12-16)

   Jul-12    JP Morgan    $ 4.2110      915,200    Gas Swap      1,315,142   

JP(12/13/11Cal12-16)

   Jul-12    JP Morgan    $ 4.2180      915,200    Gas Swap      1,321,549   

JP(12/20/11Cal12ParibasNovate)

   Aug-12    JP Morgan    ($ 0.7100 )    310,000    SJ Basis      (176,644 ) 

BMO(05/14/08Cal12)1

   Aug-12    Bank of Montreal    ($ 0.6300 )    310,000    PEPL Basis     
(162,699 ) 

BMO(05/14/08Cal12)2

   Aug-12    Bank of Montreal    ($ 0.6250 )    310,000    PEPL Basis     
(161,149 ) 

BMO(05/15/08Cal12)

   Aug-12    Bank of Montreal    ($ 0.6250 )    310,000    PEPL Basis     
(161,149 ) 

JP(12/20/11Cal12bParibasNovate)

   Aug-12    JP Morgan    $ 90.3000      (31,000)    Oil Swaps      (148,693 ) 

BMO(08/05/12Cal12b)

   Aug-12    Bank of Montreal    $ 89.6000      (31,000)    Oil Swaps     
(127,008 ) 

JP(12/20/11Cal12bParibasNovate)2

   Aug-12    JP Morgan    $ 91.0000      (15,500)    Oil Swaps      (85,188 ) 

BMO(08/08/11Cal12b)2

   Aug-12    Bank of Montreal    $ 88.6000      (15,500)    Oil Swaps     
(48,015 ) 

JP(12/20/11Cal12bSCNovate)

   Aug-12    JP Morgan    $ 88.5000      (15,500)    Oil Swaps      (46,466 ) 

WF(01/17/12FebDec12)

   Aug-12    Wells Fargo    $ 2.7500      620,000    Gas Swap      (45,867 ) 

TD(01/17/12FebDec12)

   Aug-12    TD Securities    $ 2.7600      620,000    Gas Swap      (39,669 ) 

BMO(08/08/11Cal12b)

   Aug-12    Bank of Montreal    $ 86.6000      (31,000)    Oil Swaps     
(34,075 ) 

JP(12/20/11Cal12MacqNovate)

   Aug-12    JP Morgan    ($ 0.2300 )    310,000    SJ Basis      (27,891 ) 

BMO(01/17/12FebDec12)

   Aug-12    Bank of Montreal    $ 2.7500      310,000    Gas Swap      (22,934
) 

CS(01/17/12FebDec12)

   Aug-12    Credit Suisse    $ 2.7500      310,000    Gas Swap      (22,934 ) 

JP(12/20/11ApOct12ParibasNovate)

   Aug-12    JP Morgan    ($ 0.0600 )    310,000    HSC Basis      (21,693 ) 

JP(12/20/11Cal12ParibasNovate)3

   Aug-12    JP Morgan    $ 84.8000      31,000    Oil Swaps      (21,684 ) 

BA(01/17/12FebDec12)

   Aug-12    Bank of America    $ 2.7600      310,000    Gas Swap      (19,834
) 

BMO(01/18/12FebDec12)

   Aug-12    Bank of Montreal    $ 2.7600      310,000    Gas Swap      (19,834
) 

WF(01/18/12FebDec12)

   Aug-12    Wells Fargo    $ 2.7600      310,000    Gas Swap      (19,834 ) 

BMO(6/27/11ApOct12)

   Aug-12    Bank of Montreal    ($ 0.0475 )    310,000    HSC Basis     
(17,819 ) 

BMO(01/10/12FebDec12)

   Aug-12    Bank of Montreal    ($ 0.0850 )    310,000    NGPL TXOK Basis     
(17,045 ) 

BMO(03/29/10Cal12)

   Aug-12    Bank of Montreal    $ 84.9500      31,000    Oil Swaps      (17,038
) 

CS(01/18/12FebDec12)

   Aug-12    Credit Suisse    $ 2.7700      310,000    Gas Swap      (16,735 ) 

BMO(01/10/12FebDec12)

   Aug-12    Bank of Montreal    ($ 0.1500 )    310,000    PEPL Basis     
(13,946 ) 

BMO(01/18/12FebDec12)2

   Aug-12    Bank of Montreal    $ 2.7800      310,000    Gas Swap      (13,636
) 

BA(01/18/12FebDec12)

   Aug-12    Bank of America    $ 2.7850      310,000    Gas Swap      (12,087
) 

MS(06/18/12Jul-Dec12)

   Aug-12    Morgan Stanley    $ 2.7900      310,000    Gas Swap      (10,537 ) 

MS(06/18/12Jul-Dec12)2

   Aug-12    Morgan Stanley    $ 2.8000      310,000    Gas Swap      (7,438 ) 

TD(06/18/12Jul-Dec12)2

   Aug-12    TD Securities    $ 2.8000      310,000    Gas Swap      (7,438 ) 

TD(06/18/12Jul-Dec12)

   Aug-12    TD Securities    $ 2.7900      155,000    Gas Swap      (5,269 ) 

BMO(01/10/12FebDec12)

   Aug-12    Bank of Montreal    ($ 0.1400 )    310,000    SJ Basis      (0 ) 

BMO(01/10/12FebDec12)2

   Aug-12    Bank of Montreal    ($ 0.1300 )    310,000    SJ Basis      3,099
  

BMO(01/11/12FebDec12)

   Aug-12    Bank of Montreal    ($ 0.1900 )    310,000    CIG Basis      7,748
  

CS(01/23/12FebDec12)

   Aug-12    Credit Suisse    $ 2.8675      310,000    Gas Swap      13,481   

BMO(08/02/10Cal12)

   Aug-12    Bank of Montreal    $ 86.6000      15,500    Oil Swaps      17,038
  

BMO(01/23/12FebDec12)

   Aug-12    Bank of Montreal    $ 2.8800      310,000    Gas Swap      17,355
  

WF(01/23/12FebDec12)

   Aug-12    Wells Fargo    $ 2.8900      310,000    Gas Swap      20,454   

TD(01/23/12FebDec12)

   Aug-12    TD Securities    $ 2.8950      310,000    Gas Swap      22,004   

BMO(08/04/10Cal12)

   Aug-12    Bank of Montreal    $ 88.0000      15,500    Oil Swaps      38,722
  

BMO(08/04/10Cal12)2

   Aug-12    Bank of Montreal    $ 88.0800      15,500    Oil Swaps      39,961
  

WF(04/05/12MayDec12)

   Aug-12    Wells Fargo    $ 0.4575      325,500    Ethane (C2) - MB     
46,350   

JP(10/05/10Cal12)

   Aug-12    JP Morgan    $ 88.9000      15,500    Oil Swaps      52,662   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

  

Contract
Month

  

Transacting
Company

   Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

BMO(10/06/05Cal12)

   Aug-12    Bank of Montreal    $ 89.0000        15,500      Oil Swaps     
54,211   

WF(04/17/12MayDec12)

   Aug-12    Wells Fargo    $ 0.4900        325,500      Ethane (C2) - MB     
56,921   

GS(01/17/12JulSep12)

   Aug-12    Goldman Sachs    $ 0.2933        325,500      Ethane (C2) - Conway
     69,378   

JP(12/20/11Cal12ParibasNovate)2

   Aug-12    JP Morgan    $ 91.0500        15,500      Oil Swaps      85,963   

BMO(04/15/10Cal12)

   Aug-12    Bank of Montreal    $ 92.2500        15,500      Oil Swaps     
104,549   

BMO(10/05/10Cal12)

   Aug-12    Bank of Montreal    $ 89.0000        31,000      Oil Swaps     
108,422   

WF(01/10/12FebDec12)

   Aug-12    Wells Fargo    $ 2.1492        325,500     
Nat.ural Gasoline (C5+) - Conway      121,713   

WF(04/05/12MayDec12)

   Aug-12    Wells Fargo    $ 1.0015        325,500      Propane (C3) - Conway
     122,461   

BMO(04/29/10Cal12)

   Aug-12    Bank of Montreal    $ 93.5000        15,500      Oil Swaps     
123,910   

JP(04/05/10Cal12)

   Aug-12    JP Morgan    $ 89.5000        31,000      Oil Swaps      123,910   

WF(04/05/12MayDec12)

   Aug-12    Wells Fargo    $ 1.2150        325,500      Propane (C3) - MB     
124,819   

BMO(05/10/10Cal12)

   Aug-12    Bank of Montreal    $ 89.5500        31,000      Oil Swaps     
125,459   

JP(05/06/10Cal12)

   Aug-12    JP Morgan    $ 89.5500        31,000      Oil Swaps      125,459   

GS(04/05/12MayDec12)

   Aug-12    Goldman Sachs    $ 1.2200        325,500      Propane (C3) - MB   
  126,446   

BMO(01/03/11Cal12)

   Aug-12    Bank of Montreal    $ 94.0100        15,500      Oil Swaps     
131,810   

JP(12/20/11Cal12SCNovate)

   Aug-12    JP Morgan    $ 94.1000        15,500      Oil Swaps      133,204   

JP(12/20/11Cal12ParibasNovate)

   Aug-12    JP Morgan    $ 89.9000        31,000      Oil Swaps      136,301   

JP(05/06/10Cal12)2

   Aug-12    JP Morgan    $ 90.0000        31,000      Oil Swaps      139,399   

WF(01/10/12FebDec12)

   Aug-12    Wells Fargo    $ 2.2839        325,500      Natural Gasoline (C5+)
- MB      169,592   

BMO(11/08/11Cal12)

   Aug-12    Bank of Montreal    $ 95.0000        31,000      Oil Swaps     
294,287   

BMO(11/08/11Cal12)2

   Aug-12    Bank of Montreal    $ 95.0200        31,000      Oil Swaps     
294,907   

BMO(11/08/11Cal12)3

   Aug-12    Bank of Montreal    $ 95.4000        31,000      Oil Swaps     
306,678   

BMO(11/08/11Cal12)4

   Aug-12    Bank of Montreal    $ 95.4000        31,000      Oil Swaps     
306,678   

BMO(11/08/11Cal12)5

   Aug-12    Bank of Montreal    $ 95.5700        31,000      Oil Swaps     
311,945   

BMO(11/08/11Cal12)6

   Aug-12    Bank of Montreal    $ 95.6800        31,000      Oil Swaps     
315,352   

JP(12/20/11Cal12Paribas Novate)

   Aug-12    JP Morgan    $ 5.3600        155,000      Gas Swap      392,969   

BMO(08/03/10Cal12)

   Aug-12    Bank of Montreal    $ 5.3670        155,000      Gas Swap     
394,054   

JP(12/20/11Cal12ParibasNovate)3

   Aug-12    JP Morgan    $ 4.8950        310,000      Gas Swap      641,829   

WF(11/08/10Cal12)

   Aug-12    Wells Fargo    $ 4.8980        310,000      Gas Swap      642,758
  

BMO(11/08/10Cal12)

   Aug-12    Bank of Montreal    $ 4.9000        310,000      Gas Swap     
643,378   

JP(12/20/11Cal12ParibasNovate)4

   Aug-12    JP Morgan    $ 4.9200        310,000      Gas Swap      649,576   

JP(12/20/11Cal12ParibasNovate)2

   Aug-12    JP Morgan    $ 4.9250        310,000      Gas Swap      651,126   

BMO(11/09/10Cal12)

   Aug-12    Bank of Montreal    $ 4.9600        310,000      Gas Swap     
661,973   

BA(02/15/12Mar12-Cal17)

   Aug-12    Bank of America    $ 3.9000        620,000      Gas Swap     
666,932   

Citi(02/16/12Mar12-Cal17)

   Aug-12    Citi    $ 3.9250        620,000      Gas Swap      682,427   

JP(10/04/10ApOct12)

   Aug-12    JP Morgan    $ 5.0300        310,000      Gas Swap      683,667   

GS(02/16/12Mar12-Cal17)

   Aug-12    Goldman Sachs    $ 3.9300        620,000      Gas Swap      685,526
  

BA(02/16/12Mar12-Cal17)

   Aug-12    Bank of America    $ 3.9350        620,000      Gas Swap     
688,625   

JP(10/05/10ApOct12)

   Aug-12    JP Morgan    $ 5.0600        310,000      Gas Swap      692,964   

JP(07/27/10Cal12)

   Aug-12    JP Morgan    $ 5.3300        310,000      Gas Swap      776,641   

JP(08/03/10Cal12)

   Aug-12    JP Morgan    $ 5.3700        310,000      Gas Swap      789,037   

JP(12/21/11Cal12-16)

   Aug-12    JP Morgan    $ 4.2110        891,600      Gas Swap      1,236,300
  

JP(12/13/11Cal12-16)

   Aug-12    JP Morgan    $ 4.2180        891,600      Gas Swap      1,242,539
  

JP(12/20/11Cal12ParibasNovate)

   Sep-12    JP Morgan    ($ 0.7100 )      300,000      SJ Basis      (175,372
) 

BMO(05/14/08Cal12)1

   Sep-12    Bank of Montreal    ($ 0.6300 )      300,000      PEPL Basis     
(151,389 ) 

BMO(05/14/08Cal12)2

   Sep-12    Bank of Montreal    ($ 0.6250 )      300,000      PEPL Basis     
(149,890 ) 

BMO(05/15/08Cal12)

   Sep-12    Bank of Montreal    ($ 0.6250 )      300,000      PEPL Basis     
(149,890 ) 

JP(12/20/11Cal12bParibasNovate)

   Sep-12    JP Morgan    $ 90.3000        (30,000 )    Oil Swaps      (131,522
) 

BMO(08/05/12Cal12b)

   Sep-12    Bank of Montreal    $ 89.6000        (30,000 )    Oil Swaps     
(110,551 ) 

JP(12/20/11Cal12bParibasNovate)2

   Sep-12    JP Morgan    $ 91.0000        (15,000 )    Oil Swaps      (76,247
) 

WF(01/17/12FebDec12)

   Sep-12    Wells Fargo    $ 2.7500        600,000      Gas Swap      (49,765
) 

TD(01/17/12FebDec12)

   Sep-12    TD Securities    $ 2.7600        600,000      Gas Swap      (43,769
) 

BMO(08/08/11Cal12b)2

   Sep-12    Bank of Montreal    $ 88.6000        (15,000 )    Oil Swaps     
(40,296 ) 

JP(12/20/11Cal12bSCNovate)

   Sep-12    JP Morgan    $ 88.5000        (15,000 )    Oil Swaps      (38,798
) 

JP(12/20/11Cal12ParibasNovate)3

   Sep-12    JP Morgan    $ 84.8000        30,000      Oil Swaps      (33,255 ) 

JP(12/20/11Cal12MacqNovate)

   Sep-12    JP Morgan    ($ 0.2300 )      300,000      SJ Basis      (31,477 ) 

BMO(03/29/10Cal12)

   Sep-12    Bank of Montreal    $ 84.9500        30,000      Oil Swaps     
(28,761 ) 

BMO(01/17/12FebDec12)

   Sep-12    Bank of Montreal    $ 2.7500        300,000      Gas Swap     
(24,882 ) 

CS(01/17/12FebDec12)

   Sep-12    Credit Suisse    $ 2.7500        300,000      Gas Swap      (24,882
) 

BA(01/17/12FebDec12)

   Sep-12    Bank of America    $ 2.7600        300,000      Gas Swap     
(21,885 ) 

BMO(01/18/12FebDec12)

   Sep-12    Bank of Montreal    $ 2.7600        300,000      Gas Swap     
(21,885 ) 

WF(01/18/12FebDec12)

   Sep-12    Wells Fargo    $ 2.7600        300,000      Gas Swap      (21,885
) 

BMO(08/08/11Cal12b)

   Sep-12    Bank of Montreal    $ 86.6000        (30,000 )    Oil Swaps     
(20,672 ) 

CS(01/18/12FebDec12)

   Sep-12    Credit Suisse    $ 2.7700        300,000      Gas Swap      (18,887
) 



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

  

Contract
Month

  

Transacting
Company

   Contract
Transaction
Basis    

Monthly
Volume
Sold(Bought)

  

Swap

   SIC
6/30/2012
MTM  

BMO(01/18/12FebDec12)2

   Sep-12    Bank of Montreal    $ 2.7800      300,000    Gas Swap      (15,889
) 

JP(12/20/11ApOct12ParibasNovate)

   Sep-12    JP Morgan    ($ 0.0600 )    300,000    HSC Basis      (14,989 ) 

BA(01/18/12FebDec12)

   Sep-12    Bank of America    $ 2.7850      300,000    Gas Swap      (14,390
) 

BMO(01/10/12FebDec12)

   Sep-12    Bank of Montreal    ($ 0.0850 )    300,000    NGPL TXOK Basis     
(14,240 ) 

MS(06/18/12Jul-Dec12)

   Sep-12    Morgan Stanley    $ 2.7900      300,000    Gas Swap      (12,891 ) 

BMO(6/27/11ApOct12)

   Sep-12    Bank of Montreal    ($ 0.0475 )    300,000    HSC Basis     
(11,242 ) 

MS(06/18/12Jul-Dec12)2

   Sep-12    Morgan Stanley    $ 2.8000      300,000    Gas Swap      (9,893 ) 

TD(06/18/12Jul-Dec12)2

   Sep-12    TD Securities    $ 2.8000      300,000    Gas Swap      (9,893 ) 

BMO(01/10/12FebDec12)

   Sep-12    Bank of Montreal    ($ 0.1500 )    300,000    PEPL Basis     
(7,495 ) 

TD(06/18/12Jul-Dec12)

   Sep-12    TD Securities    $ 2.7900      150,000    Gas Swap      (6,445 ) 

BMO(01/10/12FebDec12)

   Sep-12    Bank of Montreal    ($ 0.1400 )    300,000    SJ Basis      (4,497
) 

BMO(01/10/12FebDec12)2

   Sep-12    Bank of Montreal    ($ 0.1300 )    300,000    SJ Basis      (1,499
) 

BMO(01/11/12FebDec12)

   Sep-12    Bank of Montreal    ($ 0.1900 )    300,000    CIG Basis      5,246
  

BMO(08/02/10Cal12)

   Sep-12    Bank of Montreal    $ 86.6000      15,000    Oil Swaps      10,336
  

CS(01/23/12FebDec12)

   Sep-12    Credit Suisse    $ 2.8675      300,000    Gas Swap      10,343   

BMO(01/23/12FebDec12)

   Sep-12    Bank of Montreal    $ 2.8800      300,000    Gas Swap      14,090
  

WF(01/23/12FebDec12)

   Sep-12    Wells Fargo    $ 2.8900      300,000    Gas Swap      17,088   

TD(01/23/12FebDec12)

   Sep-12    TD Securities    $ 2.8950      300,000    Gas Swap      18,587   

BMO(08/04/10Cal12)

   Sep-12    Bank of Montreal    $ 88.0000      15,000    Oil Swaps      31,308
  

BMO(08/04/10Cal12)2

   Sep-12    Bank of Montreal    $ 88.0800      15,000    Oil Swaps      32,506
  

WF(04/05/12MayDec12)

   Sep-12    Wells Fargo    $ 0.4575      315,000    Ethane (C2) - MB     
42,860   

JP(10/05/10Cal12)

   Sep-12    JP Morgan    $ 88.9000      15,000    Oil Swaps      44,790   

BMO(10/06/05Cal12)

   Sep-12    Bank of Montreal    $ 89.0000      15,000    Oil Swaps      46,288
  

WF(04/17/12MayDec12)

   Sep-12    Wells Fargo    $ 0.4900      315,000    Ethane (C2) - MB     
53,084   

GS(01/17/12JuISep12)

   Sep-12    Goldman Sachs    $ 0.2933      315,000    Ethane (C2) - Conway     
63,166   

JP(12/20/11Cal12ParibasNovate)2

   Sep-12    JP Morgan    $ 91.0500      15,000    Oil Swaps      76,996   

BMO(10/05/10Cal12)

   Sep-12    Bank of Montreal    $ 89.0000      30,000    Oil Swaps      92,575
  

BMO(04/15/10Cal12)

   Sep-12    Bank of Montreal    $ 92.2500      15,000    Oil Swaps      94,972
  

WF(04/05/12MayDec12)

   Sep-12    Wells Fargo    $ 1.0015      315,000    Propane (C3) - Conway     
106,640   

JP(04/05/10Cal12)

   Sep-12    JP Morgan    $ 89.5000      30,000    Oil Swaps      107,555   

BMO(05/10/10Cal12)

   Sep-12    Bank of Montreal    $ 89.5500      30,000    Oil Swaps      109,053
  

JP(05/06/10Cal12)

   Sep-12    JP Morgan    $ 89.5500      30,000    Oil Swaps      109,053   

BMO(04/29/10Cal12)

   Sep-12    Bank of Montreal    $ 93.5000      15,000    Oil Swaps      113,696
  

WF(01/10/12FebDec12)

   Sep-12    Wells Fargo    $ 2.1492      315,000   
Natural Gasoline (C5+) - Conway      116,140   

WF(04/05/12MayDec12)

   Sep-12    Wells Fargo    $ 1.2150      315,000    Propane (C3) - MB     
117,178   

GS(04/05/12MayDec12)

   Sep-12    Goldman Sachs    $ 1.2200      315,000    Propane (C3) - MB     
118,751   

JP(12/20/11Cal12ParibasNovate)

   Sep-12    JP Morgan    $ 89.9000      30,000    Oil Swaps      119,539   

BMO(01/03/11Cal12)

   Sep-12    Bank of Montreal    $ 94.0100      15,000    Oil Swaps      121,336
  

JP(05/06/10Cal12)2

   Sep-12    JP Morgan    $ 90.0000      30,000    Oil Swaps      122,535   

JP(12/20/11Cal12SCNovate)

   Sep-12    JP Morgan    $ 94.1000      15,000    Oil Swaps      122,684   

WF(01/01/12FebDec12)

   Sep-12    Wells Fargo    $ 2.2839      315,000    Natural Gasoline (C5+) - MB
     159,299   

BMO(11/08/11Cal12)

   Sep-12    Bank of Montreal    $ 95.0000      30,000    Oil Swaps      272,332
  

BMO(11/08/11Cal12)2

   Sep-12    Bank of Montreal    $ 95.0200      30,000    Oil Swaps      272,931
  

BMO(11/08/11Cal12)3

   Sep-12    Bank of Montreal    $ 95.4000      30,000    Oil Swaps      284,316
  

BMO(11/08/11Cal12)4

   Sep-12    Bank of Montreal    $ 95.4000      30,000    Oil Swaps      284,316
  

BMO(11/08/11Cal12)5

   Sep-12    Bank of Montreal    $ 95.5700      30,000    Oil Swaps      289,409
  

BMO(11/08/11Cal12)6

   Sep-12    Bank of Montreal    $ 95.6800      30,000    Oil Swaps      292,705
  

JP(12/20/11Cal12ParibasNovate)

   Sep-12    JP Morgan    $ 5.3800      150,000    Gas Swap      381,781   

BMO(08/03/10Cal12)

   Sep-12    Bank of Montreal    $ 5.3920      150,000    Gas Swap      383,580
  

JP(12/20/11Cal12ParibasNovate)3

   Sep-12    JP Morgan    $ 4.9140      300,000    Gas Swap      623,861   

WF(11/08/10Cal12)

   Sep-12    Wells Fargo    $ 4.9150      300,000    Gas Swap      624,161   

BMO(11/08/10Cal12)

   Sep-12    Bank of Montreal    $ 4.9190      300,000    Gas Swap      625,360
  

JP(12/20/11Cal12ParibasNovate)4

   Sep-12    JP Morgan    $ 4.9400      300,000    Gas Swap      631,655   

JP(12/20/11Cal12ParibasNovate)2

   Sep-12    JP Morgan    $ 4.9450      300,000    Gas Swap      633,154   

BA(02/15/12Mar12-Cal17)

   Sep-12    Bank of America    $ 3.9000      600,000    Gas Swap      639,750
  

BMO(11/09/10Cal12)

   Sep-12    Bank of Montreal    $ 4.9800      300,000    Gas Swap      643,647
  

Citi(02/16/12Mar12-Cal17)

   Sep-12    Citi    $ 3.9250      600,000    Gas Swap      654,739   

GS(02/16/12Mar12-Cal17)

   Sep-12    Goldman Sachs    $ 3.9300      600,000    Gas Swap      657,737   

BA(02/16/12Mar12-Cal17)

   Sep-12    Bank of America    $ 3.9350      600,000    Gas Swap      660,735
  

JP(10/04/10ApOct12)

   Sep-12    JP Morgan    $ 5.0500      300,000    Gas Swap      664,632   

JP(10/05/10ApOct12)

   Sep-12    JP Morgan    $ 5.0800      300,000    Gas Swap      673,626   

JP(07/27/10Cal12)

   Sep-12    JP Morgan    $ 5.3600      300,000    Gas Swap      757,567   

JP(08/03/10Cal12)

   Sep-12    JP Morgan    $ 5.3900      300,000    Gas Swap      766,560   

JP(12/21/11Cal12-16)

   Sep-12    JP Morgan    $ 4.2110      880,400    Gas Swap      1,212,338   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

  

Contract
Month

  

Transacting
Company

   Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

JP(12/13/11Cal12-16)

   Sep-12    JP Morgan    $ 4.2180        880,400      Gas Swap      1,218,496
  

JP(12/20/11Cal12ParibasNovate)

   Oct-12    JP Morgan    ($ 0.7100 )      310,000      SJ Basis      (170,268
) 

BMO(05/14/08Cal12)

   10ct-12    Bank of Montreal    ($ 0.6300 )      310,000      PEPL Basis     
(149,371 ) 

BMO(05/14/08Cal12)2

   Oct-12    Bank of Montreal    ($ 0.6250 )      310,000      PEPL Basis     
(147,824 ) 

BMO(05/15/08Cal12)

   Oct-12    Bank of Montreal    ($ 0.6250 )      310,000      PEPL Basis     
(147,824 ) 

JP(12/20/11Cal12bParibasNovate)

   Oct-12    JP Morgan    $ 90.3000        (31,000 )    Oil Swaps      (121,778
) 

BMO(08/05/12Cal12b)

   Oct-12    Bank of Montreal    $ 89.6000        (31,000 )    Oil Swaps     
(100,124 ) 

WF(01/17/12FebDec12)

   Oct-12    Wells Fargo    $ 2.7500        620,000      Gas Swap      (78,638
) 

TD(01/17/12FebDec12)

   Oct-12    TD Securities    $ 2.7600        620,000      Gas Swap      (72,446
) 

JP(12/20/11Cal12bParibasNovate)2

   Oct-12    JP Morgan    $ 91.0000        (15,500 )    Oil Swaps      (71,716
) 

JP(12/20/11Cal12ParibasNovate)3

   Oct-12    JP Morgan    $ 84.8000        31,000      Oil Swaps      (48,361 ) 

BMO(03/29/10Cal12)

   Oct-12    Bank of Montreal    $ 84.9500        31,000      Oil Swaps     
(43,720 ) 

BMO(01/17/12FebDec12)

   Oct-12    Bank of Montreal    $ 2.7500        310,000      Gas Swap     
(39,319 ) 

CS(01/17/12FebDec12)

   Oct-12    Credit Suisse    $ 2.7500        310,000      Gas Swap      (39,319
) 

BA(01/17/12FebDec12)

   Oct-12    Bank of America    $ 2.7600        310,000      Gas Swap     
(36,223 ) 

BMO(01/18/12FebDec12)

   Oct-12    Bank of Montreal    $ 2.7600        310,000      Gas Swap     
(36,223 ) 

WF(01/18/12FebDec12)

   Oct-12    Wells Fargo    $ 2.7600        310,000      Gas Swap      (36,223
) 

BMO(08/08/11 Cal12b)2

   Oct-12    Bank of Montreal    $ 88.6000        (15,500 )    Oil Swaps     
(34,595 ) 

CS(01/18/12FebDec12)

   Oct-12    Credit Suisse    $ 2.7700        310,000      Gas Swap      (33,127
) 

JP(12/20/11Cal12bSCNovate)

   Oct-12    JP Morgan    $ 88.5000        (15,500 )    Oil Swaps      (33,048
) 

BMO(01/18/12FebDec12)2

   Oct-12    Bank of Montreal    $ 2.7800        310,000      Gas Swap     
(30,031 ) 

BA(01/18/12FebDec12)

   Oct-12    Bank of America    $ 2.7850        310,000      Gas Swap     
(28,483 ) 

MS(06/18/12Jul-Dec12)

   Oct-12    Morgan Stanley    $ 2.7900        310,000      Gas Swap     
(26,935 ) 

MS(06/18/12Jul-Dec12)2

   Oct-12    Morgan Stanley    $ 2.8000        310,000      Gas Swap     
(23,839 ) 

TD(06/18/12Jul-Dec12)2

   Oct-12    TD Securities    $ 2.8000        310,000      Gas Swap      (23,839
) 

JP(12/20/11Cal12MacqNovate)

   Oct-12    JP Morgan    ($ 0.2300 )      310,000      SJ Basis      (21,670 ) 

TD(06/18/12Jul-Dec12)

   Oct-12    TD Securities    $ 2.7900        155,000      Gas Swap      (13,467
) 

BMO(01/10/12FebDec12)

   Oct-12    Bank of Montreal    ($ 0.0850 )      310,000      NGPL TXOK Basis
     (10,061 ) 

JP(12/20/11ApOct12ParibasNovate)

   Oct-12    JP Morgan    ($ 0.0600 )      310,000      HSC Basis      (10,061
) 

BMO(08/08/11Cal12b)

   Oct-12    Bank of Montreal    $ 86.6000        (31,000 )    Oil Swaps     
(7,321 ) 

BMO(6/27/11ApOct12)

   Oct-12    Bank of Montreal    ($ 0.0475 )      310,000      HSC Basis     
(6,192 ) 

CS(01/23/12FebDec12)

   Oct-12    Credit Suisse    $ 2.8675        310,000      Gas Swap      (2,941
) 

BMO(01/10/12FebDec12)

   Oct-12    Bank of Montreal    ($ 0.1500 )      310,000      PEPL Basis     
(774 ) 

BMO(01/23/12FebDec12)

   Oct-12    Bank of Montreal    $ 2.8800        310,000      Gas Swap      929
  

BMO(08/02/10Cal12)

   Oct-12    Bank of Montreal    $ 86.6000        15,500      Oil Swaps     
3,661   

BMO(01/11/12FebDec12)

   Oct-12    Bank of Montreal    ($ 0.1900 )      310,000      CIG Basis     
3,870   

WF(01/23/12FebDec12)

   Oct-12    Wells Fargo    $ 2.8900        310,000      Gas Swap      4,025   

TD(01/23/12FebDec12)

   Oct-12    TD Securities    $ 2.8950        310,000      Gas Swap      5,573
  

BMO(01/10/12FebDec12)

   Oct-12    Bank of Montreal    ($ 0.1400 )      310,000      SJ Basis     
6,192   

BMO(01/10/12FebDec12)2

   Oct-12    Bank of Montreal    ($ 0.1300 )      310,000      SJ Basis     
9,287   

BMO(08/04/10Cal12)

   Oct-12    Bank of Montreal    $ 88.0000        15,500      Oil Swaps     
25,315   

BMO(08/04/10Cal12)2

   Oct-12    Bank of Montreal    $ 88.0800        15,500      Oil Swaps     
26,552   

JP(10/05/10Cal12)

   Oct-12    JP Morgan    $ 88.9000        15,500      Oil Swaps      39,235   

BMO(10/06/05Cal12)

   Oct-12    Bank of Montreal    $ 89.0000        15,500      Oil Swaps     
40,782   

WF(04/05/12MayDec12)

   Oct-12    Wells Fargo    $ 0.4575        325,500      Ethane (C2) - MB     
42,225   

WF(04/17/12MayDec12)

   Oct-12    Wells Fargo    $ 0.4900        325,500      Ethane (C2) -MB     
52,781   

GS(01/17/12OctDec12)

   Oct-12    Goldman Sachs    $ 0.3111        325,500      Ethane (C2) - Conway
     63,424   

JP(12/20/11Cal12ParibasNovate)2

   Oct-12    JP Morgan    $ 91.0500        15,500      Oil Swaps      72,489   

BMO(10/05/10Cal12)

   Oct-12    Bank of Montreal    $ 89.0000        31,000      Oil Swaps     
81,563   

BMO(04/15/10Cal12)

   Oct-12    Bank of Montreal    $ 92.2500        15,500      Oil Swaps     
91,050   

JP(04/05/10Cal12)

   Oct-12    JP Morgan    $ 89.5000        31,000      Oil Swaps      97,030   

BMO(05/10/10Cal12)

   Oct-12    Bank of Montreal    $ 89.5500        31,000      Oil Swaps     
98,577   

JP(05/06/10Cal12)

   Oct-12    JP Morgan    $ 89.5500        31,000      Oil Swaps      98,577   

WF(04/05/12MayDec12)

   Oct-12    Wells Fargo    $ 1.0015        325,500      Propane (C3) - Conway
     98,741   

JP(12/20/11Cal12ParibasNovate)

   Oct-12    JP Morgan    $ 89.9000        31,000      Oil Swaps      109,404   

BMO(04/29/10Cal12)

   Oct-12    Bank of Montreal    $ 93.5000        15,500      Oil Swaps     
110,384   

JP(05/06/10Cal12)2

   Oct-12    JP Morgan    $ 90.0000        31,000      Oil Swaps      112,497   

WF(04/05/12MayDec12)

   Oct-12    Wells Fargo    $ 1.2150        325,500      Propane (C3) - MB     
117,742   

BMO(01/03/11Cal12)

   Oct-12    Bank of Montreal    $ 94.0100        15,500      Oil Swaps     
118,272   

GS(04/05/12MayDec12)

   Oct-12    Goldman Sachs    $ 1.2200        325,500      Propane (C3) - MB   
  119,366   

JP(12/20/11Cal12SCNovate)

   Oct-12    JP Morgan    $ 94.1000        15,500      Oil Swaps      119,664   

WF(01/10/12FebDec12)

   Oct-12    Wells Fargo    $ 2.1596        325,500      Natural Gasoline (C5+)
- Conway      121,672   

WF(01/10/12FebDec12)

   Oct-12    Wells Fargo    $ 2.2860        325,500     
Natural Gasoline (C5+) - MB      161,915   

BMO(11/08/11Cal12)

   Oct-12    Bank of Montreal    $ 95.0000        31,000      Oil Swaps     
267,169   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

BMO(11/08/11Cal12)2

   Oct-12    Bank of Montreal    $ 95.0200        31,000      Oil Swaps     
267,787   

BMO(11/08/11Cal12)3

   Oct-12    Bank of Montreal    $ 95.4000        31,000      Oil Swaps     
279,542   

BMO(11/08/11Cal12)4

   Oct-12    Bank of Montreal    $ 95.4000        31,000      Oil Swaps     
279,542   

BMO(11/08/11Cal12)5

   Oct-12    Bank of Montreal    $ 95.5700        31,000      Oil Swaps     
284,801   

BMO(11/08/11Cal12)6

   Oct-12    Bank of Montreal    $ 95.6800        31,000      Oil Swaps     
288,204   

JP(12/20/11Cal12Paribas Novate)

   Oct-12    JP Morgan    $ 5.4600        155,000      Gas Swap      399,845   

BMO(08/03/10Cal12)

   Oct-12    Bank of Montreal    $ 5.4690        155,000      Gas Swap     
401,238   

BA(02/15/12Mar12-Cal17)

   Oct-12    Bank of America    $ 3.9000        620,000      Gas Swap     
633,437   

Citi(02/16/12Mar12-Cal17)

   Oct-12    Citi    $ 3.9250        620,000      Gas Swap      648,917   

GS(02/16/12Mar12-Cal17)

   Oct-12    Goldman Sachs    $ 3.9300        620,000      Gas Swap      652,013
  

JP(12/20/11Cal12ParibasNovate)3

   Oct-12    JP Morgan    $ 4.9900        310,000      Gas Swap      654,180   

WF(11/08/10Cal12)

   Oct-12    Wells Fargo    $ 4.9910        310,000      Gas Swap      654,489
  

BA(02/16/12Mar12-Cal17)

   Oct-12    Bank of America    $ 3.9350        620,000      Gas Swap     
655,109   

BMO(11/08/10Cal12)

   Oct-12    Bank of Montreal    $ 4.9950        310,000      Gas Swap     
655,728   

JP(12/20/11Cal12ParibasNovate)4

   Oct-12    JP Morgan    $ 5.0150        310,000      Gas Swap      661,920   

JP(12/20/11Cal12ParibasNovate)2

   Oct-12    JP Morgan    $ 5.0200        310,000      Gas Swap      663,468   

BMO(11/09110Cal12)

   Oct-12    Bank of Montreal    $ 5.0500        310,000      Gas Swap     
672,756   

JP(10/04/10ApOct12)

   Oct-12    JP Morgan    $ 5.1300        310,000      Gas Swap      697,523   

JP(10/05/10ApOct12)

   Oct-12    JP Morgan    $ 5.1500        310,000      Gas Swap      703,715   

JP(07/27/10Cal12)

   Oct-12    JP Morgan    $ 5.4500        310,000      Gas Swap      796,595   

JP(08/03/10Cal12)

   Oct-12    JP Morgan    $ 5.4700        310,000      Gas Swap      802,787   

JP(12/21/11Cal12-16)

   Oct-12    JP Morgan    $ 4.2110        848,000      Gas Swap      1,129,764
  

JP(12/13/11Cal12-16)

   Oct-12    JP Morgan    $ 4.2180        848,000      Gas Swap      1,135,692
  

WF(01/17/12FebDec12)

   Nov-12    Wells Fargo    $ 2.7500        600,000      Gas Swap      (204,172
) 

TD(01/17/12FebDec12)

   Nov-12    TD Securities    $ 2.7600        600,000      Gas Swap     
(198,185 ) 

JP(12/20/11Cal12ParibasNovate)

   Nov-12    JP Morgan    ($ 0.7100 )      300,000      SJ Basis      (163,959
) 

BMO(05/14/08Cal12)1

   Nov-12    Bank of Montreal    ($ 0.6300 )      300,000      PEPL Basis     
(144,590 ) 

BMO(05/14/08Cal12)2

   Nov-12    Bank of Montreal    ($ 0.6250 )      300,000      PEPL Basis     
(143,094 ) 

BMO(05/15/08Cal12)

   Nov-12    Bank of Montreal    ($ 0.6250 )      300,000      PEPL Basis     
(143,094 ) 

JP(12/20/11Cal12bParibasNovate)

   Nov-12    JP Morgan    $ 90.3000        (30,000 )    Oil Swaps      (103,990
) 

BMO(01/17/12FebDec12)

   Nov-12    Bank of Montreal    $ 2.7500        300,000      Gas Swap     
(102,086 ) 

CS(01/17/12FebDec12)

   Nov-12    Credit Suisse    $ 2.7500        300,000      Gas Swap     
(102,086 ) 

BA(01/17/12FebDec12)

   Nov-12    Bank of America    $ 2.7600        300,000      Gas Swap     
(99,092 ) 

BMO(01/18/12FebDec12)

   Nov-12    Bank of Montreal    $ 2.7600        300,000      Gas Swap     
(99,092 ) 

WF(01/18/12FebDec12)

   Nov-12    Wells Fargo    $ 2.7600        300,000      Gas Swap      (99,092
) 

CS(01/18/12FebDec12)

   Nov-12    Credit Suisse    $ 2.7700        300,000      Gas Swap      (96,099
) 

BMO(01/18/12FebDec12)2

   Nov-12    Bank of Montreal    $ 2.7800        300,000      Gas Swap     
(93,105 ) 

BA(01/18/12FebDec12)

   Nov-12    Bank of America    $ 2.7850        300,000      Gas Swap     
(91,608 ) 

MS(06/18/12Jul-Dec12)

   Nov-12    Morgan Stanley    $ 2.7900        300,000      Gas Swap     
(90,111 ) 

MS(06/18/12Jul-Dec12)2

   Nov-12    Morgan Stanley    $ 2.8000        300,000      Gas Swap     
(87,117 ) 

TD(06/18/12Jul-Dec12)2

   Nov-12    TD Securities    $ 2.8000        300,000      Gas Swap      (87,117
) 

BMO(08/05/12Cal12b)

   Nov-12    Bank of Montreal    $ 89.6000        (30,000 )    Oil Swaps     
(83,053 ) 

CS(01/23/12FebDec12)

   Nov-12    Credit Suisse    $ 2.8675        300,000      Gas Swap      (66,910
) 

BMO(01/23/12FebDec12)

   Nov-12    Bank of Montreal    $ 2.8800        300,000      Gas Swap     
(63,168 ) 

JP(12/20/11Cal12bParibasNovate)2

   Nov-12    JP Morgan    $ 91.0000        (15,000 )    Oil Swaps      (62,464
) 

JP(12/20/11Cal112ParibasNovate)3

   Nov-12    JP Morgan    $ 84.8000        30,000      Oil Swaps      (60,520 ) 

WF(01/23/12FebDec12)

   Nov-12    Wells Fargo    $ 2.8900        300,000      Gas Swap      (60,174
) 

TD(01/23/12FebDec12)

   Nov-12    TD Securities    $ 2.8950        300,000      Gas Swap      (58,677
) 

BMO(03/29/10Cal12)

   Nov-12    Bank of Montreal    $ 84.9500        30,000      Oil Swaps     
(56,033 ) 

TD(06/18/12Jul-Dec12)

   Nov-12    TD Securities    $ 2.7900        150,000      Gas Swap      (45,056
) 

BMO(08/08/11Cal12b)2

   Nov-12    Bank of Montreal    $ 88.6000        (15,000 )    Oil Swaps     
(26,571 ) 

JP(12/20/11Cal12bSCNovate)

   Nov-12    JP Morgan    $ 88.5000        (15,000 )    Oil Swaps      (25,075
) 

JP(12/20/11Cal12MacqNovate)

   Nov-12    JP Morgan    ($ 0.2300 )      300,000      SJ Basis      (20,267 ) 

BMO(01/10/12FebDec12)

   Nov-12    Bank of Montreal    ($ 0.0850 )      300,000      NGPL TXOK Basis
     (4,490 ) 

BMO(08/02/10Cal12)

   Nov-12    Bank of Montreal    $ 86.6000        15,000      Oil Swaps     
(3,340 ) 

BMO(01/11/12FebDec12)

   Nov-12    Bank of Montreal    ($ 0.1900 )      300,000      CIG Basis     
(2,994 ) 

BMO(01/10/12FebDec12)

   Nov-12    Bank of Montreal    ($ 0.1500 )      300,000      PEPL Basis     
(898 ) 

BMO(01/10/12FebDec12)

   Nov-12    Bank of Montreal    ($ 0.1400 )      300,000      SJ Basis     
6,676   

BMO(08/08/11Cal12b)

   Nov-12    Bank of Montreal    $ 86.6000        (30,000 )    Oil Swaps     
6,680   

BMO(01/10/12FebDec12)2

   Nov-12    Bank of Montreal    ($ 0.1300 )      300,000      SJ Basis     
9,669   

BMO(08/04/10Cal12)

   Nov-12    Bank of Montreal    $ 88.0000        15,000      Oil Swaps     
17,598   

BMO(08/04/10Cal12)2

   Nov-12    Bank of Montreal    $ 88.0800        15,000      Oil Swaps     
18,794   

JP(10/05/10Cal12)

   Nov-12    JP Morgan    $ 88.9000        15,000      Oil Swaps      31,058   

BMO(10/06/05Cal12)

   Nov-12    Bank of Montreal    $ 89.0000        15,000      Oil Swaps     
32,553   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

WF(04/05/12MayDec12)

   Nov-12    Wells Fargo    $ 0.4575        315,000      Ethane (C2) - MB     
38,865   

WF(04/17/12MayDec12)

   Nov-12    Wells Fargo    $ 0.4900        315,000      Ethane (C2) - MB     
49,072   

GS(01/17/12OctDec12)

   Nov-12    Goldman Sachs    $ 0.3111        315,000      Ethane (C2) - Conway
     61,325   

JP(12/20/11Cal12ParibasNovate)2

   Nov-12    JP Morgan    $ 91.0500        15,000      Oil Swaps      63,212   

BMO(10/05/10Cal12)

   Nov-12    Bank of Montreal    $ 89.0000        30,000      Oil Swaps     
65,106   

JP(04/05/10Cal12)

   Nov-12    JP Morgan    $ 89.5000        30,000      Oil Swaps      80,062   

BMO(04/15/10Cal12)

   Nov-12    Bank of Montreal    $ 92.2500        15,000      Oil Swaps     
81,158   

BMO(05/10/10Cal12)

   Nov-12    Bank of Montreal    $ 89.5500        30,000      Oil Swaps     
81,557   

JP(05/06/10Cal12)

   Nov-12    JP Morgan    $ 89.5500        30,000      Oil Swaps      81,557   

WF(04/05/12MayDec12)

   Nov-12    Wells Fargo    $ 1.0015        315,000      Propane (C3) - Conway
     86,052   

JP(12/20/11Cal12ParibasNovate)

   Nov-12    JP Morgan    $ 89.9000        30,000      Oil Swaps      92,026   

JP(05/06/10Cal12)2

   Nov-12    JP Morgan    $ 90.0000        30,000      Oil Swaps      95,017   

BMO(04/29/10Cal12)

   Nov-12    Bank of Montreal    $ 93.5000        15,000      Oil Swaps     
99,853   

BMO(01/03/11Cal12)

   Nov-12    Bank of Montreal    $ 94.0100        15,000      Oil Swaps     
107,480   

JP(12/20/11Cal12SCNovate)

   Nov-12    JP Morgan    $ 94.1000        15,000      Oil Swaps      108,826   

WF(04/05/12MayDec12)

   Nov-12    Wells Fargo    $ 1.2150        315,000      Propane (C3) - MB     
110,706   

GS(04/05/12MayDec12)

   Nov-12    Goldman Sachs    $ 1.2200        315,000      Propane (C3) -MB     
112,276   

WF(01/10/12FebDec12)

   Nov-12    Wells Fargo    $ 2.1596        315,000      Natural Gasoline (C5+)
- Conway      117,647   

WF(01/10/12FebDec12)

   Nov-12    Wells Fargo    $ 2.2860        315,000      Natural Gasoline (C5+)
- MB      153,418   

BMO(11/08/11Cal12)

   Nov-12    Bank of Montreal    $ 95.0000        30,000      Oil Swaps     
244,572   

BMO(11/08/11Cal12)2

   Nov-12    Bank of Montreal    $ 95.0200        30,000      Oil Swaps     
245,170   

BMO(11/08/11Cal12)3

   Nov-12    Bank of Montreal    $ 95.4000        30,000      Oil Swaps     
256,536   

BMO(11/08/11Cal12)4

   Nov-12    Bank of Montreal    $ 95.4000        30,000      Oil Swaps     
256,536   

BMO(11/08/11Cal12)5

   Nov-12    Bank of Montreal    $ 95.5700        30,000      Oil Swaps     
261,621   

BMO(11/08/11Cal12)6

   Nov-12    Bank of Montreal    $ 95.6800        30,000      Oil Swaps     
264,912   

JP(12/20/11Call2Paribas Novate)

   Nov-12    JP Morgan    $ 5.6600        150,000      Gas Swap      384,544   

BMO(08/03/10Cal12)

   Nov-12    Bank of Montreal    $ 5.6610        150,000      Gas Swap     
384,694   

BA(02/15/12Mar12-Cal17)

   Nov-12    Bank of America    $ 3.9000        600,000      Gas Swap     
484,385   

Citi(02/16/12Mar12-Cal17)

   Nov-12    Citi    $ 3.9250        600,000      Gas Swap      499,354   

GS(02/16/12Mar12-Cal17)

   Nov-12    Goldman Sachs    $ 3.9300        600,000      Gas Swap      502,348
  

BA(02/16/12Mar12-Cal17)

   Nov-12    Bank of America    $ 3.9350        600,000      Gas Swap     
505,341   

WF(11/08/10Cal12)

   Nov-12    Wells Fargo    $ 5.1720        300,000      Gas Swap      622,995
  

JP(12/20/11Call2ParibasNovate)3

   Nov-12    JP Morgan    $ 5.1750        300,000      Gas Swap      623,893   

BMO(11/08/10Cal12)

   Nov-12    Bank of Montreal    $ 5.1800        300,000      Gas Swap     
625,390   

JP(12/20/11Cal12ParibasNovate)4

   Nov-12    JP Morgan    $ 5.2000        300,000      Gas Swap      631,377   

JP(12/20/11Cal12ParibasNovate)2

   Nov-12    JP Morgan    $ 5.2050        300,000      Gas Swap      632,874   

BMO(11/09/10Cal12)

   Nov-12    Bank of Montreal    $ 5.2300        300,000      Gas Swap     
640,358   

BMO(10/08/10Nov12)

   Nov-12    Bank of Montreal    $ 5.3700        300,000      Gas Swap     
682,271   

JP(07/27/10Cal12)

   Nov-12    JP Morgan    $ 5.6600        300,000      Gas Swap      769,089   

JP(08/03/10Cal12)

   Nov-12    JP Morgan    $ 5.6700        300,000      Gas Swap      772,082   

JP(12/21/11Cal12-16)

   Nov-12    JP Morgan    $ 4.2110        868,300      Gas Swap      970,463   

JP(12/13/11Cal12-16)

   Nov-12    JP Morgan    $ 4.2180        868,300      Gas Swap      976,528   

WF(01/17/12FebDec12)

   Dec-12    Wells Fargo    $ 2.7500        620,000      Gas Swap      (374,000
) 

TD(01/17/12FebDec12)

   Dec-12    TD Securities    $ 2.7600        620,000      Gas Swap     
(367,818 ) 

BMO(01/17/12FebDec12)

   Dec-12    Bank of Montreal    $ 2.7500        310,000      Gas Swap     
(187,000 ) 

CS(01/17/12FebDec12)

   Dec-12    Credit Suisse    $ 2.7500        310,000      Gas Swap     
(187,000 ) 

BA(01/17/12FebDec12)

   Dec-12    Bank of America    $ 2.7600        310,000      Gas Swap     
(183,909 ) 

BMO(01/18/12FebDec12)

   Dec-12    Bank of Montreal    $ 2.7600        310,000      Gas Swap     
(183,909 ) 

WF(01/18/12FebDec12)

   Dec-12    Wells Fargo    $ 2.7600        310,000      Gas Swap      (183,909
) 

CS(01/18/12FebDec12)

   Dec-12    Credit Suisse    $ 2.7700        310,000      Gas Swap     
(180,818 ) 

BMO(01/18/12FebDec12)2

   Dec-12    Bank of Montreal    $ 2.7800        310,000      Gas Swap     
(177,727 ) 

JP(12/20/11Cal12ParibasNovate)

   Dec-12    JP Morgan    ($ 0.7100 )      310,000      SJ Basis      (176,574
) 

BA(01/18/12FebDec12)

   Dec-12    Bank of America    $ 2.7850        310,000      Gas Swap     
(176,182 ) 

MS(06/18/12Jul-Dec12)

   Dec-12    Morgan Stanley    $ 2.7900        310,000      Gas Swap     
(174,636 ) 

MS(06/18/12Jul-Dec12)2

   Dec-12    Morgan Stanley    $ 2.8000        310,000      Gas Swap     
(171,545 ) 

TD(06/18/12Jul-Dec12)2

   Dec-12    TD Securities    $ 2.8000        310,000      Gas Swap     
(171,545 ) 

BMO(05/14/08Cal12)1

   Dec-12    Bank of Montreal    ($ 0.6300 )      310,000      PEPL Basis     
(153,981 ) 

BMO(05/14/08Cal12)2

   Dec-12    Bank of Montreal    ($ 0.6250 )      310,000      PEPL Basis     
(152,436 ) 

BMO(05/15/08Cal12)

   Dec-12    Bank of Montreal    ($ 0.6250 )      310,000      PEPL Basis     
(152,436 ) 

CS(01/23/12FebDec12)

   Dec-12    Credit Suisse    $ 2.8675        310,000      Gas Swap     
(150,682 ) 

BMO(01/23/12FebDec12)

   Dec-12    Bank of Montreal    $ 2.8800        310,000      Gas Swap     
(146,818 ) 

WF(01/23/12FebDec12)

   Dec-12    Wells Fargo    $ 2.8900        310,000      Gas Swap      (143,727
) 

TD(01/23/12FebDec12)

   Dec-12    TD Securities    $ 2.8950        310,000      Gas Swap     
(142,182 ) 

JP(12/20/11Cal12bParibasNovate)

   Dec-12    JP Morgan    $ 90.3000        (31,000 )    Oil Swaps      (93,452
) 



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

TD(06/18/12Jul-Dec12)

   Dec-12    TD Securities    $ 2.7900        155,000      Gas Swap      (87,318
) 

JP(12/20/11Cal12ParibasNovate)3

   Dec-12    JP Morgan    $ 84.8000        31,000      Oil Swaps      (76,367 ) 

BMO(08/05/12Cal12b)

   Dec-12    Bank of Montreal    $ 89.6000        (31,000 )    Oil Swaps     
(71,839 ) 

BMO(03/29/10Cal12)

   Dec-12    Bank of Montreal    $ 84.9500        31,000      Oil Swaps     
(71,736 ) 

JP(12/20/11Cal12bParibasNovate)2

   Dec-12    JP Morgan    $ 91.0000        (15,500 )    Oil Swaps      (57,533
) 

JP(12/20/11Cal12MacqNovate)

   Dec-12    JP Morgan    ($ 0.2300 )      310,000      SJ Basis      (28,219 ) 

BMO(08/08/11Cal12b)2

   Dec-12    Bank of Montreal    $ 88.6000        (15,500 )    Oil Swaps     
(20,481 ) 

JP(12/20/11Cal12bSCNovate)

   Dec-12    JP Morgan    $ 88.5000        (15,500 )    Oil Swaps      (18,937
) 

BMO(08/02/10Cal12)

   Dec-12    Bank of Montreal    $ 86.6000        15,500      Oil Swaps     
(10,395 ) 

BMO(01/10/12FebDec12)

   Dec-12    Bank of Montreal    ($ 0.1500 )      310,000      PEPL Basis     
(5,625 ) 

BMO(01/10/12FebDec12)

   Dec-12    Bank of Montreal    ($ 0.0850 )      310,000      NGPL TXOK Basis
     (5,471 ) 

BMO(01/11/12FebDec12)

   Dec-12    Bank of Montreal    ($ 0.1900 )      310,000      CIG Basis     
(1,545 ) 

BMO(01/10/12FebDec12)

   Dec-12    Bank of Montreal    ($ 0.1400 )      310,000      SJ Basis     
(402 ) 

BMO(01/10/12FebDec12)2

   Dec-12    Bank of Montreal    ($ 0.1300 )      310,000      SJ Basis     
2,689   

BMO(08/04/10Cal12)

   Dec-12    Bank of Montreal    $ 88.0000        15,500      Oil Swaps     
11,218   

BMO(08/04/10Cal12)2

   Dec-12    Bank of Montreal    $ 88.0800        15,500      Oil Swaps     
12,453   

BMO(08/08/11Cal12b)

   Dec-12    Bank of Montreal    $ 86.6000        (31,000 )    Oil Swaps     
20,790   

JP(10/05/10Cal12)

   Dec-12    JP Morgan    $ 88.9000        15,500      Oil Swaps      25,113   

BMO(10/06/05Cal12)

   Dec-12    Bank of Montreal    $ 89.0000        15,500      Oil Swaps     
26,656   

WF(04/05/12MayDec12)

   Dec-12    Wells Fargo    $ 0.4575        325,500      Ethane (C2) - MB     
38,093   

WF(04/17/12MayDec12)

   Dec-12    Wells Fargo    $ 0.4900        325,500      Ethane (C2) - MB     
48,629   

BMO(10/05/10Cal12)

   Dec-12    Bank of Montreal    $ 89.0000        31,000      Oil Swaps     
53,313   

JP(12/20/11Cal12ParibasNovate)2

   Dec-12    JP Morgan    $ 91.0500        15,500      Oil Swaps      58,305   

GS(01/17/12OctDec12)

   Dec-12    Goldman Sachs    $ 0.3111        325,500      Ethane (C2) - Conway
     63,304   

JP(04/05/10Cal12)

   Dec-12    JP Morgan    $ 89.5000        31,000      Oil Swaps      68,751   

BMO(05/10/10Cal12)

   Dec-12    Bank of Montreal    $ 89.5500        31,000      Oil Swaps     
70,295   

JP(05/06/10Cal12)

   Dec-12    JP Morgan    $ 89.5500        31,000      Oil Swaps      70,295   

BMO(04/15/10Cal12)

   Dec-12    Bank of Montreal    $ 92.2500        15,500      Oil Swaps     
76,830   

WF(04/05/12MayDec12)

   Dec-12    Wells Fargo    $ 1.0015        325,500      Propane (C3) - Conway
     79,914   

JP(12/20/11Call2ParibasNovate)

   Dec-12    JP Morgan    $ 89.9000        31,000      Oil Swaps      81,102   

JP(05/06/10Cal12)2

   Dec-12    JP Morgan    $ 90.0000        31,000      Oil Swaps      84,189   

BMO(04/29/10Cal12)

   Dec-12    Bank of Montreal    $ 93.5000        15,500      Oil Swaps     
96,128   

BMO(01/03/11Cal12)

   Dec-12    Bank of Montreal    $ 94.0100        15,500      Oil Swaps     
104,001   

JP(12/20/11Call2SCNovate)

   Dec-12    JP Morgan    $ 94.1000        15,500      Oil Swaps      105,391   

WF(04/05/12MayDec12)

   Dec-12    Wells Fargo    $ 1.2150        325,500      Propane (C3) - MB     
111,036   

GS(04/05/12MayDec12)

   Dec-12    Goldman Sachs    $ 1.2200        325,500      Propane (C3) - MB   
  112,657   

WF(01/10/12FebDec12)

   Dec-12    Wells Fargo    $ 2.1596        325,500      Natural Gasoline (C5+)
- Conway      121,443   

WF(01/10/12FebDec12)

   Dec-12    Wells Fargo    $ 2.2860        325,500      Natural Gasoline (C5+)
- MB      155,127   

BMO(11/08/11Cal12)

   Dec-12    Bank of Montreal    $ 95.0000        31,000      Oil Swaps     
238,570   

BMO(11/08/11Cal12)2

   Dec-12    Bank of Montreal    $ 95.0200        31,000      Oil Swaps     
239,188   

BMO(11/08/11Cal12)3

   Dec-12    Bank of Montreal    $ 95.4000        31,000      Oil Swaps     
250,921   

BMO(11/08/11Cal12)4

   Dec-12    Bank of Montreal    $ 95.4000        31,000      Oil Swaps     
250,921   

BMO(11/08/11Cal12)5

   Dec-12    Bank of Montreal    $ 95.5700        31,000      Oil Swaps     
256,170   

BMO(11/08/11Cal12)6

   Dec-12    Bank of Montreal    $ 95.6800        31,000      Oil Swaps     
259,566   

BA(02/15/12Mar12-Cal17)

   Dec-12    Bank of America    $ 3.9000        620,000      Gas Swap     
336,909   

Citi(02/16/12Mar12-Cal17)

   Dec-12    Citi    $ 3.9250        620,000      Gas Swap      352,364   

GS(02/16/12Mar12-Cal17)

   Dec-12    Goldman Sachs    $ 3.9300        620,000      Gas Swap      355,455
  

BA(02/16/12Mar12-Cal17)

   Dec-12    Bank of America    $ 3.9350        620,000      Gas Swap     
358,546   

JP(12/20/11Cal12ParibasNovate)

   Dec-12    JP Morgan    $ 5.8700        155,000      Gas Swap      388,682   

BMO(08/03/10Cal12)

   Dec-12    Bank of Montreal    $ 5.8740        155,000      Gas Swap     
389,300   

WF(11/08/10Cal12)

   Dec-12    Wells Fargo    $ 5.4100        310,000      Gas Swap      635,182
  

JP(12/20/11Cal12ParibasNovate)3

   Dec-12    JP Morgan    $ 5.4150        310,000      Gas Swap      636,727   

BMO(11/08/10Cal12)

   Dec-12    Bank of Montreal    $ 5.4200        310,000      Gas Swap     
638,273   

JP(12/20/11Cal12ParibasNovate)4

   Dec-12    JP Morgan    $ 5.4400        310,000      Gas Swap      644,455   

JP(12/20/11Cal12ParibasNovate)2

   Dec-12    JP Morgan    $ 5.4450        310,000      Gas Swap      646,000   

BMO(11/09/10Cal12)

   Dec-12    Bank of Montreal    $ 5.4700        310,000      Gas Swap     
653,727   

JP(12/21/11Call2-16)

   Dec-12    JP Morgan    $ 4.2110        808,000      Gas Swap      689,620   

JP(12/20/11Dec12SCNovate)

   Dec-12    JP Morgan    $ 5.5900        310,000      Gas Swap      690,818   

BMO(10/08/10Dec12)

   Dec-12    Bank of Montreal    $ 5.6000        310,000      Gas Swap     
693,909   

JP(12/13/1Cal12-16)

   Dec-12    JP Morgan    $ 4.2180        808,000      Gas Swap      695,259   

JP(07/27/10Cal12)

   Dec-12    JP Morgan    $ 5.8800        310,000      Gas Swap      780,455   

JP(08/03/10Cal12)

   Dec-12    JP Morgan    $ 5.8800        310,000      Gas Swap      780,455   

BMO(08/05/11Cal13b)3

   Jan-13    Bank of Montreal    $ 93.5700        (31,000 )    Oil Swaps     
(181,367 ) 

BMO(08/05/11Cal13b)

   Jan-13    Bank of Montreal    $ 93.1500        (31,000 )    Oil Swaps     
(168,412 ) 



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

JP(08/08/11Cal13b)3

   Jan-13    JP Morgan    $ 91.4000        (31,000 )    Oil Swaps      (114,434
) 

BMO(08/05/11Cal13b)2

   Jan-13    Bank of Montreal    $ 93.5500        (15,500 )    Oil Swaps     
(90,375 ) 

JP(08/08/11Cal13b)2

   Jan-13    JP Morgan    $ 90.3500        (15,500 )    Oil Swaps      (41,023
) 

JP(08/08/11Cal13b)

   Jan-13    JP Morgan    $ 90.0000        (15,500 )    Oil Swaps      (35,626
) 

BMO(01/10/12Cal13)

   Jan-13    Bank of Montreal    ($ 0.1850 )      310,000      SJ Basis     
(17,537 ) 

BMO(01/10/12Cal13)2

   Jan-13    Bank of Montreal    ($ 0.1800 )      310,000      SJ Basis     
(15,994 ) 

BMO(01/10/12Cal13)

   Jan-13    Bank of Montreal    ($ 0.2300 )      310,000      CIG Basis     
(13,894 ) 

BMO(01 /10/12Cal13)

   Jan-13    Bank of Montreal    ($ 0.1900 )      310,000      PEPL Basis     
(9,355 ) 

BMO(01/10/12Cal13)

   Jan-13    Bank of Montreal    ($ 0.1050 )      155,000      NGPL TXOK Basis
     (4,153 ) 

WF(01/18/12Cal13)

   Jan-13    Wells Fargo    $ 3.5000        310,000      Gas Swap      309   

BMO(01/18/12Cal13)

   Jan-13    Bank of Montreal    $ 3.5020        310,000      Gas Swap      926
  

BA(01/18/12Cal13)

   Jan-13    Bank of America    $ 3.5100        387,500      Gas Swap      4,246
  

BA(01/18/12Cal13)2

   Jan-13    Bank of America    $ 3.5200        310,000      Gas Swap      6,485
  

WF(01/17/12Cal13)

   Jan-13    Wells Fargo    $ 3.5200        310,000      Gas Swap      6,485   

CS(01/18/12Cal13)

   Jan-13    Credit Suisse    $ 3.5100        620,000      Gas Swap      6,793
  

TD(01/17/12Cal13)

   Jan-13    TD Securities    $ 3.5250        310,000      Gas Swap      8,028
  

GS(01/17/12Cal13)

   Jan-13    Goldman Sachs    $ 3.5300        310,000      Gas Swap      9,572
  

BA(01/23/12Cal13)

   Jan-13    Bank of America    $ 3.5800        155,000      Gas Swap     
12,506   

BMO(01/17/12Cal13)

   Jan-13    Bank of Montreal    $ 3.5200        620,000      Gas Swap     
12,969   

CS(01/17/12Cal13)

   Jan-13    Credit Suisse    $ 3.5250        620,000      Gas Swap      16,057
  

BMO(01/23/12Cal13)

   Jan-13    Bank of Montreal    $ 3.5600        310,000      Gas Swap     
18,836   

Citi(01/23/12Cal13)

   Jan-13    Citi    $ 3.5650        310,000      Gas Swap      20,380   

BMO(10/05/10Cal13)

   Jan-13    Bank of Montreal    $ 89.0500        15,500      Oil Swaps     
20,974   

JP(10/01/10Cal13)

   Jan-13    JP Morgan    $ 89.0500        15,500      Oil Swaps      20,974   

JP(12/20/11/ Cal13ParibasNovate)

   Jan-13    JP Morgan    $ 89.0500        15,500      Oil Swaps      20,974   

JP(10/05/10Cal13)

   Jan-13    JP Morgan    $ 89.0600        15,500      Oil Swaps      21,129   

CS(01/23/12Cal13)

   Jan-13    Credit Suisse    $ 3.5700        310,000      Gas Swap      21,924
  

BMO(10/05/10Cal13)2

   Jan-13    Bank of Montreal    $ 89.1500        15,500      Oil Swaps     
22,517   

WF(04/05/12Cal13)

   Jan-13    Wells Fargo    $ 0.4175        325,500      Ethane (C2) - MB     
23,480   

BMO(10/05/10Cal13)3

   Jan-13    Bank of Montreal    $ 89.6000        15,500      Oil Swaps     
29,457   

JP(10/05/10Cal13)2

   Jan-13    JP Morgan    $ 89.6500        15,500      Oil Swaps      30,228   

WF(04/17/12Cal13)

   Jan-13    Wells Fargo    $ 0.4400        325,500      Ethane (C2) - MB     
30,767   

JP(10/05/10Cal13)3

   Jan-13    JP Morgan    $ 89.7000        15,500      Oil Swaps      30,999   

JP(12/20/11Call3SCNovate)

   Jan-13    JP Morgan    $ 90.6000        15,500      Oil Swaps      44,879   

BMO(11/04/10Cal13)

   Jan-13    Bank of Montreal    $ 90.6500        15,500      Oil Swaps     
45,650   

BMO(11/05/10Cal13)

   Jan-13    Bank of Montreal    $ 90.9000        15,500      Oil Swaps     
49,506   

JP(12/20/11Cal13ParibasNovate)2

   Jan-13    JP Morgan    $ 90.9000        15,500      Oil Swaps      49,506   

WF(01/12/12Cal13)

   Jan-13    Wells Fargo    $ 0.5738        325,500      Ethane (C2) - MB     
74,084   

BMO(05/11/10Cal13)

   Jan-13    Bank of Montreal    $ 90.8000        31,000      Oil Swaps     
95,927   

JP(05/06/10Cal13)

   Jan-13    JP Morgan    $ 90.8000        31,000      Oil Swaps      95,927   

JP(05/06/10Cal13)2

   Jan-13    JP Morgan    $ 91.0000        31,000      Oil Swaps      102,096   

WF(01/10/12Cal13)

   Jan-13    Wells Fargo    $ 2.1185        325,500      Natural Gasoline (C5+)
- Conway      108,818   

WF(04/05/12Cal13)

   Jan-13    Wells Fargo    $ 1.1050        325,500      Propane (C3) - Conway
     113,622   

GS(04/05/12Cal13)

   Jan-13    Goldman Sachs    $ 1.2500        325,500      Propane (C3) - MB   
  117,400   

JP(01/26/11Cal13)

   Jan-13    JP Morgan    $ 95.5000        15,500      Oil Swaps      120,449   

BMO(01/26/11Cal13)

   Jan-13    Bank of Montreal    $ 95.5700        15,500      Oil Swaps     
121,528   

TD(01/12/12Cal13)

   Jan-13    TD Securities    $ 3.7000        620,000      Gas Swap      124,132
  

BofA(01/12/12Cal13)

   Jan-13    Bank of America    $ 3.7025        620,000      Gas Swap     
125,676   

WF(01/17/12Cal13)

   Jan-13    Wells Fargo    $ 1.2863        325,500      Propane (C3) - MB     
129,140   

WF(01/10/12Cal13)

   Jan-13    Wells Fargo    $ 2.2360        325,500      Natural Gasoline (C5+)
- MB      134,997   

BA(02/15/12Mar12-Cal17)

   Jan-13    Bank of America    $ 3.9000        387,500      Gas Swap     
154,779   

JP(11/08/11Cal13)

   Jan-13    JP Morgan    $ 92.9500        31,000      Oil Swaps      162,243   

JP(01/03/11Cal13)

   Jan-13    JP Morgan    $ 93.0000        31,000      Oil Swaps      163,785   

Citi(02/16/12Mar12-Cal17)

   Jan-13    Citi    $ 3.9250        387,500      Gas Swap      164,429   

GS(02/16/12Mar12-Cal17)

   Jan-13    Goldman Sachs    $ 3.9300        387,500      Gas Swap      166,359
  

BA(02/16/12Mar12-Cal17)

   Jan-13    Bank of America    $ 3.9350        387,500      Gas Swap     
168,289   

BMO(05/17/12Cal13)

   Jan-13    Bank of Montreal    $ 93.1800        31,000      Oil Swaps     
169,337   

JP(01/03/11Cal13)2

   Jan-13    JP Morgan    $ 93.2000        31,000      Oil Swaps      169,954   

JP(11/08/11Cal13)2

   Jan-13    JP Morgan    $ 93.3500        31,000      Oil Swaps      174,581   

BMO(11/08/11Cal13)

   Jan-13    Bank of Montreal    $ 93.4300        31,000      Oil Swaps     
177,049   

BMO(05/17/12Cal13)2

   Jan-13    Bank of Montreal    $ 93.5000        31,000      Oil Swaps     
179,208   

WF(11/29/11Cal13)

   Jan-13    Wells Fargo    $ 93.5000        31,000      Oil Swaps      179,208
  

JP(11/08/11Cal13)3

   Jan-13    JP Morgan    $ 93.5500        31,000      Oil Swaps      180,750   

BA(05/17/12Cal13)

   Jan-13    Bank of America    $ 93.6000        31,000      Oil Swaps     
182,292   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

JP(12/21/11Cal12-16)

   Jan-13    JP Morgan    $ 4.2110        1,130,500      Gas Swap      801,766
  

JP(12/13/11Cal12-16)

   Jan-13    JP Morgan    $ 4.2180        1,130,500      Gas Swap      809,649
  

BMO(08/05/11Cal13b)3

   Feb-13    Bank of Montreal    $ 93.5700        (28,000 )    Oil Swaps     
(153,818 ) 

BMO(08/05/11Cal13b)

   Feb-13    Bank of Montreal    $ 93.1500        (28,000 )    Oil Swaps     
(142,129 ) 

JP(08/08/11Cal13b)3

   Feb-13    JP Morgan    $ 91.4000        (28,000 )    Oil Swaps      (93,423
) 

BMO(08/05/11Cal13b)2

   Feb-13    Bank of Montreal    $ 93.5500        (14,000 )    Oil Swaps     
(76,631 ) 

JP(08/08/11Cal13b)2

   Feb-13    JP Morgan    $ 90.3500        (14,000 )    Oil Swaps      (32,100
) 

JP(08/08/11Cal13b)

   Feb-13    JP Morgan    $ 90.0000        (14,000 )    Oil Swaps      (27,229
) 

BMO(01/10/12Cal13)

   Feb-13    Bank of Montreal    ($ 0.2300 )      280,000      CIG Basis     
(16,019 ) 

BMO(01/10/12Cal13)

   Feb-13    Bank of Montreal    ($ 0.1850 )      280,000      SJ Basis     
(10,698 ) 

BMO(01/10/12Cal13)

   Feb-13    Bank of Montreal    ($ 0.1900 )      280,000      PEPL Basis     
(9,862 ) 

BMO(01/10/12Cal13)2

   Feb-13    Bank of Montreal    ($ 0.1800 )      280,000      SJ Basis     
(9,305 ) 

BMO(01/10/12Cal13)

   Feb-13    Bank of Montreal    ($ 0.1050 )      140,000      NGPL TXOK Basis
     (4,875 ) 

WF(01/18/12Cal13)

   Feb-13    Wells Fargo    $ 3.5000        280,000      Gas Swap      (2,507 ) 

BMO(01/18/12Cal13)

   Feb-13    Bank of Montreal    $ 3.5020        280,000      Gas Swap     
(1,950 ) 

BA(01/18/12Cal13)

   Feb-13    Bank of America    $ 3.5100        350,000      Gas Swap      348
  

CS(01/18/12Cal13)

   Feb-13    Credit Suisse    $ 3.5100        560,000      Gas Swap      557   

BA(01/18/12Cal13)2

   Feb-13    Bank of America    $ 3.5200        280,000      Gas Swap      3,065
  

WF(01/17/12Cal13)

   Feb-13    Wells Fargo    $ 3.5200        280,000      Gas Swap      3,065   

TD(01/17/12Cal13)

   Feb-13    TD Securities    $ 3.5250        280,000      Gas Swap      4,458
  

GS(01/17/12Cal13)

   Feb-13    Goldman Sachs    $ 3.5300        280,000      Gas Swap      5,851
  

BMO(01/17/12Cal13)

   Feb-13    Bank of Montreal    $ 3.5200        560,000      Gas Swap     
6,129   

CS(01/17/12Cal13)

   Feb-13    Credit Suisse    $ 3.5250        560,000      Gas Swap      8,916
  

BA(01/23/12Cal13)

   Feb-13    Bank of America    $ 3.5800        140,000      Gas Swap      9,891
  

BMO(10/05/10Cal13)

   Feb-13    Bank of Montreal    $ 89.0500        14,000      Oil Swaps     
14,009   

JP(10/01/10Cal13)

   Feb-13    JP Morgan    $ 89.0500        14,000      Oil Swaps      14,009   

JP(12/20/11Cal13ParibasNovate)

   Feb-13    JP Morgan    $ 89.0500        14,000      Oil Swaps      14,009   

JP(10/05/10Cal13)

   Feb-13    JP Morgan    $ 89.0600        14,000      Oil Swaps      14,148   

BMO(01/23/12Cal13)

   Feb-13    Bank of Montreal    $ 3.5600        280,000      Gas Swap     
14,209   

BMO(10/05/10Cal13)2

   Feb-13    Bank of Montreal    $ 89.1500        14,000      Oil Swaps     
15,400   

Citi(01/23/12Cal13)

   Feb-13    Citi    $ 3.5650        280,000      Gas Swap      15,602   

CS(01/23/12Cal13)

   Feb-13    Credit Suisse    $ 3.5700        280,000      Gas Swap      16,995
  

WF(04/05/12Cal13)

   Feb-13    Wells Fargo    $ 0.4175        294,000      Ethane (C2) - MB     
20,091   

BMO(10/05/10Cal13)3

   Feb-13    Bank of Montreal    $ 89.6000        14,000      Oil Swaps     
21,663   

JP(10/05/10Cal13)2

   Feb-13    JP Morgan    $ 89.6500        14,000      Oil Swaps      22,358   

JP(10/05/10Cal13)3

   Feb-13    JP Morgan    $ 89.7000        14,000      Oil Swaps      23,054   

WF(04/17/12Cal13)

   Feb-13    Wells Fargo    $ 0.4400        294,000      Ethane (C2) - MB     
26,666   

JP(12/20/11Cal13SCNovate)

   Feb-13    JP Morgan    $ 90.6000        14,000      Oil Swaps      35,579   

BMO(11/04/10Cal13)

   Feb-13    Bank of Montreal    $ 90.6500        14,000      Oil Swaps     
36,274   

BMO(11/05/10Cal13)

   Feb-13    Bank of Montreal    $ 90.9000        14,000      Oil Swaps     
39,753   

JP(12/20/11Cal13ParibasNovate)2

   Feb-13    JP Morgan    $ 90.9000        14,000      Oil Swaps      39,753   

WF(01/12/12Cal13)

   Feb-13    Wells Fargo    $ 0.5738        294,000      Ethane (C2) - MB     
65,751   

BMO(05/11/10Cal13)

   Feb-13    Bank of Montreal    $ 90.8000        28,000      Oil Swaps     
76,723   

JP(05/06/10Cal13)

   Feb-13    JP Morgan    $ 90.8000        28,000      Oil Swaps      76,723   

JP(05/06/10Cal13)2

   Feb-13    JP Morgan    $ 91.0000        28,000      Oil Swaps      82,290   

WF(01/10/12Cal13)

   Feb-13    Wells Fargo    $ 2.1185        294,000      Natural Gasoline (C5+)
- Conway      98,189   

WF(04/05/12Cal13)

   Feb-13    Wells Fargo    $ 1.1050        294,000      Propane (C3) - Conway
     102,523   

JP(01/26/11Cal13)

   Feb-13    JP Morgan    $ 95.5000        14,000      Oil Swaps      103,767   

BMO(01/26/11Cal13)

   Feb-13    Bank of Montreal    $ 95.5700        14,000      Oil Swaps     
104,741   

TD(01/12/12Cal13)

   Feb-13    TD Securities    $ 3.7000        560,000      Gas Swap      106,429
  

GS(04/05/12Cal13)

   Feb-13    Goldman Sachs    $ 1.2500        294,000      Propane (C3) - MB   
  106,663   

BofA(01/12/12Cal13)

   Feb-13    Bank of America    $ 3.7025        560,000      Gas Swap     
107,822   

WF(01/17/12Cal13)

   Feb-13    Wells Fargo    $ 1.2863        294,000      Propane (C3) - MB     
117,257   

WF(01/10/12Cal13)

   Feb-13    Wells Fargo    $ 2.2360        294,000      Natural Gasoline (C5+)
- MB      121,811   

BA(02/15/12Mar12-Cal17)

   Feb-13    Bank of America    $ 3.9000        350,000      Gas Swap     
136,170   

JP(11/08/11Cal13)

   Feb-13    JP Morgan    $ 92.9500        28,000      Oil Swaps      136,562   

JP(01/03/11Cal13)

   Feb-13    JP Morgan    $ 93.0000        28,000      Oil Swaps      137,954   

BMO(05/17/12Cal13)

   Feb-13    Bank of Montreal    $ 93.1800        28,000      Oil Swaps     
142,963   

JP(01/03/11 Cal13)2

   Feb-13    JP Morgan    $ 93.2000        28,000      Oil Swaps      143,520   

Citi(02/16/12Mar12-Cal17)

   Feb-13    Citi    $ 3.9250        350,000      Gas Swap      144,877   

GS(02/16/12Mar12-Cal17)

   Feb-13    Goldman Sachs    $ 3.9300        350,000      Gas Swap      146,618
  

JP(11/08/11Cal13)2

   Feb-13    JP Morgan    $ 93.3500        28,000      Oil Swaps      147,695   

BA(02/16/12Mar12-Cal17)

   Feb-13    Bank of America    $ 3.9350        350,000      Gas Swap     
148,360   

BMO(11/08/11Cal13)

   Feb-13    Bank of Montreal    $ 93.4300        28,000      Oil Swaps     
149,921   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

BMO(05/17/12Cal13)2

   Feb-13    Bank of Montreal    $ 93.5000        28,000      Oil Swaps     
151,870   

WF(11/29/11Cal13)

   Feb-13    Wells Fargo    $ 93.5000        28,000      Oil Swaps      151,870
  

JP(11/08/11Cal13)3

   Feb-13    JP Morgan    $ 93.5500        28,000      Oil Swaps      153,261   

BA(05/17/12Cal13)

   Feb-13    Bank of America    $ 93.6000        28,000      Oil Swaps     
154,653   

JP(12/21/11Cal12-16)

   Feb-13    JP Morgan    $ 4.2110        1,113,100      Gas Swap      777,516
  

JP(12/13/11Cal12-16)

   Feb-13    JP Morgan    $ 4.2180        1,113,100      Gas Swap      785,269
  

BMO(08/05/11Cal13b)3

   Mar-13    Bank of Montreal    $ 93.5700        (31,000 )    Oil Swaps     
(162,099 ) 

BMO(08/05/11Cal13b)

   Mar-13    Bank of Montreal    $ 93.1500        (31,000 )    Oil Swaps     
(149,172 ) 

JP(08/08/11Cal13b)3

   Mar-13    JP Morgan    $ 91.4000        (31,000 )    Oil Swaps      (95,310
) 

BMO(08/05/11Cal13b)2

   Mar-13    Bank of Montreal    $ 93.5500        (15,500 )    Oil Swaps     
(80,742 ) 

JP(08/08/11Cal13b)2

   Mar-13    JP Morgan    $ 90.3500        (15,500 )    Oil Swaps      (31,496
) 

JP(08/08/11Cal13b)

   Mar-13    JP Morgan    $ 90.0000        (15,500 )    Oil Swaps      (26,110
) 

BMO(01/10/12Cal13)

   Mar-13    Bank of Montreal    ($ 0.1900 )      310,000      PEPL Basis     
(17,933 ) 

BMO(01/10/12Cal13)

   Mar-13    Bank of Montreal    ($ 0.2300 )      310,000      CIG Basis     
(16,947 ) 

BMO(01/10/12Cal13)

   Mar-13    Bank of Montreal    ($ 0.1850 )      310,000      SJ Basis     
(11,031 ) 

BMO(01/10/12Cal13)2

   Mar-13    Bank of Montreal    ($ 0.1800 )      310,000      SJ Basis     
(9,490 ) 

BMO(01/10/12Cal13)

   Mar-13    Bank of Montreal    ($ 0.1050 )      155,000      NGPL TXOK Basis
     (6,224 ) 

WF(01/18/12Cal13)

   Mar-13    Wells Fargo    $ 3.5000        310,000      Gas Swap      4,930   

BMO(01/18/12Cal13)

   Mar-13    Bank of Montreal    $ 3.5020        310,000      Gas Swap     
5,547   

BA(01/18/12Cal13)

   Mar-13    Bank of America    $ 3.5100        387,500      Gas Swap     
10,015   

BA(01/18/12Cal13)2

   Mar-13    Bank of America    $ 3.5200        310,000      Gas Swap     
11,094   

WF(01/17/12Cal13)

   Mar-13    Wells Fargo    $ 3.5200        310,000      Gas Swap      11,094   

BMO(10/05/10Cal13)

   Mar-13    Bank of Montreal    $ 89.0500        15,500      Oil Swaps     
11,491   

JP(10/01/10Cal13)

   Mar-13    JP Morgan    $ 89.0500        15,500      Oil Swaps      11,491   

JP(12/20/11 Cal13ParibasNovate)

   Mar-13    JP Morgan    $ 89.0500        15,500      Oil Swaps      11,491   

JP(10/05/10Cal13)

   Mar-13    JP Morgan    $ 89.0600        15,500      Oil Swaps      11,644   

TD(01/17/12Cal13)

   Mar-13    TD Securities    $ 3.5250        310,000      Gas Swap      12,634
  

BMO(10/05/10Cal13)2

   Mar-13    Bank of Montreal    $ 89.1500        15,500      Oil Swaps     
13,029   

GS(01/17/12Cal13)

   Mar-13    Goldman Sachs    $ 3.5300        310,000      Gas Swap      14,175
  

BA(01/23/12Cal13)

   Mar-13    Bank of America    $ 3.5800        155,000      Gas Swap     
14,791   

CS(01/18/12Cal13)

   Mar-13    Credit Suisse    $ 3.5100        620,000      Gas Swap      16,024
  

BMO(10/05/10Cal13)3

   Mar-13    Bank of Montreal    $ 89.6000        15,500      Oil Swaps     
19,955   

JP(10/05/10Cal13)2

   Mar-13    JP Morgan    $ 89.6500        15,500      Oil Swaps      20,724   

WF(04/05/12Cal13)

   Mar-13    Wells Fargo    $ 0.4175        325,500      Ethane (C2) - MB     
21,410   

JP(10/05/10Cal13)3

   Mar-13    JP Morgan    $ 89.7000        15,500      Oil Swaps      21,493   

BMO(01/17/12Cal13)

   Mar-13    Bank of Montreal    $ 3.5200        620,000      Gas Swap     
22,187   

BMO(01/23/12Cal13)

   Mar-13    Bank of Montreal    $ 3.5600        310,000      Gas Swap     
23,420   

Citi(01/23/12Cal13)

   Mar-13    Citi    $ 3.5650        310,000      Gas Swap      24,960   

CS(01/17/12Cal13)

   Mar-13    Credit Suisse    $ 3.5250        620,000      Gas Swap      25,269
  

CS(01/23/12Cal13)

   Mar-13    Credit Suisse    $ 3.5700        310,000      Gas Swap      26,501
  

WF(04/17/12Cal13)

   Mar-13    Wells Fargo    $ 0.4400        325,500      Ethane (C2) - MB     
28,681   

JP(12/20/11Call3SCNovate)

   Mar-13    JP Morgan    $ 90.6000        15,500      Oil Swaps      35,344   

BMO(11/04/10Cal13)

   Mar-13    Bank of Montreal    $ 90.6500        15,500      Oil Swaps     
36,113   

BMO(11/05/10Cal13)

   Mar-13    Bank of Montreal    $ 90.9000        15,500      Oil Swaps     
39,960   

JP(12/20/11Cal13ParibasNovate)2

   Mar-13    JP Morgan    $ 90.9000        15,500      Oil Swaps      39,960   

WF(01/12/12Cal13)

   Mar-13    Wells Fargo    $ 0.5738        325,500      Ethane (C2) - MB     
71,904   

BMO(05/11/10Cal13)

   Mar-13    Bank of Montreal    $ 90.8000        31,000      Oil Swaps     
76,843   

JP(05/06/10Cal13)

   Mar-13    JP Morgan    $ 90.8000        31,000      Oil Swaps      76,843   

JP(05/06/10Cal13)2

   Mar-13    JP Morgan    $ 91.0000        31,000      Oil Swaps      82,999   

WF(01/10/12Cal13)

   Mar-13    Wells Fargo    $ 2.1185        325,500      Natural Gasoline (C5+)
- Conway      108,583   

JP(01/26/11Cal13)

   Mar-13    JP Morgan    $ 95.5000        15,500      Oil Swaps      110,750   

BMO(01/26/11Cal13)

   Mar-13    Bank of Montreal    $ 95.5700        15,500      Oil Swaps     
111,828   

WF(04/05/12Cal13)

   Mar-13    Wells Fargo    $ 1.1050        325,500      Propane (C3) - Conway
     113,377   

GS(04/05/12Cal13)

   Mar-13    Goldman Sachs    $ 1.2500        325,500      Propane (C3) - MB   
  124,014   

TD(01/12/12Cal13)

   Mar-13    TD Securities    $ 3.7000        620,000      Gas Swap      133,122
  

BofA(01/12/12Cal13)

   Mar-13    Bank of America    $ 3.7025        620,000      Gas Swap     
134,663   

WF(01/10/12Cal13)

   Mar-13    Wells Fargo    $ 2.2360        325,500      Natural Gasoline (C5+)
- MB      134,705   

WF(01/17/12Cal13)

   Mar-13    Wells Fargo    $ 1.2863        325,500      Propane (C3) - MB     
135,729   

JP(11/08/11Cal13)

   Mar-13    JP Morgan    $ 92.9500        31,000      Oil Swaps      143,016   

JP(01/03/11Cal13)

   Mar-13    JP Morgan    $ 93.0000        31,000      Oil Swaps      144,555   

BMO(05/17/12Cal13)

   Mar-13    Bank of Montreal    $ 93.1800        31,000      Oil Swaps     
150,095   

JP(01/03/11Cal13)2

   Mar-13    JP Morgan    $ 93.2000        31,000      Oil Swaps      150,711   

JP(11/08/11Cal13)2

   Mar-13    JP Morgan    $ 93.3500        31,000      Oil Swaps      155,328   

BMO(11/08/11Cal13)

   Mar-13    Bank of Montreal    $ 93.4300        31,000      Oil Swaps     
157,790   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

BMO(05/17/12Cal13)2

   Mar-13    Bank of Montreal    $ 93.5000        31,000      Oil Swaps     
159,944   

WF(11/29/11Cal13)

   Mar-13    Wells Fargo    $ 93.5000        31,000      Oil Swaps      159,944
  

BA(02/15/12Mar12-Cal17)

   Mar-13    Bank of America    $ 3.9000        387,500      Gas Swap     
160,240   

JP(11/08/11Cal13)3

   Mar-13    JP Morgan    $ 93.5500        31,000      Oil Swaps      161,483   

BA(05/17/12Cal13)

   Mar-13    Bank of America    $ 93.6000        31,000      Oil Swaps     
163,022   

Citi(02/16/12Mar12-Cal17)

   Mar-13    Citi    $ 3.9250        387,500      Gas Swap      169,870   

GS(02/16/12Mar12-Cal17)

   Mar-13    Goldman Sachs    $ 3.9300        387,500      Gas Swap      171,796
  

BA(02/16/12Mar12-Cal17)

   Mar-13    Bank of America    $ 3.9350        387,500      Gas Swap     
173,722   

JP(12/21/11Cal12-16)

   Mar-13    JP Morgan    $ 4.2110        1,096,300      Gas Swap      792,264
  

JP(12/13/11Cal12-16)

   Mar-13    JP Morgan    $ 4.2180        1,096,300      Gas Swap      799,892
  

BMO(08/05/11Cal13b)3

   Apr-13    Bank of Montreal    $ 93.5700        (30,000 )    Oil Swaps     
(150,532 ) 

BMO(08/05/11Cal13b)

   Apr-13    Bank of Montreal    $ 93.1500        (30,000 )    Oil Swaps     
(138,037 ) 

JP(08/08/11Cal13b)3

   Apr-13    JP Morgan    $ 91.4000        (30,000 )    Oil Swaps      (85,976
) 

BMO(08/05/11Cal13b)2

   Apr-13    Bank of Montreal    $ 93.5500        (15,000 )    Oil Swaps     
(74,968 ) 

JP(08/08/11Cal13b)2

   Apr-13    JP Morgan    $ 90.3500        (15,000 )    Oil Swaps      (27,369
) 

JP(08/08/11Cal13b)

   Apr-13    JP Morgan    $ 90.0000        (15,000 )    Oil Swaps      (22,163
) 

BMO(01/10/12Cal13)

   Apr-13    Bank of Montreal    ($ 0.1850 )      300,000      SJ Basis     
(16,471 ) 

BMO(01/10/12Cal13)2

   Apr-13    Bank of Montreal    ($ 0.1800 )      300,000      SJ Basis     
(14,982 ) 

BMO(01/10/12Cal13)

   Apr-13    Bank of Montreal    ($ 0.1900 )      300,000      PEPL Basis     
(14,446 ) 

BMO(01/10/12Cal13)

   Apr-13    Bank of Montreal    ($ 0.1050 )      150,000      NGPL TXOK Basis
     (6,002 ) 

BMO(10/05/10Cal13)

   Apr-13    Bank of Montreal    $ 89.0500        15,000      Oil Swaps     
8,032   

JP(10/01/10Cal13)

   Apr-13    JP Morgan    $ 89.0500        15,000      Oil Swaps      8,032   

JP(12/20/11Call3ParibasNovate)

   Apr-13    JP Morgan    $ 89.0500        15,000      Oil Swaps      8,032   

JP(10/05/10Cal13)

   Apr-13    JP Morgan    $ 89.0600        15,000      Oil Swaps      8,181   

BMO(10/05/10Cal13)2

   Apr-13    Bank of Montreal    $ 89.1500        15,000      Oil Swaps     
9,520   

BMO(01/10/12Cal13)

   Apr-13    Bank of Montreal    ($ 0.2300 )      300,000      CIG Basis     
10,425   

WF(01/18/12Cal13)

   Apr-13    Wells Fargo    $ 3.5000        300,000      Gas Swap      15,192   

BMO(01/18/12Cal13)

   Apr-13    Bank of Montreal    $ 3.5020        300,000      Gas Swap     
15,788   

BMO(10/05/10Cal13)3

   Apr-13    Bank of Montreal    $ 89.6000        15,000      Oil Swaps     
16,213   

JP(10/05/10Cal13)2

   Apr-13    JP Morgan    $ 89.6500        15,000      Oil Swaps      16,957   

JP(10/05/10Cal13)3

   Apr-13    JP Morgan    $ 89.7000        15,000      Oil Swaps      17,701   

BA(01/23/12Cal13)

   Apr-13    Bank of America    $ 3.5800        150,000      Gas Swap     
19,512   

WF(04/05/12Cal13)

   Apr-13    Wells Fargo    $ 0.4175        315,000      Ethane (C2) - MB     
19,522   

BA(01/18/12Cal13)2

   Apr-13    Bank of America    $ 3.5200        300,000      Gas Swap     
21,150   

WF(01/17/12Cal13)

   Apr-13    Wells Fargo    $ 3.5200        300,000      Gas Swap      21,150   

TD(01/17/12Cal13)

   Apr-13    TD Securities    $ 3.5250        300,000      Gas Swap      22,640
  

BA(01/18/12Cal13)

   Apr-13    Bank of America    $ 3.5100        375,000      Gas Swap     
22,714   

GS(01/17/12Cal13)

   Apr-13    Goldman Sachs    $ 3.5300        300,000      Gas Swap      24,129
  

WF(04/17/12Cal13)

   Apr-13    Wells Fargo    $ 0.4400        315,000      Ethane (C2) - MB     
26,551   

JP(12/20/11Cal13SCNovate)

   Apr-13    JP Morgan    $ 90.6000        15,000      Oil Swaps      31,088   

BMO(11/04/10Cal13)

   Apr-13    Bank of Montreal    $ 90.6500        15,000      Oil Swaps     
31,832   

BMO(01/23/12Cal13)

   Apr-13    Bank of Montreal    $ 3.5600        300,000      Gas Swap     
33,066   

Citi(01/23/12Cal13)

   Apr-13    Citi    $ 3.5650        300,000      Gas Swap      34,555   

BMO(11/05/10Cal13)

   Apr-13    Bank of Montreal    $ 90.9000        15,000      Oil Swaps     
35,550   

JP(12/20/11Cal13ParibasNovate)2

   Apr-13    JP Morgan    $ 90.9000        15,000      Oil Swaps      35,550   

CS(01/23/12Cal13)

   Apr-13    Credit Suisse    $ 3.5700        300,000      Gas Swap      36,045
  

CS(01/18/12Cal13)

   Apr-13    Credit Suisse    $ 3.5100        600,000      Gas Swap      36,343
  

BMO(01/17/12Cal13)

   Apr-13    Bank of Montreal    $ 3.5200        600,000      Gas Swap     
42,301   

CS(01/17/12Cal13)

   Apr-13    Credit Suisse    $ 3.5250        600,000      Gas Swap      45,279
  

WF(01/12/12Cal13)

   Apr-13    Wells Fargo    $ 0.5588        315,000      Ethane (C2) - MB     
63,643   

BMO(05/11/10Cal13)

   Apr-13    Bank of Montreal    $ 90.8000        30,000      Oil Swaps     
68,126   

JP(05/06/10Cal13)

   Apr-13    JP Morgan    $ 90.8000        30,000      Oil Swaps      68,126   

J P(05/06/10Cal13)2

   Apr-13    JP Morgan    $ 91.0000        30,000      Oil Swaps      74,076   

WF(01/10/12Cal13)

   Apr-13    Wells Fargo    $ 2.0497        315,000      Natural Gasoline (C5+)
- Conway      87,107   

JP(01/26/11Cal13)

   Apr-13    JP Morgan    $ 95.5000        15,000      Oil Swaps      103,974   

BMO(01/26/11Cal13)

   Apr-13    Bank of Montreal    $ 95.5700        15,000      Oil Swaps     
105,015   

WF(01/10/12Cal13)

   Apr-13    Wells Fargo    $ 2.1672        315,000      Natural Gasoline (C5+)
- MB      109,232   

WF(01/17/12Cal13)

   Apr-13    Wells Fargo    $ 1.2263        315,000      Propane (C3) - MB     
114,271   

WF(04/05/12Cal13)

   Apr-13    Wells Fargo    $ 1.1050        315,000      Propane (C3) - Conway
     116,354   

GS(04/05/12Cal13)

   Apr-13    Goldman Sachs    $ 1.2500        315,000      Propane (C3) - MB   
  121,690   

JP(11/08/11Cal13)

   Apr-13    JP Morgan    $ 92.9500        30,000      Oil Swaps      132,087   

JP(01/03/11Cal13)

   Apr-13    JP Morgan    $ 93.0000        30,000      Oil Swaps      133,574   

BMO(05/17/12Cal13)

   Apr-13    Bank of Montreal    $ 93.1800        30,000      Oil Swaps     
138,929   

JP(01/03/11Cal13)2

   Apr-13    JP Morgan    $ 93.2000        30,000      Oil Swaps      139,524   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

JP(11/08/11Cal13)2

   Apr-13    JP Morgan     $ 93.3500        30,000      Oil Swaps      143,987
  

BMO(11/08/11Cal13)

   Apr-13    Bank of Montreal     $ 93.4300        30,000      Oil Swaps     
146,367   

BMO(05/17/12Cal13)2

   Apr-13    Bank of Montreal     $ 93.5000        30,000      Oil Swaps     
148,449   

WF(11/29/11Cal13)

   Apr-13    Wells Fargo     $ 93.5000        30,000      Oil Swaps      148,449
  

TD(01/12/12Cal13)

   Apr-13    TD Securities     $ 3.7000        600,000      Gas Swap     
149,541   

JP(11/08/11Cal13)3

   Apr-13    JP Morgan     $ 93.5500        30,000      Oil Swaps      149,937
  

BofA(01/12/12Cal13)

   Apr-13    Bank of America     $ 3.7025        600,000      Gas Swap     
151,031   

BA(05/17/12Cal13)

   Apr-13    Bank of America     $ 93.6000        30,000      Oil Swaps     
151,424   

BA(02/15/12Mar12-Cal17)

   Apr-13    Bank of America     $ 3.9000        375,000      Gas Swap     
167,936   

Citi(02/16/12Mar12-Cal17)

   Apr-13    Citi     $ 3.9250        375,000      Gas Swap      177,245   

GS(02/16/12Mar12-Cal17)

   Apr-13    Goldman Sachs     $ 3.9300        375,000      Gas Swap     
179,107   

BA(02/16/12Mar12-Cal17)

   Apr-13    Bank of America     $ 3.9350        375,000      Gas Swap     
180,969   

JP(12/21/11Cal12-16)

   Apr-13    JP Morgan     $ 4.2110        1,079,700      Gas Swap      816,948
  

JP(12/13/11Cal12-16)

   Apr-13    JP Morgan     $ 4.2180        1,079,700      Gas Swap      824,453
  

BMO(08/05/11Cal13b)3

   May-13    Bank of Montreal     $ 93.5700        (31,000 )    Oil Swaps     
(150,844 ) 

BMO(08/05/11Cal13b)

   May-13    Bank of Montreal     $ 93.1500        (31,000 )    Oil Swaps     
(137,950 ) 

JP(08/08/11Cal13b)3

   May-13    JP Morgan     $ 91.4000        (31,000 )    Oil Swaps      (84,223
) 

BMO(08/05/11Cal13b)2

   May-13    Bank of Montreal     $ 93.5500        (15,500 )    Oil Swaps     
(75,115 ) 

JP(08/08/11Cal13b)2

   May-13    JP Morgan     $ 90.3500        (15,500 )    Oil Swaps      (25,993
) 

JP(08/08/11Cal13b)

   May-13    JP Morgan     $ 90.0000        (15,500 )    Oil Swaps      (20,621
) 

BMO(01/10/12Cal13)

   May-13    Bank of Montreal    ($     0.1050 )      155,000      NGPL TXOK
Basis      (6,148 ) 

BMO(01/10/12Cal13)

   May-13    Bank of Montreal    ($     0.1850 )      310,000      SJ Basis     
3,320   

BMO(01/10/12Cal13)2

   May-13    Bank of Montreal    ($     0.1800 )      310,000      SJ Basis     
4,857   

BMO(01/10/12Cal13)

   May-13    Bank of Montreal    ($     0.1900 )      310,000      PEPL Basis   
  5,748   

BMO(10/05/10Cal13)

   May-13    Bank of Montreal     $ 89.0500        15,500      Oil Swaps     
6,038   

JP(10/01/10Cal13)

   May-13    JP Morgan     $ 89.0500        15,500      Oil Swaps      6,038   

JP(12/20/11Cal13ParibasNovate)

   May-13    JP Morgan     $ 89.0500        15,500      Oil Swaps      6,038   

JP(10/05/10Cal13)

   May-13    JP Morgan     $ 89.0600        15,500      Oil Swaps      6,191   

WF(01/18/12Cal13)

   May-13    Wells Fargo     $ 3.5000        310,000      Gas Swap      6,784   

BMO(01/18/12Cal13)

   May-13    Bank of Montreal     $ 3.5020        310,000      Gas Swap     
7,379   

BMO(10/05/10Cal13)2

   May-13    Bank of Montreal     $ 89.1500        15,500      Oil Swaps     
7,573   

BA(01/18/12Cal13)

   May-13    Bank of America     $ 3.5100        387,500      Gas Swap     
12,298   

BA(01/18/12Cal13)2

   May-13    Bank of America     $ 3.5200        310,000      Gas Swap     
12,913   

WF(01/17/12Cal13)

   May-13    Wells Fargo     $ 3.5200        310,000      Gas Swap      12,913
  

TD(01/17/12Cal13)

   May-13    TD Securities     $ 3.5250        310,000      Gas Swap      14,450
  

BMO(10/05/10Cal13)3

   May-13    Bank of Montreal     $ 89.6000        15,500      Oil Swaps     
14,481   

JP(10/05/10Cal13)2

   May-13    JP Morgan     $ 89.6500        15,500      Oil Swaps      15,248   

BA(01/23/12Cal13)

   May-13    Bank of America     $ 3.5800        155,000      Gas Swap     
15,680   

GS(01/17/12Cal13)

   May-13    Goldman Sachs     $ 3.5300        310,000      Gas Swap      15,987
  

JP(10/05/10Cal13)3

   May-13    JP Morgan     $ 89.7000        15,500      Oil Swaps      16,016   

BMO(01/10/12Cal13)

   May-13    Bank of Montreal    ($ 0.2300 )      310,000      CIG Basis     
16,907   

CS(01/18/12Cal13)

   May-13    Credit Suisse     $ 3.5100        620,000      Gas Swap      19,676
  

WF(04/05/12Cal13)

   May-13    Wells Fargo     $ 0.4175        325,500      Ethane (C2) - MB     
20,147   

BMO(01/23/12Cal13)

   May-13    Bank of Montreal     $ 3.5600        310,000      Gas Swap     
25,210   

BMO(01/17/12Cal13)

   May-13    Bank of Montreal     $ 3.5200        620,000      Gas Swap     
25,825   

Citi(01/23/12Cal13)

   May-13    Citi     $ 3.5650        310,000      Gas Swap      26,747   

WF(04/17/12Cal13)

   May-13    Wells Fargo     $ 0.4400        325,500      Ethane (C2) - MB     
27,400   

CS(01/23/12Cal13)

   May-13    Credit Suisse     $ 3.5700        310,000      Gas Swap      28,285
  

CS(01/17/12Cal13)

   May-13    Credit Suisse     $ 3.5250        620,000      Gas Swap      28,900
  

JP(12/20/11Cal13SCNovate)

   May-13    JP Morgan     $ 90.6000        15,500      Oil Swaps      29,831   

BMO(11/04/10Cal13)

   May-13    Bank of Montreal     $ 90.6500        15,500      Oil Swaps     
30,599   

BMO(11/05/10Cal13)

   May-13    Bank of Montreal     $ 90.9000        15,500      Oil Swaps     
34,436   

JP(12/20/11Cal13ParibasNovate)2

   May-13    JP Morgan     $ 90.9000        15,500      Oil Swaps      34,436   

WF(01/12/12Cal13)

   May-13    Wells Fargo     $ 0.5588        325,500      Ethane (C2) - MB     
65,679   

BMO(05/11/10Cal13)

   May-13    Bank of Montreal     $ 90.8000        31,000      Oil Swaps     
65,802   

JP(05/06/10Cal13)

   May-13    JP Morgan     $ 90.8000        31,000      Oil Swaps      65,802   

JP(05/06/10Cal13)2

   May-13    JP Morgan     $ 91.0000        31,000      Oil Swaps      71,943   

WF(01/10/12Cal13)

   May-13    Wells Fargo     $ 2.0497        325,500     
Natural Gasoline (C5+) - Conway      89,893   

JP(01/26/11Cal13)

   May-13    JP Morgan     $ 95.5000        15,500      Oil Swaps      105,049
  

BMO(01/26/11Cal13)

   May-13    Bank of Montreal     $ 95.5700        15,500      Oil Swaps     
106,123   

WF(01/10/12Cal13)

   May-13    Wells Fargo     $ 2.1672        325,500      Natural Gasoline (C5+)
- MB      112,726   

WF(01/17/12Cal13)

   May-13    Wells Fargo     $ 1.2263        325,500      Propane (C3) - MB     
117,927   

WF(04/05/12Cal13)

   May-13    Wells Fargo     $ 1.1050        325,500      Propane (C3) - Conway
     120,076   

GS(04/05/12Cal13)

   May-13    Goldman Sachs     $ 1.2500        325,500      Propane (C3) - MB   
  125,583   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

JP(11/08/11Cal13)

   May-13    JP Morgan     $ 92.9500        31,000      Oil Swaps      131,810
  

JP(01/03/11Cal13)

   May-13    JP Morgan     $ 93.0000        31,000      Oil Swaps      133,345
  

TD(01/12/12Cal13)

   May-13    TD Securities     $ 3.7000        620,000      Gas Swap     
136,504   

BofA(01/12/12Cal13)

   May-13    Bank of America     $ 3.7025        620,000      Gas Swap     
138,041   

BMO(05/17/12Cal13)

   May-13    Bank of Montreal     $ 93.1800        31,000      Oil Swaps     
138,871   

JP(01/03/11Cal13)2

   May-13    JP Morgan     $ 93.2000        31,000      Oil Swaps      139,485
  

JP(11/08/11Cal13)2

   May-13    JP Morgan     $ 93.3500        31,000      Oil Swaps      144,090
  

BMO(11/08/11Cal13)

   May-13    Bank of Montreal     $ 93.4300        31,000      Oil Swaps     
146,546   

BMO(05/17/12Cal13)2

   May-13    Bank of Montreal     $ 93.5000        31,000      Oil Swaps     
148,695   

WF(11/29/11Cal13)

   May-13    Wells Fargo     $ 93.5000        31,000      Oil Swaps      148,695
  

JP(11/08/11Cal13)3

   May-13    JP Morgan     $ 93.5500        31,000      Oil Swaps      150,230
  

BA(05/17/12Cal13)

   May-13    Bank of America     $ 93.6000        31,000      Oil Swaps     
151,765   

BA(02/15/12Mar12-Cal17)

   May-13    Bank of America     $ 3.9000        387,500      Gas Swap     
162,176   

Citi(02/16/12Mar12-Cal17)

   May-13    Citi     $ 3.9250        387,500      Gas Swap      171,783   

GS(02/16/12Mar12-Cal17)

   May-13    Goldman Sachs     $ 3.9300        387,500      Gas Swap     
173,705   

BA(02/16/12Mar12-Cal17)

   May-13    Bank of America     $ 3.9350        387,500      Gas Swap     
175,626   

JP(12/21/11Cal12-16)

   May-13    JP Morgan     $ 4.2110        1,064,500      Gas Swap      773,840
  

JP(12/13/11Cal12-16)

   May-13    JP Morgan     $ 4.2180        1,064,500      Gas Swap      781,230
  

BMO(08/05/11Cal13b)3

   Jun-13    Bank of Montreal     $ 93.5700        (30,000 )    Oil Swaps     
(144,389 ) 

BMO(08/05/11Cal13b)

   Jun-13    Bank of Montreal     $ 93.1500        (30,000 )    Oil Swaps     
(131,928 ) 

JP(08/08/11Cal13b)3

   Jun-13    JP Morgan     $ 91.4000        (30,000 )    Oil Swaps      (80,007
) 

BMO(08/05/11Cal13b)2

   Jun-13    Bank of Montreal     $ 93.5500        (15,000 )    Oil Swaps     
(71,898 ) 

JP(08/08/11Cal13b)2

   Jun-13    JP Morgan     $ 90.3500        (15,000 )    Oil Swaps      (24,427
) 

JP(08/08/11Cal13b)

   Jun-13    JP Morgan     $ 90.0000        (15,000 )    Oil Swaps      (19,235
) 

BMO(01/10112Cal13)

   Jun-13    Bank of Montreal    ($     0.1850 )      300,000      SJ Basis     
(8,111 ) 

BMO(01/10/12Cal13)2

   Jun-13    Bank of Montreal    ($     0.1800 )      300,000      SJ Basis     
(6,625 ) 

BMO(01/10/12Cal13)

   Jun-13    Bank of Montreal    ($     0.1050 )      150,000      NGPL TXOK
Basis      (5,942 ) 

WF(01/18/12Cal13)

   Jun-13    Wells Fargo     $ 3.5000        300,000      Gas Swap      (3,863
) 

BMO(01/18/12Cal13)

   Jun-13    Bank of Montreal     $ 3.5020        300,000      Gas Swap     
(3,268 ) 

CS(01/18/12Cal13)

   Jun-13    Credit Suisse     $ 3.5100        600,000      Gas Swap      (1,783
) 

BA(01/18/12Cal13)

   Jun-13    Bank of America     $ 3.5100        375,000      Gas Swap     
(1,114 ) 

BA(01/18/12Cal13)2

   Jun-13    Bank of America     $ 3.5200        300,000      Gas Swap     
2,080   

WF(01/17/12Cal13)

   Jun-13    Wells Fargo     $ 3.5200        300,000      Gas Swap      2,080   

TD(01/17/12Cal13)

   Jun-13    TD Securities     $ 3.5250        300,000      Gas Swap      3,565
  

BMO(01/17/12Cal13)

   Jun-13    Bank of Montreal     $ 3.5200        600,000      Gas Swap     
4,160   

BMO(01/10/12Cal13)

   Jun-13    Bank of Montreal    ($     0.1900 )      300,000      PEPL Basis   
  4,843   

GS(01/17/12Cal13)

   Jun-13    Goldman Sachs     $ 3.5300        300,000      Gas Swap      5,051
  

BMO(10/05/10Cal13)

   Jun-13    Bank of Montreal     $ 89.0500        15,000      Oil Swaps     
5,143   

JP(10/01/10Cal13)

   Jun-13    JP Morgan     $ 89.0500        15,000      Oil Swaps      5,143   

JP(12/20/11Cal13ParibasNovate)

   Jun-13    JP Morgan     $ 89.0500        15,000      Oil Swaps      5,143   

JP(10/05/10Cal13)

   Jun-13    JP Morgan     $ 89.0600        15,000      Oil Swaps      5,291   

BMO(10/05/10Cal13)2

   Jun-13    Bank of Montreal     $ 89.1500        15,000      Oil Swaps     
6,626   

CS(01/17/12Cal13)

   Jun-13    Credit Suisse     $ 3.5250        600,000      Gas Swap      7,131
  

BA(01/23/12Cal13)

   Jun-13    Bank of America     $ 3.5800        150,000      Gas Swap     
9,954   

BMO(10/05/10Cal13)3

   Jun-13    Bank of Montreal     $ 89.6000        15,000      Oil Swaps     
13,302   

BMO(01/23/12Cal13)

   Jun-13    Bank of Montreal     $ 3.5600        300,000      Gas Swap     
13,965   

JP(10/05110Cal13)2

   Jun-13    JP Morgan     $ 89.6500        15,000      Oil Swaps      14,043   

BMO(01/10/12Cal13)

   Jun-13    Bank of Montreal    ($     0.2300 )      300,000      CIG Basis   
  14,112   

JP(10/05/10Cal13)3

   Jun-13    JP Morgan     $ 89.7000        15,000      Oil Swaps      14,785   

Citi(01/23/12Cal13)

   Jun-13    Citi     $ 3.5650        300,000      Gas Swap      15,450   

CS(01/23/12Cal13)

   Jun-13    Credit Suisse     $ 3.5700        300,000      Gas Swap      16,936
  

WF(04/05/12Cal13)

   Jun-13    Wells Fargo     $ 0.4175        315,000      Ethane (C2) - MB     
19,470   

WF(04117/12Cal13)

   Jun-13    Wells Fargo     $ 0.4400        315,000      Ethane (C2) - MB     
26,479   

JP(12/20/11Cal13SCNovate)

   Jun-13    JP Morgan     $ 90.6000        15,000      Oil Swaps      28,136   

BMO(11/04/10Cal13)

   Jun-13    Bank of Montreal     $ 90.6500        15,000      Oil Swaps     
28,878   

BMO(11/05/10Cal13)

   Jun-13    Bank of Montreal     $ 90.9000        15,000      Oil Swaps     
32,586   

JP(12/20/11Cal13ParibasNovate)2

   Jun-13    JP Morgan     $ 90.9000        15,000      Oil Swaps      32,586   

BMO(05/11/10Cal13)

   Jun-13    Bank of Montreal     $ 90.8000        30,000      Oil Swaps     
62,206   

JP(05/06/10Cal13)

   Jun-13    JP Morgan     $ 90.8000        30,000      Oil Swaps      62,206   

WF(01/12/12Cal13)

   Jun-13    Wells Fargo     $ 0.5588        315,000      Ethane (C2) - MB     
63,471   

JP(05/06/10Cal13)2

   Jun-13    JP Morgan     $ 91.0000        30,000      Oil Swaps      68,140   

WF(01/10/12Cal13)

   Jun-13    Wells Fargo     $ 2.0497        315,000      Natural Gasoline
(C5+) - Conway      86,871   

JP(01/26/11Cal13)

   Jun-13    JP Morgan     $ 95.5000        15,000      Oil Swaps      100,825
  

BMO(01/26/11Cal13)

   Jun-13    Bank of Montreal     $ 95.5700        15,000      Oil Swaps     
101,863   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

WF (01/10/12Cal13)

   Jun-13    Wells Fargo     $ 2.1672        315,000      Natural Gasoline
(C5+) - MB      108,936   

TD(01/12/12Cal13)

   Jun-13    TD Securities     $ 3.7000        600,000      Gas Swap     
111,124   

BofA (01/12/12Cal13)

   Jun-13    Bank of America     $ 3.7025        600,000      Gas Swap     
112,610   

WF(01/17/12Cal13)

   Jun-13    Wells Fargo     $ 1.2263        315,000      Propane (C3) - MB     
113,962   

WF(04/05/12Cal13)

   Jun-13    Wells Fargo     $ 1.1050        315,000      Propane (C3) - Conway
     116,039   

GS(04/05/12Cal13)

   Jun-13    Goldman Sachs     $ 1.2500        315,000      Propane (C3) - MB   
  121,361   

JP(11/08/11Cal13)

   Jun-13    JP Morgan     $ 92.9500        30,000      Oil Swaps      125,994
  

JP(01/03/11Cal13)

   Jun-13    JP Morgan     $ 93.0000        30,000      Oil Swaps      127,477
  

BMO(05/17/12Cal13)

   Jun-13    Bank of Montreal     $ 93.1800        30,000      Oil Swaps     
132,818   

JP(01/03/11Cal13)2

   Jun-13    JP Morgan     $ 93.2000        30,000      Oil Swaps      133,411
  

JP(11/08/11Cal13)2

   Jun-13    JP Morgan     $ 93.3500        30,000      Oil Swaps      137,861
  

BMO(11/08/11Cal13)

   Jun-13    Bank of Montreal     $ 93.4300        30,000      Oil Swaps     
140,235   

BMO(05/17/12Cal13)2

   Jun-13    Bank of Montreal     $ 93.5000        30,000      Oil Swaps     
142,312   

WF(11/29/11Cal13)

   Jun-13    Wells Fargo     $ 93.5000        30,000      Oil Swaps      142,312
  

BA(02/15/12Mar12-Cal17)

   Jun-13    Bank of America     $ 3.9000        375,000      Gas Swap     
143,733   

JP(11/08/11Cal13)3

   Jun-13    JP Morgan     $ 93.5500        30,000      Oil Swaps      143,795
  

BA(05/17/12Cal13)

   Jun-13    Bank of America     $ 93.6000        30,000      Oil Swaps     
145,279   

Citi(02/16/12Mar12-Cal17)

   Jun-13    Citi     $ 3.9250        375,000      Gas Swap      153,018   

GS(02/16/12Mar12-Cal17)

   Jun-13    Goldman Sachs     $ 3.9300        375,000      Gas Swap     
154,875   

BA(02/16/12Mar12-Cal17)

   Jun-13    Bank of America     $ 3.9350        375,000      Gas Swap     
156,732   

JP(12/21/11Cal12-16)

   Jun-13    JP Morgan     $ 4.2110        1,050,100      Gas Swap      725,940
  

JP(12/13/11Cal12-16)

   Jun-13    JP Morgan     $ 4.2180        1,050,100      Gas Swap      733,220
  

BMO(08/05/11Cal13b)3

   Jul-13    Bank of Montreal     $ 93.5700        (31,000 )    Oil Swaps     
(150,162 ) 

BMO(08/05/11Cal13b)

   Jul-13    Bank of Montreal     $ 93.1500        (31,000 )    Oil Swaps     
(137,291 ) 

JP(08/08/11Cal13b)3

   Jul-13    JP Morgan     $ 91.4000        (31,000 )    Oil Swaps      (83,661
) 

BMO(08/05/11Cal13b)2

   Jul-13    Bank of Montreal     $ 93.5500        (15,500 )    Oil Swaps     
(74,774 ) 

CS(01/18/12Cal13)

   Jul-13    Credit Suisse     $ 3.5100        620,000      Gas Swap     
(30,048 ) 

JP(08/08/11Cal13b)2

   Jul-13    JP Morgan     $ 90.3500        (15,500 )    Oil Swaps      (25,742
) 

BMO(01/17/12Cal13)

   Jul-13    Bank of Montreal     $ 3.5200        620,000      Gas Swap     
(23,916 ) 

BMO(01/10/12Cal13)

   Jul-13    Bank of Montreal    ($     0.1850 )      310,000      SJ Basis     
(21,644 ) 

CS(01/17/12Cal13)

   Jul-13    Credit Suisse     $ 3.5250        620,000      Gas Swap     
(20,850 ) 

JP(08/08/11Cal13b)

   Jul-13    JP Morgan     $ 90.0000        (15,500 )    Oil Swaps      (20,379
) 

BMO(01/10/12Cal13)2

   Jul-13    Bank of Montreal    ($     0.1800 )      310,000      SJ Basis     
(20,111 ) 

BA(01/18/12Cal13)

   Jul-13    Bank of America     $ 3.5100        387,500      Gas Swap     
(18,780 ) 

WF(01/18/12Cal13)

   Jul-13    Wells Fargo     $ 3.5000        310,000      Gas Swap      (18,090
) 

BMO(01/18/12Cal13)

   Jul-13    Bank of Montreal     $ 3.5020        310,000      Gas Swap     
(17,477 ) 

BA(01/18/12Cal13)2

   Jul-13    Bank of America     $ 3.5200        310,000      Gas Swap     
(11,958 ) 

WF(01/17/12Cal13)

   Jul-13    Wells Fargo     $ 3.5200        310,000      Gas Swap      (11,958
) 

BMO(01/10/12Cal13)

   Jul-13    Bank of Montreal    ($     0.1900 )      310,000      PEPL Basis   
  (11,926 ) 

TD(01/17/12Cal13)

   Jul-13    TD Securities     $ 3.5250        310,000      Gas Swap     
(10,425 ) 

GS(01/17/12Cal13)

   Jul-13    Goldman Sachs     $ 3.5300        310,000      Gas Swap      (8,892
) 

BMO(01/10/12Cal13)

   Jul-13    Bank of Montreal    ($     0.1050 )      155,000      NGPL TXOK
Basis      (6,039 ) 

BMO(01/23/12Cal13)

   Jul-13    Bank of Montreal     $ 3.5600        310,000      Gas Swap      307
  

Citi(01/23/12Cal13)

   Jul-13    Citi     $ 3.5650        310,000      Gas Swap      1,840   

BMO(01/10/12Cal13)

   Jul-13    Bank of Montreal    ($     0.2300 )      310,000      CIG Basis   
  3,066   

BA(01/23/12Cal13)

   Jul-13    Bank of America     $ 3.5800        155,000      Gas Swap     
3,219   

CS(01/23/12Cal13)

   Jul-13    Credit Suisse     $ 3.5700        310,000      Gas Swap      3,373
  

BMO(10/05/10Cal13)

   Jul-13    Bank of Montreal     $ 89.0500        15,500      Oil Swaps     
5,823   

JP(10/01/10Cal13)

   Jul-13    JP Morgan     $ 89.0500        15,500      Oil Swaps      5,823   

JP(12/20/11Cal13ParibasNovate)

   Jul-13    JP Morgan     $ 89.0500        15,500      Oil Swaps      5,823   

JP(10/05/10Cal13)

   Jul-13    JP Morgan     $ 89.0600        15,500      Oil Swaps      5,976   

BMO(10/05/10Cal13)2

   Jul-13    Bank of Montreal     $ 89.1500        15,500      Oil Swaps     
7,355   

BMO(10/05/10Cal13)3

   Jul-13    Bank of Montreal     $ 89.6000        15,500      Oil Swaps     
14,250   

JP(10/05/10Cal13)2

   Jul-13    JP Morgan     $ 89.6500        15,500      Oil Swaps      15,016   

JP(10/05/10Cal13)3

   Jul-13    JP Morgan     $ 89.7000        15,500      Oil Swaps      15,782   

WF(04/05/12Cal13)

   Jul-13    Wells Fargo     $ 0.4175        325,500      Ethane (C2) - MB     
18,904   

WF(04/17/12Cal13)

   Jul-13    Wells Fargo     $ 0.4400        325,500      Ethane (C2) - MB     
26,143   

JP(12/20/11Call3SCNovate)

   Jul-13    JP Morgan     $ 90.6000        15,500      Oil Swaps      29,573   

BMO(11/04/10Cal13)

   Jul-13    Bank of Montreal     $ 90.6500        15,500      Oil Swaps     
30,339   

BMO(11/05/10Cal13)

   Jul-13    Bank of Montreal     $ 90.9000        15,500      Oil Swaps     
34,169   

JP(12/20/11Cal13ParibasNovate)2

   Jul-13    JP Morgan     $ 90.9000        15,500      Oil Swaps      34,169   

WF(11/29/11JulDec13)2

   Jul-13    Wells Fargo     $ 92.4500        15,500      Oil Swaps      57,919
  

WF(01/12/12Cal13)

   Jul-13    Wells Fargo     $ 0.5438        325,500      Ethane (C2) - MB     
59,527   

BMO(05/11/10Cal13)

   Jul-13    Bank of Montreal     $ 90.8000        31,000      Oil Swaps     
65,274   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

JP(05/06/10Cal13)

   Jul-13    JP Morgan     $ 90.8000        31,000      Oil Swaps      65,274   

JP(05/06/10Cal13)2

   Jul-13    JP Morgan     $ 91.0000        31,000      Oil Swaps      71,403   

WF(01/10/12Cal13)

   Jul-13    Wells Fargo     $ 2.0089        325,500      Natural Gasoline
(C5+) - Conway      76,870   

TD(01/12/12Cal13)

   Jul-13    TD Securities     $ 3.7000        620,000      Gas Swap      86,465
  

BofA(01/12/12Cal13)

   Jul-13    Bank of America     $ 3.7025        620,000      Gas Swap     
87,998   

WF(04/05/12Cal13)

   Jul-13    Wells Fargo     $ 1.1050        325,500      Propane (C3) - Conway
     88,620   

WF(01/10/12Cal13)

   Jul-13    Wells Fargo     $ 2.1264        325,500      Natural Gasoline (C5+)
- MB      98,053   

JP(01/26/11Cal13)

   Jul-13    JP Morgan     $ 95.5000        15,500      Oil Swaps      104,653
  

BMO(01/26/11Cal13)

   Jul-13    Bank of Montreal     $ 95.5700        15,500      Oil Swaps     
105,726   

WF(11/29/11JulDec13)

   Jul-13    Wells Fargo     $ 92.3000        31,000      Oil Swaps      111,242
  

WF(01/17/12Cal13)

   Jul-13    Wells Fargo     $ 1.2313        325,500      Propane (C3) - MB     
113,020   

GS(04/05/12Cal13)

   Jul-13    Goldman Sachs     $ 1.2500        325,500      Propane (C3) - MB   
  119,053   

BA(02/15/12Mar12-Cal17)

   Jul-13    Bank of America     $ 3.9000        387,500      Gas Swap     
130,694   

JP(11/08/11Cal13)

   Jul-13    JP Morgan     $ 92.9500        31,000      Oil Swaps      131,162
  

JP(01/03/11Cal13)

   Jul-13    JP Morgan     $ 93.0000        31,000      Oil Swaps      132,694
  

BMO(05/17/12Cal13)

   Jul-13    Bank of Montreal     $ 93.1800        31,000      Oil Swaps     
138,210   

JP(01/03/11Cal13)2

   Jul-13    JP Morgan     $ 93.2000        31,000      Oil Swaps      138,823
  

Citi(02/16/12Mar12-Cal17)

   Jul-13    Citi     $ 3.9250        387,500      Gas Swap      140,276   

GS(02/16/12Mar12-Cal17)

   Jul-13    Goldman Sachs     $ 3.9300        387,500      Gas Swap     
142,192   

JP(11/08/11Cal13)2

   Jul-13    JP Morgan     $ 93.3500        31,000      Oil Swaps      143,420
  

BA(02/16/12Mar12-Cal17)

   Jul-13    Bank of America     $ 3.9350        387,500      Gas Swap     
144,109   

BMO(11/08/11Cal13)

   Jul-13    Bank of Montreal     $ 93.4300        31,000      Oil Swaps     
145,871   

BMO(05/17/12Cal13)2

   Jul-13    Bank of Montreal     $ 93.5000        31,000      Oil Swaps     
148,016   

WF(11/29/11Cal13)

   Jul-13    Wells Fargo     $ 93.5000        31,000      Oil Swaps      148,016
  

JP(11/08/11Cal13)3

   Jul-13    JP Morgan     $ 93.5500        31,000      Oil Swaps      149,549
  

BA(05/17/12Cal13)

   Jul-13    Bank of America     $ 93.6000        31,000      Oil Swaps     
151,081   

JP(12/21/11Call2-16)

   Jul-13    JP Morgan     $ 4.2110        1,036,300      Gas Swap      668,288
  

JP(12/13/11Cal12-16)

   Jul-13    JP Morgan     $ 4.2180        1,036,300      Gas Swap      675,463
  

BMO(08/05/11Cal13b)3

   Aug-13    Bank of Montreal     $ 93.5700        (31,000 )    Oil Swaps     
(151,949 ) 

BMO(08/05/11Cal13b)

   Aug-13    Bank of Montreal     $ 93.1500        (31,000 )    Oil Swaps     
(139,082 ) 

JP(08/08/11Cal13b)3

   Aug-13    JP Morgan     $ 91.4000        (31,000 )    Oil Swaps      (85,471
) 

BMO(08/05/11Cal13b)2

   AU9-13    Bank of Montreal     $ 93.5500        (15,500 )    Oil Swaps     
(75,668 ) 

CS(01/18/12Cal13)

   Aug-13    Credit Suisse     $ 3.5100        620,000      Gas Swap     
(40,454 ) 

BMO(01/17/12Cal13)

   Aug-13    Bank of Montreal     $ 3.5200        620,000      Gas Swap     
(34,325 ) 

CS(01/17112Cal13)

   Aug-13    Credit Suisse     $ 3.5250        620,000      Gas Swap     
(31,260 ) 

JP(08/08/11Cal13b)2

   Aug-13    JP Morgan     $ 90.3500        (15,500 )    Oil Swaps      (26,652
) 

BA(01/18/12Cal13)

   Aug-13    Bank of America     $ 3.5100        387,500      Gas Swap     
(25,284 ) 

BMO(01/10/12Cal13)

   Aug-13    Bank of Montreal    ($     0.1850 )      310,000      SJ Basis     
(24,730 ) 

WF(01/18/12Cal13)

   Aug-13    Wells Fargo     $ 3.5000        310,000      Gas Swap      (23,292
) 

BMO(01/10/12Cal13)2

   Aug-13    Bank of Montreal    ($     0.1800 )      310,000      SJ Basis     
(23,198 ) 

BMO(01/18/12Cal13)

   Aug-13    Bank of Montreal     $ 3.5020        310,000      Gas Swap     
(22,679 ) 

JP(08/08/11Cal13b)

   Aug-13    JP Morgan     $ 90.0000        (15,500 )    Oil Swaps      (21,291
) 

BA(01/18/12Cal13)2

   Aug-13    Bank of America     $ 3.5200        310,000      Gas Swap     
(17,162 ) 

WF(01/17/12Cal13)

   Aug-13    Wells Fargo     $ 3.5200        310,000      Gas Swap      (17,162
) 

TD(01/17/12Cal13)

   Aug-13    TD Securities     $ 3.5250        310,000      Gas Swap     
(15,630 ) 

GS(01/17/12Cal13)

   Aug-13    Goldman Sachs     $ 3.5300        310,000      Gas Swap     
(14,098 ) 

BMO(01/10/12Cal13)

   Aug-13    Bank of Montreal    ($     0.1900 )      310,000      PEPL Basis   
  (11,921 ) 

BMO(01/10/12Cal13)

   Aug-13    Bank of Montreal    ($     0.1050 )      155,000      NGPL TXOK
Basis      (5,899 ) 

BMO(01/23/12Cal13)

   Aug-13    Bank of Montreal     $ 3.5600        310,000      Gas Swap     
(4,904 ) 

Citi(01/23/12Cal13)

   Aug-13    Citi     $ 3.5650        310,000      Gas Swap      (3,371 ) 

CS(01/23/12Cal13)

   Aug-13    Credit Suisse     $ 3.5700        310,000      Gas Swap      (1,839
) 

BMO(01/10/12Cal13)

   Aug-13    Bank of Montreal    ($     0.2300 )      310,000      CIG Basis   
  (1,532 ) 

BA(01/23/12Cal13)

   Aug-13    Bank of America     $ 3.5800        155,000      Gas Swap      613
  

BMO(l0/05/10Cal13)

   Aug-13    Bank of Montreal     $ 89.0500        15,500      Oil Swaps     
6,740   

JP(10/01/10Cal13)

   Aug-13    JP Morgan     $ 89.0500        15,500      Oil Swaps      6,740   

JP(12/20/11Call3ParibasNovate)

   Aug-13    JP Morgan     $ 89.0500        15,500      Oil Swaps      6,740   

JP(10/05/10Cal13)

   Aug-13    JP Morgan     $ 89.0600        15,500      Oil Swaps      6,893   

BMO(l0/05/10Cal13)2

   Aug-13    Bank of Montreal     $ 89.1500        15,500      Oil Swaps     
8,271   

BMO(l0/05/10Cal13)3

   Aug-13    Bank of Montreal     $ 89.6000        15,500      Oil Swaps     
15,164   

JP(10/05/10Cal13)2

   Aug-13    JP Morgan     $ 89.6500        15,500      Oil Swaps      15,930   

JP(10/05/10Cal13)3

   Aug-13    JP Morgan     $ 89.7000        15,500      Oil Swaps      16,696   

WF(04/05/12Cal13)

   Aug-13    Wells Fargo     $ 0.4175        325,500      Ethane (C2) - MB     
18,897   

WF(04/17/12Cal13)

   Aug-13    Wells Fargo     $ 0.4400        325,500      Ethane (C2) - MB     
26,135   

JP(12/20/11Call3SCNovate)

   Aug-13    JP Morgan     $ 90.6000        15,500      Oil Swaps      30,482   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

BMO(11/04/10Cal13)

   Aug-13    Bank of Montreal     $ 90.6500        15,500      Oil Swaps     
31,248   

BMO(11/05/10Cal13)

   Aug-13    Bank of Montreal     $ 90.9000        15,500      Oil Swaps     
35,077   

JP(12/20/11Call3ParibasNovate)2

   Aug-13    JP Morgan     $ 90.9000        15,500      Oil Swaps      35,077   

WF(11/29/11JuIDec13)2

   Aug-13    Wells Fargo     $ 92.4500        15,500      Oil Swaps      58,819
  

WF(01/12/12Cal13)

   Aug-13    Wells Fargo     $ 0.5438        325,500      Ethane (C2) - MB     
59,507   

BMO(05/11/10Cal13)

   Aug-13    Bank of Montreal     $ 90.8000        31,000      Oil Swaps     
67,090   

JP(05/06/10Cal13)

   Aug-13    JP Morgan     $ 90.8000        31,000      Oil Swaps      67,090   

JP(05/06/10Cal13)2

   Aug-13    JP Morgan     $ 91.0000        31,000      Oil Swaps      73,217   

TD(01/12/12Cal13)

   Aug-13    TD Securities     $ 3.7000        620,000      Gas Swap      76,004
  

WF(01/10/12Cal13)

   Aug-13    Wells Fargo     $ 2.0089        325,500      Natural Gasoline (C5+)
- Conway      76,844   

BofA(01/12/12Cal13)

   Aug-13    Bank of America     $ 3.7025        620,000      Gas Swap     
77,537   

WF(04/05/12Cal13)

   Aug-13    Wells Fargo     $ 1.1050        325,500      Propane (C3) - Conway
     88,590   

WF(01/10/12Cal13)

   Aug-13    Wells Fargo     $ 2.1264        325,500      Natural Gasoline (C5+)
- MB      98,020   

JP(01/26/11Cal13)

   Aug-13    JP Morgan     $ 95.5000        15,500      Oil Swaps      105,537
  

BMO(01/26/11Cal13)

   Aug-13    Bank of Montreal     $ 95.5700        15,500      Oil Swaps     
106,609   

WF(01/17/12Cal13)

   Aug-13    Wells Fargo     $ 1.2313        325,500      Propane (C3) - MB     
112,982   

WF(11/29/11JuIDec13)

   Aug-13    Wells Fargo     $ 92.3000        31,000      Oil Swaps      113,043
  

GS(04/05/12Cal13)

   Aug-13    Goldman Sachs     $ 1.2500        325,500      Propane (C3) - MB   
  119,013   

BA(02/15/12Mar12-Cal17)

   Aug-13    Bank of America     $ 3.9000        387,500      Gas Swap     
124,120   

JP(11/08/11Cal13)

   Aug-13    JP Morgan     $ 92.9500        31,000      Oil Swaps      132,955
  

Citi(02/16/12Mar12-Cal17)

   Aug-13    Citi     $ 3.9250        387,500      Gas Swap      133,697   

JP(01/03/11Cal13)

   Aug-13    JP Morgan     $ 93.0000        31,000      Oil Swaps      134,487
  

GS(02/16/12Mar12-Cal17)

   Aug-13    Goldman Sachs     $ 3.9300        387,500      Gas Swap     
135,613   

BA(02/16/12Mar12-Cal17)

   Aug-13    Bank of America     $ 3.9350        387,500      Gas Swap     
137,528   

BMO(05/17/12Cal13)

   Aug-13    Bank of Montreal     $ 93.1800        31,000      Oil Swaps     
140,001   

JP(01/03/11Cal13)2

   Aug-13    JP Morgan     $ 93.2000        31,000      Oil Swaps      140,614
  

JP(11/08/11 Cal13)2

   Aug-13    JP Morgan     $ 93.3500        31,000      Oil Swaps      145,209
  

BMO(11/08/11Cal13)

   Aug-13    Bank of Montreal     $ 93.4300        31,000      Oil Swaps     
147,660   

BMO(05/17/12Cal13)2

   Aug-13    Bank of Montreal     $ 93.5000        31,000      Oil Swaps     
149,805   

WF(11/29/11Cal13)

   Aug-13    Wells Fargo     $ 93.5000        31,000      Oil Swaps      149,805
  

JP(11/08/11 Cal13)3

   Aug-13    JP Morgan     $ 93.5500        31,000      Oil Swaps      151,336
  

BA(05/17/12Cal13)

   Aug-13    Bank of America     $ 93.6000        31,000      Oil Swaps     
152,868   

JP(12/21/11Cal12-16)

   Aug-13    JP Morgan     $ 4.2110        1,023,200      Gas Swap      642,332
  

JP(12/13/11Cal12-16)

   Aug-13    JP Morgan     $ 4.2180        1,023,200      Gas Swap      649,413
  

BMO(08/05/11Cal13b)3

   Sep-13    Bank of Montreal     $ 93.5700        (30,000 )    Oil Swaps     
(148,890 ) 

BMO(08/05/11Cal13b)

   Sep-13    Bank of Montreal     $ 93.1500        (30,000 )    Oil Swaps     
(136,441 ) 

JP(08/08/11Cal13b)3

   Sep-13    JP Morgan     $ 91.4000        (30,000 )    Oil Swaps      (84,572
) 

BMO(08/05/11Cal13b)2

   Sep-13    Bank of Montreal     $ 93.5500        (15,000 )    Oil Swaps     
(74,149 ) 

CS(01/18/12Cal13)

   Sep-13    Credit Suisse     $ 3.5100        600,000      Gas Swap     
(40,916 ) 

BMO(01/17/12Cal13)

   Sep-13    Bank of Montreal     $ 3.5200        600,000      Gas Swap     
(34,986 ) 

CS(01/17/12Cal13)

   Sep-13    Credit Suisse     $ 3.5250        600,000      Gas Swap     
(32,021 ) 

JP(08/08/11Cal13b)2

   Sep-13    JP Morgan     $ 90.3500        (15,000 )    Oil Swaps      (26,725
) 

BA(01/18/12Cal13)

   Sep-13    Bank of America     $ 3.5100        375,000      Gas Swap     
(25,572 ) 

WF(01/18/12Cal13)

   Sep-13    Wells Fargo     $ 3.5000        300,000      Gas Swap      (23,423
) 

BMO(01/18/12Cal13)

   Sep-13    Bank of Montreal     $ 3.5020        300,000      Gas Swap     
(22,830 ) 

JP(08/08/11Cal13b)

   Sep-13    JP Morgan     $ 90.0000        (15,000 )    Oil Swaps      (21,538
) 

BA(01/18/12Cal13)2

   Sep-13    Bank of America     $ 3.5200        300,000      Gas Swap     
(17,493 ) 

WF(01/17/12Cal13)

   Sep-13    Wells Fargo     $ 3.5200        300,000      Gas Swap      (17,493
) 

TD(01/17/12Cal13)

   Sep-13    TD Securities     $ 3.5250        300,000      Gas Swap     
(16,010 ) 

GS(01/17/12Cal13)

   Sep-13    Goldman Sachs     $ 3.5300        300,000      Gas Swap     
(14,528 ) 

BMO(01/10/12Cal13)

   Sep-13    Bank of Montreal    ($     0.1850 )      300,000      SJ Basis     
(11,858 ) 

BMO(01/10/12Cal13)2

   Sep-13    Bank of Montreal    ($     0.1800 )      300,000      SJ Basis     
(10,376 ) 

BMO(01/23/12Cal13)

   Sep-13    Bank of Montreal     $ 3.5600        300,000      Gas Swap     
(5,633 ) 

BMO(01/10/12Cal13)

   Sep-13    Bank of Montreal    ($     0.1050 )      150,000      NGPL TXOK
Basis      (4,788 ) 

Citi(01/23/12Cal13)

   Sep-13    Citi     $ 3.5650        300,000      Gas Swap      (4,151 ) 

BMO(01/10/12Cal13)

   Sep-13    Bank of Montreal    ($     0.1900 )      300,000      PEPL Basis   
  (2,994 ) 

CS(01/23/12Cal13)

   Sep-13    Credit Suisse     $ 3.5700        300,000      Gas Swap      (2,668
) 

BA(01/23/12Cal13)

   Sep-13    Bank of America     $ 3.5800        150,000      Gas Swap      148
  

BMO(01/10/12Cal13)

   Sep-13    Bank of Montreal    ($     0.2300 )      300,000      CIG Basis   
  2,223   

BMO(10/05/10Cal13)

   Sep-13    Bank of Montreal     $ 89.0500        15,000      Oil Swaps     
7,459   

JP(10/01/10Cal13)

   Sep-13    JP Morgan     $ 89.0500        15,000      Oil Swaps      7,459   

JP(12/20/11Call3ParibasNovate)

   Sep-13    JP Morgan     $ 89.0500        15,000      Oil Swaps      7,459   

JP(10/05/10Cal13)

   Sep-13    JP Morgan     $ 89.0600        15,000      Oil Swaps      7,608   

BMO(10/05/10Cal13)2

   Sep-13    Bank of Montreal     $ 89.1500        15,000      Oil Swaps     
8,941   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

 

Contract
Month

 

Transacting Company

  Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

  SIC
6/30/2012
MTM  

BMO(10/05/10Cal13)3

  Sep-13   Bank of Montreal    $ 89.6000        15,000      Oil Swaps     15,610
  

JP(10/05/10Cal13)2

  Sep-13   JP Morgan    $ 89.6500        15,000      Oil Swaps     16,351   

JP(10/05/10Cal13)3

  Sep-13   JP Morgan    $ 89.7000        15,000      Oil Swaps     17,092   

WF(04/05/12Cal13)

  Sep-13   Wells Fargo    $ 0.4175        315,000      Ethane (C2) - MB    
18,283   

WF(04/17/12Cal13)

  Sep-13   Wells Fargo    $ 0.4400        315,000      Ethane (C2) - MB    
25,286   

JP(12/20/11Cal13SCNovate)

  Sep-13   JP Morgan    $ 90.6000        15,000      Oil Swaps     30,430   

BMO(11/04/10Cal13)

  Sep-13   Bank of Montreal    $ 90.6500        15,000      Oil Swaps     31,171
  

BMO(11/05/10Cal13)

  Sep-13   Bank of Montreal    $ 90.9000        15,000      Oil Swaps     34,876
  

JP(12/20/11Cal13ParibasNovate)2

  Sep-13   JP Morgan    $ 90.9000        15,000      Oil Swaps     34,876   

WF(01/12/12Cal13)

  Sep-13   Wells Fargo    $ 0.5438        315,000      Ethane (C2) - MB    
57,574   

WF(11/29/11JulDec13)2

  Sep-13   Wells Fargo    $ 92.4500        15,000      Oil Swaps     57,847   

BMO(05/11/10Cal13)

  Sep-13   Bank of Montreal    $ 90.8000        30,000      Oil Swaps     66,788
  

JP(05/06/10Cal13)

  Sep-13   JP Morgan    $ 90.8000        30,000      Oil Swaps     66,788   

TD(01/12/12Cal13)

  Sep-13   TD Securities    $ 3.7000        600,000      Gas Swap     71,751   

JP(05/06/10Cal13)2

  Sep-13   JP Morgan    $ 91.0000        30,000      Oil Swaps     72,716   

BofA(01/12/12Cal13)

  Sep-13   Bank of America    $ 3.7025        600,000      Gas Swap     73,233
  

WF(01/10/12Cal13)

  Sep-13   Wells Fargo    $ 2.0089        315,000     
Natural Gasoline (C5+) - Conway     74,348   

WF(04/05/12Cal13)

  Sep-13   Wells Fargo    $ 1.1050        315,000      Propane (C3) - Conway    
85,712   

WF(01/10/12Cal13)

  Sep-13   Wells Fargo    $ 2.1264        315,000      Natural Gasoline (C5+) -
MB     94,836   

JP(01/26/11Cal13)

  Sep-13   JP Morgan    $ 95.5000        15,000      Oil Swaps     103,047   

BMO(01/26/11Cal13)

  Sep-13   Bank of Montreal    $ 95.5700        15,000      Oil Swaps    
104,085   

WF(01/17/12Cal13)

  Sep-13   Wells Fargo    $ 1.2313        315,000      Propane (C3) - MB    
109,312   

WF(11/29/11JulDec13)

  Sep-13   Wells Fargo    $ 92.3000        30,000      Oil Swaps     111,247   

GS(04/05/12Cal13)

  Sep-13   Goldman Sachs    $ 1.2500        315,000      Propane (C3) - MB    
115,147   

BA(02/15/12Mar12-Cal17)

  Sep-13   Bank of America    $ 3.9000        375,000      Gas Swap     118,967
  

Citi(02/16/12Mar12-Cal17)

  Sep-13   Citi    $ 3.9250        375,000      Gas Swap     128,232   

GS(02/16/12Mar12-Cal17)

  Sep-13   Goldman Sachs    $ 3.9300        375,000      Gas Swap     130,085   

JP(11/08/11Cal13)

  Sep-13   JP Morgan    $ 92.9500        30,000      Oil Swaps     130,513   

BA(02/16/12Mar12-Cal17)

  Sep-13   Bank of America    $ 3.9350        375,000      Gas Swap     131,938
  

JP(01/03/11Cal13)

  Sep-13   JP Morgan    $ 93.0000        30,000      Oil Swaps     131,995   

BMO(05/17/12Cal13)

  Sep-13   Bank of Montreal    $ 93.1800        30,000      Oil Swaps    
137,330   

JP(01/03/11Cal13)2

  Sep-13   JP Morgan    $ 93.2000        30,000      Oil Swaps     137,923   

JP(11/08/11Cal13)2

  Sep-13   JP Morgan    $ 93.3500        30,000      Oil Swaps     142,369   

BMO(11/08/11Cal13)

  Sep-13   Bank of Montreal    $ 93.4300        30,000      Oil Swaps    
144,740   

BMO(05/17/12Cal13)2

  Sep-13   Bank of Montreal    $ 93.5000        30,000      Oil Swaps    
146,815   

WF(11/29/11Cal13)

  Sep-13   Wells Fargo    $ 93.5000        30,000      Oil Swaps     146,815   

JP(11/08/11Cal13)3

  Sep-13   JP Morgan    $ 93.5500        30,000      Oil Swaps     148,297   

BA(05/17/12Cal13)

  Sep-13   Bank of America    $ 93.6000        30,000      Oil Swaps     149,779
  

JP(12/21/11Cal12-16)

  Sep-13   JP Morgan    $ 4.2110        1,010,300      Gas Swap     631,040   

JP(12/13/11Cal12-16)

  Sep-13   JP Morgan    $ 4.2180        1,010,300      Gas Swap     638,030   

BMO(08/05/11Cal13b)3

  Oct-13   Bank of Montreal    $ 93.5700        (31,000 )    Oil Swaps    
(155,763 ) 

BMO(08/05/11Cal13b)

  Oct-13   Bank of Montreal    $ 93.1500        (31,000 )    Oil Swaps    
(142,902 ) 

JP(08/08/11Cal13b)3

  Oct-13   JP Morgan    $ 91.4000        (31,000 )    Oil Swaps     (89,314 ) 

BMO(08/05/11Cal13b)2

  Oct-13   Bank of Montreal    $ 93.5500        (15,500 )    Oil Swaps    
(77,575 ) 

CS(01/18/12Cal13)

  Oct-13   Credit Suisse    $ 3.5100        620,000      Gas Swap     (66,775 ) 

BMO(01/17/12Cal13)

  Oct-13   Bank of Montreal    $ 3.5200        620,000      Gas Swap     (60,649
) 

CS(01/17/12Cal13)

  Oct-13   Credit Suisse    $ 3.5250        620,000      Gas Swap     (57,586 ) 

BA(01/18/12Cal13)

  Oct-13   Bank of America    $ 3.5100        387,500      Gas Swap     (41,734
) 

WF(01/18/12Cal13)

  Oct-13   Wells Fargo    $ 3.5000        310,000      Gas Swap     (36,451 ) 

BMO(01/18/12Cal13)

  Oct-13   Bank of Montreal    $ 3.5020        310,000      Gas Swap     (35,838
) 

BA(01/18/12Cal13)2

  Oct-13   Bank of America    $ 3.5200        310,000      Gas Swap     (30,324
) 

WF(01/17/12Cal13)

  Oct-13   Wells Fargo    $ 3.5200        310,000      Gas Swap     (30,324 ) 

TD(01/17/12Cal13)

  Oct-13   TD Securities    $ 3.5250        310,000      Gas Swap     (28,793 ) 

JP(08/08/11Cal13b)2

  Oct-13   JP Morgan    $ 90.3500        (15,500 )    Oil Swaps     (28,580 ) 

GS(01/17/12Cal13)

  Oct-13   Goldman Sachs    $ 3.5300        310,000      Gas Swap     (27,261 ) 

JP(08/08/11Cal13b)

  Oct-13   JP Morgan    $ 90.0000        (15,500 )    Oil Swaps     (23,222 ) 

BMO(01/23/12Cal13)

  Oct-13   Bank of Montreal    $ 3.5600        310,000      Gas Swap     (18,072
) 

Citi(01/23/12Cal13)

  Oct-13   Citi    $ 3.5650        310,000      Gas Swap     (16,541 ) 

CS(01/23/12Cal13)

  Oct-13   Credit Suisse    $ 3.5700        310,000      Gas Swap     (15,009 ) 

BA(01/23/12Cal13)

  Oct-13   Bank of America    $ 3.5800        155,000      Gas Swap     (5,973
) 

BMO(01/10/12Cal13)

  Oct-13   Bank of Montreal   ($     0.1050 )      155,000      NGPL TXOK Basis
    (4,900 ) 

BMO(01/10/12Cal13)

  Oct-13   Bank of Montreal   ($     0.1850 )      310,000      SJ Basis     184
  

BMO(01/10/12Cal13)2

  Oct-13   Bank of Montreal   ($     0.1800 )      310,000      SJ Basis    
1,715   

BMO(01/10/12Cal13)

  Oct-13   Bank of Montreal   ($     0.1900 )      310,000      PEPL Basis    
4,257   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

 

Contract
Month

 

Transacting Company

  Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

  SIC
6/30/2012
MTM  

BMO(10/05/10Cal13)

  Oct-13   Bank of Montreal    $ 89.0500        15,500      Oi1 Swaps     8,676
  

JP(10/01/10Cal13)

  Oct-13   JP Morgan    $ 89.0500        15,500      Oil Swaps     8,676   

JP(12/20/11Cal13ParibasNovate)

  Oct-13   JP Morgan    $ 89.0500        15,500      Oil Swaps     8,676   

JP(10/05/10Cal13)

  Oct-13   JP Morgan    $ 89.0600        15,500      Oil Swaps     8,829   

BMO(10/05/10Cal13)2

  Oct-13   Bank of Montreal    $ 89.1500        15,500      Oil Swaps     10,207
  

BMO(01/10/12Cal13)

  Oct-13   Bank of Montreal   ($     0.2300 )      310,000      CIG Basis    
13,016   

BMO(10/05/10Cal13)3

  Oct-13   Bank of Montreal    $ 89.6000        15,500      Oil Swaps     17,097
  

JP(10/05/10Cal13)2

  Oct-13   JP Morgan    $ 89.6500        15,500      Oil Swaps     17,863   

WF(04/05/12Cal13)

  Oct-13   Wells Fargo    $ 0.4175        325,500      Ethane (C2) - MB    
18,086   

JP(10/05/10Cal13)3

  Oct-13   JP Morgan    $ 89.7000        15,500      Oil Swaps     18,628   

WF(04/17/12Cal13)

  Oct-13   Wells Fargo    $ 0.4400        325,500      Ethane (C2) - MB    
25,320   

JP(12/20/11Cal13SCNovate)

  Oct-13   JP Morgan    $ 90.6000        15,500      Oil Swaps     32,408   

BMO(11/04/10Cal13)

  Oct-13   Bank of Montreal    $ 90.6500        15,500      Oil Swaps     33,174
  

BMO(11/05/10Cal13)

  Oct-13   Bank of Montreal    $ 90.9000        15,500      Oil Swaps     37,001
  

JP(12/20/11Cal13ParibasNovate)2

  Oct-13   JP Morgan    $ 90.9000        15,500      Oil Swaps     37,001   

TD(01/12/12Cal13)

  Oct-13   TD Securities    $ 3.7000        620,000      Gas Swap     49,622   

BofA(01/12/12Cal13)

  Oct-13   Bank of America    $ 3.7025        620,000      Gas Swap     51,153
  

WF(01/12/12Cal13)

  Oct-13   Wells Fargo    $ 0.5338        325,500      Ethane (C2) - MB    
55,462   

WF(11/29/11JulDec13)2

  Oct-13   Wells Fargo    $ 92.4500        15,500      Oil Swaps     60,733   

BMO(05/11/10Cal13)

  Oct-13   Bank of Montreal    $ 90.8000        31,000      Oil Swaps     70,941
  

JP(05/06/10Cal13)

  Oct-13   JP Morgan    $ 90.8000        31,000      Oil Swaps     70,941   

WF(01/10/12Cal13)

  Oct-13   Wells Fargo    $ 1.9989        325,500     
Natural Gasoline (C5+) - Conway     73,596   

JP(05/06/10Cal13)2

  Oct-13   JP Morgan    $ 91.0000        31,000      Oil Swaps     77,065   

WF(04/05/12Cal13)

  Oct-13   Wells Fargo    $ 1.1050        325,500      Propane (C3) - Conway    
88,552   

WF(01/10/12Cal13)

  Oct-13   Wells Fargo    $ 2.1164        325,500      Natural Gasoline (C5+) -
MB     94,763   

JP(01/26/11Cal13)

  Oct-13   JP Morgan    $ 95.5000        15,500      Oil Swaps     107,432   

BA(02/15/12Mar12-Cal17)

  Oct-13   Bank of America    $ 3.9000        387,500      Gas Swap     107,591
  

BMO(01/26/11Cal13)

  Oct-13   Bank of Montreal    $ 95.5700        15,500      Oil Swaps    
108,503   

WF(01/17/12Cal13)

  Oct-13   Wells Fargo    $ 1.2463        325,500      Propane (C3) - MB    
108,915   

GS(04/05/12Cal13)

  Oct-13   Goldman Sachs    $ 1.2500        325,500      Propane (C3) - MB    
110,121   

WF(11/29/11JulDec13)

  Oct-13   Wells Fargo    $ 92.3000        31,000      Oil Swaps     116,873   

Citi(02/16/12Mar12-Cal17)

  Oct-13   Citi    $ 3.9250        387,500      Gas Swap     117,163   

GS(02/16/12Mar12-Cal17)

  Oct-13   Goldman Sachs    $ 3.9300        387,500      Gas Swap     119,077   

BA(02/16/12Mar12-Cal17)

  Oct-13   Bank of America    $ 3.9350        387,500      Gas Swap     120,992
  

JP(11/08/11Cal13)

  Oct-13   JP Morgan    $ 92.9500        31,000      Oil Swaps     136,778   

JP(01/03/11Cal13)

  Oct-13   JP Morgan    $ 93.0000        31,000      Oil Swaps     138,309   

BMO(05/17/12Cal13)

  Oct-13   Bank of Montreal    $ 93.1800        31,000      Oil Swaps    
143,821   

JP(01/03/11Cal13)2

  Oct-13   JP Morgan    $ 93.2000        31,000      Oil Swaps     144,433   

JP(11/08/11Cal13)2

  Oct-13   JP Morgan    $ 93.3500        31,000      Oil Swaps     149,026   

BMO(11/08/11Cal13)

  Oct-13   Bank of Montreal    $ 93.4300        31,000      Oil Swaps    
151,476   

BMO(05/17/12Cal13)2

  Oct-13   Bank of Montreal    $ 93.5000        31,000      Oil Swaps    
153,620   

WF(11/29/11Cal13)

  Oct-13   Wells Fargo    $ 93.5000        31,000      Oil Swaps     153,620   

JP(11/08/11Cal13)3

  Oct-13   JP Morgan    $ 93.5500        31,000      Oil Swaps     155,151   

BA(05/17/12Cal13)

  Oct-13   Bank of America    $ 93.6000        31,000      Oil Swaps     156,682
  

JP(12/21/11Cal12-16)

  Oct-13   JP Morgan    $ 4.2110        998,900      Gas Swap     584,305   

JP(12/13/11Cal12-16)

  Oct-13   JP Morgan    $ 4.2180        998,900      Gas Swap     591,214   

BMO(08/05/11Cal13b)3

  Nov-13   Bank of Montreal    $ 93.5700        (30,000 )    Oil Swaps    
(153,095 ) 

BMO(08/05/11Cal13b)

  Nov-13   Bank of Montreal    $ 93.1500        (30,000 )    Oil Swaps    
(140,650 ) 

CS(01/18/12Cal13)

  Nov-13   Credit Suisse    $ 3.5100        600,000      Gas Swap     (137,509
) 

BMO(01/17/12Cal13)

  Nov-13   Bank of Montreal    $ 3.5200        600,000      Gas Swap    
(131,582 ) 

CS(01/17/12Cal13)

  Nov-13   Credit Suisse    $ 3.5250        600,000      Gas Swap     (128,618
) 

JP(08/08/11Cal13b)3

  Nov-13   JP Morgan    $ 91.4000        (30,000 )    Oil Swaps     (88,795 ) 

BA(01/18/12Cal13)

  Nov-13   Bank of America    $ 3.5100        375,000      Gas Swap     (85,943
) 

BMO(08/05/11Cal13b)2

  Nov-13   Bank of Montreal    $ 93.5500        (15,000 )    Oil Swaps    
(76,251 ) 

WF(01/18/12Cal13)

  Nov-13   Wells Fargo    $ 3.5000        300,000      Gas Swap     (71,718 ) 

BMO(01/18/12Cal13)

  Nov-13   Bank of Montreal    $ 3.5020        300,000      Gas Swap     (71,125
) 

BA(01/18/12Cal13)2

  Nov-13   Bank of America    $ 3.5200        300,000      Gas Swap     (65,791
) 

WF(01/17/12Cal13)

  Nov-13   Wells Fargo    $ 35200        300,000      Gas Swap     (65,791 ) 

TD(01/17/12Cal13)

  Nov-13   TD Securities    $ 3.5250        300,000      Gas Swap     (64,309 ) 

GS(01/17/12Cal13)

  Nov-13   Goldman Sachs    $ 3.5300        300,000      Gas Swap     (62,827 ) 

BMO(01/23/12Cal13)

  Nov-13   Bank of Montreal    $ 3.5600        300,000      Gas Swap     (53,937
) 

Citi(01/23/12Cal13)

  Nov-13   Citi    $ 3.5650        300,000      Gas Swap     (52,455 ) 

CS(01/23/12Cal13)

  Nov-13   Credit Suisse    $ 3.5700        300,000      Gas Swap     (50,973 ) 

JP(08/08/11Cal13b)2

  Nov-13   JP Morgan    $ 90.3500        (15,000 )    Oil Swaps     (28,841 ) 



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

 

Contract
Month

 

Transacting Company

  Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

  SIC
6/30/2012
MTM  

TD(01/12/12Cal13)

  Nov-13   TD Securities    $ 3.7000        600,000      Gas Swap     (24,894)
  

BA(01/23/12Cal13)

  Nov-13   Bank of America    $ 3.5800        150,000      Gas Swap     (24,005)
  

JP(08/08/11Cal13b)

  Nov-13   JP Morgan    $ 90.0000        (15,000)      Oil Swaps     (23,656)   

BofA(01/12/12Cal13)

  Nov-13   Bank of America    $ 3.7025        600,000      Gas Swap     (23,412)
  

BMO(01/10/12Cal13)

  Nov-13   Bank of Montreal   ($ 0.1850)        300,000      SJ Basis    
(8,771)   

BMO(01/10/12Cal13)2

  Nov-13   Bank of Montreal   ($ 0.1800)        300,000      SJ Basis    
(7,290)   

BMO(01/10/12Cal13)

  Nov-13   Bank of Montreal   ($ 0.1050)        150,000      NGPL TXOK Basis    
(2,593)   

BMO(01/10/12Cal13)

  Nov-13   Bank of Montreal   ($ 0.1900)        300,000      PEPL Basis    
(2,222)   

BMO(01/10/12Cal13)

  Nov-13   Bank of Montreal   ($ 0.2300)        300,000      CIG Basis     3,704
  

BMO(10/05/10Cal13)

  Nov-13   Bank of Montreal    $ 89.0500        15,000      Oil Swaps     9,581
  

JP(10/01/10Cal13)

  Nov-13   JP Morgan    $ 89.0500        15,000      Oil Swaps     9,581   

JP(12/20/11Cal13ParibasNovate)

  Nov-13   JP Morgan    $ 89.0500        15,000      Oil Swaps     9,581   

JP(10/05/10Cal13)

  Nov-13   JP Morgan    $ 89.0600        15,000      Oil Swaps     9,729   

BMO(10/05/10Cal13)2

  Nov-13   Bank of Montreal    $ 89.1500        15,000      Oil Swaps     11,062
  

WF(04/05/12Cal13)

  Nov-13   Wells Fargo    $ 0.4175        315,000      Ethane (C2) - MB    
17,501   

BMO(10/05/10Cal13)3

  Nov-13   Bank of Montreal    $ 89.6000        15,000      Oil Swaps     17,729
  

JP(10/05/10Cal13)2

  Nov-13   JP Morgan    $ 89.6500        15,000      Oil Swaps     18,470   

JP(10/05/10Cal13)3

  Nov-13   JP Morgan    $ 89.7000        15,000      Oil Swaps     19,211   

WF(04/17/12Cal13)

  Nov-13   Wells Fargo    $ 0.4400        315,000      Ethane (C2) - MB    
24,501   

JP(12/20/11Cal13SCNovate)

  Nov-13   JP Morgan    $ 90.6000        15,000      Oil Swaps     32,545   

BMO(11/04/10Cal13)

  Nov-13   Bank of Montreal    $ 90.6500        15,000      Oil Swaps     33,286
  

BMO(11/05/10Cal13)

  Nov-13   Bank of Montreal    $ 90.9000        15,000      Oil Swaps     36,990
  

JP(12/20/11Cal13ParibasNovate)2

  Nov-13   JP Morgan    $ 90.9000        15,000      Oil Swaps     36,990   

WF(01/12/12Cal13)

  Nov-13   Wells Fargo    $ 0.5338        315,000      Ethane (C2) - MB    
53,668   

BA(02/15/12Mar12-Cal17)

  Nov-13   Bank of America    $ 3.9000        375,000      Gas Swap     58,530
  

WF(11/29/11JulDec13)2

  Nov-13   Wells Fargo    $ 92.4500        15,000      Oil Swaps     59,954   

Citi(02/16/12Mar12-Cal17)

  Nov-13   Citi    $ 3.9250        375,000      Gas Swap     67,791   

GS(02/16/12Mar12-Cal17)

  Nov-13   Goldman Sachs    $ 3.9300        375,000      Gas Swap     69,643   

BMO(05/11/10Cal13)

  Nov-13   Bank of Montreal    $ 90.8000        30,000      Oil Swaps     71,016
  

JP(05/06/l0Cal13)

  Nov-13   JP Morgan    $ 90.8000        30,000      Oil Swaps     71,016   

WF(01/10/12Cal13)

  Nov-13   Wells Fargo    $ 1.9989        315,000      Natural Gasoline (C5+) -
Conway     71,216   

BA(02/16/12Mar12-Cal17)

  Nov-13   Bank of America    $ 3.9350        375,000      Gas Swap     71,496
  

JP(05/06/10Cal13)2

  Nov-13   JP Morgan    $ 91.0000        30,000      Oil Swaps     76,943   

WF(04/05/12Cal13)

  Nov-13   Wells Fargo    $ 1.1050        315,000      Propane (C3) - Conway    
85,688   

WF(01/10/12Cal13)

  Nov-13   Wells Fargo    $ 2.1164        315,000      Natural Gasoline (C5+) -
MB     91,698   

JP(01/26/11Cal13)

  Nov-13   JP Morgan    $ 95.5000        15,000      Oil Swaps     105,142   

WF(01/17/12Cal13)

  Nov-13   Wells Fargo    $ 1.2463        315,000      Propane (C3) - MB    
105,392   

BMO(01/26/11Cal13)

  Nov-13   Bank of Montreal    $ 95.5700        15,000      Oil Swaps    
106,179   

GS(04/05/12Cal13)

  Nov-13   Goldman Sachs    $ 1.2500        315,000      Propane (C3) - MB    
106,559   

WF(11/29/11JulDec13)

  Nov-13   Wells Fargo    $ 92.3000        30,000      Oil Swaps     115,463   

JP(11/08/11Cal13)

  Nov-13   JP Morgan    $ 92.9500        30,000      Oil Swaps     134,724   

JP(01/03/11Cal13)

  Nov-13   JP Morgan    $ 93.0000        30,000      Oil Swaps     136,205   

BMO(05/17/12Cal13)

  Nov-13   Bank of Montreal    $ 93.1800        30,000      Oil Swaps    
141,539   

JP(01/03/11Cal13)2

  Nov-13   JP Morgan    $ 93.2000        30,000      Oil Swaps     142,132   

JP(11/08/11Cal13)2

  Nov-13   JP Morgan    $ 93.3500        30,000      Oil Swaps     146,576   

BMO(11/08/11Cal13)

  Nov-13   Bank of Montreal    $ 93.4300        30,000      Oil Swaps    
148,947   

BMO(05/17/12Cal13)2

  Nov-13   Bank of Montreal    $ 93.5000        30,000      Oil Swaps    
151,021   

WF(11/29/11Cal13)

  Nov-13   Wells Fargo    $ 93.5000        30,000      Oil Swaps     151,021   

JP(11/08/11Cal13)3

  Nov-13   JP Morgan    $ 93.5500        30,000      Oil Swaps     152,503   

BA(05/17/12Cal13)

  Nov-13   Bank of America    $ 93.6000        30,000      Oil Swaps     153,984
  

JP(12/21/11Cal12-16)

  Nov-13   JP Morgan    $ 4.2110        987,600      Gas Swap     457,556   

JP(12/13/11Cal12-16)

  Nov-13   JP Morgan    $ 4.2180        987,600      Gas Swap     464,386   

CS(07/18/12Cal13)

  Dec-13   Credit Suisse    $ 3.5100        620,000      Gas Swap     (273,147)
  

BMO(01/17/12Cal13)

  Dec-13   Bank of Montreal    $ 3.5200        620,000      Gas Swap    
(267,023)   

CS(01/17/12Cal13)

  Dec-13   Credit Suisse    $ 3.5250        620,000      Gas Swap     (263,961)
  

BA(01/18/12Cal13)

  Dec-13   Bank of America    $ 3.5100        387,500      Gas Swap    
(170,717)   

BMO(08/05/11Cal13b)3

  Dec-13   Bank of Montreal    $ 93.5700        (31,000)      Oil Swaps    
(161,968)   

TD(01/12/12Cal13)

  Dec-13   TD Securities    $ 3.7000        620,000      Gas Swap     (156,784)
  

BofA(01/12/12Cal13)

  Dec-13   Bank of America    $ 3.7025        620,000      Gas Swap    
(155,253)   

BMO(08/05/11Cal13b)

  Dec-13   Bank of Montreal    $ 93.1500        (31,000)      Oil Swaps    
(149,108)   

WF(01/18/12Cal13)

  Dec-13   Wells Fargo    $ 3.5000        310,000      Gas Swap     (139,636)   

BMO(01/18/12Cal13)

  Dec-13   Bank of Montreal    $ 3.5020        310,000      Gas Swap    
(139,023)   

BA(01/18/12Cal13)2

  Dec-13   Bank of America    $ 3.5200        310,000      Gas Swap    
(133,511)   

WF(01/17/12Cal13)

  Dec-13   Wells Fargo    $ 3.5200        310,000      Gas Swap     (133,511)   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

 

Contract
Month

 

Transacting Company

  Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

  SIC
6/30/2012
MTM  

TD(01/17/12Cal13)

  Dec-13   TD Securities    $ 3.5250        310,000      Gas Swap     (131,980
) 

GS(01/17/12Cal13)

  Dec-13   Goldman Sachs    $ 3.5300        310,000      Gas Swap     (130,449
) 

BMO(01/23/12Cal13)

  Dec-13   Bank of Montreal    $ 3.5600        310,000      Gas Swap    
(121,263 ) 

Citi(01/23/12Cal13)

  Dec-13   Citi    $ 3.5650        310,000      Gas Swap     (119,732 ) 

CS(01/23/12Cal13)

  Dec-13   Credit Suisse    $ 3.5700        310,000      Gas Swap     (118,200
) 

JP(08/08/11Cal13b)3

  Dec-13   JP Morgan    $ 91.4000        (31,000 )    Oil Swaps     (95,527 ) 

BMO(08/05/11Cal13b)2

  Dec-13   Bank of Montreal    $ 93.5500        (15,500 )    Oil Swaps    
(80,678 ) 

BA(01/23/12Cal13)

  Dec-13   Bank of America    $ 3.5800        155,000      Gas Swap     (57,569
) 

JP(08/08/11Cal13b)2

  Dec-13   JP Morgan    $ 90.3500        (15,500 )    Oil Swaps     (31,689 ) 

JP(08/08/11Cal13b)

  Dec-13   JP Morgan    $ 90.0000        (15,500 )    Oil Swaps     (26,331 ) 

BA(02/15/12Mar12-Cal17)

  Dec-13   Bank of America    $ 3.9000        387,500      Gas Swap     (21,435
) 

BMO(01/10/12Cal13)

  Dec-13   Bank of Montreal   ($     0.1850 )      310,000      SJ Basis    
(16,993 ) 

BMO(01/10/12Cal13)

  Dec-13   Bank of Montreal   ($     0.2300 )      310,000      CIG Basis    
(16,840 ) 

BMO(01/10/12Cal13)2

  Dec-13   Bank of Montreal   ($     0.1800 )      310,000      SJ Basis    
(15,462 ) 

Citi(02/16/12Mar12-Cal17)

  Dec-13   Citi    $ 3.9250        387,500      Gas Swap     (11,866 ) 

GS(02/16/12Mar12-Cal17)

  Dec-13   Goldman Sachs    $ 3.9300        387,500      Gas Swap     (9,952 ) 

BMO(01/10/12Cal13)

  Dec-13   Bank of Montreal   ($     0.1900 )      310,000      PEPL Basis    
(8,083 ) 

BA(02/16/12Mar12-Cal17)

  Dec-13   Bank of America    $ 3.9350        387,500      Gas Swap     (8,038
) 

BMO(01/10/12Cal13)

  Dec-13   Bank of Montreal   ($     0.1050 )      155,000      NGPL TXOK Basis
    (3,200 ) 

BMO(10/05/10Cal13)

  Dec-13   Bank of Montreal    $ 89.0500        15,500      Oil Swaps     11,788
  

JP(10/01/10Cal13)

  Dec-13   JP Morgan    $ 89.0500        15,500      Oil Swaps     11,788   

JP(12/20/11Cal13ParibasNovate)

  Dec-13   JP Morgan    $ 89.0500        15,500      Oil Swaps     11,788   

JP(10/05/10Cal13)

  Dec-13   JP Morgan    $ 89.0600        15,500      Oil Swaps     11,941   

BMO(10/05/10Cal13)2

  Dec-13   Bank of Montreal    $ 89.1500        15,500      Oil Swaps     13,319
  

WF(04/05/12Cal13)

  Dec-13   Wells Fargo    $ 0.4175        325,500      Ethane (C2) - MB    
18,083   

BMO(10/05/10Cal13)3

  Dec-13   Bank of Montreal    $ 89.6000        15,500      Oil Swaps     20,208
  

JP(10/05/10Cal13)2

  Dec-13   JP Morgan    $ 89.6500        15,500      Oil Swaps     20,973   

JP(10/05/10Cal13)3

  Dec-13   JP Morgan    $ 89.7000        15,500      Oil Swaps     21,739   

WF(04/17/12Cal13)

  Dec-13   Wells Fargo    $ 0.4400        325,500      Ethane (C2) - MB    
25,317   

JP(12/20/11Cal13SCNovate)

  Dec-13   JP Morgan    $ 90.6000        15,500      Oil Swaps     35,517   

BMO(11/04/10Cal13)

  Dec-13   Bank of Montreal    $ 90.6500        15,500      Oil Swaps     36,282
  

BMO(11/05/10Cal13)

  Dec-13   Bank of Montreal    $ 90.9000        15,500      Oil Swaps     40,109
  

JP(12/20/11Cal13ParibasNovate)2

  Dec-13   JP Morgan    $ 90.9000        15,500      Oil Swaps     40,109   

WF(01/12/12Cal13)

  Dec-13   Wells Fargo    $ 0.5338        325,500      Ethane (C2) - MB    
55,455   

WF(11/29/11 JulDec13)2

  Dec-13   Wells Fargo    $ 92.4500        15,500      Oil Swaps     63,838   

WF(01/10/12Cal13)

  Dec-13   Wells Fargo    $ 1.9989        325,500      Natural Gasoline (C5+) -
Conway     73,587   

BMO(05/11/10Cal13)

  Dec-13   Bank of Montreal    $ 90.8000        31,000      Oil Swaps     77,157
  

JP(05/06/10Cal13)

  Dec-13   JP Morgan    $ 90.8000        31,000      Oil Swaps     77,157   

JP(05/06/10Cal13)2

  Dec-13   JP Morgan    $ 91.0000        31,000      Oil Swaps     83,280   

WF(04/05/12Cal13)

  Dec-13   Wells Fargo    $ 1.1050        325,500      Propane (C3) - Conway    
88,541   

WF(01/10/12Cal13)

  Dec-13   Wells Fargo    $ 2.1164        325,500     
Natural Gasoline (C5+) - MB     94,751   

WF(01/17/12Cal13)

  Dec-13   Wells Fargo    $ 1.2463        325,500      Propane (C3) - MB    
108,901   

GS(04/05/12Cal13)

  Dec-13   Goldman Sachs    $ 1.2500        325,500      Propane (C3) - MB    
110,107   

JP(01/26/11Cal13)

  Dec-13   JP Morgan    $ 95.5000        15,500      Oil Swaps     110,530   

BMO(01/26/11Cal13)

  Dec-13   Bank of Montreal    $ 95.5700        15,500      Oil Swaps    
111,602   

WF(11/29/11JulDec13)

  Dec-13   Wells Fargo    $ 92.3000        31,000      Oil Swaps     123,083   

JP(11/08/11Cal13)

  Dec-13   JP Morgan    $ 92.9500        31,000      Oil Swaps     142,985   

JP(01/03/11Cal13)

  Dec-13   JP Morgan    $ 93.0000        31,000      Oil Swaps     144,516   

BMO(05/17/12Cal13)

  Dec-13   Bank of Montreal    $ 93.1800        31,000      Oil Swaps    
150,027   

JP(01/03/11Cal13)2

  Dec-13   JP Morgan    $ 93.2000        31,000      Oil Swaps     150,639   

JP(11/08/11Cal13)2

  Dec-13   JP Morgan    $ 93.3500        31,000      Oil Swaps     155,232   

BMO(11/08/11Cal13)

  Dec-13   Bank of Montreal    $ 93.4300        31,000      Oil Swaps    
157,681   

BMO(05/17/12Cal13)2

  Dec-13   Bank of Montreal    $ 93.5000        31,000      Oil Swaps    
159,825   

WF(11/29/11Cal13)

  Dec-13   Wells Fargo    $ 93.5000        31,000      Oil Swaps     159,825   

JP(11/08/11Cal13)3

  Dec-13   JP Morgan    $ 93.5500        31,000      Oil Swaps     161,356   

BA(05/17/12Cal13)

  Dec-13   Bank of America    $ 93.6000        31,000      Oil Swaps     162,886
  

JP(12/21/11Cal12-16)

  Dec-13   JP Morgan    $ 4.2110        975,300      Gas Swap     245,668   

JP(12/13/11Cal12-16)

  Dec-13   JP Morgan    $ 4.2180        975,300      Gas Swap     252,412   

BMO(08/05/11Cal14b)2

  Jan-14   Bank of Montreal    $ 94.5500        (15,500 )    Oil Swaps    
(97,368 ) 

JP(08/05/11Cal14b)

  Jan-14   JP Morgan    $ 94.5500        (15,500 )    Oil Swaps     (97,368 ) 

BMO(08/05/11Cal14b)

  Jan-14   Bank of Montreal    $ 94.4000        (15,500 )    Oil Swaps    
(95,071 ) 

JP(12/20/11Cal14bSCNovate)

  Jan-14   JP Morgan    $ 93.3000        (15,500 )    Oil Swaps     (78,231 ) 

BA(02/15/12Mar12-Cal17)

  Jan-14   Bank of America    $ 3.9000        310,000      Gas Swap     (51,749
) 

Citi(02/16/12Mar12-Cal17)

  Jan-14   Citi    $ 3.9250        310,000      Gas Swap     (44,093 ) 



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

 

Contract
Month

 

Transacting Company

  Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

  SIC
6/30/2012
MTM  

GS(02/16/12Mar12-Cal17)

  Jan-14   Goldman Sachs   $ 3.9300        310,000      Gas Swap     (42,562 ) 

BA(02/16/12Mar12-Cal17)

  Jan-14   Bank of America   $ 3.9350        310,000      Gas Swap     (41,031
) 

JP(12/20/11Cal14SCNovate)

  Jan-14   JP Morgan   $ 90.1500        15,500      Oil Swaps     30,006   

JP(10/05/10Cal14)

  Jan-14   JP Morgan   $ 90.2500        15,500      Oil Swaps     31,537   

JP(10/06/10Cal14)

  Jan-14   JP Morgan   $ 90.3500        15,500      Oil Swaps     33,068   

JP(11/04/10Cal14)

  Jan-14   JP Morgan   $ 90.7000        15,500      Oil Swaps     38,427   

JP(11/04/10Cal14)2

  Jan-14   JP Morgan   $ 90.8000        15,500      Oil Swaps     39,957   

BMO(11/30/11Cal14)

  Jan-14   Bank of Montreal   $ 91.0000        15,500      Oil Swaps     43,019
  

JP(11/04/10Cal14)3

  Jan-14   JP Morgan   $ 91.0100        15,500      Oil Swaps     43,172   

WF(11/30/11Cal14)

  Jan-14   Wells Fargo   $ 91.0500        15,500      Oil Swaps     43,785   

WF(11/30/11Cal14)2

  Jan-14   Wells Fargo   $ 91.1500        15,500      Oil Swaps     45,316   

BA(05/17/12Cal14)

  Jan-14   Bank of America   $ 90.0000        31,000      Oil Swaps     55,420
  

MS(05/17/12Cal14)

  Jan-14   Morgan Stanley   $ 90.0000        31,000      Oil Swaps     55,420   

BMO(10/13/10Cal14)

  Jan-14   Bank of Montreal   $ 90.2000        31,000      Oil Swaps     61,544
  

BMO(11/29/11Cal14)

  Jan-14   Bank of Montreal   $ 90.4800        31,000      Oil Swaps     70,117
  

JP(11/29/11Cal14)

  Jan-14   JP Morgan   $ 90.7000        31,000      Oil Swaps     76,853   

JP(11/30/11Cal14)

  Jan-14   JP Morgan   $ 91.0200        31,000      Oil Swaps     86,651   

JP(11/30/11Cal14)2

  Jan-14   JP Morgan   $ 91.0500        31,000      Oil Swaps     87,570   

BMO(11/30/11Cal14)2

  Jan-14   Bank of Montreal   $ 91.1000        31,000      Oil Swaps     89,101
  

JP(11/30/11Cal14)3

  Jan-14   JP Morgan   $ 91.2400        31,000      Oil Swaps     93,387   

JP(12/21/11Cal12-16)

  Jan-14   JP Morgan   $ 4.2110        963,300      Gas Swap     135,114   

JP(12/13/11Cal12-16)

  Jan-14   JP Morgan   $ 4.2180        963,300      Gas Swap     141,774   

JP(01/12/11Cal14)

  Jan-14   JP Morgan   $ 94.5200        31,000      Oil Swaps     193,817   

BMO(08/05/11Cal14b)2

  Feb-14   Bank of Montreal   $ 94.5500        (14,000 )    Oil Swaps    
(89,204 ) 

JP(08/05/11Cal14b)

  Feb-14   JP Morgan   $ 94.5500        (14,000 )    Oil Swaps     (89,204 ) 

BMO(08/05/11Cal14b)

  Feb-14   Bank of Montreal   $ 94.4000        (14,000 )    Oil Swaps    
(87,130 ) 

JP(12/20/11Cal14bSCNovate)

  Feb-14   JP Morgan   $ 93.3000        (14,000 )    Oil Swaps     (71,917 ) 

BA(02/15/12Mar12-Cal17)

  Feb-14   Bank of America   $ 3.9000        280,000      Gas Swap     (39,826
) 

Citi(02/16/12Mar12-Cal17)

  Feb-14   Citi   $ 3.9250        280,000      Gas Swap     (32,912 ) 

GS(02/16/12Mar12-Cal17)

  Feb-14   Goldman Sachs   $ 3.9300        280,000      Gas Swap     (31,529 ) 

BA(02/16/12Mar12-Cal17)

  Feb-14   Bank of America   $ 3.9350        280,000      Gas Swap     (30,146
) 

JP(12/20/11Cal14SCNovate)

  Feb-14   JP Morgan   $ 90.1500        14,000      Oil Swaps     28,352   

JP(10/05/10Cal14)

  Feb-14   JP Morgan   $ 90.2500        14,000      Oil Swaps     29,735   

JP(10/06/10Cal14)

  Feb-14   JP Morgan   $ 90.3500        14,000      Oil Swaps     31,118   

JP(11/04/10Cal14)

  Feb-14   JP Morgan   $ 90.7000        14,000      Oil Swaps     35,958   

JP(11/04/10Cal14)2

  Feb-14   JP Morgan   $ 90.8000        14,000      Oil Swaps     37,341   

BMO(11/30/11Cal14)

  Feb-14   Bank of Montreal   $ 91.0000        14,000      Oil Swaps     40,107
  

JP(11/04/10Cal14)3

  Feb-14   JP Morgan   $ 91.0100        14,000      Oil Swaps     40,246   

WF(11/30/11Cal14)

  Feb-14   Wells Fargo   $ 91.0500        14,000      Oil Swaps     40,799   

WF(11/30/11Cal14)2

  Feb-14   Wells Fargo   $ 91.1500        14,000      Oil Swaps     42,182   

BA(05/17/12Cal14)

  Feb-14   Bank of America   $ 90.0000        28,000      Oil Swaps     52,554
  

MS(05/17/12Cal14)

  Feb-14   Morgan Stanley   $ 90.0000        28,000      Oil Swaps     52,554   

BMO(10/13/10Cal14)

  Feb-14   Bank of Montreal   $ 90.2000        28,000      Oil Swaps     58,087
  

BMO(11/29/11Cal14)

  Feb-14   Bank of Montreal   $ 90.4800        28,000      Oil Swaps     65,831
  

JP(11/29/11Cal14)

  Feb-14   JP Morgan   $ 90.7000        28,000      Oil Swaps     71,917   

JP(11/30/11Cal14)

  Feb-14   JP Morgan   $ 91.0200        28,000      Oil Swaps     80,768   

JP(11/30/11Cal14)2

  Feb-14   JP Morgan   $ 91.0500        28,000      Oil Swaps     81,598   

BMO(11/30/11Cal14)2

  Feb-14   Bank of Montreal   $ 91.1000        28,000      Oil Swaps     82,981
  

JP(11/30/11Cal14)3

  Feb-14   JP Morgan   $ 91.2400        28,000      Oil Swaps     86,853   

JP(12/21/11Cal12-16)

  Feb-14   JP Morgan   $ 4.2110        951,300      Gas Swap     156,920   

JP(12/13/11Cal12-16)

  Feb-14   JP Morgan   $ 4.2180        951,300      Gas Swap     163,497   

JP(01/12/11Cal14)

  Feb-14   JP Morgan   $ 94.5200        28,000      Oil Swaps     177,579   

BMO(08/05/11Cal14b)2

  Mar-14   Bank of Montreal   $ 94.5500        (15,500 )    Oil Swaps    
(100,209 ) 

JP(08/05/11Cal14b)

  Mar-14   JP Morgan   $ 94.5500        (15,500 )    Oil Swaps     (100,209 ) 

BMO(08/05/11Cal14b)

  Mar-14   Bank of Montreal   $ 94.4000        (15,500 )    Oil Swaps    
(97,912 ) 

JP(12/20/11Cal14bSCNovate)

  Mar-14   JP Morgan   $ 93.3000        (15,500 )    Oil Swaps     (81,066 ) 

BA(02/15/12Mar12-Cal17)

  Mar-14   Bank of America   $ 3.9000        310,000      Gas Swap     (19,600
) 

Citi(02/16/12Mar12-Cal17)

  Mar-14   Citi   $ 3.9250        310,000      Gas Swap     (11,944 ) 

GS(02/16/12Mar12-Cal17)

  Mar-14   Goldman Sachs   $ 3.9300        310,000      Gas Swap     (10,413 ) 

BA(02/16/12Mar12-Cal17)

  Mar-14   Bank of America   $ 3.9350        310,000      Gas Swap     (8,881 ) 

JP(12/20/11Cal14SCNovate)

  Mar-14   JP Morgan   $ 90.1500        15,500      Oil Swaps     32,824   

JP(10/05/10Cal14)

  Mar-14   JP Morgan   $ 90.2500        15,500      Oil Swaps     34,356   

JP(10/06/10Cal14)

  Mar-14   JP Morgan   $ 90.3500        15,500      Oil Swaps     35,887   

JP(11/04/10Cal14)

  Mar-14   JP Morgan   $ 90.7000        15,500      Oil Swaps     41,247   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

 

Contract
Month

 

Transacting Company

  Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

  SIC
6/30/2012
MTM  

JP(11/04/10Cal14)2

  Mar-14   JP Morgan   $ 90.8000        15,500      Oil Swaps     42,779   

BMO(11/30/11Cal14)

  Mar-14   Bank of Montreal   $ 91.0000        15,500      Oil Swaps     45,842
  

JP(11/04/10Cal14)3

  Mar-14   JP Morgan   $ 91.0100        15,500      Oil Swaps     45,995   

WF(11/30/11Cal14)

  Mar-14   Wells Fargo   $ 91.0500        15,500      Oil Swaps     46,608   

WF(11/30/11Cal14)2

  Mar-14   Wells Fargo   $ 91.1500        15,500      Oil Swaps     48,139   

BA(05/17/12Cal14)

  Mar-14   Bank of America   $ 90.0000        31,000      Oil Swaps     61,054
  

MS(05/17/12Cal14)

  Mar-14   Morgan Stanley   $ 90.0000        31,000      Oil Swaps     61,054   

BMO(10/13/10Cal14)

  Mar-14   Bank of Montreal   $ 90.2000        31,000      Oil Swaps     67,180
  

BMO(11/29/11Cal14)

  Mar-14   Bank of Montreal   $ 90.4800        31,000      Oil Swaps     75,757
  

JP(11/29/11Cal14)

  Mar-14   JP Morgan   $ 90.7000        31,000      Oil Swaps     82,495   

JP(11/30/11Cal14)

  Mar-14   JP Morgan   $ 91.0200        31,000      Oil Swaps     92,296   

JP(11/30/11Cal14)2

  Mar-14   JP Morgan   $ 91.0500        31,000      Oil Swaps     93,215   

BMO(11/30/11Cal14)2

  Mar-14   Bank of Montreal   $ 91.1000        31,000      Oil Swaps     94,747
  

JP(11/30/11Cal14)3

  Mar-14   JP Morgan   $ 91.2400        31,000      Oil Swaps     99,035   

JP(01/12/11Cal14)

  Mar-14   JP Morgan   $ 94.5200        31,000      Oil Swaps     199,499   

JP(12/21/11Cal12-16)

  Mar-14   JP Morgan   $ 4.2110        937,600      Gas Swap     228,786   

JP(12/13/11Cal12-16)

  Mar-14   JP Morgan   $ 4.2180        937,600      Gas Swap     235,270   

BMO(08/05/11Cal14b)2

  Apr-14   Bank of Montreal   $ 94.5500        (15,000 )    Oil Swaps    
(98,485 ) 

JP(08/05/11Cal14b)

  Apr-14   JP Morgan   $ 94.5500        (15,000 )    Oil Swaps     (98,485 ) 

BMO(08/05/11Cal14b)

  Apr-14   Bank of Montreal   $ 94.4000        (15,000 )    Oil Swaps    
(96,261 ) 

JP(12/20/11Cal14bSCNovate)

  Apr-14   JP Morgan   $ 93.3000        (15,000 )    Oil Swaps     (79,954 ) 

BA(02/15/12Mar12-Cal17)

  Apr-14   Bank of America   $ 3.9000        300,000      Gas Swap     32,015   

JP(12/20/11Cal14SCNovate)

  Apr-14   JP Morgan   $ 90.1500        15,000      Oil Swaps     33,257   

JP(10/05/10Cal14)

  Apr-14   JP Morgan   $ 90.2500        15,000      Oil Swaps     34,739   

JP(10/06/10Cal14)

  Apr-14   JP Morgan   $ 90.3500        15,000      Oil Swaps     36,222   

Citi(02/16/12Mar12-Cal17)

  Apr-14   Citi   $ 3.9250        300,000      Gas Swap     39,426   

GS(02/16/12Mar12-Cal17)

  Apr-14   Goldman Sachs   $ 3.9300        300,000      Gas Swap     40,908   

JP(11/04/10Cal14)

  Apr-14   JP Morgan   $ 90.7000        15,000      Oil Swaps     41,410   

BA(02/16/12Mar12-Cal17)

  Apr-14   Bank of America   $ 3.9350        300,000      Gas Swap     42,390   

JP(11/04/10Cal14)2

  Apr-14   JP Morgan   $ 90.8000        15,000      Oil Swaps     42,893   

BMO(11/30/11Cal14)

  Apr-14   Bank of Montreal   $ 91.0000        15,000      Oil Swaps     45,858
  

JP(11/04/10Cal14)3

  Apr-14   JP Morgan   $ 91.0100        15,000      Oil Swaps     46,006   

WF(11/30/11Cal14)

  Apr-14   Wells Fargo   $ 91.0500        15,000      Oil Swaps     46,599   

WF(11/30/11Cal14)2

  Apr-14   Wells Fargo   $ 91.1500        15,000      Oil Swaps     48,081   

BA(05/17/12Cal14)

  Apr-14   Bank of America   $ 90.0000        30,000      Oil Swaps     62,066
  

MS(05/17/12Cal14)

  Apr-14   Morgan Stanley   $ 90.0000        30,000      Oil Swaps     62,066   

BMO(10/13/10Cal14)

  Apr-14   Bank of Montreal   $ 90.2000        30,000      Oil Swaps     67,996
  

BMO(11/29/11Cal14)

  Apr-14   Bank of Montreal   $ 90.4800        30,000      Oil Swaps     76,297
  

JP(11/29/11Cal14)

  Apr-14   JP Morgan   $ 90.7000        30,000      Oil Swaps     82,820   

JP(11/30/11Cal14)

  Apr-14   JP Morgan   $ 91.0200        30,000      Oil Swaps     92,308   

JP(11/30/11Cal14)2

  Apr-14   JP Morgan   $ 91.0500        30,000      Oil Swaps     93,198   

BMO(11/30/11Cal14)2

  Apr-14   Bank of Montreal   $ 91.1000        30,000      Oil Swaps     94,680
  

JP(11/30/11Cal14)3

  Apr-14   JP Morgan   $ 91.2400        30,000      Oil Swaps     98,831   

JP(01/12/11Cal14)

  Apr-14   JP Morgan   $ 94.5200        30,000      Oil Swaps     196,081   

JP(12/21/11Cal12-16)

  Apr-14   JP Morgan   $ 4.2110        925,900      Gas Swap     383,341   

JP(12/13/11Cal12-16)

  Apr-14   JP Morgan   $ 4.2180        925,900      Gas Swap     389,746   

BMO(08/05/11Cal14b)2

  May-14   Bank of Montreal   $ 94.5500        (15,500 )    Oil Swaps    
(103,333 ) 

JP(08/05/11Cal14b)

  May-14   JP Morgan   $ 94.5500        (15,500 )    Oil Swaps     (103,333 ) 

BMO(08/05/11Cal14b)

  May-14   Bank of Montreal   $ 94.4000        (15,500 )    Oil Swaps    
(101,035 ) 

JP(12/20/11Cal14bSCNovate)

  May-14   JP Morgan   $ 93.3000        (15,500 )    Oil Swaps     (84,179 ) 

BA(02/15/12Mar12-Cal17)

  May-14   Bank of America   $ 3.9000        310,000      Gas Swap     28,188   

Citi(02/16/12Mar12-Cal17)

  May-14   Citi   $ 3.9250        310,000      Gas Swap     35,847   

JP(12/20/11Cal14SCNovate)

  May-14   JP Morgan   $ 90.1500        15,500      Oil Swaps     35,909   

GS(02/16/12Mar12-Cal17)

  May-14   Goldman Sachs   $ 3.9300        310,000      Gas Swap     37,379   

JP(10/05/10Cal14)

  May-14   JP Morgan   $ 90.2500        15,500      Oil Swaps     37,441   

BA(02/16/12Mar12-Cal17)

  May-14   Bank of America   $ 3.9350        310,000      Gas Swap     38,911   

JP(10/06/10Cal14)

  May-14   JP Morgan   $ 90.3500        15,500      Oil Swaps     38,974   

JP(11/04/10Cal14)

  May-14   JP Morgan   $ 90.7000        15,500      Oil Swaps     44,337   

JP(11/04/10Cal14)2

  May-14   JP Morgan   $ 90.8000        15,500      Oil Swaps     45,869   

BMO(11/30/11Cal14)

  May-14   Bank of Montreal   $ 91.0000        15,500      Oil Swaps     48,934
  

JP(11/04/10Cal14)3

  May-14   JP Morgan   $ 91.0100        15,500      Oil Swaps     49,087   

WF(11/30/11Cal14)

  May-14   Wells Fargo   $ 91.0500        15,500      Oil Swaps     49,700   

WF(11/30/11Cal14)2

  May-14   Wells Fargo   $ 91.1500        15,500      Oil Swaps     51,233   

BA(05/17/12Cal14)

  May-14   Bank of America   $ 90.0000        31,000      Oil Swaps     67,220
  



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

 

Contract
Month

 

Transacting Company

  Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

  SIC
6/30/2012
MTM  

MS(05/17/12Cal14)

  May-14   Morgan Stanley   $ 90.0000        31,000      Oil Swaps     67,220   

BMO(10/13/10Cal14)

  May-14   Bank of Montreal   $ 90.2000        31,000      Oil Swaps     73,350
  

BMO(11/29/11Cal14)

  May-14   Bank of Montreal   $ 90.4800        31,000      Oil Swaps     81,931
  

JP(11/29/11Cal14)

  May-14   JP Morgan   $ 90.7000        31,000      Oil Swaps     88,674   

JP(11/30/11Cal14)

  May-14   JP Morgan   $ 91.0200        31,000      Oil Swaps     98,481   

JP(11/30/11Cal14)2

  May-14   JP Morgan   $ 91.0500        31,000      Oil Swaps     99,400   

BMO(11/30/11Cal14)2

  May-14   Bank of Montreal   $ 91.1000        31,000      Oil Swaps     100,933
  

JP(11/30/11Cal14)3

  May-14   JP Morgan   $ 91.2400        31,000      Oil Swaps     105,223   

JP(01/12/11Cal14)

  May-14   JP Morgan   $ 94.5200        31,000      Oil Swaps     205,747   

JP(12/21/11Cal12-16)

  May-14   JP Morgan   $ 4.2110        915,200      Gas Swap     364,526   

JP(12/13/11Cal12-16)

  May-14   JP Morgan   $ 4.2180        915,200      Gas Swap     370,858   

BMO(08/05/11Cal14b)2

  Jun-14   Bank of Montreal   $ 94.5500        (15,000 )    Oil Swaps    
(101,476 ) 

JP(08/05/11Cal14b)

  Jun-14   JP Morgan   $ 94.5500        (15,000 )    Oil Swaps     (101,476 ) 

BMO(08/05/11Cal14b)

  Jun-14   Bank of Montreal   $ 94.4000        (15,000 )    Oil Swaps    
(99,250 ) 

JP(12/20/11Cal14bSCNovate)

  Jun-14   JP Morgan   $ 93.3000        (15,000 )    Oil Swaps     (82,931 ) 

BA(02/15/12Mar12-Cal17)

  Jun-14   Bank of America   $ 3.9000        300,000      Gas Swap     20,466   

Citi(02/16/12Mar12-Cal17)

  Jun-14   Citi   $ 3.9250        300,000      Gas Swap     27,881   

GS(02/16/12Mar12-Cal17)

  Jun-14   Goldman Sachs   $ 3.9300        300,000      Gas Swap     29,364   

BA(02/16/12Mar12-Cal17)

  Jun-14   Bank of America   $ 3.9350        300,000      Gas Swap     30,847   

JP(12/20/11Cal14SCNovate)

  Jun-14   JP Morgan   $ 90.1500        15,000      Oil Swaps     36,199   

JP(10/05/10Cal14)

  Jun-14   JP Morgan   $ 90.2500        15,000      Oil Swaps     37,683   

JP(10/06/10Cal14)

  Jun-14   JP Morgan   $ 90.3500        15,000      Oil Swaps     39,166   

JP(11/04/10Cal14)

  Jun-14   JP Morgan   $ 90.7000        15,000      Oil Swaps     44,359   

JP(11/04/10Cal14)2

  Jun-14   JP Morgan   $ 90.8000        15,000      Oil Swaps     45,842   

BMO(11/30/11Cal14)

  Jun-14   Bank of Montreal   $ 91.0000        15,000      Oil Swaps     48,809
  

JP(11/04/10Cal14)3

  Jun-14   JP Morgan   $ 91.0100        15,000      Oil Swaps     48,958   

WF(11/30/11Cal14)

  Jun-14   Wells Fargo   $ 91.0500        15,000      Oil Swaps     49,551   

WF(11/30/11Cal14)2

  Jun-14   Wells Fargo   $ 91.1500        15,000      Oil Swaps     51,035   

BA(05/17/12Cal14)

  Jun-14   Bank of America   $ 90.0000        30,000      Oil Swaps     67,947
  

MS(05/17/12Cal14 )

  Jun-14   Morgan Stanley   $ 90.0000        30,000      Oil Swaps     67,947   

BMO(10/13/10Cal14)

  Jun-14   Bank of Montreal   $ 90.2000        30,000      Oil Swaps     73,881
  

BMO(11/29/11Cal14)

  Jun-14   Bank of Montreal   $ 90.4800        30,000      Oil Swaps     82,189
  

JP(11/29/11Cal14)

  Jun-14   JP Morgan   $ 90.7000        30,000      Oil Swaps     88,717   

JP(11/30/11Cal14)

  Jun-14   JP Morgan   $ 91.0200        30,000      Oil Swaps     98,212   

JP(11/30/11Cal14)2

  Jun-14   JP Morgan   $ 91.0500        30,000      Oil Swaps     99,102   

BMO(11/30/11Cal14)2

  Jun-14   Bank of Montreal   $ 91.1000        30,000      Oil Swaps     100,586
  

JP(11/30/11Cal14)3

  Jun-14   JP Morgan   $ 91.2400        30,000      Oil Swaps     104,740   

JP(01/12/11Cal14)

  Jun-14   JP Morgan   $ 94.5200        30,000      Oil Swaps     202,061   

JP(12/21/11Cal12-16)

  Jun-14   JP Morgan   $ 4.2110        904,900      Gas Swap     339,969   

JP(12/13/11Cal12-16)

  Jun-14   JP Morgan   $ 4.2180        904,900      Gas Swap     346,232   

BMO(08/05/11Cal14b)2

  Jul-14   Bank of Montreal   $ 94.5500        (15,500 )    Oil Swaps    
(106,123 ) 

JP(08/05/11Cal14b)

  Jul-14   JP Morgan   $ 94.5500        (15,500 )    Oil Swaps     (106,123 ) 

BMO(08/05/11Cal14b)

  Jul-14   Bank of Montreal   $ 94.4000        (15,500 )    Oil Swaps    
(103,825 ) 

JP(12/20/11Cal14bSCNovate)

  Jul-14   JP Morgan   $ 93.3000        (15,500 )    Oil Swaps     (86,972 ) 

BA(02/15/12Mar12-Cal17)

  Jul-14   Bank of America   $ 3.9000        310,000      Gas Swap     8,279   

Citi(02/16/12Mar12-Cal17)

  Jul-14   Citi   $ 3.9250        310,000      Gas Swap     15,944   

GS(02/16/12Mar12-Cal17)

  Jul-14   Goldman Sachs   $ 3.9300        310,000      Gas Swap     17,477   

BA(02/16/12Mar12-Cal17)

  Jul-14   Bank of America   $ 3.9350        310,000      Gas Swap     19,011   

JP(12/20/11Cal14SCNovate)

  Jul-14   JP Morgan   $ 90.1500        15,500      Oil Swaps     38,711   

JP(10/05/10Cal14)

  Jul-14   JP Morgan   $ 90.2500        15,500      Oil Swaps     40,243   

JP(10/06/10Cal14)

  Jul-14   JP Morgan   $ 90.3500        15,500      Oil Swaps     41,775   

JP(11/04/10Cal14)

  Jul-14   JP Morgan   $ 90.7000        15,500      Oil Swaps     47,138   

JP(11/04/10Cal14)2

  Jul-14   JP Morgan   $ 90.8000        15,500      Oil Swaps     48,670   

BMO(11/30/11Cal14)

  Jul-14   Bank of Montreal   $ 91.0000        15,500      Oil Swaps     51,734
  

JP(11/04/10Cal14)3

  Jul-14   JP Morgan   $ 91.0100        15,500      Oil Swaps     51,887   

WF(11/30/11Cal14)

  Jul-14   Wells Fargo   $ 91.0500        15,500      Oil Swaps     52,500   

WF(11/30/11Cal14)2

  Jul-14   Wells Fargo   $ 91.1500        15,500      Oil Swaps     54,032   

BA(05/17/12Cal14)

  Jul-14   Bank of America   $ 90.0000        31,000      Oil Swaps     72,826
  

MS(05/17/12Cal14)

  Jul-14   Morgan Stanley   $ 90.0000        31,000      Oil Swaps     72,826   

BMO(10/13/10Cal14)

  Jul-14   Bank of Montreal   $ 90.2000        31,000      Oil Swaps     78,954
  

BMO(11/29/11Cal14)

  Jul-14   Bank of Montreal   $ 90.4800        31,000      Oil Swaps     87,534
  

JP(11/29/11Cal14)

  Jul-14   JP Morgan   $ 90.7000        31,000      Oil Swaps     94,275   

JP(11/30/11Cal14)

  Jul-14   JP Morgan   $ 91.0200        31,000      Oil Swaps     104,081   

JP(11/30/11Cal14)2

  Jul-14   JP Morgan   $ 91.0500        31,000      Oil Swaps     105,000   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

 

Contract
Month

 

Transacting Company

  Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

  SIC
6/30/2012
MTM  

BMO(11/30/11Cal14)2

  Jul-14   Bank of Montreal   $ 91.1000        31,000      Oil Swaps     106,532
  

JP(11/30/11Cal14)3

  Jul-14   JP Morgan   $ 91.2400        31,000      Oil Swaps     110,822   

JP(01/12/11Cal14)

  Jul-14   JP Morgan   $ 94.5200        31,000      Oil Swaps     211,328   

JP(12/21/11Cal12-16)

  Jul-14   JP Morgan   $ 4.2110        894,800      Gas Swap     299,146   

JP(12/13/11Cal12-16)

  Jul-14   JP Morgan   $ 4.2180        894,800      Gas Swap     305,342   

BMO(08/05/11Cal14b)2

  Aug-14   Bank of Montreal   $ 94.5500        (15,500 )    Oil Swaps    
(107,182 ) 

JP(08/05/11Cal14b)

  Aug-14   JP Morgan   $ 94.5500        (15,500 )    Oil Swaps     (107,182 ) 

BMO(08/05/11Cal14b)

  Aug-14   Bank of Montreal   $ 94.4000        (15,500 )    Oil Swaps    
(104,885 ) 

JP(12/20/11Cal14bSCNovate)

  Aug-14   JP Morgan   $ 93.3000        (15,500 )    Oil Swaps     (88,042 ) 

BA(02/15/12Mar12-Cal17)

  Aug-14   Bank of America   $ 3.9000        310,000      Gas Swap     2,451   

Citi(02/16/12Mar12-Cal17)

  Aug-14   Citi   $ 3.9250        310,000      Gas Swap     10,112   

GS(02/16/12Mar12-Cal17)

  Aug-14   Goldman Sachs   $ 3.9300        310,000      Gas Swap     11,644   

BA(02/16/12Mar12-Cal17)

  Aug-14   Bank of America   $ 3.9350        310,000      Gas Swap     13,176   

JP(12/20/11Cal14SCNovate)

  Aug-14   JP Morgan   $ 90.1500        15,500      Oil Swaps     39,810   

JP(10/05/l0Cal14)

  Aug-14   JP Morgan   $ 90.2500        15,500      Oil Swaps     41,341   

JP(10/06/10Cal14)

  Aug-14   JP Morgan   $ 90.3500        15,500      Oil Swaps     42,873   

JP(11/04/10Cal14)

  Aug-14   JP Morgan   $ 90.7000        15,500      Oil Swaps     48,232   

JP(11/04/10Cal14)2

  Aug-14   JP Morgan   $ 90.8000        15,500      Oil Swaps     49,763   

BMO(11/30/11Cal14)

  Aug-14   Bank of Montreal   $ 91.0000        15,500      Oil Swaps     52,825
  

JP(11/04/10Cal14)3

  Aug-14   JP Morgan   $ 91.0100        15,500      Oil Swaps     52,978   

WF(11/30/11Cal14)

  Aug-14   Wells Fargo   $ 91.0500        15,500      Oil Swaps     53,591   

WF(11/30/11Cal14)2

  Aug-14   Wells Fargo   $ 91.1500        15,500      Oil Swaps     55,122   

BA(05/17/12Cal14)

  Aug-14   Bank of America   $ 90.0000        31,000      Oil Swaps     75,027
  

MS(05/17/12Cal14)

  Aug-14   Morgan Stanley   $ 90.0000        31,000      Oil Swaps     75,027   

BMO(10/13/10Cal14)

  Aug-14   Bank of Montreal   $ 90.2000        31,000      Oil Swaps     81,152
  

BMO(11/29/11Cal14)

  Aug-14   Bank of Montreal   $ 90.4800        31,000      Oil Swaps     89,726
  

JP(11/29/11Cal14)

  Aug-14   JP Morgan   $ 90.7000        31,000      Oil Swaps     96,463   

JP(11/30/11Cal14)

  Aug-14   JP Morgan   $ 91.0200        31,000      Oil Swaps     106,263   

JP(11/30/11Cal14)2

  Aug-14   JP Morgan   $ 91.0500        31,000      Oil Swaps     107,182   

BMO(11/30/11Cal14)2

  Aug-14   Bank of Montreal   $ 91.1000        31,000      Oil Swaps     108,713
  

JP(11/30/11Cal14)3

  Aug-14   JP Morgan   $ 91.2400        31,000      Oil Swaps     113,000   

JP(01/12/11Cal14)

  Aug-14   JP Morgan   $ 94.5200        31,000      Oil Swaps     213,444   

JP(12/21/11Cal12-16)

  Aug-14   JP Morgan   $ 4.2110        884,700      Gas Swap     278,968   

JP(12/13/11Cal12-16)

  Aug-14   JP Morgan   $ 4.2180        884,700      Gas Swap     285,090   

BMO(08/05/11Cal14b)2

  Sep-14   Bank of Montreal   $ 94.5500        (15,000 )    Oil Swaps    
(104,352 ) 

JP(08/05/11Cal14b)

  Sep-14   JP Morgan   $ 94.5500        (15,000 )    Oil Swaps     (104,352 ) 

BMO(08/05/11Cal14b)

  Sep-14   Bank of Montreal   $ 94.4000        (15,000 )    Oil Swaps    
(102,131 ) 

JP(12/20/11Cal14bSCNovate)

  Sep-14   JP Morgan   $ 93.3000        (15,000 )    Oil Swaps     (85,841 ) 

BA(02/15/12Mar12-Cal17)

  Sep-14   Bank of America   $ 3.9000        300,000      Gas Swap     1,482   

Citi(02/16/12Mar12-Cal17)

  Sep-14   Citi   $ 3.9250        300,000      Gas Swap     8,891   

GS(02/16/12Mar12-Cal17)

  Sep-14   Goldman Sachs   $ 3.9300        300,000      Gas Swap     10,373   

BA(02/16/12Mar12-Cal17)

  Sep-14   Bank of America   $ 3.9350        300,000      Gas Swap     11,855   

JP(12/20/11Cal14SCNovate)

  Sep-14   JP Morgan   $ 90.1500        15,000      Oil Swaps     39,194   

JP(10/05/10Cal14)

  Sep-14   JP Morgan   $ 90.2500        15,000      Oil Swaps     40,675   

JP(10/06/10Cal14)

  Sep-14   JP Morgan   $ 90.3500        15,000      Oil Swaps     42,156   

JP(11/04/10Cal14)

  Sep-14   JP Morgan   $ 90.7000        15,000      Oil Swaps     47,339   

JP(11/04/10Cal14)2

  Sep-14   JP Morgan   $ 90.8000        15,000      Oil Swaps     48,820   

BMO(11/30/11Cal14)

  Sep-14   Bank of Montreal   $ 91.0000        15,000      Oil Swaps     51,781
  

JP(11/04/10Cal14)3

  Sep-14   JP Morgan   $ 91.0100        15,000      Oil Swaps     51,929   

WF(11/30/11Cal14)

  Sep-14   Wells Fargo   $ 91.0500        15,000      Oil Swaps     52,522   

WF(11/30/11Cal14)2

  Sep-14   Wells Fargo   $ 91.1500        15,000      Oil Swaps     54,003   

BA(05/17/12Cal14)

  Sep-14   Bank of America   $ 90.0000        30,000      Oil Swaps     73,945
  

MS(05/17/12Cal14)

  Sep-14   Morgan Stanley   $ 90.0000        30,000      Oil Swaps     73,945   

BMO(10/13/10Cal14)

  Sep-14   Bank of Montreal   $ 90.2000        30,000      Oil Swaps     79,869
  

BMO(11/29/11Cal14)

  Sep-14   Bank of Montreal   $ 90.4800        30,000      Oil Swaps     88,161
  

JP(11/29/11Cal14)

  Sep-14   JP Morgan   $ 90.7000        30,000      Oil Swaps     94,677   

JP(11/30/11Cal14)

  Sep-14   JP Morgan   $ 91.0200        30,000      Oil Swaps     104,155   

JP(11/30/11Cal14)2

  Sep-14   JP Morgan   $ 91.0500        30,000      Oil Swaps     105,043   

BMO(11/30/11Cal14)2

  Sep-14   Bank of Montreal   $ 91.1000        30,000      Oil Swaps     106,524
  

JP(11/30/11Cal14)3

  Sep-14   JP Morgan   $ 91.2400        30,000      Oil Swaps     110,671   

JP(01/12/11Cal14)

  Sep-14   JP Morgan   $ 94.5200        30,000      Oil Swaps     207,816   

JP(12/21/11Cal12-16)

  Sep-14   JP Morgan   $ 4.2110        875,100      Gas Swap     273,188   

JP(12/13/11Cal12-16)

  Sep-14   JP Morgan   $ 4.2180        875,100      Gas Swap     279,240   

BMO(08/05/11Cal14b)2

  Oct-14   Bank of Montreal   $ 94.5500        (15,500 )    Oil Swaps    
(108,018 ) 



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

 

Contract
Month

 

Transacting Company

  Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

  SIC
6/30/2012
MTM  

JP(08/05/11Cal14b)

  Oct-14   JP Morgan   $ 94.5500        (15,500 )    Oil Swaps     (108,018 ) 

BMO(08/05/11Cal14b)

  Oct-14   Bank of Montreal   $ 94.4000        (15,500 )    Oil Swaps    
(105,724 ) 

JP(12/20/11Cal14bSCNovate)

  Oct-14   JP Morgan   $ 93.3000        (15,500 )    Oil Swaps     (88,902 ) 

BA(02/15/12Mar12-Cal17)

  Oct-14   Bank of America   $ 3.9000        310,000      Gas Swap     (10,100
) 

Citi(02/16/12Mar12-Cal17)

  Oct-14   Citi   $ 3.9250        310,000      Gas Swap     (2,449 ) 

GS(02/16/12Mar12-Cal17)

  Oct-14   Goldman Sachs   $ 3.9300        310,000      Gas Swap     (918 ) 

BA(02/16/12Mar12-Cal17)

  Oct-14   Bank of America   $ 3.9350        310,000      Gas Swap     612   

JP(12/20/11Cal14SCNovate)

  Oct-14   JP Morgan   $ 90.1500        15,500      Oil Swaps     40,730   

JP(10/05/10Cal14)

  Oct-14   JP Morgan   $ 90.2500        15,500      Oil Swaps     42,259   

JP(10/06/10Cal14)

  Oct-14   JP Morgan   $ 90.3500        15,500      Oil Swaps     43,788   

JP(11/04/10Cal14)

  Oct-14   JP Morgan   $ 90.7000        15,500      Oil Swaps     49,141   

JP(11/04/10Cal14)2

  Oct-14   JP Morgan   $ 90.8000        15,500      Oil Swaps     50,670   

BMO(11/30/11Cal14)

  Oct-14   Bank of Montreal   $ 91.0000        15,500      Oil Swaps     53,728
  

JP(11/04/10Cal14)3

  Oct-14   JP Morgan   $ 91.0100        15,500      Oil Swaps     53,881   

WF(11/30/11Cal14)

  Oct-14   Wells Fargo   $ 91.0500        15,500      Oil Swaps     54,493   

WF(11/30/11Cal14)2

  Oct-14   Wells Fargo   $ 91.1500        15,500      Oil Swaps     56,022   

BA(05/17/12Cal14)

  Oct-14   Bank of America   $ 90.0000        31,000      Oil Swaps     76,871
  

MS(05/17/12Cal14)

  Oct-14   Morgan Stanley   $ 90.0000        31,000      Oil Swaps     76,871   

BMO(10/13/10Cal14)

  Oct-14   Bank of Montreal   $ 90.2000        31,000      Oil Swaps     82,988
  

BMO(11/29/11Cal14)

  Oct-14   Bank of Montreal   $ 90.4800        31,000      Oil Swaps     91,552
  

JP(11/29/11Cal14)

  Oct-14   JP Morgan   $ 90.7000        31,000      Oil Swaps     98,281   

JP(11/30/11Cal14)

  Oct-14   JP Morgan   $ 91.0200        31,000      Oil Swaps     108,069   

JP(11/30/11Cal14)2

  Oct-14   JP Morgan   $ 91.0500        31,000      Oil Swaps     108,986   

BMO(11/30/11Cal14)2

  Oct-14   Bank of Montreal   $ 91.1000        31,000      Oil Swaps     110,515
  

JP(11/30/11Cal14)3

  Oct-14   JP Morgan   $ 91.2400        31,000      Oil Swaps     114,797   

JP(01/12/11Cal14)

  Oct-14   JP Morgan   $ 94.5200        31,000      Oil Swaps     215,118   

JP(12/21/11Cal12-16)

  Oct-14   JP Morgan   $ 4.2110        865,600      Gas Swap     237,583   

JP(12/13/11Cal12-16)

  Oct-14   JP Morgan   $ 4.2180        865,600      Gas Swap     243,566   

BMO(08/05/11Cal14b)2

  Nov-14   Bank of Montreal   $ 94.5500        (15,000 )    Oil Swaps    
(105,256 ) 

JP(08/05/11Cal14b)

  Nov-14   JP Morgan   $ 94.5500        (15,000 )    Oil Swaps     (105,256 ) 

BMO(08/05/11Cal14b)

  Nov-14   Bank of Montreal   $ 94.4000        (15,000 )    Oil Swaps    
(103,038 ) 

JP(12/20/11Cal14bSCNovate)

  Nov-14   JP Morgan   $ 93.3000        (15,000 )    Oil Swaps     (86,769 ) 

BA(02/15/12Mar12-Cal17)

  Nov-14   Bank of America   $ 3.9000        300,000      Gas Swap     (37,000
) 

Citi(02/16/12Mar12-Cal17)

  Nov-14   Citi   $ 3.9250        300,000      Gas Swap     (29,600 ) 

GS(02/16/12Mar12-Cal17)

  Nov-14   Goldman Sachs   $ 3.9300        300,000      Gas Swap     (28,120 ) 

BA(02/16/12Mar12-Cal17)

  Nov-14   Bank of America   $ 3.9350        300,000      Gas Swap     (26,640
) 

JP(12/20/11Cal14SCNovate)

  Nov-14   JP Morgan   $ 90.1500        15,000      Oil Swaps     40,180   

JP(10/05/10Cal14)

  Nov-14   JP Morgan   $ 90.2500        15,000      Oil Swaps     41,659   

JP(10/06/10Cal14)

  Nov-14   JP Morgan   $ 90.3500        15,000      Oil Swaps     43,138   

JP(11/04/10Cal14)

  Nov-14   JP Morgan   $ 90.7000        15,000      Oil Swaps     48,314   

JP(11/04110Cal14)2

  Nov-14   JP Morgan   $ 90.8000        15,000      Oil Swaps     49,793   

BMO(11/30/11Cal14)

  Nov-14   Bank of Montreal   $ 91.0000        15,000      Oil Swaps     52,751
  

JP(11/04/10Cal14)3

  Nov-14   JP Morgan   $ 91.0100        15,000      Oil Swaps     52,899   

WF(11/30/11Cal14)

  Nov-14   Wells Fargo   $ 91.0500        15,000      Oil Swaps     53,491   

WF(11/30/11Cal14)2

  Nov-14   Wells Fargo   $ 91.1500        15,000      Oil Swaps     54,970   

BA(05/17/12Cal14)

  Nov-14   Bank of America   $ 90.0000        30,000      Oil Swaps     75,923
  

MS(05/17/12Cal14)

  Nov-14   Morgan Stanley   $ 90.0000        30,000      Oil Swaps     75,923   

BMO(10/13/10Cal14)

  Nov-14   Bank of Montreal   $ 90.2000        30,000      Oil Swaps     81,839
  

BMO(11/29/11Cal14)

  Nov-14   Bank of Montreal   $ 90.4800        30,000      Oil Swaps     90,121
  

JP(11/29/11Cal14)

  Nov-14   JP Morgan   $ 90.7000        30,000      Oil Swaps     96,629   

JP(11/30/11Cal14)

  Nov-14   JP Morgan   $ 91.0200        30,000      Oil Swaps     106,095   

JP(11/30/11Cal14)2

  Nov-14   JP Morgan   $ 91.0500        30,000      Oil Swaps     106,982   

BMO(11/30/11Cal14)2

  Nov-14   Bank of Montreal   $ 91.1000        30,000      Oil Swaps     108,461
  

JP(11/30/11Cal14)3

  Nov-14   JP Morgan   $ 91.2400        30,000      Oil Swaps     112,602   

JP(12/21/11Cal12-16)

  Nov-14   JP Morgan   $ 4.2110        856,500      Gas Swap     157,183   

JP(12/13/11Cal12-16)

  Nov-14   JP Morgan   $ 4.2180        856,500      Gas Swap     163,099   

JP(01/12/11Cal14)

  Nov-14   JP Morgan   $ 94.5200        30,000      Oil Swaps     209,625   

BMO(08/05/11Cal14b)2

  Dec-14   Bank of Montreal   $ 94.5500        (15,500 )    Oil Swaps    
(110,679 ) 

JP(08/05/11Cal14b)

  Dec-14   JP Morgan   $ 94.5500        (15,500 )    Oil Swaps     (110,679 ) 

BMO(08/05/11Cal14b)

  Dec-14   Bank of Montreal   $ 94.4000        (15,500 )    Oil Swaps    
(108,388 ) 

BA(02/15/12Mar12-Cal17)

  Dec-14   Bank of America   $ 3.9000        310,000      Gas Swap     (96,291
) 

JP(12/20/11Cal14bSCNovate)

  Dec-14   JP Morgan   $ 93.3000        (15,500 )    Oil Swaps     (91,588 ) 

Citi(02/16/12Mar12-Cal17)

  Dec-14   Citi   $ 3.9250        310,000      Gas Swap     (88,649 ) 

GS(02/16/12Mar12-Cal17)

  Dec-14   Goldman Sachs   $ 3.9300        310,000      Gas Swap     (87,121 ) 



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

 

Contract
Month

 

Transacting Company

  Contract
Transaction
Basis     Monthly
Volume
Sold(Bought)    

Swap

  SIC
6/30/2012
MTM  

BA(02/16/12Mar12-Cal17)

  Dec-14   Bank of America   $ 3.9350        310,000      Gas Swap     (85,592
) 

JP(12/21/11Cal12-16)

  Dec-14   JP Morgan   $ 4.2110        847,600      Gas Swap     (3,343 ) 

JP(12/13/11Cal12-16)

  Dec-14   JP Morgan   $ 4.2180        847,600      Gas Swap     2,507   

JP(12/20/11Cal14SCNovate)

  Dec-14   JP Morgan   $ 90.1500        15,500      Oil Swaps     43,478   

JP(10/05/10Cal14)

  Dec-14   JP Morgan   $ 90.2500        15,500      Oil Swaps     45,005   

JP(10/06/10Cal14)

  Dec-14   JP Morgan   $ 90.3500        15,500      Oil Swaps     46,532   

JP(11/04/10Cal14)

  Dec-14   JP Morgan   $ 90.7000        15,500      Oil Swaps     51,878   

JP(11/04/10Cal14)2

  Dec-14   JP Morgan   $ 90.8000        15,500      Oil Swaps     53,405   

BMO(11/30/11Cal14)

  Dec-14   Bank of Montreal   $ 91.0000        15,500      Oil Swaps     56,460
  

JP(11/04/10Cal14)3

  Dec-14   JP Morgan   $ 91.0100        15,500      Oil Swaps     56,612   

WF(11/30/11Cal14)

  Dec-14   Wells Fargo   $ 91.0500        15,500      Oil Swaps     57,223   

WF(11/30/11Cal14)2

  Dec-14   Wells Fargo   $ 91.1500        15,500      Oil Swaps     58,751   

BA(05/17/12Cal14)

  Dec-14   Bank of America   $ 90.0000        31,000      Oil Swaps     82,373
  

MS(05/17/12Cal14)

  Dec-14   Morgan Stanley   $ 90.0000        31,000      Oil Swaps     82,373   

BMO(10/13/10Cal14)

  Dec-14   Bank of Montreal   $ 90.2000        31,000      Oil Swaps     88,482
  

BMO(11/29/11Cal14)

  Dec-14   Bank of Montreal   $ 90.4800        31,000      Oil Swaps     97,035
  

JP(11/29/11Cal14)

  Dec-14   JP Morgan   $ 90.7000        31,000      Oil Swaps     103,756   

JP(11/30/11Cal14)

  Dec-14   JP Morgan   $ 91.0200        31,000      Oil Swaps     113,530   

JP(11/30/11Cal14)2

  Dec-14   JP Morgan   $ 91.0500        31,000      Oil Swaps     114,447   

BMO(11/30/11Cal14)2

  Dec-14   Bank of Montreal   $ 91.1000        31,000      Oil Swaps     115,974
  

JP(11/30/11Cal14)3

  Dec-14   JP Morgan   $ 91.2400        31,000      Oil Swaps     120,251   

JP(01/12/11Cal14)

  Dec-14   JP Morgan   $ 94.5200        31,000      Oil Swaps     220,442   

BA(02/15/12Mar12-Cal17)

  Jan-15   Bank of America   $ 3.9000        310,000      Gas Swap     (126,160
) 

Citi(02/16/12Mar12-Cal17)

  Jan-15   Citi   $ 3.9250        310,000      Gas Swap     (118,523 ) 

GS(02/16112Mar12-Cal17)

  Jan-15   Goldman Sachs   $ 3.9300        310,000      Gas Swap     (116,996 ) 

BA(02/16/12Mar12-Cal17)

  Jan-15   Bank of America   $ 3.9350        310,000      Gas Swap     (115,469
) 

BMO(08/05/11Cal15b)

  Jan-15   Bank of Montreal   $ 94.6500        (15,500 )    Oil Swaps    
(113,709 ) 

JP(08/05/11Cal15b)2

  Jan-15   JP Morgan   $ 94.6500        (15,500 )    Oil Swaps     (113,709 ) 

JP(08/05/11Cal15b)

  Jan-15   JP Morgan   $ 94.4000        (15,500 )    Oil Swaps     (109,893 ) 

JP(12/21/11Cal12-16)

  Jan-15   JP Morgan   $ 4.2110        838,900      Gas Swap     (84,318 ) 

JP(12/13111Cal12-16)

  Jan-15   JP Morgan   $ 4.2180        838,900      Gas Swap     (78,532 ) 

JP(11/05/10Cal15)

  Jan-15   JP Morgan   $ 91.3000        15,500      Oil Swaps     62,578   

JP(11/05/10Cal15)2

  Jan-15   JP Morgan   $ 91.3000        15,500      Oil Swaps     62,578   

JP(11/08/10Cal15)

  Jan-15   JP Morgan   $ 91.3500        15,500      Oil Swaps     63,341   

JP(11/08/10Cal15)2

  Jan-15   JP Morgan   $ 91.4000        15,500      Oil Swaps     64,105   

JP(11/08/10Cal15)3

  Jan-15   JP Morgan   $ 91.6000        15,500      Oil Swaps     67,157   

JP(11/08/10Cal15)4

  Jan-15   JP Morgan   $ 91.7500        15,500      Oil Swaps     69,447   

JP(10/13/10Cal15)

  Jan-15   JP Morgan   $ 91.1500        31,000      Oil Swaps     120,578   

JP(01/12/11Cal15)

  Jan-15   JP Morgan   $ 94.5500        31,000      Oil Swaps     224,366   

BA(02/15/12Mar12-Cal17)

  Feb-15   Bank of America   $ 3.9000        280,000      Gas Swap     (104,778
) 

BMO(08/05/11Cal15b)

  Feb-15   Bank of Montreal   $ 94.6500        (14,000 )    Oil Swaps    
(103,835 ) 

JP(08/05/11Cal15b)2

  Feb-15   JP Morgan   $ 94.6500        (14,000 )    Oil Swaps     (103,835 ) 

JP(08/05/11Cal15b)

  Feb-15   JP Morgan   $ 94.4000        (14,000 )    Oil Swaps     (100,390 ) 

Citi(02/16/12Mar12-Cal17)

  Feb-15   Citi   $ 3.9250        280,000      Gas Swap     (97,885 ) 

GS(02/16/12Mar12-Cal17)

  Feb-15   Goldman Sachs   $ 3.9300        280,000      Gas Swap     (96,506 ) 

BA(02/16/12Mar12-Cal17)

  Feb-15   Bank of America   $ 3.9350        280,000      Gas Swap     (95,127
) 

JP(12/21/11Cal12-16)

  Feb-15   JP Morgan   $ 4.2110        830,300      Gas Swap     (56,417 ) 

JP(12/13/11Cal12-16)

  Feb-15   JP Morgan   $ 4.2180        830,300      Gas Swap     (50,694 ) 

JP(11/05/10Cal15)

  Feb-15   JP Morgan   $ 91.3000        14,000      Oil Swaps     57,681   

JP(11/05/10Cal15)2

  Feb-15   JP Morgan   $ 91.3000        14,000      Oil Swaps     57,681   

JP(11/08/10Cal15)

  Feb-15   JP Morgan   $ 91.3500        14,000      Oil Swaps     58,370   

JP(11/08/10Cal15)2

  Feb-15   JP Morgan   $ 91.4000        14,000      Oil Swaps     59,059   

JP(11/08/10Cal15)3

  Feb-15   JP Morgan   $ 91.6000        14,000      Oil Swaps     61,814   

JP(11/08/10Cal15)4

  Feb-15   JP Morgan   $ 91.7500        14,000      Oil Swaps     63,881   

JP(10/13/10Cal15)

  Feb-15   JP Morgan   $ 91.1500        28,000      Oil Swaps     111,228   

JP(01/12/11Cal15)

  Feb-15   JP Morgan   $ 94.5500        28,000      Oil Swaps     204,914   

BMO(08/05/11Cal15b)

  Mar-15   Bank of Montreal   $ 94.6500        (15,500 )    Oil Swaps    
(116,049 ) 

JP(08/05/11Cal15b)2

  Mar-15   JP Morgan   $ 94.6500        (15,500 )    Oil Swaps     (116,049 ) 

JP(08/05/11Cal15b)

  Mar-15   JP Morgan   $ 94.4000        (15,500 )    Oil Swaps     (112,239 ) 

BA(02/15/12Mar12-Cal17)

  Mar-15   Bank of America   $ 3.9000        310,000      Gas Swap     (89,999
) 

Citi(02116/12Mar12-Cal17)

  Mar-15   Citi   $ 3.9250        310,000      Gas Swap     (82,372 ) 

GS(02/16/12Mar12-Cal17)

  Mar-15   Goldman Sachs   $ 3.9300        310,000      Gas Swap     (80,847 ) 

BA(02/16/12Mar12-Cal17)

  Mar-15   Bank of America   $ 3.9350        310,000      Gas Swap     (79,322
) 

JP(12/21/11Cal12-16)

  Mar-15   JP Morgan   $ 4.2110        821,700      Gas Swap     12,939   



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis      Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

JP(12/13/11Cal12-16)

   Mar-15    JP Morgan    $ 4.2180         821,700      Gas Swap      18,599   

JP(11/05/10Cal15)

   Mar-15    JP Morgan    $ 91.3000         15,500      Oil Swaps      64,986   

JP(11/05/10Cal15)2

   Mar-15    JP Morgan    $ 91.3000         15,500      Oil Swaps      64,986   

JP(11/08/10Cal15)

   Mar-15    JP Morgan    $ 91.3500         15,500      Oil Swaps      65,748   

JP(11/08/10Cal15)2

   Mar-15    JP Morgan    $ 91.4000         15,500      Oil Swaps      66,510   

JP(11/08/10Cal15)3

   Mar-15    JP Morgan    $ 91.6000         15,500      Oil Swaps      69,559   

JP(11/08/10Cal15)4

   Mar-15    JP Morgan    $ 91.7500         15,500      Oil Swaps      71,845   

JP(10/13/10Cal15)

   Mar-15    JP Morgan    $ 91.1500         31,000      Oil Swaps      125,398
  

JP(01/12/11Cal15)

   Mar-15    JP Morgan    $ 94.5500         31,000      Oil Swaps      229,050
  

BMO(08/05/11Cal15b)

   Apr-15    Bank of Montreal    $ 94.6500         (15,000 )    Oil Swaps     
(113,212 ) 

JP(08/05/11Cal15b)2

   Apr-15    JP Morgan    $ 94.6500         (15,000 )    Oil Swaps      (113,212
) 

JP(08/05/11Cal15b)

   Apr-15    JP Morgan    $ 94.4000         (15,000 )    Oil Swaps      (109,527
) 

BA(02/15/12Mar12-Cal17)

   Apr-15    Bank of America    $ 3.9000         300,000      Gas Swap     
(17,703 ) 

Citi(02/16/12Mar12-Cal17)

   Apr-15    Citi    $ 3.9250         300,000      Gas Swap      (10,327 ) 

GS(02/16/12Mar12-Cal17)

   Apr-15    Goldman Sachs    $ 3.9300         300,000      Gas Swap      (8,851
) 

BA(02/16/12Mar12-Cal17)

   Apr-15    Bank of America    $ 3.9350         300,000      Gas Swap     
(7,376 ) 

JP(11/05/10Cal15)

   Apr-15    JP Morgan    $ 91.3000         15,000      Oil Swaps      63,829   

JP(11/05/10Cal15)2

   Apr-15    JP Morgan    $ 91.3000         15,000      Oil Swaps      63,829   

JP(11/08/10Cal15)

   Apr-15    JP Morgan    $ 91.3500         15,000      Oil Swaps      64,566   

JP(11/08/10Cal15)2

   Apr-15    JP Morgan    $ 91.4000         15,000      Oil Swaps      65,303   

JP(11/08/10Cal15)3

   Apr-15    JP Morgan    $ 91.6000         15,000      Oil Swaps      68,252   

JP(11/08/10Cal15)4

   Apr-15    JP Morgan    $ 91.7500         15,000      Oil Swaps      70,463   

JP(10/13/10Cal15)

   Apr-15    JP Morgan    $ 91.1500         30,000      Oil Swaps      123,236
  

JP(12/21/11Call2-16)

   Apr-15    JP Morgan    $ 4.2110         813,300      Gas Swap      200,766   

JP(12/13/11Cal12-16)

   Apr-15    JP Morgan    $ 4.2180         813,300      Gas Swap      206,365   

JP(01/12/11Cal15)

   Apr-15    JP Morgan    $ 94.5500         30,000      Oil Swaps      223,476
  

BMO(08/05/11Cal15b)

   May-15    Bank of Montreal    $ 94.6500         (15,500 )    Oil Swaps     
(117,715 ) 

JP(08/05/11Cal15b)2

   May-15    JP Morgan    $ 94.6500         (15,500 )    Oil Swaps      (117,715
) 

JP(08/05/11Cal15b)

   May-15    JP Morgan    $ 94.4000         (15,500 )    Oil Swaps      (113,909
) 

BA(02/15/12Mar12-Cal17)

   May-15    Bank of America    $ 3.9000         310,000      Gas Swap     
(22,850 ) 

Citi(02/16/12Mar12-Cal17)

   May-15    Citi    $ 3.9250         310,000      Gas Swap      (15,233 ) 

GS(02/16/12Mar12-Cal17)

   May-15    Goldman Sachs    $ 3.9300         310,000      Gas Swap     
(13,710 ) 

BA(02/16/12Mar12-Cal17)

   May-15    Bank of America    $ 3.9350         310,000      Gas Swap     
(12,186 ) 

JP(11/05/10Cal15)

   May-15    JP Morgan    $ 91.3000         15,500      Oil Swaps      66,722   

JP(11/05/10Cal15)2

   May-15    JP Morgan    $ 91.3000         15,500      Oil Swaps      66,722   

JP(11/08/10Cal15)

   May-15    JP Morgan    $ 91.3500         15,500      Oil Swaps      67,483   

JP(11/08/10Cal15)2

   May-15    JP Morgan    $ 91.4000         15,500      Oil Swaps      68,244   

JP(11/08/10Cal15)3

   May-15    JP Morgan    $ 91.6000         15,500      Oil Swaps      71,288   

JP(11/08/10Cal15)4

   May-15    JP Morgan    $ 91.7500         15,500      Oil Swaps      73,572   

JP(10/13/10Cal15)

   May-15    JP Morgan    $ 91.1500         31,000      Oil Swaps      128,877
  

JP(12/21/11Cal12-16)

   May-15    JP Morgan    $ 4.2110         805,500      Gas Swap      186,824   

JP(12/13/11Cal12-16)

   May-15    JP Morgan    $ 4.2180         805,500      Gas Swap      192,365   

JP(01/12/11Cal15)

   May-15    JP Morgan    $ 94.5500         31,000      Oil Swaps      232,385
  

BMO(08/05/11Cal15b)

   Jun-15    Bank of Montreal    $ 94.6500         (15,000 )    Oil Swaps     
(114,328 ) 

JP(08/05/11Cal15b)2

   Jun-15    JP Morgan    $ 94.6500         (15,000 )    Oil Swaps      (114,328
) 

JP(08/05/11Cal15b)

   Jun-15    JP Morgan    $ 94.4000         (15,000 )    Oil Swaps      (110,648
) 

BA(02/15/12Mar12-Cal17)

   Jun-15    Bank of America    $ 3.9000         300,000      Gas Swap     
(29,758 ) 

Citi(02/16/12Mar12-Cal17)

   Jun-15    Citi    $ 3.9250         300,000      Gas Swap      (22,392 ) 

GS(02/16/12Mar12-Cal17)

   Jun-15    Goldman Sachs    $ 3.9300         300,000      Gas Swap     
(20,919 ) 

BA(02/16/12Mar12-Cal17)

   Jun-15    Bank of America    $ 3.9350         300,000      Gas Swap     
(19,446 ) 

JP(11/05/10Cal15)

   Jun-15    JP Morgan    $ 91.3000         15,000      Oil Swaps      65,015   

JP(11/05/10Cal15)2

   Jun-15    JP Morgan    $ 91.3000         15,000      Oil Swaps      65,015   

JP(11/08/10Cal15)

   Jun-15    JP Morgan    $ 91.3500         15,000      Oil Swaps      65,751   

JP(11/08/10Cal15)2

   Jun-15    JP Morgan    $ 91.4000         15,000      Oil Swaps      66,487   

JP(11/08/10Cal15)3

   Jun-15    JP Morgan    $ 91.6000         15,000      Oil Swaps      69,431   

JP(11/08/10Cal15)4

   Jun-15    JP Morgan    $ 91.7500         15,000      Oil Swaps      71,639   

JP(10/13/10Cal15)

   Jun-15    JP Morgan    $ 91.1500         30,000      Oil Swaps      125,614
  

JP(12/21/11Cal12-16)

   Jun-15    JP Morgan    $ 4.2110         798,100      Gas Swap      164,603   

JP(12/13/11Cal12-16)

   Jun-15    JP Morgan    $ 4.2180         798,100      Gas Swap      170,090   

JP(01/12/11Cal15)

   Jun-15    JP Morgan    $ 94.5500         30,000      Oil Swaps      225,712
  

BMO(08/05/11Cal15b)

   Jul-15    Bank of Montreal    $ 94.6500         (15,500 )    Oil Swaps     
(118,288 ) 

JP(08/05/11Cal15b)2

   Jul-15    JP Morgan    $ 94.6500         (15,500 )    Oil Swaps      (118,288
) 

JP(08/05/11Cal15b)

   Jul-15    JP Morgan    $ 94.4000         (15,500 )    Oil Swaps      (114,489
) 

BA(02/15/12Mar12-Cal17)

   Jul-15    Bank of America    $ 3.9000         310,000      Gas Swap     
(41,985 ) 



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis      Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

Citi(02/16/12Mar12-Cal17)

   Jul-15    Citi    $ 3.9250         310,000      Gas Swap      (34,379 ) 

GS(02/16/12Mar12-Cal17)

   Jul-15    Goldman Sachs    $ 3.9300         310,000      Gas Swap     
(32,858 ) 

BA(02/16/12Mar12-Cal17)

   Jul-15    Bank of America    $ 3.9350         310,000      Gas Swap     
(31,337 ) 

JP(11/05/10Cal15)

   Jul-15    JP Morgan    $ 91.3000         15,500      Oil Swaps      67,376   

JP(11/05/10Cal15)2

   Jul-15    JP Morgan    $ 91.3000         15,500      Oil Swaps      67,376   

JP(11/08/10Cal15)

   Jul-15    JP Morgan    $ 91.3500         15,500      Oil Swaps      68,136   

JP(11/08/10Cal15)2

   Jul-15    JP Morgan    $ 91.4000         15,500      Oil Swaps      68,896   

JP(11/08/10Cal15)3

   Jul-15    JP Morgan    $ 91.6000         15,500      Oil Swaps      71,936   

JP(11/08/10Cal15)4

   Jul-15    JP Morgan    $ 91.7500         15,500      Oil Swaps      74,215   

JP(10/13/10Cal15)

   Jul-15    JP Morgan    $ 91.1500         31,000      Oil Swaps      130,193
  

JP(12/21/11Cal12-16)

   Jul-15    JP Morgan    $ 4.2110         790,600      Gas Swap      134,233   

JP(12/13/11Cal12-16)

   Jul-15    JP Morgan    $ 4.2180         790,600      Gas Swap      139,664   

JP(01/12/11Cal15)

   Jul-15    JP Morgan    $ 94.5500         31,000      Oil Swaps      233,537
  

BMO(08/05/11Cal15b)

   Aug-15    Bank of Montreal    $ 94.6500         (15,500 )   Oil Swaps     
(118,283 ) 

JP(08/05/11Cal15b)2

   Aug-15    JP Morgan    $ 94.6500         (15,500 )   Oil Swaps      (118,283
) 

JP(08/05/11Cal15b)

   Aug-15    JP Morgan    $ 94.4000         (15,500 )   Oil Swaps      (114,487
) 

BA(02/15/12Mar12-Cal17)

   Aug-15    Bank of America    $ 3.9000         310,000      Gas Swap     
(48,026 ) 

Citi(02/16/12Mar12-Cal17)

   Aug-15    Citi    $ 3.9250         310,000      Gas Swap      (40,427 ) 

GS(02/16/12Mar12-Cal17)

   Aug-15    Goldman Sachs    $ 3.9300         310,000      Gas Swap     
(38,907 ) 

BA(02/16/12Mar12-Cal17)

   Aug-15    Bank of America    $ 3.9350         310,000      Gas Swap     
(37,388 ) 

JP(11/05/10Cal15)

   Aug-15    JP Morgan    $ 91.3000         15,500      Oil Swaps      67,417   

JP(11/05/10Cal15)2

   Aug-15    JP Morgan    $ 91.3000         15,500      Oil Swaps      67,417   

JP(11/08/10Cal15)

   Aug-15    JP Morgan    $ 91.3500         15,500      Oil Swaps      68,176   

JP(11/08/10Cal15)2

   Aug-15    JP Morgan    $ 91.4000         15,500      Oil Swaps      68,935   

JP(11/08/10Cal15)3

   Aug-15    JP Morgan    $ 91.6000         15,500      Oil Swaps      71,972   

JP(11/08/10Cal15)4

   Aug-15    JP Morgan    $ 91.7500         15,500      Oil Swaps      74,250   

JP(12/21/11Cal12-16)

   Aug-15    JP Morgan    $ 4.2110         782,600      Gas Swap      117,406   

JP(12/13/11Cal12-16)

   Aug-15    JP Morgan    $ 4.2180         782,600      Gas Swap      122,778   

JP(10/13/10Cal15)

   Aug-15    JP Morgan    $ 91.1500         31,000      Oil Swaps      130,279
  

JP(01/12/11Cal15)

   Aug-15    JP Morgan    $ 94.5500         31,000      Oil Swaps      233,530
  

BMO (08/05/11Cal15b)

   Sep-15    Bank of Montreal    $ 94.6500         (15,000 )   Oil Swaps     
(114,316 ) 

JP(08/05/11Cal15b)2

   Sep-15    JP Morgan    $ 94.6500         (15,000 )   Oil Swaps      (114,316
) 

JP(08/05/11Cal15b)

   Sep-15    JP Morgan    $ 94.4000         (15,000 )   Oil Swaps      (110,646
) 

BA(02/15/12Mar12-Cal17)

   Sep-15    Bank of America    $ 3.9000         300,000      Gas Swap     
(47,319 ) 

Citi(02/16/12Mar12-Cal17)

   Sep-15    Citi    $ 3.9250         300,000      Gas Swap      (39,971 ) 

GS(02/16/12Mar12-Cal17)

   Sep-15    Goldman Sachs    $ 3.9300         300,000      Gas Swap     
(38,501 ) 

BA(02/16/12Mar12-Cal17)

   Sep-15    Bank of America    $ 3.9350         300,000      Gas Swap     
(37,032 ) 

JP(11/05/10Cal15)

   Sep-15    JP Morgan    $ 91.3000         15,000      Oil Swaps      65,135   

JP(11/05/10Cal15)2

   Sep-15    JP Morgan    $ 91.3000         15,000      Oil Swaps      65,135   

JP(11/08/10Cal15)

   Sep-15    JP Morgan    $ 91.3500         15,000      Oil Swaps      65,869   

JP(11/08/10Cal15)2

   Sep-15    JP Morgan    $ 91.4000         15,000      Oil Swaps      66,603   

JP(11/08/10Cal15)3

   Sep-15    JP Morgan    $ 91.6000         15,000      Oil Swaps      69,539   

JP(11/08/10Cal15)4

   Sep-15    JP Morgan    $ 91.7500         15,000      Oil Swaps      71,741   

JP(12/21/11Cal12-16)

   Sep-15    JP Morgan    $ 4.2110         774,800      Gas Swap      113,859   

JP(12/13/11Cal12-16)

   Sep-15    JP Morgan    $ 4.2180         774,800      Gas Swap      119,172   

JP(10/13/10Cal15)

   Sep-15    JP Morgan    $ 91.1500         30,000      Oil Swaps      125,865
  

JP(01/12/11Cal15)

   Sep-15    JP Morgan    $ 94.5500         30,000      Oil Swaps      225,695
  

BMO(08/05/11Cal15b)

   Oct-15    Bank of Montreal    $ 94.6500         (15,500 )   Oil Swaps     
(117,763 ) 

JP(08/05/11Cal15b)2

   Oct-15    JP Morgan    $ 94.6500         (15,500 )   Oil Swaps      (117,763
) 

JP(08/05/11Cal15b)

   Oct-15    JP Morgan    $ 94.4000         (15,500 )   Oil Swaps      (113,974
) 

BA(02/15/12Mar12-Cal17)

   Oct-15    Bank of America    $ 3.9000         310,000      Gas Swap     
(60,077 ) 

Citi(02/16/12Mar12-Cal17)

   Oct-15    Citi    $ 3.9250         310,000      Gas Swap      (52,491 ) 

GS(02/16/12Mar12-Cal17)

   Oct-15    Goldman Sachs    $ 3.9300         310,000      Gas Swap     
(50,974 ) 

BA(02/16/12Mar12-Cal17)

   Oct-15    Bank of America    $ 3.9350         310,000      Gas Swap     
(49,457 ) 

JP(11/05/10Cal15)

   Oct-15    JP Morgan    $ 91.3000         15,500      Oil Swaps      66,990   

JP(11/05/10Cal15)2

   Oct-15    JP Morgan    $ 91.3000         15,500      Oil Swaps      66,990   

JP(11/08/10Cal15)

   Oct-15    JP Morgan    $ 91.3500         15,500      Oil Swaps      67,748   

JP(11/08/10Cal15)2

   Oct-15    JP Morgan    $ 914000         15,500      Oil Swaps      68,506   

JP(11/08/10Cal15)3

   Oct-15    JP Morgan    $ 91.6000         15,500      Oil Swaps      71,537   

JP(11/08/10Cal15)4

   Oct-15    JP Morgan    $ 91.7500         15,500      Oil Swaps      73,810   

JP(12/21/11Cal12-16)

   Oct-15    JP Morgan    $ 4.2110         767,000      Gas Swap      84,831   

JP(12/13/11Cal12-16)

   Oct-15    JP Morgan    $ 4.2180         767,000      Gas Swap      90,086   

JP(10/13/10Cal15)

   Oct-15    JP Morgan    $ 91.1500         31,000      Oil Swaps      129,433
  

JP(01/12/11Cal15)

   Oct-15    JP Morgan    $ 94.5500         31,000      Oil Swaps      232,495
  



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis      Monthly
Volume
Sold(Bought)    

Swap

   SIC
6/30/2012
MTM  

BMO(08/05/11Cal15b)

   Nov-15    Bank of Montreal    $ 94.6500         (15,000 )    Oil Swaps     
(113,906 ) 

JP(08/05/11Cal15b)2

   Nov-15    JP Morgan    $ 94.6500         (15,000 )    Oil Swaps      (113,906
) 

JP(08/05/11Cal15b)

   Nov-15    JP Morgan    $ 94.4000         (15,000 )    Oil Swaps      (110,243
) 

BA(02/15/12Mar12-Cal17)

   Nov-15    Bank of America    $ 3.9000         300,000      Gas Swap     
(84,488 ) 

Citi(02/16/12Mar12-Cal17)

   Nov-15    Citi    $ 3.9250         300,000      Gas Swap      (77,154 ) 

GS(02/16/12Mar12-Cal17)

   Nov-15    Goldman Sachs    $ 3.9300         300,000      Gas Swap     
(75,687 ) 

BA(02/16/12Mar12-Cal17)

   Nov-15    Bank of America    $ 3.9350         300,000      Gas Swap     
(74,220 ) 

JP(12/21/11Cal12-16)

   Nov-15    JP Morgan    $ 4.2110         759,300      Gas Swap      17,077   

JP(12/13/11Cal12-16)

   Nov-15    JP Morgan    $ 4.2180         759,300      Gas Swap      22,275   

JP(11/05/10Cal15)

   Nov-15    JP Morgan    $ 91.3000         15,000      Oil Swaps      64,817   

JP(11/05/10Cal15)2

   Nov-15    JP Morgan    $ 91.3000         15,000      Oil Swaps      64,817   

JP(11/08/10Cal15)

   Nov-15    JP Morgan    $ 91.3500         15,000      Oil Swaps      65,550   

JP(11/08/10Cal15)2

   Nov-15    JP Morgan    $ 91.4000         15,000      Oil Swaps      66,282   

JP(11/08/10Cal15)3

   Nov-15    JP Morgan    $ 91.6000         15,000      Oil Swaps      69,213   

JP(11/08/10Cal15)4

   Nov-15    JP Morgan    $ 91.7500         15,000      Oil Swaps      71,411   

JP(10/13/10Cal15)

   Nov-15    JP Morgan    $ 91.1500         30,000      Oil Swaps      125,238
  

JP(01/12/11Cal15)

   Nov-15    JP Morgan    $ 94.5500         30,000      Oil Swaps      224,882
  

BA(02/15/12Mar12-Cal17)

   Dec-15    Bank of America    $ 3.9000         310,000      Gas Swap     
(144,770 ) 

Citi(02/16/12Mar12-Cal17)

   Dec-15    Citi    $ 3.9250         310,000      Gas Swap      (137,198 ) 

GS(02/16/12Mar12-Cal17)

   Dec-15    Goldman Sachs    $ 3.9300         310,000      Gas Swap     
(135,684 ) 

BA(02/16/12Mar12-Cal17)

   Dec-15    Bank of America    $ 3.9350         310,000      Gas Swap     
(134,170 ) 

JP(12/21/11Cal12-16)

   Dec-15    JP Morgan    $ 4.2110         751,400      Gas Swap      (122,596
) 

BMO(08/05/11Cal15b)

   Dec-15    Bank of Montreal    $ 94.6500         (15,500 )    Oil Swaps     
(118,597 ) 

JP(08/05/11Cal15b)2

   Dec-15    JP Morgan    $ 94.6500         (15,500 )    Oil Swaps      (118,597
) 

JP(12/13/11 Cal12-16)

   Dec-15    JP Morgan    $ 4.2180         751,400      Gas Swap      (117,457
) 

JP(08/05/11Cal15b)

   Dec-15    JP Morgan    $ 94.4000         (15,500 )    Oil Swaps      (114,815
) 

JP(11/05/10Cal15)

   Dec-15    JP Morgan    $ 91.3000         15,500      Oil Swaps      67,921   

JP(11/05/10Cal15)2

   Dec-15    JP Morgan    $ 91.3000         15,500      Oil Swaps      67,921   

JP(11/08/10Cal15)

   Dec-15    JP Morgan    $ 91.3500         15,500      Oil Swaps      68,677   

JP(11/08/10Cal15)2

   Dec-15    JP Morgan    $ 91.4000         15,500      Oil Swaps      69,434   

JP(11/08/10Cal15)3

   Dec-15    JP Morgan    $ 91.6000         15,500      Oil Swaps      72,459   

JP(11/08/10Cal15)4

   Dec-15    JP Morgan    $ 91.7500         15,500      Oil Swaps      74,728   

JP(10/13/10Cal15)

   Dec-15    JP Morgan    $ 91.1500         31,000      Oil Swaps      131,304
  

JP(01/12/11 Cal15)

   Dec-15    JP Morgan    $ 94.5500         31,000      Oil Swaps      234,168
  

JP(12/21/11Cal12-16)

   Jan-16    JP Morgan    $ 4.2110         743,700      Gas Swap      (193,798
) 

JP(12/13/11Cal12-16)

   Jan-16    JP Morgan    $ 4.2180         743,700      Gas Swap      (188,718
) 

BA(02/15/12Mar12-Cal17)

   Jan-16    Bank of America    $ 3.9000         310,000      Gas Swap     
(174,876 ) 

Citi(02/16/12Mar12-Cal17)

   Jan-16    Citi    $ 3.9250         310,000      Gas Swap      (167,312 ) 

GS(02/16/12Mar12-Cal17)

   Jan-16    Goldman Sachs    $ 3.9300         310,000      Gas Swap     
(165,800 ) 

BA(02/16/12Mar12-Cal17)

   Jan-16    Bank of America    $ 3.9350         310,000      Gas Swap     
(164,287 ) 

JP(12/21/11Cal12-16)

   Feb-16    JP Morgan    $ 4.2110         735,800      Gas Swap      (167,881
) 

JP(12/13/11Cal12-16)

   Feb-16    JP Morgan    $ 4.2180         735,800      Gas Swap      (162,859
) 

BA(02/15/12Mar12-Cal17)

   Feb-16    Bank of America    $ 3.9000         290,000      Gas Swap     
(154,106 ) 

Citi(02/16/12Mar12-Cal17)

   Feb-16    Citi    $ 3.9250         290,000      Gas Swap      (147,037 ) 

GS(02/16/12Mar12-Cal17)

   Feb-16    Goldman Sachs    $ 3.9300         290,000      Gas Swap     
(145,623 ) 

BA(02/16/12Mar12-Cal17)

   Feb-16    Bank of America    $ 3.9350         290,000      Gas Swap     
(144,210 ) 

BA(02/15/12Mar12-Cal17)

   Mar-16    Bank of America    $ 3.9000         310,000      Gas Swap     
(138,907 ) 

Citi(02/16/12Mar12-Cal17)

   Mar-16    Citi    $ 3.9250         310,000      Gas Swap      (131,357 ) 

GS(02/16/12Mar12-Cal17)

   Mar-16    Goldman Sachs    $ 3.9300         310,000      Gas Swap     
(129,847 ) 

BA(02/16/12Mar12-Cal17)

   Mar-16    Bank of America    $ 3.9350         310,000      Gas Swap     
(128,338 ) 

JP(12/21/11Cal12-16)

   Mar-16    JP Morgan    $ 4.2110         728,100      Gas Swap      (105,677
) 

JP(12/13/11Cal12-16)

   Mar-16    JP Morgan    $ 4.2180         728,100      Gas Swap      (100,712
) 

BA(02/15/12Mar12-Cal17)

   Apr-16    Bank of America    $ 3.9000         300,000      Gas Swap     
(62,762 ) 

Citi(02/16/12Mar12-Cal17)

   Apr-16    Citi    $ 3.9250         300,000      Gas Swap      (55,464 ) 

GS(02/16/12Mar12-Cal17)

   Apr-16    Goldman Sachs    $ 3.9300         300,000      Gas Swap     
(54,005 ) 

BA(02/16/12Mar12-Cal17)

   Apr-16    Bank of America    $ 3.9350         300,000      Gas Swap     
(52,545 ) 

JP(12/21/11Cal12-16)

   Apr-16    JP Morgan    $ 4.2110         720,600      Gas Swap      67,314   

JP(12/13/11Cal12-16)

   Apr-16    JP Morgan    $ 4.2180         720,600      Gas Swap      72,222   

BA(02/15/12Mar12-Cal17)

   May-16    Bank of America    $ 3.9000         310,000      Gas Swap     
(69,309 ) 

Citi(02/16/12Mar12-Cal17)

   May-16    Citi    $ 3.9250         310,000      Gas Swap      (61,775 ) 

GS(02/16/12Mar12-Cal17)

   May-16    Goldman Sachs    $ 3.9300         310,000      Gas Swap     
(60,269 ) 

BA(02/16/12Mar12-Cal17)

   May-16    Bank of America    $ 3.9350         310,000      Gas Swap     
(58,762 ) 

JP(12/21/11Cal12-16)

   May-16    JP Morgan    $ 4.2110         713,400      Gas Swap      56,172   

JP(12/13/11 Cal12-16)

   May-16    JP Morgan    $ 4.2180         713,400      Gas Swap      61,026   

BA(02/15/12Mar12-Cal17)

   Jun-16    Bank of America    $ 3.9000         300,000      Gas Swap     
(74,578 ) 



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis      Monthly
Volume
Sold(Bought)     

Swap

   SIC
6/30/2012
MTM  

Citi(02/16/12Mar12-Cal17)

   Jun-16    Citi    $ 3.9250         300,000       Gas Swap      (67,295 ) 

GS(02/16/12Mar12-Cal17)

   Jun-16    Goldman Sachs    $ 3.9300         300,000       Gas Swap     
(65,839 ) 

BA(02/16/12Mar12-Cal17)

   Jun-16    Bank of America    $ 3.9350         300,000       Gas Swap     
(64,382 ) 

JP(12/21/11Cal12-16)

   Jun-16    JP Morgan    $ 4.2110         706,400       Gas Swap      37,728   

JP(12/13/11Cal12-16)

   Jun-16    JP Morgan    $ 4.2180         706,400       Gas Swap      42,530   

BA(02/15/12Mar12-Cal17)

   Jul-16    Bank of America    $ 3.9000         310,000       Gas Swap     
(87,502 ) 

Citi(02/16/12Mar12-Cal17)

   Jul-16    Citi    $ 3.9250         310,000       Gas Swap      (79,984 ) 

GS(02/16/12Mar12-Cal17)

   Jul-16    Goldman Sachs    $ 3.9300         310,000       Gas Swap     
(78,481 ) 

BA(02/16/12Mar12-Cal17)

   Jul-16    Bank of America    $ 3.9350         310,000       Gas Swap     
(76,977 ) 

JP(12/21/11Cal12-16)

   Jul-16    JP Morgan    $ 4.2110         699,600       Gas Swap      13,572   

JP(12/13/11Cal12-16)

   Jul-16    JP Morgan    $ 4.2180         699,600       Gas Swap      18,322   

BA(02/15/12Mar12-Cal17)

   Aug-16    Bank of America    $ 3.9000         310,000       Gas Swap     
(93,398 ) 

Citi(02/16/12Mar12-Cal17)

   Aug-16    Citi    $ 3.9250         310,000       Gas Swap      (85,890 ) 

GS(02/16/12Mar12-Cal17)

   Aug-16    Goldman Sachs    $ 3.9300         310,000       Gas Swap     
(84,389 ) 

BA(02/16/12Mar12-Cal17)

   Aug-16    Bank of America    $ 3.9350         310,000       Gas Swap     
(82,887 ) 

JP(12/21/11Cal12-16)

   Aug-16    JP Morgan    $ 4.2110         692,900       Gas Swap      0   

JP(12/13/11Cal12-16)

   Aug-16    JP Morgan    $ 4.2180         692,900       Gas Swap      4,699   

BA(02/15/12Mar12-Cal17)

   Sep-16    Bank of America    $ 3.9000         300,000       Gas Swap     
(91,423 ) 

Citi(02/16/12Mar12-Cal17)

   Sep-16    Citi    $ 3.9250         300,000       Gas Swap      (84,167 ) 

GS(02/16/12Mar12-Cal17)

   Sep-16    Goldman Sachs    $ 3.9300         300,000       Gas Swap     
(82,716 ) 

BA(02/16/12Mar12-Cal17)

   Sep-16    Bank of America    $ 3.9350         300,000       Gas Swap     
(81,265 ) 

JP(12/21/11Cal12-16)

   Sep-16    JP Morgan    $ 4.2110         686,400       Gas Swap      (2,656 ) 

JP(12/13/11Cal12-16)

   Sep-16    JP Morgan    $ 4.2180         686,400       Gas Swap      1,992   

BA(02/15/12Mar12-Cal17)

   Oct-16    Bank of America    $ 3.9000         310,000       Gas Swap     
(105,427 ) 

Citi(02/16/12Mar12-Cal17)

   Oct-16    Citi    $ 3.9250         310,000       Gas Swap      (97,939 ) 

GS(02/16/12Mar12-Cal17)

   Oct-16    Goldman Sachs    $ 3.9300         310,000       Gas Swap     
(96,441 ) 

BA(02/16/12Mar12-Cal17)

   Oct-16    Bank of America    $ 3.9350         310,000       Gas Swap     
(94,944 ) 

JP(12/21/11Cal12-16)

   Oct-16    JP Morgan    $ 4.2110         680,000       Gas Swap      (26,936
) 

JP(12/13/11Cal12-16)

   Oct-16    JP Morgan    $ 4.2180         680,000       Gas Swap      (22,337
) 

BA(02/15/12Mar12-Cal17)

   Nov-16    Bank of America    $ 3.9000         300,000       Gas Swap     
(127,941 ) 

Citi(02/16/12Mar12-Cal17)

   Nov-16    Citi    $ 3.9250         300,000       Gas Swap      (120,705 ) 

GS(02/16/12Mar12-Cal17)

   Nov-16    Goldman Sachs    $ 3.9300         300,000       Gas Swap     
(119,257 ) 

BA(02/16/12Mar12-Cal17)

   Nov-16    Bank of America    $ 3.9350         300,000       Gas Swap     
(117,810 ) 

JP(12/21/11Cal12-16)

   Nov-16    JP Morgan    $ 4.2110         673,600       Gas Swap      (85,141
) 

JP(12/13/11Cal12-16)

   Nov-16    JP Morgan    $ 4.2180         673,600       Gas Swap      (80,592
) 

JP(12/21/11Cal12-16)

   Dec-16    JP Morgan    $ 4.2110         667,400       Gas Swap      (206,414
) 

JP(12/13/11Cal12-16)

   Dec-16    JP Morgan    $ 4.2180         667,400       Gas Swap      (201,912
) 

BA(02/15/12Mar12-Cal17)

   Dec-16    Bank of America    $ 3.9000         310,000       Gas Swap     
(188,767 ) 

Citi(02/16/12Mar12-Cal17)

   Dec-16    Citi    $ 3.9250         310,000       Gas Swap      (181,300 ) 

GS(02/16/12Mar12-Cal17)

   Dec-16    Goldman Sachs    $ 3.9300         310,000       Gas Swap     
(179,806 ) 

BA(02/16/12Mar12-Cal17)

   Dec-16    Bank of America    $ 3.9350         310,000       Gas Swap     
(178,313 ) 

BA(02/15/12Mar12-Cal17)

   Jan-17    Bank of America    $ 3.9000         310,000       Gas Swap     
(218,328 ) 

Citi(02/16/12Mar12-Cal17)

   Jan-17    Citi    $ 3.9250         310,000       Gas Swap      (210,871 ) 

GS(02/16/12Mar12-Cal17)

   Jan-17    Goldman Sachs    $ 3.9300         310,000       Gas Swap     
(209,380 ) 

BA(02/16/12Mar12-Cal17)

   Jan-17    Bank of America    $ 3.9350         310,000       Gas Swap     
(207,888 ) 

BA(02/15/12Mar12-Cal17)

   Feb-17    Bank of America    $ 3.9000         280,000       Gas Swap     
(188,039 ) 

Citi(02/16/12Mar12-Cal17)

   Feb-17    Citi    $ 3.9250         280,000       Gas Swap      (181,314 ) 

GS(02/16/12Mar12-Cal17)

   Feb-17    Goldman Sachs    $ 3.9300         280,000       Gas Swap     
(179,969 ) 

BA(02/16/12Mar12-Cal17)

   Feb-17    Bank of America    $ 3.9350         280,000       Gas Swap     
(178,624 ) 

BA(02/15/12Mar12-Cal17)

   Mar-17    Bank of America    $ 3.9000         310,000       Gas Swap     
(182,612 ) 

Citi(02/16/12Mar12-Cal17)

   Mar-17    Citi    $ 3.9250         310,000       Gas Swap      (175,177 ) 

GS(02/16/12Mar12-Cal17)

   Mar-17    Goldman Sachs    $ 3.9300         310,000       Gas Swap     
(173,690 ) 

BA(02/16/12Mar12-Cal17)

   Mar-17    Bank of America    $ 3.9350         310,000       Gas Swap     
(172,203 ) 

BA(02/15/12Mar12-Cal17)

   Apr-17    Bank of America    $ 3.9000         300,000       Gas Swap     
(106,040 ) 

Citi(02/16/12Mar12-Cal17)

   Apr-17    Citi    $ 3.9250         300,000       Gas Swap      (98,856 ) 

GS(02/16/12Mar12-Cal17)

   Apr-17    Goldman Sachs    $ 3.9300         300,000       Gas Swap     
(97,419 ) 

BA(02/16/12Mar12-Cal17)

   Apr-17    Bank of America    $ 3.9350         300,000       Gas Swap     
(95,982 ) 

BA(02/15/12Mar12-Cal17)

   May-17    Bank of America    $ 3.9000         310,000       Gas Swap     
(113,862 ) 

Citi(02/16/12Mar12-Cal17)

   May-17    Citi    $ 3.9250         310,000       Gas Swap      (106,449 ) 

GS(02/16/12Mar12-Cal17)

   May-17    Goldman Sachs    $ 3.9300         310,000       Gas Swap     
(104,967 ) 

BA(02/16/12Mar12-Cal17)

   May-17    Bank of America    $ 3.9350         310,000       Gas Swap     
(103,484 ) 

BA(02/15/12Mar12-Cal17)

   Jun-17    Bank of America    $ 3.9000         300,000       Gas Swap     
(117,183 ) 

Citi(02/16/12Mar12-Cal17)

   Jun-17    Citi    $ 3.9250         300,000       Gas Swap      (110,020 ) 

GS(02/16/12Mar12-Cal17)

   Jun-17    Goldman Sachs    $ 3.9300         300,000       Gas Swap     
(108,587 ) 



--------------------------------------------------------------------------------

Samson Investment Company

Mark to Market Information

6/30/2012

 

Transaction

Confirmation

Received

   Contract
Month    Transacting
Company    Contract
Transaction
Basis      Monthly
Volume
Sold(Bought)     

Swap

   SIC
6/30/2012
MTM  

BA(02/16/12Mar12-Cal17)

   Jun-17    Bank of America    $ 3.9350         300,000       Gas Swap     
(107,155 ) 

BA(02/15/12Mar12-Cal17)

   Jul-17    Bank of America    $ 3.9000         310,000       Gas Swap     
(131,235 ) 

Citi(02/16/12Mar12-Cal17)

   Jul-17    Citi    $ 3.9250         310,000       Gas Swap      (123,846 ) 

GS(02/16/12Mar12-Cal17)

   Jul-17    Goldman Sachs    $ 3.9300         310,000       Gas Swap     
(122,368 ) 

BA(02/16/12Mar12-Cal17)

   Jul-17    Bank of America    $ 3.9350         310,000       Gas Swap     
(120,890 ) 

BA(02/15/12Mar12-Cal17)

   Aug-17    Bank of America    $ 3.9000         310,000       Gas Swap     
(137,521 ) 

Citi(02/16/12Mar12-Cal17)

   Aug-17    Citi    $ 3.9250         310,000       Gas Swap      (130,143 ) 

GS(02/16/12Mar12-Cal17)

   Aug-17    Goldman Sachs    $ 3.9300         310,000       Gas Swap     
(128,667 ) 

BA(02/16/12Mar12-Cal17)

   Aug-17    Bank of America    $ 3.9350         310,000       Gas Swap     
(127,192 ) 

BA(02/15/12Mar12-Cal17)

   Sep-17    Bank of America    $ 3.9000         300,000       Gas Swap     
(132,986 ) 

Citi(02/16/12Mar12-Cal17)

   Sep-17    Citi    $ 3.9250         300,000       Gas Swap      (125,912 ) 

GS(02/16/12Mar12-Cal17)

   Sep-17    Goldman Sachs    $ 3.9300         300,000       Gas Swap     
(124,497 ) 

BA(02/16/12Mar12-Cal17)

   Sep-17    Bank of America    $ 3.9350         300,000       Gas Swap     
(123,083 ) 

BA(02/15/12Mar12-Cal17)

   Oct-17    Bank of America    $ 3.9000         310,000       Gas Swap     
(147,686 ) 

Citi(02/16/12Mar12-Cal17)

   Oct-17    Citi    $ 3.9250         310,000       Gas Swap      (140,389 ) 

GS(02/16/12Mar12-Cal17)

   Oct-17    Goldman Sachs    $ 3.9300         310,000       Gas Swap     
(138,930 ) 

BA(02/16/12Mar12-Cal17)

   Oct-17    Bank of America    $ 3.9350         310,000       Gas Swap     
(137,471 ) 

BA(02/15/12Mar12-Cal17)

   Nov-17    Bank of America    $ 3.9000         300,000       Gas Swap     
(169,799 ) 

Citi(02/16/12Mar12-Cal17)

   Nov-17    Citi    $ 3.9250         300,000       Gas Swap      (162,676 ) 

GS(02/16/12Mar12-Cal17)

   Nov-17    Goldman Sachs    $ 3.9300         300,000       Gas Swap     
(161,252 ) 

BA(02/16/12Mar12-Cal17)

   Nov-17    Bank of America    $ 3.9350         300,000       Gas Swap     
(159,828 ) 

BA(02/15/12Mar12-Cal17)

   Dec-17    Bank of America    $ 3.9000         310,000       Gas Swap     
(230,995 ) 

Citi(02/16/12Mar12-Cal17)

   Dec-17    Citi    $ 3.9250         310,000       Gas Swap      (223,648 ) 

GS(02/16/12Mar12-Cal17)

   Dec-17    Goldman Sachs    $ 3.9300         310,000       Gas Swap     
(222,178 ) 

BA(02/16/12Mar12-Cal17)

   Dec-17    Bank of America    $ 3.9350         310,000       Gas Swap     
(220,709 )             

 

 

       

 

 

                413,972,400            138,543,222               

 

 

       

 

 

 



--------------------------------------------------------------------------------

Schedule 9.20

Further Assurances

No later than 90 days following the Closing Date (or such later date as the
Administrative Agent may reasonably agree), the Borrower will, and will cause
each other applicable Loan Party to, execute and deliver Mortgages in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, in respect
of each of the Oil and Gas Properties owned by a Loan Party and described on
Schedule 1.1(e) hereto, together with customary legal opinions covering such
matters as covered by, and otherwise substantially consistent with, those
delivered for the benefit of the First Lien Agent in respect of the RBL Credit
Agreement.



--------------------------------------------------------------------------------

Schedule 13.2

Notice Addresses

 

Entity

  

Notice Addresses

Borrower    Samson Investment Company    Samson Plaza       Two West Second
Street    Tulsa, Oklahoma 74103    Contact Name:    Michael G. Daniel       Vice
President-General Counsel    Facsimile Number:    918-591-7007    Email:   
mdaniel@samson.com    Telephone Number:    918-591-1007    With copy to:      
Contact Name:    Janet Duffy       General Manager-Treasury    Facsimile Number:
   918-591-7540    Email:    jduffy@samson.com    Telephone Number:   
918-591-1540    And with a copy to:       Kohlberg, Kravis Robert & Co. L.P.   
9 W. 57th St., Suite 4200    New York, New York 10019    Contact Name:   
Jonathan D. Smidt    Facsimile Number:    212-750-0003    Email:   
SmidJ@KKR.com    Telephone Number:    212-750-8300 Administrative Agent    Bank
of America, N.A. and Collateral Agent:    Global Corporate and Commercial Bank
Client Service    901 Main St.       Dallas, TX 75202       Mail Code:
TX1-492-14-11    Contact Name: DeWayne Rosse    Facsimile Number: (214) 672-8623
   Email: Dewayne.Rosse@baml.com    Telephone Number: (214) 209-0529



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTEE



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

 

SECOND LIEN GUARANTEE

made by

each of the Guarantors

from time to time party hereto

in favor of

BANK OF AMERICA, N.A.,

as Collateral Agent

Dated as of September 25, 2012

 

 

 

 



--------------------------------------------------------------------------------

GUARANTEE

SECOND LIEN GUARANTEE, dated as of September 25, 2012 (this “Guarantee”), is
made by Samson Resources Corporation, a Delaware corporation (“Holdings”) and
each of the Restricted Subsidiaries of the Borrower that is a signatory hereto
(Holdings and each of the other signatories hereto, together with any other
Restricted Subsidiary of the Borrower that becomes a party hereto from time to
time after the date hereof, each, individually a “Guarantor” and, collectively,
the “Guarantors”), in favor of BANK OF AMERICA, N.A., as collateral agent (in
such capacity, together with its successors in such capacity, the “Collateral
Agent”) for the benefit of the Secured Parties.

WHEREAS, reference is made to that certain Second Lien Term Loan Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Samson
Investment Company, a Nevada corporation, (the “Borrower”), the banks, financial
institutions and other lending institutions or entities from time to time party
thereto (the “Lenders”), and Bank of America, N.A., as Administrative Agent and
Collateral Agent;

WHEREAS, pursuant to the Credit Agreement, among other things, the Lenders have
severally agreed to make Loans to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a wholly-owned subsidiary of Holdings and each other
Guarantor is a Domestic Subsidiary of the Borrower;

WHEREAS, the proceeds of the Loans will be used in part to enable the Borrower
to make valuable transfers to the Guarantors in connection with the operation of
their respective businesses;

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Loans; and

WHEREAS, it is a condition precedent to the obligations of the Secured Parties
to make their respective Loans to the Borrower that the Guarantors shall have
executed and delivered this Guarantee to the Collateral Agent for the ratable
benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Administrative Agent, the Collateral Agent and the Lenders to enter
into the Credit Agreement, the Guarantors hereby agree with the Collateral
Agent, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. Definitions

1.1 Defined Terms.

(a) Unless otherwise defined herein, each term defined in the Credit Agreement
and used herein (including terms used in the preamble and recitals hereto) shall
have the meaning given to it in the Credit Agreement.

(b) The rules of construction and other interpretive provisions specified in
Sections 1.2 and 1.5 of the Credit Agreement shall apply to this Guarantee,
including terms defined in the preamble and recitals hereto.

 

-1-



--------------------------------------------------------------------------------

(c) As used herein, “Guaranteed Transaction Document” means the Loan Documents.

(d) As used herein, “Termination Date” means the date on which all Obligations
are paid in full (other than contingent indemnification obligations not then
due).

SECTION 2. Guarantee

2.1 Guarantee.

(a) Subject to the provisions of Section 2.1(b), each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the
Collateral Agent, for the ratable benefit of the Secured Parties, the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations (including any extensions,
modifications, substitutions, amendments and renewals of any or all of such
Obligations).

(b) Anything herein or in any other Guaranteed Transaction Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Guaranteed Transaction Documents shall in no event exceed the
amount which can be guaranteed by such Guarantor under the Bankruptcy Code or
any applicable federal and state Requirements of Law relating to fraudulent
conveyances, fraudulent transfers or the insolvency of debtors.

(c) To the extent that the Borrower would be required to make payments pursuant
to Section 13.5 of the Credit Agreement, each Guarantor further agrees to pay
any and all expenses (including without limitation, all reasonable fees and
disbursements of counsel) that may be paid or incurred by the Collateral Agent
or any other Secured Party in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
such Guarantor under this Guarantee. This Guarantee shall remain in full force
and effect until the Termination Date, notwithstanding that from time to time
prior thereto no amounts may be outstanding under the Guaranteed Transaction
Documents.

(d) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the Collateral
Agent or any other Secured Party hereunder.

(e) No payment or payments made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the Collateral
Agent or any other Secured Party from the Borrower, any Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of, or in payment of, the Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder,
which shall, notwithstanding any such payment or payments (other than payments
made by the Borrower or such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Termination Date.

(f) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Collateral Agent or any other Secured Party on
account of its liability hereunder, it will notify the Collateral Agent in
writing that such payment is made under this Guarantee for such purpose.

 

-2-



--------------------------------------------------------------------------------

(g) The Obligations of Holdings under this Guarantee are limited recourse
obligations payable solely from the Collateral pledged by Holdings pursuant to
the Pledge Agreement and, following realization of the Collateral pledged by
Holdings and the application thereof in accordance with this Guarantee and the
Pledge Agreement, such Obligations of Holdings hereunder shall be extinguished
and shall not revive. None of Holdings’ shareholders, officers, members and
directors shall be liable for any of the obligations or agreements or breach
thereof or any covenant, representation or warranty of Holdings under this
Guarantee, and no recourse or action may be taken, directly or indirectly, with
respect to any of the obligations or agreements or breach thereof or any
covenant, representation or warranty of Holdings under this Guarantee against
any of Holdings’ shareholders, officers, members or directors, except that the
foregoing will not (i) prevent recourse to the Collateral pledged by Holdings
pursuant to the Pledge Agreement for the sums due or to become due under any
security, instrument or agreement which is part of the Collateral, (ii) relieve
any Person from (A) any liability for any unpaid consideration for stock, any
unpaid capital contribution or any unpaid capital call or other similar
obligation, (B) any obligation, agreement or liability under any agreement or
instrument other than Holdings’ shareholders, officers, members or directors in
respect of the Guarantee hereunder by Holdings or (C) any liability resulting
from such Person’s bad faith, gross negligence or willful misconduct with
respect to any obligation, agreement, covenant, representation or warranty under
this Guarantee, (iii) affect service of process on Holdings or (iv) limit the
obligations of any Loan Party under any Loan Document to which it is a party.

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder (including by way of set-off rights being exercised against it),
such Guarantor shall be entitled to seek and receive contribution from and
against any other Guarantor hereunder who has not paid its proportionate share
of such payment. Each Guarantor’s right of contribution shall be subject to the
terms and conditions of Section 2.4. The provisions of this Section 2.2 shall in
no respect limit the obligations and liabilities of any Guarantor to the
Collateral Agent and the other Secured Parties, and each Guarantor shall remain
liable to the Collateral Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

2.3 Right of Set-off. In addition to any rights and remedies of the Secured
Parties provided by applicable Requirements of Law, each Guarantor hereby
irrevocably authorizes each Secured Party at any time and from time to time
following the occurrence and during the continuance of any Event of Default,
without notice to such Guarantor or any other Guarantor, any such notice being
expressly waived by each Guarantor, upon any amount becoming due and payable by
such Guarantor hereunder (whether at stated maturity, by acceleration or
otherwise), to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final, but
excluding deposits held by such Guarantor as a fiduciary for others), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Guarantor. Each Secured Party shall notify such Guarantor
and the Collateral Agent promptly of any such set-off and the appropriation and
application made by such Secured Party; provided that the failure to give such
notice shall not affect the validity of such set-off and appropriation and
application.

2.4 No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation or application of funds of
any of the Guarantors by any Secured Party, no Guarantor shall be entitled to be
subrogated to any of the rights of the Collateral Agent or any other Secured
Party against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by any Secured Party for the payment of the
Obligations until the Termination Date, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder until

 

-3-



--------------------------------------------------------------------------------

the Termination Date. If any amount shall be paid to any Guarantor on account of
such subrogation rights at any time prior to the Termination Date, such amount
shall be held by such Guarantor in trust for the Collateral Agent and the other
Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Collateral Agent
in the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Collateral Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in accordance with Section 11 of the Credit
Agreement.

2.5 Amendments, etc. with respect to the Obligations; Waiver of Rights. Except
for termination of a Guarantor’s obligations hereunder as provided in
Section 5.14, each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor: (a) any demand for payment of any of the
Obligations made by the Collateral Agent or any other Secured Party may be
rescinded by such party and any of the Obligations continued; (b) the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other Secured Party (with the consent of the
applicable Loan Parties where required by the terms hereof or thereof); (c) the
Credit Agreement and the other Guaranteed Transaction Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, waived, supplemented or terminated, in whole or in part, in accordance
with the terms of the applicable documents; and (d) any collateral security,
guarantee or right of offset at any time held by the Collateral Agent or any
other Secured Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Collateral Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for this
Guarantee or any property subject thereto. When making any demand hereunder
against any of the Guarantors, the Collateral Agent or any other Secured Party
may, but shall be under no obligation to, make a similar demand on the Borrower
or any other Guarantor or guarantor, and any failure by the Collateral Agent or
any other Secured Party to make any such demand or to collect any payments from
the Borrower or any such other Guarantor or guarantor or any release of the
Borrower or such other Guarantor or guarantor shall not relieve any of the
Guarantors in respect of which a demand or collection is not made or any of the
Guarantors not so released of their several obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Collateral Agent or any other Secured
Party against any of the Guarantors. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

2.6 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, contraction, incurrence, renewal, extension, amendment,
waiver or accrual of any of the Obligations and notice of or proof of reliance
by the Collateral Agent or any other Secured Party upon this Guarantee or
acceptance of this Guarantee, the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, waived or accrued, in reliance upon this Guarantee. All
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Collateral Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Guarantee. To the fullest extent permitted by applicable Requirement of
Law, each Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to, or upon, the Borrower or any other
Guarantor with respect to the Obligations. Each Guarantor understands and agrees
that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity,
regularity or enforceability of the Credit Agreement or any other Guaranteed
Transaction Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent or any other Secured

 

-4-



--------------------------------------------------------------------------------

Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by the
Borrower against the Collateral Agent or any other Secured Party, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Loan Parties for the
Obligations, or of such Guarantor under this Guarantee, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against any
Guarantor, the Collateral Agent and any other Secured Party may, but shall be
under no obligation to, pursue such rights and remedies as it may have against
the Borrower or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Collateral Agent or any other Secured Party to pursue such other rights
or remedies or to collect any payments from the Borrower or any such other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower or any such
other Person or any such collateral security, guarantee or right of offset,
shall not relieve such Guarantor of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Collateral Agent and the other Secured Parties
against such Guarantor. Each Guarantor acknowledges that it will receive
substantial direct and indirect benefits from financing arrangements
contemplated by the Guaranteed Transaction Documents and the waivers set forth
herein are knowingly made in contemplation of such benefits. This Guarantee
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon each Guarantor and the successors and assigns
thereof, and shall inure to the benefit of the Collateral Agent and the other
Secured Parties, and their respective successors, indorses, transferees and
assigns, until the Termination Date, notwithstanding that from time to time any
Guaranteed Transaction Documents may be free from any Obligations. A Guarantor
shall automatically be released from its obligations hereunder and the Guarantee
of such Guarantor shall be automatically released under the circumstances
described in Section 13.23 of the Credit Agreement.

2.7 Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

2.8 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent without set-off or counterclaim in Dollars at the
office of the Collateral Agent identified in the Credit Agreement (or to such
other office as the Collateral Agent shall designate in a notice to the
Guarantors). Each Guarantor agrees that the provisions of Sections 5.4 and 13.20
of the Credit Agreement shall apply to such Guarantor’s obligations under this
Guarantee.

SECTION 3. Representations and Warranties

3.1 Representations and Warranties. Each Guarantor hereby represents and
warrants that, in the case of such Guarantor, the representations and warranties
set forth in Section 8 of the Credit Agreement as they relate to such Guarantor
or to the other Loan Documents to which such Guarantor is a party, each of which
is hereby incorporated herein by reference, are true and correct in all material
respects, and the Collateral Agent and each Secured Party shall be entitled to
rely on each of them as if they were fully set forth herein.

 

-5-



--------------------------------------------------------------------------------

Each Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by such Guarantor on and as of the date of each Credit
Event (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date).

SECTION 4. Covenants

4.1 Covenants. Each Guarantor hereby covenants and agrees with the Collateral
Agent and each other Secured Party that, from and after the date of this
Guarantee until the Termination Date, such Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor or any of its Restricted Subsidiaries.

4.2 Authority of Collateral Agent. Each Guarantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Guarantee with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, right, request, judgment or other right or
remedy provided for herein or resulting or arising out of this Guarantee shall,
as between the Collateral Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and
such Guarantor, the Collateral Agent shall be conclusively presumed to be acting
as agent for the Secured Parties with full and valid authority so to act or
refrain from acting in the manner set forth in Section 12 of the Credit
Agreement, and no Guarantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

SECTION 5. Miscellaneous

5.1 Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Borrower
at the Borrower’s address set forth in Section 13.2 of the Credit Agreement.

5.2 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Guarantee and the making of the
Loans hereunder.

5.3 Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by facsimile
or other electronic transmission (i.e. a “pdf” or a “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Guarantee signed by all the parties
shall be lodged with the Borrower and the Collateral Agent.

5.4 Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

-6-



--------------------------------------------------------------------------------

5.5 Integration. This Guarantee and the other Loan Documents represent the
agreement of the Guarantors, the Collateral Agent, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Guarantors, any
Agent nor any Lender relative to subject matter hereof not expressly set forth
or referred to herein or in the other Loan Documents.

5.6 Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

5.7 GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

5.8 Submission to Jurisdiction; Waivers. Each Guarantor hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Guaranteed Transaction Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor in care
of the Borrower at the Borrower’s address referred to in Section 5.1 or at such
other address of which the Collateral Agent shall have been notified pursuant
thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.8 any special, exemplary, punitive or consequential damages; and

(f) agrees that a final judgment in any action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

5.9 Acknowledgments. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Guaranteed Transaction Documents;

(b) no Agent nor any Secured Party has any fiduciary relationship with or duty
to such Guarantor arising out of or in connection with this Guarantee or any of
the other Guaranteed Transaction Documents, and the relationship between the
Agents and the Secured Parties, on one hand, and such Guarantor, on the other
hand, in connection herewith or therewith is solely that of guarantor and
creditor; and

 

-7-



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Guaranteed Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Agents and the other Secured Parties or among the Borrower, the Agents
and the other Secured Parties.

5.10 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTEE OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

5.11 Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Guarantor(s) and the Collateral Agent in accordance with
Section 13.1 of the Credit Agreement.

(b) Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 5.10(a), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise and no delay in
exercising, on the part of the Collateral Agent or any other Secured Party, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. A waiver by the
Collateral Agent or any other Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
the Collateral Agent or any Secured Party would otherwise have on any future
occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and not exclusive of any other rights,
remedies, powers and privileges provided by law.

5.12 Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Collateral
Agent and the Secured Parties and their successors and assigns.

5.13 Additional Obligors. Each Restricted Subsidiary of the Borrower that is
required to become a party to this Guarantee pursuant to Section 9.19 of the
Credit Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee upon
execution and delivery by such Subsidiary of a supplement in the form of Annex A
hereto or such other form reasonably satisfactory to the Collateral Agent (each
an “Assumption Agreement”). The execution and delivery of any instrument adding
an additional Guarantor as a party to this Guarantee shall not require the
consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guarantee.

5.14 Termination or Release.

(a) This Guarantee shall terminate on the Termination Date.

 

-8-



--------------------------------------------------------------------------------

(b) A Guarantor shall automatically be released from its obligations hereunder
upon the consummation of any transaction permitted by the Credit Agreement as a
result of which such Guarantor ceases to be a Subsidiary.

(c) In connection with any termination or release, the Collateral Agent shall
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 5.14
shall be without recourse to or warranty by the Collateral Agent.

[SIGNATURES BEGIN NEXT PAGE]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the day and year first above written.

 

SAMSON RESOURCES CORPORATION

SAMSON RESOURCES COMPANY

SAMSON HOLDING, INC.

SAMSON CONTOUR ENERGY CO.

SAMSON CONTOUR ENERGY E & P, LLC

SAMSON LONE STAR, LLC,

GEODYNE RESOURCES, INC.

SAMSON-INTERNATIONAL, LTD.

    each as Guarantor

By:

/s/ Philip Cook

Name: Philip Cook

Title: Executive Vice President and Chief

          Financial Officer

 

Signature Page

Samson Investment Company

Second Lien Term Loan Guarantee



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as Second Priority Collateral Agent

By: /s/ DeWayne D. Rosse Name: DeWayne D. Rosse Title: Agency Management Officer

 

Signature Page to the Guarantee



--------------------------------------------------------------------------------

ANNEX A

TO GUARANTEE

FORM OF ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of                     , 201    , is made by
                    , a                     (the “Additional Obligor”), in favor
of BANK OF AMERICA, N.A., as collateral agent (in such capacity, the “Collateral
Agent”) for the banks and other financial institutions (the “Lenders”) parties
to the Credit Agreement referred to below and all other Secured Parties.

R E C I T A L S

A. Reference is made to that certain Second Lien Term Loan Credit Agreement,
dated as of September 25, 2011 (the “Credit Agreement”) among Samson Investment
Company, a Nevada corporation (the “Borrower”), the banks, financial
institutions and other lending institutions from time to time party thereto (the
“Lenders”), and Bank of America, N.A., as Administrative Agent and Collateral
Agent.

B. In connection with the Credit Agreement, certain Restricted Subsidiaries
(other than the Additional Obligor) have entered into the Guarantee, dated as of
even date with the Credit Agreement (as amended, supplemented or otherwise
modified from time to time, the “Guarantee”) in favor of the Collateral Agent
and the other Secured Parties.

C. Capitalized terms used herein and not otherwise defined herein (including in
the preamble and the recitals hereto) shall have the meanings assigned to such
terms in the Guarantee or the Credit Agreement, as applicable. The rules of
construction and the interpretive provisions specified in Section 1.1(b)) of the
Guarantee shall apply to this Assumption Agreement, including terms defined in
the preamble and recitals hereto.

D. The Guarantors have entered into the Guarantee in order to induce the Agents
and the Lenders to enter into the Credit Agreement and to induce the Lenders to
make the Loans to the Borrower under the Credit Agreement.

E. Section 5.13 of the Guarantee provides that each Subsidiary of the Borrower
that is required to become a party to the Guarantee pursuant to Section 9.19 of
the Credit Agreement and the terms thereof shall become a Guarantor, with the
same force and effect as if originally named as a Guarantor therein, for all
purposes of the Guarantee upon execution and delivery by such Subsidiary of an
instrument in the form of this Assumption Agreement. The Additional Obligor is
executing this Assumption Agreement in accordance with the requirements of the
Guarantee to become a Guarantor under the Guarantee as consideration for Loans
previously made.

F. Now, therefore, it is agreed:

SECTION 1. By executing and delivering this Assumption Agreement, the Additional
Obligor, as provided in Section 5.13 of the Guarantee, hereby becomes a party to
the Guarantee as a Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor and, without limiting the generality of
the foregoing, hereby expressly agrees to all the terms and provisions of the
Guarantee applicable to it as a Guarantor thereunder and expressly guarantees,
jointly and severally, to the Secured Parties the Obligations. The Additional
Obligor hereby represents and warrants that each of the representations and
warranties contained in Section 3 of the Guarantee is true and correct on and as
of

 

Annex A - 1



--------------------------------------------------------------------------------

the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date). Each reference to a Guarantor in the Guarantee shall be deemed to include
each Additional Obligor. The Guarantee is hereby incorporated herein by
reference.

SECTION 2. Each Additional Obligor represents and warrants to the Collateral
Agent and the other Secured Parties that this Assumption Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization
and other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).

SECTION 3. This Assumption Agreement may be executed by one or more of the
parties to this Assumption Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission (i.e. a “pdf” or a
tif”)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Assumption
Agreement signed by all the parties shall be lodged with the Borrower and the
Collateral Agent. This Assumption Agreement shall become effective as to each
Additional Obligor when the Collateral Agent shall have received counterparts of
this Assumption Agreement that, when taken together, bear the signatures of such
Additional Obligor and the Collateral Agent.

SECTION 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

SECTION 5. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Assumption Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and of the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Credit Agreement. All communications and
notices hereunder to each Additional Obligor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

 

Annex A - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered by its duly Authorized Officer as of the date first
above written.

 

[ADDITIONAL OBLIGOR],

    each as Guarantor

By:

 

Name: Title:

 

Signature Page

Samson Investment Company

Assumption Agreement to Guarantee



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

     as Collateral Agent

By:

 

Name: Title:

 

Signature Page

Samson Investment Company

Assumption Agreement to Guarantee



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SECURITY AGREEMENT

 



--------------------------------------------------------------------------------

EXECUTION VERSION

SECOND PRIORITY SECURITY AGREEMENT

among

Samson Investment Company,

each of the Subsidiary Grantors

from time to time party hereto

and

Bank of America, N.A.,

as Second Priority Collateral Agent

Dated as of September 25, 2012

THIS SECOND PRIORITY SECURITY AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE
SECOND LIEN INTERCREDITOR AGREEMENT (AS DEFINED HEREIN), AS SET FORTH MORE FULLY
IN SECTION 8 HEREOF. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS
AND SECURITY INTEREST GRANTED TO THE SECOND PRIORITY COLLATERAL AGENT, FOR THE
BENEFIT OF THE SECOND PRIORITY SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECOND PRIORITY COLLATERAL AGENT AND
THE OTHER SECOND PRIORITY SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE SECOND LIEN INTERCREDITOR AGREEMENT.



--------------------------------------------------------------------------------

SECOND PRIORITY SECURITY AGREEMENT

THIS SECOND PRIORITY SECURITY AGREEMENT, dated as of September 25, 2012 (this
“Agreement”), among Samson Investment Company, a Nevada corporation (the
“Borrower”), each of the Subsidiaries of the Borrower listed on the signature
pages hereto or that becomes a party hereto pursuant to Section 10.13 (each such
entity being a “Subsidiary Grantor” and, collectively, the “Subsidiary
Grantors”; the Subsidiary Grantors and the Borrower are referred to collectively
as the “Grantors”), and Bank of America, N.A., as Collateral Agent (in such
capacity, together with its successors in such capacity, the “Second Priority
Collateral Agent”) under the Second Priority Credit Agreement (as hereinafter
defined) for the benefit of the Second Priority Secured Parties (as hereinafter
defined).

W I T N E S S E T H :

WHEREAS, reference is made to that certain Second Lien Term Loan Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Second Priority Credit Agreement”), dated as of September 25, 2012,
among the Borrower, the banks, financial institutions and other lending
institutions or entities from time to time party thereto (the “Lenders”) and
Bank of America, N.A., as Administrative Agent and Collateral Agent;

WHEREAS, pursuant to the Second Priority Credit Agreement, among other things,
the Lenders have agreed to provide Loans to the Borrower;

WHEREAS, pursuant to the Guarantee, dated as of September 25, 2012 (the
“Guarantee”), each Subsidiary Grantor has agreed to unconditionally and
irrevocably guarantee, as primary obligor and not merely as surety, for the
ratable benefit of the Second Priority Secured Parties, the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Second Priority Obligations;

WHEREAS, the liens and security interest granted to the Second Priority
Collateral Agent pursuant to this Agreement are expressly subject and
subordinate to the liens and security interests granted in favor of the Senior
Secured Parties, including liens and security interests granted to the Senior
Collateral Agent in connection with the Senior Credit Agreement, and (ii) the
exercise of any right or remedy by the Second Priority Collateral Agent
hereunder is subject to the limitations and provisions of the Second Lien
Intercreditor Agreement dated as of September 25, 2012 (as amended, restated,
supplemented or modified from time to time, the “Second Lien Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as Senior Representative for the
Senior Secured Parties, Bank of America, N.A., as the Initial Second Priority
Representative for the Second Priority Secured Parties and each additional
Representative from time to time party thereto, and the Borrower and the other
Grantors party thereto;

WHEREAS, each Grantor other than the Borrower is a Guarantor;

WHEREAS, the proceeds of the Loans will be used in part to enable the Borrower
to make valuable transfers to the Subsidiary Grantors in connection with the
operation of their respective businesses;

WHEREAS, each Grantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Loans, the Second Priority Credit
Agreement and any other Second Priority Debt Documents; and



--------------------------------------------------------------------------------

WHEREAS, it is a condition precedent to the obligation of the Second Priority
Secured Parties to make their respective Loans to the Borrower that the Grantors
shall have executed and delivered this Agreement to the Second Priority
Collateral Agent for the ratable benefit of the Second Priority Secured Parties;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Second Priority Secured Parties to enter into the Second Priority
Credit Agreement and to make the Loans to the Borrower under the Second Priority
Credit Agreement and any other Second Priority Debt Documents, the Grantors
hereby agree with the Second Priority Collateral Agent, for the ratable benefit
of the Second Priority Secured Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Second Priority Credit
Agreement and used herein (including terms used in the preamble and the
recitals) shall have the meanings given to them in the Second Priority Credit
Agreement.

(b) Terms used herein that are not defined herein or in the Credit Agreement,
but that are defined in the UCC have the meanings given to them in the UCC, and
if defined in more than one article of the UCC shall have the meanings set forth
in Article 9 thereof, including the following terms (which are capitalized
herein): Chattel Paper, Commodity Contract, Deposit Accounts, Documents,
Instruments, Inventory, Investment Property, Letter of Credit, Letter-of-Credit
Right, Record, Securities Account, Security Entitlement, Supporting Obligation
and Tangible Chattel Paper. After the Discharge of Senior Obligations, a
reference in this Agreement to the Senior Collateral Agent shall be construed as
a reference to the Second Priority Collateral Agent and this Agreement shall be
interpreted accordingly.

(c) The rules of construction and other interpretive provisions specified in
Sections 1.2 and 1.5 of the Second Priority Credit Agreement shall apply to this
Agreement, including terms defined in the preamble and recitals to this
Agreement.

(d) The following terms shall have the following meanings:

“Accounts” means all now present and future “accounts” and “payment intangibles”
(in each case, as defined in Article 9 of the UCC).

“Agreement” shall have the meaning provided in the preamble to this Agreement.

“Applicable Agent” means the Senior Collateral Agent (or, if the Senior
Obligations Termination Date has occurred, the Second Priority Collateral
Agent)).

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Collateral” shall have the meaning provided in Section 2.

“Collateral Account” shall mean any collateral account established by the Second
Priority Collateral Agent as provided in Section 5.3.

“Control” shall mean “control,” as such term is defined in Section 9-104, 9-106
or 8-106, as applicable, of the UCC.

 

2



--------------------------------------------------------------------------------

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any copyright now or
hereafter owned by any Grantor (including all Copyrights) or that any Grantor
otherwise has the right to license, or granting any right to any Grantor under
any Copyright now or hereafter owned by any third party, and all rights of any
Grantor under any such agreement.

“Copyrights” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country or group
of countries, whether as author, assignee, transferee or otherwise and (ii) all
registrations and applications for registration of any such copyright in the
United States or any other country or group of countries, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office.

“Discharge of Senior Obligations” shall have the meaning assigned to such term
in the Second Lien Intercreditor Agreement.

“Equipment” shall mean all “equipment,” as such term is defined in Article 9 of
the UCC, now or hereafter owned by any Grantor or to which any Grantor has
rights and, in any event, shall include all machinery, equipment, furnishings,
movable trade fixtures and vehicles now or hereafter owned by any Grantor or to
which any Grantor has rights and any and all Proceeds, additions, substitutions
and replacements of any of the foregoing, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.

“Excluded Property” shall mean (i) any Subject Property, (ii) any property
included in the definition of “Collateral” in the Pledge Agreement, (iii) any
Excluded Stock, (iv) any property that is subject to a Lien permitted pursuant
to clause (6) of the definition of “Permitted Lien,” to the extent such
Indebtedness being secured was permitted to be incurred pursuant to
Section 9.07(b)(4) of the Second Priority Credit Agreement if the contract or
other agreement in which such Lien is granted (or the documentation providing
for such Indebtedness) validly prohibits the creation of any other Lien on such
property; provided that such property shall be Excluded Property only to the
extent and for so long as such prohibition is in effect, (v) any Vehicles and
other assets subject to certificates of title the perfection of a security
interest in which is excluded from the UCC in the relevant jurisdiction, (vi)
any property (a) with respect to which the Second Priority Collateral Agent and
the Borrower reasonably agree that the costs or other consequences of granting
or perfecting a security interest in is excessive in view of the benefits to be
obtained by the Secured Parties or (b) to the extent that granting or perfecting
a security interest in such property would result in materially adverse tax
consequences as reasonably determined by the Borrower, (vii) any Intellectual
Property, including any United States intent-to-use trademark applications, in
relation to which any applicable Requirement of Law, or any agreement with a
domain name registrar or any other Person entered into by any Grantor, prohibits
the creation of a security interest therein or would otherwise invalidate such
Grantor’s right, title or interest therein and (viii) any Oil and Gas Properties
not constituting Borrowing Base Properties.

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the UCC and, in any event, including with respect to any
Grantor, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended,
supplemented or otherwise modified, including (a) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (b) all rights of such Grantor to receive proceeds of any insurance,
indemnity, warranty or guarantee with respect thereto, (c) all claims of such
Grantor for damages arising out of any breach of or default thereunder and (d)
all rights of such Grantor to terminate, amend, supplement, modify or exercise
rights or options thereunder, to perform thereunder and to compel performance
and otherwise exercise all remedies thereunder.

 

3



--------------------------------------------------------------------------------

“Grantor” shall have the meaning provided in the preamble to this Agreement.

“Instruments” means all present and future “instruments” (as defined in Article
9 of the UCC).

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks and the Trademark
Licenses.

“Lenders” shall have the meaning given in the recitals to this Agreement.

“License” shall mean any license, sublicense or cross-license to which any
Grantor is a party.

“Obligations” shall have the meaning given such term in the Credit Agreement;
provided that references herein to (i) the Obligations of the Borrower shall
refer to the Obligations (as defined in the Credit Agreement), and (ii) the
Obligations of any Subsidiary Grantor shall refer to such Subsidiary Grantor’s
Subsidiary Grantor Obligations.

“Patent Licenses” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor (including all Patents) or
that any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, have made, use, import or sell any
invention on which a Patent, now or hereafter owned by any third party, is in
existence, and all rights of any Grantor under any such agreement.

“Patents” shall mean, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all letters patent of the United
States or the equivalent thereof in any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, and (b) all reissues,
continuations, divisions, continuations-in-part, renewals or extensions thereof,
and the inventions disclosed or claimed therein, including the right to make,
have made, use, import and/or sell the inventions disclosed or claimed therein.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Grantor, any
consideration received from the sale, exchange, license, lease or other
Disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, and shall include
(a) all cash and negotiable instruments received by or held on behalf of the
Second Priority Collateral Agent, (b) any claim of any Grantor against any third
party for (and the right to sue and recover for and the rights to damages or
profits due or accrued arising out of or in connection with) (i) past, present
or future infringement of any Patent now or hereafter owned by any Grantor, or
licensed under a Patent License, (ii) past, present or future infringement or
dilution of any Trademark now or hereafter owned by any Grantor or licensed
under a Trademark License or injury to the goodwill associated with or
symbolized by any Trademark now or hereafter owned by any Grantor, (iii) past,
present or future breach of any License (iv) past, present or future
infringement of any Copyright now or hereafter owned by any Grantor or licensed
under a Copyright License, and (v) past, present or future misappropriation of
any trade secret now or hereafter owned by any Grantor and (c) any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral.

 

4



--------------------------------------------------------------------------------

“Registered Intellectual Property” shall mean United States federal issued
Patents, pending Patent applications, Trademark registrations, pending Trademark
applications, Copyright registrations and United States domain names.

“Second Lien Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals of this Agreement.

“Second Priority Collateral Agent” shall have the meaning provided in the
preamble to this Agreement.

“Second Priority Credit Agreement” has the meaning assigned to such term in the
recitals of this Agreement.

“Second Priority Debt Documents” means the Second Priority Credit Agreement and
all other Loan Documents as defined therein.

“Second Priority Secured Parties” means the holders of any Obligations and the
Second Priority Collateral Agent.

“Secured Obligations” shall have the meaning assigned to such term in the Second
Lien Intercreditor Agreement.

“Secured Parties” means the Second Priority Secured Parties and, when used in
the phrase “the Applicable Agent, for the benefit of the Secured Parties” at any
time when the Senior Collateral Agent is the Applicable Agent, the term “Secured
Parties” includes holders of the Senior Obligations as well as the Second
Priority Secured Parties.

“Security Interest” shall have the meaning provided in Section 2.

“Senior Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Collateral Agent under the Senior Collateral Documents, and its successors and
assigns.

“Senior Collateral Documents” shall have the meaning assigned to such term in
the Second Lien Intercreditor Agreement.

“Senior Credit Agreement” shall mean the Credit Agreement, dated as of
December 21, 2011 (as amended, restated, supplemented or otherwise modified from
time to time), among the Borrower, the banks, financial institutions and other
lending institutions or entities from time to time party thereto, the
administrative agent, the Senior Collateral Agent, the swingline lender and the
letter of credit issuer, and each other letter of credit issuer from time to
time party thereto.

“Senior Debt Document” shall have the meaning assigned to such term in the
Second Lien Intercreditor Agreement.

“Senior Lien” shall have the meaning assigned to such term in the Second Lien
Intercreditor Agreement.

 

5



--------------------------------------------------------------------------------

“Senior Obligations” shall have the meaning assigned to such term in the Second
Lien Intercreditor Agreement.

“Senior Obligations Termination Date” means, subject to the Second Lien
Intercreditor Agreement, the date on which the Discharge of Senior Obligations
occurs; provided that if, at any time after the Senior Obligations Termination
Date, the Discharge of Senior Obligations is deemed not to have occurred under
the Second Lien Intercreditor Agreement, the Senior Obligations Termination Date
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
incurrence and designation of any new Senior Obligations as a result of the
occurrence of such Discharge of Senior Obligations).

“Senior Secured Parties” shall have the meaning assigned to such term in the
Second Lien Intercreditor Agreement.

“Subject Property” shall have the meaning provided in Section 2.

“Subsidiary Grantor Obligations” shall mean, with respect to any Subsidiary
Grantor, all Obligations of such Subsidiary Grantor which may arise under or in
connection with the Guarantee and any other Second Priority Debt Document to
which such Subsidiary Grantor is a party.

“Subsidiary Grantors” shall have the meaning provided in the recitals to this
Agreement.

“Termination Date” shall mean the date on which all Obligations under the Second
Priority Credit Agreement are paid in full (other than contingent
indemnification obligations not then due).

“Trademark Licenses” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor (including any Trademark) or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to use
any trademark now or hereafter owned by any third party, and all rights of any
Grantor under any such agreement.

“Trademarks” shall mean, with respect to any Person, all of the following now
owned or hereafter acquired by such Person: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and General Intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof (if any), and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, (ii) all goodwill associated therewith or symbolized thereby
and (iii) all other assets, rights and interests that uniquely reflect or embody
such goodwill.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Second Priority Collateral Agent’s and the Second Priority Secured Parties’
security interest in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

 

6



--------------------------------------------------------------------------------

“Vehicles” shall mean all cars, trucks, trailers, and other vehicles covered by
a certificate of title law of any state and all tires and other appurtenances to
any of the foregoing.

(e) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

2. Grant of Security Interest.

(a) Each Grantor hereby bargains, sells, conveys, assigns, sets over, mortgages,
pledges, hypothecates and transfers to the Second Priority Collateral Agent, for
the ratable benefit of the Second Priority Secured Parties, and grants to the
Second Priority Collateral Agent, for the ratable benefit of the Second Priority
Secured Parties, a lien on and security interest in (the “Security Interest”),
all of such Grantor’s right, title and interest in, to and under all of the
following property, whether now owned or existing or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

 

  (i) all Accounts;

 

  (ii) all cash;

 

  (iii) all Chattel Paper;

 

  (iv) all Commodity Contracts;

 

  (v) all Deposit Accounts;

 

  (vi) all Documents;

 

  (vii) all Equipment;

 

  (viii) all Fixtures;

 

  (ix) all General Intangibles;

 

  (x) all Goods;

 

  (xi) all Instruments;

 

  (xii) all Intellectual Property;

 

  (xiii) all Inventory;

 

  (xiv) all Investment Property;

 

  (xv) all Letters of Credit and Letter-of-Credit Rights;

 

  (xvi) all Money;

 

  (xvii) all Securities Accounts and Securities Entitlements;

 

7



--------------------------------------------------------------------------------

  (xviii) all Supporting Obligations;

 

  (xix) all books and records pertaining to the Collateral; and

  (xx)      substitutions, replacements, accessions, products, and proceeds
(including insurance proceeds, licenses, royalties, income, payments, claims,
damages and proceeds of suit) and to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing;

provided, however, that notwithstanding any other provision of this Agreement:

  (A) this Agreement shall not constitute a grant of a Security Interest in (1)
any property to the extent that such grant of a Security Interest is prohibited
by any Requirement of Law or requires a consent not obtained of any Governmental
Authority pursuant to such Requirement of Law, (2) any property to the extent
that such grant of a Security Interest is (x) prohibited by, or constitutes a
breach or default under, or results in (or would result in) the termination of
(or would give any other party a right of termination of), or requires any
consent not obtained under, any Contractual Requirement, or, in the case of any
Investment Property, any applicable equity holder or similar agreement or (y)
otherwise constitutes or results (or would result) in the abandonment,
invalidation or unenforceability of (or would give any other party a right of
abandonment, invalidation or unenforceability of) any right, title or interest
of any Grantor under any Contractual Requirement, except, in each case, to the
extent that such Requirement of Law or the term in such Contractual Requirement
or equity holder or similar agreement providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under applicable
Requirements of Law or purports to prohibit the granting of a Security Interest
over all assets of any Grantor, (3) any property to the extent that such grant
of a Security Interest would result in the forfeiture of the Grantor’s rights in
the property including any Trademark applications filed in the United States
Patent and Trademark Office on the basis of such Grantor’s “intent-to-use” such
trademark or (4) prior to the Discharge of Senior Obligations, any asset at any
time that is not then subject to a Lien securing Senior Obligations at such time
(any such property subject to the exclusions described in clause (1), (2), (3)
or (4), “Subject Property”); provided, however, that the foregoing exclusions
shall not apply to the extent that any such prohibition, default or other term
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the UCC of any relevant jurisdiction or any other applicable Requirement of
Law; and provided, further, that the Security Interest shall attach immediately
to any portion of such Subject Property that does not result in any of the
consequences specified above including any Proceeds of such Subject Property;
and

(B) the Collateral shall not include any other Excluded Property.

(b) Each Grantor hereby irrevocably authorizes the Second Priority Collateral
Agent and its counsel or other representatives at any time and from time to time
to file in any relevant jurisdiction any initial financing statements (including
fixture filings) with respect to the Collateral or any part thereof and
amendments thereto and continuations thereof that contain the information
required by Article 9 of the UCC for the filing of any financing statement or
amendment or continuation, including whether such Grantor is an organization,
the type of organization and any organizational identification number issued to
such Grantor. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner such as “all assets”
or “all personal property, whether now owned or hereafter acquired” of such
Grantor or words of similar effect as being of an equal or lesser scope or with
greater detail and in the case of a financing statement filed as a fixture
filing or covering the Collateral

 

8



--------------------------------------------------------------------------------

constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Collateral relates. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction to the Second Priority Collateral Agent.

Each Grantor hereby agrees to provide to the Second Priority Collateral Agent,
promptly upon request, any information reasonably necessary to effectuate the
filings or recordings authorized by this Section 2(b) including the Intellectual
Property filings referred to below.

The Second Priority Collateral Agent is further authorized to file with the
United States Patent and Trademark Office and United States Copyright Office (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted hereunder by each Grantor and naming any Grantor or
the Grantors as debtors and the Second Priority Collateral Agent as secured
party.

The Security Interests are granted as security only and shall not subject the
Second Priority Collateral Agent or any other Second Priority Secured Party to,
or in any way alter or modify, any obligation or liability of any Grantor with
respect to or arising out of the Collateral.

3. Representations and Warranties. Each Grantor hereby represents and warrants
to the Second Priority Collateral Agent and each Second Priority Secured Party
on the date hereof:

3.1. Title; No Other Liens. Except for (a) the Security Interest granted to the
Second Priority Collateral Agent for the ratable benefit of the Second Priority
Secured Parties pursuant to this Agreement, (b) the Liens permitted by the
Second Priority Credit Agreement, including the Senior Liens and (c) any Liens
securing Indebtedness which is no longer outstanding or any Liens with respect
to commitments to lend have been terminated, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. None of the
Grantors has filed or consented to the filing of any (i) security agreement,
financing statement or analogous document under the UCC or any other Requirement
of Law covering any Collateral, (ii) assignment for security in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with the United States Patent and Trademark Office or
the United States Copyright Office, which security agreement, financing
statement or similar instrument or assignment is still in effect or (iii)
assignment for security in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except in the case of each of clauses (i), (ii) and (iii) above
such as (A) have been filed in favor of the Second Priority Collateral Agent for
the ratable benefit of the Second Priority Secured Parties pursuant to this
Agreement or (B) are permitted by the Second Priority Credit Agreement,
including in respect of Senior Liens.

3.2. Perfected Second Priority Liens.

(a) This Agreement is effective to create in favor of the Second Priority
Collateral Agent, for its benefit and for the ratable benefit of the Second
Priority Secured Parties, legal, valid and enforceable Security Interests in the
Collateral subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law).

(b) Subject to the limitations set forth in clause (c) of this Section 3.2, the
Security Interests granted pursuant to this Agreement (i) will constitute valid
and perfected Security Interests in the Collateral (as to which perfection may
be obtained by the filings or other actions described in clause (A),

 

9



--------------------------------------------------------------------------------

(B) or (C) of this paragraph) in favor of the Second Priority Collateral Agent,
for the ratable benefit of the Second Priority Secured Parties, as collateral
security for the Obligations, upon (A) in the case of Collateral in which a
security interest may be perfected by filing a financing statement under the UCC
of any jurisdiction, the filing of financing statements naming each Grantor as
“debtor” and the Second Priority Collateral Agent as “secured party” and
describing the Collateral in the applicable filing offices listed on Schedule I,
(B) in the case of Instruments, Chattel Paper and Certificated Securities, the
earlier delivery thereof to the Applicable Agent (or its bailee) properly
endorsed for transfer in blank and the filing of the financing statements
referred to in clause (A) and (C) in the case of material Registered
Intellectual Property, the completion of the filing, registration and recording
of fully executed agreements in the form of the Intellectual Property Security
Agreement set forth in Exhibit 2 hereto (x) in the United States Patent and
Trademark Office and (y) in the United States Copyright Office, and (ii) are a
second priority security interest, prior to all other Liens on the Collateral
other than Liens in respect of the Senior Obligations and other Liens permitted
pursuant to Section 9.10 of the Second Priority Credit Agreement.

(c) Notwithstanding anything to the contrary herein, no Grantor shall be
required to perfect the Security Interests granted by this Agreement (including
Security Interests in cash, Money, Deposit Accounts, Securities Accounts,
Commodity Contracts, Letters of Credit, Letter of Credit Rights, Supporting
Obligations and Investment Property included in the Collateral) by any means
other than by (i) filings pursuant to the UCC of the relevant State(s), (ii)
filings in the United States Patent and Trademark Office, United States
Copyright Office, or successor offices, that are necessary or advisable for the
purpose of perfecting, confirming, enforcing, or protecting the Security
Interests granted in certain Intellectual Property and (iii) subject to the
Second Lien Intercreditor Agreement, delivery to the Applicable Agent (or its
bailee) to be held in its possession in the United States of all Collateral
consisting of Tangible Chattel Paper, Instruments or any Certificated Securities
(other than Checks received in the ordinary course of business) with a Fair
Market Value in excess of $10,000,000 individually.

(d) It is understood and agreed that the Security Interests created hereunder
shall not prevent the Grantors from using such assets in the ordinary course of
their respective businesses or as otherwise permitted by the Second Priority
Credit Agreement.

3.3. Grantor Information. Schedule I hereto sets forth under the appropriate
headings as of the Closing Date: (a) (i) the full legal name of such Grantor,
(ii) to the knowledge of the Grantor, all trade names or other names under which
such Grantor currently conducts business, (iii) the type of organization or
corporate structure of such Grantor, (iv) the jurisdiction of incorporation or
organization of such Grantor, (v) its Federal Taxpayer Identification Number,
(vi) its organizational identification number, if any, and (vii) the
jurisdiction where the chief executive office of such Grantor is located and (b)
as of the date hereof (i) Schedule II hereto sets forth, in all material
respects, all of each Grantor’s material Copyright Licenses, (ii) Schedule III
hereto sets forth in all material respects, in proper form for filing with the
United States Copyright Office, all of each Grantor’s Copyrights (and all
applications therefor), (iii) Schedule IV hereto sets forth in all material
respects all of each Grantor’s material Patent Licenses, (iv) Schedule V hereto
sets forth in all material respects, in proper form for filing with the United
States Patent and Trademark Office, all of each Grantor’s Patents (and all
applications therefor), (v) Schedule VI hereto sets forth in all material
respects all of each Grantor’s material Trademark Licenses and (vi) Schedule VII
hereto sets forth in all material respects, in proper form for filing with the
United States Patent and Trademark Office, all of each Grantor’s Trademarks (and
all applications therefore).

 

10



--------------------------------------------------------------------------------

4. Covenants. Each Grantor hereby covenants and agrees with the Second Priority
Collateral Agent and the Second Priority Secured Parties that, from and after
the date of this Agreement until the Termination Date:

4.1. Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the Security Interest created by this Agreement
as a perfected Security Interest having at least the priority described in
Section 3.2(b) subject to Liens permitted pursuant to Section 9.10 of the Second
Priority Credit Agreement and shall defend such Security Interest against the
claims and demands of all Persons whomsoever, in each case subject to
Section 3.2(c).

(b) Such Grantor will furnish to the Second Priority Collateral Agent and the
Second Priority Secured Parties from time to time statements and schedules
further identifying and describing the assets and property of such Grantor and
such other reports in connection therewith as the Second Priority Collateral
Agent may reasonably request.

(c) Subject to clause (d) below and Section 3.2(c), each Grantor agrees that at
any time and from time to time, at the expense of such Grantor, it will execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements and other documents, including all applicable documents
required under Section 3.2(b)(i)(C)), which may be required under any applicable
Requirement of Law, or which the Second Priority Collateral Agent or the
Required Lenders may reasonably request, in order (i) to grant, preserve,
protect and perfect the validity and priority of the Security Interests created
or intended to be created hereby or (ii) to enable the Second Priority
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral, including the filing of any financing or continuation
statements under the Uniform Commercial Code in effect in any jurisdiction with
respect to the Security Interests created hereby and all applicable documents
required under Section 3.2 (b)(i)(C), all at the expense of such Grantor.

(d) Notwithstanding anything in this Section 4.1 to the contrary, (i) with
respect to any assets created or acquired by such Grantor after the Closing Date
that are required by the Second Priority Credit Agreement to be subject to the
Lien created hereby or (ii) with respect to any Person that, subsequent to the
date hereof, becomes a Subsidiary that is required by the Second Priority Credit
Agreement to become a party hereto, the relevant Grantor after the acquisition
or creation thereof shall promptly take all actions required by the Second
Priority Credit Agreement or this Section 4.1.

4.2. Damage or Destruction of Collateral. The Grantors agree promptly to notify
the Second Priority Collateral Agent if any portion of the Collateral is damaged
or destroyed in any manner or to any extent that would reasonably be expected to
have a Material Adverse Effect.

4.3. Notices. Each Grantor will advise the Second Priority Collateral Agent and
the Second Priority Secured Parties promptly, in reasonable detail, of any Lien
of which it has knowledge (other than the Security Interests created hereby or
Liens permitted under the Second Priority Credit Agreement) on any of the
Collateral which would adversely affect, in any material respect, the ability of
the Second Priority Collateral Agent to exercise any of its remedies hereunder.

4.4. Changes in Grantor Information or Status. Each Grantor will furnish to the
Second Priority Collateral Agent prompt written notice (which shall in any event
be provided within 30 days (or such longer period as the Second Priority
Collateral Agent may reasonably agree) of such change) of any change (i) in its
legal name, (ii) in its jurisdiction of incorporation or organization, (iii) in

 

11



--------------------------------------------------------------------------------

its identity or type of organization or corporate structure or, in the case of
any Grantor that is a partnership, the sole place of business and chief
executive office or (iv) in its Federal Taxpayer Identification Number or
organizational identification number. Each Grantor agrees promptly to provide,
if available, the Second Priority Collateral Agent with certified organizational
documents reflecting any of the changes described in the first sentence of this
paragraph and to take all action reasonably required by the Second Priority
Collateral Agent in order for the Second Priority Collateral Agent to continue
at all times following such change to have a valid, legal and perfected Security
Interest in all the Collateral having at least the priority described in
Section 3.2(b).

5. Remedial Provisions.

5.1. Certain Matters Relating to Accounts.

(a) Subject to the Second Lien Intercreditor Agreement, at any time after the
occurrence and during the continuance of an Event of Default and after giving
reasonable written notice to the Borrower and any other relevant Grantor, the
Second Priority Collateral Agent shall have the right, but not the obligation,
to make test verifications of the Accounts in any manner and through any medium
that the Second Priority Collateral Agent reasonably considers advisable, and
each Grantor shall furnish all such assistance and information as the Second
Priority Collateral Agent may require in connection with such test
verifications. The Second Priority Collateral Agent shall have the absolute
right to share any information it gains from such inspection or verification
with any Second Priority Secured Party.

(b) The Second Priority Collateral Agent hereby authorizes each Grantor, subject
to the Second Lien Intercreditor Agreement, to collect such Grantor’s Accounts,
and the Second Priority Collateral Agent may curtail or terminate said authority
at any time after written notice is provided by the Second Priority Collateral
Agent to such Grantor after the occurrence and during the continuance of an
Event of Default. If required in writing by the Second Priority Collateral Agent
subject to the Second Lien Intercreditor Agreement at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Accounts, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly endorsed by such Grantor to the Applicable Agent if required, in
a Collateral Account maintained under the sole dominion and control of and on
terms and conditions reasonably satisfactory to the Applicable Agent, subject to
withdrawal by the Applicable Agent for the benefit of the Secured Parties only
as provided in Section 5.54, and (ii) until so turned over, shall be held by
such Grantor in trust for the Applicable Agent for the benefit of the Secured
Parties, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Accounts shall be accompanied by a report identifying in reasonable
detail the nature and source of the payments included in the deposit.

(c) Subject to the Second Lien Intercreditor Agreement, at the Second Priority
Collateral Agent’s written request at any time after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the Second
Priority Collateral Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Accounts,
including all original orders, invoices and shipping receipts.

(d) Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any Person liable for the payment thereof,
or allow any credit or discount whatsoever thereon if the Second Priority
Collateral Agent, subject to the Second Lien Intercreditor Agreement, shall have
instructed the Grantors not to grant or make any such extension, credit,
discount, compromise or settlement under any circumstances during the
continuance of such Event of Default.

 

12



--------------------------------------------------------------------------------

5.2. Communications with Loan Parties; Grantors Remain Liable.

(a) Subject to the Second Lien Intercreditor Agreement, the Second Priority
Collateral Agent in its own name or in the name of others may at any time after
the occurrence and during the continuance of an Event of Default, after giving
reasonable written notice to the relevant Grantor of its intent to do so,
communicate with obligors under the Accounts to verify with them to the Second
Priority Collateral Agent’s satisfaction the existence, amount and terms of any
Accounts. The Second Priority Collateral Agent shall have the absolute right to
share any information it gains from such inspection or verification with any
Second Priority Secured Party; provided that the provisions of Section 13.16 of
the Second Priority Credit Agreement shall apply to such information.

(b) Subject to the Second Lien Intercreditor Agreement, upon the written request
of the Second Priority Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on the Accounts that the Accounts have been assigned to the Second
Priority Collateral Agent for the ratable benefit of the Second Priority Secured
Parties and that payments in respect thereof shall be made directly to the
Applicable Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Second Priority
Collateral Agent nor any Second Priority Secured Party shall have any obligation
or liability under any Account (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Second Priority
Collateral Agent or any Second Priority Secured Party of any payment relating
thereto, nor shall the Second Priority Collateral Agent or any Second Priority
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

5.3. Proceeds to be Turned Over To Second Priority Collateral Agent. In addition
to the rights of the Second Priority Collateral Agent and Second Priority
Secured Parties specified in Section 5.1 with respect to payments of Accounts
and subject to the terms of the Second Lien Intercreditor Agreement, if an Event
of Default shall occur and be continuing and the Applicable Agent so requires by
notice in writing to the relevant Grantor (it being understood that the exercise
of remedies by the Second Priority Secured Parties in connection with an Event
of Default under Section 11.1(g) of the Second Priority Credit Agreement shall
be deemed to constitute a request by the Applicable Agent for the purposes of
this sentence and in such circumstances, no such written notice shall be
required), all Proceeds received by any Grantor consisting of cash, checks and
other near cash items shall be held by such Grantor in trust for the Applicable
Agent and the Second Priority Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Applicable Agent in the exact form received by such Grantor (duly
endorsed by such Grantor to the Applicable Agent, if required). All Proceeds
received by the Applicable Agent hereunder shall be held by the Applicable Agent
in a Collateral Account maintained under its dominion and control and on terms
and conditions reasonably satisfactory to the Applicable Agent. All Proceeds
while held by the Applicable Agent in a Collateral Account (or by such Grantor
in trust for the Second Priority Collateral Agent and the Second Priority
Secured Parties) shall continue to be held as collateral security for all the
Secured Obligations and shall not constitute payment thereof until applied as
provided in Section 5.4.

 

13



--------------------------------------------------------------------------------

5.4. Application of Proceeds. Subject to the terms of the Second Lien
Intercreditor Agreement, the Second Priority Collateral Agent shall apply the
proceeds of any collection or sale of the Collateral as well as any Collateral
consisting of cash, at any time after receipt in the order specified in
Section 11.3 of the Second Priority Credit Agreement. Upon any sale of the
Collateral by the Second Priority Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Second Priority Collateral Agent or of the officer making the sale shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Second Priority
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

5.5. Code and Other Remedies. Subject to the Second Lien Intercreditor
Agreement, if an Event of Default shall occur and be continuing, the Second
Priority Collateral Agent may exercise in respect of the Collateral, in addition
to all other rights and remedies provided for herein or otherwise available to
it, all the rights and remedies of a secured party upon default under the UCC or
any other applicable Requirement of Law or in equity and also may with notice to
the relevant Grantor, sell the Collateral or any part thereof in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Second Priority Collateral Agent or any Second Priority Secured
Party or elsewhere, for cash or on credit or for future delivery at such price
or prices and upon such other terms as are commercially reasonable irrespective
of the impact of any such sales on the market price of the Collateral. The
Second Priority Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
of Collateral to Persons who will represent and agree that they are purchasing
the Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and, upon consummation of any such sale, the
Second Priority Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any Requirement of
Law now existing or hereafter enacted. The Second Priority Collateral Agent and
any Second Priority Secured Party shall have the right upon any such public
sale, and, to the extent permitted by law and subject to the terms and
conditions of the Senior Lien Intercreditor Agreement, upon any such private
sale, to purchase the whole or any part of the Collateral so sold, and the
Second Priority Collateral Agent or such Second Priority Secured Party may pay
the purchase price by crediting the amount thereof against the Obligations. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Grantor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Second Priority Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Second Priority Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. To the extent permitted by law, each Grantor
hereby waives any claim against the Second Priority Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale, even if the Second Priority Collateral Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. Each
Grantor further agrees, at the Second Priority Collateral Agent’s request to
assemble the Collateral and make it available to the Second Priority Collateral
Agent, at places which the Second Priority Collateral Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Second Priority
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 5.5 in accordance with the provisions of Section 5.4.

 

14



--------------------------------------------------------------------------------

5.6. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Second Priority Collateral Agent or any Second Priority Secured Party to
collect such deficiency.

5.7. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Except
for the termination of a Grantor’s Obligations hereunder as provided in
Section 6.5, each Grantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Grantor and without notice to or
further assent by any Grantor, (a) any demand for payment of any of the
Obligations made by the Second Priority Collateral Agent or any other Second
Priority Secured Party may be rescinded by such party and any of the Obligations
continued, (b) the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Second Priority Collateral Agent or any other
Second Priority Secured Party, (c) the Second Priority Debt Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
the terms of the applicable Second Priority Debt Document, and (d) any
collateral security, guarantee or right of offset at any time held by the Second
Priority Collateral Agent or any other Second Priority Secured Party for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Second Priority Collateral Agent nor any other Second
Priority Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Agreement or any property subject thereto. When making any demand hereunder
against any Grantor, the Second Priority Collateral Agent or any other Second
Priority Secured Party may, but shall be under no obligation to, make a similar
demand on any Grantor or any other Person, and any failure by the Second
Priority Collateral Agent or any other Second Priority Secured Party to make any
such demand or to collect any payments from the Borrower or any other Grantor or
any other Person or any release of the Borrower or any other Grantor or any
other Person shall not relieve any Grantor in respect of which a demand or
collection is not made or any Grantor not so released of its several obligations
or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of the Second Priority
Collateral Agent or any other Second Priority Secured Party against any Grantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

5.8. License to Use Intellectual Property. For the purpose of enabling the
Second Priority Collateral Agent, during the continuance of an Event of Default
and subject to the Second Lien Intercreditor Agreement, to exercise rights and
remedies hereunder at such time as the Second Priority Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to the Second Priority Collateral Agent, to
the extent such Grantor has the right to do so, an irrevocable, assignable,
non-exclusive license to use, license or sublicense any of the Intellectual
Property now owned or held, or hereafter acquired, by such Grantor, wherever the
same may be located. To the extent permitted, such license shall include access
to all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof.

5.9. Conflict with Second Priority Credit Agreement. In the event of any
conflict between the terms of this Section 5 and the Second Priority Credit
Agreement, the Second Priority Credit Agreement shall control.

6. The Second Priority Collateral Agent.

6.1. Second Priority Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

15



--------------------------------------------------------------------------------

(a) Each Grantor hereby appoints, which appointment is irrevocable and coupled
with an interest, effective upon the occurrence and during the continuance of an
Event of Default, the Second Priority Collateral Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or otherwise, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Second Priority Collateral Agent the power and right, on behalf of such Grantor,
either in the Second Priority Collateral Agent’s name or in the name of such
Grantor or otherwise, without assent by such Grantor, to do any or all of the
following, in each case after the occurrence and during the continuance of an
Event of Default and after written notice by the Second Priority Collateral
Agent of its intent to do so and in each case subject to the Second Lien
Intercreditor Agreement:

(i) take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any Account
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Second Priority Collateral Agent for the purpose of
collecting any and all such moneys due under any Account or with respect to any
other Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Second Priority Collateral Agent may request to evidence the Second Priority
Collateral Agent’s and the Second Priority Secured Parties’ Security Interest in
such Intellectual Property and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral;

(iv) execute, in connection with any sale provided for in Section 5.5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(v) obtain, pay and adjust insurance required to be maintained by such Grantor
pursuant to Section 9.17 of the Second Priority Credit Agreement;

(vi) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Second Priority Collateral Agent or as the Second Priority Collateral Agent
shall direct;

(vii) ask or demand for, collect and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral;

(viii) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral;

 

16



--------------------------------------------------------------------------------

(ix) commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
portion thereof and to enforce any other right in respect of any Collateral;

(x) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral (with such Grantor’s consent to the extent such action
or its resolution could materially affect such Grantor or any of its affiliates
in any manner other than with respect to its continuing rights in such
Collateral);

(xi) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Second Priority
Collateral Agent may deem appropriate (with such Grantor’s consent to the extent
such action or its resolution could materially affect such Grantor or any of its
affiliates in any manner other than with respect to its continuing rights in
such Collateral);

(xii) assign any Intellectual Property, throughout the world for such term or
terms, on such conditions, and in such manner, as the Second Priority Collateral
Agent shall in its sole discretion determine; and

(xiii) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Second Priority Collateral Agent were the absolute owner thereof for all
purposes, and do, at the Second Priority Collateral Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things that
the Second Priority Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral and the Second Priority Collateral Agent’s and the
Second Priority Secured Parties’ Security Interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Second
Priority Collateral Agent agrees that it will not exercise any rights under the
power of attorney provided for in this Section 6.1(a) unless an Event of Default
shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Second Priority Collateral Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

(c) The expenses of the Second Priority Collateral Agent incurred in connection
with actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Second Priority Credit Agreement, from the date of payment by the Second
Priority Collateral Agent to the date reimbursed by the relevant Grantor, shall
be payable by such Grantor to the Second Priority Collateral Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the Security Interests created hereby are
released.

6.2. Duty of Second Priority Collateral Agent. The Second Priority Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner

 

17



--------------------------------------------------------------------------------

as the Second Priority Collateral Agent deals with similar property for its own
account. The Second Priority Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Second Priority Collateral Agent accords its own property. Neither the
Second Priority Collateral Agent, any Second Priority Secured Party nor any of
their respective Related Parties shall be liable for failure to demand, collect
or realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Second Priority Collateral Agent and the Second Priority
Secured Parties hereunder are solely to protect the Second Priority Collateral
Agent’s and the Second Priority Secured Parties’ interests in the Collateral and
shall not impose any duty upon the Second Priority Collateral Agent or any
Second Priority Secured Party to exercise any such powers. The Second Priority
Collateral Agent and the Second Priority Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their Related Parties shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.

6.3. Authority of Second Priority Collateral Agent. Each Grantor acknowledges
that the rights and responsibilities of the Second Priority Collateral Agent
under this Agreement with respect to any action taken by the Second Priority
Collateral Agent or the exercise or non-exercise by the Second Priority
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Second Priority Collateral Agent and the Second Priority
Secured Parties, be governed by the Second Priority Credit Agreement, and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Second Priority Collateral Agent and the Grantors, the
Second Priority Collateral Agent shall be conclusively presumed to be acting as
agent for the applicable Second Priority Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

6.4. Security Interest Absolute. All rights of the Second Priority Collateral
Agent hereunder, the Security Interest and all obligations of the Grantors
hereunder shall be absolute and unconditional.

6.5. Continuing Security Interest; Assignments Under the Second Priority Credit
Agreement; Release.

(a) This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Grantor and the
successors and assigns thereof and shall inure to the benefit of the Second
Priority Collateral Agent and the other Second Priority Secured Parties and
their respective successors, indorsees, transferees and assigns until the
Termination Date, notwithstanding that from time to time prior to the
Termination Date, the Grantors may be free from any Obligations.

(b) A Subsidiary Grantor shall automatically be released from its obligations
hereunder and the Collateral of such Subsidiary Grantor shall be automatically
released upon consummation of any transaction permitted by the Second Priority
Credit Agreement as a result of which such Subsidiary Grantor ceases to be a
Restricted Subsidiary of the Borrower or otherwise becomes an Excluded
Subsidiary; provided that, the Required Lenders shall have consented to such
transaction (to the extent required by the Second Priority Credit Agreement) and
the terms of such consent did not provide otherwise.

 

18



--------------------------------------------------------------------------------

(c) The Security Interest granted hereby in any Collateral shall be
automatically released from the Liens of this Agreement (i) upon any sale or
transfer by any Grantor of any Collateral that is permitted under the Second
Priority Credit Agreement (other than to another Grantor) and (ii) upon the
effectiveness of any written consent to the release of the security interest
granted in such Collateral pursuant to Section 13.22 of the Second Priority
Credit Agreement. Any such release in connection with any sale, transfer or
other disposition of such Collateral shall result in such Collateral being sold
or transferred, as applicable, free and clear of the Liens of this Agreement.

(d) If any of the Collateral shall become subject to the release provision set
forth in Section 5.01(a) of the Second Lien Intercreditor Agreement, such
Collateral shall be automatically released from the security interest in such
Collateral to the extent provided therein.

(e) In connection with any termination or release pursuant to Section 6.5(a),
(b), (c) or (d) the Second Priority Collateral Agent shall execute and deliver
to any Grantor, or authorize the filing of, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 6.5 shall be without recourse to or warranty by the Second Priority
Collateral Agent.

6.6. Reinstatement. Each Grantor further agrees that, if any payment made by any
Loan Party or other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of Collateral are required to be returned by any Second Priority Secured Party
to such Loan Party, its estate, trustee, receiver or any other party, including
any Grantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made or, if prior thereto the
Lien granted hereby or other Collateral securing such liability hereunder shall
have been released or terminated by virtue of such cancellation or surrender),
such Lien or other Collateral shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect any Lien or other Collateral securing the obligations
of any Grantor in respect of the amount of such payment.

7. Second Priority Collateral Agent As Agent.

(a) Bank of America, N.A. has been appointed to act as the Second Priority
Collateral Agent under the Second Priority Credit Agreement, by the Second
Priority Secured Parties under the Second Priority Credit Agreement. The Second
Priority Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
the release or substitution of Collateral), solely in accordance with this
Agreement, the Second Priority Credit Agreement and the Second Lien
Intercreditor Agreement; provided that the Second Priority Collateral Agent
shall exercise, or refrain from exercising, any remedies provided for in
Section 5 in accordance with the instructions of the Required Lenders. In
furtherance of the foregoing provisions of this Section 7(a), each Second
Priority Secured Party, by its acceptance of the benefits hereof, agrees that it
shall have no right individually to realize upon any of the Collateral
hereunder; it being understood and agreed by such Second Priority Secured Party
that all rights and remedies hereunder may be exercised solely by the Second
Priority Collateral Agent for the ratable benefit of the Second Priority Secured
Parties in accordance with the terms of this Section 7(a).

(b) The Second Priority Collateral Agent shall at all times be the same Person
that is the Second Priority Collateral Agent under the Second Priority Credit
Agreement. Written notice of resignation by the Second Priority Collateral Agent
pursuant to Section 12.9 of the Second Priority Credit

 

19



--------------------------------------------------------------------------------

Agreement shall also constitute notice of resignation as Second Priority
Collateral Agent under this Agreement; removal of the Second Priority Collateral
Agent shall also constitute removal under this Agreement; and appointment of a
Second Priority Collateral Agent pursuant to Section 12.9 of the Second Priority
Credit Agreement shall also constitute appointment of a successor Second
Priority Collateral Agent under this Agreement. Upon the acceptance of any
appointment as Second Priority Collateral Agent under Section 12.9 of the Second
Priority Credit Agreement by a successor Second Priority Collateral Agent, that
successor Second Priority Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Second Priority Collateral Agent under this Agreement, and the retiring
or removed Second Priority Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Second Priority Collateral Agent all sums,
securities and other items of Collateral held hereunder, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Second Priority Collateral Agent
under this Agreement, and (ii) execute and deliver to such successor Second
Priority Collateral Agent or otherwise authorize the filing of such amendments
to financing statements and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Second Priority
Collateral Agent of the Security Interests created hereunder, whereupon such
retiring or removed Second Priority Collateral Agent shall be discharged from
its duties and obligations under this Agreement. After any retiring or removed
Second Priority Collateral Agent’s resignation or removal hereunder as Second
Priority Collateral Agent, the provisions of this Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was Second Priority Collateral Agent hereunder.

8. Subject to Second Lien Intercreditor Agreement. Notwithstanding anything
herein to the contrary:

(a) the liens and security interest granted to the Second Priority Collateral
Agent pursuant to this Agreement are expressly subject and subordinate to the
liens and security interests granted in favor of the Senior Secured Parties,
including liens and security interests granted to JPMorgan Chase Bank, N.A., as
collateral agent, pursuant to or in connection with the Senior Credit Agreement;

(b) the exercise of any right or remedy by the Second Priority Collateral Agent
hereunder is subject to the limitations and provisions of the Second Lien
Intercreditor Agreement. In the event of any conflict between the terms of the
Second Lien Intercreditor Agreement and the terms of this Agreement, the terms
of the Second Lien Intercreditor Agreement shall govern; and

(c) the security interest granted to the Second Priority Collateral Agent
pursuant to any Security Document (including, without limitation, this
Agreement) and the exercise of any right or remedy by the Second Priority
Collateral Agent hereunder or under any other Security Document are subject to
the provisions of any future Equal Priority Lien Intercreditor Agreement. In the
event of any conflict between the terms of any future Equal Priority Lien
Intercreditor Agreement, this Agreement and any other Security Document, the
terms of the Equal Priority Lien Intercreditor Agreement shall govern and
control with respect to any right or remedy.

(d) For avoidance of doubt, until the Discharge of Senior Obligations, the
delivery of any Collateral to, or the control of any Collateral by, the Senior
Collateral Agent pursuant to the Senior Collateral Documents shall satisfy any
delivery or control requirement hereunder or under any other Second Priority
Debt Documents.

9. Senior Debt Documents. The Second Priority Collateral Agent acknowledges and
agrees, on behalf of itself and any Second Priority Secured Party, that any
provision of this Agreement to the contrary notwithstanding, until the Senior
Obligations Termination Date, the Grantors shall not be

 

20



--------------------------------------------------------------------------------

required to act or refrain from acting pursuant to the Second Priority Debt
Documents or with respect to any Collateral on which the Senior Collateral Agent
has a Lien superior in priority to the Second Priority Collateral Agent’s Lien
thereon in any manner that would result in a default under the terms and
provisions of the Senior Debt Documents.

10. Miscellaneous.

10.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the affected Grantor(s) and the Second Priority
Collateral Agent in accordance with Section 13.1 of the Second Priority Credit
Agreement and except as otherwise provided in the Second Lien Intercreditor
Agreement; provided, however, that this Agreement may be supplemented (but no
existing provisions may be modified and no Collateral may be released) through
agreements substantially in the form of Exhibit 1, in each case duly executed by
each Grantor directly affected thereby .

10.2. Notices. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 13.2 of the Second Priority Credit Agreement. All
communications and notices hereunder to any Subsidiary Grantor shall be given to
it in care of the Borrower at the Borrower’s address set forth in Section 13.2
of the Second Priority Credit Agreement.

10.3. No Waiver by Course of Conduct; Cumulative Remedies. Neither the Second
Priority Collateral Agent nor any Second Priority Secured Party shall by any act
(except by a written instrument pursuant to Section 10.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof or of any other applicable Second Priority Debt
Document. No failure to exercise, nor any delay in exercising, on the part of
the Second Priority Collateral Agent or any other Second Priority Secured Party,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Second Priority Collateral Agent or
any other Second Priority Secured Party of any right or remedy hereunder on any
one occasion shall not be construed as a bar to any right or remedy that the
Second Priority Collateral Agent or such other Second Priority Secured Party
would otherwise have on any future occasion. The rights, remedies, powers and
privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
Requirement of Law or pursuant to the Second Lien Intercreditor Agreement.

10.4. Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay any and all reasonable and documented out of
pocket expenses (including all reasonable fees and disbursements of counsel)
that may be paid or incurred by any Second Priority Secured Party in enforcing,
or obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, such Grantor under this Agreement to the
extent the Borrower would be required to do so pursuant to Section 13.5 of the
Second Priority Credit Agreement.

(b) Each Grantor agrees to pay, and to save the Second Priority Collateral Agent
and the Secure Second Priority Secured Parties harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes that may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement to the extent the Borrower would be
required to do so pursuant to Section 13.5 of the Second Priority Credit
Agreement.

 

21



--------------------------------------------------------------------------------

(c) Each Grantor agrees to pay, and to save the Second Priority Collateral Agent
and the Second Priority Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 13.5 of the Second Priority Credit Agreement.

(d) The agreements in this Section 10.4 shall survive repayment of the
Obligations and all other amounts payable under the Second Priority Credit
Agreement and the other Second Priority Debt Documents.

10.5. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Second Priority Collateral Agent except
pursuant to a transaction permitted by the Second Priority Credit Agreement.

10.6. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission (i.e. a “pdf” or a “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Second Priority Collateral Agent and the Borrower.

10.7. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

10.8. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

10.9. Integration. This Agreement together with the other Second Priority Debt
Documents represents the agreement of each of the Grantors with respect to the
subject matter hereof and thereof and there are no promises, undertakings,
representations or warranties by the Second Priority Collateral Agent or any
other Second Priority Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Second Priority Debt
Documents.

10.10. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.11. Submission To Jurisdiction Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

22



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 10.2 or at such other address of which such
Person shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Second Priority Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
Second Priority Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.11 any special, exemplary, punitive or consequential damages.

10.12. Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Second Priority Debt Documents to which it is a
party;

(b) (i) neither the Second Priority Collateral Agent nor any other Agent or
Second Priority Secured Party has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Grantor with respect to any of the
transactions contemplated in this Agreement or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Second Priority Debt Document (irrespective of whether the Second
Priority Collateral Agent or any other Agent or Second Priority Secured Party
has advised or is currently advising any of the Grantors or their respective
Affiliates on other matters) and neither the Second Priority Collateral Agent or
other Agent or Second Priority Secured Party has any obligation to any of the
Grantors or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Second Priority Debt Documents; (ii) the Second Priority Collateral
Agent and its Affiliates, each other Agent and each other Second Priority
Secured Party and each Affiliate of the foregoing may be engaged in a broad
range of transactions that involve interests that differ from those of the
Grantors and their respective Affiliates, and neither the Second Priority
Collateral Agent nor any other Agent or Second Priority Secured Party has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (iii) neither the Second Priority Collateral
Agent nor any other Agent or Second Priority Secured Party has provided and none
will provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Second Priority Debt Document) and the
Grantors have consulted their own respective legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate. Each Grantor agrees
that it will not claim that the Second Priority Collateral Agent or any other
Agent or Second Priority Secured Party, as the case may be, has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Grantor, in connection with the transactions contemplated in this
Agreement or the process leading thereto.

 

23



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Second Priority Debt
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders, the Agents and any other Second Priority Secured Party or
among the Grantors and the Lenders, the Agents and any other Second Priority
Secured Party.

10.13. Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 9.19 of the Second Priority
Credit Agreement shall become a Grantor, with the same force and effect as if
originally named as a Grantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Exhibit 1. The execution and delivery of any instrument adding an
additional Grantor as a party to this Agreement shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

10.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

[SIGNATURE PAGES FOLLOW]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement be duly
executed and delivered as of the date first above written.

 

SAMSON INVESTMENT COMPANY

SAMSON RESOURCES COMPANY

SAMSON HOLDINGS, INC.

SAMSON-INTERNATIONAL, LTD.

SAMSON CONTOUR ENERGY CO.

SAMSON CONTOUR ENERGY E & P, LLC

SAMSON LONE STAR, LLC,

GOEDYNE RESOURCES, INC.

    each as Grantor

By: /s/ Philip Cook

Name: Philip Cook

Title:   Executive Vice President and Chief

            Financial Officer

Signature Page

Samson Investment Company

Second Priority Security Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as Second Priority Collateral Agent

By: /s/ DeWayne D. Rosse Name: DeWayne D. Rosse Title:   Agency Management
Officer

Signature Page to the Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

Legal Name

   Trade Names
or Other
Names   Jurisdiction of
Incorporation or
Organization    Type of
Organization
or Corporate
Structure    Federal Taxpayer
Identification
Number    Organization
Identification
Number
(if any)    Jurisdiction of Chief
Executive Office

Samson Investment Company

   —     NV    Corporation    73-1281091    C4456-1986    Tulsa County, OK

Samson Resources Company

   Icecycle
(active trade
name in
WY)   OK    Corporation    73-0928007    1900242520    Tulsa County, OK

Samson Lone Star, LLC

   —     DE    LLC    45-3939455    5071293    Tulsa County, OK

Samson Holdings, Inc.

   —     DE    Corporation    73-1498587    2635448    Tulsa County, OK

Samson Contour Energy Co.

   —     DE    Corporation    76-0447267    2436474    Tulsa County, OK

Samson Contour Energy E&P, LLC

   —     DE    LLC    76-0082502    2007071    Tulsa County, OK

Geodyne Resources, Inc.

   —     DE    Corporation    73-1052703    0860472    Tulsa County, OK

Samson-International, Ltd.

   —     OK    Corporation    73-1404039    1900508159    Tulsa County, OK

Schedules to Second Priority Security Agreement



--------------------------------------------------------------------------------

SCHEDULE II

MATERIAL COPYRIGHT LICENSES

None.

SCHEDULE III

COPYRIGHTS

None.

SCHEDULE IV

MATERIAL PATENT LICENSES

None.

SCHEDULE V

PATENTS

None.

SCHEDULE VI

MATERIAL TRADEMARK LICENSES

None.

SCHEDULE VII

TRADEMARKS

None.

Schedules to Second Priority Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 1 TO THE SECOND PRIORITY SECURITY AGREEMENT

SUPPLEMENT NO. [ ], dated as of [            ], 201    (this “Supplement”), to
the Security Agreement, dated as of September 25, 2012 (the “Second Priority
Security Agreement”), among Samson Investment Company, a Nevada corporation,
each of the subsidiaries of the Borrower listed on the signature pages thereto
or that becomes a party thereto pursuant to Section 10.13 thereof (each such
subsidiary individually a “Subsidiary Grantor” and, collectively, the
“Subsidiary Grantors”; the Subsidiary Grantors and the Borrower are referred to
collectively herein as the “Grantors”), and Bank of America, N.A., as second
priority collateral agent (in such capacity, together with its successors, the
“Second Priority Collateral Agent”) under the Second Priority Credit Agreement
referred to below for the benefit of the Secured Parties.

A. Reference is made to that certain Second Priority Credit Agreement, dated as
of September 25, 2012 (the “Second Priority Credit Agreement”) among the
Borrower, the banks, financial institutions and other lending institutions from
time to time party thereto and the Bank of America, N.A., as Administrative
Agent and Collateral Agent thereto.

B. Capitalized terms used herein and not otherwise defined herein (including in
the preamble and the recitals hereto) shall have the meanings assigned to such
terms in the Second Priority Security Agreement or the Second Priority Credit
Agreement, as applicable. The rules of construction and the interpretive
provisions specified in Section 1(c) of the Second Priority Security Agreement
shall apply to this Supplement, including terms defined in the preamble and
recitals hereto.

C. The Grantors have entered into the Second Priority Security Agreement in
order to induce the Second Priority Secured Parties to enter into the Second
Priority Credit Agreement and to make their respective Loans to the Borrower
thereunder.

D. Section 10.13 of the Second Priority Security Agreement provides that each
Subsidiary of the Borrower that is required to become a party to the Security
Agreement pursuant to Section 9.19 of the Second Priority Credit Agreement and
the terms hereof shall become a Grantor, with the same force and effect as if
originally named as a Grantor therein, for all purposes of the Second Priority
Security Agreement upon execution and delivery by such Subsidiary of an
instrument in the form of this Supplement. Each undersigned Subsidiary (each a
“New Grantor”) is executing this Supplement in accordance with the requirements
of the Second Priority Security Agreement to become a Subsidiary Grantor under
the Second Priority Security Agreement in order to induce the Second Priority
Secured Parties to make additional Loans to the Borrower under the Second
Priority Credit Agreement and as consideration for Loans previously made.

Accordingly, the Second Priority Collateral Agent and the New Grantors agree as
follows:

SECTION 1. In accordance with Section 10.13 of the Second Priority Security
Agreement, each New Grantor by its signature below becomes a Grantor under the
Second Priority Security Agreement with the same force and effect as if
originally named therein as a Grantor and each New Grantor hereby (a) agrees to
all the terms and provisions of the Second Priority Security Agreement
applicable to it as a Grantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor thereunder are true
and correct in all material respects on and as of the date hereof (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
as of such earlier date). In furtherance of the foregoing, each New Grantor, as
security for the payment and performance in full of the Obligations, does hereby
bargain, sell, convey, assign, set over, mortgage, pledge, hypothecate and
transfer to the Second Priority Collateral Agent, for the ratable benefit of the
Second Priority Secured

 

Exhibit 1 - 1



--------------------------------------------------------------------------------

Parties, and hereby grants to the Second Priority Collateral Agent, for the
ratable benefit of the Second Priority Secured Parties, a security interest in
all of the Collateral of such New Grantor, in each case, whether now owned or
existing or at any time hereafter acquired or existing by such New Grantor or in
which such New Grantor now has or at any time in the future may acquire any
right, title or interest, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations. Each reference to a “Grantor” in
the Second Priority Security Agreement shall be deemed to include each New
Grantor. The Second Priority Security Agreement is hereby incorporated herein by
reference.

SECTION 2. Each New Grantor represents and warrants to the Second Priority
Collateral Agent and the other Second Priority Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law).

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission (i.e., a “pdf” or “tif”)), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Supplement signed by all the parties
shall be lodged with the Second Priority Collateral Agent and the Borrower. This
Supplement shall become effective as to each New Grantor when the Second
Priority Collateral Agent shall have received counterparts of this Supplement
that, when taken together, bear the signatures of such New Grantor and the
Second Priority Collateral Agent.

SECTION 4. Such New Grantor hereby represents and warrants that (a) set forth on
Schedule I hereto is (i) the full legal name of such New Grantor, (ii) to the
knowledge of such New Grantor, all trade names or other names under which such
New Grantor currently conducts business, (iii) the type of organization or
corporate structure of such New Grantor, (iv) the jurisdiction of incorporation
or organization of such Grantor, (v) its Federal Taxpayer Identification Number,
(vi) its organizational identification number, if any, and (vii) the
jurisdiction where the chief executive office of such Grantor is located and (b)
as of the date hereof (i) Schedule II hereto sets forth, in all material
respects, all of each New Grantor’s material Copyright Licenses, (ii) Schedule
III hereto sets forth in all material respects, in proper form for filing with
the United States Copyright Office, all of each New Grantor’s Copyrights (and
all applications therefor), (iii) Schedule IV hereto sets forth in all material
respects all of each New Grantor’s material Patent Licenses, (iv) Schedule V
hereto sets forth in all material respects, in proper form for filing with the
United States Patent and Trademark Office, all of each New Grantor’s Patents
(and all applications therefor), (v) Schedule VI hereto sets forth in all
material respects all of each New Grantor’s material Trademark Licenses and (vi)
Schedule VII hereto sets forth in all material respects, in proper form for
filing with the United States Patent and Trademark Office, all of each New
Grantor’s Trademarks (and all applications therefor).

SECTION 5. Except as expressly supplemented hereby, the Second Priority Security
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or

 

Exhibit 1 - 2



--------------------------------------------------------------------------------

unenforceability without invalidating the remaining provisions hereof and in the
Second Priority Security Agreement, and any such prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction. The parties hereto shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Second Priority Credit Agreement. All
communications and notices hereunder to each New Grantor shall be given to it in
care of the Borrower at the Borrower’s address set forth in Section 13.2 of the
Second Priority Credit Agreement.

 

Exhibit 1 - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and the Second Priority Collateral Agent
have duly executed this Supplement to the Second Priority Security Agreement as
of the day and year first above written.

 

[NAME OF ADDITIONAL GRANTOR] By:

 

Name: Title: BANK OF AMERICA, N.A., as Second Priority Collateral Agent By:

 

Name: Title:

 

Exhibit 1 - 4



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO.

TO THE SECOND PRIORITY SECURITY AGREEMENT

 

Legal Name

  

Trade Names or
Other Names

   Jurisdiction of
Incorporation or
Organization    Type of
Organization or
Corporate
Structure    Federal Taxpayer
Identification
Number    Organization
Identification
Number
(if any)    Jurisdiction of Chief
Executive Office

 

 

Schedule IV



--------------------------------------------------------------------------------

SCHEDULE II

TO SUPPLEMENT NO.             

TO THE SECOND PRIORITY SECURITY AGREEMENT

MATERIAL COPYRIGHT LICENSES

SCHEDULE III

TO SUPPLEMENT NO.              TO THE

SECOND PRIORITY SECURITY AGREEMENT

COPYRIGHTS

 

Registered Owner/Grantor

  

Title

  

Registration Number

SCHEDULE IV

TO SUPPLEMENT NO.              TO THE

SECOND PRIORITY SECURITY AGREEMENT

MATERIAL PATENT LICENSES

 

 

Schedule IV



--------------------------------------------------------------------------------

SCHEDULE V

TO SUPPLEMENT NO.              TO THE

SECOND PRIORITY SECURITY AGREEMENT

PATENTS

SCHEDULE VI

TO SUPPLEMENT NO.              TO THE

SECOND PRIORITY SECURITY AGREEMENT

MATERIAL TRADEMARK LICENSES

SCHEDULE VII

TO SUPPLEMENT NO.              TO THE

SECOND PRIORITY SECURITY AGREEMENT

TRADEMARKS

Domestic Trademarks

 

Registered Owner/Grantor

  

Trademark

  

Registration No.

  

Application No.

Foreign Trademarks

 

Registered Owner/Grantor

  

Trademark

  

Registration No.

  

Application No.

  

Country

 

 

Schedule VII



--------------------------------------------------------------------------------

EXHIBIT 2 TO THE SECOND PRIORITY SECURITY AGREEMENT

THIS SECOND PRIORITY [COPYRIGHT] [TRADEMARK] [PATENT] SECURITY AGREEMENT,
effective as of [            ], 201 (this “Agreement”), among Samson Investment
Company, a Nevada corporation, each of the subsidiaries of the Borrower listed
on the signature pages hereto or that becomes a party hereto (each such
subsidiary individually a “Subsidiary Grantor” and, collectively, the
“Subsidiary Grantors”; the Subsidiary Grantors and the Borrower are referred to
collectively herein as the “Grantors”), and Bank of America, N.A., as second
priority collateral agent (in such capacity, together with its successors, the
“Second Priority Collateral Agent”) under the Second Priority Credit Agreement
referred to below for the benefit of the Second Priority Secured Parties.

A. Reference is made to that certain Second Priority Credit Agreement, dated as
of September 25, 2012 (as amended, supplemented or otherwise modified from time
to time, the “Second Priority Credit Agreement”) among the Borrower, the banks,
financial institutions and other lending institutions from time to time party
thereto and Bank of America, N.A., as Administrative Agent and Collateral Agent
thereto.

B. Reference is made to that certain Second Priority Security Agreement, dated
as of September 25, 2012 (as amended, supplemented or otherwise modified from
time to time, the “Second Priority Security Agreement”), among the Borrower,
each of the subsidiaries of the Borrower listed on the signature pages thereto
or that becomes a party thereto pursuant to Section 10.13 thereof, and Bank of
America, N.A., as Second Priority Collateral Agent under the Second Priority
Credit Agreement for the benefit of the Secured Parties.

C. Capitalized terms used herein and not otherwise defined herein (including in
the preamble and the recitals hereto) shall have the meanings assigned to such
terms in the Second Priority Security Agreement or the Second Priority Credit
Agreement, as applicable. The rules of construction and the interpretive
provisions specified in Section 1(c) of the Second Priority Security Agreement
shall apply to this Agreement, including terms defined in the preamble and
recitals hereto.

D. The Grantors have entered into the Second Priority Security Agreement in
order to induce the Second Priority Secured Parties to enter into the Second
Priority Credit Agreement and to make their respective Loans to the Borrower
thereunder.

E. Pursuant to Section 3.2(b) of the Second Priority Security Agreement, the
Grantors have agreed to execute or otherwise authenticate this Agreement for
recording the Security Interest granted under the Second Priority Security
Agreement to the Second Priority Collateral Agent in each such Grantor’s
material Registered Intellectual Property with the United States Patent and
Trademark Office and the United States Copyright Office (or successor offices
thereto).

Accordingly, the Second Priority Collateral Agent and Grantors agree as follows:

SECTION 1. Grant of Security.1 Each Grantor hereby grants to the Second Priority
Collateral Agent for the ratable benefit of the Second Priority Secured Parties
a security interest in all of each such Grantor’s right, title and interest in
and to the [United States Trademark registrations and applications] [United
States Patent registrations and applications] [United States Copyright
registrations and applications] set forth in Schedule I hereto (collectively,
the “Collateral”)[; provided that, applications in the United States Patent and
Trademark Office to register trademarks or service marks on the basis of any
Grantor’s “intent to use” such trademarks or service marks will not be deemed to
be

 

 

1  Separate agreements should be entered in respect of patents, trademarks, and
copyrights.

 

Exhibit 2-1



--------------------------------------------------------------------------------

Collateral unless and until a “Statement of Use” or “Amendment to Allege Use”
has been filed and accepted in the United States Patent and Trademark Office,
whereupon such application shall be automatically subject to the security
interest granted herein and deemed to be included in the Collateral]2.

SECTION 2. Security for Obligations. The grant of a security interest in the
Collateral by each Grantor under this Agreement secures the payment of all
amounts that constitute part of such Grantor’s Obligations and would be owed to
the Second Priority Collateral Agent or the Second Priority Secured Parties but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving the Grantors.

SECTION 3. Recordation. Each Grantor authorizes and requests that [the Register
of Copyrights,] [the Commissioner for Patents,] [the Commissioner for
Trademarks] record this Agreement.

SECTION 4. Grants, Rights and Remedies. This Agreement has been entered into in
conjunction with the provisions of the Second Priority Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Second Priority
Collateral Agent with respect to the Collateral are more fully set forth in the
Second Priority Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the terms of the Second
Priority Security Agreement, the Second Priority Security Agreement shall
control.

SECTION 5. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e. a “pdf” or a “tif”)), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Second Priority Collateral Agent and the Borrower.

SECTION 6. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

SECTION 8. Notices. All notices, requests and demands pursuant hereto shall be
made in accordance with Section 13.2 of the Second Priority Credit Agreement.
All communications and notices hereunder to any Subsidiary Grantor shall be
given to it in care of the Borrower at the Borrower’s address set forth in
Section 13.2 of the Second Priority Credit Agreement.

SECTION 9. Expenses. Each Grantor agrees to pay any and all reasonable and
documented out of pocket expenses (including all reasonable fees and
disbursements of counsel) that may be paid or incurred by any Second Priority
Secured Party in enforcing, or obtaining advice of counsel in

 

2  For Trademark Agreement only.

 

Exhibit 2-2



--------------------------------------------------------------------------------

respect of, any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
each such Grantor under this Agreement to the extent the Borrower would be
required to do so pursuant to Section 13.5 of the Second Priority Credit
Agreement.

[SIGNATURE PAGES FOLLOW]

 

Exhibit 2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the             day of [            ], 20[    ].

 

SAMSON INVESTMENT COMPANY,

    as Grantor

By:

 

Name: Title:

[NAME OF ADDITIONAL GRANTOR],

    as Grantor

By:

 

Name: Title:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as Second Priority Collateral Agent

By:

 

Name: Title:



--------------------------------------------------------------------------------

SCHEDULE I

TO THE [COPYRIGHT][TRADEMARK][PATENT]

SECOND PRIORITY SECURITY AGREEMENT

[UNITED STATES TRADEMARKS][UNITED STATES PATENTS]

[UNITED STATES COPYRIGHTS]

 

Schedule I



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF PLEDGE AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

SECOND PRIORITY PLEDGE AGREEMENT

among

SAMSON RESOURCES CORPORATION,

SAMSON INVESTMENT COMPANY,

each of the Subsidiary Pledgors

from time to time party hereto

and

Bank of America, N.A.,

as Second Priority Collateral Agent

Dated as of September 25, 2012

THIS SECOND PRIORITY PLEDGE AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE SECOND
LIEN INTERCREDITOR AGREEMENT (AS DEFINED HEREIN), AS SET FORTH MORE FULLY IN
SECTION 15 HEREOF. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS
AND SECURITY INTEREST GRANTED TO THE SECOND PRIORITY COLLATERAL AGENT, FOR THE
BENEFIT OF THE SECOND PRIORITY SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECOND PRIORITY COLLATERAL AGENT AND
THE OTHER SECOND PRIORITY SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE SECOND LIEN INTERCREDITOR AGREEMENT.



--------------------------------------------------------------------------------

SECOND PRIORITY PLEDGE AGREEMENT

SECOND PRIORITY PLEDGE AGREEMENT, dated as of September 25, 2012 (this
“Agreement”), among Samson Resources Corporation, a Delaware corporation
(”Holdings”), Samson Investment Company, a Nevada corporation (the “Borrower”),
each of the Subsidiaries of the Borrower listed on the signature pages hereto or
that becomes a party hereto pursuant to Section 9 (each such Subsidiary being a
“Subsidiary Pledgor” and, collectively, the “Subsidiary Pledgors”; the
Subsidiary Pledgors, Holdings and the Borrower are referred to collectively as
the “Pledgors”) and Bank of America, N.A., as Collateral Agent (in such
capacity, together with its successors in such capacity, the “Second Priority
Collateral Agent”) under the Second Priority Credit Agreement (as hereinafter
defined) for the benefit of the Second Priority Secured Parties (as hereinafter
defined).

WHEREAS, reference is made to that certain Second Lien Term Loan Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Second Priority Credit Agreement”), dated as of September 25, 2012,
among the Borrower, the banks, financial institutions and other lending
institutions from time to time party thereto (the “Lenders”) and Bank of
America, N.A., as Administrative Agent and Collateral Agent;

WHEREAS, pursuant to the Second Priority Credit Agreement, among other things,
the Lenders have agreed to provide Loans to the Borrower;

WHEREAS, pursuant to the Guarantee, dated as of September 25, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Guarantee”), Holdings and each Subsidiary Pledgor has agreed to unconditionally
and irrevocably guarantee, as primary obligor and not merely as surety, for the
ratable benefit of the Second Priority Secured Parties, the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Second Priority Obligations;

WHEREAS, the liens and security interest granted to the Second Priority
Collateral Agent pursuant to this Agreement are expressly subject and
subordinate to the liens and security interests granted in favor of the Senior
Second Priority Secured Parties, including liens and security interests granted
to the Senior Collateral Agent in connection with the Senior Credit Agreement,
and (ii) the exercise of any right or remedy by the Second Priority Collateral
Agent hereunder is subject to the limitations and provisions of the Second Lien
Intercreditor Agreement dated as of September 25, 2012 (as amended, restated,
supplemented or modified from time to time, the “Second Lien Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as Senior Representative for the
Senior Secured Parties, Bank of America, N.A., as the Initial Second Priority
Representative for the Second Priority Secured Parties and each additional
Representative from time to time party thereto, and the Borrower and the other
Grantors party thereto;

WHEREAS, the Borrower is a wholly-owned subsidiary of Holdings;

WHEREAS, each Subsidiary Pledgor is a Domestic Subsidiary of the Borrower;

WHEREAS, the proceeds of the Loans will be used in part to enable the Borrower
to make valuable transfers to the Subsidiary Pledgors in connection with the
operation of their respective businesses;

WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Loans, the Second Priority Credit
Agreement and any other Second Priority Debt Documents;

 

-1-



--------------------------------------------------------------------------------

WHEREAS, it is a condition precedent to the obligation of the Second Priority
Secured Parties to make their respective Loans to the Borrower that the
Borrower, Holdings and the Subsidiary Pledgors shall have executed and delivered
this Agreement to the Second Priority Collateral Agent for the ratable benefit
of the Second Priority Secured Parties; and

WHEREAS, (a) the Pledgors are the legal and beneficial owners of the Equity
Interests described in Schedule 1 and issued by the entities named therein (such
Equity Interests are, together with any other Equity Interests required to be
pledged pursuant to Section 9.19 of the Second Priority Credit Agreement (the
“After-acquired Shares”), referred to collectively herein as the “Pledged
Shares”) and (b) each of the Pledgors is the legal and beneficial owner of the
Indebtedness owed to it described in Schedule 1 and issued by the entities named
therein (such Indebtedness, together with any other Indebtedness owed to any
Pledgor hereafter and required to be pledged pursuant to Section 9.19(a) of the
Second Priority Credit Agreement (the “After-acquired Debt”) is referred to
collectively herein as the “Pledged Debt”), in each case as such Schedule may be
amended pursuant to Section 9.19 of the Second Priority Credit Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and to
induce the Second Priority Secured Parties to enter into the Second Priority
Credit Agreement and to make the Loans to the Borrower under the Second Priority
Credit Agreement and any other Second Priority Debt Documents, the Grantors
hereby agree with the Second Priority Collateral Agent, for the ratable benefit
of the Second Priority Secured Parties, as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used in this Agreement (including terms used in the preamble and the recitals)
shall have the meanings given to them in the Second Priority Credit Agreement.

(b) Terms used herein that are not defined herein or in the Second Priority
Credit Agreement, but that are terms defined in the UCC and not defined in this
Agreement or in the Second Priority Credit Agreement shall have the meanings
specified therein (and if defined in more than one article of the UCC, shall
have the meaning specified in Article 9 thereof); the term “instrument” shall
have the meaning specified in Article 9 of the UCC. After the Discharge of
Senior Obligations, a reference in this Agreement to the Senior Collateral Agent
shall be construed as a reference to the Second Priority Collateral Agent and
this Agreement shall be interpreted accordingly.

(c) The rules of construction and other interpretive provisions specified in
Sections 1.2 and 1.5 of the Second Priority Credit Agreement shall apply to this
Agreement, including terms defined in the preamble and recitals to this
Agreement.

(d) The following terms shall have the following meanings:

“After-acquired Debt” shall have the meaning assigned to such term in the
recitals.

“After-acquired Shares” shall have the meaning assigned to such term in the
recitals.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Applicable Agent” means the Senior Collateral Agent (or, if the Senior
Obligations Termination Date has occurred, the Second Priority Collateral
Agent).

 

-2-



--------------------------------------------------------------------------------

“Collateral” shall have the meaning assigned to such term in Section 2.

“Discharge of Senior Obligations” shall have the meaning assigned to such term
in the Second Lien Intercreditor Agreement.

“Equity Interests” shall mean Stock and Stock Equivalents.

“Guarantee” shall have the meaning assigned to such term in the recitals.

“Lenders” shall have the meaning assigned to such term in the recitals.

“Obligations” shall have the meaning given such term in the Credit Agreement;
provided that references herein to (i) the Obligations of Holdings or the
Borrower shall refer to the Obligations (as defined in the Credit Agreement),
and (ii) the Obligations of any Subsidiary Pledgor shall refer to such
Subsidiary Pledgor’s Subsidiary Pledgor Obligations.

“Pledged Debt” shall have the meaning assigned to such term in the recitals.

“Pledged Shares” shall have the meaning assigned to such term in the recitals.

“Pledgors” shall have the meaning assigned to such term in the preamble.

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC and, in any event, shall include with respect to any Pledgor (a) any
consideration received from the sale, exchange, license, lease or other
disposition of any asset or property that constitutes Collateral, any value
received as a consequence of the possession of any Collateral and any payment
received from any insurer or other Person or entity as a result of the
destruction, loss, theft, damage or other involuntary conversion of whatever
nature of any asset or property that constitutes Collateral, (b) all cash and
negotiable instruments received by or held on behalf of the Second Priority
Collateral Agent and (c) any and all other amounts from time to time paid or
payable under or in connection with any of the Collateral.

“Second Lien Intercreditor Agreement” shall have the meaning assigned to such
term in the recitals of this Agreement.

“Second Priority Collateral Agent” shall have the meaning assigned to such term
in the preamble.

“Second Priority Credit Agreement” shall have the meaning assigned to such term
in the recitals of this Agreement.

“Second Priority Debt Documents” shall mean the Second Priority Credit Agreement
and all other Loan Documents as defined therein.

“Second Priority Secured Parties” shall mean the holders of any Obligations of
the Second Priority Collateral Agent.

“Second Priority Security Agreement” shall mean that certain Security Agreement,
dated September 25, 2012, among the Borrower, the Pledgors and the Second
Priority Collateral Agent.

“Secured Obligations” shall have the meaning assigned to such term in the Second
Lien Intercreditor Agreement.

 

-3-



--------------------------------------------------------------------------------

“Secured Parties” means the Second Priority Secured Parties and, when used in
the phrase “the Applicable Agent, for the benefit of the Secured Parties” at any
time when the Senior Collateral Agent is the Applicable Agent, the term “Secured
Parties” includes holders of the Senior Obligations as well as the Second
Priority Secured Parties.

“Senior Collateral Agent” shall mean the JPMorgan Chase Bank, N.A., in its
capacity as Collateral Agent under the Senior Collateral Documents, and its
successors and assigns.

“Senior Collateral Documents” shall have the meaning assigned to such term in
the Second Lien Intercreditor Agreement.

“Senior Credit Agreement” shall mean the Credit Agreement, dated as of
December 21, 2011 (as amended, restated, supplemented or otherwise modified from
time to time), among the Borrower, the banks, financial institutions and other
lending institutions or entities from time to time party thereto, the
administrative agent, the Senior Collateral Agent, the swingline lender and the
letter of credit issuer, and each other letter of credit issuer from time to
time party thereto.

“Senior Debt Document” shall have the meaning assigned to such term in the
Second Lien Intercreditor Agreement.

“Senior Lien” shall have the meaning assigned to such term in the Second Lien
Intercreditor Agreement.

“Senior Obligations” shall have the meaning assigned to such term in the Second
Lien Intercreditor Agreement.

“Senior Obligations Termination Date” means, subject to the Second Lien
Intercreditor Agreement, the date on which the Discharge of Senior Obligations
occurs; provided that if, at any time after the Senior Obligations Termination
Date, the Discharge of Senior Obligations is deemed not to have occurred under
the Second Lien Intercreditor Agreement, the Senior Obligations Termination Date
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
incurrence and designation of any new Senior Obligations as a result of the
occurrence of such Discharge of Senior Obligations).

“Senior Secured Parties” shall have the meaning assigned to such term in the
Second Lien Intercreditor Agreement.

“Subsidiary Pledgor Obligations” shall mean, with respect to any Subsidiary
Pledgor, all Obligations of such Subsidiary Pledgor which may arise under or in
connection with the Guarantee and any other Second Priority Debt Document to
which such Subsidiary Pledgor is a party.

“Subsidiary Pledgors” shall have the meaning assigned to such term in the
preamble.

“Termination Date” shall mean the date on which all Obligations under the Second
Priority Credit Agreement are paid in full (other than contingent
indemnification obligations not then due).

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Second Priority Collateral Agent’s and the Second

 

-4-



--------------------------------------------------------------------------------

Priority Secured Parties’ security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

(e) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Pledgor, shall refer to such Pledgor’s
Collateral or the relevant part thereof.

2. Grant of Security. Each Pledgor hereby transfers, assigns and pledges to the
Second Priority Collateral Agent, for the ratable benefit of the Second Priority
Secured Parties, and grants to the Second Priority Collateral Agent, for the
ratable benefit of the Second Priority Secured Parties, a lien on and a security
interest in (the “Security Interest”) all of such Pledgor’s right, title and
interest in, to and under the following assets and properties, whether now owned
or existing or at any time hereafter acquired or existing (collectively, the
“Collateral”) as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of such Pledgor’s Obligations:

(a) the Pledged Shares held by such Pledgor and the certificates, if any,
representing such Pledged Shares and any interest of such Pledgor in the entries
on the books of the issuer of the Pledged Shares or any financial intermediary
pertaining to the Pledged Shares and all dividends, cash, warrants, rights,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Shares; provided that the Pledged Shares under this Agreement
shall not include any Excluded Stock;

(b) the Pledged Debt and the instruments evidencing the Pledged Debt owed to
such Pledgor, and all interest, cash, instruments and other property or Proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Pledged Debt; and

(c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Collateral.

3. Security for Obligations. This Agreement secures the payment of all the
Obligations. Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts that constitute part of the Obligations and
would be owed by any Pledgor to the Second Priority Collateral Agent or the
other Second Priority Secured Parties under the Second Priority Debt Documents
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving any
Pledgor.

4. Delivery of the Collateral. All certificates or instruments, if any,
representing or evidencing the Collateral shall be promptly delivered to and
held by or on behalf of the Applicable Agent for the benefit of the Secured
Parties pursuant hereto to the extent required by the Second Priority Credit
Agreement and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Applicable Agent. The
Applicable Agent shall have the right, at any time after the occurrence and
during the continuance of an Event of Default and with notice to the relevant
Pledgor, to transfer to or to register in the name of the Applicable Agent or
any of its nominees any or all of the Pledged Shares. Each delivery of
Collateral (including any After-acquired Shares and After-acquired Debt) shall
be accompanied by a schedule describing the assets theretofore and then being
pledged hereunder, which shall be attached hereto as part of Schedule 1 and made
a part hereof; provided that the failure to attach any such schedule hereto
shall not affect the validity of such pledge of such securities. Each schedule
so delivered shall supplement any prior schedules so delivered.

 

-5-



--------------------------------------------------------------------------------

5. Representations and Warranties. Each Pledgor represents and warrants as
follows:

(a) Schedule 1 (i) correctly represents as of the Closing Date (A) the issuer,
the certificate number, if any, the Pledgor and the record and beneficial owner,
the number and class and the percentage of the issued and outstanding Equity
Interests of such class of all Pledged Shares and (B) the issuer, the initial
principal amount, the Pledgor and holder, date of issuance and maturity date of
all Pledged Debt and (ii) together with the comparable schedule to each
supplement hereto, includes all Equity Interests, debt securities and promissory
notes required to be pledged pursuant to Sections 6.2 and 9.19 of the Second
Priority Credit Agreement and Section 9(b) hereof. Except as set forth on
Schedule 1, the Pledged Shares represent all (or 66% of all the issued and
outstanding voting Equity Interests in the case of pledges of Equity Interests
in Foreign Subsidiaries) of the issued and outstanding Equity Interests of each
class of Equity Interests in the issuer on the Closing Date.

(b) Such Pledgor is the legal and beneficial owner of the Collateral pledged or
assigned by such Pledgor hereunder free and clear of any Lien, except for Liens
permitted by Section 9.10 of the Second Priority Credit Agreement and the Lien
created by this Agreement.

(c) As of the Closing Date, the Pledged Shares pledged by such Pledgor hereunder
have been duly authorized and validly issued and, in the case of Pledged Shares
issued by a corporation, are fully paid and non-assessable.

(d) The execution and delivery by such Pledgor of this Agreement and the pledge
of the Collateral pledged by such Pledgor hereunder pursuant hereto create a
legal, valid and enforceable security interest in such Collateral and, (i) in
the case of certificates or instruments representing or evidencing the
Collateral, upon the earlier of (x) delivery of such Collateral to the
Applicable Agent (or its bailee) in the State of New York and (y) the filing of
the applicable Uniform Commercial Code financing statements described in
Section 3.2(b) of the Second Priority Security Agreement and (ii) in the case of
all other Collateral, upon the filing of the applicable Uniform Commercial Code
financing statements described in Section 3.2(b) of the Second Priority Security
Agreement, shall create a perfected second priority security interest in such
Collateral, prior to all other Liens on the Collateral other than Liens in
respect of the Senior Obligations and Liens permitted to have a senior or equal
ranking priority pursuant to Section 9.10 of the Second Priority Credit
Agreement, securing the payment of the Obligations, in favor of the Second
Priority Collateral Agent, for the ratable benefit of the Second Priority
Secured Parties, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law).

(e) Such Pledgor has full power, authority and legal right to pledge all the
Collateral pledged by such Pledgor pursuant to this Agreement and this
Agreement, constitutes a legal, valid and binding obligation of each Pledgor,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law).

 

-6-



--------------------------------------------------------------------------------

6. Certification of Limited Liability Company, Limited Partnership Interests and
Pledged Debt.

(a) Any Equity Interests required to be pledged hereunder in any Domestic
Subsidiary that is organized as a limited liability company or limited
partnership and pledged hereunder shall either (i) be represented by a
certificate and the applicable Pledgor shall cause the issuer of such interests
to elect to treat such interests as a “security” within the meaning of Article 8
of the Uniform Commercial Code of its jurisdiction of organization or formation,
as applicable, by including in its organizational documents language
substantially similar to the following in order to provide that such interests
shall be governed by Article 8 of the Uniform Commercial Code:

“The Partnership/LLC hereby irrevocably elects that all membership interests in
the Partnership/LLC shall be securities governed by Article 8 of the Uniform
Commercial Code of [jurisdiction of organization or formation, as applicable].
Each certificate evidencing partnership/membership interests in the
Partnership/LLC shall bear the following legend: “This certificate evidences an
interest in [name of Partnership/LLC] and shall be a security for purposes of
Article 8 of the Uniform Commercial Code.” No change to this provision shall be
effective until all outstanding certificates have been surrendered for
cancellation and any new certificates thereafter issued shall not bear the
foregoing legend.”

or (ii) the applicable Pledgor shall cause the issuer of such interests not to
elect to have such interests treated as a “security” with in the meaning of
Article 8 of the Uniform Commercial Code of its jurisdiction of organization or
formation, as applicable.

(b) Each Pledgor will comply with Section 9.19 of the Second Priority Credit
Agreement.

7. Further Assurances. Each Pledgor agrees that at any time and from time to
time, at the expense of such Pledgor, it will execute or otherwise authorize the
filing of any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable Requirements of
Law or the Second Lien Intercreditor Agreement, or which the Second Priority
Collateral Agent or any Second Priority Secured Party may reasonably request, in
order (a) to perfect and protect any pledge, assignment or security interest
granted or purported to be granted hereby (including the priority thereof) or
(b) to enable the Second Priority Collateral Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral.

8. Voting Rights; Dividends and Distributions; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not prohibited by the terms of this Agreement or the other Second
Priority Debt Documents.

(ii) The Second Priority Collateral Agent shall execute and deliver (or cause to
be executed and delivered) to each Pledgor all such proxies and other
instruments as such Pledgor may reasonably request for the purpose of enabling
such Pledgor to exercise the voting and other rights that it is entitled to
exercise pursuant to paragraph (i) above.

 

-7-



--------------------------------------------------------------------------------

(b) Subject to paragraph (c) of this Section 8, each Pledgor shall be entitled
to receive and retain and use, free and clear of the Lien created by this
Agreement, any and all dividends, distributions, principal and interest made or
paid in respect of the Collateral to the extent not prohibited by any Second
Priority Debt Document; provided, however, that any and all noncash dividends,
interest, principal or other distributions that would constitute Pledged Shares
or Pledged Debt, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Shares or received in exchange for Pledged Shares or Pledged Debt or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be, and shall be forthwith delivered to the
Applicable Agent to hold as Collateral and shall, if received by such Pledgor,
be received in trust for the benefit of the Applicable Agent, be segregated from
the other property or funds of such Pledgor and be forthwith delivered to the
Applicable Agent as Collateral in the same form as so received (with any
necessary indorsement).

(c) Upon written notice to a Pledgor by the Second Priority Collateral Agent
following the occurrence and during the continuance of an Event of Default,

(i) all rights of such Pledgor to exercise or refrain from exercising the voting
and other consensual rights that it would otherwise be entitled to exercise
pursuant to Section 8(a)(i) shall cease, and, subject to the Second Lien
Intercreditor Agreement, all such rights shall thereupon become vested in the
Second Priority Collateral Agent, which shall thereupon have the sole right to
exercise or refrain from exercising such voting and other consensual rights
during the continuance of such Event of Default; provided that, unless otherwise
directed by the Required Lenders, the Second Priority Collateral Agent shall
have the right (but not the obligation) from time to time following the
occurrence and during the continuance of an Event of Default, subject to the
Second Lien Intercreditor Agreement, to permit the Pledgors to exercise such
rights. After all Events of Default have been cured or waived, each Pledgor will
have the right to exercise the voting and consensual rights that such Pledgor
would otherwise be entitled to exercise pursuant to the terms of Section 8(a)(i)
(and the obligations of the Second Priority Collateral Agent under
Section 8(a)(ii) shall be reinstated);

(ii) all rights of such Pledgor to receive the dividends, distributions and
principal and interest payments that such Pledgor would otherwise be authorized
to receive and retain pursuant to Section 8(b) shall cease, and, subject to the
Second Lien Intercreditor Agreement, all such rights shall thereupon become
vested in the Second Priority Collateral Agent, which shall thereupon have the
sole right to receive and hold as Collateral such dividends, distributions and
principal and interest payments during the continuance of such Event of Default.
After all Events of Default have been cured or waived, the Second Priority
Collateral Agent shall repay to each Pledgor (without interest) all dividends,
distributions and principal and interest payments that such Pledgor would
otherwise be permitted to receive, retain and use pursuant to the terms of
Section 8(b);

(iii) all dividends, distributions and principal and interest payments that are
received by such Pledgor contrary to the provisions of Section 8(b) shall be
received in trust for the benefit of the Applicable Agent shall be segregated
from other property or funds of such Pledgor and shall forthwith be delivered to
the Applicable Agent as Collateral in the same form as so received (with any
necessary indorsements); and

 

-8-



--------------------------------------------------------------------------------

(iv) in order to permit the Applicable Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 8(b), to exercise the voting and other consensual rights that it
may be entitled to exercise pursuant to Section 8(c)(i), and to receive all
dividends, distributions and principal and interest payments that it may be
entitled to under Sections 8(c)(ii) and 8(c)(iii), in each case, subject to the
Second Lien Intercreditor Agreement, such Pledgor shall from time to time
execute and deliver to the Second Priority Collateral Agent, appropriate
proxies, dividend payment orders and other instruments as the Second Priority
Collateral Agent may reasonably request in writing.

9. Transfers and Other Liens; Additional Collateral; Etc. Each Pledgor shall:

(a) not (i) except as permitted by the Second Priority Credit Agreement
(including pursuant to waivers and consents thereunder), sell or otherwise
dispose of, or grant any option or warrant with respect to, any of the
Collateral or (ii) create or suffer to exist any consensual Lien upon or with
respect to any of the Collateral, except for the Senior Liens and the Lien
created by this Agreement; provided that, in the event such Pledgor sells or
otherwise Disposes of assets as permitted by the Second Priority Credit
Agreement (including pursuant to waivers and consents thereunder), and such
assets are or include any of the Collateral, the Second Priority Collateral
Agent shall, subject to the Second Lien Intercreditor Agreement, release such
Collateral to such Pledgor free and clear of the Lien created by this Agreement
concurrently with the consummation of such sale or disposition in accordance
with Section 13.22 of the Second Priority Credit Agreement and Section 14;

(b) pledge and, if applicable, cause each Domestic Subsidiary required to become
a party to this Agreement to pledge, to the Second Priority Collateral Agent for
the ratable benefit of the Second Priority Secured Parties, immediately upon
acquisition thereof, all the After-acquired Shares and After-acquired Debt
required to be pledged hereunder pursuant to Section 9.19 of the Second Priority
Credit Agreement, in each case pursuant to a supplement to this Agreement
substantially in the form of Annex A or such other form reasonably acceptable to
the Second Priority Collateral Agent (it being understood that the execution and
delivery of such a supplement shall not require the consent of any Pledgor
hereunder and that the rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Subsidiary Pledgor as a party to this Agreement); and

(c) defend its and the Second Priority Collateral Agent’s title or interest in
and to all the Collateral (and in the Proceeds thereof) against any and all
Liens (other than Liens permitted by Section 9.10 of the Second Priority Credit
Agreement, the Senior Liens or the Lien created by this Agreement), however
arising, and any and all Persons whomsoever.

10. Second Priority Collateral Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints, which appointment is irrevocable and coupled with an interest,
the Second Priority Collateral Agent as such Pledgor’s attorney-in-fact, with
full authority in the place and stead of such Pledgor and in the name of such
Pledgor or otherwise, to take any action and to execute any instrument, in each
case subject to the Second Lien Intercreditor Agreement and after the occurrence
and during the continuance of an Event of Default and with notice to such
Pledgor, that the Second Priority Collateral Agent may deem reasonably necessary
or advisable to accomplish the purposes of this Agreement, including to receive,
indorse and collect all instruments made payable to such Pledgor representing
any dividend, distribution or principal or interest payment in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

-9-



--------------------------------------------------------------------------------

11. The Second Priority Collateral Agent’s Duties. The powers conferred on the
Second Priority Collateral Agent hereunder are solely to protect its interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Second Priority
Collateral Agent shall have no duty as to any Collateral, as to ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Pledged Shares, whether or not the Second
Priority Collateral Agent or any other Second Priority Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Second Priority Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which the Second Priority Collateral Agent accords its own property.

12. Remedies. Subject to the Second Lien Intercreditor Agreement, if any Event
of Default shall have occurred and be continuing:

(a) The Second Priority Collateral Agent may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party upon
default under the UCC (whether or not the UCC applies to the affected
Collateral) or any other applicable Requirement of Law or in equity and also may
with notice to the relevant Pledgor, sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any exchange broker’s board or
at any of the Second Priority Collateral Agent’s offices or elsewhere, for cash,
on credit or for future delivery, at such price or prices and upon such other
terms as are commercially reasonable irrespective of the impact of any such
sales on the market price of the Collateral. The Second Priority Collateral
Agent shall be authorized at any such sale (if it deems it advisable to do so)
to restrict the prospective bidders or purchasers of Collateral to Persons who
will represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and, upon consummation of any such sale, the Second Priority Collateral Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
any Pledgor, and each Pledgor hereby waives (to the extent permitted by law) all
rights of redemption, stay and/or appraisal that it now has or may at any time
in the future have under any Requirement of Law now existing or hereafter
enacted. The Second Priority Collateral Agent or any Second Priority Secured
Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase all or any part of the
Collateral so sold, and the Second Priority Collateral Agent or such Second
Priority Secured Party may pay the purchase price by crediting the amount
thereof against the Obligations. Each Pledgor agrees that, to the extent notice
of sale shall be required by law, at least ten days’ notice to such Pledgor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Second Priority
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Second Priority Collateral
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. To the extent
permitted by law, each Pledgor hereby waives any claim against the Second
Priority Collateral Agent arising by reason of the fact that the price at which
any Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Second Priority
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.

 

-10-



--------------------------------------------------------------------------------

(b) The Second Priority Collateral Agent shall apply the Proceeds of any
collection or sale of the Collateral in the manner specified in Section 11 of
the Second Priority Credit Agreement. Upon any sale of the Collateral by the
Second Priority Collateral Agent (including pursuant to a power of sale granted
by statute or under a judicial proceeding), the receipt of the Second Priority
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Second Priority Collateral Agent or
such officer or be answerable in any way for the misapplication thereof.

(c) The Second Priority Collateral Agent may exercise any and all rights and
remedies of each Pledgor in respect of the Collateral.

(d) All payments received by any Pledgor in respect of the Collateral after the
occurrence and during the continuance of an Event of Default shall be received
in trust for the benefit of the Applicable Agent, shall be segregated from other
property or funds of such Pledgor and shall be forthwith delivered to the
Applicable Agent as Collateral in the same form as so received(with any
necessary indorsement).

13. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Except
for the termination of a Pledgor’s Obligations hereunder as provided in
Section 14, each Pledgor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Pledgor and without notice to or
further assent by any Pledgor, (a) any demand for payment of any of the
Obligations made by the Second Priority Collateral Agent or any other Second
Priority Secured Party may be rescinded by such party and any of the Obligations
continued, (b) the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Second Priority Collateral Agent or any other
Second Priority Secured Party, (c) the Second Priority Debt Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, in accordance with
the terms of the applicable Second Priority Debt Document, and (d) any
collateral security, guarantee or right of offset at any time held by the Second
Priority Collateral Agent or any other Second Priority Secured Party for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Second Priority Collateral Agent nor any other Second
Priority Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Agreement or any property subject thereto. When making any demand hereunder
against any Pledgor, the Second Priority Collateral Agent or any other Second
Priority Secured Party may, but shall be under no obligation to, make a similar
demand on the Borrower or any Pledgor or any other person, and any failure by
the Second Priority Collateral Agent or any other Second Priority Secured Party
to make any such demand or to collect any payments from the Borrower or any
Pledgor or any other person or any release of the Borrower or any Pledgor or any
other person shall not relieve any Pledgor in respect of which a demand or
collection is not made or any Pledgor not so released of its several obligations
or liabilities hereunder, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of the Second Priority
Collateral Agent or any other Second Priority Secured Party against any Pledgor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

-11-



--------------------------------------------------------------------------------

14. Continuing Security Interest; Assignments Under the Second Priority Credit
Agreement; Release.

(a) This Agreement shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Pledgor and the
successors and assigns thereof, and shall inure to the benefit of the Second
Priority Collateral Agent and the other Second Priority Secured Parties and
their respective successors, indorsees, transferees and assigns until the
Termination Date, notwithstanding that from time to time prior to the
Termination Date, the Pledgors may be free from any Obligations.

(b) A Subsidiary Pledgor shall automatically be released from its obligations
hereunder and the Collateral of such Subsidiary Pledgor shall be automatically
released upon consummation of any transaction permitted by the Second Priority
Credit Agreement as a result of which such Subsidiary Pledgor ceases to be a
Restricted Subsidiary or otherwise becomes an Excluded Subsidiary; provided
that, the Required Lenders shall have consented to such transaction (to the
extent required by the Second Priority Credit Agreement) and the terms of such
consent did not provide otherwise.

(c) The Collateral shall be automatically released from the Liens of this
Agreement (i) upon any sale or transfer by any Pledgor of any Collateral that is
permitted under the Second Priority Credit Agreement (other than to another
Pledgor) and (ii) upon the effectiveness of any written consent to the release
of the security interest granted in such Collateral pursuant to Section 13.22 of
the Second Priority Credit Agreement. Any such release in connection with any
sale, transfer or other disposition of such Collateral shall result in such
Collateral being sold or transferred, as applicable, free and clear of the Liens
of this Agreement.

(d) If any of the Collateral shall become subject to the release provision set
forth in Section 5.01(a) of the Second Lien Intercreditor Agreement, such
Collateral shall be automatically released from the security interest in such
Collateral to the extent provided therein.

(e) In connection with any termination or release pursuant to the foregoing
paragraph (a), (b), (c) or (d), the Second Priority Collateral Agent shall
execute and deliver to any Pledgor or authorize the filing of, at such Pledgor’s
expense, all documents that such Pledgor shall reasonably request to evidence
such termination or release. Any execution and delivery of documents pursuant to
this Section 14 shall be without recourse to or warranty by the Second Priority
Collateral Agent.

15. Subject to Second Lien Intercreditor Agreement. Notwithstanding anything
herein to the contrary:

(a) the liens and security interest granted to the Second Priority Collateral
Agent pursuant to this Agreement are expressly subject and subordinate to the
liens and security interests granted in favor of the Senior Secured Parties,
including liens and security interests granted to JPMorgan Chase Bank, N.A., as
collateral agent, pursuant to or in connection with the Senior Credit Agreement;

(b) the exercise of any right or remedy by the Second Priority Collateral Agent
hereunder is subject to the limitations and provisions of the Second Lien
Intercreditor Agreement. In the event of any conflict between the terms of the
Second Lien Intercreditor Agreement and the terms of this Agreement, the terms
of the Second Lien Intercreditor Agreement shall govern; and

(c) the security interest granted to the Second Priority Collateral Agent
pursuant to any Security Document (including, without limitation, this
Agreement) and the exercise of any right or remedy by the Second Priority
Collateral Agent hereunder or under any other Security Document are subject to
the provisions of any future Equal Priority Lien Intercreditor Agreement. In the
event of any conflict between the terms of any future Equal Priority Lien
Intercreditor Agreement, this Agreement and any other Security Document, the
terms of the Equal Priority Lien Intercreditor Agreement shall govern and
control with respect to any right or remedy.

 

-12-



--------------------------------------------------------------------------------

(d) For avoidance of doubt, until the Discharge of Senior Obligations, the
delivery of any Collateral to, or the control of any Collateral by, the Senior
Collateral Agent pursuant to the Senior Collateral Documents shall satisfy any
delivery or control requirement hereunder or under any other Second Priority
Debt Documents.

16. Senior Debt Documents. The Second Priority Collateral Agent acknowledges and
agrees, on behalf of itself and any Second Priority Secured Party, that any
provision of this Agreement to the contrary notwithstanding, until the Senior
Obligations Termination Date, the Grantors shall not be required to act or
refrain from acting pursuant to the Second Priority Debt Documents or with
respect to any Collateral on which the Senior Collateral Agent has a Lien
superior in priority to the Second Priority Collateral Agents Lien thereon in
any manner that would result in a default under the terms and provisions of the
Senior Debt Documents.

17. Reinstatement. Each Pledgor further agrees that, if any payment made by any
Loan Party or other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the Proceeds
of Collateral are required to be returned by any Second Priority Secured Party
to such Loan Party, its estate, trustee, receiver or any other party, including
any Pledgor, under any bankruptcy law, state, federal or foreign law, common law
or equitable cause, then, to the extent of such payment or repayment, any Lien
or other Collateral securing such liability shall be and remain in full force
and effect, as fully as if such payment had never been made or, if prior thereto
the Lien granted hereby or other Collateral securing such liability hereunder
shall have been released or terminated by virtue of such cancellation or
surrender), such Lien or other Collateral shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect any Lien or other Collateral securing the
obligations of any Pledgor in respect of the amount of such payment.

18. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 13.2 of the Second Priority Credit Agreement. All
communications and notices hereunder to any Pledgor shall be given to it in care
of the Borrower at the Borrower’s address set forth in Section 13.2 of the
Second Priority Credit Agreement.

19. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission (i.e. a “pdf” or a “tif” file)), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of copies of this Agreement signed by all of the parties shall
be lodged with the Second Priority Collateral Agent and the Borrower.

20. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

-13-



--------------------------------------------------------------------------------

21. Integration. This Agreement together with the other Second Priority Debt
Documents represents the agreement of each of the Pledgors with respect to the
subject matter hereof and thereof and there are no promises, undertakings,
representations or warranties by the Second Priority Collateral Agent or any
other Second Priority Secured Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Second Priority Debt
Documents.

22. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the affected Pledgor (s) and the Second Priority Collateral Agent in accordance
with Section 13.1 of the Second Priority Credit Agreement and except as
otherwise provided in the Second Lien Intercreditor Agreement; provided,
however, that this Agreement may be supplemented (but no existing provisions may
be modified and no Collateral may be released) through agreements substantially
in the form of Annex A, in each case duly executed by each Pledgor directly
affected thereby.

(b) Neither the Second Priority Collateral Agent nor any Second Priority Secured
Party shall by any act (except by a written instrument pursuant to
Section 22(a)), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default or in any breach of any of the terms and conditions hereof or
of any other applicable Second Priority Debt Document. No failure to exercise,
nor any delay in exercising, on the part of the Second Priority Collateral Agent
or any other Second Priority Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Second Priority Collateral Agent or any other Second Priority
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that the Second Priority Collateral
Agent or such other Second Priority Secured Party would otherwise have on any
future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by Requirement of Law or pursuant to the Second Lien
Intercreditor Agreement.

23. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

24. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Pledgor and shall inure to the benefit of the Second
Priority Collateral Agent and the other Second Priority Secured Parties and
their respective successors and assigns, except that no Pledgor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Second Priority Collateral Agent,
except pursuant to a transaction permitted by the Second Priority Credit
Agreement.

25. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

-14-



--------------------------------------------------------------------------------

26. Submission to Jurisdiction; Waivers. Each party hereto irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Second Priority Debt Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York and appellate courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address referred to in Section 18 or at such other address of which the Second
Priority Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Second Priority Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
Second Priority Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 26 any special, exemplary, punitive or consequential damages.

27. Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Second Priority Debt Documents to which it is a
party;

(b) (i) neither the Second Priority Collateral Agent nor any other Agent or
Second Priority Secured Party has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Pledgor with respect to any of the
transactions contemplated in this Agreement or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Second Priority Debt Document (irrespective of whether the Second
Priority Collateral Agent or any other Agent or Second Priority Secured Party
has advised or is currently advising any of the Pledgors or their respective
Affiliates on other matters) and neither the Second Priority Collateral Agent or
other Agent or Second Priority Secured Party has any obligation to any of the
Pledgors or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Second Priority Debt Documents; (ii) the Second Priority Collateral
Agent and its Affiliates, each other Agent and each other Second Priority
Secured Party and each Affiliate of the foregoing may be engaged in a broad
range of transactions that involve interests that differ from those of the
Pledgors and their respective Affiliates, and neither the Second Priority
Collateral Agent nor any other Agent or Second Priority Secured Party has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (iii) neither the Second Priority Collateral
Agent nor any other Agent or Second Priority Secured Party has provided and none
will provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby

 

-15-



--------------------------------------------------------------------------------

(including any amendment, waiver or other modification hereof or of any other
Second Priority Debt Document) and the Pledgors have consulted their own
respective legal, accounting, regulatory and tax advisors to the extent they
have deemed appropriate. Each Pledgor agrees that it will not claim that the
Second Priority Collateral Agent or any other Agent or Second Priority Secured
Party, as the case may be, has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Pledgor, in connection with
the transactions contemplated in this Agreement or the process leading thereto;
and

(c) no joint venture is created hereby or by the other Second Priority Debt
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Agents and any other Second Priority Secured Party or among the
Pledgors, the Agents and any other Second Priority Secured Party.

28. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

SAMSON INVESTMENT COMPANY

SAMSON RESOURCES COMPANY

SAMSON HOLDINGS, INC.

SAMSON-INTERNATIONAL, LTD.

SAMSON CONTOUR ENERGY CO.

SAMSON CONTOUR ENERGY E & P, LLC

SAMSON LONE STAR, LLC.

GEODYNE RESOURCES, INC.

        each as Pledgor

By: /s/ Philip Cook Name: Philip Cook

Title: Executive Vice President and Chief Financial Officer

 

Signature Page

Samson Investment Company

Second Priority Pledge Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.


      as Second Priority Collateral Agent

By: /s/ DeWayne D. Rosse Name: DeWayne D. Rosse Title: Agency Management Officer

 

Signature Page to the Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE SECOND PRIORITY PLEDGE AGREEMENT

PLEDGED SHARES AND PLEDGED DEBT

Pledged Shares

 

Pledgor

 

Issuer

 

Issuer’s
Jurisdiction
of Formation

 

Class of Equity Interest

  Certificate
No(s)   Number of
Units   Percentage of
Issued and
Outstanding
Units

Samson Resources Corporation

  Samson Investment Company   Nevada   common stock   63   116,929,402   100%

Samson Investment Company

  Samson Resources Company   Oklahoma   common stock   25, 29, 30   1,257,637  
100%

Samson Resources Company

  Samson Lone Star, LLC (formerly known as Samson LS, LLC)   Delaware  
membership interest   2, 4   11   1%

Samson Holdings, Inc.

  Samson Lone Star, LLC (formerly known as Samson LS, LLC)   Delaware  
membership interest   1, 3   1,089   99%

Samson Investment Company

  Samson Holdings, Inc.   Delaware   common stock   1, 5   1,000   10.84%

Samson-International, Ltd.

  Samson Holdings, Inc.   Delaware   common stock   4, 6   8,225   89.16%

Samson Investment Company

  Samson-International, Ltd.   Oklahoma   common stock   1, 2   600   100%

Samson Resources Company

  Samson Contour Energy Co.   Delaware   common stock   17, 18   2,200   100%

Samson Contour Energy Co.

  Samson Contour Energy E&P, LLC   Delaware   membership interest   2   1,000  
100%

Samson Investment Company

  Geodyne Resources, Inc.   Delaware   common stock   GR-002   500   100%

Pledged Debt

None.

 

Schedule I-2



--------------------------------------------------------------------------------

ANNEX A

TO THE SECOND PRIORITY PLEDGE AGREEMENT

SUPPLEMENT NO. [    ], dated as of [            ], 201    (this “Supplement”) to
the SECOND PRIORITY PLEDGE AGREEMENT, dated as of September 25, 2012 (the
“Second Priority Pledge Agreement”), among Samson Resources Corporation, a
Delaware corporation (“Holdings”), Samson Investment Company, a Nevada
corporation (the “Borrower”), each of the Subsidiaries of the Borrower listed on
the signature pages thereto or that becomes a party thereto pursuant to
Section 9 thereof (each such Subsidiary being a “Subsidiary Pledgor” and,
collectively, the “Subsidiary Pledgors”; the Subsidiary Pledgors, Holdings and
the Borrower are referred to collectively as the “Pledgors”) and Bank of
America, N.A., as collateral agent (in such capacity, together with its
successors, the “Second Priority Collateral Agent”) under the Second Priority
Credit Agreement referred to below for the benefit of the Second Priority
Secured Parties.

 

  A. Reference is made to (a) that certain Second Priority Credit Agreement,
dated as of September 25, 2012 (the “Second Priority Credit Agreement”) among
the Borrower, the banks, financial institutions and other lending institutions
from time to time party thereto (the “Lenders”), Bank of America, N.A., as
Administrative Agent and Collateral Agent and (b) the Guarantee, dated as of
September 25, 2012 (the “Guarantee”), among the Guarantors party thereto and the
Second Priority Collateral Agent.

 

  B. Capitalized terms used herein and not otherwise defined herein (including
in the preamble and the recitals hereto) shall have the meanings assigned to
such terms in the Second Priority Pledge Agreement or the Second Priority Credit
Agreement, as applicable. The rules of construction and the interpretive
provisions specified in Section 0(c) of the Second Priority Pledge Agreement
shall apply to this Supplement, including terms defined in the preamble and
recitals hereto.

 

  C. The Pledgors have entered into the Second Priority Pledge Agreement in
order to induce the Second Priority Secured Parties to enter into the Second
Priority Credit Agreement and to make their respective Loans to the Borrower
thereunder.

 

  D. The undersigned [Pledgor] [Domestic Subsidiary] (each an “Additional
Pledgor”) is (a) the legal and beneficial owner of the Equity Interests
described in Schedule 1 hereto and issued by the entities named therein (such
pledged Equity Interests, together with all other Equity Interests required to
be pledged under the Second Priority Pledge Agreement (the “After-acquired
Additional Pledged Shares”), referred to collectively herein as the “Additional
Pledged Shares”) and (b) the legal and beneficial owner of the Indebtedness owed
to it and described under Schedule 1 hereto (such pledged Indebtedness, together
with all other Indebtedness owed to any Additional Pledgor hereafter and
required to be pledged under the Second Priority Pledge Agreement (the
“After-acquired Additional Pledged Debt”) referred to collectively herein as the
“Additional Pledged Debt”).

 

  E. Section 9.19 of the Second Priority Credit Agreement and Section 9(b) of
the Pledge Agreement provide [that additional Subsidiaries of the Borrower may
become Subsidiary Pledgors under the Pledge Agreement] [that existing Pledgors
may pledge Additional Pledged Shares and Additional Pledged Debt] by execution
and delivery of an instrument in the form of this Supplement. Each undersigned
Additional Pledgor is executing this Supplement in accordance with the
requirements of Section 9(b) of the Second Priority Pledge Agreement to pledge
to the Second Priority Collateral Agent, for the ratable benefit of the Second
Priority Secured Parties, the Additional Pledged Shares and the Additional
Pledged Debt [and to become a Subsidiary Pledgor under the Pledge Agreement] in
order to induce the Second Priority Secured Parties to enter into the Second
Priority Credit Agreement and to make their respective Loans to the Borrower
thereunder.

 

A-1



--------------------------------------------------------------------------------

Accordingly, the Second Priority Collateral Agent and each undersigned
Additional Pledgor agree as follows:

SECTION 1. In accordance with Section 9(b) of the Second Priority Pledge
Agreement, each Additional Pledgor by its signature hereby transfers, assigns
and pledges to the Second Priority Collateral Agent, for the ratable benefit of
the Second Priority Secured Parties, and hereby grants to the Second Priority
Collateral Agent, for the ratable benefit of the Second Priority Secured
Parties, a security interest in all of such Additional Pledgor’s right, title
and interest in the following, whether now owned or existing or hereafter
acquired or existing (collectively, the “Additional Collateral”) as collateral
security for the prompt payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations:

 

  (a) the Additional Pledged Shares held by such Additional Pledgor and the
certificates, if any, representing such Additional Pledged Shares and any
interest of such Additional Pledgor in the entries on the books of the issuer of
the Additional Pledged Shares or any financial intermediary pertaining to the
Additional Pledged Shares and all dividends, cash, warrants, rights, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
Additional Pledged Shares; provided that the Additional Pledged Shares under
this Supplement shall not include any Excluded Stock;

 

  (b) the Additional Pledged Debt and the instruments evidencing the Additional
Pledged Debt owed to such Additional Pledgor, and all interest, cash,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Additional Pledged Debt; and

 

  (c) to the extent not covered by clauses (a) and (b) above, respectively, all
Proceeds of any or all of the foregoing Additional Collateral.

For purposes of the Second Priority Pledge Agreement, the Collateral shall be
deemed to include the Additional Collateral.

[SECTION 2. Each Additional Pledgor by its signature below becomes a Pledgor
under the Second Priority Pledge Agreement with the same force and effect as if
originally named therein as a Pledgor, and each Additional Pledgor hereby agrees
to all the terms and provisions of the Second Priority Pledge Agreement
applicable to it as a Pledgor thereunder. Each reference to a “Subsidiary
Pledgor” or a “Pledgor” in the Second Priority Pledge Agreement shall be deemed
to include each Additional Pledgor. The Second Priority Pledge Agreement is
hereby incorporated herein by reference.]

SECTION [2][3]. Each Additional Pledgor represents and warrants as follows:

 

  (a) Schedule 1 correctly represents as of the date hereof (A) the issuer, the
certificate number, if any, the Additional Pledgor and record and beneficial
owner, the number and class and the percentage of the issued and outstanding
Equity Interests of such class of all Additional Pledged Shares and (B) the
issuer, the initial principal amount, the Additional Pledgor and holder, date of
issuance and maturity date of all Additional Pledged Debt. Except as set forth
on Schedule 1, the Pledged Shares represent all (or 66% of all the issued and
outstanding voting Equity Interests, in the case of pledges of Equity Interests
in Foreign Subsidiaries) of the issued and outstanding Equity Interests of each
class of Equity Interests of the issuer on the date hereof.

 

A-2



--------------------------------------------------------------------------------

  (b) Such Additional Pledgor is the legal and beneficial owner of the
Additional Collateral pledged or assigned by such Additional Pledgor hereunder
free and clear of any Lien, except for Liens permitted by Section 9.10 of the
Second Priority Credit Agreement and the Lien created by this Supplement to the
Pledge Agreement.

 

  (c) As of the date of this Supplement, the Additional Pledged Shares pledged
by such Additional Pledgor hereunder have been duly authorized and validly
issued and, in the case of Additional Pledged Shares issued by a corporation,
are fully paid and non-assessable.

 

  (d) The execution and delivery by such Additional Pledgor of this Supplement
and the pledge of the Additional Collateral pledged by such Additional Pledgor
hereunder pursuant hereto create a legal, valid and enforceable security
interest in such Collateral and upon the filing of the applicable Uniform
Commercial Code financing statements described in Section 3.2(b) of the Security
Agreement, shall create a perfected second priority security interest in such
Collateral, prior to all other Liens on the Collateral other than the Senior
Liens and Liens permitted to have a senior or equal ranking priority pursuant to
Section 9.10 of the Second Priority Credit Agreement, securing the payment of
the Obligations, in favor of the Second Priority Collateral Agent, for the
ratable benefit of the Second Priority Secured Parties, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization and other
similar laws relating to or affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding in equity or law).

 

  (e) Such Additional Pledgor has full power, authority and legal right to
pledge all the Additional Collateral pledged by such Additional Pledgor pursuant
to this Supplement, and this Supplement constitutes a legal, valid and binding
obligation of each Additional Pledgor, enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law).

SECTION [3] [4]. This Supplement may be executed by one or more of the parties
to this Supplement on any number of separate counterparts (including by
facsimile or other electronic transmission (i.e., a “pdf” or “tif” file)), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. A set of the copies of this Supplement signed by all the
parties shall be lodged with the Second Priority Collateral Agent and the
Borrower. This Supplement shall become effective as to each Additional Pledgor
when the Second Priority Collateral Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such
Additional Pledgor and the Second Priority Collateral Agent.

SECTION [4] [5]. Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.

SECTION [5] [6]. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION [6] [7]. Any provision of this Supplement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

A-3



--------------------------------------------------------------------------------

SECTION [7] [8]. All notices, requests and demands pursuant hereto shall be made
in accordance with Section 18 of the Second Priority Pledge Agreement. All
communications and notices hereunder to each Additional Pledgor shall be given
to it in care of the Borrower at the Borrower’s address set forth in
Section 13.2 of the Second Priority Credit Agreement.

[SIGNATURE PAGES FOLLOW]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Pledgor and the Second Priority Collateral
Agent have duly executed this Supplement to the Second Priority Pledge Agreement
as of the day and year first above written.

 

[ADDITIONAL PLEDGOR],     as Additional Pledgor By:

 

Name: Title:

Signature Page

Samson Investment Company

Supplement to Second Priority Pledge Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,     as Second Priority Collateral Agent By:

 

Name: Title:

Signature Page

Samson Investment Company

Supplement to Second Priority Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

TO SUPPLEMENT NO. [    ]

TO THE SECOND PRIORITY PLEDGE AGREEMENT

PLEDGED SHARES AND PLEDGED DEBT

Pledged Shares

 

Pledgor

  

Issuer

   Issuer’s
Jurisdiction of
Formation    Class of
Equity
Interest    Certificate
No(s)    Number of
Units    Percentage of
Issued and
Outstanding
Units

Pledged Debt

 

Pledgor

   Issuer    Issuer’s
Jurisdiction of
Formation    Initial Principal
Amount    Date of
Issuance    Maturity Date



--------------------------------------------------------------------------------

EXHIBIT D

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF BORROWING

September [    ], 2012

Bank of America, N.A.

as Administrative Agent

 

Re: Samson Investment Company Notice of Borrowing

Ladies and Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Section 2.3 of the
Second Lien Term Loan, to be dated as of September 25, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Samson Investment Company, a Nevada corporation (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”) and
Bank of America, N.A., as Administrative Agent and Collateral Agent (such terms
and each other capitalized term used but not defined herein having the meaning
provided in Section 1 of the Credit Agreement).

The Borrower hereby requests that Initial Term Loans be made as follows:

 

  1. Aggregate principal amount of the requested Initial Term Loans is
$1,000,000,000;

 

  2. Date of such Borrowing is [                        ];

 

  3. Requested Borrowing is to be [an ABR Loan] [a LIBOR Loan];

 

  4. In the case of a LIBOR Loan, the initial Interest Period applicable thereto
is [                    ];1

 

  5. Location and number of the Borrower’s account to which funds are to be
disbursed is as follows:

[                                                     ]

[                                                     ]

[                                                     ]

[                                                     ]

[                                                     ]

The Borrower hereby represents and warrants that each of the representations and
warranties of the Loan Parties set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date of Borrowing set forth in
clause (2) above, both before and after giving effect to the Initial Term Loans
requested hereby, unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

[Remainder of page intentionally left blank; signature page follows]

 

 

1  If no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

   Interest Periods are to be one, two, three or six-month periods or, if
available to all the Lenders making such LIBOR Loans as determined by such
Lenders in good faith based on prevailing market conditions, any period shorter
than one month requested by the Borrower.

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Notice of Borrowing
by its authorized representative as of the day and year first above written.

 

SAMSON INVESTMENT COMPANY By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LEGAL OPINION OF SIMPSON THACHER & BARTLETT LLP



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF SECRETARY’S CERTIFICATE

LOAN PARTY OMNIBUS CLOSING CERTIFICATE

September 25, 2012

Reference is made to the Second Lien Term Loan Credit Agreement, dated as of
September 25, 2012 (the “Credit Agreement”), among Samson Investment Company, a
Nevada corporation (“SIC”), as the borrower, the banks, financial institutions
and other lending institutions from time to time parties thereto and Bank of
America, N.A., as Administrative Agent and Collateral Agent.

The undersigned [                    ], [Assistant] Secretary of each company
listed on Schedule I hereto (each, a “Certifying Loan Party”), solely in
[his/her] capacity as [Assistant] Secretary of each Certifying Loan Party and
not individually, hereby certifies as follows:

(a) Attached hereto as Exhibit A is a complete and correct copy of the
resolutions duly adopted by the Board of Directors (or a duly authorized
committee thereof), Members or Sole Member, as the case may be, of each
Certifying Loan Party, authorizing (i) the execution, delivery and performance
of the Loan Documents (as defined in the Credit Agreement) (and any agreements
relating thereto) to which each such Certifying Loan Party is a party and (ii)
the extensions of credit contemplated by the Credit Agreement; such resolutions
have not in any way been amended, modified, revoked or rescinded and have been
in full force and effect since their adoption to and including the date hereof
and are now in full force and effect; and such resolutions are the only
corporate proceedings of each such Certifying Loan Party now in force relating
to or affecting the matters referred to therein;

(b) Attached hereto as Exhibit B is a true and complete copy of the charter of
each Certifying Loan Party certified by the Secretary of State of each such
Certifying Loan Party’s jurisdiction of organization as of a recent date, as in
effect at all times since the date shown on the attached certificate;

(c) Attached hereto as Exhibit C is a true and complete copy of the by-laws or
limited liability company agreement, as the case may be, of each Certifying Loan
Party as in effect at all times since the adoption thereof to and including the
date hereof; and

(d) Set forth on Exhibit D hereto is a list of the now duly elected and
qualified officers of each Certifying Loan Party holding the offices indicated
next to their respective names, and such officers hold such offices with such
Certifying Loan Party on the date hereof, and the signatures appearing opposite
their respective names below are the true and genuine signatures of such
officers, and each of such officers is duly authorized to execute and deliver on
behalf of each Certifying Loan Party each Loan Document to which it is a party
and any certificate or other document to be delivered by the Certifying Loan
Party pursuant to such Loan Documents.

[Remainder of page intentionally left blank; signature page follows]

 

G-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereto set [his/her] name as of the date
first set forth above.

 

EACH OF THE ENTITIES LISTED ON       SCHEDULE I HERETO By:

 

Name: Title:

The undersigned [            ], [            ] of each Certifying Loan Party,
solely in [his/her] capacity as [            ] of each such Certifying Loan
Party and not individually, hereby certifies that [            ] is the duly
elected and qualified Secretary of each Certifying Loan Party and the signature
set forth on the signature line for such officer above is such officer’s true
and genuine signature.

 

 

Name:

Title:

Signature Page

Samson Investment Company – Second Lien Term Loan Credit Agreement

Secretary’s Certificate



--------------------------------------------------------------------------------

Schedule I

Certifying Loan Parties



--------------------------------------------------------------------------------

Exhibit A

Resolutions

[see attached]



--------------------------------------------------------------------------------

Exhibit B

Charter

(Certificate of Organization/Formation)

[see attached]



--------------------------------------------------------------------------------

EXHIBIT C

By-Laws / (LLC) Operating Agreement

[see attached]



--------------------------------------------------------------------------------

EXHIBIT D

Specimen Signatures

 

Name    Office    Signature

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 

 

  

 

  

 



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF OFFICER’S CERTIFICATE

LOAN PARTY OFFICER’S CERTIFICATE

September 25, 2012

Reference is made to the Second Lien Term Loan Credit Agreement, dated as of
September 25, 2012 (the “Credit Agreement”), among Samson Investment Company, a
Nevada corporation, as the Borrower, the banks, financial institutions and other
lending institutions from time to time parties thereto (the “Lenders”) and Bank
of America, N.A., as Administrative Agent and Collateral Agent. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Credit Agreement.

The undersigned [            ], [            ] of each company listed on
Schedule I hereto (each, a “Certifying Loan Party”), solely in [his/her]
capacity as [            ] of each Certifying Loan Party and not individually,
hereby certifies that the representations and warranties made by each Certifying
Loan Party in each of the Loan Documents, in each case as they relate to each
such Certifying Loan Party on the date hereof, are true and correct in all
material respects on and as of the date hereof (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date).

[Remainder of page intentionally left blank; signature page follows]

 

G-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereto set [his/her] name as of the
first date set forth above.

 

EACH OF THE ENTITIES LISTED ON       SCHEDULE I HERETO By:

 

Name: Title:

Signature Page

Samson Investment Company – Second Lien Term Loan Credit Agreement

Officer’s Certificate



--------------------------------------------------------------------------------

Schedule I

Certifying Loan Parties



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and accepts from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Credit
Agreement, without representation or warranty by the Assignor.

 

1. Assignor:

 

2. Assignee:

 

3. Borrower: Samson Investment Company 4. Administrative Agent: Bank of America,
N.A., as Administrative Agent under the Credit Agreement (as defined below). 5.
Credit Agreement: The Second Lien Term Loan, dated as of September 25, 2012 (the
“Credit Agreement”), among SAMSON INVESTMENT COMPANY, a Nevada corporation (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”), and
BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent, (such terms
and each other capitalized term used but not defined herein having the meaning
provided in Section 1 of the Credit Agreement).

 

H-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Class of Loans

   Total Loans of all Lenders
of such Class      Amount of Loans Assigned      Percentage of all Loans
of such Class1  

[Initial Term Loans] [Class [    ] Loans]

   $                                             $
                                             
                                      % 

Effective Date:             , 20            

[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]    [NAME OF ASSIGNEE] Notices:    Notices:
                                                                             
                                                                              
                                                                              
                 Attention:                                          
                                      
                                                                              
                                                                              
                 Attention:                 Telecopier:   
                Telecopier: with a copy to:    with a copy to:
                                                                             
                                                                              
                                                                              
                 Attention:                                          
                                      
                                                                              
                                                                              
                 Attention:                 Telecopier:   
                Telecopier: Wire Instructions:    Wire Instructions:
[                    ]    [                    ]

[Remainder of page intentionally left blank; signature page follows]

 

1  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders of such Class.

 

H-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:

 

Name: Title: ASSIGNEE: [NAME OF ASSIGNEE] By:

 

Name: Title:

Signature Page

Samson Investment Company – Second Lien Term Loan Credit Agreement

Assignment and Acceptance Agreement



--------------------------------------------------------------------------------

Consented to and Accepted:

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:

 

Name: Title:

Signature Page

Samson Investment Company – Second Lien Term Loan Credit Agreement

Assignment and Acceptance Agreement



--------------------------------------------------------------------------------

Consented to: SAMSON INVESTMENT COMPANY By:

 

Name: Title:

Signature Page

Samson Investment Company – Second Lien Term Loan Credit Agreement

Assignment and Acceptance Agreement



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ACCEPTANCE AGREEMENT

 

  A. Representations and Warranties.

 

  1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

  2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it [is not][is]1 an Affiliated
Lender, (iii) it meets all the requirements to be an assignee under
Section 13.6(b)(i) [and 13.6(h)]2 of the Credit Agreement (subject to such
consents, if any, as may be required thereunder), (iv) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (v) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and (vi)
if it is a Non-U.S. Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

  B. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

1  Include appropriate bracketed language depending on if Assignee is or is not
an Affiliated Lender.

2 

Include bracketed language if Assignee is an Affiliated Lender.

 

Annex 1-1



--------------------------------------------------------------------------------

  C. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the internal laws of the State of New York.

 

Annex 1-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF TERM LOAN NOTE

            ,         

FOR VALUE RECEIVED, the undersigned, Samson Investment Company, a Nevada
corporation (the “Borrower”), hereby promises to pay to                     or
its registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of (a) [AMOUNT]
[ ($[            ])], or, if less, (b) the aggregate unpaid principal amount of
the Loan from time to time made by the Lender to the Borrower under that certain
Second Lien Term Loan Credit Agreement, dated as September 25, 2012 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders party thereto from time to
time, BANK OF AMERICA, N.A., as Administrative Agent, and the other parties
named therein.

The Borrower promises to pay interest on the unpaid principal amount of the Loan
made by the Lender from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s office or such other place as the
Administrative Agent shall have specified. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in the Credit Agreement, is entitled to the benefits thereof and may
be prepaid in whole or in part subject to the terms and conditions provided
therein. The Loan evidenced hereby is guaranteed as provided therein and in the
other Loan Documents. The Loans evidenced hereby are subject to prepayment prior
to the Maturity Date, in whole or in part, as provided in the Credit Agreement.
The Loan made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Promissory Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

I-1



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SAMSON INVESTMENT COMPANY By:

 

Name: Title:

Signature Page

Samson Investment Company – Second Lien Term Loan Credit Agreement

Term Loan Note



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SOLVENCY CERTIFICATE

Date: September 25, 2012

 

To: The Administrative Agent and each of the Lenders

   party to the Credit Agreement referred to below

 

Re: Second Lien Term Loan Credit Agreement, dated as of September 25, 2012 (the
“Credit Agreement”), by and among Samson Investment Company, a Nevada
corporation (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”), and Bank of America, N.A., as Administrative Agent and Collateral
Agent

Ladies and Gentlemen:

I, the undersigned, the [senior authorized financial officer] of the Borrower,
in that capacity only and not in my individual capacity (and without personal
liability), do hereby certify as of the date hereof, and based upon facts and
circumstances as they exist as of the date hereof (and disclaiming any
responsibility for changes in such fact and circumstances after the date
hereof), that:

 

  1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 6.8 of the Credit Agreement. Unless otherwise defined
herein, capitalized terms used in this certificate shall have the meanings set
forth in the Credit Agreement.

 

  2. For purposes of this certificate, the terms below shall have the following
definitions:

 

  a. “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Restricted Subsidiaries taken as a whole would
change hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

  b. “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of the
Borrower and its Restricted Subsidiaries taken as a whole are sold on a going
concern basis with reasonable promptness in an arm’s-length transaction under
present conditions for the sale of comparable business enterprises insofar as
such conditions can be reasonably evaluated.

 

  c. “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Restricted
Subsidiaries taken as a whole, as of the date hereof after giving effect to the
consummation of the Transactions (including the execution and delivery of the
Credit Agreement, the making of the Loans and the use of proceeds of such Loans
on the date hereof), determined in accordance with GAAP consistently applied.

 

  d. “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent

 

J-1



--------------------------------------------------------------------------------

liabilities of the Borrower and its Restricted Subsidiaries taken as a whole
after giving effect to the Transactions (including the execution and delivery of
the Credit Agreement, the making of the Loans and the use of proceeds of such
Loans on the date hereof) (including all fees and expenses related thereto but
exclusive of such contingent liabilities to the extent reflected in Stated
Liabilities), as identified and explained in terms of their nature and estimated
magnitude by responsible officers of the Borrower.

 

  e. “Will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature”

For the period from the date hereof through the Maturity Date, the Borrower and
its Restricted Subsidiaries taken as a whole will have sufficient assets and
cash flow to pay their respective Stated Liabilities and Identified Contingent
Liabilities as those liabilities mature or (in the case of Identified Contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Loan Parties as reflected in the projected
financial statements and in light of the anticipated credit capacity.

 

  f. “Do not have Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, the Borrower and
its Restricted Subsidiaries taken as a whole after consummation of the
Transactions (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof) is
a going concern and has sufficient capital to reasonably ensure that it will
continue to be a going concern for such period. I understand that “unreasonably
small capital” depends upon the nature of the particular business or businesses
conducted or to be conducted, and I have reached my conclusion based on the
needs and anticipated needs for capital of the business conducted or anticipated
to be conducted by the Loan Parties as reflected in the projected financial
statements and in light of the anticipated credit capacity.

 

  3. For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

 

  a. I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section 8.9 of the Credit Agreement.

 

  b. I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

 

  c. As the [            ] of the Borrower, I am familiar with the financial
condition of the Borrower and its Restricted Subsidiaries.

 

  4. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that after giving effect to the consummation of the Transactions
(including the execution and delivery of the Credit Agreement, the making of the
Loans and the use of proceeds of such Loans on the date hereof), it is my
opinion that (i) the Fair Value of the assets of the Borrower and its Restricted
Subsidiaries taken as a whole exceed their Stated Liabilities and Identified
Contingent Liabilities, (ii) the Present Fair Salable Value of the assets of the
Borrower and its Restricted Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (iii) the Borrower and its
Restricted Subsidiaries taken as a whole do not have Unreasonably Small Capital;
and (iv) the Borrower and its Restricted Subsidiaries taken as a whole will be
able to pay their Stated Liabilities and Identified Contingent Liabilities as
they mature.

[Remainder of page intentionally left blank; signature page follows]

 

J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by the undersigned [senior authorized financial officer]as of the
date first written above.

 

SAMSON INVESTMENT COMPANY By:

 

Name: Title:

Signature Page

Samson Investment Company – Second Lien Term Loan Credit Agreement

Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF NON-BANK TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to that certain Second Lien Term Loan Credit Agreement, dated
as of September 25, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Samson
Investment Company, a Nevada corporation (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Bank of America, N.A., as Administrative
Agent and Collateral Agent. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.

Pursuant to Section 5.4(e) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as
well as any note(s) evidencing such Loan(s)) in respect of which it is providing
this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Code Section 871(h)(3)(B), (iv) it is not a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments on the
Loan(s) are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made by
the Borrower or the Administrative Agent to the undersigned, or in either of the
two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Non-U.S. Lender] By:

 

Name: Title: [Address]

Dated:                     , 20[    ]

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF

NON-BANK TAX CERTIFICATE

(For Non-U.S. Lenders That Are Treated As Partnerships For U.S. Federal Income
Tax Purposes)

Reference is made to that certain Second Lien Term Loan Credit Agreement, dated
as of September 25, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Samson
Investment Company, a Nevada corporation (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Bank of America, N.A., as Administrative
Agent and Collateral Agent. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.

Pursuant to Section 5.4(e) of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Loan(s) (as well as any
note(s) evidencing such Loan(s))in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Code
Section 871(h)(3)(B), (v) none of its partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) the interest payments on the Loan(s) are not effectively connected
with the undersigned’s or any of its partners/members’ conduct of a U.S. trade
or business.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent in
writing with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Non-U.S. Lender] By:

 

Name: Title: [Address]

Dated:                     , 20[    ]

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT K-3

FORM OF

NON-BANK TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to that certain Second Lien Term Loan Credit Agreement, dated
as of September 25, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Samson
Investment Company, a Nevada corporation (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Bank of America, N.A., as Administrative
Agent and Collateral Agent. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.

Pursuant to Section 5.4(e) and Section 13.6(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of Code
Section 871(h)(3)(B), (iv) it is not a “controlled foreign corporation” related
to any Borrower as described in Section 881(c)(3)(C) of the Code and (v) the
interest payments with respect to such participation are not effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Non-U.S. Participant] By:

 

Name: Title: [Address]

Dated:                     , 20[    ]

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT K-4

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to that certain Second Lien Term Loan Credit Agreement, dated
as of September 25, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Samson
Investment Company, a Nevada corporation (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Bank of America, N.A., as Administrative
Agent and Collateral Agent. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.

Pursuant to Section 5.4(e) and Section 13.6(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Borrower within the meaning of Code
Section 871(h)(3)(B), (v) none of its partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) the interest payments with respect to such participation are not
effectively connected with the undersigned’s or any of its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN from
each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Non-U.S. Participant] By:

 

Name: Title: [Address]

Dated:                     , 20[    ]

Form of Non-Bank Certificate



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF FIRST LIEN/SECOND LIEN INTERCEDITOR AGREEMENT



--------------------------------------------------------------------------------

EXECUTION COPY

SECOND LIEN INTERCREDITOR AGREEMENT

Among

SAMSON INVESTMENT COMPANY,

the other Grantors party hereto,

JPMORGAN CHASE BANK, N.A.,

as Senior Representative for the Senior Secured Parties,

BANK OF AMERICA, N.A.,

as the Initial Second Priority Representative

and

each additional Representative from time to time party hereto

dated as of September 25, 2012



--------------------------------------------------------------------------------

SECOND LIEN INTERCREDITOR AGREEMENT dated as of September 25, 2012 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
SAMSON INVESTMENT COMPANY, a Nevada corporation (the “Company”), the other
Grantors (as defined below) party hereto, JPMORGAN CHASE BANK, N.A., as
representative for the Senior Secured Parties (in such capacity, the “Senior
Representative”), BANK OF AMERICA, N.A., as representative for the Initial
Second Priority Debt Parties (in such capacity and together with its successors
in such capacity, the “Initial Second Priority Representative”), and each
additional Second Priority Representative that from time to time becomes a party
hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Senior Representative (for itself and on behalf of the Senior
Secured Parties), the Initial Second Priority Representative (for itself and on
behalf of the Initial Second Priority Debt Parties) and each additional Second
Priority Representative (for itself and on behalf of the Second Priority Debt
Parties under the applicable Second Priority Debt Facility) agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the UCC, the meanings specified therein. As used in this Agreement,
the following terms have the meanings specified below:

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code, as amended or any
similar federal or state law for the relief of debtors.

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign law for the relief of debtors, or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets or liabilities of the Company or any of its
Subsidiaries, or similar law affecting creditors’ rights generally.

“Collateral” means the Senior Collateral and the Second Priority Collateral.

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.



--------------------------------------------------------------------------------

“Credit Agreement” means that certain Credit Agreement, dated as of December 21,
2011, among the Company, the banks, financial institutions and other lending
institutions from time to time parties as lenders thereto, JPMorgan Chase Bank,
N.A., as administrative agent, collateral agent, swingline lender and a letter
of credit issuer, and each other letter of credit issuer from time to time party
thereto, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.

“Debt Facility” means the Senior Facility and any Second Priority Debt Facility.

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Initial Second
Priority Representative, in a notice to the Senior Representative and the
Company hereunder, as the “Designated Second Priority Representative” for
purposes hereof.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge” means, with respect to any Shared Collateral and any Debt Facility,
the date on which such Debt Facility and the Senior Obligations or Second
Priority Debt Obligations thereunder, as the case may be, are no longer secured
by such Shared Collateral pursuant to the terms of the documentation governing
such Debt Facility. The term “Discharged” shall have a corresponding meaning.

“Discharge of Senior Obligations” means, with respect to any Shared Collateral,
the Discharge of the Senior Obligations with respect to such Shared Collateral;
provided that the Discharge of Senior Obligations shall not be deemed to have
occurred in connection with a Refinancing of such Senior Obligations secured by
such Shared Collateral.

“Grantors” means the Company and each Subsidiary or direct or indirect parent
company of the Company which has granted a security interest pursuant to any
Collateral Document to secure any Secured Obligations.

“Guarantors” means the “Guarantors” as defined in the Credit Agreement.

“Initial Second Priority Loan Agreement” means that certain Second Lien Term
Loan Credit Agreement dated as of September 25, 2012, among the Company, Bank of
America, N.A., as Administrative Agent and Collateral Agent, and the lenders
party thereto.

“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Debt Documents.

“Initial Second Priority Debt Documents” means (i) the Initial Second Priority
Loan Agreement and (ii) any notes, security documents and other operative
agreements evidencing or governing Indebtedness arising thereunder, including
any agreement entered into for the purpose of securing such Indebtedness.

 

-2-



--------------------------------------------------------------------------------

“Initial Second Priority Debt Obligations” (a) all principal of, and interest
(including any interest which accrues after the commencement of any Bankruptcy
Case, whether or not allowed or allowable as a claim in any such proceeding)
payable with respect to the Indebtedness arising pursuant to the Initial Second
Priority Debt Documents, (b) all other amounts payable to the related Initial
Second Priority Debt Parties under the related Initial Second Priority Debt
Documents and (c) any renewals or extensions of the foregoing.

“Initial Second Priority Debt Parties” means the holders of any Initial Second
Priority Debt Obligations and the Initial Second Priority Representative.

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intellectual Property” means all “Copyrights,” “Patents” and “Trademarks,” each
as defined in the Security Agreement.

“Joinder Agreement” means a supplement to this Agreement in the form of Annex
III hereof required to be delivered by a Representative to the Senior
Representative pursuant to Section 8.09 hereof in order to include an additional
Debt Facility hereunder and to become the Representative hereunder for the
Second Priority Debt Parties under such Debt Facility.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including (a) the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement or a financing
lease, consignment or bailment for security purposes or (b) Production Payments
and the like payable out of Oil and Gas Properties; provided that in no event
shall an operating lease be deemed to be a Lien.

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

 

-3-



--------------------------------------------------------------------------------

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
Governmental Authority.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral and any payment or distribution made in respect of Shared
Collateral in a Bankruptcy Case and any amounts received by the Senior
Representative or any Senior Secured Party from a Second Priority Debt Party in
respect of Shared Collateral pursuant to this Agreement.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Representatives” means the Senior Representative and the Second Priority
Representatives.

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

“Second Priority Class Debt” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Borrower or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.

 

-4-



--------------------------------------------------------------------------------

“Second Priority Collateral Documents” means each of the collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Company or any Grantor for purposes of providing collateral security for
any Second Priority Debt Obligation.

“Second Priority Debt” means any Indebtedness of the Borrower or any other
Grantor guaranteed by the Guarantors (and not guaranteed by any Subsidiary that
is not a Guarantor), including the Initial Second Priority Debt, which
Indebtedness and guarantees are secured by the Second Priority Collateral on a
pari passu basis (but without regard to control of remedies, other than as
provided by the terms of the applicable Second Priority Debt Documents) with any
other Second Priority Debt Obligations and the applicable Second Priority Debt
Documents which provide that such Indebtedness and guarantees are to be secured
by such Second Priority Collateral on a subordinate basis to the Senior
Obligations (and which is not secured by Liens on any assets of the Borrower or
any other Grantor other than the Second Priority Collateral or which are not
included in the Senior Collateral); provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each Senior Debt Document and Second Priority Debt Document and (ii) except
in the case of the Initial Second Priority Debt hereunder, the Representative
for the holders of such Indebtedness shall have become party to this Agreement
pursuant to, and by satisfying the conditions set forth in, Section 8.09 hereof.
Second Priority Debt shall include any Registered Equivalent Notes and
guarantees thereof by the Guarantors issued in exchange therefor.

“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and, with respect to any series, issue or class of Second Priority
Debt, the promissory notes, indentures, Collateral Documents or other operative
agreements evidencing or governing such Indebtedness, including the Second
Priority Collateral Documents.

“Second Priority Debt Facility” means each indenture or other governing
agreement with respect to any Second Priority Debt Obligations.

“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and, with respect to any series, issue or class of Second Priority
Debt, (a) all principal of, and interest (including any interest which accrues
after the commencement of any Bankruptcy Case, whether or not allowed or
allowable as a claim in any such proceeding) payable with respect to the
Indebtedness arising pursuant to such Second Priority Debt Documents, (b) all
other amounts payable to the related Second Priority Debt Parties under the
related Second Priority Debt Documents and (c) any renewals or extensions of the
foregoing.

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any series, issue or class of Second Priority Debt
Obligations, the holders of such Second Priority Debt Obligations, the
Representative with respect thereto, any trustee or agent therefor under any
related Second Priority Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Borrower or any other Grantor under
any related Second Priority Debt Documents.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

 

-5-



--------------------------------------------------------------------------------

“Second Priority Representative” means (i) in the case of the Initial Second
Priority Debt Obligations covered hereby, the Initial Second Priority
Representative and (ii) in the case of any Second Priority Debt Facility, the
Second Priority Debt Parties thereunder, the trustee, administrative agent,
collateral agent, security agent or similar agent under such Second Priority
Debt Facility that is named as the Representative in respect of such Second
Priority Debt Facility in the applicable Joinder Agreement.

“Secured Obligations” means the Senior Obligations and the Second Priority Debt
Obligations.

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.

“Security Agreement” means the “Security Agreement” as defined in the Credit
Agreement.

“Senior Collateral” means any “Collateral” as defined in any Senior Debt
Document or any other assets of the Company or any other Grantor with respect to
which a Lien is granted or purported to be granted pursuant to a Senior
Collateral Document as security for any Senior Obligations.

“Senior Collateral Documents” means the Security Agreement and the other
“Security Documents” as defined in the Credit Agreement and each of the
collateral agreements, security agreements and other instruments and documents
executed and delivered by the Company or any other Grantor for purposes of
providing collateral security for any Senior Obligation.

“Senior Debt Documents” means the Credit Agreement and the other “Credit
Documents” as defined in the Credit Agreement.

“Senior Facility” means the Credit Agreement.

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

“Senior Obligations” means the “Obligations” as defined in the Credit Agreement.

“Senior Representative” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Senior Secured Parties” means the “Secured Parties” as defined in the Credit
Agreement.

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under the Senior Facility and the holders of Second Priority
Debt Obligations under at least one Second Priority Debt Facility (or their
Representatives) hold a security interest at such time (or, in the case of the
Senior Facility, are deemed pursuant to Article II to hold a

 

-6-



--------------------------------------------------------------------------------

security interest). If, at any time, any portion of the Senior Collateral does
not constitute Second Priority Collateral under one or more Second Priority Debt
Facilities, then such portion of such Senior Collateral shall constitute Shared
Collateral only with respect to the Second Priority Debt Facilities for which it
constitutes Second Priority Collateral and shall not constitute Shared
Collateral for any Second Priority Debt Facility which does not have a security
interest in such Collateral at such time.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Capital Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, (b) any limited liability company,
partnership, association, joint venture or other entity of which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York, or the Uniform Commercial Code
(or any similar or comparable legislation) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
the term “or” is not exclusive.

 

-7-



--------------------------------------------------------------------------------

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Subordination.

(a) Notwithstanding the date, time, manner or order of filing or recordation of
any document or instrument or grant, attachment or perfection of any Liens
granted to any Second Priority Representative or any Second Priority Debt
Parties on the Shared Collateral or of any Liens granted to the Senior
Representative or any other Senior Secured Party on the Shared Collateral (or
any actual or alleged defect in any of the foregoing) or any defect or
deficiencies in, or failure to perfect or lapse in perfection of, or avoidance
as a fraudulent conveyance or otherwise and notwithstanding any provision of the
UCC, any applicable law, any Second Priority Debt Document or any Senior Debt
Document or any other circumstance whatsoever, each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, hereby agrees that (a) any Lien on the Shared
Collateral securing any Senior Obligations now or hereafter held by or on behalf
of the Senior Representative or any other Senior Secured Party or other agent or
trustee therefor, regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Shared Collateral securing
any Second Priority Debt Obligations and (b) any Lien on the Shared Collateral
securing any Second Priority Debt Obligations now or hereafter held by or on
behalf of any Second Priority Representative, any Second Priority Debt Parties
or any Second Priority Representative or other agent or trustee therefor,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Shared Collateral securing any Senior Obligations. All Liens on the
Shared Collateral securing any Senior Obligations shall be and remain senior in
all respects and prior to all Liens on the Shared Collateral securing any Second
Priority Debt Obligations for all purposes, whether or not such Liens securing
any Senior Obligations are subordinated to any Lien securing any other
obligation of the Company, any Grantor or any other Person or otherwise
subordinated, voided, avoided, invalidated or lapsed.

SECTION 2.02. Nature of Senior Lender Claims. Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations may be revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the terms of the Senior Debt Documents and the
Senior Obligations may be amended, supplemented or otherwise modified, and the
Senior Obligations, or a portion thereof, may be Refinanced from time to time
and (c) the aggregate amount of the Senior Obligations may be increased, in each
case, without notice to or consent by the Second Priority Representatives or the
Second Priority Debt Parties and without affecting the provisions hereof. The
Lien priorities provided for in Section 2.01 shall not be altered or otherwise
affected by any amendment, supplement or other modification, or any Refinancing,
of either the Senior Obligations or the Second Priority Debt Obligations, or any
portion thereof. As between the Company and the other Grantors and the Second
Priority Debt Parties, the foregoing provisions will not limit or otherwise
affect the obligations of the Company and the Grantors contained in any Second
Priority Debt Document with respect to the incurrence of additional Senior
Obligations.

SECTION 2.03. Prohibition on Contesting Liens. Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation

 

-8-



--------------------------------------------------------------------------------

Proceeding), the validity, extent, perfection, priority or enforceability of any
Lien securing any Senior Obligations held (or purported to be held) by or on
behalf of the Senior Representative or any of the other Senior Secured Parties
or other agent or trustee therefor in any Senior Collateral, and the Senior
Representative, for itself and on behalf of each Senior Secured Party under the
Senior Facility, agrees that it shall not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, extent, perfection,
priority or enforceability of any Lien securing any Second Priority Debt
Obligations held (or purported to be held) by or on behalf of any Second
Priority Representative or any of the Second Priority Debt Parties in the Second
Priority Collateral. Notwithstanding the foregoing, no provision in this
Agreement shall be construed to prevent or impair the rights of the Senior
Representative to enforce this Agreement (including the priority of the Liens
securing the Senior Obligations as provided in Section 2.01) or any of the
Senior Debt Documents.

SECTION 2.04. No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Second Priority Debt Obligation unless it has granted, or
concurrently therewith grants, a Lien on such asset or property of such Grantor
to secure the Senior Obligations; and (b) if any Second Priority Representative
or any Second Priority Debt Party shall hold any Lien on any assets or property
of any Grantor securing any Second Priority Obligations that are not also
subject to the first-priority Liens securing all Senior Obligations under the
Senior Collateral Documents, such Second Priority Representative or Second
Priority Debt Party (i) shall notify the Senior Representative promptly upon
becoming aware thereof and, unless such Grantor shall promptly grant a similar
Lien on such assets or property to the Senior Representative as security for the
Senior Obligations, shall assign such Lien to the Senior Representative as
security for all Senior Obligations for the benefit of the Senior Secured
Parties (but may retain a junior lien on such assets or property subject to the
terms hereof) and (ii) until such assignment or such grant of a similar Lien to
the Senior Representative, shall be deemed to hold and have held such Lien for
the benefit of the Senior Representative and the other Senior Secured Parties as
security for the Senior Obligations.

SECTION 2.05. Perfection of Liens. Except for the limited agreements of the
Senior Representative pursuant to Section 5.05 hereof, neither the Senior
Representative nor the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties. The provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the Senior Secured Parties and
the Second Priority Debt Parties and shall not impose on the Senior
Representative, the Senior Secured Parties, the Second Priority Representatives,
the Second Priority Debt Parties or any agent or trustee therefor any
obligations in respect of the disposition of Proceeds of any Shared Collateral
which would conflict with prior perfected claims therein in favor of any other
Person or any order or decree of any court or governmental authority or any
applicable law.

SECTION 2.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Second Priority Debt Documents
to the contrary, collateral consisting of cash and cash equivalents pledged to
secure Senior Obligations

 

-9-



--------------------------------------------------------------------------------

consisting of reimbursement obligations in respect of Letters of Credit or
otherwise held by the Senior Representative pursuant to Section 3.8 of the
Credit Agreement as in effect on the date hereof (or any equivalent successor
provision) shall be applied as specified in the Credit Agreement and will not
constitute Shared Collateral.

ARTICLE III

Enforcement

SECTION 3.01. Exercise of Remedies.

(a) So long as the Discharge of Senior Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) neither any Second Priority Representative
nor any Second Priority Debt Party will (x) exercise or seek to exercise any
rights or remedies (including setoff or recoupment) with respect to any Shared
Collateral in respect of any Second Priority Debt Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure); provided, that the Designated Second Priority
Representative may exercise any or all such rights (but not rights the exercise
of which is otherwise prohibited by this Agreement including Article VI hereof)
after a period (the “Standstill Period”) of 180 consecutive days has elapsed
from the date of delivery of written notice from the Designated Second Priority
Representative to the Senior Representative stating that (A) an Event of Default
(as defined under the Second Priority Debt Documents) has occurred and is
continuing thereunder, (B) the Second Priority Debt Obligations are currently
due and payable in full (whether as a result of acceleration thereof or
otherwise) in accordance with the terms of the Second Priority Debt Documents,
and (C) the Designated Second Priority Representative intends to exercise its
rights to take such actions, only so long as the Senior Representative or Senior
Secured Parties are not then diligently pursuing their rights and remedies with
respect to all or a material portion of the Shared Collateral or diligently
attempting to vacate any stay or prohibition against such exercise or the
Company or any other Grantor is then a debtor under or with respect to (or
otherwise subject to ) any Insolvency or Liquidation Proceeding, (y) contest,
protest or object to any foreclosure proceeding or action brought with respect
to the Shared Collateral or any other Senior Collateral by the Senior
Representative or any Senior Secured Party in respect of the Senior Obligations,
the exercise of any right by the Senior Representative or any Senior Secured
Party (or any agent or sub-agent on their behalf) in respect of the Senior
Obligations under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Senior
Representative or any Senior Secured Party either is a party or may have rights
as a third party beneficiary, or any other exercise by any such party of any
rights and remedies relating to the Shared Collateral under the Senior Debt
Documents or otherwise in respect of the Senior Collateral or the Senior
Obligations, or (z) object to the forbearance by the Senior Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Shared Collateral in respect of Senior
Obligations and (ii) except as otherwise provided herein, the Senior
Representative and the Senior Secured Parties shall have the exclusive right to
enforce rights, exercise remedies (including setoff, recoupment and the right to
credit bid their debt) and make determinations regarding the release,
disposition or restrictions with respect to the Shared Collateral without any
consultation with or the consent of any Second

 

-10-



--------------------------------------------------------------------------------

Priority Representative or any Second Priority Debt Party; provided, however,
that (A) in any Insolvency or Liquidation Proceeding commenced by or against the
Company or any other Grantor, any Second Priority Representative may file a
claim, proof of claim, or statement of interest with respect to the Second
Priority Debt Obligations under its Second Priority Debt Facility, (B) any
Second Priority Representative may take any action (not adverse to the prior
Liens on the Shared Collateral securing the Senior Obligations or the rights of
the Senior Representative or the Senior Secured Parties to exercise remedies in
respect thereof) in order to create, prove, perfect, preserve or protect (but
not enforce) its rights in, and perfection and priority of its Lien on, the
Shared Collateral, (C) any Second Priority Representative and the Second
Priority Secured Parties may exercise their rights and remedies as unsecured
creditors, as provided in Section 5.04, (D) any Second Priority Representative
may exercise the rights and remedies provided for in Article VI, (E) in any
Insolvency or Liquidation Proceeding, any Second Priority Secured Party may file
any necessary or appropriate responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims or Liens of the
Second Priority Secured Parties, including without limitation any claims secured
by the Shared Collateral, if any, in each case in accordance with the terms of
this Agreement, and (F) in any Insolvency or Liquidation Proceeding, the Second
Priority Secured Parties may vote on any plan of reorganization, but only to the
extent consistent with the provisions hereof. In exercising rights and remedies
with respect to the Senior Collateral, the Senior Representative and the Senior
Secured Parties may enforce the provisions of the Senior Debt Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Shared Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b) So long as the Discharge of Senior Obligations has not occurred, each Second
Priority Representative, on behalf of itself and each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it will not, in the context
of its role as secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or
remedy (including setoff and recoupment) with respect to any Shared Collateral
in respect of Second Priority Debt Obligations. Without limiting the generality
of the foregoing, unless and until the Discharge of Senior Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.01(a), the sole right of the Second Priority Representatives and the
Second Priority Debt Parties with respect to the Shared Collateral is to hold a
Lien on the Shared Collateral in respect of Second Priority Debt Obligations
pursuant to the Second Priority Debt Documents for the period and to the extent
granted therein and to receive a share of the Proceeds thereof, if any, after
the Discharge of Senior Obligations has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.01(a), (i) each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by the Senior
Representative or any Senior Secured Party with respect to the Shared

 

-11-



--------------------------------------------------------------------------------

Collateral under the Senior Debt Documents, including any sale, lease, exchange,
transfer or other disposition of the Shared Collateral, whether by foreclosure
or otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representative or the Senior Secured Parties seek to enforce or
collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of the Senior Representative or any other Senior Secured Party is adverse to the
interests of the Second Priority Debt Parties.

(d) Each Second Priority Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Priority Debt
Document shall be deemed to restrict in any way the rights and remedies of the
Senior Representative or the Senior Secured Parties with respect to the Senior
Collateral as set forth in this Agreement and the Senior Debt Documents.

(e) Until the Discharge of Senior Obligations, the Senior Representative shall
have the exclusive right to exercise any right or remedy with respect to the
Shared Collateral and shall have the exclusive right to determine and direct the
time, method and place for exercising such right or remedy or conducting any
proceeding with respect thereto. Following the Discharge of Senior Obligations,
the Designated Second Priority Representative shall have the exclusive right to
exercise any right or remedy with respect to the Collateral, and the Designated
Second Priority Representative shall have the exclusive right to direct the
time, method and place of exercising or conducting any proceeding for the
exercise of any right or remedy available to the Second Priority Debt Parties
with respect to the Collateral, or of exercising or directing the exercise of
any trust or power conferred on the Second Priority Representatives, or for the
taking of any other action authorized by the Second Priority Collateral
Documents; provided, however, that nothing in this Section shall impair the
right of any Second Priority Representative or other agent or trustee acting on
behalf of the Second Priority Debt Parties to take such actions with respect to
the Collateral after the Discharge of Senior Obligations as may be otherwise
required or authorized pursuant to any intercreditor agreement governing the
Second Priority Debt Parties or the Second Priority Debt Obligations.

SECTION 3.02. Cooperation. Subject to the proviso in clause (ii) of
Section 3.01(a), each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, agrees
that, unless and until the Discharge of Senior Obligations has occurred, it will
not commence, or join with any Person (other than the Senior Secured Parties and
the Senior Representative upon the request of the Senior Representative) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Shared Collateral under
any of the Second Priority Debt Documents or otherwise in respect of the Second
Priority Debt Obligations.

SECTION 3.03. Actions upon Breach. Should any Second Priority Representative or
any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, the Senior Representative or other Senior Secured Party (in

 

-12-



--------------------------------------------------------------------------------

its or their own name or in the name of the Company or any other Grantor) may
obtain relief against such Second Priority Representative or such Second
Priority Debt Party by injunction, specific performance or other appropriate
equitable relief. Each Second Priority Representative, on behalf of itself and
each Second Priority Debt Party under its Second Priority Debt Facility, hereby
(i) agrees that the Senior Secured Parties’ damages from the actions of the
Second Priority Representatives or any Second Priority Debt Party may at that
time be difficult to ascertain and may be irreparable and waives any defense
that the Company, any other Grantor or the Senior Secured Parties cannot
demonstrate damage or be made whole by the awarding of damages and (ii)
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action that may be brought by the Senior Representative or any other
Senior Secured Party.

ARTICLE IV

Payments

SECTION 4.01. Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies shall be applied by the Senior Representative to the Senior
Obligations in such order as specified in the relevant Senior Debt Documents
until the Discharge of Senior Obligations has occurred. Upon the Discharge of
Senior Obligations, the Senior Representative shall deliver promptly to the
Designated Second Priority Representative any Shared Collateral or Proceeds
thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Designated Second Priority Representative to the Second
Priority Debt Obligations in such order as specified in the relevant Second
Priority Debt Documents.

SECTION 4.02. Payments Over. Unless and until the Discharge of Senior
Obligations has occurred, any Shared Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with the exercise of any right or remedy (including setoff or
recoupment) relating to the Shared Collateral shall be segregated and held in
trust for the benefit of and promptly paid over to the Senior Representative for
the benefit of the Senior Secured Parties in the same form as received, with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. The Senior Representative is hereby authorized to make any such
endorsements as agent for each of the Second Priority Representatives or any
such Second Priority Debt Party. This authorization is coupled with an interest
and is irrevocable.

 

-13-



--------------------------------------------------------------------------------

ARTICLE V

Other Agreements

SECTION 5.01. Releases.

(a) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, agrees that, in the
event of a sale, transfer or other disposition of any specified item of Shared
Collateral (including all or substantially all of the equity interests of any
subsidiary of the Company) (i) in connection with the exercise of remedies in
respect of Collateral or (ii) if not in connection with the exercise of remedies
in respect of the Collateral, so long as an Event of Default (as defined in and
under any Second Priority Debt Document) has not occurred and is continuing, the
Liens granted to the Second Priority Representatives and the Second Priority
Debt Parties upon such Shared Collateral to secure Second Priority Debt
Obligations shall terminate and be released, automatically and without any
further action, concurrently with the termination and release of all Liens
granted upon such Shared Collateral to secure Senior Obligations. Upon delivery
to a Second Priority Representative of an Officer’s Certificate stating that any
such termination and release of Liens securing the Senior Obligations has become
effective (or shall become effective concurrently with such termination and
release of the Liens granted to the Second Priority Debt Parties and the Second
Priority Representatives) and any necessary or proper instruments of termination
or release prepared by the Company or any other Grantor, such Second Priority
Representative will promptly execute, deliver or acknowledge, at the Company’s
or the other Grantor’s sole cost and expense, such instruments to evidence such
termination and release of the Liens. Nothing in this Section 5.01(a) will be
deemed to affect any agreement of a Second Priority Representative, for itself
and on behalf of the Second Priority Debt Parties under its Second Priority Debt
Facility, to release the Liens on the Second Priority Collateral as set forth in
the relevant Second Priority Debt Documents.

(b) Each Second Priority Representative, for itself and on behalf of each Second
Priority Debt Party under its Second Priority Debt Facility, hereby irrevocably
constitutes and appoints the Senior Representative and any officer or agent of
the Senior Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Second Priority Representative or such Second Priority Debt
Party or in the Senior Representative’s own name, from time to time in the
Senior Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

(c) Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document of proceeds of Shared Collateral to the repayment of Senior Obligations
pursuant to the Senior Debt Documents, provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement.

 

-14-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in any Second Priority Collateral
Document, in the event the terms of a Senior Collateral Document and a Second
Priority Collateral Document each require any Grantor (i) to make payment in
respect of any item of Shared Collateral to, (ii) to deliver or afford control
over (to the extent only one party can have control of such Shared Collateral)
any item of Shared Collateral to, or deposit any item of Shared Collateral with,
(iii) to register ownership of any item of Shared Collateral in the name of or
make an assignment of ownership of any Shared Collateral or the rights
thereunder, and (iv) to hold any item of Shared Collateral in trust for (to the
extent such item of Shared Collateral cannot be held in trust for multiple
parties under applicable law), in favor of, in any case, both the Senior
Representative and any Second Priority Representative or Second Priority Debt
Party, such Grantor may, until the Discharge of Senior Obligations has occurred,
comply with such requirement under the Second Priority Collateral Document as it
relates to such Shared Collateral by taking any of the actions set forth above
only with respect to, or in favor of, the Senior Representative.

SECTION 5.02. Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the Senior Representative and the Senior
Secured Parties shall have the sole and exclusive right, subject to the rights
of the Grantors under the Senior Debt Documents, (a) to adjust settlement for
any insurance policy covering the Shared Collateral in the event of any loss
thereunder and (b) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral. Unless and until the Discharge of
Senior Obligations has occurred, all proceeds of any such policy and any such
award, if in respect of the Shared Collateral, shall be paid (i) first, prior to
the occurrence of the Discharge of Senior Obligations, to the Senior
Representative for the benefit of Senior Secured Parties pursuant to the terms
of the Senior Debt Documents, (ii) second, after the occurrence of the Discharge
of Senior Obligations, to the Designated Second Priority Representative for the
benefit of the Second Priority Debt Parties pursuant to the terms of the
applicable Second Priority Debt Documents and (iii) third, if no Second Priority
Debt Obligations are outstanding, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct. If any Second Priority Representative or any Second
Priority Debt Party shall, at any time, receive any proceeds of any such
insurance policy or any such award in contravention of this Agreement, it shall
pay such proceeds over to the Senior Representative in accordance with the terms
of Section 4.02.

SECTION 5.03. Amendments to Second Priority Collateral Documents.

(a) Except to the extent not prohibited by any Senior Debt Document, no Second
Priority Collateral Document may be amended, supplemented or otherwise modified
or entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. The Company agrees to
deliver to the Senior Representative copies of (i) any amendments, supplements
or other modifications to the Second Priority Collateral Documents and (ii) any
new Second Priority Collateral Documents promptly after effectiveness thereof.
Each Second Priority Representative, for itself and on behalf of each Second
Priority

 

-15-



--------------------------------------------------------------------------------

Debt Party under its Second Priority Debt Facility, agrees that each Second
Priority Collateral Document under its Second Priority Debt Facility shall
include the following language (or language to similar effect reasonably
approved by the Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [Second Priority Representative] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted in favor of the Senior Secured Parties (as defined in the
Intercreditor Agreement referred to below), including liens and security
interests granted to JPMorgan Chase Bank, N.A., as administrative agent,
pursuant to or in connection with the Credit Agreement, dated as of December 21,
2011 (as amended, restated, supplemented or otherwise modified from time to
time), among the Company, the banks, financial institutions and other lending
institutions from time to time parties as lenders thereto, JPMorgan Chase Bank,
N.A., as administrative agent, collateral agent, swingline lender and a letter
of credit issuer, and each other letter of credit issuer from time to time party
thereto, and (ii) the exercise of any right or remedy by [Insert Second Priority
Representative] hereunder is subject to the limitations and provisions of the
Intercreditor Agreement dated as of September 25, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as Senior Representative, [] and
its subsidiaries and affiliated entities party thereto. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern.”

(b) In the event that the Senior Representative or the Senior Secured Parties
enter into any amendment, waiver or consent in respect of any of the Senior
Collateral Documents for the purpose of adding to or deleting from, or waiving
or consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the Senior Representative, the
Senior Secured Parties, the Company or any other Grantor thereunder (including
the release of any Liens in Senior Collateral), then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, the Company or any other Grantor; provided,
however, that (A) no such amendment, waiver or consent shall have the effect of
(i) removing assets subject to the Lien of the Second Priority Collateral
Documents, except to the extent that a release of such Lien is permitted by
Section 5.01 of this Agreement and provided that there is a corresponding
release of the Lien securing the Senior Obligations, (ii) imposing duties on the
Designated Second Priority Representative without its consent or (iii) altering
the terms of the Second Priority Debt Documents to permit other Liens on the
Collateral not permitted under the terms of the Second Priority Debt Documents
as in effect on the date hereof or Article VI hereof and (B) written notice of
such amendment, waiver or consent shall have been given to each Second Priority
Representative within 10 Business Days after the effectiveness of such
amendment, waiver or consent.

SECTION 5.04. Rights as Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against the Company and any other Grantor in accordance with the terms of the
Second Priority Debt Documents and

 

-16-



--------------------------------------------------------------------------------

applicable law so long as such rights and remedies do not violate any express
provision of this Agreement. Nothing in this Agreement shall prohibit the
receipt by any Second Priority Representative or any Second Priority Debt Party
of the required payments of principal, premium, interest, fees and other amounts
due under the Second Priority Debt Documents so long as such receipt is not the
direct or indirect result of the exercise by a Second Priority Representative or
any Second Priority Debt Party of rights or remedies as a secured creditor in
respect of Shared Collateral. In the event any Second Priority Representative or
any Second Priority Debt Party becomes a judgment lien creditor in respect of
Shared Collateral as a result of its enforcement of its rights as an unsecured
creditor in respect of Second Priority Debt Obligations, such judgment lien
shall be subordinated to the Liens securing Senior Obligations on the same basis
as the other Liens securing the Second Priority Debt Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.
Nothing in this Agreement shall impair or otherwise adversely affect any rights
or remedies the Senior Representative or the Senior Secured Parties may have
with respect to the Senior Collateral.

SECTION 5.05. Gratuitous Bailee for Perfection.

(a) The Senior Representative acknowledges and agrees that if it shall at any
time hold a Lien securing any Senior Obligations on any Shared Collateral that
can be perfected by the possession or control of such Shared Collateral or of
any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of the Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the Senior Representative shall also hold such Pledged or
Controlled Collateral, or take such actions with respect to such landlord
waiver, bailee’s letter or similar agreement or arrangement, as sub-agent or
gratuitous bailee for the relevant Second Priority Representatives, in each case
solely for the purpose of perfecting the Liens granted under the relevant Second
Priority Collateral Documents and subject to the terms and conditions of this
Section 5.05.

(b) The rights of the Second Priority Representatives and the Second Priority
Debt Parties with respect to the Pledged or Controlled Collateral shall at all
times be subject to the terms of this Agreement.

(c) The Senior Representative and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05. The duties or responsibilities of the
Senior Representative under this Section 5.05 shall be limited solely to holding
or controlling the Shared Collateral and the related Liens referred to in
paragraphs (a) and (b) of this Section 5.05 as sub-agent and gratuitous bailee
for the relevant Second Priority Representative for purposes of perfecting the
Lien held by such Second Priority Representative.

(d) The Senior Representative shall not have by reason of the Second Priority
Collateral Documents or this Agreement, or any other document, a fiduciary
relationship in

 

-17-



--------------------------------------------------------------------------------

respect of any Second Priority Representative or any Second Priority Debt Party,
and each, Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
waives and releases the Senior Representative from all claims and liabilities
arising pursuant to the Senior Representative’s roles under this Section 5.05 as
sub-agent and gratuitous bailee with respect to the Shared Collateral.

(e) Following the Discharge of Senior Obligations, the Senior Representative
shall, at the Grantors’ sole cost and expense, (i) (A) deliver to the Designated
Second Priority Representative, to the extent that it is legally permitted to do
so, all Shared Collateral, including all proceeds thereof, held or controlled by
the Senior Representative or any of its agents or bailees, including the
transfer of possession and control, as applicable, of the Pledged or Controlled
Collateral, together with any necessary endorsements and notices to depositary
banks, securities intermediaries and commodities intermediaries, and assign its
rights under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, or (B) direct and
deliver such Shared Collateral as a court of competent jurisdiction may
otherwise direct, (ii) notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier and (iii) notify any
governmental authority involved in any condemnation or similar proceeding
involving any Grantor that the Designated Second Priority Representative is
entitled to approve any awards granted in such proceeding. The Company and the
other Grantors shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify the Senior Representative for
loss or damage suffered by the Senior Representative as a result of such
transfer, except for loss or damage suffered by any such Person as a result of
its own willful misconduct, gross negligence or bad faith. The Senior
Representative has no obligations to follow instructions from any Second
Priority Representative or any other Second Priority Debt Party in contravention
of this Agreement.

(f) Neither the Senior Representative nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Company or any Subsidiary to the Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

SECTION 5.06. When Discharge of Senior Obligations Deemed To Not Have Occurred.
If, at any time after the Discharge of Senior Obligations has occurred, the
Company or any Subsidiary incurs any Senior Obligations (other than in respect
of the payment of indemnities surviving the Discharge of Senior Obligations),
then such Discharge of Senior Obligations shall automatically be deemed not to
have occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Obligations) and the applicable
agreement governing such Senior Obligations shall automatically be treated as a
Senior Debt Document for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Shared Collateral set forth
herein and the agent, representative or trustee for the holders of such Senior
Obligations shall be the Senior Representative for all purposes of this

 

-18-



--------------------------------------------------------------------------------

Agreement. Upon receipt of notice of such incurrence (including the identity of
the new Senior Representative), each Second Priority Representative (including
the Designated Second Priority Representative) shall promptly (a) enter into
such documents and agreements (at the expense of the Company), including
amendments or supplements to this Agreement, as the Company or such new Senior
Representative shall reasonably request in writing in order to provide the new
Senior Representative the rights of the Senior Representative contemplated
hereby, (b) deliver to the Senior Representative, to the extent that it is
legally permitted to do so, all Shared Collateral, including all proceeds
thereof, held or controlled by such Second Priority Representative or any of its
agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and agree to amendments to any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral, (c) notify any applicable insurance carrier that it
is no longer entitled to be a sole loss payee or additional insured under the
insurance policies of any Grantor issued by such insurance carrier and (d)
notify any governmental authority involved in any condemnation or similar
proceeding involving a Grantor that the new Senior Representative is entitled to
approve any awards granted in such proceeding.

ARTICLE VI

Insolvency or Liquidation Proceedings.

SECTION 6.01. Financing Issues. Until the Discharge of Senior Obligations has
occurred, if the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and the Senior Representative or any Senior Secured
Party shall desire to consent (or not object) to the sale, use or lease of cash
or other collateral or to consent (or not object) to the Company’s or any other
Grantor’s obtaining financing under Section 363 or Section 364 of Title 11 of
the United States Code or any similar provision of any other Bankruptcy Law
(“DIP Financing”), then each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that (except to the extent permitted by this Section 6.01) it
will raise no: (a) objection to and will not otherwise contest such sale, use or
lease of such cash or other collateral or such DIP Financing and, except to the
extent permitted by the proviso in clause (ii) of Section 3.01(a), this
Section 6.01, and Section 6.03, will not request adequate protection or any
other relief in connection therewith and, to the extent the Liens securing any
Senior Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Priority Debt
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement, (y) any adequate protection Liens provided to the Senior Secured
Parties, and (z) to any “carve-out” for professional and United States Trustee
fees agreed to by the Senior Representative; (b) objection to (and will not
otherwise contest) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Obligations
and the Shared Collateral made by the Senior Representative or any other Senior
Secured Party; (c) objection to (and will not otherwise contest) any lawful
exercise by any Senior Secured Party of the right to credit bid Senior
Obligations at any sale in foreclosure of Senior Collateral or to exercise any
rights under Section 1111(b) of Title 11 of the United States Code with respect
to the Shared

 

-19-



--------------------------------------------------------------------------------

Collateral; (d) objection to (and will not otherwise contest) any other request
for judicial relief made in any court by any Senior Secured Party relating to
the lawful enforcement of any Lien on Senior Collateral; or (e) objection to
(and will not otherwise contest or oppose) any order relating to a sale or other
disposition of any of the Shared Collateral for which the Senior Representative
has consented that provides, to the extent such sale or other disposition is to
be free and clear of Liens, (1) that the Liens securing the Senior Obligations
and the Second Priority Debt Obligations will attach to the proceeds of the sale
on the same basis of priority as the Liens on the Shared Collateral securing the
Senior Obligations rank to the Liens on the Shared Collateral securing the
Second Priority Debt Obligations pursuant to this Agreement, (2) that net
proceeds of such sale shall be applied to reduce the Senior Obligations, and (3)
Second Priority Debt Parties will not have been deemed to have waived the right
to bid in connection with the sale; notwithstanding the foregoing, the Second
Priority Debt Parties may assert any objection to a sale or disposition of any
Shared Collateral that is consistent with the respective rights and obligations
of the Senior Secured Parties and the Second Priority Debt Parties under this
Agreement (without limiting the foregoing, Second Priority Debt Parties may not
raise any objections based on rights afforded by Sections 363(e) and (f) of the
Bankruptcy Code to secured creditors or any comparable provision of any other
Bankruptcy Law). Each Second Priority Representative, for itself and on behalf
of each Second Priority Debt Party under its Second Priority Debt Facility,
agrees that notice received two Business Days prior to the entry of an order
approving such usage of cash or other collateral or approving such DIP Financing
shall be adequate notice.

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding or take any action in
derogation thereof, in each case in respect of any Shared Collateral, without
the prior written consent of the Senior Representative.

SECTION 6.03. Adequate Protection. Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall (A) object, contest or
support any other Person objecting to or contesting (a) any request by the
Senior Representative or any Senior Secured Parties for adequate protection, (b)
any objection by the Senior Representative or any Senior Secured Parties to any
motion, relief, action or proceeding based on the Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of the Senior Representative or any
other Senior Secured Party under Section 506(b) of Title 11 of the United States
Code or any similar provision of any other Bankruptcy Law or (B) assert or
support any claim for costs or expenses of preserving or disposing of any
Collateral under Section 506(c) of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law. Notwithstanding anything
contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, (i) if the Senior Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral under Section 363 or 364 of Title 11 of the United States Code or any
similar provision of any other Bankruptcy Law, then each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, may seek or request adequate

 

-20-



--------------------------------------------------------------------------------

protection in the form of a replacement Lien on such additional collateral or
superpriority claim, which Lien or superpriority claim is subordinated to the
Liens securing all Senior Obligations and such DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens securing the
Second Priority Debt Obligations are so subordinated to the Liens securing
Senior Obligations under this Agreement and (ii) in the event any Second
Priority Representatives, for themselves and on behalf of the Second Priority
Debt Parties under their Second Priority Debt Facilities, seek or request
adequate protection and such adequate protection is granted in the form of
additional collateral or superpriority claims (in each instance, to the extent
such grant is otherwise permissible under the terms and conditions of this
Agreement), then such Second Priority Representatives, for themselves and on
behalf of each Second Priority Debt Party under their Second Priority Debt
Facilities, agree that the Senior Representative shall also be granted (as
applicable) a senior superpriority claim or senior Lien on such additional
collateral as security for the Senior Obligations, and that any Lien on such
additional collateral securing the Second Priority Debt Obligations or
superpriority claim granted to the Second Priority Debt Parties shall be
subordinated to the Liens on such collateral securing the Senior Obligations and
any such DIP Financing (and all obligations relating thereto) and any other
Liens granted to the Senior Secured Parties, or the superpriority claim granted
to the Senior Secured Parties, as adequate protection on the same basis as the
other Liens securing the Second Priority Debt Obligations are so subordinated to
such Liens securing Senior Obligations under this Agreement. Notwithstanding
anything contained in this Section 6.03 or in Section 6.01, in any Insolvency or
Liquidation Proceeding, to the extent that the Senior Secured Parties are
granted adequate protection in the form of payments in the amount of current
incurred fees and expenses and/or other cash payments, or otherwise with the
consent of the Senior Representative, then the Designated Second Priority
Representative and the Second Priority Debt Parties shall not be prohibited from
seeking adequate protection in the form of payments in the amount of current
incurred fees and expenses and/or other cash payments (as applicable), subject
to the right of the Senior Secured Parties to object to the reasonableness of
the amounts of fees and expenses or other cash payments so sought by the Second
Priority Debt Parties. In addition, to the extent the Senior Secured Parties are
awarded or otherwise granted an allowed claim in any Insolvency or Liquidation
Proceeding with respect to post-petition interest, nothing herein shall prevent
the Second Priority Debt Parties from seeking or otherwise asserting a claim for
post-petition interest to the extent of the value of the Lien of the Second
Priority Debt Parties on the Shared Collateral (after taking into account the
Senior Obligations).

SECTION 6.04. Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Company or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second

 

-21-



--------------------------------------------------------------------------------

Priority Debt Facility, hereby agrees that none of them shall be entitled to
benefit from any avoidance action affecting or otherwise relating to any
distribution or allocation made in accordance with this Agreement, whether by
preference or otherwise, it being understood and agreed that the benefit of such
avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.

SECTION 6.05. Separate Grants of Security and Separate Classifications. Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledges and agrees that all distributions
shall be made as if there were separate classes of senior and junior secured
claims against the Grantors in respect of the Shared Collateral (with the effect
being that, to the extent that the aggregate value of the Shared Collateral is
sufficient (for this purpose ignoring all claims held by the Second Priority
Debt Parties), the Senior Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest (whether or not allowed or allowable) before any distribution is made
from the Shared Collateral in respect of the Second Priority Debt Obligations,
with each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
acknowledging and agreeing to turn over to the Senior Representative amounts
otherwise received or receivable by them from the Shared Collateral to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Debt Parties.

SECTION 6.06. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
the Senior Representative or any other Senior Secured Party from objecting in
any Insolvency or Liquidation Proceeding or otherwise to any action taken by any
Second Priority Debt Party, including the seeking by any Second Priority Debt
Party of adequate protection or the asserting by any Second Priority Debt Party
of any of its rights and remedies under the Second Priority Debt Documents or
otherwise.

SECTION 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of Title 11 of
the United States Code or any similar provision of any other Bankruptcy Law,
shall be effective before, during and after the commencement of any Insolvency
or Liquidation Proceeding. The relative rights as to the Shared Collateral and
proceeds thereof shall continue after the

 

-22-



--------------------------------------------------------------------------------

commencement of any Insolvency or Liquidation Proceeding on the same basis as
prior to the date of the petition therefor, subject to any court order approving
the financing of, or use of cash collateral by, any Grantor. All references
herein to any Grantor shall include such Grantor as a debtor-in-possession and
any receiver or trustee for such Grantor.

SECTION 6.08. Other Matters. To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
provision of any other Bankruptcy Law with respect to any of the Shared
Collateral, such Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees not
to assert any such rights without the prior written consent of the Senior
Representative, provided that if requested by the Senior Representative, such
Second Priority Representative shall timely exercise such rights in the manner
requested by the Senior Representative, including any rights to payments in
respect of such rights.

SECTION 6.09. 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of Title 11 of the
United States Code or any similar provision of any other Bankruptcy Law senior
to or on a parity with the Liens securing the Senior Obligations for costs or
expenses of preserving or disposing of any Shared Collateral.

SECTION 6.10. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority Debt Obligations, then, to the extent
the debt obligations distributed on account of the Senior Obligations and on
account of the Second Priority Debt Obligations are secured by Liens upon the
same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

ARTICLE VII

Reliance; Etc.

SECTION 7.01. Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Second Priority Debt Documents to which the Senior
Secured Parties have consented and all loans and other extensions of credit made
or deemed made on and after the date hereof by the Senior Secured Parties to the
Company or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, acknowledges that it and such Second Priority Debt Parties have,
independently and without reliance on the Senior Representative or other Senior
Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Second Priority Debt Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Second Priority Debt Documents or this Agreement.

 

-23-



--------------------------------------------------------------------------------

SECTION 7.02. No Warranties or Liability. Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges and agrees that neither the Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Second Priority Representatives and the Second Priority Debt Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. Neither the Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Company or any Subsidiary (including the Second Priority Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with. Except as expressly set forth in this Agreement, the Senior
Representative, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectability of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement.

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Senior Representative, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Debt Parties hereunder shall
remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Debt Document or any
Second Priority Debt Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Second Priority Debt Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of the
Credit Agreement or any other Senior Debt Document or of the terms of any Second
Priority Debt Document;

(c) any exchange of any security interest in any Shared Collateral or any other
collateral or any amendment, waiver or other modification, whether in writing or
by course of conduct or otherwise, of all or any of the Senior Obligations or
Second Priority Debt Obligations or any guarantee thereof;

 

-24-



--------------------------------------------------------------------------------

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, (i) the Company or any other Grantor in respect of the
Senior Obligations or (ii) any Second Priority Representative or Second Priority
Debt Party in respect of this Agreement.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Conflicts. Subject to Section 8.18, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Debt
Document or any Second Priority Debt Document, the provisions of this Agreement
shall govern.

SECTION 8.02. Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Company or any Subsidiary constituting Senior
Obligations in reliance hereon. The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation Proceeding.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8.03. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

 

-25-



--------------------------------------------------------------------------------

(b) This Agreement may be amended in writing signed by each Representative (in
each case, acting in accordance with the documents governing the applicable Debt
Facility); provided that any such amendment, supplement or waiver which by the
terms of this Agreement expressly requires the Company’s consent or which
increases the obligations or reduces the rights of the Company or any Grantor,
shall require the consent of the Company. Any such amendment, supplement or
waiver shall be in writing and shall be binding upon the Senior Secured Parties
and the Second Priority Debt Parties and their respective successors and
assigns.

(c) Notwithstanding the foregoing, without the consent of any Secured Party, any
Representative may become a party hereto by execution and delivery of a Joinder
Agreement in accordance with Section 8.09 of this Agreement and upon such
execution and delivery, such Representative and the Secured Parties and Second
Priority Debt Obligations of the Debt Facility for which such Representative is
acting shall be subject to the terms hereof.

SECTION 8.04. Information Concerning Financial Condition of the Company and the
Subsidiaries. The Senior Representative, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Secured Parties shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Company and the Subsidiaries and all endorsers or guarantors of the Senior
Obligations or the Second Priority Debt Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Senior Obligations or
the Second Priority Debt Obligations. The Senior Representative, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Secured Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that the Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representative, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (ii)
provide any additional information or to provide any such information on any
subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

SECTION 8.05. Subrogation. Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred.

SECTION 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility,

 

-26-



--------------------------------------------------------------------------------

assents to any such extension or postponement of the time of payment of the
Senior Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security that may at
any time secure any part of the Senior Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.

SECTION 8.07. Additional Grantors. The Company agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex II. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Senior Representative. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

SECTION 8.08. Dealings with Grantors. Upon any application or demand by the
Company or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), the Company or such Grantor,
as appropriate, shall furnish to such Representative a certificate of an
Authorized Officer (an “Officer’s Certificate”) stating that all conditions
precedent, if any, provided for in this Agreement or such Collateral Document,
as the case may be, relating to the proposed action have been complied with,
except that in the case of any such application or demand as to which the
furnishing of such documents is specifically required by any provision of this
Agreement or any Collateral Document relating to such particular application or
demand, no additional certificate or opinion need be furnished.

SECTION 8.09. Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the Senior Debt Documents and the Second Priority
Debt Documents, the Company may incur or issue and sell one or more series or
classes of Second Priority Debt. Any such additional class or series of Second
Priority Debt (the “Second Priority Class Debt”) may be secured by a second
priority, subordinated Lien on Shared Collateral, in each case under and
pursuant to the relevant Second Priority Collateral Documents for such Second
Priority Class Debt, if and subject to the condition that the Representative of
any such Second Priority Class Debt (each, a “Second Priority Class Debt
Representative”), acting on behalf of the holders of such Second Priority Class
Debt (such Representative and holders in respect of any Second Priority Class
Debt being referred to as the “Second Priority Class Debt Parties”), becomes a
party to this Agreement by satisfying conditions (i) through (iii), as
applicable, of the immediately succeeding paragraph. In order for a Second
Priority Class Debt Representative to become a party to this Agreement:

(i) such Second Priority Class Debt Representative shall have executed and
delivered a Joinder Agreement substantially in the form of Annex III (with such
changes as may be reasonably approved by the Senior Representative and such
Second Priority Class Debt Representative) pursuant to which it becomes a
Representative hereunder, and the Second Priority Class Debt in respect of which
such Class Debt Representative is the Representative and the related Second
Priority Class Debt Parties become subject hereto and bound hereby;

 

-27-



--------------------------------------------------------------------------------

(ii) the Company shall have delivered to each Representative an Officer’s
Certificate stating that the conditions set forth in this Section 8.09 are
satisfied with respect to such Second Priority Class Debt and, if requested,
true and complete copies of each of the Second Priority Debt Documents relating
to such Second Priority Class Debt, certified as being true and correct by an
Authorized Officer of the Company; and

(iii) the Second Priority Debt Documents relating to such Second Priority Class
Debt shall provide that each Second Priority Class Debt Party with respect to
such Second Priority Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Second Priority Class
Debt.

SECTION 8.10. Consent to Jurisdiction; Waivers. Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

SECTION 8.11. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

(i) if to the Company or any Grantor, to the Company, at its address at: Samson
Plaza, Two West Second Street, Tulsa, Oklahoma 74103, Attention of General
Counsel;

 

-28-



--------------------------------------------------------------------------------

(ii) if to the Initial Second Priority Representative to it at: Bank of America,
N.A., 901 Main Street, Dallas, Texas 75202, Attention of DeWayne Rosse;

(iii) if to the Senior Representative, to it at: JPMorgan Chase Bank, N.A., 10
South Dearborn, Floor 07, Chicago, Illinois 60603, Attention of Nan Wilson; and

(iv) if to any other Representative, to it at the address specified by it in the
Joinder Agreement delivered by it pursuant to Section 8.09.

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties. As agreed to in writing among each Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

SECTION 8.12. Further Assurances. The Senior Representative, on behalf of itself
and each Senior Secured Party under the Senior Debt Facility for which it is
acting, each Second Priority Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

SECTION 8.13. GOVERNING LAW; WAIVER OF JURY TRIAL.

(A) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 8.14. Binding on Successors and Assigns. This Agreement shall be binding
upon the Senior Representative, the Senior Secured Parties, the Second Priority
Representatives, the Second Priority Debt Parties, the Company, the other
Grantors party hereto and their respective successors and assigns.

SECTION 8.15. Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

 

-29-



--------------------------------------------------------------------------------

SECTION 8.16. Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.

SECTION 8.17. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The Senior
Representative represents and warrants that this Agreement is binding upon the
Senior Secured Parties. The Initial Second Priority Representative represents
and warrants that this Agreement is binding upon the Initial Second Priority
Debt Parties.

SECTION 8.18. No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the Senior
Representative, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective permitted successors
and assigns, and no other Person (including the Grantors, or any trustee,
receiver, debtor in possession or bankruptcy estate in a bankruptcy or like
proceeding) shall have or be entitled to assert such rights.

SECTION 8.19. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

SECTION 8.20. Representative Capacities. It is understood and agreed that (a)
the Senior Representative is entering into this Agreement in its capacity as
administrative agent and collateral agent under the Credit Agreement and the
provisions of Section 12 of the Credit Agreement applicable to the Agents (as
defined therein) thereunder shall also apply to the Senior Representative
hereunder and (b) Bank of America, N.A., is entering into this Agreement in its
capacity as Administrative Agent and Collateral Agent under the Initial Second
Priority Loan Agreement and the provisions of Article 12 of such agreement
applicable to the agent thereunder shall also apply to the agent hereunder.

SECTION 8.21. Relative Rights. Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement is intended to or will (a) except to the
extent contemplated by Section 5.01(a), 5.01(d) or 5.03(b), amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Senior Debt
Document or any Second Priority Debt Documents, or permit the Company or any
Grantor to take any action, or fail to take any action, to the extent such
action or failure would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Debt Document or any Second Priority Debt
Documents, (b) change the relative priorities of the Senior Obligations or the
Liens granted under the Senior Collateral Documents on the Shared Collateral (or
any other assets) as among the Senior Secured Parties, (c) otherwise change the
relative rights of the Senior Secured Parties in respect of the Shared
Collateral as among such Senior Secured Parties or (d) obligate the Company or
any Grantor to take any action, or fail to take any action, that would otherwise
constitute a breach of, or default under, the Credit Agreement or any other
Senior Debt Document or any Second Priority Debt Document.

 

-30-



--------------------------------------------------------------------------------

SECTION 8.22. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

-31-



--------------------------------------------------------------------------------

IN WITNESSS WHEREOF, the parties herto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JPMORGAN CHASE BANK, N.A.,

as Senior Representative

By: /s/ Jo Linda Papadakis Name: Jo Linda Papadakis Title: Authorized Officer

 

BANK OF AMERICA, N.A.,

as Initial Second Priority Representative

By:   Name: Title:

 

S-1



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Initial Second Priority Representative

By: /s/ Jeffrey Bloomquist Name: Jeffrey Bloomquist Title: Managing Director

 

Signature Page to the Intercreditor Agreement



--------------------------------------------------------------------------------

SAMSON INVESTMENT COMPANY By: /s/ Philip Cook Name: Philip Cook

Title: Executive Vice President and Chief

          Financial Officer

 

THE GRANTORS LISTED ON ANNEX I HERETO By: /s/ Philip Cook Name: Philip Cook

Title: Executive Vice President and Chief

          Financial Officer

 

First Lien/Second Lien Intercreditor Agreement



--------------------------------------------------------------------------------

ANNEX I

 

1. Samson Investment Company

 

2. Samson Resources Company

 

3. Samson Lone Star, LLC

 

4. Samson Holdings, Inc.

 

5. Samson Contour Energy Co.

 

6. Samson Contour Energy E&P, LLC

 

7. Geodyne Resources, Inc.

 

8. Samson-International, Ltd.

 

Schedules to Second Priority Security Agreement



--------------------------------------------------------------------------------

ANNEX II

SUPPLEMENT NO.     dated as of    , to the INTERCREDITOR AGREEMENT dated as of
[    ], 2012 ( the “Second Lien Intercreditor Agreement”), among Samson
Investment Company., a Nevada Corporation ( the “Company”), certain subsidiaries
and affiliates of the Company ( each a “Grantor”), JPMorgan Chase Bank, N.A., as
Senior Representative, Bank of America, N.A., as Initial Second Priority
Representative, and the additional Representatives from time to time a party
thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. The Grantors have entered into the Second Lien Intercreditor Agreement.
Pursuant to the Credit Agreement and certain Second Priority Debt Documents,
certain newly acquired or organized Subsidiaries of the Company are required to
enter into the Second Lien Intercreditor Agreement. Section 8.07 of the Second
Lien Intercreditor Agreement provides that such Subsidiaries may become party to
the Second Lien Intercreditor Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary ( the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement, the Second Priority Debt Documents.

Accordingly, the New Subsidiary Grantor agrees as follows:

SECTION 1. In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Senior Representative
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Senior
Representative shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission or other electronic method shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Annex II-1



--------------------------------------------------------------------------------

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Company as specified in the Second Lien Intercreditor Agreement.

SECTION 8. The Company agrees to reimburse the Senior Representative for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Senior
Representative.

 

Annex II-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, and the Senior Representative have duly
executed this Supplement to the Second Lien Intercreditor Agreement as of the
day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:

 

Name: Title:

 

Acknowledged by: [             ], as Senior Representative By:

 

Name: Title: [             ], as Designated Second Priority Representative By:

 

Name: Title:

 

Annex II-3



--------------------------------------------------------------------------------

ANNEX III

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [    ] dated as of [    ], 20[    ] to
the SECOND LIEN INTERCREDITOR AGREEMENT dated as of September 25, 2012 ( the
“Second Lien Intercreditor Agreement”), among Samson Investment Company, a
Nevada corporation ( the “Company”), certain subsidiaries and affiliates of the
Company ( each a “Grantor”), JPMorgan Chase Bank, N.A., as Senior
Representative, Bank of America, N.A., as Initial Second Priority
Representative, and the additional Representatives from time to time a party
thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Second Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Second Priority Debt
and to secure such Second Priority Class Debt with the Second Priority Lien and
to have such Second Priority Class Debt guaranteed by the Grantors on a
subordinated basis, in each case under and pursuant to the Second Priority
Collateral Documents, the Second Priority Class Representative in respect of
such Second Priority Class Debt is required to become a Representative under,
and such Second Priority Class Debt and the Second Priority Class Debt Parties
in respect thereof are required to become subject to and bound by, the Second
Lien Intercreditor Agreement. Section 8.09 of the Second Lien Intercreditor
Agreement provides that such Second Priority Class Debt Representative may
become a Representative under, and such Second Priority Class Debt and such
Second Priority Class Debt Parties may become subject to and bound by, the
Second Lien Intercreditor Agreement, pursuant to the execution and delivery by
the Second Priority Class Debt Representative of an instrument in the form of
this Representative Supplement and the satisfaction of the other conditions set
forth in Section 8.09 of the Second Lien Intercreditor Agreement. The
undersigned Second Priority Class Debt Representative ( the “New
Representative”) is executing this Supplement in accordance with the
requirements of the Senior Debt Documents and the Second Priority Debt
Documents.

Accordingly, the New Representative agrees as follows:

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Second Priority Class Debt and Second
Priority Class Debt Parties become subject to and bound by, the Second Lien
Intercreditor Agreement with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Priority Class Debt
Parties, hereby agrees to all the terms and provisions of the Second Lien
Intercreditor Agreement applicable to it as a Second Priority Representative and
to the Second Priority Class Debt Parties that it represents as Second Priority
Debt Parties. Each reference to a “Representative” or “Second Priority
Representative” in the Second Lien Intercreditor Agreement shall be deemed to
include the New Representative. The Second Lien Intercreditor Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the Senior
Representative and the other Secured Parties that (i) it has full power and
authority to enter into this Representative Supplement, in its capacity as
[agent] [trustee] under [describe the new facility], ( ii) this Representative
Supplement has been duly authorized, executed and delivered by

 

Annex III-1



--------------------------------------------------------------------------------

it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with the terms of such Agreement and (iii) the Second Priority
Debt Documents relating to such Second Priority Class Debt provide that, upon
the New Representative’s entry into this Agreement, the Second Priority Class
Debt Parties in respect of such Second Priority Class Debt will be subject to
and bound by the provisions of the Second Lien Intercreditor Agreement as Second
Priority Debt Parties.

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Senior Representative shall have received a counterpart of
this Representative Supplement that bears the signature of the New
Representative. Delivery of an executed signature page to this Representative
Supplement by facsimile transmission or other electronic method shall be
effective as delivery of a manually signed counterpart of this Representative
Supplement.

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Second Lien Intercreditor Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

SECTION 8. The Company agrees to reimburse the Senior Representative for its
reasonable out-of-pocket expenses in connection with this Representative
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Senior Representative.

 

Annex III-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Senior Representative have
duly executed this Representative Supplement to the Second Lien Intercreditor
Agreement as of the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE],

as [             ] for the holders of [                                ]

By:

 

Name: Title:     Address for notices:

 

                                                                        

                                                                        

Attention of:                                                   Telecopy:
                                                     

 

[                                 ],

as Senior Representative

By:

 

Name: Title:

 

Annex III-3



--------------------------------------------------------------------------------

Acknowledged by: SAMSON INVESTMENT COMPANY By:

 

Name: Title:

THE GRANTORS

LISTED ON SCHEDULE I HERETO

By:

 

Name: Title:

 

Annex III-4



--------------------------------------------------------------------------------

Schedule I to the

Representative Supplement to the

Second Lien Intercreditor Agreement

Grantors

[                    ]

 

Annex III-5



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF EQUAL PRIORITY LIEN INTERCREDITOR AGREEMENT